Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 1 of 606 PageID #: 2870



                         THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

    THE STATE OF CONNECTICUT;
    THE STATE OF ALABAMA;
    THE STATE OF ALASKA;                        Civil Action No.
    THE STATE OF ARIZONA;
    THE STATE OF ARKANSAS;
    THE STATE OF COLORADO;
    THE STATE OF DELAWARE;
    THE DISTRICT OF COLUMBIA;
    THE STATE OF FLORIDA;                       June 10, 2020
    THE STATE OF GEORGIA;
    THE TERRITORY OF GUAM;
    THE STATE OF HAWAII;                        COMPLAINT
    THE STATE OF IDAHO;
    THE STATE OF ILLINOIS;
    THE STATE OF INDIANA;
    THE STATE OF IOWA;
    THE STATE OF KANSAS;                        Public Version
    THE COMMONWEALTH OF KENTUCKY;
    THE STATE OF LOUISIANA;
    THE STATE OF MAINE;
    THE STATE OF MARYLAND;
    THE COMMONWEALTH OF
      MASSACHUSETTS;
    THE STATE OF MICHIGAN;
    THE STATE OF MINNESOTA;
    THE STATE OF MISSISSIPPI;
    THE STATE OF MISSOURI;
    THE STATE OF MONTANA;
    THE STATE OF NEBRASKA;
    THE STATE OF NEVADA;
    THE STATE OF NEW HAMPSHIRE;
    THE STATE OF NEW JERSEY;
    THE STATE OF NEW MEXICO;
    THE STATE OF NEW YORK;
    THE STATE OF NORTH CAROLINA;
    THE STATE OF NORTH DAKOTA;
    THE COMMONWEALTH OF THE NORTHERN
      MARIANA ISLAND;
    THE STATE OF OHIO;
    THE STATE OF OKLAHOMA;
    THE STATE OF OREGON;
    THE COMMONWEALTH OF
      PENNSYLVANIA;
    THE COMMONWEALTH OF PUERTO RICO;
    THE STATE OF RHODE ISLAND;
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 2 of 606 PageID #: 2871



    THE STATE OF SOUTH CAROLINA;
    THE STATE OF TENNESSEE;
    THE STATE OF UTAH;
    THE STATE OF VERMONT;
    THE COMMONWEALTH OF VIRGINIA;
    THE STATE OF WASHINGTON;
    THE STATE OF WEST VIRGINIA;
    THE STATE OF WISCONSIN; and
    U.S. VIRGIN ISLANDS

         v.

    SANDOZ, INC.;
    ACTAVIS HOLDCO US, INC.;
    ACTAVIS ELIZABETH LLC;
    ACTAVIS PHARMA, INC.;
    AMNEAL PHARMACEUTICALS, INC.;
    AMNEAL PHARMACEUTICALS, LLC;
    ARA APRAHAMIAN;
    AUROBINDO PHARMA U.S.A., INC.;
    BAUSCH HEALTH AMERICAS, INC.;
    BAUSCH HEALTH US, LLC;
    MITCHELL BLASHINSKY;
    DOUGLAS BOOTHE;
    FOUGERA PHARMACEUTICALS INC.;
    GLENMARK PHARMACEUTICALS INC., USA
    JAMES (JIM) GRAUSO;
    GREENSTONE LLC;
    G&W LABORATORIES, INC.;
    WALTER KACZMAREK;
    ARMANDO KELLUM;
    LANNETT COMPANY, INC.;
    LUPIN PHARMACEUTICALS, INC.;
    MALLINCKRODT INC.;
    MALLINCKRODT LLC;
    MALLINCKRODT plc;
    MYLAN INC.;
    MYLAN PHARMACEUTICALS INC.;
    KURT ORLOFSKI;
    MICHAEL PERFETTO;
    PERRIGO NEW YORK, INC.;
    PFIZER INC.;
    SUN PHARMACEUTICAL INDUSTRIES, INC.;
    TARO PHARMACEUTICALS USA, INC.;
    TELIGENT, INC.;
    ERIKA VOGEL-BAYLOR;
    JOHN WESOLOWSKI; and
    WOCKHARDT USA LLC
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 3 of 606 PageID #: 2872




                                                      TABLE OF CONTENTS

                                                                                                                                     PAGE
 I.    SUMMARY OF THE CASE ...................................................................................................... 1

II.    JURISDICTION AND VENUE ................................................................................................. 9

III.   THE PARTIES.......................................................................................................................... 10

IV.    FACTS SUPPORTING THE LEGAL CLAIMS ...................................................................... 18

       A. Factual Support For The Allegations ................................................................................ 18

       B. The Generic Drug Market ................................................................................................. 20
               1.      The Hatch-Waxman Act ......................................................................................... 20

               2.      The Importance Of Generic Drugs.......................................................................... 21

               3.      The Players In The Drug Distribution System ........................................................ 23

                       a.   Manufacturers/Suppliers ................................................................................... 23
                       b.   Wholesalers/Distributors................................................................................... 26
                       c.   Group Purchasing Organizations (GPOs) ......................................................... 27
                       d.   Pharmacy And Supermarket Chains ................................................................. 27
                       e.   Customer Incentives.......................................................................................... 28

               4.      The Cozy Nature Of The Industry And Opportunities For Collusion .................... 29

                       a. Trade Association And Customer Conferences ................................................ 30
                       b. Industry Dinners And Private Meetings ........................................................... 31

               5.      The Overarching Conspiracy Between Generic Drug Manufacturers -
                       Playing Nice In The Sandbox .................................................................................. 33

                       a. The General “Fair Share” Understanding ........................................................ 33
                       b. Once Each Competitor Had Its Fair Share, It Was Time To
                          Increase Prices ................................................................................................. 48
                       c. Generic Drug Price Spikes Since 2013 ............................................................ 50

       C.      The Illegal Schemes ......................................................................................................... 51

               1.      Generic Topical Products – An Overview ............................................................. 51

               2.      The Early Days – Collusion From 2009 To Early 2012 ................................................ 53

                       a. Key Relationships Among Generic Topical Manufacturers ............................ 53

                            1) Fougera/Perrigo/Taro .................................................................................. 53

                                                                           i
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 4 of 606 PageID #: 2873




                  2) Actavis And Taro/Perrigo........................................................................... 55

                  3) Sandoz/Taro ................................................................................................ 56

                       i. Carbamazepine ER Tablets .................................................................... 57

                       ii.. Imiquimod Cream ................................................................................. 60
                            a) Perrigo Entry (April 2010) ............................................................. 60
                            b) Sandoz Entry (February 2011) ....................................................... 65
                            c) Taro Entry (July 2011) ................................................................... 67

                       iii. Triamcinolone Acetonide Cream and Ointment ................................... 74

                       iv. Adapalene Cream ................................................................................. 75

                       v.    Betamethasone Dipropionate Lotion .................................................. 80

                       vi. Clotrimazole Betamethasone Dipropionate Cream and Lotion .......... 82
                            a) March And April 2011 – Actavis Raises Prices And
                               Fougera And Taro Follow .............................................................. 82
                            b) Taro Increases Prices On CBD Cream In April 2012
                               While Actavis And Fougera Play Nice In The Sandbox ................ 86
                            c) Fougera And Taro Raise CBD Lotion Prices In Late
                               2012/Early 2013.............................................................................. 87

                      vii. Fluocinonide Solution ........................................................................... 89
                           a) Fougera Raises Prices In May 2011 And Taro Follows ................ 89
                           b) Fougera Raises Prices In February 2012 And Taro Follows ........90

                      viii. Erythromycin Base/Ethyl Alcohol Solution ........................................ 93

                       iv. Nystatin Ointment ............................................................................... 102

                  4) G&W And Its Relationships ..................................................................... 107

                        i. G&W/Fougera..................................................................................... 107
                           a) Metronidazole Cream and Lotion ................................................. 109
                           b) Calcipotriene Solution .................................................................. 114
                           c) Fluocinolone Acetonide Cream & Ointment ................................ 116
                           d) Betamethasone Valerate Lotion .................................................... 119
                           e) Metronidazole .75% Gel ............................................................... 122

                       ii. G&W/Glenmark .................................................................................. 129
                           a) Ciclopirox Cream – April 2012 .................................................... 130

                  5) Additional Collusive Relationships .......................................................... 136

                       i. Lidocaine Ointment ............................................................................. 136


                                                                ii
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 5 of 606 PageID #: 2874




            3. Focus On Price Increases Intensifies - Collusion From Late 2012 - 2016 ............ 139

               a. Shifts In The Market Foster Collusion ........................................................... 139

                   1) Post-Fougera Acquisition, Sandoz Sales Executives Feel Pressure
                      To Demonstrate Their Value .................................................................... 140

                   2) Key Relationships Emerge And Existing Relationships
                      Strengthen ................................................................................................. 141

                        i. Sandoz/Taro ........................................................................................ 142
                             a) CW-3’s Relationships With Defendant Aprahamian And
                                H.M. Of Taro ................................................................................ 142
                             b) CW-4’s Relationship With D.S. Of Taro ...................................... 145

                        ii. CW-3’s Relationship With T.P. Of Perrigo ........................................ 146

                        iii. Defendant Perfetto’s Relationship With Defendant Boothe Of
                             Perrigo ................................................................................................. 148

                   3) Sandoz Management Knew Of, And Encouraged, The Collusion
                      With Competitors ...................................................................................... 148

               b. Taro Emerges As A Leader Among Generic Topical Manufacturers ............ 150

                   1) Increased Focus On Fair Share And Price Increases ................................ 150

                        i. Setting The Stage For Future Collusion – Defendant Aprahamian
                           And CW-3 Collude On Products Where Sandoz And Actavis
                           Competed ............................................................................................ 155
                           a) Desonide Lotion ............................................................................ 156
                           b) Ciclopirox Shampoo ..................................................................... 159
                           c) Betamethasone Valerate Ointment ............................................... 162

                        ii. Aprahamian Moves To Taro And Immediately Begins
                            Colluding With CW-3 On Products On Which Sandoz And
                            Taro Overlap ....................................................................................... 165
                            a) Nystatin Triamcinolone Cream and Ointment .............................. 166
                            b) Fluocinonide Ointment ................................................................. 175
                            c) Lidocaine Ointment ...................................................................... 178

                        iii. Defendants Aprahamian And Perfetto Orchestrate And Lead
                             Price Increases On A Number Of Key Products In May 2013 ........... 182
                             a) Aprahamian And Perfetto Communicate And Coordinate
                                 With Their Competitors In Advance Of The May 2013 Price
                                 Increases ........................................................................................ 183
                             b) Taro’s Competitors Uniformly Declined To Bid On Taro
                                 Customers And Followed The May 2013 Increases ..................... 189

                                                                   iii
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 6 of 606 PageID #: 2875




                        iv. Building Upon Early Successes – Taro’s Continued Collusion
                            Over The Ensuing Years ..................................................................... 194
                            a) Alclometasone Dipropionate Ointment ........................................ 195
                            b) Fluocinonide Solution................................................................... 198
                            c) Taro’s August 2013 Price Increases ............................................. 201
                            d) Triamcinolone Acetonide Paste .................................................... 204
                            e) Acetazolamide Tablets .................................................................. 205
                            f) Desonide Ointment ........................................................................ 211
                            g) Taro’s June 2014 Price Increases .................................................. 217
                                a. Carbamazepine ER Tablets and Clobetasol Propionate ........... 224
                                b. Hydrocortisone Valerate Cream .............................................. 231
                                c. Phenytoin Sodium ER Capsules............................................... 232
                            h) Econazole Nitrate Cream ............................................................... 237
                            i) Fluocinonide .1% Cream .............................................................. 239
                            j) Metronidazole 1% Gel ................................................................... 245
                            k) Clotrimazole 1% Cream ............................................................... 249
                            l) Ketoconazole Cream and Fluocinonide Gel .................................. 252
                               a. Ketoconazole Cream ................................................................ 252
                               b. Fluocinonide Gel ....................................................................... 257

               c. Sandoz And Its Other Relationships ............................................................... 261

                   1) Collusion Between Sandoz And Perrigo ................................................... 262
                      i. Bromocriptine Mesylate Tablets ......................................................... 263
                      ii. Adapalene Cream ................................................................................ 269
                      iii. Calcipotriene Betamethasone Dipropionate Ointment ....................... 275
                      iv. Tacrolimus Ointment .......................................................................... 283
                      v. Methazolamide Tablets ....................................................................... 286

                   2) Collusion Between Sandoz And Glenmark .............................................. 290
                      i. Fluticasone Propionate Lotion (60ml) ................................................ 290
                      ii. Desoximetasone Ointment ................................................................. 298
                          a) Sandoz Entry (September 2012) ................................................... 299
                          b) Glenmark Entry (September 2013) ............................................... 301

                   3) Collusion Between Sandoz And Aurobindo ............................................. 304
                      i. Oxacillin Sodium and Nafcillin Sodium Injectable Vials................... 305
                      ii. Cefpodoxime Proxetil Oral Suspension and Tablets .......................... 308
                      iii. Pioglitazone HCL Metformin HCL Tablets ....................................... 313

                   4) Collusion Between Sandoz And Rising .................................................... 318
                      i. Griseofulvin Microsize Tablets........................................................... 319
                   .
                   5) Collusion Between Sandoz And Mallinckrodt ......................................... 326
                      i. Methylphenidate HCL Tablets and Methylphenidate HCL
                         ER Tablets ........................................................................................... 327

                   6) Sandoz’s Collusion With Greenstone ....................................................... 333
                                                                iv
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 7 of 606 PageID #: 2876




                           i. Greenstone Equals Pfizer .................................................................... 334
                           ii. Clindamycin Phosphate ..................................................................... 340
                               a) The First Coordinated Price Increase (60 ml Solution –
                                   Fougera And Greenstone)............................................................. 341
                               b) The Second Coordinated Increase (October 2012 – All
                                   Formulations – Sandoz And Greenstone) ..................................... 344
                               c) New Entrants On Clindamycin Solution – Perrigo And
                                   Taro – Do Not Significantly Erode Pricing .................................. 348
                               d) The Third Coordinated Price Increase (2014 – All
                                   Formulations Except Solution – Sandoz And Greenstone) ........... 357
                           iii Latanoprost Drops ............................................................................... 359
                           iv. Eplerenone Tablets.............................................................................. 366

            d.        G&W And Its Other Relationships ................................................................. 368

                      1) Collusion Between G&W And Perrigo..................................................... 371
                         i. Halobetasol Propionate Cream and Ointment..................................... 372
                              a) The First Coordinated Price Increase – September 2012 ............ 372
                              b) The Second Coordinated Price Increase – March/April 2013 ..... 375
                              c) Sandoz Launches Halobetasol Cream .......................................... 376
                              d) Taro Launches Halobetasol Cream and Ointment ....................... 382
                         ii. Prochlorperazine Maleate Suppositories............................................. 385
                         iii. Ciclopirox Solution............................................................................. 387
                         iv. Hydrocortisone Acetate Suppositories (Anucort HC) ........................ 392

                      2) Collusion Between G&W And Actavis .................................................... 398
                         i. Promethazine HCL Suppositories ....................................................... 399

                      3) Collusion Between G&W And Glenmark ................................................ 406
                         i. Ciclopirox Cream and Mometasone Furoate ...................................... 407

                      4) Collusion Between G&W And Lupin ....................................................... 413
                         i. Ethambutol HCL Tablets .................................................................... 413

            4. The Defendants’ Profitability Increases Dramatically As A Result Of
               Collusive Conduct ................................................................................................ 418

                 a. Defendant Taro and Defendant Perrigo’s Profits Increased
                    Over 1300% From 2008 To Early 2016 ........................................................ 418

                      1) Defendant Taro ........................................................................................ 419

                      2) Defendant Perrigo .................................................................................... 421

                 b. Other Defendants’ Revenues And Profits Also Multiply From 2008
                    To Early 2016 ................................................................................................. 423


                                                                    v
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 8 of 606 PageID #: 2877




                     5. Price Increases Slow Dramatically After Government Investigations
                        Commence .......................................................................................................... 424

          D.      Consciousness Of Guilt ............................................................................................. .425

V.        PURCHASES OF GENERIC PHARMACEUTICALS THROUGH MMCAP ............. ….428

VI.       TRADE AND COMMERCE ................................................................................................ 428

VII.      MARKET EFFECTS ............................................................................................................ 429

VIII.     CAUSES OF ACTION ......................................................................................................... 430

COUNT ONE
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT SANDOZ AND ALL OTHER
CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .............................................................................................................................. 430

COUNT TWO
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT TARO AND ALL OTHER
CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .............................................................................................................................. 433

COUNT THREE
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT PERRIGO AND ALL OTHER
CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .............................................................................................................................. 435

COUNT FOUR
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT G&W AND ALL OTHER
CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .............................................................................................................................. 437

COUNT FIVE
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT ACTAVIS AND ALL OTHER
CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .............................................................................................................................. 439
                                                                             vi
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 9 of 606 PageID #: 2878




COUNT SIX
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT GLENMARK AND ALL
OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .................................................................................................................................... 440

COUNT SEVEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANTS PFIZER AND GREENSTONE
AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF
THE SHERMAN ACT ........................................................................................................................... 442

COUNT EIGHT
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT AUROBINDO AND ALL
OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .................................................................................................................................... 444

COUNT NINE
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT MYLAN AND ALL OTHER
CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .................................................................................................................................... 446

COUNT TEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT SUN AND ALL OTHER
CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES
FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
SHERMAN ACT .................................................................................................................................... 448

COUNT ELEVEN
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT MALLINCKRODT AND
ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1
OF THE SHERMAN ACT ..................................................................................................................... 449

COUNT TWELVE
(BY ALL PLAINTIFF STATES AGAINST DEFENDANT VALEANT AND ALL OTHER
CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
                                                                             vii
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 10 of 606 PageID #: 2879




 SHERMAN ACT .................................................................................................................................... 451

 COUNT THIRTEEN
 (BY ALL PLAINTIFF STATES AGAINST DEFENDANT WOCKHARDT AND ALL
 OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 452

 COUNT FOURTEEN
 (BY ALL PLAINTIFF STATES AGAINST DEFENDANT AMNEAL AND ALL OTHER
 CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 454

 COUNT FIFTEEN
 (BY ALL PLAINTIFF STATES AGAINST DEFENDANT LANNETT AND ALL OTHER
 CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 455

 COUNT SIXTEEN
 (BY ALL PLAINTIFF STATES AGAINST DEFENDANT LUPIN AND ALL OTHER
 CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 456

 COUNT SEVENTEEN
 (BY ALL PLAINTIFF STATES AGAINST DEFENDANT TELIGENT AND ALL OTHER
 CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 457

 COUNT EIGHTEEN
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT ARA APRAHAMIAN) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 459

 COUNT NINETEEN
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT MITCHELL BLASHINSKY)
 – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 461
                                                                              viii
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 11 of 606 PageID #: 2880




 COUNT TWENTY
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT DOUGLAS BOOTHE) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 463

 COUNT TWENTY-ONE
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT JAMES GRAUSO) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 465

 COUNT TWENTY-TWO
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT WALTER KACZMAREK)
 – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 467

 COUNT TWENTY-THREE
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT ARMANDO KELLUM) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 469

 COUNT TWENTY-FOUR
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT KURT ORLOFSKI) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 472

 COUNT TWENTY-FIVE
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT MICHAEL PERFETTO) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 474

 COUNT TWENTY-SIX
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT ERIKA VOGEL-BAYLOR)
 – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 476

 COUNT TWENTY-SEVEN
 (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT JOHN WESOLOWSKI) –
 HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
 MULTIPLE GENERIC DRUGS IN VIOLATION OF SECTION 1 OF THE
 SHERMAN ACT .................................................................................................................................... 478

                                                                              ix
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 12 of 606 PageID #: 2881




 COUNT TWENTY-EIGHT
 SUPPLEMENTAL STATE LAW CLAIM ............................................................................................ 480

         Connecticut ................................................................................................................................. 480
         Alabama ...................................................................................................................................... 481
         Alaska ......................................................................................................................................... 482
         Arizona ........................................................................................................................................ 483
         Arkansas ...................................................................................................................................... 484
         Colorado ...................................................................................................................................... 485
         Delaware ..................................................................................................................................... 486
         District of Columbia ................................................................................................................... 487
         Florida ......................................................................................................................................... 487
         Guam ........................................................................................................................................... 489
         Hawaii ......................................................................................................................................... 490
         Idaho ........................................................................................................................................... 491
         Illinois ......................................................................................................................................... 491
         Indiana......................................................................................................................................... 492
         Iowa............................................................................................................................................. 493
         Kansas ......................................................................................................................................... 493
         Kentucky ..................................................................................................................................... 494
         Louisiana ..................................................................................................................................... 498
         Maine .......................................................................................................................................... 498
         Maryland ..................................................................................................................................... 498
         Massachusetts ............................................................................................................................. 499
         Michigan ..................................................................................................................................... 500
         Minnesota .................................................................................................................................... 501
         Mississippi .................................................................................................................................. 505
         Missouri ...................................................................................................................................... 506
         Montana ...................................................................................................................................... 506
         Nebraska ..................................................................................................................................... 508
         Nevada ........................................................................................................................................ 509
         New Hampshire .......................................................................................................................... 511
         New Jersey .................................................................................................................................. 514
         New Mexico ................................................................................................................................ 514
         New York .................................................................................................................................... 515
         North Carolina ............................................................................................................................ 516
         North Dakota ............................................................................................................................... 520
         Northern Mariana Islands ........................................................................................................... 520
         Ohio............................................................................................................................................. 522
         Oklahoma .................................................................................................................................... 522
         Oregon......................................................................................................................................... 522
         Pennsylvania ............................................................................................................................... 523
         Puerto Rico.................................................................................................................................. 534
         Rhode Island ............................................................................................................................... 534
         South Carolina ............................................................................................................................ 535
         Tennessee .................................................................................................................................... 536
         Utah ............................................................................................................................................. 537
         Vermont ...................................................................................................................................... 538
                                                                                  x
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 13 of 606 PageID #: 2882




         Virginia ....................................................................................................................................... 539
         Washington ................................................................................................................................. 539
         West Virginia .............................................................................................................................. 540
         Wisconsin .................................................................................................................................... 541
         U.S. Virgin Islands...................................................................................................................... 541

     PRAYER FOR RELIEF .................................................................................................................. 542

     JURY DEMAND ............................................................................................................................. 543




                                                                                 xi
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 14 of 606 PageID #: 2883




        The States of Connecticut, Alabama, Alaska, Arizona, Arkansas, Colorado, Delaware,

 Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Louisiana, Maine, Maryland,

 Michigan, Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New

 Jersey, New Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,

 Rhode Island, South Carolina, Tennessee, Utah, Vermont, Washington, West Virginia,

 Wisconsin, the Commonwealths of Kentucky, Massachusetts, the Northern Mariana Islands,

 Pennsylvania, Puerto Rico, and Virginia, the Territory of Guam, the District of Columbia and

 U.S. Virgin Islands (the "Plaintiff States"), by and through their Attorneys General, bring this

 civil law enforcement action against Sandoz, Inc., Actavis Holdco US, Inc., Actavis Elizabeth

 LLC, Actavis Pharma, Inc., Amneal Pharmaceuticals, Inc., Amneal Pharmaceuticals, LLC, Ara

 Aprahamian, Aurobindo Pharma U.S.A., Inc., Bausch Health Americas, Inc., Bausch Health US,

 LLC, Mitchell Blashinsky, Douglas Boothe, Fougera Pharmaceuticals Inc., Glenmark

 Pharmaceuticals Inc., USA, James (Jim) Grauso, Greenstone LLC, G&W Laboratories, Inc.,

 Walter Kaczmarek, Armando Kellum, Lannett Company, Inc., Lupin Pharmaceuticals, Inc.,

 Mallinckrodt Inc., Mallinckrodt LLC, Mallinckrodt plc, Mylan Inc., Mylan Pharmaceuticals Inc.,

 Kurt Orlofski, Michael Perfetto, Perrigo New York, Inc., Pfizer Inc., Sun Pharmaceutical

 Industries, Inc., Taro Pharmaceuticals USA, Inc., Teligent, Inc., Erika Vogel-Baylor, John

 Wesolowski, and Wockhardt USA LLC, (collectively, the "Defendants") and allege as follows:

 I.     SUMMARY OF THE CASE

        1.      Going back many years – from at least 2009 through early 2016 – collusion has

 been rampant among manufacturers of generic topical products. Topical products include any

 drug that is administered by means of contact, most often with an external body surface,

 including creams, lotions, gels, ointments, and solutions. Manufacturers of generic topical


                                                  1
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 15 of 606 PageID #: 2884




 products typically face higher barriers to entry because technical hurdles associated with

 demonstrating bioequivalence to branded products are more time consuming and expensive, and

 manufacturing costs are high compared to other types of generic drugs.

        2.      The greater barriers to entry generally associated with topical products limit the

 number of competitors in any particular topical product market, creating an environment that is

 ripe for collusion. Many topical products have only two or three competitors. As a result, the

 sales and pricing executives at these companies know each other well and have used those

 business and personal relationships as a means to collude to limit competition, allocate

 customers, and significantly raise prices on dozens of generic topical products.

        3.      Indeed, the larger and more prominent topical manufacturers – including

 Defendants Taro, Perrigo, Fougera (now Sandoz), and Actavis – had long-standing agreements

 over the course of several years not to compete for each other’s customers and to follow each

 other’s price increases. In order to maintain these unlawful agreements, the competitors stayed

 in nearly constant communication – meeting regularly at trade shows and customer conferences

 and communicating frequently by phone and text message to reinforce their understandings.

 This Complaint is replete with examples demonstrating how these understandings manifested

 themselves with respect to specific products over a period of many years.

        4.      These understandings were not limited to just the largest manufacturers of generic

 topical products, however. The other manufacturers of those products – including all the

 corporate Defendants named in this Complaint – understood the rules of the road and took the

 necessary steps to limit competition among them.

        5.      For many years, the larger generic pharmaceutical industry has operated pursuant

 to an overarching understanding to avoid competing with each other and to instead settle for



                                                  2
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 16 of 606 PageID #: 2885




 what these competitors refer to as their "fair share." This understanding has permeated every

 segment of the industry, and the purpose of the agreement was to avoid competition among

 generic manufacturers that would normally result in lower prices and greater savings to the

 ultimate consumer. Rather than enter a particular generic drug market by competing on price in

 order to gain market share, competitors in the generic drug industry would systematically and

 routinely communicate with one another directly and divvy up customers to stifle price

 competition and maintain artificially higher prices.

        6.      Nowhere was this understanding more pronounced than with regard to the sale of

 generic topical products, where the competition is limited and the product overlap extensive.

 Indeed, companies recognized that reality and celebrated the fact that they operated in this

 segment of the industry. For example, Defendant Erika Vogel-Baylor, a senior sales and

 marketing executive at Defendant G&W, remarked in an internal e-mail from May 2013
                                                                                           -
        7.      Once the competitors had their “fair share” of a particular drug market, it was

 time to increase prices. Indeed, it was generally understood that when a competitor increased

 prices, the other competitors in the same drug market would either decline to bid for the business

 or would bid high so as not to take advantage of the price increase. Typically, the competitor

 would then follow with a comparable price increase of its own.

        8.      Although manufacturers of generic topical products have been colluding on price

 increases since at least 2009, the size and frequency of those increases grew exponentially in

 2013 and 2014. During that time period, the prices of hundreds of generic drugs – including

 many at issue in this Complaint – skyrocketed without explanation, sparking outrage from



                                                  3
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 17 of 606 PageID #: 2886




 politicians, payers, and consumers across the country whose costs have doubled, tripled, or even

 increased by 1,000% or more. Generic drug manufacturers argued publicly that the significant

 price increases were due to a myriad of lawful factors, such as industry consolidation, FDA-

 mandated plant closures, or elimination of unprofitable generic drug product lines.

        9.      However, these reasons were far from the truth. In reality, there were several

 structural and personnel changes among generic topical manufacturers in late 2012 and early

 2013 that fostered and facilitated collusion in that segment of the industry. These changes

 increased opportunities for coordination between competitors – and coordinate they did.

        10.     First, in July 2012, Defendant Sandoz finalized its purchase of Fougera, a niche

 dermatology manufacturer, making Sandoz a much more prominent manufacturer of generic

 topical products. Sandoz publicly touted that the purchase positioned it “as the new #1 in

 generic dermatology medicines both globally and in the U.S.”

        11.     As a result of the acquisition, all of Fougera’s sales executives lost their jobs,

 except for one executive who is now cooperating with the Plaintiff States (referred to herein as

 CW-3). Because of Sandoz's size, and the fact that it was an active participant in many different

 product markets, many competitors reached out to CW-3 when they learned he had transitioned

 to Sandoz because they viewed it as a strategic opportunity to collude on overlapping products.

 For example, Defendant Mitchell Blashinsky, then a senior executive at Defendant Glenmark

 approached CW-3 at an industry event in August 2012 and told him –



 -       and

        12.     Over the ensuing years, CW-3 would leverage his competitor relationships –

 including his contacts at many of the corporate Defendants – to prove his worth to Sandoz

 management by using those relationships to allocate customers and increase prices on dozens of



                                                   4
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 18 of 606 PageID #: 2887




 products. His competitor contacts included Defendants Blashinsky, Ara Aprahamian, and Walter

 Kaczmarek, but there were many others. Indeed, CW-3 took contemporaneous notes to keep

 track of all the different prices and products he was discussing at any given time. CW-3

 maintained this direct evidence of anticompetitive conduct in a notebook (of which there are two

 volumes) that his colleague, referred to hereafter as CW-1, coined the

 Various excerpts from the notebooks are referred to throughout this Complaint to support the

 allegations herein.

        13.     Second, in the months following the Fougera acquisition, three key Actavis

 executives – Defendants Douglas Boothe, Michael Perfetto, and Aprahamian – left Actavis to

 assume senior-level positions at competitor companies that were also prominent manufacturers

 of topical products. Boothe became an executive at Defendant Perrigo and Perfetto and

 Aprahamian became executives at Defendant Taro. These former colleagues – turned

 competitors – would use their longstanding relationships and new high-level positions as an

 opportunity to collude with their key competitors on overlap products.

        14.     Defendants Perfetto and Aprahamian, in particular, wasted no time working

 together to implement changes designed to improve Taro’s financial bottom line and firmly

 position the company as a price increase leader. Although Taro had been successful in

 implementing price increases in the past, the increases taken by Taro in 2013 and 2014 would be

 much more significant. These increases caught the attention of other generic drug manufacturers

 across the industry. Indeed, one sales executive at a generic manufacturer not named in this

 Complaint remarked in an internal e-mail that

                                                                                             To




                                                 5
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 19 of 606 PageID #: 2888




 that, his colleague responded



        15.     For example, in June 2014, Taro initiated significant price increases on more than

 a dozen different chug products. As a result of the June 2014 increases, Credit Suisse analysts

 increased their price target for Taro and its parent company, Defendant Sun Phaim aceuticals,

 from $85 to $150 per shai·e. As justification for the increase, Credit Suisse emphasized that

 Taro's competitors had consistently followed the increases and prices remained high:




        16.     Defendant Taro's success in implementing price increases depended, in lai·ge paii,

 on the strength of the ongoing collusive relationships that Defendants Perfetto and Aprahamian

 had fostered with their contacts at competitor companies - both with manufacturers of topical

                                                 6
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 20 of 606 PageID #: 2889




 products and beyond. These included individual Defendants Boothe, Blashinsky, Kurt Orlofski,

 and Vogel-Baylor, but there were others. Numerous examples of how this collusion unfolded

 with respect to specific products will be discussed in detail below.

        17.     The price increases taken by generic topical manufacturers during this time period

 resulted in the accrual of significant profits. Indeed, between 2008 and 2016, Defendants Taro

 and Perrigo both saw their profits from the sale of generic topical products increase by over

 1300%. The other corporate Defendants profited handsomely from this conduct as well.

        18.     In July 2014, the State of Connecticut initiated a non-public investigation into

 suspicious pharmaceutical price increases. Over time, the investigation expanded to include the

 conduct alleged herein and Connecticut was joined in its efforts by more than 50 additional states

 and U.S. territories. The allegations in this Complaint are based on, and supported by,

 information and evidence gleaned directly from the investigation, including: (1) the review of

 many thousands of documents produced by dozens of companies and individuals throughout the

 generic pharmaceutical industry, (2) an industry-wide telephone call database consisting of more

 than 11 million telephone call records from hundreds of individuals at various levels of the

 Defendant companies and other generic manufacturers, and (3) information provided by several

 confidential cooperating witnesses who were directly involved in the conduct alleged herein.

        19.     As a result of the information and evidence developed through this investigation,

 the Plaintiff States allege that the Defendants consistently and systematically, over a period of

 several years, engaged in contracts, combinations, and conspiracies that had the effect of

 unreasonably restraining trade, artificially inflating and maintaining prices, and reducing

 competition in the generic pharmaceutical industry throughout the United States, including but

 not limited to the markets for at least 80 different generic drugs.



                                                   7
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 21 of 606 PageID #: 2890




        20.     The Plaintiff States also allege that the Defendants participated in an overarching

 conspiracy, the effect of which was to minimize if not thwart competition across the generic drug

 industry. The overarching conspiracy was effectuated by a series of conspiracies that affected

 and continue to affect the market for the generic drugs identified in this Complaint.

        21.     The Plaintiff States focus here on the role of these named Defendants and their

 participation in, and agreement with, this overarching conspiracy. The Complaint describes

 conspiracies regarding the sale of specific drugs, and how these specific conspiracies are also

 part of the larger overarching conspiracy.

        22.     The anticompetitive conduct – schemes to fix and maintain prices, allocate

 customers, and otherwise thwart competition – has caused, and continues to cause, significant

 harm to the United States’ healthcare system. Moreover, executives and others at the highest

 levels in many of the Defendant companies – including the individual Defendants named herein

 – conceived, implemented, directed, and ultimately benefited financially from these schemes.

 The Defendants knew that their conduct was unlawful and typically chose to communicate in

 person or by cell phone, in an attempt to avoid creating a written record of their illegal conduct.

        23.     The Plaintiff States seek a finding that the Defendants' actions violated federal

 and state antitrust and consumer protection laws; a permanent injunction preventing the

 Defendants from continuing their illegal conduct and remedying the anticompetitive effects

 caused by their illegal conduct; disgorgement of the Defendants' ill-gotten gains; damages on

 behalf of various state and governmental entities and consumers in various Plaintiff States; and

 civil penalties and other relief as a result of the Defendants' violations of law.




                                                    8
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 22 of 606 PageID #: 2891




 II.    JURISDICTION AND VENUE

        24.     This Court has jurisdiction over this action under Section 1 of the Sherman Act,

 15 U.S.C. §§ 1 and 26, and under 28 U.S.C. §§ 1331 and 1337.

        25.     In addition to pleading violations of federal law, the Plaintiff States also allege

 violations of state law, as set forth below, and seek civil penalties, damages, and equitable relief

 under those state laws. All claims under federal and state law are based on a common nucleus of

 operative fact, and the entire law enforcement action commenced by this Complaint constitutes a

 single case that would ordinarily be tried in one judicial proceeding. The Court has jurisdiction

 over the non-federal claims under 18 U.S.C. § 1367(a), as well as under principles of pendent

 jurisdiction. Pendent jurisdiction will avoid unnecessary duplication and multiplicity of actions

 and should be exercised in the interests of judicial economy, convenience, and fairness.

        26.     This Court may exercise personal jurisdiction over all of the Defendants because

 they either transact business in the District of Connecticut where this action was commenced, or

 they have engaged in anticompetitive and illegal conduct that has had an impact in the District of

 Connecticut. Specifically, the corporate Defendants market and sell generic drugs in interstate

 and intrastate commerce to consumers nationwide through drug wholesalers and distributors,

 pharmacy and supermarket chains, and other resellers of generic drugs. The individual

 Defendants were executives of various Defendants who engaged in and directed some of the

 unlawful conduct addressed herein. The acts complained of have, and will continue to have,

 substantial effects in the District of Connecticut.

        27.     Venue is proper in this District under Section 12 of the Clayton Act, 15 U.S.C. §

 22, and 28 U.S.C. § 1391(b)-(c). At all times relevant to this Complaint, the Defendants resided,




                                                   9
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 23 of 606 PageID #: 2892




 transacted business, were found, or had agents in this District, and a portion of the affected

 interstate trade and commerce described below has been carried out in this District.

 III.   THE PARTIES

        28.     The Attorneys General are the chief legal officers for their respective States.

 They are granted authority under federal and state antitrust and consumer protection laws to

 bring actions to protect the economic well-being of the Plaintiff States and to obtain injunctive

 and other relief from the harm that results from the violations of antitrust and consumer

 protection laws alleged herein. All Plaintiff States seek equitable and other relief under federal

 antitrust laws in their sovereign or quasi-sovereign capacities. Certain Plaintiff States also seek

 relief under state antitrust and consumer protection laws, including monetary relief for

 governmental entities and consumers in their States who paid, or reimbursed for, the generic

 drugs that are the subject of this Complaint.

        29.     Defendant Sandoz, Inc. ("Sandoz") is a corporation organized and existing under

 the laws of the State of Colorado, with its principal place of business in Princeton, New Jersey.

 Sandoz is a subsidiary of Novartis AG, a global pharmaceutical company based in Basel,

 Switzerland. Sandoz is registered with the Pennsylvania Department of State as a foreign

 corporation and maintains a registered agent in Pennsylvania.

        30.     Defendant Fougera Pharmaceuticals Inc. (“Fougera”) is a New York corporation

 with its principal place of business in Melville, New York. Fougera is a wholly owned

 subsidiary of Defendant Sandoz, Inc. In 2012, Sandoz acquired and integrated Fougera into its

 U.S.-based generic pharmaceutical business.




                                                  10
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 24 of 606 PageID #: 2893




        31.     Unless addressed individually, Fougera and Sandoz are collectively referred to

 herein as “Sandoz.” At all times relevant to the Complaint, Sandoz marketed and sold generic

 pharmaceuticals in this District and throughout the United States.

        32.     Defendant Actavis Holdco US, Inc. ("Actavis Holdco"), is a corporation

 organized and existing under the laws of the State of Delaware with its principal place of

 business in Parsippany, New Jersey. In August 2016, Teva Pharmaceuticals USA, Inc. acquired

 the Actavis generics business of Allergan plc, including Actavis, Inc. Upon the acquisition,

 Actavis, Inc. – the acquired Allergan plc generics operating company (formerly known as

 Watson Pharmaceuticals) – was renamed Allergan Finance, LLC, which in turn assigned all of

 the assets and liabilities of the former Allergan plc generics business to the newly formed

 Actavis Holdco, including subsidiaries Actavis Pharma, Inc. and Actavis Elizabeth LLC (a

 research and development and manufacturing entity for Actavis’s generic operations), among

 others. Actavis Holdco is a wholly owned subsidiary of Teva Pharmaceuticals USA, Inc., which

 is a Delaware corporation with its principal place of business in North Wales, Pennsylvania.

        33.     Defendant Actavis Pharma, Inc. is a Delaware corporation with its principal place

 of business in Parsippany, New Jersey. It is a wholly owned subsidiary of Actavis Holdco and is

 a principal operating company in the U.S. for generic products acquired from Allergan plc. It

 manufactures, markets, and/or distributes generic pharmaceuticals.

         34.    Actavis Elizabeth LLC (“Actavis Elizabeth”) is a Delaware company with its

 principal place of business in Elizabeth, New Jersey. It is a wholly owned subsidiary of Actavis

 Holdco and is a research, development, and manufacturing entity for Actavis generic operations.

        35.     Unless addressed individually, Actavis Holdco, Actavis Pharma, and Actavis

 Elizabeth are collectively referred to herein as "Actavis." At all times relevant to the Complaint,



                                                 11
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 25 of 606 PageID #: 2894




 Actavis marketed and sold generic pharmaceuticals in this District and throughout the United

 States.

           36.   Defendant Amneal Pharmaceuticals, Inc. (“Amneal Inc.”) is a corporation

 organized and existing under the laws of the state of Delaware, with a principal place of business

 in Bridgewater, New Jersey. It is the parent company of Defendant Amneal Pharmaceuticals,

 LLC.

           37.   Defendant Amneal Pharmaceuticals, LLC (“Amneal LLC”) is a Delaware limited

 liability company with its principal place of business in Bridgewater, New Jersey.

           38.   Unless addressed individually, Amneal Inc. and Amneal LLC are collectively

 referred to herein as “Amneal.” At all times relevant to the Complaint, Amneal marketed and

 sold generic pharmaceuticals in this District and throughout the United States.

           39.   Defendant Ara Aprahamian ("Aprahamian") is an individual residing in Bardonia,

 New York. Aprahamian worked at Defendant Actavis as Director, Pricing and Contracts from

 August 2010 through March 2013. From March 2013 through August 2018, Aprahamian was

 Vice President of Sales and Marketing at Defendant Taro Pharmaceuticals USA, Inc.

           40.   Defendant Aurobindo Pharma U.S.A., Inc. ("Aurobindo") is a corporation

 organized and existing under the laws of the State of Delaware with its principal place of

 business in Dayton, New Jersey. At all times relevant to the Complaint, Aurobindo marketed

 and sold generic pharmaceuticals in this District and throughout the United States.

           41.   Defendant Bausch Health Americas, Inc. (formerly known as Valeant

 Pharmaceuticals International, Inc.) is a Delaware corporation with its U.S. headquarters located

 in Bridgewater, New Jersey.




                                                 12
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 26 of 606 PageID #: 2895




           42.    Bausch Health US, LLC (formerly known as Valeant Pharmaceuticals North

 America LLC) is a Delaware limited liability company with its principal place of business in

 Bridgewater, New Jersey. Bausch Health US is registered with the Pennsylvania Department of

 State as a foreign corporation and maintains a registered agent in Pennsylvania.

           43.    Unless addressed individually, Bausch Health Americas, Inc. and Bausch Health

 US, LLC are collectively referred to herein as “Valeant.” At all times relevant to the Complaint,

 Valeant marketed and sold generic pharmaceuticals in this District and throughout the United

 States.

           44.    Defendant Mitchell Blashinsky (“Blashinsky”) is an individual residing in

 Monroe Township, New Jersey. Blashinsky worked for Defendant Taro Pharmaceuticals USA,

 Inc. from January 2007 through May 2012 as Vice President of Marketing for Generics. From

 June 2012 through March 2014, Blashinsky was Vice President of Sales and Marketing at

 Defendant Glenmark Pharmaceuticals Inc., USA.

           45.    Defendant Douglas Boothe (“Boothe”) is an individual residing in Chester, New

 Jersey. Boothe worked for Defendant Actavis from August 2008 through December 2012 as

 Chief Executive Officer. From January 2013 through July 2016, Boothe served as Executive

 Vice President and General Manager, Pharmaceuticals at Defendant Perrigo New York, Inc.

           46.    Defendant G&W Laboratories, Inc. ("G&W") is a New Jersey corporation with its

 principal place of business in South Plainfield, New Jersey. At all times relevant to the

 Complaint, G&W marketed and sold generic pharmaceuticals in this District and throughout the

 United States.

           47.    Defendant Glenmark Pharmaceuticals Inc., USA ("Glenmark") is a corporation

 organized and existing under the laws of the State of Delaware with a principal place of business



                                                 13
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 27 of 606 PageID #: 2896




 in Mahwah, New Jersey. At all times relevant to the Complaint, Glenmark marketed and sold

 generic pharmaceuticals in this District and throughout the United States.

        48.     Defendant James (Jim) Grauso ("Grauso") is an individual residing in Ramsey,

 New Jersey. Grauso worked at Defendant G&W as Vice President of Sales and Marketing from

 January 2010 through December 2011. Grauso worked at Defendant Aurobindo as Senior Vice

 President, Commercial Operations from December 2011 through January 2014. Since February

 2014, Grauso has been employed as the Executive Vice President, N.A. Commercial Operations

 at Defendant Glenmark.

        49.     Defendant Greenstone LLC ("Greenstone") is a limited liability company located

 in North Peapack, New Jersey. Greenstone is a wholly owned subsidiary of Defendant Pfizer

 Inc. ("Pfizer"), a global pharmaceutical company headquartered in New York, New York, and

 has at all relevant times operated as the generic drug division of Pfizer. Greenstone operates out

 of Pfizer's Peapack, New Jersey campus, and a majority of Greenstone's employees are also

 employees of Pfizer's Essential Health Division, including Greenstone's President. Greenstone

 employees also use Pfizer for financial analysis, human resources, and employee benefit

 purposes, making the two companies essentially indistinguishable.

        50.     Defendant Pfizer is a corporation organized and existing under the laws of

 Delaware, with its principal place of business in New York, New York. Pfizer is a global

 biopharmaceutical company and is the corporate parent of Defendant Greenstone.

        51.     Unless addressed individually, Greenstone and Pfizer are collectively referred to

 herein as “Greenstone.” At all times relevant to the Complaint, Greenstone – under the direction

 and control of Pfizer – marketed and sold generic pharmaceuticals in this District and throughout

 the United States.



                                                 14
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 28 of 606 PageID #: 2897




        52.     Defendant Walter Kaczmarek (“Kaczmarek”) is an individual residing in

 Longboat Key, Florida. Kaczmarek worked for Defendant Fougera as Senior Director, National

 Accounts; Vice President, National Accounts; and Senior Vice President, Commercial

 Operations from November 2004 through November 2012. Kaczmarek worked for Defendant

 Mallinckrodt as Vice President - General Manager; and President, Multi-Source Pharmaceuticals

 from November 2013 through August 2016.

        53.     Defendant Armando Kellum ("Kellum") is an individual residing in Huntingdon

 Valley, Pennsylvania. At all times relevant to the Complaint, Kellum was the Vice President,

 Sales and Marketing at Defendant Sandoz.

        54.     Defendant Lannett Company, Inc. ("Lannett") is a corporation organized and

 existing under the laws of the State of Delaware with its principal place of business in

 Philadelphia, Pennsylvania. At all times relevant to the Complaint, Lannett marketed and sold

 generic pharmaceuticals in this District and throughout the United States.

        55.     Defendant Lupin Pharmaceuticals, Inc. ("Lupin") is a Delaware corporation with

 its principal place of business in Baltimore, Maryland. Lupin is a wholly owned subsidiary of

 Lupin Ltd., an Indian company with its principal place of business in Mumbai, India. At all

 times relevant to the Complaint, Lupin marketed and sold generic pharmaceuticals in this District

 and throughout the United States.

        56.     Defendant Mallinckrodt Inc. is a Delaware corporation with its principal place of

 business in Webster Groves, Missouri. As a result of a tax inversion acquisition, as of 2013 it is

 a wholly owned subsidiary of Mallinckrodt plc, which is based in the United Kingdom.

 Mallinckrodt Inc. is registered with the Pennsylvania Department of State as a foreign

 corporation and maintains a registered agent in Pennsylvania.



                                                 15
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 29 of 606 PageID #: 2898




        57.     Defendant Mallinckrodt plc is an Irish public limited company with its principal

 place of business in Staines-Upon-Thames, Surrey, United Kingdom. Mallinckrodt plc was

 incorporated in January 2013 for the purpose of holding the pharmaceuticals business of

 Covidien plc, which was fully transferred to Mallinckrodt plc in June of that year. Mallinckrodt

 plc also operates under the registered business name Mallinckrodt Pharmaceuticals, with its U.S.

 headquarters in Hazelwood, Missouri.

        58.     Defendant Mallinckrodt LLC is a Delaware limited liability corporation

 headquartered in Hazelwood, Missouri.

        59.     Unless addressed individually, Mallinckrodt Inc., Mallinckrodt plc, and

 Mallinckrodt LLC are collectively referred to herein as “Mallinckrodt.” At all times relevant to

 the Complaint, Mallinckrodt marketed and sold generic pharmaceuticals in this District and

 throughout the United States.

        60.     Defendant Mylan Inc. is a Pennsylvania corporation with its principal place of

 business in Canonsburg, Pennsylvania.

        61.     Defendant Mylan Pharmaceuticals Inc. (“Mylan Pharma”) is a West Virginia

 corporation with its principal place of business in Morgantown, West Virginia. It is a subsidiary

 of Mylan Inc. Mylan Pharma is registered with the Pennsylvania Department of State as a

 foreign corporation and maintains a registered agent in Pennsylvania.

        62.     Unless addressed individually, Mylan Inc. and Mylan Pharma are collectively

 referred to herein as “Mylan.” At all times relevant to the Complaint, Mylan marketed and sold

 generic pharmaceuticals in this District and throughout the United States.




                                                16
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 30 of 606 PageID #: 2899




        63.     Defendant Kurt Orlofski (“Orlofski”) is an individual residing in Mountain Lakes,

 New Jersey. Orlofski was the President of Defendant G&W from September 2009 through

 December 2016.

        64.     Defendant Mike Perfetto (“Perfetto”) is an individual residing in Conklin, New

 York. Perfetto worked for Defendant Actavis from August 2003 through January 2013 as Vice

 President, Sales and Marketing. Beginning in January 2013, Perfetto worked for Defendant Taro

 Pharmaceuticals USA, Inc. as its Chief Commercial Officer.

        65.     Defendant Perrigo New York, Inc. (“Perrigo”) is a Delaware corporation with its

 executive offices in Allegan, Michigan and its primary business location in Bronx, NY. It is a

 subsidiary of Perrigo Company, plc, an Irish company with its principal place of business in

 Dublin, Ireland. At all times relevant to the Complaint, Perrigo has marketed and sold generic

 pharmaceuticals in this District and throughout the United States.

        66.     Defendant Sun Pharmaceutical Industries, Inc. (“Sun”) is a Michigan corporation

 with its principal place of business in Cranbury, New Jersey. Sun is a wholly owned subsidiary

 of Sun Pharmaceutical Industries Ltd., an Indian corporation, which also owns a majority stake

 in Taro Pharmaceutical Industries, Ltd., and Taro’s U.S. subsidiary, Defendant Taro

 Pharmaceutical USA, Inc. At all times relevant to the Complaint, Sun marketed and sold generic

 pharmaceuticals in this District and throughout the United States.

        67.     Defendant Taro Pharmaceuticals USA, Inc. ("Taro") is a corporation organized

 and existing under the laws of the State of New York, with its principal place of business in

 Hawthorne, New York. At all times relevant to the Complaint, Taro marketed and sold generic

 pharmaceuticals in this District and throughout the United States.

        68.     Defendant Teligent, Inc. (formerly known as IGI Laboratories, Inc.) (“Teligent”)



                                                 17
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 31 of 606 PageID #: 2900




 is a Delaware corporation with its principal place of business in Buena, New Jersey. Defendant

 Teligent was known as IGI Laboratories, Inc. until 2015. At all times relevant to the Complaint,

 Teligent sold generic pharmaceuticals in this District and throughout the United States.

        69.     Defendant Erika Vogel-Baylor (“Vogel-Baylor”) is an individual residing in

 Milford, New Jersey. At all times relevant to the Complaint, beginning in July 2011, Vogel-

 Baylor worked for Defendant G&W as Vice President, Sales and Marketing.

        70.     Defendant John Wesolowski (“Wesolowski”) is an individual residing in Delton,

 Michigan. Since February 2004, Wesolowski has worked for Defendant Perrigo as Senior Vice

 President of Commercial Operations.

        71.     Defendant Wockhardt USA LLC ("Wockhardt") is a Delaware limited liability

 company located in Parsippany, New Jersey. At all times relevant to the Complaint, Wockhardt

 has marketed and sold generic pharmaceuticals in this District and throughout the United States.

 IV.    FACTS SUPPORTING THE LEGAL CLAIMS

        A.      Factual Support For The Allegations

        72.     The allegations in this Complaint are supported and corroborated by facts and

 evidence obtained from numerous sources, including but not limited to those set forth below.

        73.     During their investigation, the Plaintiff States have issued over 30 subpoenas to

 various generic drug manufacturers, individuals, and third parties, and have compiled over 8

 million investigative documents in a shared document review platform.

        74.     The Plaintiff States have issued more than 300 subpoenas to various telephone

 carriers and have obtained phone call and text message reports for numerous companies and

 individuals throughout the generic pharmaceutical industry. The Plaintiff States have loaded

 those call and text records into a software application for communications surveillance,



                                                 18
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 32 of 606 PageID #: 2901




 collection and analysis, designed exclusively for law enforcement. The Plaintiff States have also

 loaded the names and contact information for over 600 sales and pricing individuals throughout

 the industry – giving the Plaintiff States a unique perspective to know who in the industry was

 talking to who, and when.

        75.     During their investigation, the Plaintiff States have also obtained valuable

 cooperation from several individuals. The expected testimony from certain of those individuals

 will directly support and corroborate the allegations throughout this Complaint. Some of those

 cooperating witnesses include:

                (a)    A former senior pricing executive at Defendant Sandoz during the time

 period relevant to this Complaint [referred to herein as CW-1];

                (b)    A former sales and marketing executive at Rising Pharmaceuticals, Inc.

 and senior sales executive at Sandoz during the time period relevant to this Complaint [referred

 to herein as CW-2];

                (c)    A former sales executive at Defendant Fougera, and then senior sales

 executive at Sandoz, during the time period relevant to this Complaint [referred to herein as CW-

 3];

                (d)    A former senior sales executive at Sandoz during the time period relevant

 to this Complaint [referred to herein as CW-4];

                (e)    A former senior executive at Defendant Glenmark during the time period

 relevant to this Complaint [referred to herein as CW-5]; and

                (f)    A former senior sales executive at Fougera and Defendant Aurobindo

 during the time period relevant to this Complaint [referred to herein as CW-6].




                                                   19
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 33 of 606 PageID #: 2902




        76.     In addition, the Plaintiff States have obtained contemporaneous handwritten notes

 taken by CW-3 during the time period relevant to this Complaint, containing direct evidence of

 his collusion with several competitors. CW-3 maintained these notes in a two-volume notebook

 that his colleague, CW-1, referred to as the                     (referred to herein as the

 “Notebook”). The Notebook contains CW-3’s notes from internal Sandoz meetings, as well as

 some, but not all, of his phone calls with competitors. CW-3 took these notes chronologically

 between 2009 and 2015. In 2012 and 2013, the notes are fairly comprehensive; however, the

 Notebook is less comprehensive starting in 2014 because CW-3 changed his note-taking

 practices. CW-3 took notes because he was discussing many different prices and products with

 competitors and he could not keep track of it all without notes. CW-3 generally traveled with the

 Notebook and did not hide it from people, including competitors. Indeed, competitors often

 joked with him about his “little black books.” References to the Notebook will be discussed

 throughout this Complaint to support the allegations alleged herein.

        B.      The Generic Drug Market

                1.      The Hatch-Waxman Act

        77.     In 1984, Congress enacted the Drug Price Competition and Patent Term

 Restoration Act, commonly known as the "Hatch-Waxman" Act. Its intention was to balance

 two seemingly contradictory interests: encouraging drug innovation and promoting competition

 between brand and generic drugs to lower drug prices. To encourage innovation, Hatch-

 Waxman gave branded drug manufacturers longer periods of market exclusivity for newly

 approved products; this increased the financial returns for investment in drug research and

 development.




                                                20
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 34 of 606 PageID #: 2903




         78.        To promote price competition, the law established a new regulatory approval

 pathway for generic products to help ensure that generic drugs became available more quickly

 following patent expiration. To gain approval for a new drug, drug manufacturers must submit a

 new drug application ("NDA") to the United States Food and Drug Administration ("FDA")

 showing that the new drug is safe and effective for its intended use. Developing a new drug and

 obtaining an NDA can take many years and cost tens or hundreds of millions of dollars.

         79.        The Hatch-Waxman Act encouraged faster approval for generic versions of

 brand-name drugs through the use of "abbreviated new drug applications" ("ANDAs"). These

 applications rely on the safety and efficacy evidence previously submitted by the branded drug

 manufacturer, permitting generic manufacturers to avoid conducting costly and duplicative

 clinical trials.

         80.        Hatch-Waxman succeeded in both of its goals. Since the law was passed in 1984,

 generic drugs have moved from being less than 20% of prescriptions filled in the United States to

 nearly 90% of prescriptions filled. A recent study found that, in 2011 alone, generic medicines

 saved consumers $193 billion. During the same period, innovation has continued to lead to

 many new and helpful drugs.

                    2.     The Importance Of Generic Drugs

         81.        Like their branded counterparts, generic drugs are used in the diagnosis, cure,

 mitigation, treatment, or prevention of disease and, thus, are integral components in modern

 healthcare, improving health and quality of life for nearly all people in the United States. In

 2019, sales of generic drugs in the United States were over $115 billion dollars.

         82.        A branded drug manufacturer that develops an innovative drug can be rewarded

 with a patent granting a period of exclusive rights to market and sell the drug. During this period



                                                     21
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 35 of 606 PageID #: 2904




 of patent protection, the manufacturer typically markets and sells its drug under a brand name,

 and the lack of competition can permit the manufacturer to set its prices extremely high.

        83.     Once the brand-name drug’s exclusivity period ends, additional firms that receive

 FDA approval are permitted to manufacture and sell “generic” versions of the brand-name drug.

 As generic drugs enter the market, competition typically leads to dramatic reductions in price.

 Generic versions of brand name drugs are priced lower than the brand-name versions. Under

 most state laws, generic substitution occurs automatically, unless the prescriber indicates on the

 prescription that the branded drug must be "dispensed as written."

        84.     As additional manufacturers enter a particular drug market, competition pushes

 the price down much more dramatically. Often, the price of a generic drug will end up as low as

 20% of the branded price or even lower. The following table, created by Defendants Greenstone

 and Pfizer, shows the dramatic effects that competition can have on generic drug prices:




                                                 22
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 36 of 606 PageID #: 2905




 For this reason, generic drugs have long been referred to as one of the few “bargains” in the

 United States healthcare system. Experts have stated that the substantial cost savings gained

 from the growing number of generic drugs have played a significant role in keeping health care

 costs from increasing more dramatically.

        85.     Where there is genuine competition, the savings offered by generic drugs over

 their brand-name equivalents provide tremendous benefits to consumers and health care payors.

 Patients typically see lower out of pocket expenses, while lower costs for payors and insurers can

 lead to lower premiums for those who pay for health insurance, and lower costs to government

 health care programs like Medicare and Medicaid mean greater value for taxpayers.

                3.         The Players In The Drug Distribution System

        86.     The United States prescription drug distribution system includes entities that can

 be involved at various stages of the distribution channel through which prescription drugs are

 delivered to end users.

                           a.    Manufacturers/Suppliers

        87.     Drug manufacturers are the source of the prescription drugs in the pharmaceutical

 supply chain. Unlike branded drug manufacturers, generic manufacturers typically do not

 develop new drug therapies, but instead manufacture generic drugs that can be substituted (often

 automatically under state law) for the branded drug after expiration of the brand's exclusivity.

 Generic drugs can be manufactured in a variety of forms, including tablets, capsules, injectables,

 inhalants, liquids, ointments, and creams. A manufacturer seeking to sell a “new drug” in the

 United States (including generic versions of previously approved drugs) must obtain approval

 from the FDA, which evaluates many factors, including drug safety, efficacy, raw material

 suppliers, manufacturing processes, labeling, and quality control.



                                                 23
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 37 of 606 PageID #: 2906




        88.       Generic drug manufacturers operate manufacturing facilities and compete with

 each other to sell the generic drugs they produce to wholesalers, distributors, and in some cases,

 directly to retail pharmacy chains, mail-order and specialty pharmacies, hospital chains, and

 some health plans.

        89.       Generic drug manufacturers also sell some of their drugs through auctions to

 different purchasers in the supply chain, e.g., group purchasing organizations, retail pharmacies,

 and supermarket chains with pharmacies.

        90.       In marketing their generic drugs, manufacturers often do not attempt to

 differentiate their products because, primarily, a generic drug is a commodity. Consequently,

 competition is dictated by price and supply. As a result, generic drug manufacturers usually all

 market the drug under the same name, which is the name of the active ingredient (e.g.,

 Acetazolamide).

        91.       Drug suppliers can include the manufacturers themselves, or other companies that

 have agreements to sell or distribute certain generic drugs manufactured by another company.

 The corporate Defendants in this action are all drug manufacturers and suppliers who compete

 with one another for the sale of generic drugs which are ultimately sold to consumers in the

 United States.

        92.       Drugs sold in the United States may be manufactured either domestically or

 abroad. Many manufacturers that produce drugs for the United States market are owned by, or

 are, foreign companies. Generic drugs may be manufactured by the same companies that

 manufacture brand-name drugs (even in the same factories) or may come from companies that

 manufacture generics exclusively. Drug manufacturers typically sell their products through




                                                  24
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 38 of 606 PageID #: 2907




 supply agreements negotiated with wholesalers and distributors, group purchasing organizations,

 pharmacy benefit managers, and large retailers like pharmacy and supermarket chains.

        93.     Generic manufacturers report certain benchmark or list prices for each generic

 drug that they offer, including the average wholesale price ("AWP") and wholesale acquisition

 cost ("WAC"); these sometimes serve as benchmarks, but given the different characteristics of

 different buyers and the nature of individual negotiations, a manufacturer will frequently supply

 the same generic drug at several different prices depending on the customer or type of customer.

        94.     In addition, generic manufacturers that enter into a Medicaid rebate agreement

 must report their average manufacturer prices ("AMP") to the federal Centers for Medicare and

 Medicaid Services on a monthly and quarterly basis. Pursuant to federal law, AMP is defined as

 the average price paid to the manufacturer for the drug in the United States by (a) wholesalers for

 drugs distributed to retail community pharmacies and (b) retail community pharmacies that

 purchase drugs directly from the manufacturer.

        95.     Medicaid reimbursement for certain generic drugs is calculated using a formula

 that is derived from a manufacturer's AMP for that specific generic drug. Put another way, a

 manufacturer's AMP may have a direct impact on how much a state Medicaid program pays for a

 generic drug dispensed to a Medicaid beneficiary.

        96.     The corporate Defendants in this case are among the largest generic drug

 manufacturers in the industry. Each has a broad portfolio of generic drugs which it sells to

 distributors, retailers, and group purchasing organizations, many of whom have a nationwide

 presence. The competitors for particular generic products fluctuate often as manufacturers lose

 exclusivity or decide to enter or exit an existing drug market.




                                                  25
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 39 of 606 PageID #: 2908




        97.      At all times relevant to this Complaint, every corporate Defendant’s portfolio

 remained broad and was marketed to customers in virtually every state across the United States.

 The Defendants’ customers supply generic drugs to a wide swath of consumer populations,

 including but not limited to Medicaid recipients; private and public sector employees with

 commercial payor, employer-funded, or self-funded health plans; patients in non-profit, for-

 profit, or public hospitals or long-term care facilities; and prisons.

        98.      Taken together, customers purchase a wide range of generic drugs, in enormous

 volumes, in every state. Defendants' business plans and strategies for their broad portfolios

 focus on the nationwide supply and demand chain that funnels their products through various

 purchasers, including state governments, municipalities, and private sector employers, in order to

 reach consumer populations in every state. This supply and demand chain is described in more

 detail below.

                        b.      Wholesalers/Distributors

        99.      Wholesalers and distributors purchase generic drugs from manufacturers and

 distribute them to a variety of customers, including pharmacies (retail and mail-order), hospitals,

 long-term care, and other medical facilities. Some wholesalers sell to a broad range of customers

 while others specialize in sales of particular products (e.g., biologic products) or sales to a

 particular type of customer (e.g., nursing homes).

        100.     Wholesalers and distributors have similar business models, but distributors

 typically provide more services to their customers. Some of the largest wholesalers and

 distributors of generic drugs include AmerisourceBergen Corporation ("ABC"), Cardinal Health,

 Inc. ("Cardinal"), H.D. Smith, LLC ("HD Smith"), McKesson Corporation ("McKesson"), and

 Morris & Dickson, LLC ("Morris & Dickson").



                                                   26
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 40 of 606 PageID #: 2909




                       c.      Group Purchasing Organizations (GPOs)

        101.    Group purchasing organizations ("GPOs") are membership-based entities that

 negotiate with manufacturers, wholesalers, and distributors on behalf of a large group of

 purchasers. GPOs leverage their buying power to obtain better prices and terms for their

 members and assist buyers in trade relations and contract management with sellers.

        102.    GPOs have formed to serve state and local governments, hospital groups, retail

 pharmacies, and supermarket chains. Some of the GPOs who sell large volumes of Defendants’

 generic products for distribution nationwide include Vizient (formerly Novation), Premier, Inc.

 ("Premier"), Intalere (formerly Amerinet), the Minnesota Multistate Contracting Alliance for

 Pharmacy ("MMCAP"), and Econdisc Contracting Solutions ("Econdisc").

                       d.      Pharmacy And Supermarket Chains

        103.    Pharmacies are the final step on the pharmaceutical supply chain before drugs

 reach the consumer. There are several types of pharmacies, including chain and independent

 retail pharmacies, pharmacies in supermarkets and other large retail establishments, and mail-

 order pharmacies.

        104.    If a retail pharmacy or supermarket chain purchases generic drugs on a large

 enough scale, manufacturers may agree to contract with them directly. Such retailers can obtain

 attractive terms by avoiding the markups or fees charged by wholesalers, distributors, and GPOs.

 Retailers large enough to purchase drugs directly from manufacturers include Rite Aid

 Corporation ("Rite Aid"), CVS Health ("CVS"), The Walgreen Company ("Walgreens"), Wal-

 Mart Stores, Inc. ("Wal-Mart"), Target Corporation (“Target”), and Publix Super Markets, Inc.

 ("Publix").




                                                27
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 41 of 606 PageID #: 2910




                        e.      Customer Incentives

        105.     Some of the largest downstream buyers that purchase from generic manufacturers

 benefit when prices are higher. For example, in McKesson's 2014 10-K filing, the company

 reported the following:

                 A significant portion of our distribution arrangements with the
                 manufacturers provides us compensation based on a percentage of
                 our purchases. In addition, we have certain distribution
                 arrangements with pharmaceutical manufacturers that include an
                 inflation-based compensation component whereby we benefit when
                 the manufacturers increase their prices as we sell our existing
                 inventory at the new higher prices. For these manufacturers, a
                 reduction in the frequency and magnitude of price increases, as well
                 as restrictions in the amount of inventory available to us, could have
                 a material adverse impact on our gross profit margin.

 In that same filing, McKesson also reported that "[t]he business’ practice is to pass on to

 customers published price changes from suppliers."

        106.     Similarly, in Cardinal's 2014 10-K filing, the company reported that:

                 Gross margin in our Pharmaceutical segment is impacted by generic
                 and branded pharmaceutical price appreciation and the number and
                 value of generic pharmaceutical launches. In past years, these items
                 have been substantial drivers of Pharmaceutical segment profit.
                 Prices for generic pharmaceuticals generally decline over time. But
                 at times, some generic products experience price appreciation,
                 which positively impacts our margins.

        107.     ABC's Annual Summary 2014 and Annual Report 2014 make similar

 observations:

                 Our results of operations continue to be subject to the risks
                 and uncertainties of inflation in branded and generic
                 pharmaceutical prices and deflation in generic pharmaceutical
                 prices.

                 Certain distribution service agreements that we have entered into
                 with branded and generic pharmaceutical manufacturers continue to
                 have an inflation-based compensation component to them.
                 Arrangements with a small number of branded manufacturers

                                                  28
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 42 of 606 PageID #: 2911




                continue to be solely inflation-based. As a result, our gross profit
                from brand-name and generic manufacturers continues to be subject
                to fluctuation based upon the timing and extent of manufacturer
                price increases. If the frequency or rate of branded and generic
                pharmaceutical price increases slows, our results of operations
                could be adversely affected. In addition, generic pharmaceuticals are
                also subject to price deflation. If the frequency or rate of generic
                pharmaceutical price deflation accelerates, our results of
                operations could be adversely affected.

        108.    Other large retail customers have similar contractual provisions in their contracts

 with generic manufacturers that allow for potentially greater compensation when prices are

 higher. For example, contracts between Walgreens Boots Alliance Development GmbH, a GPO,

 and generic manufacturers contain provisions about Rebates and Administrative fees that are

 directly tied to "total contract sales" – a number that increases when prices increase. In other

 words, that GPO (and other large retail customers with similar contractual terms) may make

 more money when generic drug prices are higher.

        109.    The generic manufacturers are keenly aware that some of their customers benefit

 from their price increases. In fact, many of the generic drug manufacturers regularly tout these

 price increases in their discussions with customers. Indeed, as D.K., a senior executive at

 Fougera, stated in an internal e-mail in February 2011:



                4.      The Cozy Nature Of The Industry And Opportunities For Collusion

        110.    The generic drug market is structured in a way that allows generic drug

 manufacturers, including but not limited to the Defendants, to interact and communicate with

 each other directly and in person, on a frequent basis.




                                                  29
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 43 of 606 PageID #: 2912




                        a.      Trade Association And Customer Conferences

        111.     Many customers of the Defendants, including large wholesalers, distributors, and

 pharmacy or grocery chains, hold multi-day conferences throughout the year in various locations

 throughout the United States. Generic drug manufacturers from across the United States are

 invited to attend.

        112.     Additionally, generic drug manufacturers also attend various industry trade shows

 throughout the year, including those hosted by the National Association of Chain Drug Stores

 ("NACDS"), the Healthcare Distribution Management Association ("HDMA") (now the

 Healthcare Distribution Alliance), the Generic Pharmaceutical Association ("GPhA") (now the

 Association for Accessible Medicines), and the Efficient Collaborative Retail Marketing

 Company, LLC ("ECRM"), in locations throughout the United States.

        113.    At these conferences and trade shows, sales representatives from many generic

 drug manufacturers, including the Defendants, interact with each other and discuss their

 respective businesses and customers. Many of these conferences and trade shows include

 organized recreational and social events such as golf outings, lunches, cocktail parties, and

 dinners that provide additional opportunities to meet with competitors. Defendants use these

 opportunities to discuss and share competitively sensitive information concerning upcoming

 bids, specific generic drug markets, pricing strategies, and pricing terms in their contracts with

 customers.

        114.    These trade shows and customer conferences provide generic drug manufacturers,

 including the Defendants, with ample opportunity to meet, discuss, devise, and implement a host

 of anticompetitive schemes that unreasonably restrain competition in the United States' market

 for generic drugs.



                                                  30
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 44 of 606 PageID #: 2913




                       b.      Industry Dinners And Private Meetings

        115.    In addition to these frequent conferences and trade shows, senior executives and

 sales representatives gather in smaller groups, allowing them to further meet face-to-face with

 their competitors and discuss competitively sensitive information.

        116.    Many generic drug manufacturers, including several of the Defendants, are

 headquartered near one another in New Jersey or eastern Pennsylvania, giving them additional

 opportunities to foster connections and meet and collude. At least forty-one (41) different

 generic drug manufacturers are concentrated between New York City and Philadelphia,

 including, among others, Defendants Actavis, Amneal, Aurobindo, G&W, Glenmark,

 Greenstone, Lannett, Pfizer, Sandoz, Taro, and Wockhardt.

        117.    High-level executives of many generic drug manufacturers get together

 periodically for what some of them refer to as "industry dinners." For example, in January 2014,

 at a time when the prices of numerous generic drugs were reportedly soaring, at least thirteen

 (13) high-ranking executives, including CEOs, Presidents, and Senior Vice Presidents of various

 generic drug manufacturers, met at a steakhouse in Bridgewater, New Jersey. Executives from

 Defendants Actavis, Aurobindo, Lannett, and Perrigo (including individual Defendant Douglas

 Boothe), among executives from many other generic manufacturers, were invited to this

 particular dinner.

        118.    At these industry dinners, one company is usually responsible for paying for all of

 the attendees. For example, in a group email conversation among competitors in December

 2013, one of the participants joked: "You guys are still buying for Mark and I, right?" The

 response from another executive: "Well . . . I didn't think the topic would come up so quickly

 but . . . we go in alphabetical order by company and [a generic drug manufacturer not identified



                                                31
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 45 of 606 PageID #: 2914




 in this Complaint] picked up the last bill. . . . PS. . . . no backing out now! Its [sic] amazing how

 many in the group like 18 year-old single malt scotch when they aren't buying."

        119.    Other groups of competitors gather routinely for golf outings, where they have the

 opportunity to spend several days at a time together without interruption. One such annual event

 was organized by a packaging contractor in Kentucky. From September 17-19, 2014, for

 example, high-level executives from Defendants Actavis, Amneal, Lannett, Wockhardt, and

 others were invited to a gathering at a Country Club in Bowling Green, Kentucky where they

 would play golf all day and socialize at night.

        120.    Some generic pharmaceutical sales representatives also get together regularly for

 what they refer to as a "Girls Night Out" ("GNO"), or alternatively "Women in the Industry"

 meetings or dinners. During these events, the sales representatives meet with their competitors

 and discuss competitively sensitive information.

        121.    Many "Women in the Industry" dinners were organized by A.S., a salesperson

 from non-Defendant Heritage Pharmaceuticals, Inc. who resides in the State of Minnesota.

 Other participants in these meetings were employees of generic drug manufacturers located in

 Minnesota, or salespeople residing in the area. However, out of town sales representatives were

 also aware of these dinners and were included when in the area. For example, in November

 2014, Tracy Sullivan, a sales executive at Defendant Lannett, sent A.S. a text message asking

 "[w]hen is your next industry women event? I'm due for a trip out there and I'd love to plan for it

 if possible...." A.S. responded: "There is an XMas [sic] party at Tanya's house on Dec 6th. Yes

 that is a Saturday. We do it about once a quarter and usually it is during the week -- this was an

 exception."




                                                   32
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 46 of 606 PageID #: 2915




        122.    Sometimes dinners were also planned around visits of out-of-town competitors.

 As A.S. stated in organizing one such dinner:

                Sorry if the meeting/dinner invite is a little short notice, but [K.N.,
                a National Account Representative at Dr. Reddy's] will [be] in MN
                on Sept 29th and it would be a great time for everyone to get
                together! So much has been happening in the industry too -- we can
                recap all our findings from NACDS [trade show] over a martini or
                glass of wine! :) Plus the food is super Yummy!

 Representatives from Defendant Perrigo among others, were also invited to this particular dinner.

        123.    Several different GNOs were held in 2015, including: (1) at the ECRM

 conference in February (involving Defendants Greenstone, Lannett, and Valeant, among others);

 and (2) in Baltimore in May (involving Defendants Lupin and G&W, including individual

 Defendant Erika Vogel-Baylor, among others); and (3) at the NACDS conference in August

 (involving Defendant Valeant, among others).

                5.      The Overarching Conspiracy Between Generic Drug Manufacturers –
                        Playing Nice In The Sandbox

                        a.      The General "Fair Share" Understanding

        124.    The overarching conspiracy among generic manufacturers – which ties together

 all of the agreements on individual drugs identified in this Complaint – is an agreed-upon code

 that each competitor is entitled to its "fair share" of the market, whether that market is a

 particular generic drug, or a number of generic drugs.

        125.    Coined "fair share," the term is generally understood as an approximation of how

 much market share each competitor is entitled to, based on the number of competitors in the

 market, with a potential adjustment based on the timing of entry. Once a manufacturer has

 achieved its "fair share," it is generally understood that the competitor will no longer compete for

 additional business. The common goal or purpose of this overarching agreement is to keep


                                                  33
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 47 of 606 PageID #: 2916




 prices high, avoid price erosion, and serve as the basis for further supra-competitive price

 increases.

        126.    This overarching agreement is widespread across the generic drug industry and is

 broader than the Defendant manufacturers named in this Complaint. The Plaintiff States focus

 here on the role of these named Defendants and their participation in, and agreement with, this

 overarching conspiracy. This Complaint describes conspiracies regarding the sale of specific

 drugs, and how these specific conspiracies are also part of the larger overarching conspiracy.

        127.    The exact contours of this "fair share" understanding, which has been in place for

 many years (and pre-dates any of the specific conduct detailed herein), has evolved over time

 during the numerous in-person meetings, telephonic communications, and other interactions

 between generic manufacturers about specific drugs. These business and social events occur

 with such great frequency that there is an almost constant ability for Defendants to meet in

 person and discuss their business plans. For example, between February 20, 2013 and December

 20, 2013 (a 41-week period), there were at least forty-four (44) different tradeshows or customer

 conferences where the Defendants had the opportunity to meet in person. These in-person

 meetings gave the Defendants the opportunity, and the cover to have these conversations, and

 reach these agreements, without fear of detection.

        128.    As described in more detail below, when necessary, this larger understanding was

 reinforced through phone calls and text messages between the Defendants to discuss "fair share"

 and the desire to maintain or raise prices with respect to specific drugs. These types of

 communications occur with great frequency across the industry, including among Defendants.

        129.    Indeed, the Defendants spoke with each other, when needed, hundreds or even

 thousands of times to ensure adherence to the overarching conspiracy. Because it would be too



                                                 34
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 48 of 606 PageID #: 2917




 voluminous to list the total number of calls among all the Defendants, the following graphic

 shows, by way of example, the interlocking web of communications and relationships between

 executives at several of the corporate Defendants and their key competitors. Each line in the

 graphic demonstrates that at least one phone call or text message was sent between those

 executives (identified by their initials) while they were competitors. For many of these

 executives, there were hundreds of calls and texts with competitors, but the volume of those

 communications is not captured by this graphic.




                                      A SANDOZ




        130. Referred to sometimes as the "rules of engagement" for the generic drug industry,

 the fair share understanding among Defendants dictates that when two generic manufacturers

 enter the market at the same time, they generally expect that each competitor is entitled to

 approximately 50% of the market. When a third competitor enters, each competitor expects to

 obtain 33% share; when a fourth competitor enters, each expects 25%; and so on, as additional

 competitors enter the market.

                                                 35
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 49 of 606 PageID #: 2918




         131.      Similarly, when a generic drug manufacturer is the first to enter a particular drug

 market on an exclusive basis it is commonly understood that that manufacturer is entitled to a

 little more than its proportional share of the market. Conversely, those generic manufacturers

 that enter later are typically entitled to a little less than their proportional share.

         132.      For example, in April 2010, Defendant Perrigo was entering the Imiquimod

 Cream market where Defendant Fougera had been exclusive. D.K., a senior Fougera executive,

 sent an internal e-mail stating that                                                                    and explained that



                                              When L.B., another senior executive, questioned why Perrigo

 would be satisfied with 35-40% of the market, D.K. responded,



         133.      Similarly, Defendant Taro created a graphic representation of this industry-wide

 understanding, considering both the number of competitors and their order of entry to estimate

 what its "fair share" should be in any given market:

                                     Market Share - Fair Unit Share assumptions
                                     Order of Entry Grid
                                     Number of Competitors
                         Number of
                       Comoetitors        1            2           3              4         5      6        7
            Order of
            Ent ry               1      100%          60%         45%           35%        30%    30%      30%
                                 2               I    40%         35%           30%        25%    25%      25%
                                 3                           I    20%           20%        20%    20%      20%
                                 4                                          I   15%        15%    15%      15%
                                 5                                                     I   10%    10%      10%
                                 6                                                                10%      10%
                                 7                                                                         10%
                       Tot al           100%         100%        100%           100%       100%   100%     100%




         134.      Taro used these principles to guide its behavior when communicating with its

 competitors regarding specific drugs. One example involved Lidocaine Ointment – a product

 where Taro was entering the market as a third entrant. In an internal launch summary from April


                                                                       36
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 50 of 606 PageID #: 2919




 2013 , Taro described the                   as

                                     and stated that Taro had targeted 20-25% share and had

 achieved 26.3% share. Further, Taro had matched

                    which it stated was                                                   As was

 their typical practice, Taro executives spoke with their competitors - CW-3, a Sandoz senior

 sales executive, and E.B., a senior sales and marketing executive at Hi-Tech- in advance of

 Taro's entiy to ensure that the company met its target market share through agreements to

 allocate specific customers.

        135.    Although these general parameters are well-known, there is no precise method for

 appo1iioning "fair share." This is because market share is ultimately determined by either

 winning or maintaining the business of various customers, which is inherently variable in any

 given year and must be revised when there are new entl'ants. The shared objective, however, is

 to attain a state of equilibrium, where no competitors are incentivized to compete for additional

 market share by eroding price.

        136.    This common goal was stated succinctly by Defendant Aprahamian, who advised

 the Taro Pricing Depaiiment in ti·aining documents from September and November 2013 that

 "[g]iving up shai·e to new enti·ant (as waiTanted) shows responsibility and will save us in the long

 nm" and "[d]on't rock the boat - [g]reedy hogs go to slaughter." Siinilarly, when Defendant

 Glenmai·k was entering the mai·ket for Fluocinonide .1% Cream in July 2014 and had achieved

 its "fair share" on the product, one Glenmark sales executive remarked to another:




                                                  37
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 51 of 606 PageID #: 2920




 To that, his colleague responded:




         137.   This scheme to minimize competition an d allocate "fair share" is typically

 implemented as follows. First, Defendants allocate the market for an individual drng based on

 th e number of competitors and the timing of their entiy so that each competitor obtains an

 acceptable shar e of the market. Then, the competitors agree on ways to avoid competing on

 price and, at times, significantly raise price. This pattern is frequently followed even in the

 absence of direct communication between the competitors, demonsti·ating the universal code of

 conduct agreed to by Defendants.

         138.   This "fair share" understanding has been particularly effective when a new

 competitor enters the market - a time when, in a free-functioning, competitive market for generic

 diugs, prices would be expected to go down. The new competitor will either approach or be

 approached by the existing competitors. Indeed, new an d existing enti·ants know that they can

 call each other, as necessa1y, to discuss how to implement the "fair shar e" agreement to an

 expan ded number of competitors. As a result of these communications, existing competitors will

 agree to "walk away" from a specific customer or customers by either refusing to bid or

 submitting a cover bid. These agreements to allocate specific customers between incumbents

 and new enti·ants means that the new competitor's transition into the market is seamless; the new

 entrant is ceded market shar e and immediately charges a supra-competitive price. The

 competitors then continue this process of dividing up customers until the market reaches a new

 aiiificial equilibrium. Defendants an d their co-conspirators refer to this as a "stable" market.




                                                  38
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 52 of 606 PageID #: 2921




        139.    "Fair share" principles also dictate how generic drug manufacturers respond when

 a competitor experiences supply issues. If a manufacturer’s supply disruption is temporary, its

 competitors will refrain from using the disruption to win that manufacturer’s business from the

 customers it can no longer supply or taking any other action that might upset the agreed-upon

 fair share arrangement. By contrast, if the disruption is for a longer term, the competitors will

 divide up customers until each player achieves a revised "fair share" based on the number of

 players remaining in the market.

        140.    For example, in July 2013, a retail pharmacy customer e-mailed Defendant Taro

 stating that one of Defendant Mylan's products was on back order and asked Taro to bid for the

 business. Aprahamian sent an internal e-mail stating: "Not inclined to take on new business . . .

 Wholesalers have product, let them pull from there temporarily and we can certainly review if

 shortage persists. Don't want to overreact to this product. Not sure how long Mylan is out."

        141.    Similarly, in November 2014, Defendant G&W learned that Defendant Sandoz

 was having temporary supply problems on Fluocinolone Acetonide Cream. Rather than take

 Sandoz' customers, G&W decided to offer them one-time buys



                                 Vogel-Baylor reasoned that G&W wanted

                      and that



        142.    When a generic manufacturer participates in this scheme, and prices stay high,

 this is viewed as "playing nice in the sandbox." As D.K., a senior Fougera executive, explained

 in an internal e-mail from July 2011 regarding sales of Imiquimod Cream:




                                                 39
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 53 of 606 PageID #: 2922




           143.   Similarly, when a generic manufacturer is "playing nice in the sandbox," it is

 generally referred to as a "responsible" or "rational" competitor. For instance, in May 2013,

 R.T., a senior sales and marketing executive at Sandoz, sent an internal e-mail to J.G., the CEO

 of Sandoz, stating: "My sense is that Sandoz is viewed by customers and competition as a

 respectful/responsible player in the market, which we should be proud of and has taken years to

 develop. I would be very careful [not] to destroy this through behavior that is too aggressive or

 desperation."

           144.   Sandoz, in turn, uses that same terminology to refer to its competitors that are

 acting in accordance with "fair share" principles. For example, in internal company

 presentations throughout 2014, Sandoz consistently referred to Defendant Actavis as a

 "responsible competitor" and to Defendant Taro as a "very responsible price competitor."

           145.   Adherence to the rules regarding "fair share" is critical to maintaining high prices.

 Indeed, that is the primary purpose of the agreement. If even one competitor does not participate

 (and thus behave in accordance with) the larger understanding, it can lead to unwanted

 competition and lower prices. In the relatively few instances where a competitor prioritizes

 gaining market share over the larger understanding of maintaining "fair share," that competitor is

 viewed as "irresponsible," and may be spoken to by competitors.

           146.   Defendants were always cognizant of these principles which constantly guided

 their behavior. For example, in October 2015, McKesson e-mailed Taro with the opportunity to

 bid on several products. L.P., a corporate accounts manager at Taro, sent an internal e-mail

 asking:



 -            A.L., a Taro pricing executive, responded,




                                                   40
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 54 of 606 PageID #: 2923




        147.       "Fair share," "playing nice in the sandbox," and similar terminology have become

 part of the industry lexicon, and thus part of the larger understanding among Defendants.

 Generic drug manufacturers actively and routinely monitor their fair share and that of their

 competitors, as well as discuss market allocation amongst each other within the context of

 agreements on specific drugs, as set forth more fully below.

        148.       For example, in July 2013, L.J., a senior marketing executive at Sandoz, sent an

 internal e-mail identifying 47 products where Sandoz did not have its "fair share" of the market.

 After some back-and-forth internal joking among Sandoz executives about the idea that Sandoz

 might actually attempt to compete for business in those markets by driving prices down,

 Defendant Kellum responded by emphasizing the truly industry-wide nature of the agreement:


           From:                          Kellum, Armando
           Sent:                          Tuesday, July 02, 2013 12:31 AM
           To:
           Subject:                        Re: Product Sales and Market Share Performance_vl7 (3).xls



           Fair Share for all !!!




        149.       Indeed, the concept of "fair share" is so well ingrained in the generic

 pharmaceutical industry that even customers are aware of, and at times facilitate, collusion

 among generic manufacturers. For example, in September 2014, ABC reached out to several

 large generic manufacturers asking each of them to submit a "Priority Wishlist of items to gain

 increased volume in the market." The customer reported that "7 of the global suppliers have

 created and submitted wishlists and that ABC will be reviewing next week and taking a look at




                                                      41
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 55 of 606 PageID #: 2924




 how they can move things around. He said they are hoping to be able to horse trade without

 having to do ROFR [right of first refusal]."

        150.    Similarly, in January 2014, a large retail customer e-mailed CW-3 at Sandoz

 regarding Triamcinolone Acetonide Lotion stating,




        151.    Further, in June 2013, G&W declined to bid on Halobetasol Propionate Cream at

 a customer because G&W did not want lower

 A.G., a sales executive at G&W, e-mailed Vogel-Baylor asking:



                                     Vogel-Baylor responded:



        152.    Customers at times also facilitate price increases, asking competitors to

 "rationalize" a market by raising prices. For example, in November 2013, S.G., a senior sales

 executive at Sandoz, sent an internal e-mail stating, "[a large wholesale customer] is indicating

 that Glenmark and [a generic manufacturer not identified in the Complaint] had taken a price

 increase on [a drug not identified in the Complaint] in June. [The customer] is asking if Sandoz

 will be rationalizing the market. . . . Please advise on next steps. Our [lower] pricing is

 disrupting the market."

        153.    The "fair share" agreement is not limited to any one market; those principles

 constantly inform and guide the market actions that generic drug manufacturers decide to take

 (or not take) both within and across product markets. For example, in August 2013, Sandoz



                                                  42
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 56 of 606 PageID #: 2925




 created a                                                 which came

 when Sandoz was                                                           and was

                                                                                     The database

 allowed Sandoz to analyze whether taking share from a competitor in one product market would

 cause that competitor to retaliate in another product market where the competitors overlapped.

 Sandoz measured the

 the other product markets.

        154.
                                                 on whether the competitor had its
                                                                                     -
                Further, in October 2013, CW-1, a senior pricing executive at Sandoz, sent an
                                                                                                in




 internal e-mail, including to Defendant Kellum, stating that Sandoz had decided not to bid at a

 large retail customer on two products on which it overlapped with Mylan. CW-1 explained his

 reasoning as follows: "We have been running up against Mylan a lot lately (Nadolol/Benaz/Hctz)

 and fear blowback if we take any more products at this moment. Trying to be responsible in the

 sandbox." Further, in June 2014, Sandoz again chose not to bid on a product at a Mylan

 customer out of concern that Mylan would retaliate. As CW-1 explained: "I do not want to

 pursue, I believe this is due to a Mylan increase. We have a lot of products crossing over with

 Mylan right now, I do not want to ruffle any feathers."

        155.    As these examples make clear, the agreement among generic manufacturers

 transcends product markets as these companies make decisions not only based on what impact

 their actions will have in a given product market, but also on how those actions will impact other

 product markets where the competitors overlap, and any future markets where they might

 eventually compete.

        156.    In fact, as explained in more detail below, certain Defendants had separate long-

 standing agreements with some of their key competitors in the dermatology sector to limit



                                                 43
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 57 of 606 PageID #: 2926




 competition on any products on which the companies overlapped. For instance, Sandoz had

 agreements going back many years with Defendants Taro and Perrigo that they would not poach

 each other’s customers and would follow each other's price increases on overlap products.

         157.   Defendant G&W had similar understandings with its key competitors Taro and

 Perrigo. For instance, in February 2012, Vogel-Baylor exchanged e-mails with her supervisor,

 Defendant Orlofski, regarding responding to the annual McKesson One Stop RFP. Vogel-Baylor

 stated that she was waiting for McKesson

                            Once she confirmed the incumbents, she conveyed that information

 to Orlofski who replied:

                                                                            As discussed in more

 detail below, shortly thereafter, Vogel-Baylor would strike up a relationship with CW-5, a senior

 executive at Glenmark, and begin communicating and colluding with that company in earnest as

 well.

         158.   Further, in June 2014, Sandoz created a                                  that was

 specifically designed to track Sandoz’s market share with respect to dermatology products. As

 T.O., a Sandoz marketing executive, described in an internal e-mail:



 Similarly, in November 2015, Sandoz compiled a spreadsheet containing various product

 opportunities which contained comments demonstrating its agreements with certain competitors,

 such as:                                     and                  or

         159.   It was also common for these manufacturers to communicate about, and collude

 on, multiple products at any given time, regardless of whether the competitors were currently in

 the market for those products. For example, in April 2013, while speaking with T.P., a sales



                                                44
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 58 of 606 PageID #: 2927




 executive at Perrigo, CW-3, a Sandoz senior sales executive, took the following notes in his

 Notebook concerning nine (9) different products that Perrigo had recently increased prices on:




 CW-3 later conveyed that information to Defendant Kellum in an e-mail stating:



 Notably, this list included several products that Sandoz did not sell at that time, including

 Halobetasol Propionate Cream. As discussed in more detail below, Sandoz would re-enter that

 market a few months later, in December 2013, and match competitor pricing.

        160.    Similarly, in April 2013, Defendant Orlofski of G&W asked his colleague

 Defendant Vogel-Baylor to run a report listing

 Vogel-Baylor responded:

                                           Orlofski answered:

        161.    Indeed, unlike their branded counterparts, generic drugs are commodities and

 generic manufacturers are constantly making decisions to enter new markets and leave existing

 markets. Often these decisions are made, at least in part, on who the competitors are and how

 strong the relationship is between the two companies. As one example, in July 2013, Sandoz


                                                  45
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 59 of 606 PageID #: 2928




 was looking to implement a                    that involved temporarily delisting ten (10) products

 on which it overlapped with Taro. This strategy would allow Taro to raise price on these

 products while Sandoz was out of the market, and then Sandoz could re-enter later at the higher

 price. One product included in this strategy was Econazole Nitrate Cream. As discussed more

 fully below, Sandoz exited the market in July 2013, Taro and Perrigo raised price in November

 2014, and Sandoz re-entered in January 2016 at the higher price.

        162.    This interdependence between generic manufacturers is further demonstrated by

 the countless examples of generic manufacturers sharing sensitive information with competitors

 as a matter of course. The Plaintiff States have gathered evidence going back more than a

 decade of generic manufacturers routinely communicating and sharing information with each

 other about bids and pricing strategy. This includes forwarding a bid package received from a

 customer to a competitor, either on his/her own initiative, at the request of a competitor, or by

 contacting a competitor to request that the competitor share that information.

        163.    As just one example, in June 2012, Defendant Jim Grauso, then a senior executive

 at Defendant Aurobindo, forwarded a customer’s bid request for multiple products to Defendant

 Orlofski, his former colleague at G&W. The request included Prochlorperazine Maleate

 Suppositories – a product that G&W manufactured, but Aurobindo did not.

        164.    Defendants and other generic drug manufacturers also share information among

 themselves regarding the terms of their contracts with customers, including pricing terms, price

 protection, and rebates. Defendants use this information to negotiate prices or terms that are

 more favorable to them, often to the ultimate detriment of payors and consumers. For example,

 in August 2010, CW-6, then a senior sales executive at Fougera, sent the following e-mail

 regarding                         to his supervisor, Defendant Kaczmarek:



                                                  46
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 60 of 606 PageID #: 2929




        165.       Before sending this e-mail, CW-6 had spoken that same day with his contacts at

 several of the competitors listed, including Defendant Grauso, then a senior sales executive at

 Defendant G&W, T.P., a sales executive at Defendant Penigo, D.C., a sales executive at

 Defendant Glenmark, M.R., a sales executive at West-Ward Phannaceuticals, and V.M., a sales

 executive at Core Phaima LLC. These calls are detailed in the cha1t below:


        8/4/2010
        8/4/2010     Vo ice                    Outgoing                         10:27:49
        8/4/2010     Vo ice   CW-6 Fougera     Outgoing   D.C. Glenmark         10:30:30   0 :07:40
        8/4/2010     Vo ice   CW-6 (Fougera)   Outgoing   D.C. (Glenmark)       10:40:34   0 :03:31
        8/4/2010     Vo ice   CW-6 (Fougera)   Incoming   Grauso, Jim {G&W)     11:18:51   0 :00:16
        8/4/2010     Vo ice   CW-6 (Fougera)   Incoming   Grauso, Jim (G&W)     11:25:37   0 :00:00
        8/4/2010     Vo ice   CW-6 (Fougera)   Outgoing   Grauso, Jim {G&W)     11:34:56   0 :03:29
        8/4/2010     Vo ice   CW-6 (Fougera    Incoming   Grauso, Jim (G&W      11:39:05   0 :26:34
        8/4/2010     Vo ice   CW-6 (Fougera)   Outgoing   D.C. {Glenmark)       12:10:54   0 :00:05
        8/4/2010     Vo ice   CW-6 (Fougera    Outgoing   V.M . Core Pharma)    12:38:57   0 :00:24
        8/4/2010     Vo ice   CW-6 (Fougera)   Incoming   V.M . (Core Pharma)   12:41:09   0 :12:30
        8/4/2010     Vo ice   CW-6 (Fougera)   Outgoing   M.R. (West-Ward)      12:58:48   0 :04:0


        166.       Defendants understood that what they were doing was illegal and took steps to

 cover up evidence of the overarching conspiracy. For exainple, in May 2014, a large customer

 received a bid on Betamethasone Dipropionate Lotion and gave Taro an oppo1tunity to bid to


                                                     47
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 61 of 606 PageID #: 2930




 retain the business. A.L., a pricing executive at Taro, sent an internal e-mail stating: "FS ok, will

 not protect." E.G., a Taro sales executive, responded, "explain FS, (Fair Share)?" Aprahamian

 replied:

                             No emails please. Phone call. -   let's discuss.


        167.    To avoid creating a potentially incriminating paper trail, Defendant Kellum of

 Sandoz routinely admonished colleagues for putting information that was too blatant in e-mails,

 understanding that it could lead to significant legal exposure for both the company and the

 individuals involved. Similarly, handwritten notes from an internal Sandoz business review

 presentation from May 2017 – after the Plaintiff States' investigation was well underway – read:

 “Avoid Fair Share terminology on slides – underdeveloped or overdeveloped is better.”

        168.    It bears noting that the examples referenced in this Section, and in the Sections

 that follow, include only illustrative examples of the types of conduct described. Indeed, to date,

 many of the corporate Defendants have made only limited document productions to the Plaintiff

 States, including Defendants Actavis, Amneal, Glenmark, Greenstone, Lannett, Lupin,

 Mallinckrodt, Mylan, Perrigo, and Wockhardt.

                        b.      Once Each Competitor Had Its Fair Share, It Was Time To
                                Increase Prices

        169.    As detailed above, the overall understanding among the co-conspirators required a

 commitment that each competitor was entitled to its “fair share” of a given product market.

 Once the competitors were satisfied that they had their “fair share,” they often turned to

 increasing prices. So long as each competitor had its “fair share,” no competitor was

 incentivized to compete for business when another competitor increased price. Indeed, it was

 generally understood that when a competitor increased price, the other competitors in the same


                                                   48
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 62 of 606 PageID #: 2931




 drug market would either decline to bid for the business or would bid high so as not to take

 advantage of the price increase. Often, the competitor would then follow with a comparable

 price increase of its own.

        170.    The concept of “fair share” and price increases went hand in hand. For example,

 and as discussed in more detail below, Defendant Sandoz's ongoing understandings with

 Defendants Taro and Perrigo that they would follow each other’s price increases was predicated

 on the agreement that the follower would not poach the leader’s customers after the increase.

 Indeed, Defendant Aprahamian of Taro often spoke with CW-3 of Sandoz about coordinating

 price increases between the two companies. Almost invariably, he would conclude the

 conversations with phrases like "don't take my fucking customers," "don't take my business," or

 "don't be stupid."

        171.    It is important to note that generic drug manufacturers could not always follow a

 competitor's price increase quickly. Various business reasons – including supply disruptions or

 contractual price protection terms with certain customers that would result in the payment of

 significant penalties – could cause such delays. In those instances when a co-conspirator

 manufacturer delayed following a price increase, the underlying fair share understanding

 operated as a safety net to ensure that it would not seek to take advantage of a competitor's price

 increase by stealing market share.

        172.    Further, because of this “fair share” understanding, it was not essential for the

 competitors to communicate with each other in advance of a price increase, although they often

 did so anyway. So long as the competitor knew before it was approached by customers that the

 reason for the solicitation was due to a price increase by the incumbent supplier, the competitor

 knew not to compete for the business. Similarly, the competitor knew it would have the



                                                 49
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 63 of 606 PageID #: 2932




 opportunity, which it often took, to follow the increase with a comparable price increase of its

 own.

                       c.       Generic Drug Price Spikes Since 2013

        173.    Against this industry backdrop, the prices for many generic drugs skyrocketed in

 2013 and 2014. According to one report, "[t]he prices of more than 1,200 generic medications

 increased an average of 448 percent between July 2013 and July 2014." A separate analysis

 conducted by Defendant Sandoz showed that during the calendar years 2013 and 2014, there

 were 1,487 "large price increases" (increases of the Wholesale Acquisition Cost [“WAC”] price

 greater than 100%), of which 12% (178) were increased by greater than 1,000%.

        174.    These increases in 2013 and 2014 were staggering compared to prior years. The

 following table (which contains information about WAC pricing changes through October 2014

 only) demonstrates the dramatic surge in the number of large drug price increases per year in

 2013 and 2014:

                                  Total Number of Increases Greater   Increases Greater
                         Year        Increases        than 100%           than 50%
                         2010           3820             125                 260
                         2011           4265             255                 409
                         2012           4071             223                 433
                         2013           5694             739                1072
            YTD Oct.     2014           4461             637                1521


        175.    Several of the products with the largest WAC increases in 2014 include products

 that are subjects of this Complaint, including Econazole Nitrate Cream and various formulations

 of Clobetasol Propionate. For Econazole, the largest increase was taken by Defendant Perrigo,

 increasing its WAC by 736% in July 2014. For Clobetasol, Hi-Tech took the largest increase on

 the Ointment, increasing its WAC by 2,316% in August 2014.




                                                 50
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 64 of 606 PageID #: 2933




         176.   Similarly, a January 2014 survey of 1,000 members of the National Community

 Pharmacists Association found that more than 75% of the pharmacists surveyed reported higher

 prices on more than 25 generic drugs, with the prices spiking by 600% to 2,000% in some cases.

 Indeed, more than $500 million of Medicaid drug reimbursement during the twelve months

 ending on June 30, 2014 was for generic drugs whose prices had increased by over 100%.

         C.     The Illegal Schemes

                1.      Generic Topical Products – An Overview

         177.   Topical products include any drug that is administered by means of contact, most

 often with an external body surface. Topical products come in a variety of dosage forms,

 including creams, gels, lotions, ointments, shampoos, and solutions. Although topical products

 are mostly dermatology-related, they can also be used to treat other conditions such as pain and

 allergies.

         178.   Topical products are a niche market segment within the generic pharmaceutical

 industry. Historically, there have been fewer generic manufacturers that have focused on selling

 topical products than "conventional" generic drugs such as oral solids (e.g., pills). This is

 because manufacturers of generic topical products typically face higher barriers to entry,

 including technical hurdles relating to proving bioequivalence – which must be shown through

 multiple clinical trials. Further, once a manufacturer obtains FDA approval, topical products

 often require higher levels of investment in manufacturing to produce the various dosage forms

 involved.

         179.   Since at least 2007, the top three manufacturers, by sales, of generic topical

 products have consistently been Defendants Taro, Perrigo, and Fougera (now Sandoz). Indeed,

 between 2007 and 2014, these three companies controlled approximately two-thirds of the



                                                  51
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 65 of 606 PageID #: 2934




 topical market segment. Several oth er manufacturers make up the remaining third, including

 Actavis, Mylan, Teva, G&W, Glenmark and others, as discussed throughout this Complaint.

 The following graphic shows the market share breakdown on generic topical products for June

 2007 through June 2012:




        180.    Similarly, the following chart from an internal Sandoz presentation details a

 consistent picture for 2014:




                                                52
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 66 of 606 PageID #: 2935




        181.    The limited number of manufacturers of generic topical products has created an

 environment that is ripe for collusion. Many topical products have only two or three competitors

 – which increases the likelihood that any market allocation or price fixing agreement will

 succeed. In addition, sales and pricing executives at many of the prominent generic topical

 manufacturers are very familiar with their counterparts at competitor companies because of the

 extensive product overlap between them. This personal familiarity among sales executives has

 led to greater opportunities to collude – which those executives have taken advantage of by

 consistently communicating and agreeing with each other to limit competition, allocate

 customers, and significantly raise prices on dozens of generic topical products.

                2.     The Early Days – Collusion From 2009 To Early 2012

                       a.      Key Relationships Among Generic Topical Manufacturers

        182.    The key manufacturers of generic topical products during this early time period –

 Fougera (and later Sandoz), Perrigo, Taro, and Actavis – had ongoing understandings going back

 many years not to poach each other's customers and to follow each other's price increases. These

 competitors met with each other regularly at trade shows and customer conferences – in addition

 to speaking frequently by phone – and specifically discussed and agreed on allocating customers

 and coordinating price increases on the products they had in common. The following Section

 focuses on these relationships and provides illustrative examples of how these ongoing

 understandings manifested themselves with respect to specific products.

                               1)      Fougera/Perrigo/Taro

        183.    CW-6 was a senior sales executive at Fougera between October 2004 and August

 2012 and a central player in the collusion taking place among generic topical manufacturers at




                                                 53
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 67 of 606 PageID #: 2936




 that time. Prior to working at Fougera, CW-6 was a lead buyer in the generics group at Cardinal

 Health where he developed extensive contacts in the industry.

        184.    Upon moving to Fougera, CW-6 was instructed by his supervisor, Defendant

 Walter Kaczmarek, a senior Fougera executive, to reach out to his contacts at competitor

 companies to discuss market allocation, price increases, and other commercially sensitive topics.

 If CW-6 did not have a contact at a competitor, Defendant Kaczmarek directed him to pass

 messages to that competitor through his contacts that did. This practice – facilitating

 anticompetitive conduct through a third competitor – was pervasive throughout the industry.

        185.    During his tenure at Fougera, CW-6 frequently attended trade shows and

 customer conferences. At these events, he would regularly discuss competitively sensitive topics

 with his competitors. CW-6 was also a prolific communicator by phone and exchanged

 thousands of calls and text messages with his competitors. After speaking with a competitor,

 CW-6 would often report the competitive intelligence back to his supervisor, Defendant

 Kaczmarek, and Fougera would use that information to make competitive decisions, including

 which customers to give up to a competitor or what pricing actions to take and when.

        186.    CW-6 had a particularly collusive relationship with T.P., a sales executive at

 Perrigo, dating back to at least 2010. CW-6 and T.P. were not social friends. If the two were

 communicating, it was to coordinate behavior on products where Fougera and Perrigo

 overlapped. CW-6 and T.P. regularly met at trade shows and customer conferences and

 discussed competitively sensitive topics. The goal of these conversations was always to keep

 prices as high as possible. CW-6 and T.P. also spoke often by phone. For example, between

 February 2010 and August 7, 2012, CW-6 and T.P. exchanged at least three hundred and two

 (302) phone calls.



                                                 54
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 68 of 606 PageID #: 2937




          187.   CW-6 also had a collusive relationship with H.M., a sales executive at Taro,

 dating back to at least 2011. CW-6 spoke with H.M. in person at trade shows and customer

 conferences, as well as by phone. During these conversations, the competitors coordinated

 customer allocation and price increases on products where Fougera and Taro overlapped.

 Between January 2011 and August 2012, CW-6 and H.M. exchanged at least eighty-six (86)

 phone calls.

          188.   There were several products where all three companies – Fougera, Perrigo, and

 Taro – sold a particular drug. In these instances, CW-6 would facilitate the communications,

 passing messages from one competitor to the other to ensure the anticompetitive agreement was

 understood by all three competitors. This was necessary because T.P. and H.M. did not have an

 independent relationship and depended on CW-6 to serve as a conduit to effectuate their

 collusion on overlapping products.

          189.   During this early time period, T.P. and H.M. were acting at all times at the

 direction of, or with approval from, their superiors, including Defendant Wesolowski of Perrigo

 and Defendant Blashinsky of Taro.

                                2)     Actavis And Taro/Perrigo

          190.   Defendant Michael Perfetto, then a senior sales and marketing executive at

 Actavis, had a collusive relationship with Defendant Mitchell Blashinsky, then a senior

 marketing executive at Taro. Between January 2011 and May 2012, when Blashinsky moved to

 Defendant Glenmark, the competitors exchanged at least one hundred and twenty (120) phone

 calls.

          191.   Similarly, M.D., a sales executive at Actavis, had a collusive relationship with

 T.P. of Perrigo going back many years. The two discussed market allocation and coordinated



                                                  55
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 69 of 606 PageID #: 2938




 price increases on products where Actavis and Perrigo overlapped. Between August 2011 and

 December 2013, the two competitors exchanged at least eighty-three (83) phone calls.

        192.    During this early time period, M.D. was acting at all times at the direction of, or

 with approval from, his superiors at Actavis, including Defendant Perfetto.

                                3)      Sandoz/Taro

        193.    CW-4 worked as a senior sales executive at Sandoz for many years, including

 during this early time period (between 2009 and early 2012). At Sandoz, CW-4 was evaluated

 based on her ability to acquire competitive intelligence. Competitive intelligence included

 information concerning product launches, customer alignment, price increases, and supply

 disruptions.

        194.    CW-4 obtained competitive intelligence from customers as well as competitors

 with whom she had relationships. CW-4 viewed providing this information as a way to

 demonstrate value to the company. CW-4 reported competitive intelligence to superiors,

 including Defendant Kellum and CW-1, both senior pricing executives at Sandoz. When CW-4

 felt pressure from superiors to deliver useful information, she tended to engage in more

 anticompetitive conduct.

        195.    CW-4 had a longstanding relationship with D.S., a sales executive at Taro. CW-4

 first met D.S. when he was a buyer at a large grocery chain. The two developed a friendly

 relationship, in addition to a professional one.

        196.    In 2009, shortly after D.S. joined Taro, he and CW-4 met in person at an industry

 event and had a high-level discussion about Taro’s and Sandoz’s philosophies with respect to

 market share and pricing. The two competitors agreed that both of their employers believed in

 price increases and maintaining higher pricing. D.S. explained that companies that compete on



                                                    56
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 70 of 606 PageID #: 2939




 price to get more market share were bad for the market because they brought prices down. CW-

 4 agreed and the two discussed the importance of maintaining a fair share balance, not being

 greedy about market share, and following price increases on overlapping products.

        197.    After this conversation, CW-4 and D.S. were confident that they had a consistent

 understanding, and that neither Sandoz nor Taro would compete aggressively against the other.

 This conversation paved the way for them to work cooperatively in orchestrating Sandoz’s and

 Taro’s movements on several drugs in the coming years.

        198.    In addition to communicating frequently in-person, CW-4 and D.S. also spoke

 often by phone. Between January 2011 (which is as far back as the Plaintiff States have phone

 records) and October 2013 (when D.S. left Taro), the two exchanged at least seventy-three (73)

 phone calls.

        199.    During this early time period, CW-4 and D.S. were acting at all times at the

 direction of, or with approval from, their superiors including Defendant Kellum of Sandoz and

 Defendant Blashinsky of Taro.

        200.    The following Sections will discuss specific examples of how the long-standing

 competitor relationships detailed above manifested themselves regarding particular products

 between 2009 and early 2012.

                                i.   Carbamazepine ER Tablets

        201.    Carbamazepine ER, also known by the brand name Tegretol XR, is a drug

 prescribed for the prevention and control of seizures, for the relief of nerve pain, and for the

 treatment of certain mental and mood disorders such as bipolar disorder and schizophrenia.

        202.    Shortly after their high-level conversation in 2009 about Taro’s and Sandoz’s

 respective views on competition and market-share, D.S. of Taro and CW-4 had the opportunity



                                                  57
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 71 of 606 PageID #: 2940




 to put their understanding into practice as Taro and Sandoz both prepared to enter the market for

 Carbamazepine ER.

        203.    Taro received FDA approval in late March 2009 to enter the Carbamazepine ER

 market as the first-to-file generic. A few months later, in June 2009, Sandoz received approval

 to launch as the authorized generic (the “AG”). As the AG, Sandoz would not be required to

 wait until the end of Taro’s 180-day exclusivity period to enter the market.

        204.    Not only was Carbamazepine ER a high-volume, lucrative branded product for

 Sandoz's parent company, Novartis, but Novartis had also given Sandoz late notice that it would

 be entering as the AG. As a result, Sandoz’s sales and marketing executives felt a great deal of

 pressure to secure market share within a short time frame.

        205.    As the Taro launch grew close, R.T., a senior marketing executive at Sandoz,

 pressured CW-4 to obtain information from Taro about its impending launch. Confident that

 their recent conversation meant that D.S. would readily provide such information, CW-4 reached

 out to him.

        206.    During one in a series of phone calls between the two, D.S. informed CW-4 that

 Taro had sent offers to Wal-Mart, Walgreens, and SUPERVALU. Consistent with “fair share”

 principles and the fact that Taro would be the first to enter the market, D.S. told CW-4 that

 Taro’s goal was to secure 50%-60% market share and that it would be pursuing other smaller

 customers as well. CW-4 understood from that conversation that Sandoz should not compete for

 the customers that D.S. had identified, and that by identifying those specific customers Sandoz

 would, in turn, know which customers it should target. As requested, CW-4 reported this

 information directly to R.T. at Sandoz.




                                                 58
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 72 of 606 PageID #: 2941




        207.    Based on those conversations, Taro and Sandoz were able to enter the market with

 little competition, initially leaving generic pricing nearly as high as pricing for the branded drug.

        208.    After the initial launch, CW-4 and D.S. continued to discuss and share

 competitively sensitive information about Carbamazepine ER. For example, when Taro was

 delayed in launching the 100mg formulation, Novartis put pressure on R.T. and others at Sandoz

 to get information about Taro’s launch. R.T., in turn, asked CW-4 to obtain the information.

        209.    After exchanging several text messages in January 2010, D.S. informed CW-4

 that Taro would not be launching the 100mg formulation because Taro was having trouble filling

 orders on the other strengths and needed the raw material for those other strengths (which were

 more profitable for Taro).

        210.    Through even 2011, Sandoz refused to challenge for Taro’s customers with

 respect to Carbamazepine ER. For example, on January 5, 2011, CVS provided Sandoz with a

 list of product opportunities for Sandoz to bid on, including Carbamazepine ER. CW-2, then a

 senior sales executive at Sandoz, was hesitant, and asked his colleagues if there was any appetite

 to compete for the business. The purpose for pursuing CVS, he opined, would be
                                                                                      -He added:



        211.    M.M., a Sandoz marketing executive, responded that pursuing CVS was tempting

 given that Taro’s market share was higher than Sandoz’s, but supply issues created short-term

 obstacles. Further, the executive concluded that challenging for the business at CVS would



 -         the market and erode pricing. As a result, Sandoz declined to bid on the

 Carbamazepine XR business at CVS.




                                                  59
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 73 of 606 PageID #: 2942




                                 ii.   Imiquimod Cream

        212.    Imiquimod Cream, also known by the brand names Aldara and Zyclara, is a

 topical medication used to treat actinic keratosis, or precancerous growths on the skin.

 Imiquimod Cream was a high-priced, large volume drng that provided a significant source of

 revenue for its manufacturers. In 2012, the annual market for Imiquimod Cream in the United

 States exceeded $200 million.

        213.    On Febrnaiy 25 , 2010, Fougera received FDA approval to market Imiquimod

 Cream. At that time, Fougera was the only generic manufacturer in the market and it used that as

 an opportunity to set a high price for the product.

                                        a)   Perrigo Entry (April 2010)

        214.    Less than two months later, on April 13, 2010, Penigo announced that it would be

 the AG for Imiquimod Cream. That same day, D.K., a senior Fougera executive, sent the

 following e-mail to Defendant Kaczmarek, also a senior Fougera executive:




        215.     Later that same day, Kaczmarek called CW-6, a senior sales executive at

 Fougera, and they spoke for nearly four (4) minutes. CW-6 hung up and immediately called


                                                  60
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 74 of 606 PageID #: 2943




 T.P., a sales executive at PeITigo, and th ey spoke for nearly nine (9) minutes. When CW-6 hung

 up with T.P., he promptly called Kaczmarek back. That call lasted less than one (1) minute.

          216.    It is rare that the entiy of a generic competitor would cause prices to actually

 increase - but it did so in this case. Three days later, on Friday April 16, 2010, in advance of

 PeITigo 's entiy into the market, Fougera increased its WAC pricing for Imiquimod Cream . That

 same day, CW-6 called T.P. The call lasted more than two (2) minutes. Immediately after

 hanging up, CW-6 called his supervisor, Defendant Kaczmarek, and they ultimately spoke for

 more than six (6) minutes. Immediately after hanging up with Kaczmarek, CW-6 called T.P.

 back. The call lasted one (1) minute.

          217.    The next business day, Monday April 19, 2010, PeITigo sent an internal e-mail

 stating that

                  As a result of th e increase, PeITigo 's WAC pricing would end up even slightly

 higher than Fougera's.

          218.    That same day, Defendant John Wesolowski, a senior executive at PeITigo, called

 T.P. and they spoke for nearly six (6) minutes. This set off another msh of communications

 between T.P. of PeITigo an d CW-6 ofFougera, with each of them concmTently repo1iing the

 results of those collllllunications to their superiors, Defendants Wesolowski and Kaczmarek.

 These calls, which all occuITed within the span of less than an hour, are detailed in the chaii

 below:

     Date a Call Type a Target Name a Direction a ~                                      aTime a Duration a
     4/19/2010     Voice   T.P. (Perrigo)     Incoming      Wesolowski, John (Perrigo)      16:04:44    0:05:51
     4/19/20101    Voice   iT.P. (Perrigo)   !outgoing    l cw-6 (Fougera)                I 16:16:561   0:00:26
     4/19/2010     Voice    T.P. (Perrigo)    Incoming      CW-6 (Fougera)                  16:34:36    0:03:48
     4/19/20101    Voice   lcW-6 (Fougera)   !outgoing    I Kaczmarek, Walt (Fougera)     I 16:39:161   0:07:13
     4/19/2010     Voice    T.P. (Perrigo)    Outgoing      CW-6 (Fougera)                  16:48:29    0:03:42
     4/19/20101    Voice   IT.P. (Perrigo)   !Outgoing    !Wesolowski, John (Perrigo)     I 16:52:431   0:03:16
     4/19/2010     Voice    CW-6 (Fougera)    Outgoing      Kaczmarek, Walt (Fougera)       16:54:33    0:08:49
     4/19/20101    Voice   IT.P. (Perrigo)   !Incoming    !Wesolowski, John (Perrigo)     I 16:56:291   0:06:39



                                                         61
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 75 of 606 PageID #: 2944




        219.    The following week, between April 24 and April 27, 2010, the NACDS held its

 annual meeting in Palm Beach, Florida. Several executives from Fougera and Perrigo were in

 attendance, including Defendant Kaczmarek, D.K., and CW-6 from Fougera and Defendant

 Wesolowski and S.K., senior executives from Perrigo.

        220.    Fougera and Perrigo executives were speaking about Perrigo’s launch throughout

 the conference. On April 26, 2010, T.P. and CW-6 spoke by phone for seven (7) minutes.

 Immediately after that call, CW-6 hung up and called Defendant Kaczmarek, speaking for four

 (4) minutes.

        221.    Similarly, on April 27, 2010, D.K. e-mailed Kaczmarek while they were still at

 the NACDS meeting, stating that he needed




 -      222.    On April 28, 2010, Perrigo officially entered the Imiquimod Cream market and

 published WAC pricing that was slightly higher than Fougera’s. That same day, D.K. e-mailed

 Fougera executives with an update regarding his conversations at the NACDS meeting. With

 respect to Imiquimod Cream, D.K. stated,

                                  D.K explained that Fougera gave up McKesson and ABC to

 Perrigo because                                                                              D.K.

 also noted that he was pleased that Perrigo has

                               CW-3, a sales executive at Fougera, expressed confusion that

 Fougera had lost ABC’s business. Kaczmarek explained that                                    CW-

 3 replied:




                                                   62
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 76 of 606 PageID #: 2945




        223.    On April 30, 2010, a senior Fougera executive, L.B., demanded an urgent

 explanation from D.K. as to why Fougera was willing to give up both McKesson and ABC.

 D.K. reminded L.B. that it was inevitable that Perrigo would take some of the market. D.K. also

 explained:



                                             D.K. stated that Perrigo’s share would likely settle in

 the range of 30-40%



        224.    Consistent with fair share principles and the prior discussions between the

 competitors, by April 30, 2010 Fougera had given up more than ten (10) of its Imiquimod

 customers to Perrigo.

        225.    On May 16, 2010, Fougera was preparing an internal presentation regarding

 Imiquimod Cream, which included a statement that



 -       While reviewing the presentation, L.B. challenged D.K. about the statement, asking



                    D.K. assured L.B. that




        226.    The next day, on May 17, 2010, CW-6 and T.P. exchanged at least six calls,

 including one lasting more than six (6) minutes, likely to confirm (again) the agreement in place

 between the two competitors.




                                                63
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 77 of 606 PageID #: 2946




          227.   Several months later, on September 8, 2010, CW-6 circulated a press release to

 the Fougera sales team announcing that Penigo had received its own ANDA approval to market

 generic Imiquimod Cream . Previously, Penigo had been selling the AG through a license with a

 branded manufacturer. That same day, CW-6 called T.P. That call lasted less than a minute.

 T.P. called CW-6 back almost immediately, and they spoke for more than two (2) minutes.

          228.   On September 27, 2010, CW-6 gave a presentation to Fougera's parent company

 titled                                    during which he noted that Fougera had given up

 Imiquimod share to Penigo and that, with regard to the larger fair share understanding, Fougera

 IS                                                                   Later that year, in November

 2010, CW-6 also noted in his monthly recap that                                   in the

 Imiquimod market.

          229.   Fougera also continued to monitor the status of other competitors' plans to enter

 the Imiquimod market. For example, on Febmaiy 7, 2011 , a Glenmark employee called CW-6,

 and they spoke for four (4) minutes. Later that day, CW-6 sent the following e-mail to

 Defendant Kaczmarek and D.K. regarding Imiquimod Cream:




                                                 64
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 78 of 606 PageID #: 2947




 Pleased that Fougera would not be facing any imminent competition from Glenmark, D.K.

 replied:




                                       b)    Sandoz Entry (February 2011)

        230.    Although Fougera was fortunate that Glenmark had no near-term plans to enter

 the Imiquimod Cream market, another competitor – Sandoz – did receive FDA approval on

 February 28, 2011 to launch the product. That same day, CW-6 of Fougera and T.P. of Perrigo

 exchanged at least five (5) calls, including two calls lasting two (2) minutes each.

        231.    On March 1, 2011, one of Fougera’s customers, NC Mutual, also e-mailed CW-3,

 a sales executive at Fougera, to tell him that Sandoz was launching Imiquimod. The NC Mutual

 employee further noted:                                                       CW-3 promptly

 forwarded the e-mail to Defendant Kaczmarek. That same day, CW-6 called T.P. and they spoke

 for more than three (3) minutes.

        232.    When Sandoz entered the market, it did so seamlessly – initially taking

 comparable share from the existing competitors Fougera and Perrigo.

        233.    For example, in late February and early March, Sandoz made offers to ABC, a

 Perrigo customer, and Rite Aid, a Fougera customer. In total, the customers accounted for

 approximately 13% of the Imiquimod Cream market (ABC at 8% and Rite Aid at 5%).



                                                 65
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 79 of 606 PageID #: 2948




        234.   On March 3, 2011, Fougera declined to bid to retain the Rite Aid business and

 gave up its primary position to Sandoz. The next day, on March 4, 2011, Defendant Kellum of

 Sandoz followed up with S.G., a sales executive at Sandoz, stating,




 -          Later that day, Perrigo followed suit and declined to bid to retain the ABC business.

 That same day, CW-6 called T.P. and they spoke for four (4) minutes. A few minutes later,

 Defendant Kaczmarek called CW-6 and they spoke for nearly five (5) minutes.

        235.    Around this same time, Taro was also starting to make plans to enter the market.

 Between March 6 and March 10, 2011, representatives from Fougera, Perrigo, Sandoz, and Taro

 were all in attendance together at the ECRM Retail Pharmacy Generic Pharmaceutical

 Conference in Champions Gate, Florida. These representatives included CW-6 from Fougera,

 T.P. from Perrigo, CW-4 and Defendant Kellum from Sandoz, and H.M. and D.S., sales

 executives from Taro.

        236.   On March 7, 2011, while at the ECRM conference, CW-4 of Sandoz and D.S. of

 Taro spoke on the phone for four (4) minutes. Later that day, Defendant Kellum – CW-4’s boss

 – sent an internal e-mail from ECRM stating that he had

 Imiquimod Cream market.

        237.
                                                           -      Taro may be entering the



               Also, while at the ECRM conference, CW-6 of Fougera and T.P. of Perrigo spoke

 once by phone on March 9, 2011. The call lasted one (1) minute.

        238.   By March 9, 2011, Sandoz had acquired approximately 13% of the Imiquimod

 Cream market and Defendant Kellum recommended that they



                                        -            referred to a consortium composed of HEB,

 Ahold, Schnucks, and Giant Eagle. These were all Perrigo customers, and Sandoz intended to



                                                66
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 80 of 606 PageID #: 2949




 obtain their Imiquimod business

                                                             Those customers were the only

 additional customers whose business Sandoz was seeking. To that end, Kellum conveyed to

 S.G., a sales executive at Sandoz, that



 Ultimately, on March 17, 2011, Perrigo conceded the consortium business to Sandoz.

        239.    On March 10, 2011, Kellum provided additional color for his recommendation

 that Sandoz only go after smaller Fougera customers moving forward:




                                       c)   Taro Entry (July 2011)

        240.    A month or so later, on April 15, 2011, Taro received FDA approval to market

 Imiquimod Cream. Taro immediately began coordinating its entry with competitors. On April

 17, 2011, D.S. of Taro and CW-4 of Sandoz exchanged two calls, with one call lasting twelve

 (12) minutes. Within an hour of ending the second call, CW-4 called her supervisor, Defendant

 Kellum, and they spoke for five (5) minutes. The next day, on April 19, 2011, D.S. called CW-4

 again. The call lasted one (1) minute.

        241.    On these calls, D.S. conveyed to CW-4 that Taro had gotten FDA approval for

 Imiquimod Cream but advised that Taro would not formally launch until June. D.S. also told


                                                67
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 81 of 606 PageID #: 2950




 CW-4 that Taro had ah-eady received a pre-commitment from Econdisc, a large GPO customer,

 and now would only go after smaller customers. CW-4 understood that D.S. shared this

 infonnation with her so that she knew Taro would not attack Sandoz at large customers and, if it

 did compete for smaller customers, it was only to obtain its fair share of the market. CW-4 also

 understood that Sandoz should not compete for the Econdisc business.

        242.       The next day, on April 20, 2011 , CW-4 shared this competitive intelligence with

 R.T., a senior sales and marketing executive at Sandoz:




        243.       PeITigo and Fougera were also simultaneously coordinating how they would react

 to Taro's entiy. For example, on April 18, 2011 , Defendant Kaczmarek info1med the Fougera

 sales executives that Taro had received FDA approval to market Imiquimod Cream and asked,

                                                This set off a fluny of communications that same day

 between CW-6 of Fougera and T.P. of PeITigo, who were both concuITently repo1iing to, and

 taking direction from, their supervisors, Defendants Kaczmarek and Wesolowski. These calls

 are detailed in the chaii below:

       Date    a Call Type a Target Name a Direction a Contact Name                               a rime a Duration a
       4/18/2011     Vo ice   T.P. (Perrigo)        Incoming      CW-6 (Fougera)                     12:17:23    0:00:27
       4/18/20111    Vo ice   IT.P. (Perrigo)       I outgoing    I Weso lowski, John (Perrigo)    I 16:43:081   0:04:09
       4/18/2011     Vo ice    T.P. (Perrigo)       Outgoing        CW-6 (Fougera)                   16:56:57    0:02:44
       4/18/20111    Vo ice   IT.P. (Perrigo)       I Outgoing    I Weso lowski, John (Perrigo)    I 11:00:051   0:00:08
       4/18/2011     Vo ice    T.P. (Perrigo)         Incoming      Weso lowski, John (Perrigo)      17:08:22    0:03:25
       4/18/20111    Vo ice   ICW-6 (Fougera)       I Outgoing    I Kaczmarek, Walt (Fougera)      I 21:41:151   0:06:03



                                                                 68
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 82 of 606 PageID #: 2951




            244.   Three days later, on April 21, 2011, CW-6 decided to reach out to Taro directly

 and called H.M., a sales executive at Taro. The two men spoke for eight (8) minutes. Upon

 hanging up, CW-6 called Kaczmarek. The call lasted one (1) minute. First thing the next

 morning, CW-6 sent a text message to T.P. of Pen igo.

            245.   By early July 2011 , Taro was finally staiiing to enter the Imiquimod Cream

 mai·ket. On July 5, 2011 , T.P. of Penigo reached out to CW-6 ofFougera. The call lasted only

 two (2) minutes, but it set off another rnsh of communications among the three competitors -

 Penigo, Fougera, and Taro - to make sure they were on the same page regai·ding Tai·o's entiy.

 These calls, which all occuned within the span of approximately fifteen (15) minutes, are

 detailed in the cha1i below:


            7/5/2011   Voice    CW-6 (Fougera)   Incoming   T.P. (Perrigo)   9:12:00   0:02:00
            7/5/2011   Voice    CW-6 (Fougera)   Outgoing   H.M . (Taro)     9:13:00   0:01:00
            7/5/2011   Voice    CW-6 (Fougera)   Incoming   H.M. (Taro)      9:18:00   0:06:00
            7/5/2011   Voice    CW-6 (Fougera)   Outgoing   T.P. (Perrigo)   9:23:00   0:02:00
            7/5/2011   Voice    CW-6 (Fougera)   Outgoing   H.M. (Taro)      9:25:00   0:02:00


            246.   At the same time, D.S. of Taro was coordinating with CW-4 of Sandoz. On July

 7, 2011 , D.S. ofTai·o called CW-4 of Sandoz. The call lasted two (2) minutes. CW-4 returned

 the call and they spoke for sixteen (16) minutes. A few hours later, CW-4 called D.S. and they

 spoke for another four (4) minutes.

            247.   On July 14, 2011, CW-6 ofFougera called H.M. at Tai·o again and they spoke for

 nine (9) minutes. As soon as CW-6 hung up he called his boss, Defendant Kaczmai·ek, and the

 two spoke for five (5) minutes. Later that day, Kaczmai·ek e-mailed the Fougera sales team

 stating,



 -
                                                    69
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 83 of 606 PageID #: 2952




          248.   On July 26, 2011, a customer, Medco, info1med PeITigo that it had received a

 competitive offer for Imiquimod Cream and asked if PeITigo could match the price. MedCo

 declined to disclose who made the offer. This sparked another fluny of phone communications

 staiiing first thing the next morning between PeITigo, Tai·o and Fougera, as detailed in the chart

 below:


     7/27/2011   Voice   H.M. (Taro)       Outgoing   CW-6 (Fougera)              5:52:47   0:00:25
     7/27/2011   Voice   CW-6 (Fougera)    Outgoing   H.M. (Taro)                 6:19:00   0:05:00
     7/27/2011   Voice   CW-6 {Fougera)    Outgoing   H.M. {Taro)                 6:39:00   0:01:00
     7/27/2011   Voice   CW-6 Fougera      Outgoing   H.M. {Taro                  6:40:00   0:05:00
     7/27/2011   Voice   CW-6 (Fougera)    Outgoing   T. P. (Perrigo)             6:55:00   0:01:00
     7/27/2011   Voice   H.M. (Taro)       Outgoing   CW-6 (Fougera)              7:00:17   0:00:25
     7/27/2011   Voice   CW-6 {Fougera)    Outgoing   T. P. {Perrigo)             7:27:00   0:08:00
     7/27/2011   Voice   CW-6 {Fougera)    Outgoing   H.M. (Taro)                 7:40:00   0:04:00
     7/27/2011   Voice   CW-6 (Fougera)    Outgoing   Kaczmarek, Walt (Fougera)   8:06:05   0:04:17


          249.   The next day, on July 28, 2011, PeITigo declined to bid to retain the MedCo

 business. That same day, CW-6 ofFougera called T.P. of PeITigo. The call lasted one (1)

 minute. T.P. returned the call and they spoke for six (6) minutes.

          250.   On August 8, 2011 , D.S. ofTai·o called CW-4 of Sandoz again. They ultimately

 spoke for seventeen (17) minutes. On that call, D.S. info1med CW-4 that Tai·o had officially

 been awai·ded the Econdisc business and the secondaiy position at Cai·dinal and that Taro could

 not suppo1i any more customers. CW-4 understood this to mean that the mai·ket would remain

 strong with no price erosion and Sandoz would not have to relinquish any additional customers

 to Tai·o. Later that evening, on August 8, 2011 , CW-4 passed this competitive intelligence along

 internally at Sandoz:




                                                 70
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 84 of 606 PageID #: 2953




           251.       On August 19, 2011 , Hannaford - a retail phaim acy customer - advised CW-6

 th at it had received a competitive offer for Imiquimod Cream, but similai·ly would not identify

 which competitor made the offer. Thereafter, CW-6 spoke several times with T.P. of Penigo an d

 H.M. ofTai·o, in an effo1i to discover which competitor made the offer. These calls ai·e detailed

 in the chart below:
     -

     Date      a Call Typea Target Name            a Direction a Contact Name a Time a Duration a
         8/19/2011      Voice   CW-6 (Fougera)       Outgoing    T.P. (Perrigo)       6:07:00    0:01:00
         8/19/20111     Voice   l cW-6 (Fougera)     Ioutgoing   IH.M. (Taro)     I   6:01:ool   0:02:00
         8/19/2011      Voice     CW-6 (Fougera)     Outgoing     H.M. (Taro)         6:09:00    0:01:00
         8/19/20111     Voice   l cw-6 (Fougera)     I
                                                     Incoming    IH.M. (Taro)     I   6:10:ool   0:06:0Q


           252.       During those calls, CW-6 was able to confom that Taro had in fact made the

 offer. Later that day, CW-6 sent the following e-mail to Defendaiit Kaczmarek:




                                                         71
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 85 of 606 PageID #: 2954




        253.    An hour-and-a-half later, CW-6 followed up with Kaczmarek asking:




 Kaczmarek ultimately agreed, and Fougera gave up the customer to Taro.

        254.    The goal of these communications between the various competitors on Imiquimod

 Cream - Fougera, PeITigo, Sandoz, and Taro - was always to avoid competition and minimize

 the price erosion that would typically come with the entiy of new competitors. The results were

 highly successful.

        255.    The next day, on August 20, 2011 , D.K., a senior executive at Fougera, sent an e-

 mail to other senior Fougera executives regarding Imiquimod Cream stating,




        256.    Throughout September 2011 , H.M. of Taro, CW-6 ofFougera, and T.P. of

 PeITigo spoke several times by phone during which they discussed, among other things, Taro 's

 new capacity to take on additional market share for Imiquimod Cream and how that should be

 accommodated in the market. As always, CW-6 and T.P. kept their supervisors, Defendants

 Kaczmarek and Wesolowski, infonned of the content of those conversations. Some of these

 calls are detailed in the chaii below:




                                                72
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 86 of 606 PageID #: 2955



    Date   a Call Typea~                      al[)irection a Contact Name             aiTime a Duration a
    9/21/2011    Voice   CW-6 (Fougera)           Incoming    H.M. (Taro)                     6:22:00    0:01:00
    9/21/20111   Voice   l cw-6 (Fougera)       I outgoing   I H.M. (Taro)               I    6:24:00!   0:04:00
    9/21/2011    Voice     CW-6 (Fougera)         Outgoing     H.M. (Taro)                    6:49:00    0:02:00
    9/23/20111   Voice   l cw-6 (Fougera)       I outgoing   IT.P. (Perrigo)            I     6:46:00!   0:03:00
    9/23/2011    Voice     CW-6 (Fougera)         Incoming    Kaczmarek, Walt (Fougera)      11:31:14    0:12:10
    9/26/20111   Voice   l cw-6 (Fougera)       I outgoing   IT.P. (Perrigo)             I   12:23:oo!   0:04:00
    9/26/2011    Voice     CW-6 (Fougera)         Outgoing    H.M . (Taro)                   12:29:00    0:01:00
    9/26/20111   Voice   l cw-6 (Fougera)       I outgoing   I H.M . (Taro )             I   12:39:oo!   0:03:00
    9/26/2011    Voice     CW-6 (Fougera)         Incoming     H.M. (Taro)                   12:46:00    0:04:00
    9/26/20111   Voice   l cw-6 (Fougera)       I outgoing   IT.P. (Perrigo)             I   12:49:oo!   0:01:00
    9/26/2011    Voice     CW-6 (Fougera)         Outgoing    H.M . (Taro)                   13:12:00    0:01:00
    9/26/20111   Voice   l cw-6 (Fougera)       I outgoing   I H.M . (Taro )             I   13:19:oo!   0:01:00
    9/26/2011    Voice     CW-6 (Fougera)         Outgoing     H.M . (Taro)                  13:26:00    0:03:00
    9/27/20111   Voice   l cw-6 (Fougera)       I outgoing   I H.M. (Taro)               I    4:05:00!   0:08:00
    9/27/2011    Voice     CW-6 (Fougera)         Incoming     H.M. (Taro)                    5:48:00    0:03:00
    9/27/20111   Voice   l cw-6 (Fougera)       I outgoing   IT.P. (Perrigo)             I    5:50:00!   0:01:00
    9/27/2011    Voice     CW-6 (Fougera)         Outgoing    T.P. (Perrigo)                  6:16:00    0:01:00
    9/27/20111   Voice   l cw-6 (Fougera)       I outgoing   IT.P. (Perrigo)            I     6:16:00!   0:04:00
    9/27/2011    Voice     CW-6 (Fougera)         Outgoing    Kaczmarek, Walt (Fougera)       8:46:35    0:05:01
    9/27/20111   Voice   l cw-6 (Fougera)       I outgoing   IT.P. (Perrigo)             I    9:05:00!   0:03:00
    9/27/2011    Voice     T.P. (Perrigo)         Outgoing    Wesolowski, John (Perrigo)      8:42:00    0:01:00
    9/27/20111   Voice   l cw-6 (Fougera)       I outgoing   IT.P. (Perrigo)             I   12:24:oo!   0:01:00


         257.    After this series of calls, on September 30, 2011, Defendant Kaczmarek e-mailed

 other Fougera sales executives, including D.K., to advise them that Taro had made an offer for

 Imiquimod Cream at Wal-Mart, a Fougera customer. Kaczmarek explained that




 Kaczmarek reluctantly recommended that Fougera give up Wal-Maii's business and-

                                Kaczmai·ek noted that, ifFougera defended Wal-Maii's business,

 Tai·o would likely just go after other customers at lower and lower prices

                 On the other hand, if Fougera gave up Wal-Maii , Taro would hopefully-



 D.K. agreed with Kaczmai·ek 's recommendation and Fougera ultimately ceded the business to

 Tai·o in order to keep the mai·ket stable.
                                                      73
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 87 of 606 PageID #: 2956




                                   iii.   Triamcinolone Acetonide Cream and Ointment

        258.    Triamcinolone Acetonide, also known by the brand names Aristocort, Aristocort

 HP, Kenalog, and Tride1m, is a corticosteroid that is used to treat a variety of skin conditions,

 including eczema, den natitis, allergies, and rashes. Triamcinolone Acetonide is available as both

 a cream and an ointment.

        259.    As of July 2010, Fougera and PeITigo were the only generic manufacturers in the

 market for both Triamcinolone Acetonide Cream and Ointment. They took advantage of their

 aheady ongoing collusive relationship to raise prices on both products.

        260.    On July 1, 2010 and again on July 20, 2010, Fougera raised WAC prices for

 various sizes and fo1mulations of both the cream and the ointment. CW-3, a sales executive at

 Fougera, later described these price increases as a                        On July 21 and July 30,

 2010, PeITigo increased its own WAC prices on the same products to comparable levels.

        261.    In the days leading up to, an d smTounding these increases, CW-6 ofFougera and

 T.P. of PeITigo exchanged at least eight (8) calls. These calls are detailed in the chart below:


       6/30/2010    Voice    T.P. (Perrigo)   Incomi ng   CW-6 (Fouge ra)    12:29:36    0:00:59
        7/1/2010    Voice   T.P. (Perrigo)    Incoming    CW-6 (Fouge ra)    11:32:00    0:00:04
       7/21/2010    Voice    T.P. (Perrigo)   Incomi ng   CW-6 (Fouge ra)    11:43:00    0:00:07
       7/22/2010    Voice   T.P. (Perrigo)    Incoming    CW-6 (Fouge ra)    12:19:10    0:00:59
       7/22/2010    Voice    T.P. Perrigo     Incomi ng   CW-6 Fougera       18:22:47    0:04:38
       7/22/2010    Voice   T.P. (Perrig£}.   Incoming    CW-6 Fougera       18:27:29    0:00:04
       7/22/2010    Voice    T.P. (Perrigo)   Incomi ng   CW-6 (Fougera)     18:28:03    0:03:23
       7/29/2010    Voice   T.P. (Perrigo)    Incoming    CW-6 (Fougera)     11:37:26    0:00:33

        262.    After the price increases, both companies adhered to their understanding not to

 poach the other's customers or improperly take advantage of the price increase by seeking

 additional market share.




                                                  74
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 88 of 606 PageID #: 2957




            263.   For example, on July 30, 2010, a Perrigo customer, ABC, provided Fougera an

 opportunity to bid on its Triamcinolone Acetonide business because of Perrigo’s price increase.

 CW-3 of Fougera e-mailed Defendant Kaczmarek, his supervisor, stating,




            264.   That same day, Defendant Kaczmarek called CW-6. The call lasted two (2)

 minutes. CW-6 then called T.P. of Perrigo and they spoke for three (3) minutes. CW-6 hung up

 with T.P., called Kaczmarek back, and they spoke for five (5) minutes. Immediately upon

 hanging up, Kaczmarek responded to CW-3's e-mail, with a copy to CW-6. Confident that the

 agreement with Perrigo was strong, Kaczmarek stated,

                          At the same time, T.P. called his supervisor, Defendant Wesolowski, and

 they spoke for five (5) minutes.

                                  iv.   Adapalene Cream

            265.   Adapalene Cream, also known by the brand name Differin, is a retinoid used to

 treat severe acne.

            266.   On July 6, 2010, Fougera received FDA approval as the first-to-file generic for

 Adapalene Cream. Two weeks later, on July 20, 2010, Fougera entered the market and

 published WAC pricing.

            267.   Fougera quickly realized, however, that it would not be alone in the market for

 long, and that Perrigo would soon emerge as a competitor. On August 9, 2010, Defendant

 Kaczmarek e-mailed D.K., a senior executive at Fougera, regarding

 stating:



                                                   75
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 89 of 606 PageID #: 2958




                                         Similarly, a few weeks later, on August 30, 2010, D.K.

 info1med other Fougera executives:

                                                                                    Several Penigo

 representatives attended NACDS, including T.P., Defendant Wesolowski, and S.K., a senior

 Penigo executive.

        268.    On September 27, 2010, CW-6 of Fougera called T.P. of Pen igo. The call lasted

 less than one (1) minute. Minutes later, T.P. called CW-6 back and they spoke for three (3)

 minutes.

        269.    Two days later, on September 29, 2010, Kaczmarek infonned D.K. that Pen igo

 would be shipping Adapalene Cream in two (2) weeks and sending out offers to customers

 staiiing that day. D.K. passed that info1mation along to other senior Fougera executives.

        270.    On October 1, 2010, M.A., a mai·keting executive at Fougera, e-mailed D.K. to

 info1m him that there had been no publicly repo1ied changes in the Adapalene market. D.K.

 responded:

        271.    Between October 5 and October 7, 2010, CW-6 ofFougera and T.P. of Pen igo

 exchanged several calls. Sho1ily after hanging up with T.P., CW-6 called his supervisor

 Kaczmai·ek to repo1i on his conversations. These calls ai·e detailed in the chaii below:


    10/5/2010   Voice   T.P. (Perrigo)     Outgoing       CW-6 (Fougera)            15:52:49   0:00:04
    10/5/2010   Voice   T.P. (Perrigo)     Incoming       CW-6 (Fougera)            15:53:18   0:03:26
    10/5/2010   Voice   CW-6 Fougera       Outgoing       Kaczmarek, Walt Fougera   16:07:16   0:00:05
    10/7/2010   Voice   T.P. Perrig£)                     CW-6 Fougera              16:44:57   0:00:40
    10/7/2010   Voice   CW-6 Fou era)      Out oin        Kaczmarek, Walt Fou era   16:53:16   0:00:57
    10/7/2010   Voice   CW-6 Fou era       lncomin        Kaczmarek, Walt Fou era   16:56:59   0:10:


        272.    On October 8, 2010, D.K. e-mailed Kaczmai·ek with a subject line



 two (2) minutes. After that call, CW-6 again exchanged several calls with T.P. of Pen igo. After
                                                     76
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 90 of 606 PageID #: 2959




 hanging up with CW-6, T.P. immediately called his supervisor, Defendant Wesolowski. These

 calls are detailed in the chaii below:

                                                                                                               ...
     10/8/2010     Voice    T.P. (Perrigo)    Incoming      CW-6 (Fougera)                10:53:45        0:03:30
     10/8/2010     Voice    T.P. Perrig_£)    Incoming      CW-6 Fougera)                 15:59:25        0:00:38
       /8/2010     Voice    T.P. (Perrigo)    Outgoing      CW-6 (Fougera)                16:01:31        0:04:47
     10/8/2010     Voice    T.P. Perrigo      Outgoin       Wesolowski, John Perri o      16:07:04        0:00:49

        273.      CW-6 of Fougera and T.P. of Penigo continued to exchange calls in the days

 leading up to Pen igo's launch of Adapalene Cream. As before, CW-6 and T.P. continued to

 keep their supervisors, Kaczmai·ek and Wesolowski, info1med of their conversations. These

 calls are detailed in the chaii below:

    Date    I I Call TypEa Target Name        a Directior'I I Contact Name             ,l lnme I I Durational
    10/14/2010    Voice    CW-6 (Fougera)        Outgoing     T.P. (Perrigo)                   9:53:56     0:01:00
    10/14/20101 Voice l cw-6 (Fougera)          Ioutgoing     IT.P. (Perrig_2,)           I    9:55:16!    0:00:08
    10/14/2010    Voice    CW-6 (Fougera)        Outgoing     T.P. (Perrigo)                   9:55:46     0:05:04
    10/14/20101 Voice l cw-6 (Fougera)          Ioutgoing IKaczmarek, Walt (Fougera) I        10:01:36!    0:00:03
    10/14/2010    Voice    CW-6 (Fougera)         Outgoing Kaczmarek, Walt (Fougera)          10:33:46     0:00:36
    10/14/20101   Voice    lcw-6 (Fougera)      !incoming I Kaczmarek, Walt (Foug~        I   11:46:18!    0:15:02
    10/14/2010    Voice     CW-6 (Fougera)        Outgoing T.P. (Perrigo)                     15:58:59     0:01:40
    10/19/20101   Voice    l cw-6 (Fougera)     !incoming I Kaczmarek, Walt (Fougera) I       16:37:08!    0:00:58
    10/19/2010    Voice      T.P. (Perrigo)       Incoming CW-6 (Fougera)                     16:49:32     0:12:42
    10/19/20101   Voice    iT.P. (Perrigo)      IIncoming !Wesolowski, John (Perrigo) I       17:10:46!    0:04:14
    10/21/2010    Voice    T.P. (Perrigo)         Incoming CW-6 (Fougera)                     13:03:06     0:02:35
    10/21/20101   Voice    lcw-6 (Foue:era)     l oute:oine: I Kaczmarek, Walt (Foue:era) I   13:05:59!    0:00:00

        274.      On October 25, 2010, Pen igo entered the Adapalene Cream mai·ket and published

 WAC pricing that matched Fougera's WAC pricing exactly. That same day, CW-6 and T.P.

 spoke again for nearly four (4) minutes.

        275.      From the outset, and consistent with fair shai·e principles, Fougera understood and

 agreed that it needed to give up 40% of its share of the mai·ket to Pen igo. CW-6 of Fougera and

 T.P. of Penigo also discussed which customers Fougera would give up. For example, the day

 after Penigo 's entiy, on October 26, 2010, CW-6 and T.P. spoke at least four times. Sho1ily



                                                         77
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 91 of 606 PageID #: 2960




 after the last of those calls, CW-6 sent the following e-mail to Kaczmarek regarding

                             stating:
                                                                                         -


         276.      Fougera wasted no time in acting on CW-6’s recommendations and ceding

 significant share to the new entrant, Perrigo. Perrigo, in turn, focused specifically on the list of

 customers provided by CW-6. For example, on October 25, 2010, Publix informed Fougera that

 it had received a competitive offer for Adapalene Cream and offered Fougera the opportunity to

 retain the business. The next day, on October 26, 2010, S.H., a Fougera sales executive, declined

 to bid stating,



         277.      Also on October 25, 2010, NC Mutual informed Fougera that it had received a

 competitive offer for Adapalene Cream. On October 28, 2010, CW-3 forwarded the request to

 Kaczmarek asking:                                                  Kaczmarek responded in the

 affirmative. Later that day, CW-3 responded to NC Mutual stating:




                                                  78
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 92 of 606 PageID #: 2961




        278.    On October 26, 2010, Rite Aid advised Fougera that it had received a competitive

 bid for Adapalene Cream. Consistent with the plan, on November 2, 2010, Fougera ceded the

 account to Perrigo, telling the customer:                                   and reasoning that



        279.    On October 29, 2010, Kroger informed CW-3 that it had received a competitive

 offer from Perrigo for Adapalene Cream. CW-3 forwarded the e-mail to Kaczmarek asking:




 Defendant Kaczmarek responded:




 -      CW-3 would later acknowledge in his October 2010 monthly recap that the decision not

 to match Perrigo’s offer was a

 the new entrant, Perrigo.
                                                    meant                                    to



        280.    Further, by the end of October 2010, Fougera had also given up Cardinal’s

 Adapalene Cream business to Perrigo.

        281.    The agreement operated successfully for both Fougera and Perrigo. Fougera was

 impressed that Perrigo had behaved responsibly by keeping prices high and focusing on the

 agreed-upon customers as it entered the market for Adapalene Cream. As D.K. noted in an

 internal e-mail,

                                                               He stated further,




                                               79
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 93 of 606 PageID #: 2962




                               v.    Betamethasone Dipropionate Lotion

        282.    Betamethasone Dipropionate Lotion ("Betamethasone Dipropionate" or "Beta

 Dip"), also known by the brand name Diprolene, is a topical steroid used to ti·eat inflammation

 caused by allergic reactions, eczema, and psoriasis.

        283.    In 2010, Fougera, PeITigo, and Teva were the only three competitors in the market

 for Betamethasone Dipropionate.

        284.    On December 16, 2010, CW-6 of Fougera e-mailed Defendant Kaczmarek to

 info1m him that Teva was exiting the market, leaving Fougera and PeITigo as the only

 competitors. With a sti·ong collusive understanding finnly in place between Fougera and PeITigo

 at that point, Kaczmarek was thrilled with the news and immediately suggested that Fougera take

 advantage of Teva's depaiture by increasing pricing on the product:




        285.    Also on December 16, 2010, PeITigo held an internal meeting to discuss

 increasing pricing on Betamethasone Dipropionate. Notes from that meeting stated: -

                                                That same day, T.P. of PeITigo and CW-6 of

 Fougera exchanged several calls. After hanging up with T.P. , CW-6 called Kaczmarek to update

 him on their discussions. These calls are detailed in the chait below:




                                                 80
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 94 of 606 PageID #: 2963



   ~        a Call Typea Target Name          a Direction a~                          arime           a     Duration   a
    12/16/2010     Voice   T.P. (Perrigo)        Outgoing     CW-6 (Fougera)                     8:58:29       0:00:25
    12/16/20101    Voice   l cw-6 (Fougera)     I outgoing    IT.P. (Perrigo)              I     9:12:491      0:05:32
    12/16/2010     Voice   CW-6 (Fougera)        Outgoing     Kaczmarek, Wa lt (Fougera)         9:18:34       0:01:03
    12/16/20101    Voice   l cw-6 (Fougera)     I outgoing    IT.P. (Perrigo)              I     9:20:ool      0:03:51
    12/16/2010     Voice   CW-6 (Fougera)        Outgoing     Kaczmarek, Wa lt (Fougera)         9:24:02       0:05:03
    12/16/20101    Voice   l cw-6 (Fougera)     I Incoming    IT.P. (Perrigo)              I 10:00:241         0:01:08
    12/16/2010     Voice   CW-6 (Fougera)        Outgoing     Kaczmarek, Wa lt (Fougera)        10:34:32       0:01:04


          286.    After this series of phone calls, PeITigo also decided to raise prices - and did so

 even before Fougera. On Janmuy 4, 2011 , PeITigo increased its WAC pricing for Betamethasone

 Dipropionate by 504% to $37.50. That same day, T.P. called CW-6 and they spoke for seven (7)

 minutes. Just minutes after hanging up, CW-6 again called Defendant Kaczmarek. The call

 lasted one (1) minute.

          287.    Three days later, on Janmuy 7, 2011 , the Fougera sales team held a conference

 call dming which they discussed the upcoming increase on Betamethasone Dipropionate, among

 other products. That same day, T.P. called CW-6 and they spoke for fom (4) minutes. Over the

 com se of the day, the two competitors would exchange several more calls and CW-6 would

 continue to keep Kaczmarek apprised of his discussions. This call pattern is detailed in the chaii

 below:


    1/7/2011      Voice    CW-6 (Fougera)     Incoming    T.P. (Perrigo)                        5:02:00       0:04:00
    1/7/2011      Voice    CW-6 (Fougera)     Outgoing    Kaczmarek, Walt (Fougera)             9:48:35       0:00:00
    1/7/2011      Voice    CW-6 (Fougera)     Outgoing    T.P. (Perrigo)                       10:21:00       0:01:00
    1/7/2011      Voice    CW-6 (Fougera)     Outgoing    T.P. (Perrigo)                       10:22:00       0:01:00
    1/7/2011      Voice    CW-6 (Fougera)     Outgoing    T.P. (Perrigo)                       11:17:00       0:02:00
    1/7/2011      Voice    CW-6 (Fougera)     Outgoing    Kaczmarek, Walt (Fougera)            13:45:31       0:00:00
    1/7/2011      Voice    CW-6 (Fougera)     Incoming    Kaczmarek, Walt (Fougera)            14:56: 11      0:00:14
    1/7/2011      Voice    CW-6 Fougera       Outgoing    Kaczmarek, Walt Fougera              15:00:53       0:20:39
    1/7/2011      Voice    CW-6 Fougera       Outgoing    T.P. Perrigo                         16:00:36       0:04:27
    1/7/2011      Voice    CW-6 Fougera       Outgoing    Kaczmarek, Walt Fougera              16:05:31       0:01:57
    1/7/2011      Vo ice   T.P. Perrigo       Incoming    CW-6 Fougera                         16:17:4 0      0:01:15
    1/7/2011      Voice    CW-6 (Fougera)     Outgoing    Kaczmarek, Walt (Fougera)            17:09:52       0:00:00




                                                         81
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 95 of 606 PageID #: 2964




        288.      On January 12, 2011, Fougera followed Perrigo and increased its WAC pricing on

 Betamethasone Dipropionate to $39.99 – slightly higher than Perrigo’s WAC pricing. The next

 day, on January 13, 2011, CW-6 called T.P. again and they spoke for twelve (12) minutes.

                                 vi.   Clotrimazole Betamethasone Dipropionate Cream
                                       and Lotion

        289.      Clotrimazole Betamethasone Dipropionate (“CBD”), also known by the brand

 name Lotrisone, is a combination of clotrimazole (a synthetic antifungal agent) and

 betamethasone dipropionate (a synthetic corticosteroid). CBD comes in both a cream (“CBD

 Cream”) and a lotion (“CBD Lotion”). These products are used to treat a variety of inflamed

 fungal skin infections such as ringworm, athlete's foot, and jock itch. In 2013, annual sales of

 CBD Cream and Lotion in the United States exceeded $150 million.

                                        a)      March And April 2011 - Actavis Raises
                                                Prices And Fougera And Taro Follow

        290.      In early 2011, the competitors in the generic market for CBD Cream were

 Fougera, Taro, and Actavis and the competitors in the generic market for CBD Lotion were

 Fougera and Taro.

        291.      On March 9, 2011, J.R., a senior Actavis pricing executive, circulated internally a

 proposed price increase plan for four products, including CBD Cream, to take effect on March

 28, 2011. Actavis planned to raise WAC prices for CBD Cream by 227% and to increase

 contract prices to customers by as much as 1100%. Notably, Actavis had not yet conveyed the

 proposed increases to its customers. In fact, in that March 9, 2011 e-mail, J.R. specifically told

 his colleagues

        292.      Even though Actavis had not yet told its customers of these substantial price

 increases, its competitors, Fougera and Taro, were already aware. For example, on March 9,



                                                  82
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 96 of 606 PageID #: 2965




 2011 – the same day that J.R. circulated the price increase proposal internally at Actavis – D.H.,

 a Fougera sales executive, sent a National Accounts Monthly Recap report for February 2011 to

 Defendant Kaczmarek. In that recap, D.H. reported that for CBD



 -       Further, D.H. reported:                                                   The reference to

                     is a reference to all of Taro’s betamethasone products, including CBD Cream

 and CBD Lotion. Importantly, Taro had not yet raised its prices on those products.

        293.    Fougera was already aware of its competitors’ price increases for CBD products

 because, in the preceding month, representatives of Actavis, Fougera, and Taro were in contact

 with one another to ensure that each competitor would follow the other’s price increases.

        294.    For example, from February 1, 2011 to March 9, 2011, Defendant Perfetto, then a

 senior Actavis sales and marketing executive, spoke with Defendant Blashinsky, then a senior

 Taro marketing executive, eight (8) times for a total of approximately fifty-two (52) minutes.

 During that same time, H.M., a Taro sales executive, spoke with CW-6 of Fougera three (3)

 times for a total of approximately fifteen (15) minutes.

        295.    On March 25, 2011, Actavis informed its customers of the price increases for

 CBD Cream. By happenstance, just days before the announcement, Actavis learned that its API

 costs for CBD Cream would increase. Actavis immediately recognized that it could use this

 news to mislead its customers and provide cover for its illegal price-fixing conspiracy.

        296.    Before the announcements went out, Defendant Perfetto e-mailed the Actavis

 sales executives, telling them to              and to stick to the story that the price increase is

                                                                      One sales executive even

 went so far as to tell Econdisc that the increase was necessary because Actavis’s

                 In reality, Actavis knew the API



                                                 83
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 97 of 606 PageID #: 2966




                            and were                               for the pricing of prescription medications

 such as CBD Cream .

           297.   In furtherance of their conspiracy to raise prices, Actavis, Taro, and Fougera

 remained in contact during the days leading up to Actavis's fon nal price increase announcement

 on March 25, 2011 , including calls between the following individuals:

    Date   a Call Typea Target Name                      a Directiona Contact Name                   a Time   a    Durationa
    3/17/2011   Voice   H.M . (Taro)                         Outgoing   CW-6 (Fougera)                  12:03:40      0:01:44
    3/21/20111    Voice   IH.M . (Taro)                    I outgoing   l cw-6 (Fougera)              I 10:50:221     0:00:00
    3/21/2011     Voice    H.M . (Taro)                      Outgoing     CW-6 (Fougera)                10:51:24      0:00:34
    3/21/20111    Voice   IH.M . (Taro)                    I Outgoing   I CW-6 (Fougera)              I 12:21:281     0:02:38
    3/22/2011     Voice    H.M . (Taro)                      Outgoing     CW-6 (Fougera)                15:26:45      0:02:00
    3/23/20111    Voice   IH.M . (Taro)                    I outgoing   l cw-6 (Fougera)              I 12:31:151     0:00:24
    3/23/2011     Voice    Blashinsky, Mitchell (Taro)       Incoming     Perfetto, Mike (Actavis)      12:44:00      0:09:00
    3/23/20111    Voice   IBlashinsky, Mitchell (Taro)     !incoming    IPerfetto, Mike (Actavis)     I B :01:ool     0:15:00
    3/24/2011     Voice    Blashinskv, Mitchell (Taro)     Incoming       Perfetto, Mike (Actavis)       6:49:00      0:15:00


           298.   On March 30, 2011 - just three business days after Actavis sent out its price

 increase notices for CBD Cream - Fougera sent out notices to its customers stating that it was

 raising prices for CBD Cream . Those increases, which took effect April 1, 2011, increased

 Fougera's WAC prices for CBD Cream by 54% and increased contrnct prices across the board,

 in some cases by over 1200%. The day after Fougera announced those price increases, CW-6 of

 Fougera and H.M. of Taro spoke three separate times for a total of eighteen (18) minutes.

           299.   Within days, on April 4, 2011, Taro implemented its own substantial price

 increases across the board for both CBD Cream and CBD Lotion. For some customers, Taro

 raised prices for CBD Cream by approximately 1350% and raised prices for CBD Lotion by

 approximately 960%. The next day, H.M. called CW-6 and they spoke for eighteen (18)

 minutes.

           300.   On April 14, 2011 , Fougera followed Taro with a price increase on CBD Lotion-

 raising its WAC by 71 % and increasing its contract prices across the board, in some cases by

 over 900%. At the time, Fougera's gross profit margin on CBD Lotion was ah eady 67%, yet,

                                                              84
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 98 of 606 PageID #: 2967




 with this price increase, their gross profit percentage would soar to 96%. Fougera estimated that

 th ese increases accounted for an extra $1. 8 million in profit for the rest of 2011 alone.

         301.    In furtherance of the conspiracy, Fougera refrained multiple times from taking

 customers that approached it for bids. For example, after Taro 's increase, Wal-Mart, a Taro

 customer for CBD Cream and Lotion, asked Fougera to bid for that business. Kaczmarek

 cautioned                                                         In an effort to conceal th e reason

 for not bidding, Kaczmarek instructed his colleagues that the

                                                        Likewise, when Rite-Aid approached Fougera,

 Fougera did not even consider making a competitive offer. Instead, a Fougera employee asked

 internally:                                                    Kaczmarek detennined that Fougera

 should opt for the latter.

         302.    Shortly after pulling off one massive coordinated price increase, Taro wasted no

 time planning the next. In an e-mail to Kaczmarek on May 6, 2011 , D.K., a senior Fougera

 executive, detailed how Taro had ah-eady approached Fougera about raising CBD prices again:




                                                   85
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 99 of 606 PageID #: 2968




                                                b) Taro Increases Prices On CBD Cream In
                                                    April 2012 While Actavis And Fougera
                                                    Play Nice In The S andbox

          303.   By March 5, 2012, Taro reignited its desire to raise prices on CBD Cream . Over

 the next several weeks, representatives of Taro spoke several times with their contacts at Actavis

 and Fougera. During these calls, Taro conveyed to its competitors its intentions to increase

 prices and secured their commitments not to poach Taro's customers. These calls are detailed in

 the chaii below:
   - -

   Date    a Call Type a ~                                a Direction a ~                            a Time a Duration a
    3/7/2012     Voice   Blashinsky, Mitche ll (Taro)       Incoming     Perfetto, Mike (Actavis)          6:29:00     0:07:00
    3/7/20121    Voice   ID.S. (Taro)                       !Incoming    I K.K. (Fougera)             I 13:18:ool      0 :01:00
    3/7/2012     Voice    D.S. (Taro)                        Incoming      K.K. (Fougera)               13:27:00       0 :02:00
    3/8/20121    Voice   ID.S. (Taro)                       !Incoming    I K.K. (Fougera)             I 13:19:oo!      0 :03:00
    3/9/2012     Voice    CW-6 (Fougera)                      Incoming     H.M. (Taro)                   4 :05:00      0 :08:00
   3/12/20121    Voice   IBlashinsky, Mitchel l (Taro)      I outgoing   IPerfetto, Mike (Actavis)    I 7:37:ool       0:01:00
   3/12/2012     Voice    Blashinsky, Mitche ll (Taro)        Outgoing    Perfetto, Mike (Actavis)         9:42:00     0:01:00
   3/12/20121    Voice   IBlashinsky, Mitchel l (Taro)      I Incoming   IPerfetto, Mike (Actavis)    I    9:49:ool    0:02:00
   3/12/2012     Voice    Blashinsky, Mitchell (Taro)         Outgoing    Perfetto, Mike (Actavis)        15:34:00     0:01:00
   3/16/20121    Voice   IBlashinsky, Mitchel l (Taro)      I incoming   IPerfetto, Mike (Actavis)    I    4 :51:ool   0:10:00
   3/17/2012     Voice    D.S. (Taro)                         Outgoing    K.K. (Fougera)                11:08:00       0 :02:00
   3/20/20121    Voice   IBlashinsky, Mitchel l (Taro)      I Incoming   IPerfetto, Mike (Actavis)    I 11:11:001      0:05:00
   3/20/2012     Voice    Blashinsky, Mitche ll (Taro)        Incoming    Perfetto, Mike (Actavis)      11:29:00       0:01:00
   3/22/20121    Voice   l cw-3 (Fougera)                   !Outgoing    IAprahamian, Ara (Actavis)   I    7:32:00!    0:13:00
   3/29/2012     Voice     Blashinsky, Mitche ll (Taro)       Outgoing    Perfetto, Mike (Actavis)         8:49:00     0:05:00
   3/29/20121    Voice   I CW-6 (Fougera)                   I Outgoing   IH.M. (Taro)                 I 10:58:ool      0 :05:00


          304.   The day after the final calls detailed above, on March 30, 2012, Taro increased its

 WAC prices for CBD Cream by approximately 7% and its contract prices by 15% for most of its

 existing customers.

          305.   In May 2012, McKesson twice asked Taro to reduce its price based on

 compai·able sales by competitors. Both times Tai·o declined, comfo1i able that its competitors

 would not poach its business. Taro's confidence was well placed.

          306.   On May 23, 2012, McKesson contacted L.P., an Actavis sales executive, asking if

 Actavis 's recent RFP bid still stood because



                                                               86
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 100 of 606 PageID #: 2969




                               At 5:02 p.m., L.P. forwarded McKesson’s request to Defendant

  Perfetto and Defendant Aprahamian, then a senior pricing executive at Actavis. Perfetto said he

  was                                                  and that Actavis

  Aprahamian replied,                                                     The following day,

  Perfetto exchanged three calls with Defendant Blashinsky of Taro, including one call lasting

  fourteen (14) minutes. Following his calls with Blashinsky, Perfetto instructed Aprahamian to

  call him. Aprahamian called Perfetto the next morning on May 25, 2012. After that call, an

  Actavis employee suggested that Actavis should stick by their RFP price and take the business

  because it was                                                               Aprahamian,

  however, responded simply and directly:

                                         c)
                                              -
                                              Fougera And Taro Raise CBD Lotion
                                              Prices In Late 2012/Early 2013

         307.      In the fall of 2012, a fourth competitor (Prasco) was entering the CBD Cream

  market. However, Taro and Sandoz (which acquired Fougera in July 2012) were still the only

  competitors in the CBD Lotion market. Facing new competition on CBD Cream, Sandoz and

  Taro sought to maximize profits by raising the price of CBD Lotion.

         308.      Starting in late August 2012, Sandoz began planning a 100% price increase on

  CBD Lotion to take place in October, which – assuming                                           –

  would bring in an estimated additional $3.9 million to Sandoz annually. In the weeks leading up

  to its planned increase, Sandoz made repeated overtures to Taro to secure that

  behavior, including the following calls:
                                                                                   -
                                                  87
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 101 of 606 PageID #: 2970



       ~•         •--:~ l• a;'J• ·:.1   •   •--=•"': -,_., t:••• ..- - •   Il l        .... ...   •-••••r., :•   .....   ...         .    • 11 111.-:;   • ,• ...

         9/6/2012        Voice               CW-3      (Sa ndoz)            Outgoing               H.M . (Taro)                    10:15:00          0:01:00
        9/20/2012 1      Voice              lcW-3      (Sandoz)            I outgoing             I H.M . (Taro)               I    7:13:oo l        0:17:00
        9/21/2012        Voice               CW-3      (Sa ndoz)            Outgoing                H.M . (Taro)                    8:18:00          0:03:00
        9/28/2012 1      Voice              lcw-3      (Sandoz)            I outgoing             I H.M . (Taro)               I    9:54:ool         0:01:00
        9/28/2012        Voice               CW-3      (Sa ndoz)             Outgoing               H.M . (Taro)                   11:11:00          0:01:00
        9/28/2012 1      Voice              lcw-3      (Sandoz)            I outgoing             I H.M . (Taro)               I   11:12:ool         0:04:00
        9/28/2012        Voice               CW-3      (Sa ndoz)             Outgoing              H.M . (Taro)                    11:27:00          0:01:00
        9/28/2012 1      Voice              lcW-3      (Sandoz)            I outgoing             I H.M . (Taro)               I   11:53:ool         0:01:00
        10/1/2012        Voice               D.S. (Taro)                    Incoming               CW-4 (Sandoz)                    6:25:00          0:02:00
        10/1/20121       Voice              I D.S. (Taro)                  I Incoming             lcw-4 (Sandoz)               I    6:49:ool         0:21:00
        10/2/2012        Voice               D.S. (Taro)                     Outgoing              CW-4 (Sandoz)                   10:11:00          0:02:00
        10/2/20121       Voice              I D.S. (Taro)                  I outgoing             lcw-4 (Sandoz)               I   10:12:ool         0:03:00
        10/8/2012        Voice               D.S. (Taro)                    Incoming               CW-4 (Sandoz)                   10:32:00          0:09:00
       10/11/20121       Voice              lcw-3      (Sandoz)            I outgoing             I H.M . (Taro)               I    1:00:ool         0:01:00
       10/11/2012        Voice               CW-3      (Sa ndoz)             Incoming               H.M . (Taro)                   11:28:25          0:06:36
       10/11/20121       Voice              lcW-3      (Sandoz)            I Incoming             I H.M . (Taro)               I   11:28:25 1        0:06:36
       10/11/2012        Voice               CW-3      (Sa ndoz)             Incoming               H.M . (Taro)                   11:58:15          0:00:50
       10/11/20121       Voice              lcw-3      (Sandoz)            I Incoming             I H.M . (Taro)               I   11:58:151         0:00:50
       10/12/2012        Voice               CW-3      (Sa ndoz)            Outgoing                H.M . (Taro)                   11:12:00          0:01:0Q

         309.    On October 18, 2012, Sandoz increased prices for CBD Lotion, doubling its

  WAC price (from $61.90 to $123.80) as well as its contract prices. As expected, Taro did not

  attempt to poach Sandoz's customers. For example, when MMCAP e-mailed Taro on October

  26, 2012 to request a bid from Taro for a dual award in light of San doz's increas e, Taro did not

  even respond to the customer's request.

         310.    Taro also made plans to follow the San doz price increase. On Janua1y 4, 2013,

  J.J., a senior Taro sales executive, instm cted Taro sales executives, including H.M. and D .S., to

  gather competitive intelligence on CBD Lotion in anticipation of Taro 's planned price increase.

  That same day, H .M. spoke with CW-3 of Sandoz for five (5) minutes. The pair spoke again on

  Januaiy 7, 2013 for thirteen (13) more minutes. Three days later, on Janua1y 10, 2013, D .S.

  spoke with CW-4 of San doz for twenty-three (23) minutes.

         311.    On Febmaiy 12, 2013 , Taro instituted its price increase on CBD Lotion, raising

  WAC by approximately 80% an d contract prices by approximately 60% .


                                                                                  88
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 102 of 606 PageID #: 2971




         312.    After Taro’s increase was issued, news of it spread throughout Sandoz. One

  Sandoz employee remarked                                              Just as Taro did not poach

  Sandoz’s customers when Sandoz raised CBD Lotion prices, Sandoz was careful not to poach

  Taro’s customers. In fact, CW-1, a Sandoz senior pricing executive, specifically instructed

  Sandoz employees to



                                 vii. Fluocinonide Solution
                                                            for CBD Lotion bids, because
                                                                                            -
         313.    Fluocinonide Solution, also known by the brand name Lidex, is a corticosteroid

  used to treat a variety of skin conditions, such as eczema, dermatitis, allergies, and rash.

  Fluocinonide Solution comes in 20ml and 60ml bottles.

                                         a)    Fougera Raises Prices In May 2011 And
                                               Taro Follows

         314.    In early 2011, the competitors in the Fluocinonide Solution market were Teva,

  Taro, and Fougera. All three competitors produced Fluocinonide Solution in 60ml bottles, while

  only Taro produced them in 20ml bottles.

         315.    In the beginning of April 2011, Fougera’s Fluocinonide Solution products had

  been on long-term backorder due to quality control issues with the tips of the bottles leaking. As

  a result, the market was split between Teva (76% market share) and Taro (19% market share)

  until Fougera returned to production. Fougera was working to re-launch its Fluocinonide

  Solution products by mid-May 2011.

         316.    On April 21, 2011, Defendant Kaczmarek learned by e-mail that Teva was



 -              Fluocinonide Solution; that is, Teva was stopping production and leaving the

  market. This meant the only competitors in the market would now be Fougera and Taro.




                                                   89
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 103 of 606 PageID #: 2972




         317.    Even though it was still on backorder due to supply problems, Fougera viewed

  Teva’s exit as an opportunity to increase prices. In internal calculations of the expected benefit

  from the pricing action, Fougera assumed that

  and that they would split the market 50/50. Fougera estimated that this would provide it with a

  yearly gain of $4.6 million.

         318.    On May 10, 2011, Fougera raised its WAC pricing for Fluocinonide Solution by

  100% from – $12.50 to $25.00 – with the change effective the following day. That evening,

  Fougera also sent out contract price-change notifications to customers where it had existing

  contracts for Fluocinonide Solution. With those increases, the average net sales price jumped

  800% from $2.50 to $20.

         319.    On May 13, 2011 – three days after Fougera sent out its price changes – CW-6

  and H.M. of Taro exchanged two calls, with one call lasting five (5) minutes.

         320.    One week later, on May 20, 2011, Taro followed Fougera’s lead by substantially

  increasing its pricing for Fluocinonide Solution. Taro increased the WAC price for the 20ml and

  60ml formulations by 200% and 400%, respectively. Taro also increased average net sales

  prices by 260% and by over 500% for the 20ml and 60ml formulations, respectively.

         321.    Following their respective price increases, the market share between Taro and

  Fougera stabilized to rough parity. By September 2011, Fougera had approximately 50% market

  share and Taro had approximately 48% market share.

                                        b)    Fougera Raises Prices In February 2012
                                              And Taro Follows

         322.    On January 25, 2012, CW-6 and H.M. exchanged several calls. These calls are

  detailed in the chart below:




                                                  90
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 104 of 606 PageID #: 2973




        1/25/2012
        1/25/2012                                Outgoing   H.M. Taro        8:37:00    0:01:00
        1/25/2012    Voice                       Outgoing   H.M. (Taro)      8:38:00    0:04:00
        1/25/2012    Voice   CW-6 (Fougera)      Outgoing   H.M. (Taro)      9:19:00    0:02:00
        1/25/2012    Voice   CW-6 (Fougera)      Incoming   H.M. (Taro)      9:32:00    0:02:00

         323.    First thing the next morning, on Janmuy 26, 2012, Defendant Kaczmarek sent an

  e-mail to his Fougera colleagues stating,



                                                The proposed price increase involved nearly

  tripling Fougera's WAC price and increasing associated contrnct prices in a little over two

  weeks' time.

         324.    This price increase opportunity was viewed as so pressing by Kaczmarek that he

  asked A.R. , a Fougera business analyst, to put together a pricing analysis that evening while

  flying on a plane because she had a scheduled day off the next day.

         325.    First thing the next morning, on Janmuy 27, 2012, Kaczmarek called CW-6 and

  they spoke for twenty-two (22) minutes. CW-6 hung up and immediately called H.M. of Taro.

  The call lasted one (1) minute. A few minutes later, CW-6 called H.M. again and they spoke for

  twenty-one (21) minutes. Later that day, CW-6 called Kaczmarek twice. The calls lasted four

  (4) minutes and three (3) minutes, respectively.

         326.    Later that evening, on Janmuy 27, 2012, Kaczmarek submitted the proposed price

  increase to the Fougera Pricing Committee. Now, the price increase had grown even larger. The

 plan was to raise Fougera's WAC price from $25 to $80.99 and increase its average net sales

 price from $18.08 to $58.57. This increase was estimated to bring in an additional $10.1 million

  in gross profit for the rest of 2012. Members of the Fougera Pricing Committee enthusiastically

  embraced the massive price hike, with one member responding: -


                                                     91
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 105 of 606 PageID #: 2974




          327.   On February 13, 2012, CW-6 called H.M. and they spoke for five (5) minutes.

  The next day, on February 14, 2012, Fougera formally raised its WAC and contract prices for

  Fluocinonide Solution as planned.

          328.   The increases more than tripled Fougera’s WAC price as well as direct and

  indirect contract prices for its customers. The increase was so dramatic, that third party data

  vendor Medi-Span – which tracks WAC prices – reached out to Fougera to confirm that the new

  WAC amount was not an error.

          329.   On February 15, 2012, the day after the increases, CW-6 called H.M. again and

  they spoke for six (6) minutes. Later that day, Defendant Blashinsky, a senior Taro marketing

  executive, circulated an e-mail informing others within Taro that prices in the Fluocinonide

  Solution

          330.   In furtherance of their price increase conspiracy, and consistent with the

  overarching conspiracy, Taro was careful not to use Fougera’s price increase to poach customers

  and upset market share. Indeed, Taro refused to poach even very small customers. For example,

  Meijer requested that Taro submit a bid for Fluocinonide Solution. Internally, Taro noted
                                                                                              •
                                                    of market share. Nonetheless, Taro declined to

  provide Meijer with a bid and instead falsely claimed that Taro did not have inventory to supply

  them.

          331.   Similarly, HD Smith asked Taro to bid for its Fluocinonide Solution business

  after Fougera increased. The representative at HD Smith even stated that she

                                                          S.B., a Taro sales executive, relayed this

  news to J.J., a senior Taro sales executive, who then chastised him for even considering the offer:




                                                  92
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 106 of 606 PageID #: 2975




          332.     While Taro planned and implemented con esponding price increases,

  representatives of Taro and Fougera remained in contact, including but not limited to exchanging

  th e following calls:


       2/15/2012     Voice   D.S. (Taro)        Outgoing   CW-6 (Fougera)     7:39:00    0:02:00
       2/16/2012     Voice   D.S. (Taro)        Incoming   CW-6 (Fougera)     6:00:00    0:03:00
       2/16/2012     Voice   D.S. (Taro)        Outgoing   CW-6 (Fougera)     6:03:00    0:02:00
       2/29/2012     Voice   CW-6 (Fougera)     Outgoing   H.M. (Taro)       12:13:00    0:07:00
        3/7/2012     Voice   D.S. (Taro)        Incoming   K.K. (Fougera)    13:18:00    0:01:00
        3/7/2012     Voice   D.S. (Taro)        Incoming   K.K. (Fougera)    13:27:00    0:02:00
        3/8/2012     Voice   D.S. (Taro)        Incoming   K.K. (Fougera)    13:19:00    0:03:00


          333.     The day after the final calls detailed above, on March 9, 2012, Taro implemented

  its price increase, which essentially doubled its WAC and contract prices for both the 60ml and

  20ml fon nulations of Fluocinonide Solution.

                                    viii. Erythromycin Base/Ethyl Alcohol Solution

          334.     Eiythromycin Base/Ethyl Alcohol Solution ("Eiythromycin Solution") is a topical

  medication used to ti·eat acne.

          335.     In the summer of 2011 , Defendants Fougera an d Wockhardt were the only two

  competitors in th e market for Eiythromycin Solution. However, both manufacturers would

  experience intennittent supply issues that would require their exit from the market for periods of


                                                   93
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 107 of 606 PageID #: 2976




  time. Because of these supply problems, extensive coordination was necessary between

  competitors in order to maintain a stable market.

         336.    Between May 17 and May 19, 2011, Defendant Perrigo discussed internally

  whether to re-enter the Erythromycin Solution market. The next day, May 20, 2011, T.P. of

  Perrigo called CW-6 of Fougera and they spoke for seven (7) minutes. Immediately after that

  call, T.P. called his supervisor, Defendant Wesolowski, and they spoke for three (3) minutes.

  The following Monday, on May 23, 2011, Wesolowski gave the green light to move forward

  with Perrigo’s plans to re-launch the product within six months.

         337.    On August 5, 2011, CW-3 of Fougera e-mailed his supervisor, Defendant

  Kaczmarek, stating,




 -       338.    Thereafter, on August 9, 2011, CW-6 of Fougera called M.C., a Wockhardt sales

  executive, three times, including one call lasting ten (10) minutes. Notably, these were the first

  phone calls ever between the two competitors according to available phone records. Indeed,

  CW-6 and M.C. were not friends and did not socialize together. If they did speak, it was to

  coordinate anticompetitive conduct relating to products on which Fougera and Wockhardt

  overlapped.

         339.    Over the next week, CW-6 exchanged several calls with M.C. of Wockhardt and

  T.P. of Perrigo, the prospective new entrant. Because T.P. and M.C. did not have an independent

  relationship, CW-6 acted as the go-between – relaying information between the two. After

  speaking with his competitors, CW-6 called his supervisor, Defendant Kaczmarek, to report back

  what he had learned. These calls are detailed in the chart below:



                                                  94
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 108 of 606 PageID #: 2977




     8/15/2011      Voice      CW-6 {Fougera)         Outgoing   T.P. {Perrigo)                 6:35:00    0:01:00
     8/15/2011      Voice      M.C. {Wockhardt)       Outgoing   CW-6 (Fougera)                 7:31:00    0:02:00
     8/15/2011      Voice      CW-6 {Fougera)         Outgoing   M.C. (Wockhardt)               7:39:00    0:06:00
     8/15/2011      Voice      CW-6 (Fougera)         Outgoing   T.P. (Perrigo)                 7:50:00    0:01:00
     8/15/2011      Voice      CW-6 {Fougera)         Outgoing   Kaczmarek, Walt (Fougera)     8:11:37     0:11:55
     8/15/2011      Voice      CW-6 (Fougera)         Outgoing   T.P. (Perrigo)                8:53:00     0:09:00
     8/15/2011      Voice      CW-6 {Fougera)         Outgoing   Kaczmarek, Walt {Fougera)     8:58:18     0:10:00
     8/17/2011      Voice      CW-6 (Fougera)         Outgoing   T.P. (Perrigo)                 6:48:00    0:05:00
     8/19/2011      Voice      CW-6 {Fougera)         Outgoing   T.P. {Perrigo)                 6:07:00    0:01:0


         340.    On August 19, 2011 , after the final call listed above, Fougera held an internal

  meeting to discuss Eiythromycin Solution and the intelligence that CW-6 had gained from phone

  calls with competitors.

         341.    On November 15, 2011, Defendant Wesolowski of Pen igo sent an internal e-mail

  to the Penigo sales team, including to T.P., stating that Pen igo planned to launch Eiythromycin

  Solution the following month in December 2011. Wesolowski stated,

                                                                        Beginning that day, and over the next

  few days, T.P. exchanged several calls with CW-6 ofFougera. At the same time, CW-6 was

  speaking with M.C. ofWockhardt. These calls are detailed in the chaii below:


       11/15/2011      Voice     CW-6 (Fougera)          Outgoing    T.P. {Perrigo)           5:57:00     0:07:00
       11/17/2011      Voice     CW-6 (Fougera)          Incoming    T.P. {Perrigo)          11:23:00     0:06:00
       11/17/2011      Voice     CW-6 (Fougera)          Outgoing    M.C. (Wockhardt)        11:29:00     0:02:00
       11/17/2011      Voice     CW-6 (Fougera)          Outgoing    M.C. {Wockhardt)        11:37:00     0:01:00
       11/17/2011      Voice      M .C. (Wockhardt)      Outgoing    CW-6 {Fougera)          11:38:00     0:01:00


         342.    The next day, on November 18, 2011 , K.K., anoth er Wockhai·dt sales executive,

  called CW-3 ofFougera. The call lasted two (2) minutes. Later, CW-3 sent the following e-mail

  to his supervisor, Kaczmai·ek:




                                                            95
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 109 of 606 PageID #: 2978




         343.    It was CW-3's customaiy practice to state that he learned infonnation from a

  customer when he actually leained it from a competitor because he wanted to keep that

  infonnation out of writing. In response to CW-3's e-mail, Kaczmai·ek stated simply: -



 -       344.    On November 30, 2011 , M.C. of Wockhai·dt called CW-6 and they spoke for fom

  (4) minutes. Later that sam e day, CW-6 sent the following e-mail to Kaczmarek regai·ding

  Eiythromycin Solution:




         345.    Kaczmai·ek fo1w arded the e-mail along internally to A R., a Fougera operations

  manager. A R. reminded Kaczmarek that Fougera was also having supply issues and had

  temporai·ily exited the market.

         346.    A few weeks later, on December 19, 2011 , PeITigo entered the Eiythromycin

  Solution market and set WAC pricing that was significantly higher - indeed, approximately

  200% higher - than the market WAC pricing at that time.

         347.    CW-6 ofFougera exchanged several calls with T.P. of PeITigo in the weeks

  leading up to, and smTounding, PeITigo 's launch, including on the date of the launch itself. On

                                                  96
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 110 of 606 PageID #: 2979




  these calls, the competitors discussed pricing and the allocation of market share to the new

  entrant, PeITigo. These calls are detailed in the chart below:


       12/12/2011      Voice    CW-6 (Fougera)   Outgoing   T.P. (Perrigo)    4:40:00    0:04:00
       12/12/2011      Voice    CW-6 (Fougera)   Outgoing   T.P. (Perrigo)    5:05:00    0:01:00
       12/12/2011      Voice    CW-6 (Fougera)   Incoming   T.P. (Perrigo)    5:13:00    0:01:00
       12/19/2011      Voice    CW-6 (Fougera)   Outgoing   T.P. (Perrigo)    8:10:00    0:05:00
       12/20/2011      Voice    CW-6 (Fougera)   Outgoing   T.P. (Perrigo)   12:38:00    0:03:00
       12/21/2011      Voice    CW-6 (Fougera)   Outgoing   T.P. (Perrigo)    6:35:00    0:01:0

             348.   Several months later, between April 24 and April 27, 2012, the NACDS held its

  annual meeting in Palm Beach, Florida. Representatives from Fougera, PeITigo, and Wockhardt

  attended, including CW-6 and CW-3 ofFougera, Defendant Wesolowski of PeITigo, and M.C. of

  Wockhardt.

             349.   At that time, Fougera was readying to re-enter the Eiythromycin Solution market.

  Shortly after the NACDS annual meeting, on April 30, 2012, Kaczmarek e-mailed his sales team

  stating,

 -             CW-3 responded with the following e-mail:




             350.   Fougera's re-launch caused a fluny of communications among the three

  competitors on May 1 and May 2, 2013. Following his consistent practice, CW-6 reported these

  conversations back to his boss, Defendant Kaczmarek. These calls are detailed in the chaii

  below:




                                                   97
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 111 of 606 PageID #: 2980




       5/1/2012   Voice   K.K. (Wockhardt)   Outgoing    CW-3 (Fougera)               6:56:00   0:02:00
       5/1/2012   Voice   CW-6 (Fougera)     Incoming    CW-3 (Fougera)              10:04:00   0:03:00
       5/1/2012   Voice   CW-6 Fougera       Outgoing    T.P. Perrigo                10:07:00   0:02:00
       5/1/2012   Voice   K.K. (Wockhardt)   Outgoing    CW-3 (Fougera)              13:12:00   0:01:00
       5/2/2012   Voice   CW-6 (Fougera)     Outgoing    CW-3 (Fougera)              15:20:00   0:04:00
       5/2/2012   Voice   CW-6 Fougera       Outgoing    CW-3 Fougera)               15:24:00   0:01:00
       5/2/2012   Voice   CW-6 (Fougera)     Outgoing    Kaczmarek, Walt (Fougera)   15:25:00   0:01:00


          351.    The next day, on May 3, 2012, Fougera re-entered the market and matched

  PeITigo 's increased WAC pricing. That morning, Kaczmarek sent the following e-mail to his

  sales team :




          352.    That same day, CW-3 of Sandoz spoke with K.K. ofWockhardt for five (5)

  minutes and called A.F., a sales executive at PeITigo. Further, CW-6 called his contact at

  PeITigo, T.P., an d the two competitors spoke for fifteen (15) minutes. Immediately after hanging

  up with T.P., CW-6 again called his supervisor, Kaczmarek, and they spoke for five (5) minutes.

          353.    The following Monday, on May 7, 2012, Defendant Wesolowski of PeITigo sent

  the following e-mail regarding Erythromycin Solution to other PeITigo executives:




                                                    98
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 112 of 606 PageID #: 2981




         354.     On that same day, Kaczmarek circulated a proposed customer pricing grid for

  Eiythromycin Solution to the Fougera sales team. Kaczmarek advised:

                                                                 As he explained, blanketing the

  market with offers is

         355.     Over the next several days, CW-3 and CW-6 exchanged calls with their respective

  contacts at PeITigo, AF. and T.P. As was his practice, after hanging up with T.P. , CW-6

  immediately repo1ied back to Kaczmarek what he had learned. These calls are detailed in the

  chart below:


       5/8/2012   Voice   CW-3 (Fougera)   Outgoing   A.F. (Perrigo)               7:06:00   0:01:00
       5/8/2012   Voice   CW-3 (Fougera)   Outgoing   A.F. (Perrig£_)              7:08:00   0:01:00
       5/8/2012   Voice   A.F. {Perrigo)   Outgoing   CW-3 {Fougera)               7:10:41   0:01:52
       5/8/2012   Voice   A.F. (Perrigo)   Incoming   CW-3 (Fougera)               7:12:36   0:00:00
       5/8/2012   Voice   CW-3 (Fougera)   Outgoing   A.F. {Perrigo)               8:05:00   0:01:00
       5/8/2012   Voice   A.F. {Perrigo)   Outgoing   CW-3 (Fougera)               8:52:56   0:10:52
       5/8/2012   Voice   A.F. (Perrigo)   Outgoing   CW-3 (Fougera)               9:29:30   0:01:34
      5/11/2012   Voice   CW-6 (Fougera)   Outgoing   T. P. (Perrig£_)             5:09:00   0:05:00
       /11/2012   Voice   CW-6 Fougera     Outgoing   Kaczmarek, Wa lt Fougera     5:13:00   0:01:00
      5/11/2012   Voice   CW-6 (Fougera)   Incoming   T. P. (Perrigo)              8:24:00   0:01:00
      5/11/2012   Voice   CW-6 {Fougera)   Outgoing   T.P. {Perrigo)               8:26:00   0:11:00
      5/11/2012   Voice   CW-6 Fougera)    Outgoing   Kaczmarek, Wa lt Fougera)    8:38:00   0:02:00
      5/11/2012   Voice   CW-6 (Fougera)   Outgoing   T.P. (Perrigo)              12:10:00   0:01:00
      5/11/2012   Voice   CW-6 (Fougera)   Incoming   T. P. {Perrigo)             12:39:00   0:02:00
      5/14/2012   Voice   CW-6 Fougera     Outgoing   T.P. Perrigo                13:09:00   0:02:00




                                                 99
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 113 of 606 PageID #: 2982




         356.     On May 14, 2012, the date of the last calls detailed above, Kaczmarek sent the

  following internal e-mail to his sales team, lying about the source of his information to avoid

  putting evidence of illegal conduct into writing:




         357.    Less than two months later, on June 7, 2012, Fougera recalled Erythromycin

  Solution and again placed the product on back order. By that time, Fougera had approached and

  secured approximately 12% market share on the product, including several customers on its

  target list such as Rite Aid, Cardinal, Optisource, and SUPERVALU.

         358.    By August 2012, Fougera had resolved those supply issues. Around this same

  time, Defendant Sandoz had completed its acquisition of Fougera. As Fougera (now Sandoz)

  prepared to re-enter the Erythromycin Solution market, the company set an internal market share

  goal of 20% on the product.

         359.    After the Fougera acquisition was completed, CW-6 left the company for another

  position. At some point before he left Fougera, CW-6 introduced CW-3 – who would be

  remaining at Sandoz after the acquisition – to T.P. at Perrigo. This was the beginning of a

  collusive relationship that would last several years and will be discussed in detail in subsequent

  Sections of this Complaint.

         360.    The first ever phone calls between CW-3 and T.P., according to the available

  phone records, were on August 8, 2012. They spoke two times that day. The competitors spoke


                                                  100
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 114 of 606 PageID #: 2983




  again on August 21, 2012, as Sandoz was preparing to re-enter the market for Erythromycin

  Solution.

         361.    On September 5, 2012, S.G., a Sandoz sales executive, e-mailed CW-3 and

  Defendant Kellum to advise them that Sandoz had an opportunity to bid on Erythromycin

  Solution at Walgreens. Kellum responded,                                       On September 6,

  2012, CW-3 called T.P. of Perrigo and they spoke for eleven (11) minutes.

         362.    The next day, on September 7, 2012, CW-3 sent an internal e-mail including to

  CW-1, a Sandoz senior pricing executive, recommending that Sandoz target the same customers

  that Fougera had targeted when it re-launched Erythromycin Solution in May 2012. Not wanting

  to have a discussion in writing, CW-1 responded to CW-3 directly, stating,



 -       363.    On September 13, 2012, CW-3 called T.P. of Perrigo and they spoke for three (3)

  minutes. CW-3 hung up and called R.T., a senior sales and marketing executive at Sandoz. The

  call lasted one (1) minute. Later that day, CW-3 called K.K. of Wockhardt. The call lasted one

  (1) minute.

         364.    The following Monday, on September 17, 2012, CW-1 instructed CW-3 to put

  together offers for Cardinal and Wal-Mart and advised that they would be the only customers

  Sandoz would be bidding on at this time. That same day, K.K. of Wockhardt called CW-3 and

  they spoke for four (4) minutes.

         365.    Between September 20 and September 21, 2012, CW-3 and T.P. of Perrigo

  exchanged six (6) calls, including two calls lasting eight (8) minutes and seven (7) minutes,

  respectively. By October 2012, Perrigo had conceded the Erythromycin Solution business at

  Cardinal and Wal-Mart to Sandoz.



                                                 101
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 115 of 606 PageID #: 2984




                                iv.   Nystatin Ointment

         366.    Nystatin Ointment, also known by the brand name Mycostatin, is a topical

  antifungal medication used to treat fungal skin infections.

         367.    In early 2011, Fougera and Perrigo were the only players in the market for generic

  Nystatin Ointment.

         368.    On February 7, 2011, J.E., a Fougera sales executive, circulated internally a list of

  products and their potential for price increases. While Nystatin Ointment was one of the

  products deemed worthy of consideration, the initial conclusion was that its



         369.    Undaunted, key Fougera employees turned to rival Perrigo for a creative solution

  to the problem of low prices and low profits on Nystatin Ointment. Between February 7 and

  February 28, 2011, CW-6 of Fougera and T.P. of Perrigo were in frequent communication with

  each other, exchanging twenty-seven (27) calls and three (3) text messages, with eleven (11) of

  the calls taking place on February 28, 2011. During these calls, the competitors hatched a plan

  for Fougera to leave the market temporarily, allowing Perrigo to significantly raise prices, at

  which point Fougera would return to the market at that new, higher pricing.

         370.    By March 1, 2011, word of the plan formulated during those phone calls had

  begun to spread into the market, reaching J.E. at Fougera by way of a customer. Perplexed, J.E.

  e-mailed Defendant Kaczmarek, asking:




         371.    Defendant Kaczmarek responded in the affirmative:




                                                  102
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 116 of 606 PageID #: 2985




                                                                      In fact, other Fougera

  personnel were already preparing a draft letter announcing the discontinuation of the product.

         372.    Fougera subsequently discontinued Nystatin Ointment effective March 15, 2011.

         373.    By late March 2011, numerous large customers including Meijer, Morris &

  Dickson, Rite Aid, Giant Eagle, and NC Mutual, had switched their Nystatin Ointment business

  to the only remaining alternative in the market – Perrigo.

         374.    With essentially the entire market transferred to Perrigo, and customers left with

  no alternative suppliers, the stage was set for the next phase of the plan. On June 1, 2011,

  Perrigo instituted a large WAC price increase on Nystatin Ointment. Indeed, the price of a 15gm

  tube increased by 493%, and the price of a 30gm tube increased by 269%.

         375.    That same day, CW-6 of Fougera called T.P. of Perrigo. The two competitors

  spoke for six (6) minutes. Nine days later, on June 10, 2011, CW-6 and T.P.’s discussions

  intensified with the two competitors exchanging seven calls that day.

         376.    As those phone calls were taking place – and less than three months after it had

  discontinued the product – Fougera was taking the first steps towards re-launch by starting to

  market the remaining inventory of Nystatin Ointment that it had on hand when it discontinued

  the product.

         377.    On June 12, 2011, senior Fougera executive D.K. requested an update on

  discontinued items that the company might want to bring permanently back into its product line.

  J.S., a Fougera marketing executive, sent back a list the next morning, calling special attention to

  Nystatin Ointment:

                     Recognizing the lucrative opportunity presented by following Perrigo’s price




                                                  103
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 117 of 606 PageID #: 2986




  hike, D.K. replied,



         378.    But Fougera was not the only company that was motivated by the size of the price

  increase that Perrigo had managed to implement. Late in the evening on June 14, 2011,

  Defendant Perfetto, then a senior sales and marketing executive at Actavis, sent an e-mail to

  Defendant Aprahamian and other Actavis colleagues with the subject line:

                                                                  The text that followed was simple

  and clear:

         379.    The next day, Actavis marketing executive J.M. responded with some projections

  on the financial implications of Actavis entering the Nystatin market. The recent sharp WAC

  increase by Perrigo made the prospect of entry surprisingly irresistible. J.M. wrote:
                                                                                          -
                                   J.M. estimated that if Actavis secured a 30% share of the current

  two-player market, the company would realize more than $3.8 million in sales. Aprahamian

  agreed that the time was right to capitalize on the Perrigo price hike, saying:




         380.    Meanwhile, Fougera continued selling off its previously stockpiled inventory of

  Nystatin Ointment and made plans to fully re-enter the market at the new higher WAC prices.

  On June 27, 2011, D.K. of Fougera e-mailed Kaczmarek asking:




                                                  104
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 118 of 606 PageID #: 2987




         381.    Actavis made its move in early November 2011. On November 4, 2011, just days

  before the launch, Actavis executive D.M. opined in an e-mail to Aprahamian, Perfetto and other

  colleagues that conditions were favorable for a very successful launch, including the 187%

  increase in the price of Nystatin Ointment over the past year, and the fact that Fougera had not

  re-entered the market as yet. Aprahamian inquired how much share Actavis could handle. In

  response, D.M., mindful of the fair share rules of the game, replied:




         382.    On November 7, 2011, Actavis re-entered the market with WAC prices that

  exactly matched Perrigo’s.

         383.    On the day of the Actavis launch, the phone lines among the three competitors

  were alive with activity. In the morning, T.P. at Perrigo placed two calls to CW-6 at Fougera to

  discuss the Actavis development. After the second call, T.P. called M.D., an Actavis sales

  executive, setting off a chain of three more calls back and forth between them totaling more than

  twenty-three (23) minutes collectively. During these calls, the competitors discussed which

  customers Actavis should target to obtain its market share goals without eroding the high prices

  currently in the market.

         384.    In the coming weeks, having coordinated its entry with market leader Perrigo,

  Actavis began collecting its share of accounts, winning business at Omnicare, Publix, and Rite

  Aid, among others.

         385.    Meanwhile, unable to gear up its production for an immediate re-launch, Fougera

  set its sights on a June 2012 re-launch date for Nystatin Ointment.



                                                 105
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 119 of 606 PageID #: 2988




         386.    On June 15, 2012, a Fougera marketing executive provided Kaczmarek with

  WAC pricing data for Perrigo and Actavis and asked what Fougera’s re-launch WAC prices

  would be. The competitors’ prices were identical to the penny with each charging $14.00 for a

  15gm tube, and $21.00 for a 30gm tube. Later that day, Kaczmarek announced to his colleagues

  that Fougera would also fall in line, saying:



         387.    On June 21, 2012, Kaczmarek instructed CW-6 to gather intelligence on price

  points and                  for Nystatin Ointment. CW-6 initially e-mailed Cardinal asking for

  contract pricing, emphasizing that Fougera did not                                    Knowing that

  the most accurate source of competitor intelligence was the competitors themselves, however,

  CW-6 reached out directly to T.P. at Perrigo, initiating a call that lasted two (2) minutes that

  morning.

         388.    The competitors moved forward to claim the market shares to which they had

  agreed each was entitled, all the while taking great care not to erode the lucrative market pricing.

  On June 22, 2012, for example, Aprahamian at Actavis rejected a colleague’s suggestion to offer

  a competitive price on Nystatin Ointment to one customer by saying,

                                     On the same day, CW-6 sent the following message to another

  customer:




         389.    On June 25, 2012, CW-6 asked Kaczmarek for Fougera’s market share goal for

  Nystatin Ointment. Kaczmarek’s reply acknowledged the importance of playing by the rules of

  the competitors’ agreement:



                                                  106
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 120 of 606 PageID #: 2989




         390.    That same day, CW-6 called T.P. at Perrigo, and they spoke for ten (10) minutes.

  Immediately after hanging up with T.P., CW-6 called Kaczmarek, and they spoke for three (3)

  minutes

         391.    With all decisions made and cleared with its competitors, Fougera re-entered the

  Nystatin Ointment market on June 29, 2012 at WAC prices identical to its competitors.

  Consistent with the fair share understanding in place between the three competitors, Fougera

  proceeded to claim its share of accounts over the coming weeks, including business at HEB,

  Giant Eagle, and Cardinal Health.

                                4)    G&W And Its Relationships

         392.    Although G&W is not a large company and does not manufacture as many topical

  products as some of the larger generic manufacturers discussed above, G&W has actively

  conspired with its competitors in the topical space for many years. During this early time period,

  G&W had anticompetitive relationships with Fougera and Glenmark and used those relationships

  to allocate markets and fix prices on a number of products on which those companies

  overlapped. These relationships, as well as some illustrative examples of how these relationships

  manifested themselves regarding specific products, are discussed in detail below.

                                      i. G&W/Fougera

         393.    Defendant Jim Grauso, then a senior sales and marketing executive at G&W, had

  a relationship with CW-6 of Fougera. Although Grauso and CW-6 were social friends, they also

  had an ongoing understanding, on behalf of the companies they represented, not to poach each

  other's customers and to follow each other's price increases. The two competitors conspired with

  regard to several products on which G&W and Fougera overlapped, some examples of which are

  discussed below.



                                                 107
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 121 of 606 PageID #: 2990




         394.   Grauso was a prolific communicator who frequently engaged in anticompetitive

  conduct with his contacts at competitor companies. Indeed, when CW-6 of Fougera needed to

  communicate with a competitor at which he did not have a contact, but Grauso did – Defendant

  Kaczmarek, CW-6’s supervisor at Fougera, would direct him to call Grauso and ask him to

  convey the message to that competitor on behalf of Fougera.

         395.   One example of this involved Grauso’s relationship with Defendant Perfetto, then

  a senior sales and marketing executive at Defendant Actavis. Between January 1, 2010 and

  December 28, 2011, the two competitors exchanged at least eighty-nine (89) phone calls.

  Because CW-6 did not have a contact at Actavis, he used Grauso’s relationship with Perfetto to

  collude on products that Fougera and Actavis overlapped on.

         396.   During this early time period, Grauso was acting at all times at the direction of, or

  with approval from, his superior Defendant Orlofski of G&W.

         397.   Grauso left G&W in December 2011 to take a position as a senior executive at

  Defendant Aurobindo. With Grauso's departure, CW-6 no longer had a contact at G&W and it

  became necessary for him to use Grauso to convey messages to Grauso’s former colleagues –

  Defendants Kurt Orlofski and Erika Vogel-Baylor. Orlofski was the President of G&W and

  Vogel-Baylor assumed Grauso's role as Vice President of Sales and Marketing after his

  departure.

         398.   This worked well for the first few months of 2012. However, soon Orlofski

  believed it prudent to cut out the middleman and communicate directly with CW-6. David

  Berthold, the Vice President of Sales at Defendant Lupin, introduced Orlofski to CW-6 and they

  set up a dinner meeting at an industry conference, which was also attended by Vogel-Baylor.




                                                 108
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 122 of 606 PageID #: 2991




         399.    At dinner, the competitors engaged in a high-level discussion to ensure that both

  companies continued to "play nice in the sandbox" and minimize competition with each other

  even though Grauso had left. No specific products were discussed at the meeting. The focus

  was to ensure that the competitors stayed the course and continued to coordinate customer

  allocation and price increases on products that G&W and Fougera overlapped on.

         400.    After the dinner, Vogel-Baylor began to communicate directly with CW-6.

  Indeed, between May 2012 and May 2013, when CW-6 left the industry, the two exchanged at

  least one hundred and thirty-three (133) phone calls and text messages. During this time period,

  Vogel-Baylor was acting at all times at the direction of, or with approval from, her superior

  Defendant Orlofski.

         401.    The following Sections will discuss specific examples of how the long-standing

  competitor relationships detailed above manifested themselves regarding particular products

  between 2010 and early 2012.

                                        a)   Metronidazole Cream and Lotion

         402.    Metronidazole 0.75% is a topical antibiotic commonly used to treat the skin

  lesions that result from rosacea. Among other formulations, it is manufactured as a cream

  (“Metro Cream,” also known by the brand name “Metrocream”) and as a lotion (“Metro Lotion,”

  also known by the brand name “MetroLotion”). In 2013, the combined annual market for Metro

  Cream and Lotion in the United States exceeded $70 million.

         403.    In 2011, Actavis, Fougera, G&W, and Harris Pharmaceutical (“Harris”) each

  marketed a generic version of Metro Cream, and Actavis and Fougera shared the market for

  generic Metro Lotion.




                                                 109
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 123 of 606 PageID #: 2992




         404.    In early July 2011, Actavis initiated its plan to raise the prices of both products by

  reaching out to its rival G&W. On July 6, 2011, Defendant Mike Perfetto, then a senior sales

  and marketing executive at Actavis, called Defendant Grauso at G&W twice. The calls lasted

  four (4) minutes and twenty-one (21) minutes.

         405.    The next day, on July 7, 2011, the conversation continued, with Perfetto initiating

  a six (6) minute call to Grauso.

         406.    Confident that at least G&W was on board with the planned increase, Actavis

  raised the price of Metro Cream and Lotion effective July 22, 2011. The new WAC price for

  Metro Cream was $153.33 for a 45gm tube, an increase of 278%. The WAC price for Metro

  Lotion increased by 189% to $208.03 for a 59ml bottle.

         407.    That same day, M.A., a Fougera marketing executive, e-mailed several

  colleagues, including Defendant Kaczmarek, with the precise details of the Actavis increase.

  Kaczmarek began at once assessing how Fougera would follow, mindful of the fair share rules

  and the agreement among the competitors. He inquired of M.A. about G&W’s current share of

  the market, saying:

         408.    The next morning, on Saturday July 23, 2011, Fougera utilized one of its most

  reliable sources of information – the relationship between Fougera’s CW-6 and Grauso at G&W.

  CW-6 called Grauso and the two competitors spoke for four (4) minutes. A few minutes later,

  CW-6 called Grauso again and they spoke for fourteen (14) minutes.

         409.    Just after 9:00 a.m. on Monday, July 25, 2011, Kaczmarek cautioned his team at

  Fougera to consult with management before quoting a price to any customer on Metro Cream or

  Metro Lotion, saying:




                                                  110
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 124 of 606 PageID #: 2993




         410.    By 10:31 a.m. that morning, Kaczmarek had already decided on the exact amount

  by which Fougera should increase its price on these products to stay in lockstep with Actavis.

  He told his colleagues:



                                         By early afternoon, a price increase announcement letter




 -
  had already been drafted and circulated for comment, incorporating Kaczmarek’s

           formula.

         411.
                                                                                   -
                 Meanwhile, CW-6 and Grauso continued their discussions that same morning.

  CW-6 initiated calls to Grauso at 9:55 a.m. and 12:21 p.m.

         412.    Less than twenty (20) minutes after the second call with Grauso ended, CW-6

  called his boss, Defendant Kaczmarek, to report the information he had obtained. A total of eight

  calls were exchanged between CW-6 and Kaczmarek on the afternoon and early evening of July

  25, 2011.

         413.    During those calls – only 3 days after the Actavis increase and before G&W had

  even been able to follow – Kaczmarek informed the Fougera team that



         414.    In the early afternoon of Monday, July 25, 2011, a large customer reached out to

  CW-6 at Fougera seeking a new source of supply for Metro Lotion and another product. CW-6

  asked whether the request was the result of supply issues or                                The

  buyer, tongue-in-cheek, asked which answer would yield the better price. CW-6, following

  Kaczmarek’s earlier instructions replied:



 -
                                                 111
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 125 of 606 PageID #: 2994




         415.    That same day, Fougera informed its customers that it was increasing its pricing

  for both Metro Cream and Metro Lotion effective July 26, 2011, closely tracking Actavis’s new

  prices. The new WAC price for Metro Cream was $151.80 for a 45gm tube. The new WAC

  price for Metro Lotion was $205.95 for a 59ml bottle.

         416.    Customers quickly began to complain to Fougera about the sharp price increase,

  prompting one Fougera customer service representative to ask Kaczmarek for help in framing a

  response to a disgruntled customer that e-mailed protesting that the roughly 150% price hike was



 -       417.    Undaunted by the obvious dissatisfaction of its customers, Fougera’s singular

  focus was on ensuring that the competitors all followed the price increases. In response to yet

  another customer inquiry about the price spike, Kaczmarek virtually disregarded the news of the

  customer’s displeasure, saying instead:

         418.    Kaczmarek did not have to worry for long, however, as G&W’s plans to follow

  the Actavis and Fougera price increases on Metro Cream were already in full swing. On July 26,

  2011 – the day of the Fougera increase – Grauso of G&W called CW-6 of Fougera. The call

  lasted one (1) minute. CW-6 hung up and immediately called Kaczmarek.

         419.    Meanwhile, less than ten minutes after ending his call with CW-6, Grauso brought

  Actavis into the conversation, initiating a two (2)-minute call to Defendant Perfetto. Defendant

  Orlofski of G&W similarly followed up with a text message to Perfetto at Actavis roughly a half

  hour after that. Grauso called CW-6 at Fougera again a few hours later, and the resulting call

  lasted seven (7) minutes. Within five minutes of the end of that call, Grauso had placed yet

  another call to Perfetto at Actavis, this one lasting five (5) minutes.




                                                   112
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 126 of 606 PageID #: 2995




         420.    By that evening, Grauso had spoken to Perfetto by phone for thirty-five (35) more

  minutes, and had sent him a text message, while CW-6 of Fougera had conferred twice more

  with his boss, Kaczmarek.

         421.    Over the next two days, July 27 and July 28, 2011, Grauso spoke to Perfetto at

  Actavis four more times and to CW-6 at Fougera six (6) more times.

         422.    With its competitors fully apprised, G&W raised the price of Metro Cream on

  July 28, 2011, following close on the heels of the Actavis and Fougera increases.

         423.    As the news of yet another Metro Cream price increase hit the market, customers

  again scrambled to find more reasonably priced sources of supply. One large customer reached

  out to Fougera and Actavis on the same day as the G&W increase seeking quotes. Fougera sales

  executive K.K. contacted Kaczmarek about the request, surmising both that the customer was

  currently supplied by G&W and that G&W must be implementing a price increase.

         424.    Despite over a week of receiving nearly constant updates from G&W through

  CW-6, Kaczmarek remained coy about his knowledge of G&W’s increase, saying:
                                                                                      -
                    Then, to ensure that K.K. did not try to compete for the business, he added:



         425.    Finally, just four days later on August 1, 2011, the remaining competitor, Harris,

  fell in line with an increase of its own on Metro Cream. The new Harris WAC price was

  $135.00, an increase of 437%.

         426.    On August 2, 2011, a customer informed G&W that its increase would bump

  G&W from its primary position on Metro Cream, but only by a small margin considering the

  market-wide increases. Defendant Vogel-Baylor promised the customer a slight price




                                                 113
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 127 of 606 PageID #: 2996




  adjustment in order to maintain the primary position but asked who the other competitor was.

  The customer responded that it was Harris.

         427.    The following day, the customer followed up with Vogel-Baylor to let her know

  that Harris would not be fighting G&W for the primary position. The customer added that the

  Harris representative was upset about the outcome – not because it failed to win the primary

  position, but rather

                                        b)     Calcipotriene Solution

         428.    Calcipotriene Solution (“Calcipotriene”), also known by the brand name Dovonex

  Scalp, is a form of vitamin D that impacts the growth of skin cells. This topical medication is

  prescribed for the treatment of chronic plaque psoriasis of the scalp.

         429.    In early 2010, the market for generic Calcipotriene was shared by Defendants

  Fougera, Hi-Tech, and Impax Pharmaceuticals, Inc. (“Impax”). Even with three competitors in

  the market, pricing remained high and the product was “hugely profitable” for the sellers.

         430.    On July 23, 2010, however, Hi-Tech received a warning letter from the FDA

  detailing numerous violations found during a recent manufacturing facility inspection. Even

  though G&W was not in the Calcipotriene market at the time, Defendant Grauso knew his

  contact at Fougera would be interested in the information. On July 28, 2010, he forwarded a

  copy of the FDA letter to CW-6 at Fougera. Pleased with the news, CW-6 replied:



 -       431.    By the end of July 2010, Hi-Tech had discontinued the product, leaving its

  approximate 35% market share open for competitors to claim.

         432.    One year later, on June 6 and 7, 2011, CW-6 and Grauso exchanged several phone

  calls, with one call lasting eight (8) minutes. During those calls, Grauso informed CW-6 that



                                                  114
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 128 of 606 PageID #: 2997




  G&W would soon be launching its own generic Calcipotriene. Shortly after speaking with

  Grauso, CW-6 e-mailed Defendant Kaczmarek and other colleagues at Fougera sharing the news

  that he had just learned from his competitor – G&W was launching that week.

         433.    G&W did, indeed, launch Calcipotriene that week – on June 10, 2011. As G&W

  was entering the market, CW-6 and Defendant Grauso continued to speak, including exchanging

  two calls on June 23, 2011 and one call on June 24, 2011 lasting sixteen (16) minutes.

         434.    A few months later, between November 10 and November 17, 2011, CW-6 and

  Grauso exchanged at least seven separate phone calls. The topic of conversation during these

  calls was a G&W price increase that was about to become effective for Calcipotriene.

         435.    At the end of this series of phone communications between Grauso and CW-6,

  G&W instituted a 54% price increase on Calcipotriene, effective November 18, 2011. Grauso

  sent an internal e-mail advising the team to




 -       436.    Shortly after the G&W price increase became effective, on November 21, 2011,

  CW-6 of Fougera called his supervisor, Defendant Kaczmarek. Immediately upon hanging up,

  CW-6 called Grauso and they spoke for five (5) minutes. Within minutes after that call ended,

  CW-6 called Kaczmarek again to report the results of his call with the competitor. Almost

  simultaneously, Grauso was also reporting the substance of his conversation with CW-6 to his

  G&W colleagues, by placing calls to Defendants Orlofski and Vogel-Baylor.

         437.    Fougera acted quickly. Just two days later, it followed G&W’s price increase.

  Fougera’s new WAC price on Calcipotriene went into effect on November 23, 2011.




                                                 115
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 129 of 606 PageID #: 2998




                                         c).   Fluocinolone Acetonide Cream
                                               and Ointment

         438.    Fluocinolone Acetonide (“Fluocinolone”) is a steroid that reduces inflammation.

  In its topical formulations (cream – 0.025%, 0.01% and ointment – 0.025%), it is prescribed for

  the treatment of skin conditions such as eczema and psoriasis.

         439.    In early 2011, Fougera had 100% share of the market for these products and was

  making plans to implement a price increase.

         440.    At an October 3, 2011 meeting of the Fougera Pricing Committee, members

  discussed their confidence that they were nearly ready to execute the planned increase.

  Moreover, they discussed the possibility that Fougera could use the impending entry of a

  competitor into the Fluocinolone market to ensure the success of the price hike, saying:
                                                                                             -
         441.    The market intelligence that the Fougera Pricing Committee had when it

  convened was the result of at least a week’s worth of preparatory conversations that CW-6 had in

  late September 2011 with the entering competitor – G&W. Between September 20, 2011 and

  September 27, 2011, CW-6 and Defendant Grauso at G&W exchanged five phone calls,

  speaking for a total of forty-six (46) minutes.

         442.    The conversations between CW-6 and Grauso continued at a vigorous pace over

  the coming weeks as Fougera moved towards its price increase, and G&W planned for its

  launch. The two exchanged sixteen calls during October and November 2011:




                                                    116
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 130 of 606 PageID #: 2999




           10/7/2011
                                                   ...   .      . ... .
           10/7/2011   Voice                                                          12:10:00   0:01:00
           10/7/2011   Voice   Grauso, Jim (G&W)         lncomin                      13:08:00   0:14:00
          10/10/2011   Voice   Grauso, Jim (G&W          Incoming   CW-6 (Fougera     14:22:00   0:01:00
          10/10/2011   Voice   Grauso, Jim (G&W)         Outgoing   CW-6 (Fougera)    14:53:00   0:01:00
          10/11/2011   Voice   Grauso, Jim (G&W)         Incoming   CW-6 (Fougera)    14:39:00   0:02:00
          10/31/2011   Voice   Grauso, Jim G&W           Outgoing   CW-6 Fougera       4:01:00   0:06:00
           11/2/2011   Voice   Grauso, Jim G&W           Outgoing   CW-6 Fougera       9:49:00   0:10:00
           11/9/2011   Voice   Grauso, Jim G&W           Outgoing   CW-6 Fougera      12:22:00   0:01:00
          11/10/2011   Voice   Grauso, Jim (G&W)         Outgoing   CW-6 (Fougera)     4:29:00   0:02:00
          11/10/2011   Voice   Grauso, Jim (G&W)         Out oin    CW-G(Fou era)      5:56:00   0:07:00
          11/11/2011   Voice   Grauso, Jim (G&W          Outgoing   CW-6 (Fougera      9:55:00   0:04:00
          11/17/2011   Voice   Grauso, Jim (G&W)         Outgoing   CW-6 ( Fougera)   14:37:00   0:02:00
          11/17/2011   Voice   Grauso, Jim (G&W)         Incoming   CW-6 (Fougera)    14:54:00   0:11:00
          11/17/2011   Voice   Grauso, Jim G&W           Incoming   CW-6 Fougera      15:04:00   0:04:00
          11/21/2011   Voice   Grauso, Jim G&W           Incoming   CW-6 Fougera       8:37:00   0:05:00


         443.    On the morning of December 14, 2011 , Fougera learned that G&W had launched

  Fluocinolone the preceding day and, impo1iantly, that it had done so at nearly the same pricing as

  Fougera's cmTent (pre-increase) price.

         444.    D .K., a senior executive at Fougera, was quite displeased with th e development

  considering Fougera's impending price increase, saying:                                         J.B., also a

  senior executive at Fougera, concmTed:

         445.    Less th an a half hour later, Defendant Kaczmarek called CW-6. The call lasted

  two (2) minutes. Immediately after hanging up, CW-6 placed a call to Grauso. They spoke for

  six (6) minutes. Later that day, the competitors exchanged two more calls lasting nine (9)

  minutes and eighteen (18) minutes, respectively.

         446.    Having received some peace of mind from the conversations between CW-6 and

  Grauso, D.K. ofFougera sent an internal e-mail recollllllending that Fougera move f01ward with

  the planned price increase on Fluocinolone, adding

         447.    To solidify th e plan, CW-6 and Grauso placed three more calls to each oth er that

  afternoon. Less th an an hour after his final call with CW-6, Grauso initiated th e first of three


                                                          117
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 131 of 606 PageID #: 3000




  calls to his superior, Defendant Orlofski, to update him on the Fluocinolone discussions with

  Fougera. CW-6 also called to update his supervisor, Kaczmarek.

           448.   Six more calls followed between CW-6 and Grauso in the days that followed

  between December 15, 2011 and December 21, 2011.

           449.   At the conclusion of that series of calls, on December 22, 2011, Fougera increased

  WAC pricing on Fluocinolone Cream and Ointment by 200%.

           450.   Fougera knew from its discussions with G&W that G&W would follow the price

  increase. On the morning of December 28, 2011, D.K. of Fougera instructed a co-worker to find

  out whether G&W had followed Fougera’s price increase yet. The co-worker reported that the

  competitor had not.

           451.   Shortly before noon that day, CW-6 and Defendant Grauso had a twenty (20)

  minute phone conversation. Immediately after that call ended, Grauso called his colleague at

  G&W, Defendant Vogel-Baylor.

           452.   Less than a week later, on January 3, 2012, G&W followed through with its

  assurances to Fougera, increasing WAC prices on Fluocinolone Cream and Ointment to within

  pennies of Fougera’s prices. D.K. was delighted by the news and agreed with a colleague’s

  suggestion that Fougera would



           453.   Fougera was satisfied with G&W’s compliance and promptly gave up its Wal-

  Mart business to G&W, quoting intentionally high prices on this drug to allow the rival to



  adding
                  Specifically, Kaczmarek recommended giving G&W 30-35% share of the market,
                                                                                               -
                                                 118
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 132 of 606 PageID #: 3001




         454.     In early February 2012, the two companies continued to collaborate on allocating

  the market between themselves to give the new entrant its fair share. CW-6 called Orlofski on

  the morning of February 1, 2012, because his regular contact at G&W – Grauso – had left the

  company for employment at Aurobindo a few weeks earlier. Less than one hour later, Orlofski

  called CW-6 back. On February 8, 2012, Orlofski called Kaczmarek. Kaczmarek called

  Orlofski back on February 9, 2012, and the competitors exchanged two more calls the following

  day, including one call lasting over twenty-five (25) minutes.

         455.     At the conclusion of these communications, on February 14, 2012, Fougera ceded

  another large customer to G&W, telling Cardinal that it would



                                        d).   Betamethasone Valerate Lotion

         456.     Betamethasone Valerate (“Beta Val”), also known by brand names such as

  Betamethacot, Beta-Val and Betacort Scalp Lotion, among others, is a medium strength topical

  corticosteroid prescribed for the treatment of skin conditions such as eczema and dermatitis, as

  well as allergies and rashes. It is manufactured in various formulations, including cream, lotion,

  and ointment.

         457.     In mid-2011, two companies shared the market for Beta Val Lotion – Fougera

  with 79% of the market, and Teva with 21% market share.

         458.     In early November 2011, however, Defendant Grauso at G&W contacted CW-6

  with some important news about G&W’s plans to enter the Beta Val Lotion market. Grauso

  called CW-6 late in the afternoon of November 9, 2011. They also spoke three times the next

  morning. Later that day, CW-6 informed his Fougera colleagues that G&W would be launching

                       and that he believed Teva had discontinued the product. He opined that,



                                                 119
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 133 of 606 PageID #: 3002




  under those circumstances, Beta Val Lotion                                  Defendant

  Kaczmarek responded:

         459.      Fougera promptly began preparing for an even larger price increase than CW-6

  had recommended. On December 13, 2011, CW-3, a Fougera sales executive, created a

  spreadsheet detailing Fougera’s upcoming price increases, including a 200% increase in WAC

  pricing for Beta Val Lotion from $20.00 to $60.00 per 60ml bottle. The average net sales price

  for the product would go from $10.11 to $30.33.

         460.      With the Fougera price increase details now firm, CW-6 began coordinating the

  price increase directly with G&W, initiating what became a series of twelve phone calls with

  Defendant Grauso at G&W from December 14 through December 21, 2011, in the days leading

  up to Fougera’s price increase for Beta Val Lotion.

         461.      Fougera’s new $60.00 WAC price went into effect on December 22, 2011.

         462.      CW-6 and Grauso remained in close contact in the days that followed the Fougera

  price increase, as G&W also finalized plans for its Beta Val Lotion launch, including a twenty

  (20) minute call on December 28, 2011, Grauso’s last day as a G&W employee. During these

  calls, the competitors discussed G&W’s market share goals and identified customers for G&W to

  target as it launched.

         463.      On January 9, 2012, Defendant Vogel-Baylor of G&W (who had just taken over

  for Grauso) distributed to her colleagues a                for the G&W launch of Beta Val

  Lotion, saying                                    That same day, she sent an e-mail to Wal-Mart

  announcing the G&W launch. On January 11, 2012, she followed up with a quote, offering to

  supply the product for $10.40, far below Fougera’s newly increased average net sales price.




                                                 120
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 134 of 606 PageID #: 3003




         464.   Vogel-Baylor directed her colleagues at G&W to generate a nearly identical offer

  letter for another customer-Rite Aid- on Janmuy 10, 2012, offering a price of $10.20.

         465.    Something had clearly been lost in translation after Grauso's departure, and CW-6

  ofFougera set out to figure out what had happened. Late in the afternoon on Janmuy 11, 2012,

  CW-6 placed an urgent call to Grauso, who had recently started at Defendant Aurobindo.

  Grauso called him back quickly and the two spoke for five (5) minutes. Immediately upon

  ending that call, Grauso called his fo1mer colleague at G&W, Vogel-Baylor, to convey Fougera's

  concerns about G&W's drastically unde1priced offers. As soon as that call ended, Grauso called

  CW-6 of Fougera to confinn that he had addressed the problem.

         466.   At 10:02 p.m. that same day, Vogel-Baylor e-mailed Defendant Orlofski with the

  news she had just received about Fougera:




         467.   At 7:55 a.m. the following morning, Vogel-Baylor asked that the G&W team re-

  submit the Rite Aid proposal with a new price of $20.00, bringing it more in line with Fougera's

  new price. That same day, G&W also issued a revised price proposal to Wal-Mart, quoting the

  new price of $20.00.

         468.   Vogel-Baylor explained the sudden about-face to a colleague by saying that she

  had revised the G&W launch pricing for this product                                  The




                                                121
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 135 of 606 PageID #: 3004




  modified schedule included $30.00 for large chains, $32-$75 for small chains, and $38.53 for

  wholesalers, closely paralleling the new Fougera prices.

         469.    One week later, on January 19, 2012, Vogel-Baylor announced to Orlofski that

  G&W had already reached its target market share for Beta Val Lotion:

                                               By following Fougera’s price increase, that 45%

  share equated to $1.6 million in total annual gross sales for G&W.

         470.    In a February 17, 2012 e-mail exchange with a distributor, Orlofski explained

  G&W's rationale for not seeking additional market share on this product:




                                        e)   Metronidazole .75% Gel

         471.    Metronidazole Topical .75% Gel (“Metro Gel .75%,” also known by the brand

  name Metrogel) is a topical antibiotic prescribed for the treatment of skin lesions in patients

  suffering from rosacea.

         472.    As of June 2011, there were three competitors in the market for Metro Gel .75% –

  Fougera, Sandoz, and Taro

         473.    In the summer of 2011, Sandoz was seeking opportunities to increase prices on its

  products. In pursuit of that goal, on July 6, 2011, J.P., a product manager at Sandoz, sent an

  internal e-mail asking for information on any recent price increases instituted by rivals Taro and

  Fougera on a list of products on which the companies overlapped. The list included Metro Gel

  .75%. J.P. urged that obtaining such information would




                                                  122
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 136 of 606 PageID #: 3005




         474.    That same day, July 6, 2011, CW-4, a senior sales executive at Sandoz,

  exchanged three calls with D.S. at Taro, including one call lasting sixteen (16) minutes. During

  these calls, D.S. informed CW-4, among other things, that Taro would be raising prices on Metro

  Gel .75%. Based on their prior conversations and understanding, CW-4 knew that Sandoz was

  expected to follow the price increase.

         475.    Later that day, CW-4 responded to J.P.'s e-mail stating

                          She then listed out the competitive intelligence she had just gathered

  from D.S. Regarding Metro Gel .75%, she included the notation

         476.    Over the coming months, Sandoz kept watch on the market, waiting to follow

  Taro’s expected price increase on Metro Gel .75%.

         477.    In the interim, on July 20, 2011, a fourth competitor, G&W, entered the Metro

  Gel .75% market. Despite only recently entering the market, G&W quickly got to work

  coordinating a price increase on Metro Gel .75%. For the increase to succeed, G&W would need

  to ensure that the other competitors in the market would follow – and follow they did.

         478.    From January 29 to February 1, 2012, the ECRM held its Retail Pharmacy

  Generic Pharmaceuticals Conference in Atlanta, Georgia. Representatives from all four (4)

  competitors in the Metro Gel .75% market – Fougera, Sandoz, Taro, and G&W – were in

  attendance. These representatives included CW-6 and Defendant Kaczmarek of Fougera, CW-4

  of Sandoz, D.S. of Taro, and Defendants Vogel-Baylor and Orlofski of G&W. Defendant

  Grauso, then at Aurobindo, was also in attendance.

         479.    On February 2, 2012, the day after the conference concluded, G&W generated a

  price increase analysis for Metro Gel .75%, which included a 245% increase to the WAC price

  from $39.99 to $137.99. That same day, Vogel-Baylor used her former colleague Defendant



                                                 123
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 137 of 606 PageID #: 3006




  Grauso (then at Aurobindo) to convey infonnation to CW-6 at Fougera regarding the Metro Gel

  .75% price increase.

          480.      For example, on Febrna1y 2, 2012, Vogel-Baylor called Grauso an d they spoke

  for eight (8) minutes. Grauso hung up and immediately called CW-6 of Fougera. The two men

  spoke for four (4) minutes. Immediately upon hanging up, Grauso called Vogel-Baylor back and

  they spoke for eleven (11) minutes. Grauso then called CW-6 again an d spoke to him for five

  (5) minutes. Grauso hung up, received a call from Defendant Orlofski at G&W, and the two men

  spoke for thiiteen (13) minutes. These calls, which all occuned within the span ofless than an

  hour, are detailed in th e chait below:


         2/2/2012    Voice   Grauso, Jim (Aurobindo) Incoming   Vogel-Baylor, Erika (G&W)    9:29:00   0 :08:00
         2/2/2012    Voice   Grauso, Jim (Aurobindo) Outgoing   CW-6 (Fougera)               9:36:00   0 :04:00
         2/2/2012    Voice   Grauso, Jim Aurobindo Outgoing     Vogel-Ba lor, Erika G&W      9:40:00   0 :11:00
         2/2/2012    Voice   Grauso, Jim (Aurobindo) Outgoing   CW-6 (Fougera)              10:14:00   0 :05:00
         2/2/2012    Voice   Grauso, Jim (Aurobindo) Incoming   Orlofski, Kurt (G&W)        10:19:00   0 :13:


          481.      Later that evening, CW-6 e-mailed his boss at Fougera, Defendant Kaczmai·ek,

  asking him to give him a call. CW-6 and Kaczmarek spoke by phone three times the following

  day.

          482.      On Febrnaiy 7, 2012, Vogel-Baylor e-mailed Orlofski her latest price increase

  analysis for Metro Gel .75%. The next day, on Febrnaiy 8, 2012, Orlofski called Kaczmarek at

  Fougera. The two competitors exchanged two more calls over th e next few days and finally

  connected on Febrnaiy 10, 2012 for a twenty-five (25) minute call.

          483.      The communications intensified on Febrnaiy 14, 2012 as G&W made final

 prepai·ations for its price increase announcement. As they had done previously, Vogel-Baylor

  and CW-6 used Grauso as the conduit to coordinate their plans on Metro Gel .75%. These calls

  ai·e detailed in th e chait below:


                                                        124
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 138 of 606 PageID #: 3007



     Date   acallTy1aT~                        aoirectiona~                         aTime     a Duration a
     2/14/2012 Voice Grauso, Jim (Aurobindo)     Incoming  Vogel -Baylor, Erika (G&W)    8:42:00    0:25:00
     2/14/20121 Voice !Grauso, Jim (Aurobindo)  !Incoming lcw-6 (Fougera)             I 11:34:001 0:02:00
     2/14/2012 Voice Grauso, Jim (Aurobindo)     Outgoing  CW-6 (Fougera)               11:56:00    0:13:00
     2/14/20121 Voice !Grauso, Jim (Aurobindo)  !outgoing lorlof ski, Kurt (G&W)      I 12:09:001 0:01:00
     2/14/2012 Voice Grauso, Jim (Aurobindo)     Outgoing  Vogel -Baylor, Erika (G&W)   12:10:00    0:01:00
     2/14/20121 Voice !Grauso, Jim (Aurobindo)  !1ncoming~   gel-Ba:tlor, Erika (G&W) I 12:19:001   0:04:00
     2/14/2012 Voice Grauso, Jim (Aurobindo)     Outgoing  CW-6 (Fougera)               12:22:00    0:04:00
     2/14/20121 Text lvogel-Baylor, Erika (G&W) !incoming lGrauso, Jim (Aurobindo)    I 12:26:3ol 0:00:00
     2/14/2012 Text Vogel-Baylor, Erika (G&W) Outgoing     Grauso, Jim (Aurobindo)      13:25:08    0:00:00
     2/14/20121 Text lvogel-Baylor, Erika (G&W) !incoming lGrauso, Jim (Aurobindo)    I 13:25:591 0:00:00
     2/14/2012 Voice Grauso, Jim (Aurobindo)     Outgoing  Vogel -Baylor, Erika (G&W)   13:40:00    0:05:00
     2/14/20121 Voice !Grauso, Jim (Aurobindo)  !outgoing lcw-6 (Fougera)             I 13:44:001 0:06:00
     2/14/2012 Voice Grauso, Jim (Aurobindo)     Outgoing  Vogel -Baylor, Erika (G&W)   13:49:00    0:04:00
     2/14/20121 Voice !Grauso, Jim (Aurobindo)  !Incoming lcw-6 (Fougera)             I 13:55:001 0:01:00
     2/14/2012 Voice Grauso, Jim (Aurobindo)     Incoming  Vogel -Baylor, Erika (G&W)   14:39:00    0:08:00


            484.   Similarly, the next day, on Febrna1y 15, 2012, Vogel-Baylor called Grauso and

  they spoke for eleven (11) minutes. Less than ten minutes later, Grauso called Vogel-Baylor

  back and they spoke for forty-one (41) minutes. Grauso hung up the phone and immediately

  called CW-6 at Fougera. That call lasted one (1) minute. The next day, Vogel-Baylor instructed

  her team to generate price increase letters for Metr·o Gel .75%, and to issue them by 1:00 p.m. on

  Febrnaiy 17, 2012.

            485.   Even before G&W notified its customers of the increase, other competitors in the

  market knew that G&W would be increasing price and planned to do the same. For example, on

  Febrnaiy 15, 2012, two days before G&W sent its notice letters to its customers, Defendant

  Blashinsky, then a senior mai·keting executive at Tai·o, info1med his colleagues that prices had

                            for Metr·o Gel .75% and one other product.

  he added. B.S., a senior executive at Tai·o, responded:



            486.   On Febrnaiy 17, 2012, Orlofski e-mailed Blashinsky ofTai·o asking ifhe was

  going to the annual GPhA industry conference the following week. Orlofski stated,_

                                                Blashinsky responded,

                                                     125
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 139 of 606 PageID #: 3008




                        The next day, Orlofski e-mailed B.S., a senior Taro executive, asking



                    B.S. replied,

         487.    On February 17, 2012, G&W sent out letters notifying its customers of the Metro

  Gel .75% price increase. That same day, Grauso called Vogel-Baylor and they spoke for sixteen

  (16) minutes. Following the now normal pattern, Grauso hung up and called CW-6 at Fougera.

  The two men spoke for five (5) minutes. Immediately upon hanging up, Grauso called Vogel-

  Baylor again. That call lasted two (2) minutes.

         488.    On February 18, 2012, a GPO customer e-mailed Defendant Vogel-Baylor after

  receiving the Metro Gel .75% notice asking,




 -          Vogel-Baylor responded,

                                                                           Of course, Vogel-

  Baylor already knew that her competitors would follow G&W’s price increase, but she could not

  tell the customer that. Ultimately, the customer negotiated a 45-day notice period and noted,




 --
         489.    On February 20, 2012, Blashinsky reiterated to his colleagues that

           were taking place in the Metro Gel .75% market, and that Taro
                                                                                      -
         490.    From February 22 to February 24, 2012, the GPhA held its annual meeting in

  Orlando, Florida. Senior executives from all four competitors in the Metro Gel .75% market –

  Fougera, Sandoz, Taro, and G&W – were in attendance. These representatives included

  Kaczmarek and D.K., a senior executive at Fougera, R.T. of Sandoz, B.S. of Taro, and Orlofski



                                                126
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 140 of 606 PageID #: 3009




  of G&W. During the conference, the competitors were actively discussing and agreeing on the

  details of the Metro Gel .75% price increase.

         491.       On February 22, 2012, the first day of the GPhA meeting, Defendant Orlofski e-

  mailed B.S. again, stating

                                               B.S. replied,

         492.       Immediately after meeting with Orlofski on February 22, B.S. e-mailed Defendant

  Blashinsky regarding Metro Gel .75% stating:



 -           Blashinsky responded,

  which Blashinsky answered,
                                                     B.S. replied,



                                   and Blashinsky replied,
                                                                 B.S. further inquired,
                                                                                          -
                                                                                                   to




  Of course, Fougera and Sandoz had not increased their Metro Gel .75% pricing yet – but B.S. of

  Taro understood that they would based on his conversation with Orlofski.

         493.       Similarly, that same evening, on February 22, 2012, Defendant Kaczmarek of

  Fougera (who was also at the GPhA conference) sent an e-mail to the Fougera Pricing

  Committee stating:




         494.       On March 5, 2012, CW-3, then a sales executive at Fougera, e-mailed Kaczmarek

  predicting that                                                      with one customer that had

  already received a pre-increase price quote from Fougera. Kaczmarek was unsympathetic,

  responding that he was willing to lose the customer in the interest of maintaining the agreed-



                                                  127
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 141 of 606 PageID #: 3010




  upon higher prices. He added that with respect to Fougera’s price at another Metro Gel .75%

  customer,

         495.    On March 9, 2012, Rite Aid e-mailed Sandoz asking for a bid on Metro Gel .75%.

  CW-4 of Sandoz forwarded the invitation to Defendant Kellum with the simple comment

                     Kellum wasted no time in telling his colleagues that Sandoz should stay clear

  of the Rite Aid bid, as Sandoz intended to follow the price increase that he believed spawned the

  opportunity, saying:

         496.    One week later, when Rite Aid pressed again for a Sandoz bid, CW-4 contacted

  Kellum to verify that the decision was to decline. Kellum not only confirmed that fact, but also

  suggested a pretext:                                 Consistent with this instruction, CW-4

  responded to Rite Aid:



         497.    Within the next several weeks, all three competitors followed G&W's increase on

  Metro Gel .75% as agreed and essentially matched G&W's WAC pricing. Fougera increased on

  March 16, 2012, Taro increased on March 23, 2012, and Sandoz increased on April 6, 2012.

         498.    On March 22, 2012, the day before Taro increased its price, Orlofski at G&W

  received two phone calls from a Taro employee1 lasting twelve (12) minutes and two (2)

  minutes, respectively.

         499.    Customers began to react immediately to the dramatic price hikes by seeking

  price quotes from the competitors. The competitors, however, refused to break ranks. On April

  3, 2012, for example, Fougera received a request from a Taro customer to bid on Metro Gel




  1
    Taro employees do not have their own individual extensions and calls from their office lines
  appear in the phone records as coming from the Taro main company number.
                                                 128
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 142 of 606 PageID #: 3011




  .75% in light of the Taro increase. CW-6 relayed the information to Kaczmarek, saying:   I
                    Kaczmarek responded simply:

         500.    The following day, on April 4, 2012, CW-6 sent Kaczmarek an updated market

  share breakdown for the Metro Gel .75% market. CW-6 expressed satisfaction that the market

  had arrived at an appropriate equilibrium in accordance with fair share principles, saying:




                                ii.   G&W/Glenmark

         501.    In addition to colluding with CW-6 at Fougera, Defendant Vogel-Baylor at G&W

  also had a collusive relationship during these early days with CW-5, a senior executive at

  Defendant Glenmark. Although G&W and Glenmark did not overlap on a large number of

  products, Vogel-Baylor and CW-5 capitalized on their relationship to collude and enter into

  anticompetitive agreements on those products that they did have in common.

         502.    Vogel-Baylor and CW-5 first met at a Rite Aid event in Las Vegas, Nevada in

  March 2012. In the months that followed, the two stayed in constant communication through e-

  mails, text messages, and phone calls, while also meeting in person at various trade shows and

  customer conferences. For example, Defendant Vogel-Baylor and CW-5 exchanged hundreds of

  text messages and phone calls in April 2012 alone. Indeed, between April 2012 and the end of

  that year, Vogel-Baylor and CW-5 exchanged at least 2,037 phone calls and text messages.

         503.    This Section will discuss a coordinated price increase on one product, Ciclopirox

  Cream. A later Section of this Complaint will address additional collusion between the two

  competitors in March 2013 regarding Ciclopirox Cream as well as various formulations of a

  different product, Mometasone Furoate.



                                                 129
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 143 of 606 PageID #: 3012




                                        a)     Ciclopirox Cream – April 2012

           504.   Ciclopirox Olamine Cream, also known by the brand name Loprox, is an

  antifungal medicine that prevents fungus from growing on your skin. Ciclopirox Cream is used

  to treat skin infections such as athlete’s foot and ringworm.

           505.   In the summer of 2011, the market for Ciclopirox Cream was evenly split between

  four competitors – Perrigo with 26%; Paddock Laboratories, LLC (“Paddock”)2 with 30%;

  Fougera with 21%; and Glenmark with 21%. Defendant G&W was not in the market at this

  time.

           506.   On September 21, 2011, however, Defendant Vogel-Baylor learned from a

  customer that Fougera had temporarily discontinued Ciclopirox Cream. Vogel-Baylor forwarded

  that information to her supervisor, Defendant Grauso, who then called CW-6 at Fougera twice to

  confirm the information. The two competitors also spoke again the next morning.

           507.   G&W saw Fougera’s exit as an opportunity to enter the market for Ciclopirox

  Cream. After confirming Fougera’s plans to exit, G&W began making plans to enter the market.

           508.   On October 28, 2011, Vogel-Baylor e-mailed Grauso regarding a meeting she had

  with Rite Aid concerning G&W's upcoming launches. Regarding Ciclopirox Cream, Vogel-

  Baylor noted that Rite Aid's current incumbent was Glenmark and stated that



           509.   Throughout January 2012, G&W began formalizing its strategy for the Ciclopirox

  Cream launch and reached out to various customers to obtain incumbent information, usage, and

  pricing intelligence.




  2
      Perrigo acquired Paddock in July 2011.
                                                  130
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 144 of 606 PageID #: 3013




         510.    On February 3, 2012, Vogel-Baylor e-mailed Defendant Orlofski, a senior G&W

  executive, notifying him that Ciclopirox Cream was now available in small quantities and that

  several additional batches would be ready for shipment in the next few weeks. She further stated

  that she needed to sit down with him to discuss which customers G&W wanted to approach.

         511.    On February 20, 2012, Orlofksi e-mailed Vogel-Baylor with a list of the tasks that

  she was accountable for. One of those responsibilities was to secure approximately 20% market

  share of Ciclopirox Cream per the company’s launch plan.

         512.    The next day, on February 21, 2012, Orlofski exchanged eight (8) text messages

  with S.K., a high-level executive at Perrigo. Two days later, on February 23, 2012, the two

  competitors exchanged an additional ten (10) text messages.

         513.    As of March 2012, Glenmark had 60% share of the Ciclopirox Cream market,

  Perrigo had 25%, and Fougera had the remaining share even as it was phasing out of the market.

         514.    By March 19, 2012, G&W had secured the Ciclopirox Cream business at

  Walgreens. Walgreens was a Glenmark customer that accounted for slightly less than G&W’s

  goal of 20% of the market for Ciclopirox Cream.

         515.    On March 23, 2012, Vogel-Baylor asked C.M., a sales executive at G&W, to

  reach out to Publix to see if the customer would be interested in a bid for Ciclopirox Cream.

  C.M. responded:

                                                                 Vogel-Baylor responded:
                                                                                           •
                                                                                         C.M.

  replied:                                                                      Vogel-Baylor

  answered immediately stating:




                                                 131
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 145 of 606 PageID #: 3014




          516.   On March 27, 2012, C.M. advised Vogel-Baylor that G&W should put together a

  proposal for Publix and that the customer planned to award G&W the business before the

  upcoming RFP. That same day, while they were both at a Rite Aid event in Las Vegas, Nevada,

  Vogel-Baylor met CW-5, a senior executive at Glenmark, for the first time.

          517.   Two days later, on March 29, 2012, Vogel-Baylor e-mailed CW-5 stating,

                                                                               and asked the

  Glenmark executive to send his full contact information. The next day, CW-5 responded to
                                                                                               -
  Vogel-Baylor’s e-mail, providing his contact information and adding,

                           After exchanging a few more e-mails, the two then also exchanged

  several text messages.

          518.   On April 2, 2012, CW-5 e-mailed Vogel-Baylor stating that he had forgotten his

  cell phone at home and was



          519.   Throughout the month of April 2012, Vogel-Baylor and CW-5 exchanged

  hundreds of text messages and phone calls. During these communications, and others over the

  next several months, G&W and Glenmark colluded to significantly raise, almost simultaneously,

  their contract pricing on Ciclopirox Cream.

          520.   For example, on April 11 and April 12, 2012, Vogel-Baylor and CW-5 exchanged

  more than fifty (50) text messages and phone calls. In the early morning of April 12, 2012,

  Vogel-Baylor e-mailed her supervisor, Defendant Orlofski, recommending that G&W increase

  contract pricing for Walgreens and Publix. She suggested a direct price increase for Publix

  between 57% and 82% and between 233% and 408% for Walgreens, depending on the dosage

  size.



                                                 132
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 146 of 606 PageID #: 3015




             521.   On April 18, 2012, Vogel-Baylor e-mailed C.M. at G&W with specific pricing to

  submit for the upcoming Publix RFP. Regarding Ciclopirox Cream, Vogel-Baylor advised that

  because G&W was doing a price increase on the product, she was including increased pricing on

  the bid. Vogel-Baylor further stated that C.M. should discuss this with her before submitting the

  bid. That same day, Vogel-Baylor exchanged at least twenty (20) text messages and phone calls

  with CW-5 of Glenmark.

             522.   That same day, Glenmark also began sending out notices to its customers that it

  would be increasing its prices for Ciclopirox Cream.

             523.   From April 24 to April 27, 2012, the NACDS held its annual meeting in Palm

  Beach, Florida. Representatives from Glenmark, G&W, and Perrigo all attended, including S.K.

  of Perrigo, Defendants Orlofksi and Vogel-Baylor of G&W, and CW-5 of Glenmark.

             524.   S.K. of Perrigo and Orlofski of G&W communicated several times by phone in

  advance of the conference, as well as on the day the conference began. Between April 19 and 24,

  2012, Orlofski and S.K. exchanged at least fifteen (15) text messages. Orlofski also called S.K.

  once on April 24, 2012. The call lasted less than one (1) minute. Vogel-Baylor and CW-5 of

  Glenmark continued to communicate constantly throughout this time period. On April 24, 2012

  alone, Vogel-Baylor exchanged eighty-eight (88) text messages with CW-5.

             525.   That same day, April 24, 2012, Cardinal e-mailed G&W requesting a bid on

  Ciclopirox Cream. C.M., a sales executive at G&W, forwarded the request to Vogel-Baylor

  stating:

  G&W declined to bid on the opportunity.

             526.   The next day, on April 25, 2012, Vogel-Baylor e-mailed C.M. asking him to




                                                   133
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 147 of 606 PageID #: 3016




           527.    Two days later, on April 27, 2012, Vogel-Baylor requested that G&W prepare a

 price increase letter for Walgreens raising th e prices for Ciclopirox Cream between 233% and

  408% depending on the fon nulation.

           528.   On May 21, 2012, Kroger, a Glenmark customer, e-mailed Vogel-Baylor asking if

  G&W would like to bid on Ciclopirox Cream. Vogel-Baylor declined to bid on the opportunity

  claiming that G& W could not han dle the volume.

           529.   On May 24, 2012, Vogel-Baylor e-mailed C.M. asking if he had heard whether

  Publix would accept the price increase on Ciclopirox Cream. C.M. responded that PeITigo had

  submitted low pricing on the RFP.

           530.   By this time, Vogel-Baylor had been introduced to CW-6 at Fougera and was

  communicating with him directly (instead of through Defendant Grauso, as she had done

 previously) . Vogel-Baylor knew that CW-6 had a relationship with T.P. at PeITigo, so she

  reached out to him that same day to have CW-6 act as a conduit between her and T.P. at PeITigo.

  Immediately upon hanging up with Vogel-Baylor, CW-6 called T.P. of PeITigo. After speaking

  with T.P., CW-6 hung up and immediately called Vogel-Baylor back. This call pattern is

  detailed in the cha1t below:

    Date    a  Call Type a Target Name              a loirection a Contact Name             anme Elourationl:I
     5/24/2012 Voice       Vogel -Baylor, Erika (G&W) Outgoing     CW-6 (Fougera)             17:35:03 0:01:01
     5/24/2012 Voice       CW-6 (Fougera)              Outgoing~      gel-Baylor, Erika (G&W) 17:39:00 0:05:00
     5/24/2012 Voice       CW-6  (Fougera)             Outgoing    T.P. (Perrigo)             17:43:00 0:02:00
     5/24/2012 Voice      CW-6 (Fougera)             Outgoing~     gel-Baylor, Erika (G&W)   17:45:00   0:01:00
     5/24/2012 Voice      Vogel -Baylor, Erika (G&W) Incoming    CW-6 (Fougera)              17:46:02   0:00:44




                                                       134
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 148 of 606 PageID #: 3017




         531.    Later that day, Vogel-Baylor replied to her colleague C.M. stating,

                                                                         Vogel-Baylor forwarded

  Perrigo's pricing to her supervisor, Defendant Orlofski.

         532.    On June 4, 2012, G&W sent its price increase notice to Walgreens. In an internal

  pricing spreadsheet, Perrigo listed its direct pricing at one of its customers on the 15gm, 30gm,

  and 90gm package sizes as $7.14, $11.22, and $19.39, respectively. Notably, this pricing was

  even higher than the increased pricing G&W sent to Walgreens on June 4, 2012.

         533.    On June 6, 2012, Defendant Vogel-Baylor and CW-5 of Glenmark exchanged

  eight phone calls. All of the calls lasted less than one (1) minute.

         534.    On June 11, 2012, C.M. of G&W e-mailed Vogel-Baylor stating that he had

  spoken with Walgreens and the customer had told him




  Baylor responded:
                                                                            C.M. stated,
                                                                                           -
                                                                                           Vogel-

                                                                                               That

  same day, Vogel-Baylor and CW-5 of Glenmark exchanged more than eighty (80) text messages.

         535.    Vogel-Baylor forwarded her exchange with C.M. to Defendant Orlofski. The

  next day, on June 13, 2012, Vogel-Baylor exchanged eighteen (18) text messages with CW-5 of

  Glenmark. Also on June 13, 2012, Orlofski sent a text message to S.R. of Walgreens. G&W

  ultimately retained the Walgreens business.

         536.    Between June 15, 2012 and June 26, 2012, Vogel-Baylor and CW-5 continued to

  exchange multiple text messages each day. During that time period, the two competitors

  exchanged five-hundred and forty-five (545) text messages.




                                                  135
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 149 of 606 PageID #: 3018




         537.    On June 29, 2012, C.M. e-mailed Vogel-Baylor to advise her that MMCAP was

  requesting a bid on Ciclopirox Cream. Vogel-Baylor asked:                                C.M.

  replied:

                                                 Vogel Baylor responded:

  Vogel-Baylor later changed her mind and recommended to C.M. that he bid on the MMCAP

  business. As she explained:



                                5)    Additional Collusive Relationships

         538.    The key relationships discussed above are examples and are not meant to be an

  exhaustive list of all the collusive relationships that the Defendants had with each other during

  this time period. Indeed, even if a company was not a prominent manufacturer of topical

  products, if there were product overlaps and a relationship, there was an opportunity to collude.

         539.    The relationship between CW-6 of Fougera and E.B., a senior sales executive at

  Hi-Tech, is a good example. During his tenure at Fougera, CW-6 had only eight (8) calls with

  E.B., according to available phone records. However, Fougera overlapped with Hi-Tech on the

  product – Lidocaine Ointment – and CW-6 used his connection with E.B. to significantly raise

  price on that product prior to Hi-Tech’s entry in early 2012. This collusion is detailed in the

  following Section.

                                        i.    Lidocaine Ointment

         540.    Lidocaine Ointment (“Lidocaine” or “Lido”), also known by brand names such as

  Xylocaine Topical Solution, among others, is an anesthetic used to temporarily numb and relieve

  pain from minor burns, skin abrasions, insect bites, and other painful conditions affecting

  mucous membranes.



                                                  136
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 150 of 606 PageID #: 3019




         541.    In late 2011, Hi-Tech began making plans to launch Lidocaine Ointment. At that

  time, Fougera was the sole generic manufacturer in the market.

         542.    On November 21, 2011, A.R., a Fougera sales executive, forwarded an invitation

  to CW-6, among others, for a conference call on November 28, 2011 to discuss



                     -       referred to Fluocinolone Acetonide – a product on which Fougera and

  G&W overlapped and where CW-6 was colluding with Defendant Grauso of G&W at the same

  time. That anticompetitive conduct is discussed above in an earlier Section of this Complaint.

         543.    The next day, on November 22, 2011, E.B. of Hi-Tech called CW-6 and they

  spoke for seven (7) minutes. Immediately after hanging up, CW-6 called his supervisor,

  Defendant Kaczmarek, and they spoke for four (4) minutes. The November 2011 call between

  CW-6 and E.B. was the first time that the two competitors had ever spoken by phone – according

  to the available phone records. During these calls, the two competitors discussed Hi-Tech’s

  entry into the market and Fougera’s plan to raise its prices before Hi-Tech entered.

         544.    Fougera held its internal strategy meeting on November 28, 2011. A few days

  later, on December 2, and then again on December 5, 2011, CW-6 called E.B. The calls lasted

  one (1) minute each.

         545.    Later that month, on December 22, 2011, and consistent with the competitors’

  discussions, Fougera increased WAC pricing for Lidocaine Ointment by 200%.

         546.    Starting in February 2012, as Hi-Tech began preparing in earnest to enter the

  market, E.B. and CW-6 began speaking more frequently. On February 23, 2012, E.B. of Hi-

  Tech called CW-6 and they spoke for seven (7) minutes. Immediately upon hanging up, CW-6

  called his supervisor, Defendant Kaczmarek, to report the conversation. That call lasted one (1)

  minute. An hour later, Kaczmarek called CW-6 back and they spoke for six (6) minutes.



                                                 137
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 151 of 606 PageID #: 3020




  Further, on March 7, 2013, E.B. called CW-6 and they spoke for five (5) minutes. CW-6 called

  E.B. back a few minutes later. The call lasted one (1) minute. During these calls, the

  competitors discussed which customers Hi-Tech should target as it entered the Lidocaine market,

  as well as pricing.

            547.   One week later, on March 13, 2012, Hi-Tech entered the Lidocaine Ointment

  market and matched Fougera’s increased WAC pricing.

            548.   After Hi-Tech entered, and consistent with fair share principles, Fougera gave up

  several of its Lidocaine Ointment customers to the new entrant. For example, on March 22,

  2012, ABC e-mailed Fougera to advise that it had received an offer for Lidocaine Ointment and

  asked whether Fougera wanted to bid to retain the business. CW-3, then a sales executive at

  Fougera, asked Kaczmarek how to respond and he directed that CW-3

  player.

            549.
                                                                          -           to the new



                   Similarly, on March 27, 2012, CW-6 advised Kaczmarek that Hi-Tech had made

  an offer to another customer, Ahold, for Lidocaine Ointment. CW-6 suggested that Fougera
                                                                                                •
            550.
                                                    to which Kaczmarek replied:
                                                                                  -
                   On May 17, 2012, Wal-Mart e-mailed K.K., another Fougera sales executive, to

  advise that Fougera was not the lowest bidder on its RFP for Lidocaine Ointment and asked

  whether Fougera wanted to bid to retain the business. K.K. forwarded Wal-Mart’s request to

  Kaczmarek, asking how he should respond.

            551.   First thing the next morning, Kaczmarek called CW-6 and they spoke for ten (10)

  minutes. A few hours later, Kaczmarek called CW-6 again and they spoke for three (3) minutes.

  Immediately upon hanging up, CW-6 called E.B. of Hi-Tech. The call lasted one (1) minute. A

  half hour later, CW-6 called E.B. again. The call lasted one (1) minute. That same morning,



                                                  138
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 152 of 606 PageID #: 3021




  Kaczmarek responded to K.K.’s e-mail stating,



         552.    Later that day, Kaczmarek e-mailed the sales team regarding Lidocaine Ointment

  and stated that Fougera had already given up CVS, ABC, and Rite Aid, which accounted for

  34% market share, and advised that Fougera was                                            S.H., a

  Fougera sales executive, then reminded Kaczmarek that Fougera had also given up HD Smith

  and Anda to Hi-Tech. Therefore, Kaczmarek recommended that Fougera

                                     The next day, on May 19, 2012, CW-6 called E.B., speaking

  for four (4) minutes – likely letting him know that Fougera was now done conceding customers

  to the new entrant.

                 3.      Focus On Price Increases Intensifies – Collusion From Late
                         2012 - 2016

                         a.   Shifts In The Market Foster Collusion

         553.    In late 2012 and early 2013, there were several changes in and among various

  manufacturers of topical products – at both the corporate and personnel levels – that facilitated

  and fostered a heightened focus on collusion among many of these competitors.

         554.    For example, in July 2012 Sandoz finalized its purchase of Fougera, a specialty

  dermatology company, making Sandoz a much more prominent manufacturer of topical

  products. Indeed, Sandoz publicly touted that the purchase positioned it "as the new #1 in

  generic dermatology medicines both globally and in the U.S."

         555.    As a result of the acquisition, most Fougera executives, including Defendant

  Kaczmarek and CW-6, eventually lost their jobs. Indeed, out of the five Fougera sales

  executives in place prior to the acquisition, CW-3 was the only one to retain a long-term position

  with Sandoz.

                                                  139
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 153 of 606 PageID #: 3022




         556.    Because of Sandoz's size and the fact that it manufactured and sold a large

  number of generic drugs, many competitors reached out to CW-3 when they learned he had

  transitioned to Sandoz because they viewed this as a strategic opportunity to collude on more

  overlapping products. In turn, and as discussed in further detail below, CW-3 would use these

  contacts to his own advantage by engaging in anticompetitive conduct in order to prove his

  worth to Sandoz management.

         557.    Further, in the months following the Fougera acquisition, three key Actavis

  executives – Defendants Boothe, Perfetto, and Aprahamian – left Actavis to assume senior-level

  positions with competitors. In December 2012, Boothe became the Executive Vice President

  and General Manager of Perrigo. One month later, in January 2013, Perfetto became the Chief

  Commercial Officer of Taro. And, in March 2013, Aprahamian followed his colleague Perfetto

  to Taro and assumed the role of Vice President of Sales and Marketing.

         558.    As discussed below, these former colleagues – now competitors – would use their

  longstanding relationships and new high-level corporate positions to collude with their key

  competitors on many overlapping products.

                                1)   Post-Fougera Acquisition, Sandoz Sales Executives Feel
                                     Pressure To Demonstrate Their Value

         559.    As a result of the Fougera acquisition, Sandoz had more dermatology products

  than anyone else. Although Teva and Mylan were comparable in size to Sandoz, they had fewer

  topical products. The other key players in the topical space, Perrigo and Taro, were smaller

  companies.

         560.    Sandoz moved at a much faster pace than Fougera and sold many more products.

  At the time, the company was also launching several high-value products and bringing even

  more new products to market. CW-3 was thrown into the position and spent a lot of time

                                                 140
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 154 of 606 PageID #: 3023




  learning about new (to him) oral solid products. The mindset at Sandoz was not to celebrate

  work accomplishments, but to move quickly from one launch to the next. As a result, CW-3

  experienced a significant amount of culture shock and felt stressed and overwhelmed with his

  new circumstances.

         561.    In addition to his regular job duties and responsibilities, CW-3 was also required

  to participate in an informal working group created by Sandoz management to evaluate the

  profitability of the Fougera product line. Shortly after the acquisition, it quickly became

  apparent that Fougera sales were lagging below Sandoz’s initial financial projections. As the

  lone holdover from Fougera, CW-3 felt a great deal of pressure from Sandoz management to

  come up with a plan to make the Fougera product line more profitable. CW-3 was responsible

  for identifying areas to help Sandoz meet its numbers, including recommending where to

  increase prices or where to increase market share.

         562.    Other Sandoz sales executives were also feeling anxieties resulting from the

  Fougera acquisition. For example, CW-4, a longtime Sandoz senior sales executive, was

  required to re-interview for her position and felt an immense amount of pressure to perform.

  Although she ultimately retained her job, CW-4 continued to feel nervous about having to learn a

  whole new line of topical products and to prove her value to Sandoz management.

                                2)    Key Relationships Emerge And Existing
                                      Relationships Strengthen

         563.    The pressures that the Sandoz sales executives were experiencing translated into

  the emergence of new collusive relationships, and the strengthening of existing relationships,

  among many of the competitors for topical products. For example, just as his predecessor CW-6

  had done, CW-3 would forge ongoing understandings over the next several years with his key

  competitors – Taro and Perrigo – with regard to overlapping products. Similarly, Defendant

                                                  141
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 155 of 606 PageID #: 3024




  Perfetto would capitalize on his relationship with his former colleague Defendant Boothe to

  collude with respect to products on which Taro and Perrigo overlapped. Lastly, CW-4 would

  find solace in her existing relationship with D.S. of Taro who provided confirmation that the

  companies’ understanding would continue unchanged despite the Fougera acquisition. Each of

  these relationships is explored in greater detail below.

                                 i.    Sandoz/Taro

                                       a)   CW-3’s Relationships With Defendant
                                            Aprahamian And H.M. Of Taro

         564.    Around the time of the Fougera acquisition, CW-3 was approached by Defendant

  Aprahamian, then a senior pricing executive at Actavis. CW-3 and Aprahamian had known each

  other since 2006 – when CW-3 worked at Cardinal and Aprahamian worked at ABC. The two

  men had lost touch over the years as they changed jobs, but they still saw each other throughout

  the years at trade shows and customer conferences.

         565.    Once CW-3 became a Sandoz employee, he and Aprahamian started

  communicating regularly again. For example, although they had exchanged only two (2) calls in

  2011 according to available phone records, CW-3 and Aprahamian exchanged at least two

  hundred and thirty-five (235) phone calls between April 2012 and August 2016 (when CW-3 left

  Sandoz to take a sales position with a competitor). CW-3 and Aprahamian almost always

  communicated by phone and rarely met in person.

         566.    CW-3 and Aprahamian engaged in anticompetitive conduct with regard to several

  products that Sandoz and Actavis overlapped on while Aprahamian was still at Actavis. Three

  examples – Desonide Lotion, Ciclopirox Shampoo, and Betamethasone Valerate Ointment – are

  discussed in detail below. However, once Aprahamian moved to Taro in March 2013, the extent




                                                  142
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 156 of 606 PageID #: 3025




  of the product overlap between the two competitors increased significantly, and so did their

  collusion.

         567.    Aprahamian's move to Taro was a promotion. As Vice President of Sales and

  Marketing, Aprahamian had the power to set prices. Similarly, when Aprahamian told CW-3

  that Taro would give up a customer, CW-3 was confident, given Aprahamian’s senior role, that

  he could rely on that representation.

         568.    Over the years, Sandoz and Taro, primarily through CW-3 and Aprahamian,

  developed an ongoing understanding not to poach each other's customers and to follow each

  other's price increases. Indeed, every time that Taro increased prices on a product for which

  Sandoz was a competitor, Aprahamian informed CW-3 about the increases in advance and

  provided him with specific price points. CW-3 would write this information down and then pass

  the information along to his superiors, CW-1 and Defendant Kellum. The expectation was

  always that Sandoz would follow the increases – and Sandoz did.

         569.    When there were other competitors in the market beyond Taro and Sandoz, CW-3

  understood that Aprahamian was also coordinating with those competitors as he was

  coordinating with him. Many examples of this are discussed below in subsequent Sections of

  this Complaint.

         570.    Although Sandoz consistently followed Taro’s price increases, the company could

  not always do so right away. This did not mean that there was not an agreement to follow.

  Because price increases could trigger price protection penalties from customers, Sandoz would

  sometimes push the increases to the next quarter to ensure it hit its financial targets. In the

  meantime, Defendant Kellum would order that Sandoz place the product on strict allocation –




                                                   143
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 157 of 606 PageID #: 3026




  meaning that Sandoz would allocate product to a customer based on regular usage – so that there

  was not a run on Sandoz’s inventory resulting from a competitor's increase.

         571.    Further, when Taro increased prices, Aprahamian typically warned CW-3 not to

  take Taro’s customers. Aprahamian was very animated and would say things like: "Don't take

  my f***ing customers," "Don't take my business," or "Don't be stupid." CW-3 understood these

  warnings to mean that if a Taro customer asked for an offer in response to a Taro price increase,

  Sandoz should not compete for the business.

         572.    Aprahamian and CW-3 also coordinated on product launches. For a Taro launch

  into a Sandoz market, Aprahamian would share with CW-3 the customers Taro was targeting.

  CW-3 would then pass that information along to CW-1 and Kellum, and then subsequently

  report their responses back to Aprahamian.

         573.    For a Sandoz launch into a Taro market, which was more often the case because

  Taro was a smaller company and did not launch as many new products, Aprahamian would give

  CW-3 specific contract price points for customers that Taro agreed to relinquish. Aprahamian

  provided these price points so that Sandoz did not launch at too low a price. Typically, when

  Aprahamian told CW-3 that Taro would give up a customer, it did.

         574.    CW-3 also colluded with H.M. of Taro. Shortly after the Fougera acquisition,

  CW-6 – who would not be staying at Sandoz – provided CW-3 with H.M.'s contact information.

  Although CW-3 and H.M. had met each other at a supplier meeting several years earlier, they did

  not actively start conspiring with one another until after CW-3 moved to Sandoz. According to

  available phone records, the two men spoke for the first time by phone in September 2012 and

  then exchanged at least fifty-one (51) phone calls and text messages through March 2014, when

  H.M. left Taro. Notably, CW-3 and H.M. were not social friends. If they were communicating



                                                 144
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 158 of 606 PageID #: 3027




  by phone, it was to coordinate anticompetitive conduct with regard to products on which Sandoz

  and Taro overlapped.

         575.    While at Taro, H.M. shared price points with CW-3 and Sandoz used that

  information to inform Sandoz’s product launches and to obtain market share without

  significantly eroding prices. CW-3 considered H.M.'s information to be reliable. However, once

  Aprahamian moved to Taro, he told CW-3 not to bother calling H.M anymore and to simply call

  him directly because he was responsible for pricing.

         576.    During this time period, CW-3 and H.M. were acting at all times at the direction

  of, or with approval from, their superiors, including CW-1 and Defendant Kellum of Sandoz and

  Defendants Aprahamian and Perfetto of Taro. In turn, Aprahamian was acting at the direction

  of, or with approval from, his superior, Perfetto.

                                        b) CW-4’s Relationship With D.S. Of Taro

         577.    As detailed above, CW-4 of Sandoz and D.S. of Taro had an ongoing

  understanding going back to at least 2009 that Taro and Sandoz would behave responsibly in the

  market and not compete on overlapping products. However, CW-4 was unsure what impact the

  Fougera acquisition might have on that understanding and felt uneasy about having to learn a

  whole new product line.

         578.    CW-4 reached out to D.S. to calm her nerves and the two competitors had several

  conversations – both in person and over the phone – during which they discussed which

  manufacturers of topical products were responsible and which were not. D.S. reiterated what he

  had conveyed to CW-4 previously – that                                      CW-4 understood

  this to mean that Taro wanted to maintain a fair market-share balance and keep prices high. Both

  CW-4 and D.S. concurred (again) that this was the smart way of doing business.



                                                  145
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 159 of 606 PageID #: 3028




         579.    After these conversations, CW-4 felt more secure and less anxious about her new

  circumstances. CW-4 understood that she and D.S. would continue to be resources for each

  other and collude on overlapping products as they had in the past.

         580.    During this time period, CW-4 and D.S. were acting at all times at the direction

  of, or with approval from, their superiors, including Defendant Kellum of Sandoz and

  Defendants Perfetto and Aprahamian of Taro.

         581.    Soon after the Fougera acquisition, CW-4 learned from Sandoz management that

  the company was looking to increase market share and take price increases on certain drugs in

  the Fougera product line to improve the profitability of the Fougera portfolio. At this time, there

  were several products where Fougera had less than its fair share.

         582.    Shortly thereafter, CW-4 conveyed this information to D.S. at Taro. CW-4

  wanted to make sure that if Sandoz tried to take a Taro customer, D.S. would not get alarmed

  and would understand that it was only because Sandoz was looking for its “fair share” on that

  product. Similarly, CW-4 wanted to signal to D.S. and Taro that if Sandoz took a price increase,

  Taro should follow, or vice versa. D.S. listened to what CW-4 said and did not disagree.

                                ii.   CW-3’s Relationship With T.P. Of Perrigo

         583.    Just as CW-6 had provided H.M.’s contact information to CW-3 shortly after the

  Fougera acquisition, he also introduced CW-3 to T.P. of Perrigo. The two competitors spoke for

  the first time by phone in August 2012 and then exchanged at least eighty-one (81) phone calls

  through the end of 2014.

         584.    CW-3 and T.P. were not social friends. If they were communicating, it was to

  coordinate anticompetitive conduct with regard to products on which Sandoz and Perrigo

  overlapped. CW-3 and T.P. generally spoke only by phone. They did not exchange e-mails or



                                                 146
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 160 of 606 PageID #: 3029




  text messages because T.P. did not want to create a written record of their communications. T.P.

  also did not like receiving voicemails. On one occasion, CW-3 left a voicemail for T.P. on his

  office phone. T.P. thereafter called CW-3 to admonish him, demanding that CW-3 not call his

  office phone but instead only call him on his personal cell phone.

            585.   CW-3 continued the ongoing understanding that his predecessor, CW-6, had in

  place with T.P. – that the competitors would not poach each other's customers and would follow

  each other's price increases.

            586.   Conversations between CW-3 of Sandoz and T.P. of Perrigo about price increases

  were intended to encourage the other side to follow. Sandoz was typically a price-increase

  follower. Neither company wanted to disrupt the market or do anything to lower prices. CW-3

  and T.P. provided each other with information about price increases with the understanding that

  the other company would not use the price increase as an opportunity to compete for market

  share and take the other’s customers.

            587.   Similarly, when Sandoz was launching into a Perrigo market, T.P. would provide

  CW-3 with a list of customers to target. T.P. also had access to Perrigo's pricing file. The file

  was searchable by customer and included non-public information such as contract pricing, dead

  nets, and cost of goods sold. T.P. provided pricing information to CW-3 when he requested it.

  However, on occasion, T.P. had to first check with his boss, Defendant Wesolowski, before he

  did so.

            588.   When T.P. provided CW-3 with information, he typically cautioned that CW-3

  should be “smart” with the information; meaning that Sandoz should not use the information

  against Perrigo. CW-3 could generally rely on the pricing and customer alignment information

  that T.P. provided to him.



                                                  147
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 161 of 606 PageID #: 3030




         589.    During this time period, T.P. was acting at all times at the direction of, or with

  approval from, his superiors, including Defendants Boothe and Wesolowski.

                                iii.   Defendant Perfetto’s Relationship With
                                       Defendant Boothe Of Perrigo

         590.    Prior to Sandoz’s acquisition of Fougera, H.M. of Taro and T.P. of Perrigo used

  CW-6 as a conduit to collude on overlapping products because the two competitors did not have

  an independent relationship. That changed when former Actavis executives, Defendants Perfetto

  and Boothe, moved to Taro and Perrigo, respectively. As a result of these moves, the two

  competitors could now communicate directly to coordinate their anticompetitive conduct with

  regard to products on which Taro and Perrigo overlapped.

         591.    Indeed, between January 2013 and January 2016 (when Boothe left Perrigo), the

  competitors exchanged at least one hundred and nineteen (119) phone calls. During this time

  period, the two former colleagues colluded on numerous overlapping products. Some examples

  of these products are discussed in detail below.

                               3)      Sandoz Management Knew Of, And Encouraged,
                                       The Collusion With Competitors

         592.    Early on after the Fougera acquisition, CW-3 had a conversation with Defendant

  Kellum informing him that he could provide competitive intelligence on the Fougera product

  line. Shortly thereafter, CW-3 began providing Kellum and CW-1 with competitive intelligence

  he obtained from competitors regarding price increases, product launches, and customer

  allocation. Kellum and CW-1, Sandoz senior pricing executives, both knew that CW-3 obtained

  this information directly from competitors because he told them he did.

         593.    CW-3 conveyed competitive intelligence to Kellum and CW-1 through e-mails

  and phone calls. When communicating by e-mail, CW-3 would disguise the true source of his



                                                  148
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 162 of 606 PageID #: 3031




  information by stating that he had received it from a customer. When CW-3 had truly learned

  the information from a customer, it was always from a customer that he worked with, and he

  referred to that customer by name in his e-mail. CW-1 and Kellum understood that when CW-3

  referred to hearing from a “customer” without identifying that customer – or if CW-3 provided

  information relating to customers that he did not have responsibility for – it meant that CW-3 had

  gotten that information from a competitor.

         594.    As detailed above, CW-3's strongest relationships were with Aprahamian of

  Taro and T.P. of Perrigo, although he engaged in anticompetitive conduct with many others.

  These other relationships are explored in greater detail in subsequent Sections of this Complaint.

  Wherever possible, CW-3 leveraged his relationships with competitors to demonstrate his value

  to Sandoz management.

         595.    For example, due to the strength of CW-3’s relationship with Aprahamian,

  Sandoz management created what it referred to as a                    in July 2013 to collude on

  products where Taro was a competitor. The                      had a two-pronged approach: (1)

  implement concerted price increases on products where Sandoz and Taro were the only

  competitors in the market; and (2) exit the market for certain other products to allow Taro to

  raise prices and then Sandoz could re-enter the market later at the higher price.

         596.    Although Defendant Kellum and CW-1 knew what they were doing was illegal,

  they continued to encourage and approve of the collusion with competitors. They did, however,

  seek to avoid documenting their illegal behavior. Indeed, Kellum routinely admonished Sandoz

  employees for putting information that was too blatant into e-mails. At one point, Kellum told

  CW-1                                                                                  Similarly,




                                                  149
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 163 of 606 PageID #: 3032




  as time went on, CW-3 became increasingly anxious about his behavior and said to CW-1

                                           CW-1 agreed with him.
                                                                                              •
                         b.    Taro Emerges As A Leader Among Generic Topical
                               Manufacturers

                               1)   Increased Focus On Fair Share And Price Increases

         597.    As detailed above, in early 2013 Defendants Perfetto and Aprahamian left their

  positions at Actavis to take executive-level positions at Taro. The two men wasted no time

  working together to implement changes at Taro designed to improve the company's bottom line.

         598.    First, Perfetto and Aprahamian focused their efforts on ensuring that Taro had its

  fair share of the market on the products it manufactured. To that end, the executives took steps

  to formalize internal processes for seeking and tracking competitive intelligence obtained by

  sales executives at the field level. This included compiling intelligence from not only customers,

  but from competitors as well.

         599.    For example, in January 2013, at Perfetto's request, J.J., a senior Taro sales

  executive, e-mailed the sales team asking them to obtain competitive intelligence relating to a list

  of priority products where                                         Taro then used that information

  to inform which products to bid on, at which customers, and at what price points to meet its fair

  share targets without eroding the market price.

         600.    Second, Perfetto and Aprahamian positioned Taro as a price-increase leader and

  implemented significant price increases on a substantial portion of Taro's product portfolio in

  2013 and 2014. Although Taro had had success implementing price increases in the past, the

  increases in these years would be much larger than they had been in past years.

         601.    For example, in February 2013, Taro took increases on several products,

  including Nystatin Triamcinolone – its highest grossing product. When an executive at Dr.

                                                    150
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 164 of 606 PageID #: 3033




  Reddy's, a generic manufacturer not named as a Defendant in this Complaint, learned of th e

  news, he sent an e-mail stating:

                                                                                  To that, a senior

  sales an d marketing executive at Dr. Reddy's responded,




 -       602.    Similarly, in June 2014, Taro took simultaneous, significant price increases on

  more than a dozen different products. The chaii below, which was included in a Credit Suisse

  investor repo1i, details some of th e products th at Tai·o increased prices on in th e summer of 2014,

  the percentage of Taro 's sales implicated, and the size of the increases.




         603.    As a result of these June 2014 increases, Credit Suisse increased its tai·get pricing

  for Taro and its pai·ent company Defendant Sun Phannaceuticals from $85 to $150 per shai·e. As

 justification for the increase, Credit Suisse emphasized that there had been zero rollbacks of T ai·o

 price increases in recent years:




                                                   151
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 165 of 606 PageID #: 3034




         604.    These price increases, and others taken by Taro in 2013 and 2014, resulted in the

  accrnal of significant profits to Taro. Indeed, between 2008 and 2016, Taro's profits increased

  by an astounding 1300%. As the graph below demonstrates, Taro's financial growth experienced

  a sharp uptick in 2013, when Perfetto and Aprahamian began at Taro and positioned the

  company as a price-increase leader.




                                                 152
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 166 of 606 PageID #: 3035




                                 Taro Net Sales, Gross Profit, Operating Income
                                     and Net Income 2007-March 31,2016


        $1,000,000,000

         $900,000,000

         $800,000,000

         $700,000,000

         $600,000,000

         $500,000,000

         $400,000,000

         $300,000,000

         $200,000,000

         $100,000,000




                   -     sales, Net   -   Gross Profit   -     operating Income   -   Net Income



         605.     Taro's success in implementing these increases - and in obtaining its fair share on

  the products it manufactured - depended, in large paii, on the strength of the ongoing collusive

  relationships that Perfetto and Aprahamian had with their contacts at competitor companies.

  Some of these relationships have been detailed above, but there were many more.

         606.     For example, between Mai·ch 2013 and October 2018, Aprahamian exchanged at

  least six hundred and eighteen (618) phone calls and text messages with his contacts at

  Defendants Sandoz, Glenmai·k, Actavis, Mylan, G&W, Wockhardt, Lannett, Amneal, Hi-Tech,

  and Pen-igo. These communications are detailed in the table below:




                                                         153
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 167 of 606 PageID #: 3036




                    Contact Name          Ill  Count   Ill Min Date II Max Date II
                    CW-3 (Sandoz)                190       3/19/2013 8/18/2016
                    Grauso, Jim (Glenmark)       106        7/1/2014 10/16/2018
                    M.D. (Actavis)                so       3/19/2013   9/2/2016
                    M.A. (Mylan)                  so        4/4/2013   2/9/2016
                    Orlofski, Kurt (G&W)          45       7/24/2013 6/10/2016
                    M.C. (Wockhardt)              27        5/7/2013 8/20/2017
                    A.B. (Lannett)                23      11/15/2013 12/14/2017
                    Falkin, Marc (Actavis)        21       4/17/2014   3/8/2016
                    A.B. (Actavis)                16       8/16/2013 4/19/2016
                    M.B. (Actavis)                13       5/13/2013 8/22/2015
                    S.R. (Amneal)                 12        6/6/2014 4/29/2016
                    M.B. (Glenmark)               11        5/7/2013 3/26/2014
                    E.B. (Hi-Tech)                10        6/6/2014 7/11/2014
                    Lannett Pharmaceuticals       8         6/6/2014 4/29/2016
                    Vogel-Baylor, Erika (G&W)     6        3/27/2014 9/24/2015
                    Boothe, Doug (Perrigo)        6       11/15/2016 8/23/2017
                    A.G. (Actavis)                 4       4/23/2013 4/30/2013
                    Rogerson, Rick (Actavis)       4       6/17/2013 4/16/2014
                    G&W Labs                      4         1/8/2014   3/6/2017
                    R.H. (Greenstone)             3        8/14/2014 8/20/2014
                    T.D. (Actavis)                3        4/12/2013 7/10/2013
                    Grauso, Jim (Aurobindo)        2        1/9/2014 1/10/2014
                    Wesolowski, John (Perrigo)     2        5/9/2014   5/9/2014
                    A.S. (Actavis)                 1        1/9/2014   1/9/2014
                    Glenmark Pharmaceuticals       1      10/17/2018 10/17/2018

         607.   Similarly, between Janmuy 2013 and Febmaiy 2018, Perfetto exchanged at least

  six hundred and ninety (690) phone calls and text messages with his contacts at G&W, PeITigo,

  Actavis, Glenmai·k, Amobindo, Wockhai·dt, Greenstone, Amneal, and Lannett. These

  communications are detailed in the table below:




                                                154
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 168 of 606 PageID #: 3037




                  Contact Name                      II   Coun[II Min Datlll Max Datll
                  Orlofski, Kurt (G&W)                     160    1/25/2013    9/1/2016
                  Boothe, Douglas (Perrigo)                130     3/5/2013   7/29/2016
                  T.D. (Actavis)                            79    2/19/2013   4/14/2017
                  Dorsey, Mike (Actavis)                   89      1/2/2013   5/12/2017
                  Grauso, Jim (Glenmark)                    58    2/10/2014    2/3/2018
                  Blashinsky, Mitchell (Glenmark)           51     1/4/2013   4/29/2017
                  M.B. (Actavis)                            31    2/25/2013    2/5/2017
                  Grauso, Jim (Aurobindo)                   20    1/17/2013   1/16/2014
                  M.C. (Wockhardt)                          24     1/9/2013   12/7/2017
                  M.P. (G&W)                                18     7/2/2013   4/22/2017
                  Falkin, Marc (Actavis)                    7    12/13/2013   1/17/2017
                  T.G. (Ranbaxy)                            5     1/17/2014   1/30/2014
                  M.P. (Sandoz)                             4      3/7/2017    3/8/2017
                  Hatosy, Robin (Greenstone)                4    11/21/2013   2/20/2017
                  Boyer, Andy (Actavis)                     3     3/12/2013   4/30/2013
                  Vogel-Baylor, Erika (G&W)                  2    3/21/2014   3/21/2014
                  L.P. (Actavis)                            1     3/15/2013   3/15/2013
                  S.R. (Amneal)                             1      4/7/2014    4/7/2014
                  K.S. (Lannett)                            1     4/24/2015   4/24/2015
                  M.T. (Ranbaxy)                            1     6/30/2016   6/30/2016
                  C.V. (Perrigo)                            1      1/3/2014    1/3/2014

         608.    Aprahamian an d Perfetto capitalized on the foregoing relationships to set Taro

  apart as a leader in the topical space. Some examples of how these relationships manifested

  themselves regarding specific products are described in detail below.

                                   i.      Setting the Stage For Future Collusion - Defendant
                                           Aprahamian And CW-3 Collude On Products Where
                                           Sandoz And Actavis Competed

         609.    The collusive relationship between Defendant Aprahamian and CW-3 dated back

  to Aprahamian 's days at Actavis. Indeed, two of the first examples of collusion between the two

  competitors involved market allocation agreements on Ciclopirox Shampoo and Betamethasone

  Valerate Ointment - both products where Sandoz was entering the market an d Actavis, acting

  through Aprahamian , agreed to cede share to the new entrant. A third product - Desonide Lotion

 - involved Sandoz increasing price while Actavis was out of the market and Actavis re-entering



                                                     155
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 169 of 606 PageID #: 3038




  later at the higher price, in coordination with Sandoz. These agreements set the stage for how

  collusion would work between the two competitors when Aprahamian moved to Taro. These

  products are discussed in greater detail below.

                                        a)    Desonide Lotion

         610.    Desonide Lotion, also known by various brand names such as DesOwen and

  LoKara, among others, is a topical steroid that treats a variety of skin conditions, including

  eczema, dermatitis, allergies, and rash.

         611.    Between 2009 and 2011, Defendants Actavis and Fougera were the only two

  generic manufacturers of Desonide Lotion. In those years, the competitors instituted WAC price

  increases that were in lock step with one another. For example, on June 1, 2009, Fougera

  increased WAC pricing by roughly 90% and Actavis followed and matched on September 1,

  2009. Similarly, on July 22, 2011, Actavis increased WAC pricing by nearly 200% and Fougera

  followed three (3) days later, on July 25, 2011.

         612.    Following the increases, and consistent with fair share principles, the competitors

  declined opportunities to bid on each other’s business so as not to take advantage of the price

  increases. For example, when CW-3, then a Fougera sales executive, asked CW-6, his colleague

  at Fougera, whether Walgreens had accepted the 2011 price increase, CW-6 responded:




         613.    As of August 2012, the market for Desonide Lotion was evenly split between the

  two competitors with Sandoz at 56% market share and Actavis at 44%.



                                                     156
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 170 of 606 PageID #: 3039




         614.    On August 23, 2012, Defendant Kellum circulated a list of Fougera products that

  he recommended taking price increases on, including Desonide Lotion.

         615.    Between August 25 and August 28, 2012, the NACDS held its Pharmacy and

  Technology Conference in Denver, Colorado. Representatives from Defendants Actavis and

  Sandoz attended the conference, including CW-3 and Kellum of Sandoz and Defendant

  Aprahamian, then a senior pricing executive at Actavis.

         616.    At the conference, Aprahamian approached CW-3 and told him that Actavis was

  having supply issues on Desonide Lotion and would be exiting the market for a period of time.

  CW-3 then passed this information along to Kellum because he knew Kellum was interested in

  raising the price on Desonide Lotion and would view Actavis’s temporary exit from the market

  as a positive development.

         617.    J.P., a product manager at Sandoz, was tasked with putting together information

  for the potential price increases, including on Desonide Lotion. On September 12, 2012, J.P. e-

  mailed CW-1, a senior pricing executive at Sandoz, and Kellum asking for input on the rationale

  for the price increases. Regarding Desonide Lotion, Kellum responded:



         618.    One month later, in October 2012, Kellum asked CW-3 to reach out to

  Aprahamian to get more specific information regarding Actavis’s supply issues on Desonide

  Lotion. On October 17 and 18, 2012, CW-3 exchanged several calls with Aprahamian. These

  calls are detailed in the chart below:




                                                157
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 171 of 606 PageID #: 3040




       10/17/2012     Voice   Aprahamian, Ara (Actavis) Outgoing    CW-3 (Sandoz)    9:15:00   0:02:00
       10/17/2012     Voice   Aprahamian, Ara (Actavis) Incoming    CW-3 (Sandoz)   14:18:00   0:03:00
       10/17/2012     Voice   A rahamian, Ara (Actavis) Outgoing    CW-3 (Sandoz)   16:43:00   0:06:00
       10/18/2012     Voice   Aprahamian, Ara (Actavis) Outgoing    CW-3 (Sandoz)    8:08:00   0:01:00
       10/18/2012     Voice   Aprahamian, Ara (Actavis) Outgoing    CW-3 (Sandoz)    8:09:00   0:06:00
       10/18/2012     Voice   A rahamian, Ara Actavis    Outgoing   CW-3 Sandoz     10:30:00   0:01:00
       10/18/2012     Voice   A rahamian, Ara Actavis Outgoing      CW-3 Sandoz     14:02:00   0:02:00
       10/18/2012     Voice   Aprahamian, Ara (Actavis) Incoming    CW-3 (Sandoz)   14:07:00   0:06:00


         619.       Later that evening on October 18, 2012, CW-3 sent the following e-mail to

  Kellum and other Sandoz colleagues repo1iing what he had learned from Aprahamian:




         620.       As would become his customa1y practice, CW-3 refen ed to his som ce vaguely as

  a-            because he wanted to avoid putting anything incriminating in writing. Fmi her,

  CW-3 knew that Kellum understood that his hue somce for the infon nation was not a customer,

  but rather his contact at Actavis, Aprahamian .

         621.       After confirming their own ability to supply, Sandoz decided to move fo1ward

  with a price increase on Desonide Lotion. In November 2012, Sandoz generated a price increase

  analysis for the product. In that analysis, San doz assumed



         622.       On December 5, 2012, Sandoz raised its WAC prices for Desonide Lotion by

  75%. On the day before an d the day of the price increase, CW-3 called Aprahamian twice,

  letting him know the details of the increase. The calls lasted seven (7) minutes an d two (2)


                                                        158
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 172 of 606 PageID #: 3041




  minutes, respectively. Several months later, on May 10, 2013, Sandoz again increased WAC

  pricing for Desonide Lotion – this time by 11%.

         623.    On August 22, 2013, Actavis finally re-entered the Desonide Lotion market and

  matched Sandoz’s increased pricing. That same day, CW-3 received a text message from A.G., a

  sales executive at Actavis.

         624.    On August 26, 2013, CW-3 notified the rest of the Fougera sales team that

  Actavis had re-entered the market. In response, CW-1 sarcastically recommended reducing all

  Desonide prices by 75%.

         625.    Instead of cutting prices Kellum recommended that Sandoz

                                                 Kellum noted that



         626.    Sandoz proceeded to concede several of its Desonide Lotion customers to Actavis

  in order to allow Actavis to regain its market share without eroding the high market pricing. For

  example, in a December 2013 Business Review, Sandoz noted that it had

                                                                     Several months later, in a

  Fougera Business Review, Sandoz further stated that the Desonide Lotion



 -        and that Sandoz planned to



                                       b)      Ciclopirox Shampoo

         627.    Ciclopirox Shampoo, also known by the brand name Loprox, is used to treat

  seborrheic dermatitis, an inflammatory skin condition of the scalp. As of the summer of 2012,

  the three competitors in the market were Perrigo, Actavis, and Taro.




                                                 159
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 173 of 606 PageID #: 3042




         628.     After the Sandoz acquisition of Fougera was finalized in July 2012, Sandoz

  engaged in a review of the Fougera product line to detennine whether there were any Fougera

 products for which Sandoz should considering re-entering the market. One such product was

  Ciclopirox Shampoo.

         629.     To that end, on September 4, 2012, J.P., a product manager at Sandoz, e-mailed

  the sales team, including CW-3, asking for market pricing on Ciclopirox Shampoo, among other

 products. The next day, on September 5, 2012, S.G. a Sandoz sales executive, also followed up

  with CW-3 and asked him to provide J.P. with the requested infon nation.

         630.     The following morning, on September 6, 2012, CW-3 reached out to his contacts

  at both Taro and Penigo to discuss Ciclopirox Shampoo. He then reported the results of those

  conversations to both J.P. and S.G. at Sandoz, either that same day or the next day. These calls

  are detailed in the chaii below:


       9/6/2012    Voice    CW-3 (Sandoz)      Outgoing    H.M . (Taro)      10:15:00    0:01:00
       9/6/2012    Voice    CW-3 (Sa ndoz)     Outgoing    T.P. (Perrigo)    10:32:00    0:11:00
       9/6/2012    Voice    H.M. (Taro)        Outgoing    CW-3 (Sandoz)     10:57:15    0:02:49
       9/6/2012    Voice    CW-3 (Sandoz)      Outgoing    S.G. (Sandoz)     11:27:00    0:01:00
       9/7/2012    Voice    CW-3 (Sa ndoz)     Outgoing    J.P. (Sandoz)      8:58:00    0:01:00
       9/7/2012    Voice    CW-3 (Sandoz)      Outgoing    S.G. (Sandoz)      8:59:00    0:02:


         631.     On November 26, 2012, J.R. , a mai·keting executive at Sandoz, e-mailed CW-3

  and others at Sandoz regarding the Ciclopirox Shampoo re-launch. J.R. stated that Sandoz

 planned to re-launch the (fo1mer Fougera) product on December 3, 2012 and planned to tai·get

  12% market share due to limited supply. J.R. asked CW-3 about cunent pricing and told him

  that they should discuss which customers to target to achieve Sandoz's market share goal.

         632.     The next day, on November 27, 2012, J.R. sent another e-mail about the re-launch

  reiterating that Sandoz was tai·geting 12% shai·e and stating that



                                                  160
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 174 of 606 PageID #: 3043




         633.   Thereafter, CW-3 set out to coordinate Sandoz’s entry with Aprahamian of

  Actavis. The next day, November 28, 2012, CW-3 called Aprahamian and they spoke for nine

  (9) minutes. First thing the following morning, on November 29, 2012, CW-3 called

  Aprahamian again and they spoke for ten (10) minutes. A few hours later, Aprahamian called

  CW-3 back and they spoke for three (3) minutes.

         634.   That same day, J.R. e-mailed CW-3, copying CW-1, asking for pricing

  information on Ciclopirox Shampoo. Not wanting to put anything in writing, CW-3 responded:

                        First thing the next morning, CW-3 exchanged two calls with CW-1, with

  one lasting five (5) minutes and the other lasting twelve (12) minutes, during which CW-3

  conveyed the requested pricing information he had received from competitors.

         635.   Later that evening, R.T., a senior sales and marketing executive at Sandoz, sent an

  internal e-mail asking if Sandoz had sent out offers for Ciclopirox Shampoo. The next day, on

  November 30, 2012, J.R. responded that offers had been sent to Wal-Mart and HD Smith – both

  Actavis customers – and that Sandoz was considering approaching McKesson – a Perrigo

  customer.

         636.   That same morning, CW-3 called T.P. of Perrigo twice, to alert him to the fact

  that Sandoz would be approaching McKesson. The calls lasted two (2) minutes and one (1)

  minute, respectively. Later that day, CW-1 confirmed that Sandoz had sent an offer to

  McKesson for Ciclopirox Shampoo.

         637.   On December 3, 2012, Sandoz officially re-launched Ciclopirox Shampoo.



                                                161
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 175 of 606 PageID #: 3044




         638.    On December 4 and December 5, 2012, CW-3 called Aprahamian twice. The

  calls lasted seven (7) minutes and two (2) minutes, respectively. Also, to close the loop, on

  December 5, 2012, M.D., an Actavis sales executive, called T.P. of Perrigo and the two

  competitors spoke for seventeen (17) minutes.

         639.    Within three days of its entry, by December 6, 2012, Sandoz had already secured

  the Ciclopirox Shampoo business at HD Smith (from Actavis) and McKesson (from Perrigo).

                                         c)   Betamethasone Valerate Ointment

         640.    Betamethasone Valerate Ointment ("Betamethasone Valerate") is a corticosteroid

  used to treat a variety of skin conditions, including eczema, dermatitis, allergies, and rash.

         641.    In early January 2013, Sandoz began making plans to re-enter the market for

  Betamethasone Valerate and targeted February 15, 2013 as its re-launch date. At that time,

  Actavis was the only other generic competitor in the market.

         642.    On January 21, 2013, Sandoz held a Commercial Operations call during which the

  Betamethasone Valerate re-launch was discussed. During that call, CW-3 noted that Sandoz was

  seeking 40% of the market – which was typical (and consistent with fair share principles) for a

  second entrant in a two-player market – and was looking for price points and customer

  information.

         643.    On February 4, 2013, CW-3 called Defendant Aprahamian, who at that time was

  still at Actavis. The call lasted one (1) minute. The next day, February 5, 2013, CW-3 spoke

  with Aprahamian two more times – with one call lasting twenty-three (23) minutes. Immediately

  after each call with Aprahamian, CW-3 called Kellum or CW-1 to report back what he had

  learned. These calls are detailed in the chart below:




                                                  162
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 176 of 606 PageID #: 3045



     Date    a Call Type a Target Name     a loirectiona Contact Name                   DTime aourationa
                                                                                               -          -
     2/5/2013      Voice   CW-3 (Sandoz)     Outgoing      Aoraham ian, Ara (Actavis)     10:14:00   0 :23:00
     2/5/2013      Voice   CW-3 (Sandoz)     Outgoing      Kellum, Armando (Sandoz)       10:38:00   0 :01:00
     2/5/2013      Voice   CW-3 (Sandoz)     Outgoing      CW-1 (Sandoz)                  10:39:00   0 :01:00
     2/5/2013      Voice   CW-3 (Sandoz)     Outgoing      Aeraham ian, Ara (Actavis)     11:24:00   0:03:00
     2/5/2013      Voice   CW-3 (Sandoz)     Outgoing      Kellum, Armando (Sandoz)       11:27:00   0 :01:00


            644.   During th ese calls, Aprahamian provided CW-3 with Actavis's non-public pricing

  for Betamethasone Valerate at its largest customers, as well as the percentage of the market that

  each customer represented. The purpose of providing this specific info1mation was so that

  Sandoz would be able to price as high as possible while still obtaining business from specific,

  agreed-upon customers that represented an agreed-upon market share. CW-3 took the following

  contemporaneous notes in his Notebook, placing check marks next to Rite Aid and Walgreens,

  two of the customers that he and Aprahamian agreed that San doz would target. These notes are

 pictured below:




            645.   Later in the evening on Febrna1y 5, 2013, J.R., a senior Sandoz marketing

  executive, sent an internal e-mail, including to CW-3, stating:

                                                     163
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 177 of 606 PageID #: 3046




            646.   Two days later, on February 7, 2013, C.P., a pricing analyst at Sandoz, sent an

  internal e-mail, including to CW-3, stating that Sandoz planned to send an offer to Walgreens

  shortly and would send offers to additional targets once they received feedback from Walgreens.

  CW-3 responded:

            647.   On February 13, 2013, CW-3 called Aprahamian and they spoke for nearly

  sixteen (16) minutes. That same day, on February 13, 2013, Rick Rogerson, a senior pricing

  executive at Actavis, discussed ceding the Walgreens account to Sandoz, stating in an internal e-

  mail:



 -stating
          In response, Aprahamian confirmed that Actavis would be ceding the Walgreens business,



            648.   Two days later, on February 15, 2013, Sandoz re-entered the market and

  published WAC pricing that matched Actavis’s WAC pricing. That same day, on February 15,

  2013, Sandoz was awarded the Betamethasone Valerate business at Walgreens.

            649.   On February 19, 2013, Sandoz bid on the Betamethasone Valerate business at

  Rite Aid. That same day, CW-3 called Defendant Aprahamian to let him know. The call lasted

  less than one (1) minute. On February 28, 2013, Rite Aid awarded the business to Sandoz.

            650.   On March 15, 2013, Sandoz bid on the Betamethasone Valerate business at

  Cardinal. A few weeks later, on March 27, 2013, Cardinal awarded the business to Sandoz.

  These three accounts – Walgreens, Rite Aid, and Cardinal – accounted for approximately 32% of

  the Betamethasone Valerate market.




                                                   164
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 178 of 606 PageID #: 3047




         651.    On April 1, 2013 , Sandoz held a Commercial Operations call during which they

  discussed, among other items, the status of the Betamethasone Valerate re-launch. CW-3's notes

  from that call reflect that Sandoz had been able to secure three customers, but was

  one additional customer, OptiSource, to reach its original 40% market share goal:




  The next day, April 2, 2013 , CW-3 called and spoke with Aprahamian twice, with one call

  lasting six (6) minutes.

         652.    On April 4, 2013 , Sandoz submitted an offer to Optisource for its Betamethasone

  Valerate business. Four days later, on April 8, 2013, Optisource awarded Sandoz the business.

                                ii.   Aprahamian Moves To Taro And Immediately Begins
                                      Colluding With CW-3 On Products On Which
                                      Sandoz And Taro Overlap

         653.    In March 2013, Defendant Aprahamian followed his fo1mer colleague, Defendant

  Perfetto, to Taro and assumed a senior sales and marketing position. The product overlap

  between Sandoz and Taro was much greater than it was between Sandoz and Acta.vis, thereby

  allowing the collusion between CW-3 and Aprahamian to become systematic and routine.

         654.    Indeed, immediately upon moving to Taro, and even before, Aprahamian and

  CW-3 began colluding on several products on which Sandoz and Taro overlapped -Nystatin

  Triamcinolone Cream and Ointment, Fluocinonide Ointment, and Lidocaine Ointment. The

  collusion on these products is discussed in detail below.




                                                  165
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 179 of 606 PageID #: 3048




                                          a)   Nystatin Triamcinolone Cream
                                               and Ointment

         655.      Nystatin Triamcinolone (“NT”) Cream and Ointment is used for the treatment of

  cutaneous candidiasis, such as yeast infections and thrush.

         656.      By early 2011, Sandoz had discontinued NT Cream and Ointment leaving Taro as

  the exclusive generic manufacturer of the products.

         657.      Capitalizing on this exclusivity, Taro took several significant price increases on

  NT Cream and Ointment in 2011 and 2012, which resulted in a total WAC increase of more than

  700% on certain formulations.

         658.      Not surprisingly, during this time period, NT Cream and Ointment were Taro’s

  highest grossing products and represented approximately 14.1% of the company’s consolidated

  net sales for the year ending March 31, 2013.

         659.      Enticed by the high pricing, Sandoz began making plans to re-enter the NT Cream

  and Ointment markets in late 2012 and began coordinating regularly with Taro. On November

  12, 2012 – before Defendant Aprahamian had joined Taro – CW-3 of Sandoz called H.M., a

  Taro sales executive, three times with one call lasting four (4) minutes, to alert him to the fact

  that Sandoz might be entering the market. That same day, CW-3 e-mailed M.A., a Sandoz

  marketing executive, regarding NT Ointment asking,

                                       M.A. responded that Sandoz planned to launch all three

  package sizes.

         660.      Two days later, on November 14, 2012, B.S., a senior Taro executive, sent an

  internal e-mail to other senior executives at Taro and Sun recommending price increases on

  several products where Taro was exclusive, including NT Cream and Ointment. B.S. explained

  that

                                                   166
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 180 of 606 PageID #: 3049




         661.    Sandoz's launch dates for NT Cream and Ointment would get pushed back, but

  CW-3 continued to keep H.M informed. On January 4 and 7, 2013, CW-3 called H.M. of Taro.

  The calls lasted five (5) minutes and thirteen (13) minutes, respectively. One week later, on

  January 14, 2013, Taro held a Sales and Marketing conference call. During that call, Defendant

  Perfetto, then a Taro senior executive, informed the team that it was a



 -            that Taro was

  company should

         662.
                                                                     on NT Cream, and that the



                 Two days later, on January 16, 2013, Perfetto e-mailed J.J., a senior Taro sales

  executive, advising that it was

                                      and asked J.J. to put together a list of Taro's top 10 customers.

  J.J. then forwarded the request along internally stating,



         663.    On February 12, 2013, Taro increased WAC pricing on NT Cream by 25%.

         664.    On February 28, 2013, CW-3 e-mailed M.A. of Sandoz asking for an updated

  target launch date for NT Ointment. M.A. responded:
                                                          -             That same day, CW-3 called

  H.M. of Taro to keep him updated on Sandoz’s plans, and they spoke for eleven (11) minutes.

  Two days later, on March 2, 2013, the two competitors exchanged three (3) text messages.

         665.    The following Monday, March 4, 2013, Taro held a Sales and Marketing

  conference call. During that call, Perfetto informed the team that Sandoz was




                                                  167
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 181 of 606 PageID #: 3050




         666.     On March 13, 2013, D.P., a senior sales executive at Sandoz, sent an internal e-

  mail to the sales team, including to CW-3, requesting                         regarding pricing for

  ce1tain products that Sandoz was planning to re-launch, including NT Cream and Ointment.

         667.     One week later, on March 18, 2013, Aprahamian started at Taro. Over the next

  several days, Aprahamian and CW-3 exchanged several calls. These calls are detailed in the

  chart below:

           Date a    CallTypa        Target Name     a     DirectiorD   Contact NameD Du ratio    II
        3/19/2013      Voice    Apra hamian, Ara {Taro)    Outgoing     CW-3 {Sandoz) 0:16:00
        3/19/2013      Voice    Apra hamian, Ara (Taro )   Incoming     CW-3 {Sandoz) 0:01:00
        3/19/2013      Voice    Apra hamian, Ara (Taro)    Outgoing     CW-3 (Sandoz)       0:01:00
        3/21/2013      Voice    Apra hamian, Ara (Taro)    Incoming     CW-3 (Sandoz)       0:12:00
        3/22/2013      Voice    Apra hamian, Ara (Taro)    Outgoing     CW-3 (Sandoz)       0:01:00
        3/22/2013      Voice    Apra hamian, Ara (Taro)    Incoming     CW-3 (Sandoz)       0:18:00


         668.     On March 19, 2013, D.P. sent CW-3 a                           stating -

                                                     CW-3 understood from this e-mail that D.P. was

  asking him to call his contact at Taro to obtain pricing. CW-3 responded:




         669.     Trne to his word, on March 22, 2013, after the series of phone calls referenced

  above, CW-3 stated:

 -               Although CW-3 said his info1mation came from                     the trne source was

  Aprahamian at Taro. CW-3 also shared the file with Defendant Kellum and CW-1, a Sandoz

  senior pricing executive. Kellum and CW-1 understood at the time that CW-3 obtained this

  info1mation directly from Taro.

         670.     The file attached to CW-3's e-mail, which is pictured below, contained Taro 's

  non-public contract pricing at several customers for several products, including specific price


                                                    168
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 182 of 606 PageID #: 3051




  points for NT Cream and Ointment at Cardinal and Rite Aid. Notably, CW-3 did not have

  responsibility for either of those customers – which was a clear signal to his superiors that CW-3

  had received the information from a competitor rather than a customer.




  The pricing information had been provided directly by Aprahamian for the express purpose of

  allowing Sandoz to price as high as possible when entering the market.

         671.    On the morning of April 15, 2013, Aprahamian called CW-3 and they spoke for

  eighteen (18) minutes. A few minutes after hanging up, CW-3 called Aprahamian back. The

  call lasted one (1) minute. During these calls, CW-3 told Aprahamian that Sandoz would be

  entering the market for NT Cream shortly. Later that day, Taro held a Sales and Marketing

  conference call. The minutes from the conference call stated:



         672.    On that same day, April 15, 2013, Sandoz held its own Commercial Operations

  call during which they discussed NT Cream. During that call, Sandoz identified ABC,

  Walgreens, Rite Aid, Wal-Mart, and Omnicare as potential targets for the re-launch. CW-3’s

  contemporaneous notes from that call are pictured below:




                                                 169
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 183 of 606 PageID #: 3052




         673.    Later that same day, on April 15, 2013, CW-3 called Aprahamian to further

  discuss the NT Cream launch. The two competitors spoke for nine (9) minutes. CW-3's

  contemporaneous notes from that call are pictured below:




         674.    On the call, Aprahamian provided CW-3 with Taro's non-public pricing at ABC,

  Walgreens, Rite Aid, and Omnicare. Aprahamian also told CW-3 that Taro would not defend

  these customers. CW-3 noted that by drawing ~mows pointing at those customer names in his

  Notebook.

         675.    After hanging up with Aprahamian, CW-3 immediately called Defendant Kellum

  to repo1t his conversation with the competitor. The call lasted one (1) minute. First thing the

  next morning, on April 16, 2013, CW-3 called Kellum again and they spoke for five (5) minutes.

         676.    From April 20 to April 23 , 2013, NACDS held its annual meeting in Palm Beach,

  Florida. Representatives from Taro, including Defendants Aprahamian and Perfetto, and

  Sandoz, including D.P. and R.T., a senior sales and marketing executive, attended.



                                                 170
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 184 of 606 PageID #: 3053




             677.   The following day, on April 24, 2013, Aprahamian called CW-3 twice. The calls

  lasted one (1) minute and five (5) minutes, respectively. On April 25, 2013, CW-3 called

  Aprahamian. The call lasted one (1) minute. That same day, Sandoz re-entered the NT Cream

  market and matched Taro's increased WAC pricing.

             678.   On the day of Sandoz's re-entry, Rite Aid e-mailed Taro stating that it had

  received a competitive bid on NT Cream and asked whether Taro planned to bid to retain the

  business. H.M. of Taro forwarded the request to his colleagues J.J., Perfetto, and Aprahamian

  stating:

  Aprahamian responded:

             679.   The next day, on April 26, 2013, Aprahamian called CW-3 and they spoke for

  eight (8) minutes. Consistent with Taro’s agreement to cede that customer to Sandoz,

  Aprahamian e-mailed H.M. on April 27, 2013 asking him to call him Monday morning and

  stating,

             680.   Also on April 26, 2013, Omnicare e-mailed Taro indicating that it had received an

  offer for NT Cream and gave Taro the opportunity to match the pricing. D.S. forwarded the

  request to Aprahamian who responded,



             681.   That same day, Defendant Perfetto sent an internal e-mail to J.K. and M.K., two

  senior Taro executives, and others including Aprahamian, reporting that over the last two days,

  Sandoz had approached several of Taro’s customers, including ABC, Rite Aid and Omnicare.

  Perfetto concluded:

             682.   On May 8, 2013, Perfetto sent an internal e-mail to Taro executives advising that

  Walgreens was moving its NT Cream business to Sandoz and stating that



                                                    171
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 185 of 606 PageID #: 3054




                              That same day, Aprahamian called CW-3 and they spoke for eight (8)

  minutes. CW-3 called Aprahamian back later that day and they spoke for another nine (9)

  minutes.

         683.    On May 28, 2013, NC Mutual e-mailed Taro stating that it had received an offer

  from Sandoz and asked whether Taro planned to lower its price to retain the business. E.G., a

  Taro sales executive, suggested that Taro defend the account, but Aprahamian disagreed, stating:



                      Two days later, on May 30, 2013, Aprahamian called CW-3. The call lasted

  one (1) minute.

         684.       On June 4, 2013, Taro circulated an internal spreadsheet tracking its customer

  gains and losses for May 2013 for various products. With respect to Nystatin Triamcinolone

  Cream, Taro noted that it lost the business at Omnicare because it was

  and the Walgreens business was

         685.    Despite Sandoz’s entry, prices for NT Cream remained extremely high. Around

  this same time, K.S., a policy executive at Taro, actually sent an internal e-mail to J.J., Perfetto,

  and Aprahamian asking whether there had

                                           because

                                                     J.J. replied that Kaiser had begun

                                          in order to provide some financial relief to its patients.

         686.    Following Sandoz’s re-launch into the NT Cream market, Sandoz executives

  began discussing a larger                   which involved

                                                     The rationale was simple – allow Taro to grow

  these markets by increasing prices and then Sandoz could re-enter later at the higher prices, in



                                                   172
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 186 of 606 PageID #: 3055




  coordination with Taro. San doz refeITed to NT Cream as                  for th e success of this

  suggested approach and further noted that it would

  meaning that it would help Taro increase its profitability on other products in repayment for

  Taro's willingness to give up its market shar e to Sandoz on its most lucrative product.

         687.    Indeed, the following cha1t from a Credit Suisse Investor repo1t graphically

  illustrates the success of such an approach- depicting the price increases taken by Taro on NT

  Cream while San doz was out of th e market and Sandoz's re-entiy at th e higher price:




         688.    In November 2013, San doz began readying to re-enter the NT Ointment market.

  Sandoz executives, including Defendant Kellum, wanted to minor th e NT Ointment launch after

  th e NT Cream launch by targeting the same customers as it had for NT Cream. Kellum

  specifically discussed this approach with CW-1.

         689.    On November 13 an d 15, 2013, Aprahamian and CW-3 exchanged several calls

  during which they discussed NT Ointment. CW-3 then repo1ted what he discussed on those calls

  to CW-1 . This call pattern is detailed in the chart below:




                                                  173
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 187 of 606 PageID #: 3056




                                                                •
      - - - - - - - - - - - - -               - - - - - - - - - - - - - - -


         Date a , Call Typea1Target Name         a   Direction      Contact Namea Timea Duratioa
      11/13/2013    Voice     Aprahamian, Ara (Taro) Outgoing       CW-3 (Sandoz) 8:00:00 0:01:00
      11/13/2013    Voice     Aprahamian, Ara (Taro) Incoming       CW-3 (Sandoz) 8:15:00 0:02:00
      11/13/2013    Voice     Aprahamian, Ara (Taro) Incoming       CW-3 (Sandoz)   8:32:00   0:08:00
      11/15/2013    Voice     CW-3 (Sandoz)          Outgoing       CW-1 (Sandoz)   6:33:00   0:08:00
      11/15/2013    Voice     Aprahamian, Ara (Taro) Incoming       CW-3 (Sandoz)   6:41:00   0:11:00
      11/15/2013    Voice     CW-3 (Sandoz)          Outgoing       CW-1 (Sandoz)   6:55:00   0:01:00

         690.      During his calls with Aprahamian, CW-3 took the following contemporaneous

  notes in his Notebook regarding NT Cream and Ointment:




         691.      On these calls, CW-3 and Aprahamian discussed Sandoz's plan to target the same

  customers that it had targeted on NT Cream - ABC, Walgreens, Rite Aid, and Omnicare. CW-3

  drew an an ow from the customers listed under NT Cream to the NT Ointment pricing to

  demonstrate this. As he had done before, Aprahamian agreed that Taro would not defend those

  customers and provided CW-3 with Taro's pricing at those accounts.

         692.      On November 22, 2013, Aprahamian called CW-3 and they spoke for seven (7)

  minutes. That same day, Sandoz re-entered the NT Ointment market and matched Taro's

  increased WAC pricing. Per the competitors' agreement, Sandoz submitted offers to -



         693.      The next day, on November 23, 2013, P.G., a senior Sandoz executive, e-mailed

  Kellum and D.P. regarding the NT Ointment re-launch. P.G. asked who the other competitors



                                                     174
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 188 of 606 PageID #: 3057




  were in the market and how much share Sandoz planned to target. D.P. responded:
                                                                                       -
            694.   By December 2013, Sandoz had – as agreed – targeted and secured the NT

  Ointment business at ABC, Walgreens, Rite Aid, and Omnicare.

                                         b)   Fluocinonide Ointment

            695.   Fluocinonide Ointment, also known by the brand name Lidex, is a topical

  corticosteroid used for the treatment of a variety of skin conditions, including eczema, dermatitis,

  psoriasis, and vitiligo. It is one of the most widely prescribed dermatological drugs in the United

  States.

            696.   In early 2013, the Fluocinonide Ointment market was evenly split between Teva

  with 50% share and Taro with 42% share.

            697.   On February 12, 2013, Taro increased pricing on several products, including

  Fluocinonide Ointment. The increase included a 15% increase to WAC.

            698.   On February 21, 2013, M.A., a Sandoz marketing executive, e-mailed Defendant

  Kellum and other Sandoz executives to advise that Taro had increased pricing on several

  products for which Sandoz was re-entering the market, including Fluocinonide Ointment. That

  same morning, CW-3 of Sandoz called H.M. of Taro and they spoke for (9) minutes.

  Immediately after hanging up with H.M., CW-3 called his supervisor, Defendant Kellum, and

  they spoke for four (4) minutes.

            699.   One week later, on February 28, 2013, McKesson e-mailed Taro stating that it had

  received an unsolicited bid on Fluocinonide Ointment and asked whether Taro wanted to bid to

  retain the business. Later that day, CW-3 called H.M. again and the two competitors spoke for



                                                  175
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 189 of 606 PageID #: 3058




  eleven (11) minutes. First thing the next morning, on March 1, 2013, CW-3 called his boss

  Kellum, and they spoke for five (5) minutes.

         700.    On March 2, 2013, CW-3 and H.M. exchanged three (3) text messages. That

  same day, E.G., a Taro sales executive, forwarded the customer request along internally and

  attached a spreadsheet indicating that McKesson was Taro's largest customer and including the

  notation:

         701.    Two days later, on March 4, 2013, M.L., a Taro pricing executive, forwarded the

  McKesson request to Defendant Perfetto and other Taro executives suggesting that Taro reduce

  its pricing by 20% and retract the price increase to retain the business. Perfetto responded that he

  was okay with this approach, but posed a question:



         702.    On March 5, 2013, M.L. confirmed that Taro supplied all three wholesalers and

  Perfetto responded by asking J.J., a senior Taro sales executive,



                      After confirming that Taro was primary on all three, J.J. replied,
                                                                                           -
         703.    Looking for a creative way to communicate with Sandoz that Taro would rather it

  approach ABC or Cardinal instead of McKesson, Perfetto reached out to his former colleague at

  Actavis, Defendant Aprahamian, who he knew had a relationship with CW-3 at Sandoz.3

  Perfetto asked Aprahamian to speak with CW-3 about Fluocinonide Ointment. The two




  3
   Aprahamian was in the process of leaving Actavis at this point, but would not formally begin
  working at Taro until two weeks later – on March 18, 2013.
                                                  176
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 190 of 606 PageID #: 3059




  exch anged calls , an d Aprah amian r eported back to P e r fetto w h at th ey d iscu ssed. T h ese calls ar e

  detailed in th e c h ar t below:



        3/4/2013   Voice      Perfetto, Mike (Taro)     Outgoing             Aprahamian, Ara (Actavis)    15:18:00     0:14:00
        3/5/2013   Voice      Perfetto, Mike (Taro)     Outgoing             Aprahamian, Ara (Actavis)     8:01:00     0:02:00
        3/5/2013   Voice      Aprahamian, Ara (Actavis) Outgoing             CW-3 (Sandoz)                 8:05:00     0:02:00
        3/5/2013   Voice      Aprahamian, Ara (Actavis) Incoming             CW-3 (Sandoz)                12:07:00     0:11:00
        3/5/2013   Voice      Aprahamian, Ara (Actavis) Incoming             Perfetto, Mike (Taro)        14:52:00     0:04:00
        3/6/2013   Voice                                Incoming             CW-3 (Sandoz)                10:50:00     0:04:00
        3/6/2013   Voice      A rahamian, Ara (Actavis) Incoming             Perfetto, M ike (Taro)       13:24:00     0:03:0

            704.      At th e same t ime,   CW-3 was repo1i ing back to CW-1, a San doz senio r p r icing

  executive, w h at h e h ad d iscu ssed with Aprah amian . S h o1i ly after th at d iscu ssion,                 CW-1 e-

  mailed Kellum and F .R., a Sandoz pricing executive, r egarding Flu ocinonide O intmen t stating

  th at he h ad

                                                                                     K ellum r espon ded,


                                       L ess than an h o w- later, Kellum called CW-3 and th ey s poke for

  twen ty-three     (23) minutes. L ater th at day, CW-3 called Aprah amian . The call lasted less than

  one   (1) minute.

            705.      H aving identified ABC as i ts target,             CW-1 th e n asked CW-3 t o contact Taro a n d

  obtain price points for th e c u stomer. Following th is directive,                  CW-3 exch anged several calls

  with Aprah a mian w h o , in tum, spoke with P e r fetto an d then relayed th e infon nation back to

  CW-3. T h is call pattern is detailed in the c h aii below:

        Date a Call Type a Target Name                  a Direction a Contact Name                      a1Time a Duration a
         3/8/2013 Voice       CW-3 (Sandoz)                  Outgoing       Aprahamian, Ara (Actavis)      12:20:06    0:00:30
         3/8/2013 Ivoice     lcw-3 (Sandoz)                 Ioutgoing      IAprahamian, Ara (Actavis)    I 12:21:ool   0:04:00
         3/8/2013 Voice       Aprahamian, Ara   (Actavis)    Outgoing       Perfetto, Mike (Taro)          12:47:00    0:01:00
         3/8/2013 Ivoice     IAprahamian, Ara   (Actavis)   hncoming       IPerfetto, Mike (Taro)        I 12:49:ool   0:09:00
        3/11/2013 Voice       Aprahamian, Ara   (Actavis)    Inco ming      Perfetto, Mike (Taro)          14:16:00    0:03:00
        3/11/2013 IVoice     IAprahamian, Ara   (Actavis)   Ioutgoing      ICW-3 (Sandoz)                I 14:18:ool   0:01:00
        3/11/2013 Voice       Aprahamian, Ara   (Actavis)    Outgoing       CW-3 (Sandoz)                  14:25:00    0:05:00




                                                                177
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 191 of 606 PageID #: 3060




         706.    After speaking with Aprahamian for the last time on March 11, 2013, CW-3

  called CW-1 and left him the following voicemail:




         707.    In accordance with the agreement between the two competitors, Sandoz bid on

  Fluocinonide Ointment at ABC and Taro promptly conceded the business.

                                        c)   Lidocaine Ointment

         708.    Lidocaine Ointment (“Lidocaine” or “Lido”), also known by brand names such as

  Xylocaine Topical Solution, among others, is an anesthetic used to temporarily numb and relieve

  pain from minor burns, skin abrasions, insect bites, and other painful conditions affecting

  mucous membranes.

         709.    As detailed above in an earlier Section, in late 2011 Fougera raised its price on

  Lidocaine Ointment in advance of Hi-Tech's entry into the market in March 2012, and the two

  companies conspired to allocate customers to Hi-Tech in the months that followed.

         710.    One year later, in March 2013, Taro began preparing to re-launch into the

  Lidocaine Ointment market. At that time, Sandoz (which by that point had acquired Fougera)

  had approximately 56% market share and Hi-Tech had 42%.

         711.    On March 18, 2013, the same day that Defendant Aprahamian started at Taro,

  Defendant Perfetto sent an internal e-mail, welcoming Aprahamian to the team and listing

  potential topics for a Monday call. One of those topics was




                                                 178
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 192 of 606 PageID #: 3061




         712.    Over the next several days, Aprahamian and CW-3 of Sandoz exchanged several

  calls, including a call on March 19, 2013 lasting sixteen (16) minutes and a call on March 21,

  2013 lasting twelve (12) minutes.

         713.    Later in the day on March 21, 2013, after Aprahamian’s conversations with CW-

  3, J.J., a senior Taro sales executive, sent an internal e-mail listing Lidocaine Ointment usage

  numbers by competitor at various customers and stating:




                                                     The next day, on March 22, 2013, Aprahamian

  called CW-3 again. CW-3 returned the call and the two competitors spoke for seventeen (17)

  minutes.

         714.    During these calls in March 2013, Aprahamian informed CW-3 that Taro would

  be re-entering the Lidocaine Ointment market. CW-3, in turn, provided Aprahamian with non-

  public price points that Sandoz was charging to its customers for the product.

         715.    Armed with this competitively sensitive information, on or about March 23, 2013,

  Taro re-launched Lidocaine Ointment and matched Sandoz and Hi-Tech WAC pricing. Over the

  next two weeks, Aprahamian and CW-3 exchanged numerous calls during which they discussed,

  among other things, the allocation of customers to the new entrant, Taro. These calls are listed in

  the chart below:




                                                  179
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 193 of 606 PageID #: 3062



     - -

      Date      a call Type a ~                           a loirectiona Contact NameDTime a rourationa
      3/25/2013     Voice     Ai:iraham ian, Ara (Taro)      Incoming   CW-3 (Sandoz)   9:14:00 0:05:00
      3/28/2013     Voice     Aorahamian, Ara (Taro)         Outgoing   CW-3 (Sandoz)   6:49:00 0:06:00
      3/28/2013     Voice     Ai:iraham ian, Ara (Taro)      Outgoing   CW-3 (Sandoz)  13:51:00 0:01:00
      3/29/2013     Voice     Aorahamian, Ara (Taro)         Incoming   CW-3 (Sandoz)   9:51:00 0:05:00
      3/29/2013     Voice     Apraham ian, Ara (Taro)        Incoming   CW-3 (Sandoz)  10:06:00 0:06:00
       4/2/2013     Voice     Aprahamian, Ara (Taro)         Incoming   CW-3 (Sandoz)   6:12:00 0:06:00
       4/2/2013     Voice     Aprahamian, Ara (Taro)         Outgoing   CW-3 (Sandoz)  12:56:00 0:06:00
       4/4/2013     Voice     Aprahamian, Ara (Taro)         Outgoing   CW-3 (Sandoz)  10:15:00 0:02:00
       4/4/2013 Voice         Apraham ian, Ara (Taro)        Outgoing   CW-3 (Sandoz)  10:16:00 0:06:00


             716.   Although Aprahamian wanted CW-3 to tell him which customers to target, CW-3

  had a difficult time obtaining th at guidan ce from Defendant Kellum. Aprahamian told CW-3

  that Taro would be taking two customers from Sandoz - CW-3 understood that to mean that Taro

 planned to take one wholesaler and one retailer.

             717.   On April 5, 2013 , J.R., a senior Sandoz marketing executive, sent an internal e-

  mail asking,

  CW-3 responded:

                                                J.R. replied by asking Defendant Kellum,

 -             Kellum answered by providing his understanding of the conversations between CW-3

  and Taro:

                                           Later that day, J.R. sent another e-mail to others at Sandoz

  stating:

             718.   On April 8, 2013 , Taro held a Sales and Marketing conference call. According to

  the meeting minutes, Perfetto repo1i ed the following:

                                                                        an d

  next day, on April 9, 2013, CW-3 called Aprahamian and they spoke for seven (7) minutes.

             719.   On April 15, 2013 , Aprahamian an d CW-3 exchanged three calls, including one

  lasting eighteen (18) minutes and another lasting nine (9) minutes. Later that day, Aprahamian


                                                           180
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 194 of 606 PageID #: 3063




  sent an internal e-mail attaching a                                         The Summaiy detailed

  that, consistent with fair share principles, Taro's                                  and they had

  achieved-           share. For pricing, Taro matched



          720.     The next day, on April 16, 2013 , CW-3 called Aprahamian . Aprahamian returned

  the call and the two competitors spoke for eleven (11) minutes. At the same time, J.J. of Tai·o

  called E.B., a senior Hi-Tech sales and mai·keting executive, and they spoke for eight (8)

  minutes. Throughout the rest of April, CW-3 and Aprahamian would exchange at least ten more

 phone calls.

          721.     In June 2013 , Taro circulated a spreadsheet detailing its gains and losses for May

  2013 for vai·ious products. With respect to Lidocaine Ointment, Tai·o noted that it did not bid at

  Omnicai·e because

          722.     By Januaiy 2014, Sandoz held a                               which included a

 presentation on                                                       The presentation contained a

  slide titled,                                   which included Tai·o, and identified the Lidocaine

  Ointment launch as a key launch for Tai·o. Sandoz described Tai·o's '

 -           asa

          723.     Throughout 2014, Sandoz was careful not to dismpt the market balance it had

  achieved with Tai·o and Hi-Tech with regai·d to Lidocaine Ointment. For example, in March

  2014 Sandoz created a list of products to target at Wal-Ma1t in 2014. With regard to Lidocaine

  Ointment, CW-3 responded that Sandoz had




                                                   181
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 195 of 606 PageID #: 3064




                                             iii.       Defendants Aprahamian And Perfetto
                                                        Orchestrate And Lead Price Increases On
                                                        A Number Of Key Products In May 2013

           724.     In addition to coordinating with Sandoz to allocate the market on several products

  on which the two competitors overlapped as detailed above, Defendants Aprahamian and

  Perfetto also began planning significant price increases on a number of products starting in early

  2013.

           725.     Aprahamian and Perfetto focused their efforts on increasing prices on those

  products where they had strong relationships and ongoing understandings with individuals at the

  competitor companies. The two men capitalized on these relationships to coordinate price

  increases and avoid competing with each other in the markets for those overlap drugs.

           726.     One early example occurred in May 2013, when Taro increased its pricing on

  twelve (12) different products (the "May 2013 Increases"). As result of these price increases,

  Taro anticipated approximately $110 million in additional revenue. These products, their

  corresponding WAC increases, and Taro's competitors for each product are detailed in the chart

  below:

                                                                 LARGEST % WAC
                     PRODUCT DESCRIPTION                                                      COMPETITORS
                                                                    INCREASE
  Alclometasone Dipropionate 0.05% Topical Cream                     223%        Sandoz, Glenmark
  Ammonium Lactate 12% Topical Cream                                  97%        Perrigo, Actavis
  Ammonium Lactate 12% Topical Lotion                                 88%        Perrigo, Actavis
  Betamethasone Dipropionate (Augmented) 0.05% Topical Lotion         29%        Sandoz
  Betamethasone Dipropionate 0.05% Topical Cream                      10%        Sandoz, Actavis
  Betamethasone Valerate 0.1% Topical Cream                           44%        Sandoz, Actavis
  Carbamazepine 400mg Extended-Release Tablet                         43%        Sandoz
  Carbamazepine 100mg/5ml Suspension                                  18%        Wockhardt
  Clomipramine Hydrochloride 75mg Capsule                            3441%       Sandoz, Mylan
  Desonide 0.05% Topical Cream                                       703%        Perrigo, Actavis (entered in Aug. 2013)
  Desonide 0.05% Topical Ointment                                    501%        Perrigo, Sandoz (entered in Jan. 2014)
  Terconazole 3 Day 0.8% Vaginal Cream                                55%        Sandoz, Actavis




                                                           182
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 196 of 606 PageID #: 3065




                                         a)   Aprahamian And Perfetto Communicate And
                                              Coordinate With Their Competitors In Advance
                                              Of The May 2013 Increases

         727.    In advance of the May 2013 Increases, Aprahamian and Perfetto spoke with their

  competitors on those products – Sandoz, Perrigo, Actavis, Mylan, and Glenmark -- to discuss the

  increases and limit competition between them. Indeed, Taro began communicating with

  competitors, and formulating its list of products for the increases, as early as April 2, 2013.

         728.    For example, on April 2, 2013, Aprahamian spoke with CW-3 of Sandoz for six

  (6) minutes. During that call, the two competitors discussed the price increases that Taro was

  planning for May 2013 and CW-3 took the following contemporaneous notes in his Notebook:




         729.    Immediately upon hanging up with Aprahamian, CW-3 called another competitor,

  T.P. of Perrigo, and they spoke for five (5) minutes. During that call, CW-3 discussed the May

  2013 Increases with T.P. and T.P. told CW-3 that he already knew about them. When CW-3

  hung up with T.P., he immediately called Aprahamian back. The call lasted one (1) minute. A

  few minutes after hanging up with Aprahamian, CW-3 called his superior Defendant Kellum.

  Later that morning, Aprahamian called CW-3 and they spoke for another six (6) minutes.

         730.    Two days later, on April 4, 2013, Aprahamian called M.A. of Mylan and the two

  competitors spoke for fifteen (15) minutes. Immediately upon hanging up, Aprahamian called

  CW-3 of Sandoz and they spoke for six (6) minutes. Mylan and Sandoz were competitors with



                                                  183
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 197 of 606 PageID #: 3066




  Taro on the product Clomipramine HCL Capsules (“Clomipramine”), one of the May 2013

  Increase products.

         731.    The following Monday, April 8, 2013, Mylan circulated a list of products that it

  wanted to focus on to increase its market share. For Clomipramine, Mylan noted:




  The fact that Clomipramine was a                                  had come directly from M.A.’s

  conversation with Defendant Aprahamian, because Taro had not yet publicly announced its price

  increase on this product and would not do so for several more weeks. 4

         732.    At the same time, Taro was communicating with Defendant Blashinsky of

  Glenmark. On both April 2, 2013 and April 9, 2013, a Taro employee – likely Defendant

  Perfetto – called Blashinsky from his office phone. The calls lasted twenty-eight (28) minutes

  and twenty-three (23) minutes, respectively. Also on April 9, 2013, Aprahamian exchanged two

  calls with CW-3 of Sandoz, including one call lasting seven (7) minutes. Sandoz and Glenmark

  were competitors with Taro on the product Alclometasone Dipropionate Cream (“Alclometasone

  Cream”), one of Taro’s May 2013 Increase products.

         733.    Further, on April 15, 2013 and April 16, 2013, CW-3 exchanged several calls

  with Aprahamian and Blashinsky. These calls are detailed in the chart below:




  4
    The collusive relationship and interactions between Taro, Sandoz, and Mylan with regard to
  the drug Clomipramine are addressed in greater detail in the Plaintiff States’ Amended
  Complaint dated November 1, 2019, MDL No. 2724, 2:19-cv-02407-CMR, Dkt. No. 106 (the
  Plaintiff States’ “Teva Complaint”). Although the Plaintiff States do not seek relief relating to
  Clomipramine in this Complaint, the collusive interactions are part of the larger pattern of
  conduct involving Taro, Sandoz, and Mylan, and are discussed herein to provide context for the
  larger price increase strategy that Taro was employing at this time, and to provide further support
  for the allegations herein.
                                                 184
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 198 of 606 PageID #: 3067



                     .. .                                    .'      .
                            Aprahamian Ara Taro                Outgoing     CW-3 Sandoz)                         5:26:00   0:18:00
                            Aprahamian, Ara (Taro)             Incoming     CW-3 {Sandoz)                        5:49:00   0:01:00
                            Aprahamian Ara Taro                Incoming     CW-3 Sandoz)                        11:58:00   0:09:00
                            Blashinsky, Mitchell (Glenmark)    Outgoing     CW-3 Sandoz                          6:29:00   0:01:00
                            CW-3 Sandoz)                       Outgoing     Blashinsky Mitchell Glenmark)        6:32:00   0:U:00
                            CW-3 Sandoz                        Outgoing     A rahamian Ara Taro                 10:38:00   0:01:00
                            Aprahamian Ara Taro                Outgoing     CW-3 Sandoz)                        11:04:00   0:11:


         734.       During these calls, the three competitors discussed, among other things, Taro's

 planned price increase on Alclometasone Cream. During at least one of those calls, CW-3

  recorded the following contemporaneous notes in his Notebook:




         735.       At the same time, Perfetto and Aprahamian were communicating frequently with

  their contacts at PeITigo and Actavis. Fmther, PeITigo and Actavis were also speaking directly

  with each other during this time period. PeITigo and Actavis had at least two May 2013 Increase

 products in common that overlapped with Taro, Ammonium Lactate Cream and Lotion. These

  calls are detailed in the chaii below:
        - - -

        Date    a   Call Ty1a ~                              a Direction a Contact Name                a Time   aDuratioa
         4/5/2013 Voice        Boothe, Douglas (Perrigo)       Outgoing       Perfetto, Mike (Taro)       14:36:00  0:30:00
         4/9/2013IVoice        I Perfetto, Mike (Taro)         I outgoing    I M.D. (Actavis)           I 14:50:00! 0:19:00
        4/11/2013 Voice          M .D. (Actavis)                 Incoming     T.P. (Perrigo)              12:35:34  0:00:29
        4/12/2013IVoice        I M .D. (Actavis)               I outgoing    IT.P. (Perrigo)            I 13:02:121 0:00:56
        4/12/2013 Voice        T.P. (Perrigo)                  Outgoing       M .D. (Actavis)             13:12:00 0:25:00
        4/15/2013IVoice        I Boothe, Douglas (Perrigo)     I outgoing    I Perfetto, Mike (Taro)    I 3:59:00! 0:01:00
        4/15/2013 Voice        Boothe, Douglas (Perrigo)       Outgoing       Perfetto, Mike (Taro)       11:00:00  0:08:0Q


         736.       While the competitors were communicating with each other, they kept their

  colleagues apprised of their communications with competitors. For example, after several of




                                                                  185
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 199 of 606 PageID #: 3068




  CW-3's calls with competitors, he immediately called Defendant Kellum or CW-1 to inform

  them of what he had learned. A few of these examples are detailed below:

        ·oate     a Call Tyi:1e      ,Target Name
                                                                                                          5:50:00   0:01:00
        J-'
         4~9,--'2=0=13"-V
                        ~ o=ice
                             ""--   --=-'-'-'~= = =---- -O
                                                         =u=t,going~    r,rahamian Ara Taro               5:51:00   0:07:00
         4/9/ 2013 Voice                                 Outgoing      CW-1 (Sandoz)                      5:58:00   0:02:



                                                                       Apraham ian, Ara (Taro)
                                      CW-3 (Sandoz)                    Ke llum, Armando (Sandoz)



         4/16/2013 Voice              CW-3 (Sandoz)      Outgoing      Blashinsky, Mitche ll (Glenmark)   6:32:00
         4 16 2013 Voice              CW-3 Sandoz        Out oin       Ke llum Armando Sandoz             6:46:00


          73 7.        By April 17, 2013, Aprahamian and Perfetto had finalized their list of products

  for the May 2013 Increases. That same day, S.G., a sales executive at Sandoz, sent an internal e-

  mail, including to CW-3 and CW-4, regarding potential supply issues on Carbamazepine ER

  Tablets - a drng on Taro 's list. S.G. stated,




 -        738.         After receiving the e-mail, CW-4 and D.S. of Taro spoke twice, with the calls

  lasting twelve (12) minutes and two (2) minutes, respectively. On those calls, D.S. explained

  that Taro did not have any long-te1m supply issues. After hanging up with D.S. for the second

  time, CW-4 responded to S.G.'s e-mail stating:



 -        739.         At the same time, CW-3 fo1warded S.G.'s request regarding Carbamazepine ER

  directly to Defendant Kellum in a separate e-mail stating,

                                    - likely refeITing to the impending Taro price increase. To that, Kellum

  responded simply, -




                                                                    186
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 200 of 606 PageID #: 3069




           740.         In the days leading up to the May 2013 Increases, the competitors continued to

  communicate with each other in order to coordinate the price increases. Some of these

  communications are detailed in the cha1t below:

    Date    a Call Type a Target Name                     a Direction a Contact Name                    aTime a Duration a
    4/19/2013 Voice          Apra hamian, Ara (Taro)        Incoming      CW-3 (Sandoz)                    10:28:00      0:13:00
    4/ 19/2013 IVoice       IApra hamian, Ara (Ta ro)       I Out going   JM.A. (Mylan)                  I 10:41:ool     0:01:00
    4/ 19/2013 Voice         CW-3 (Sandoz)                  Outgoing      Aprahamia n, Ara (Taro)            11:13:00    0:01:00
    4/ 19/2013 IVoice       IApra hamian, Ara (Ta ro)       I out going   l cw-3 (Sandoz)                I 11:30:ool     0:09:00
    4/ 20/2013 Voice         Perfetto, Mike (Taro}          Outgoing      Boothe, Douglas (Perrigo)           5:12:00    0:01:00
    4/20/2013 IVoice        I Boothe Douglas (Perrigo)      I o utgoing   IPerfetto Mike (Tarol          I    7:24:001   0:01:00
    4/20/2013 Voice           Perfetto, Mike (Ta ro)          Outgoing     Boothe, Douglas (Perrigo)         10:44:00    0:02:00
    4/20/2013 IVoice        I Boothe, Douglas (Perrigo)     I o utgoing   l Perfetto, Mike (Ta ro)       I 11:48:oo l    0:02:00
    4/20/2013 Voice          Perfetto, Mike (Ta ro)           Outgoing      Boothe, Douglas (Perrigo)        11:49:00    0:02:00
    4/22/2013 IVoice        IApra hamian, Ara (Ta ro)       I Incoming    ]M.A. (Mylan)                  I    5:43:001   0:04:00
    4/ 22/2013 Voice         Perfetto, Mike (Taro}            Outgoing    Boothe, Douglas (Perrigo)           7:00:00    0:01:00
    4/22/2013 IVoice        I Boothe, Douglas (Perrigo)     I o utgoing   l Perfetto, Mike (Ta ro)       I 13:42:oo l    0:08:00
    4/ 23/2013 Voice         Apra hamian, Ara (Ta ro}       Outgoing      A.G. (Actavis)                     11:51:00    0:02:00
    4/24/2013 IVoice        IApra hamian, Ara (Ta ro)       I out going   l cw-3 (Sandoz)                I    7:42:ool   0:01:00
    4/24/2013 Voice          Apra hamian, Ara (Ta ro)         Outgoing      A.G. (Actavis)                    7:52:00    0:02:00
    4/24/2013 IVoice        IApra hamian, Ara (Ta ro)       I Out going   l cW-3 (Sandoz)                I 13:34:ool     0:05:00
    4/25/2013 Voice          CW-3 (Sandoz)                    Outgoing      Aprahamia n, Ara (Taro)          11:43:00    0:01:00
    4/26/2013 IVoice        IApra hamian, Ara (Ta ro}       I Out going   l cW-3 (Sandoz}                I    7:30:001   0:08:00


           741.         Also, between April 20 and April 23, 2013, the NACDS held its annual meeting

  at the Sands Convention Center in Palm Beach, Florida. Representatives from Taro, Sandoz,

  PeITigo, Actavis, Mylan, and Glenmark were all in attendance. The attendees included

  Defendants Aprahamian and Perfetto of Taro, A.B ., a senior-most executive at Actavis, and

  Defendant Blashinsky of Glenmark.

           742.         One week later, on April 29 and April 30, 2013, Taro sent notices to its customers

  informing them of the May 2013 Increases. The next day, on May 1, 2013, Taro published

  increased WAC pricing for the affected products.

           743.         During this time, Aprahamian and Perfetto continued to communicate with their

  competitors. For example, on April 30, 2013, Aprahamian and CW-3 exchanged two calls

  lasting fomteen (14) minutes and two (2) minutes, respectively. During those calls, Aprahamian

  and CW-3 discussed the May 2013 Increases and the seven Sandoz products that Taro had


                                                                 187
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 201 of 606 PageID #: 3070




  increased prices on. CW-3's notes from those phone calls are detailed below. The notes also

  include references to the other competitors on th ese products. For example, CW-3 listed "Alclo

  Cream - T & G," which stood for Taro and Glenmark:




  After each call with Aprahamian , CW-3 hung up and immediately called Defendant Kellum to

  info1m him of what he had learned from Aprahamian.

         744.      At the same time, Aprahamian and Perfetto were also communicating with other

  competitors about the May 2013 Increases. Some of th ese calls, which smTound the calls with

  CW-3, ar e detailed in the cha1t below.

       Date   a Call Typea Target Name               a   Directiona Contact Name                           aTime     aDurationa
       4/30/2013 Voice     Aprahamian,Ara (Taro)         Outgoing   A.G. (Actavis)                               6:30:00    0:01:00
       4/30/2013IVoice    IPerfetto, Mike (Taro)         I Incoming   IA.B. (Actavis)                       I    7:14:ool   0:10:00
       4/30/2013 Voice     Aprahamian,Ara (Taro)         Incoming      M .D. (Actavis)                          10:24:23    0:00:06
       4/30/2013IVoice    IAprahamian, Ara (Taro)        !incoming    l cw-3 (Sandoz)                       I 11:50:ool     0:14:00
       4/30/2013 Voice     Aprahamian,Ara (Taro)          Outgoing      A.G. (Actavis)                        12:44:00      0:15:00
       4/30/2013IVoice    IAprahamian, Ara (Ta ro)       I Incoming   ICW-3 (Sandoz)                        I 13:37:ool     0:02:00
        5/1/2013 Voice     D.S. (Taro)                    Outgoing     Blashinsky, M itchell (Glenmark)          9:32:00    0:01:00
        5/1/2013IVoice    ID.S. (Taro)                   !incoming    I Blashinsky, M itchell (Glenmark)    I    9:43:ool   0:21:00
        5/1/2013 Voice     Aprahamian,Ara (Taro)         Incoming      M .D. (Actavis)                          10:35:00    0:11:00




                                                                 188
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 202 of 606 PageID #: 3071




                                        b)    Taro’s Competitors Uniformly Declined To
                                              Bid On Taro Customers And Followed The
                                              May 2013 Increases

          745.    Consistent with their ongoing understandings, Taro's competitors uniformly

  declined opportunities to bid on Taro's customers after the May 2013 Increases. Taro's

  competitors understood that to do so would violate the "rules of the road" and would disrupt the

  market-share balance that they had worked so hard to achieve. Indeed, rather than compete,

  these competitors began working on implementing price increases of their own.

          746.    For example, on April 30, 2013, Publix e-mailed Sandoz stating that Taro had

  increased pricing on a number of Sandoz overlap products and asked whether Sandoz wanted to

  bid on them. The products included Betamethasone Dipropionate Lotion, Clomipramine, and

  Carbamazepine ER. Defendant Kellum e-mailed CW-4 stating,



  CW-4 replied:                                                        By                  Kellum

  and CW-4 both meant that this was a chance for Sandoz to raise its prices on these products as

  well.

          747.    That same day, April 30, 2013, Publix e-mailed Actavis to notify it that Taro had

  raised pricing on Terconazole Cream and asked whether Actavis wanted to bid for the business.

  Two days later, and after several calls between Defendants Aprahamian and Perfetto and their

  former Actavis colleagues, M.B., a sales executive at Actavis, also refused to bid, stating:




          748.    Similarly, on May 7, 2013, CVS asked Sandoz if they would be interested in

  bidding on several of the May 2013 Increase products. C.P., a pricing analyst at Sandoz,



                                                  189
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 203 of 606 PageID #: 3072




  responded internally stating,




 -       To that, Kellum responded:



            749.     At the same time, Taro was confident based on its conversations with competitors

  that its increases would stick. For example, when Kaiser gave Taro push back on the May 2013

  Increases, including asking for



 -simply,
                   Aprahamian saw no need for explanation and in an internal e-mail responded

                                                                     Ultimately, Aprahamian's

  approach yielded results and Taro retained the business at the higher pricing.

            750.     Similarly, on May 8, 2013, Cardinal e-mailed D.S. of Taro stating that regarding

  Desonide,

                                    D.S. forwarded the e-mail internally and Aprahamian responded,




            751.
                                               Perfetto added,
                                                                 -
                     Further, by the time the May 2013 Increases were publicly announced, Taro's

  competitors were already well on their way to implementing comparable price increases of their

  own. For example, by May 1, 2013, the day that Taro published its increased WAC pricing,

  Actavis had already conducted its own price increase analysis for Terconazole Cream and had

  revised its contract pricing to follow the Taro increase.

            752.     Similarly, one day later on May 2, 2013, Kellum e-mailed the Sandoz Pricing

  Committee recommending that Sandoz increase prices on six of the seven Sandoz products on

  Taro's May 2013 Increase list. The power point presentation that Kellum submitted to the



                                                    190
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 204 of 606 PageID #: 3073




  Committee contained no detailed price increase analysis and noted simply that Sandoz should

  increase because Taro had raised prices on those products:




          753.    Over the next several months, and consistent with their ongoing understandings,

  Taro's competitors - Sandoz, Penigo, Actavis, Mylan, and Glenmark - followed Taro's May

  2013 Increases with increases of their own. Several of these competitor price increases, and their

  con esponding dates, are detailed in the chaii below:5

        Drug                                     II Competitors II Lead/Followed Ill Date           II
                                                   Sandoz         Followed               S/10/13
        Alclometasone Diproproprionate Cream       Glenmark       Followed               S/16/13
                                                   Actavis        Followed               6/25/13
        Ammonium Lactate Cream                     Perrigo        Followed               7/30/13
                                                   Actavis        Followed               6/25/13
        Ammonium Lactate Lotion                    Perrigo        Followed               7/30/13
        Betamethasone Diproprionate Lotion         Sandoz         Followed               7/26/13
        Betamethasone Dioroorionate Cream          Sandoz         Followed               7/26/13
        Betamethasone Valerate Cream               Sandoz         Followed               7/26/13
        Carbamazepine Extended Release Tablets     Sandoz         Followed               5/10/13
                                                   Mylan          Followed               5/16/13
        Clomipramine Hydrochloride Capsules        Sandoz         Followed               7/22/13
                                                   Perrigo        Followed               5/21/13
        Desonide Cream                             Actavis        Re-entered and Matched 8/15/13
                                                   Perrigo        Followed               5/21/13
        Desonide Ointment                          Sandoz         Re-entered and Matched 1/17/14
        Terconazole Cream                          Actavis        Followed               6/5/2013




  5
    This list is likely not exhaustive and is based on the infonnation available to the Plaintiff States
  to date.
                                                         191
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 205 of 606 PageID #: 3074




           754.       Consistent with past practice, the competitors also often spoke before they

  followed with a price increase. By way of example, an d as detailed in the chart above, Sandoz

  followed Taro 's price increases on Alclometasone Cream an d Carbamazepine ER with its own

 price increases on May 10, 2013 , and Glenmark followed Taro 's and San doz's price increases on

  Alclometasone Cream sho1tly thereafter, on May 16, 2013. The following chait details the

  competitor calls smTounding those increases:

    Date   a   Call Typea Target Name                           a   Directiona Contact Name             -
                                                                                                            aTime     aourationa
     5/6/2013 Voice        Blashinsky, M itchell (Glenmark)         Outgoing   CW-3 (Sa ndoz)                     7:33:00   0:01:00
     5/6/2013 Voice        Blashinsky, M it chell (Glenma rk)       Outgoing   Aprahamia n, Ara (Taro)            8:32:00   0:01:00
     5/7/2013 Voice       Apra hamian, Ara (Taro)                   Outgoing   Blashinsky, Mitchell (Glenmark)    6:01:00   0:07:00
     5/8/2013 Voice       Blashinsky, M it chell (Glenma rk)        Outgoing   Taro Pharmaceuticals               2:44:00   0:02:00
     5/8/2013 Voice       Apra hamian, Ara (Taro)                   Outgoing   CW-3 (Sa ndoz)                     5:09:00   0:08:00
     5/8/2013 Voice       Apra hamian, Ara (Taro)                   Incoming   CW-3 (Sa ndoz)                    13:30:00   0:09:00
     5/9/2013 Voice       Blashinsky, M itchell (Glenmark)          Outgoing   Taro Pharmaceuticals              4 :42:00   0:02:00
     5/9/2013 Voice        Blashinsky, M it chell (Glenma rk)       Outgoing   Taro Pharmaceuticals              4 :45:00   0:01:00
     5/9/2013 Voice        Blashinskv. M itchell (Glenmark)         Incoming   Taro Pharmaceutica ls              4:51:00   0:07:00
     5/9/2013 Voice        Blashinsky, M it chell (Glenma rk)       Outgoing   Taro Pharmaceuticals               5:29:00   0:01:00
    5/13/2013 Voice        Blashinsky, M itchell (Glenmark)         Outgoing   Taro Pharmaceut icals             13:10:00   0:01:00
    5/14/2013 Voice        Blashinsky, M it chell (Glenma rk)       Outgoing   Perfetto, M ike (Taro)             3:52:00   0:01:00
    5/14/2013 Voice        Blashinsky, M itchell (Glenmark)         Incoming   Perfetto, M ike (Taro)            4:00:00    0:18:00
    5/14/2013 Voice        Blashinsky, M it chell (Glenma rk)       Incoming   Taro Pharmaceut ica ls            5:23:00    0:01:00
    5/17/2013 Voice        Blashinsky, M itchell (Glenmark)         Outgoing   CW-3 (Sa ndoz)                    11:56:00   0:01:00
    5/17/2013 Voice        Blashinsky, M it chell (Glenma rk)       Incoming   CW-3 (Sandoz)                     12:27:00   0:05:00
    5/17/2013 Voice        Blashinsky, M itchell (Glenmark)         Incoming   CW-3 (Sandoz)                     12:49:00   0:05:00


           755.       Similai·ly, San doz followed the Tai·o price increases on Betamethasone

  Dipropionate Cream an d Lotion and Betamethasone Valerate Cream on July 28, 2013. In the

  days leading up to the Sandoz price increase, Aprahamian exchanged several calls with CW-3,

  including a call on July 23 , 2013 that lasted three (3) minutes. Dming that call, CW-3 conveyed

  to Aprahamian that San doz would be increasing prices on several Tai·o products, including the

  Betamethasone products. CW-3's contemporaneous notes from that call ai·e detailed below:




                                                                     192
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 206 of 606 PageID #: 3075




           756.   Lastly, Penigo followed the Taro price increases on Desonide Cream and

  Ointment on May 21 , 2013 and Actavis re-entered the Desonide Cream market and matched the

  competitors' pricing on August 15, 2013. The chart below details at least some of the

  communications between the three competitors in the days smTounding these market events:

    Date    a Call Typea1Target Name               alDirection a    Contact Name           a Time         aDurationa
    5/10/2013 Voice       Perfetto, Mike (Taro)        Outgoing     Boothe, Douglas (Perrigo)        4:38:00    0:02:00
    5/10/2013IVoice      IPerfetto, Mike (Taro)      I outgoing    IT.D. (Actavis)            I      4:41:ool   0:11:00
    5/10/2013 Voice      Perfetto, Mike {Taro)        Outgoing      Boothe, Douglas (Perrigo)        4:56:00    0:17:00
    5/22/2013 IVoice     IM .D. (Actavis)            I outgoing    IT.P. (Perrigo)              I    9:22:ool   0:02:00
    5/22/2013 Voice       M .D. (Actavis)              Incoming     T.P. (Perrigo)                  12:32:20    0:00:19
    5/22/2013 IVoice     IM .D. (Actavis)            IOutgoing     IT.P. (Perrigo)              I 12:46:ool     0:14:00
    5/23/2013 Voice       M .D. (Actavis)              Outgoing      T.P. (Perrigo)              11:01:47       0:24:02
     8/7/2013IVoice      IPerfetto, Mike (Taro)      I outgoing    I Boothe, Douglas (Perrigo) I 4:41:ool       0:02:00
     8/7/2013 Voice      Perfetto, Mike {Taro)        Incoming      Boothe, Douglas (Perrigo)       10:33:00    0:13:00
     8/7/2013IVoice      I Boothe, Douglas (Perrigo) I incoming    I Fa Ikin, Marc (Actavis)   I 14:52:ool      0:11:00
     8/8/2013 Voice        Perfetto, Mike (Taro)       Outgoing      Boothe, Douglas (Perrigo)    6:32:00       0:06:00
     8/8/2013 IVoice     IM.D. (Actavis)             I Outgoing    IT.P. (Perrigo)              I    9:24:001   0:03:00
     8/8/2013 Voice       M.D. (Actavis)               Incoming     T.P. (Perrigo)                   9:25:00    0:03:00
     8/8/2013 IVoice     IM.D. (Actavis)             I outgoing    IT.P. (Perrigo)              I    9:28:ool   0:05:00
     8/9/2013 Voice       M.D. {Actavis)              Outgoing       T.P. {Perrigo)                 10:39:00    0:03:00
    8/16/2013IVoice      IAprahamian, Ara (Taro)     I outgoing    I A.B. (Actavis)             I    1:13:ool   0:09:00


           757.   Consistent with their ongoing understandings, Taro exercised restraint, just as its

  competitors had done, and did not poach customers from its competitors after they followed with

 price increases of their own. For example, on May 23 , 2013 , Econdisc reached out to Taro

  asking for a bid on Alclometasone Cream. Aprahamian asked D.S., a Taro sales executive, why

  Econdisc was looking for a bid and D.S. replied:

                                                         193
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 207 of 606 PageID #: 3076




                                                                              Aprahamian

  responded:                             Consistent with Aprahamian’s directive, Taro

  subsequently declined to bid on the business.

         758.    The competitors continued to communicate about the May 2013 Increase products

  even after the competitors had followed the increases. These open lines of communication were

  important to ensure that the competitors did not run afoul of the delicate market share balance

  they had achieved with each other.

         759.    For example, in September 2013, D.S. of Taro called CW-4 of Sandoz to tell her

  that Taro's Carbamazepine ER product was being held up at the border. As a result, Sandoz

  would likely be receiving requests from Taro customers for the product. By conveying this to

  CW-4, D.S. was sending the message that Taro would lose customers if Sandoz sold too much

  and Taro would have no choice but to compete to get its market share back. This would disrupt

  the market and cause prices to deteriorate across the board.

         760.    After speaking with D.S., CW-4 sent an internal e-mail, including to Defendant

  Kellum, stating:



                                                                              Kellum responded in

  agreement:

                                iv.    Building Upon Early Successes – Taro's Continued
                                       Collusion Over The Ensuing Years

         761.    Over the next several years – indeed into at least early January 2016 – Defendants

  Aprahamian and Perfetto continued to use their contacts at competitor companies to collude on

  overlapping products and improve Taro’s bottom line. During these years, Aprahamian and

                                                  194
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 208 of 606 PageID #: 3077




  Perfetto expanded their efforts to allocate markets and fix prices on additional products –

  including several non-topical products – and to collude with additional competitors. Although

  the Taro executives continued to collude with their key competitors – Sandoz, Perrigo, Actavis,

  Mylan, and Glenmark – they also coordinated with their contacts at other companies including

  Rising, Lannett, Wockhardt, Amneal, and G&W. By 2016, a large majority of the company’s

  business was implicated by the executives’ anticompetitive conduct.

         762.    The following Section discusses this collusion in further detail as it relates to

  specific products.

                                         a)    Alclometasone Dipropionate Ointment

         763.    Alclometasone Dipropionate Ointment ("Alclometasone Ointment"), also known

  by the brand name Aclovate, is a topical steroid used to treat inflammation and itching caused by

  skin conditions such as allergic reactions, eczema, and psoriasis.

         764.    As discussed above in an earlier Section, Taro, Sandoz, and Glenmark colluded to

  significantly raise the price of Alclometasone Cream in May 2013. Simultaneously, those same

  three competitors were also coordinating on Alclometasone Ointment.

         765.    In May 2013, Sandoz was the exclusive generic manufacturer of Alclometasone

  Ointment. The other competitors – Taro and Glenmark – had exited the market due to supply

  issues. However, around this time, Sandoz began experiencing supply issues of its own on

  Alclometasone Ointment. As a result, Taro and Glenmark – in consultation with Sandoz – used

  this as an opportunity to raise the price of the product and re-enter at that higher price.

         766.    As detailed above, the competitors were discussing their plans for Alclometasone

  Cream and Ointment as early as April 2013. For example, on April 15 and April 16, 2013, CW-

  3 of Sandoz exchanged several calls with Defendants Aprahamian of Taro and Blashinsky of



                                                   195
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 209 of 606 PageID #: 3078




  Glenmark. On these calls, Blashinsky relayed that Glenmark expected to re-enter the

  Alclometasone Ointment market in the                      and was seeking
                                                                              -      percent

  share. CW-3 took contemporaneous notes during these conversations, and his complete notes

  from those calls are pictured below:




         767.    Three days later, on April 19, 2013, CW-3 of Sandoz e-mailed M.A., a Sandoz

  marketing executive, stating



                                               However, the true source of CW-3’s information

  was Glenmark, not a customer. CW-3 wanted a breakdown of sales by customer so that he could

  understand how best to divide up customers as Glenmark entered the market.

         768.    On May 23, 2013, Sandoz sent an internal e-mail advising that it could no longer

  supply the 45gm formulation of Alclometasone Ointment. At that time, both the 15gm and




                                                196
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 210 of 606 PageID #: 3079




  60gm fo1mulations were also on temporaiy back order. That same day, on May 23 , 2013 , CW-3

  called Blashinsky and they spoke for four (4) minutes.

            769.   On May 29, 2013, D.S., a Taro sales executive, fo1warded Aprahamian an e-mail

  he received from Cai·dinal regarding Sandoz's supply issues on Alclometasone Ointment. The

  next day, Aprahamian responded,




            770.   Over the next several days, Taro had several calls with Glenmai·k during which

  the two competitors coordinated their plans to increase pricing in advance of their re-entiy into

  the Alclometasone Ointment mai·ket. These calls ai·e detailed in the chart below:

     Date     alCall Type a   Target Name             a   DirectionDcontact Name        aTime     aDurationa
     5/31/2013      Voice     Blashinsky, M itchell       Incoming   D.S. (Taro)              9:47:00   0:03:00
     5/31/2013      Voice     Blashinsky, M itchell       Outgoing   D.S. (Taro)             11:00:00   0:19:00
      6/3/2013      Voice     Blashins~, M itchell        Outgoing   Taro Pharmaceuticals    13:03:00   0:06:00
      6/3/2013      Voice     Blashinsky, M itchell       Outgoing   Taro Pharmaceut icals   13:09:00   0:14:0Q.

            771.   On June 6, 2013, after exchanging e-mails with Taro's supply chain regai·ding

  Alclometasone Ointment, Aprahamian sent an internal e-mail stating,

                                                                           The next day, on June 7, 2013 ,

  Aprahamian called CW-3 of Sandoz and they spoke for eleven (11) minutes.

            772.   On June 10, 2013, Glenmai·k re-entered the Alclometasone Ointment market with

  WAC pricing that was significantly higher than Sandoz's WAC pricing. The next day, on June

  11 , 2013 , Taro issued notices to the three big wholesalers - ABC, Cardinal, and McKesson -

  announcing it was re-entering the Alclometasone Ointment mai·ket at new WAC pricing that




                                                             197
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 211 of 606 PageID #: 3080




  matched Glenmark. Taro increased its WAC pricing between 201% and 239%, depending on the

  formulation.

         773.    That same day, on June 11, 2013, M.A. of Sandoz sent an internal e-mail

  indicating that Taro had increased pricing on Alclometasone Ointment. J.R., a senior Sandoz

  marketing executive, responded approvingly:



 -       774.    The next day, on June 12, 2013, Aprahamian e-mailed Perfetto and J.K., a Taro

  executive, regarding Alclometasone Ointment stating that Taro had launched the product and




         775.    That same day, S.B., a Taro sales executive, e-mailed Aprahamian stating,




 -           Aprahamian responded:



  more share than Taro was entitled to – responded,
                                                                        S.B. replied:

                                                                   Aprahamian – not wanting to take



                                         b)   Fluocinonide Solution

         776.    Fluocinonide Solution (“Fluocinonide Solution), also known by the brand name

  Lidex, is a corticosteroid used to treat a variety of skin conditions, such as eczema, dermatitis,

  allergies, and rash. Fluocinonide Solution comes in 20ml and 60ml bottles.

         777.    As detailed above in an earlier Section, Fougera (now Sandoz) and Taro colluded

  to increase prices on Fluocinonide Solution twice – once in May 2011 and again in February and

  March 2012.



                                                  198
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 212 of 606 PageID #: 3081




            778.   On June 17, 2013, Actavis filed a "CBE 30" application with the FDA, which

  would allow it to use an old ANDA to sell Fluocinonide Solution after having been out of the

  market for many years. Actavis targeted the third week of July 2013 for its official launch date

  and identified a market share goal of 20% to 25%.

            779.   Beginning on June 17, 2013 , and over the next several days, several Acta.vis

  employees exchanged calls with Defendants Aprahamian and Perfetto of Taro. At the same

  time, Aprahamian was communicating with his conta.c t at Sandoz, CW-3. These calls are

  detailed in the cha1t below:

     Date     a Call Typea Target Name                a lDirection   Contact Name               Time   a Duration
     6/17/2013     Voice   Rogerson, Rick Actavis        Outgoing       rahamian, Ara   aro      14:20:37    0:00:35
     6/18/2013     Voice   Perfetto, Mike (Taro)         Outgoing    T.D. (Actavis)              13:35:00    0:08:00
     6/19/2013     Voice   A rahamian, Ara Taro          Outgoing    CW-3 Sandoz                 10:27:00    0:01:00
     6/19/2013     Voice   A rahamian, Ara (Taro)        Outgoing    Rogerson, Rick (Actavis)    10:47:00    0:12:00
     6/19/2013     Voice   A rahamian, Ara Taro          Incoming    CW-3 Sandoz                 12:08:00    0:15:00
     6/19/2013     Voice   Rogerson, Rick (Actavis)      Incoming    Aprahamian, Ara (Taro)      14:48:04    0:11:54
     6/27/2013     Voice   Aprahamian, Ara {Taro)        Incoming    CW-3 (Sandoz)                4:25:00    0:13:00
     6/27/2013     Voice   Aprahamian, Ara (Taro)        Incoming    CW-3 (Sandoz)               12:39:00    0:07:00
     6/27/2013     Voice   Aprahamian, Ara {Taro)        Outgoing    CW-3 (Sandoz)               13:15:00    0:03:00
     6/28/2013     Voice   Perfetto, Mike (Taro)         Outgoing    S. C. (Actavis)              9:47:00    0:06:00
      7/2/2013     Voice   Aprahamian, Ara {Taro)        Outgoing    M .D. {Actavis)             12:22:00    0:39:00


            780.   Aprahamian was acting as a conduit- conveying infonnation between Actavis and

  Sandoz - because the two competitors did not have an independent relationship. For example, as

  detailed above, in between his communications with Actavis on June 19, 2013, Aprahamian

  spoke with CW-3 of Sandoz for fifteen (15) minutes. During that call, CW-3 took the following

  contemporaneous notes in his Notebook regarding Actavis 's entiy on Fluocinonide Solution:




                                                            199
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 213 of 606 PageID #: 3082




         781.    On July 5, 2013, Actavis submitted a challenge for Taro’s Fluocinonide Solution

  business at ABC. On July 9, 2013, ABC alerted Taro of the offer and extended Taro a right of

  first refusal. Even though ABC did not disclose the challenger, Taro already knew it was

  Actavis.

         782.    After receiving the price challenge, H.M., a Taro sales executive, acknowledged

  that                                               and asked Aprahamian if ABC was a customer

  that they wanted to give up. The following day on July 10, 2013, Aprahamian called three

  different Actavis sales executives, M.B., T.D. and S.C. Two of the calls lasted two (2) minutes

  and the third lasted one (1) minute.

         783.    The next day, on July 11, 2013, Aprahamian informed his colleague at Taro,

  H.M., that                                            The following day, Aprahamian alerted ABC

  that Taro would not lower its price and, thereafter, ABC awarded the Fluocinonide Solution

  business to Actavis.

         784.    Having secured ABC from Taro, Actavis then focused on securing a larger

  customer from Sandoz so that Actavis could meet its target share. In early July, Actavis solicited

  Walgreens, a large Sandoz customer.

         785.    When Actavis formally launched on July 22, 2013, it still had not received a

  decision back from Walgreens. The formal launch announcement prompted several companies,

  including CVS, McKesson, Morris & Dickson, Cigna, and Hannaford, to seek bids from Actavis.

  Actavis, however, did not provide bids to any of these larger purchasers. The few bids that

  Actavis sent out in response to solicitations were to smaller potential customers that it

  determined                                   in terms of market share.




                                                  200
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 214 of 606 PageID #: 3083




          786.         Ultimately, Sandoz refused to bid to retain the Walgreens business, and conceded

  th e customer to Actavis. With this account, Actavis had met its shar e target an d had secured

  24% of the Fluocinonide Solution market.

          787.         During this time period, Taro and Sandoz were also careful not to poach each

  other 's customers. In early July 2013 , Taro was backordered for Fluocinonide Solution . On July

  15, 2013 , MMCAP, a Taro customer, reached out to CW-3 asking Sandoz to bid on Fluocinonide

  Solution . Only three day later, CW-3 responded to MMCAP and declined to bid claiming supply

  constraints. Sandoz's excuse for not bidding was a pretext. In the intervening time, CW-3

  exchanged three (3) text messages with H .M. of Taro and spoke with Aprahamian twice - with

  one call lasting sixteen (16) minutes and the second lasting eight (8) minutes.

                                                c)   Taro's August 2013 Price Increases

          788.         Following sho1ily on the heels of th e May 2013 Increases, Taro colluded with its

  competitors - Teva, San doz, and PeITigo - to significantly raise prices on three products -

  Etodolac Tablets, Etodolac ER Tablets (collectively, "Etodolac"), an d Hydroco1iisone Valerate

  Cream - in August 2013 (the "August 2013 Increases"). These diugs and their competitors, as

  well as the dates and sizes of the increases, are detailed in the chart below:

     Drug                            II Competitors II Lead/Followed II Date Ii!! Largest % lncreasEII]
                                       Sandoz           Lead             7/26/13
                                       Teva             Followed         8/9/13
     Etodolac Tablet                   Taro             Followed         8/9/13    433%
                                       Teva            Lead/Followed     8/9/13
     Etodolac Extended Release Tablet Taro             Lead/Followed     8/9/13    183%
                                      Perrigo          Lead              8/1/13
     Hydrocortisone Valerate Cream     Taro             Followed         8/9/13    351%

          789.         In the weeks leading up to the price increases on Etodolac, Defendant

  Aprahainian was in frequent communication with his contacts at Teva (Nisha Patel) and Sandoz




                                                        201
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 215 of 606 PageID #: 3084




  (CW-3) to coordinate. 6 Similarly, and at the same time, Defendant Perfetto was colluding with

  his contact at Perrigo – Defendant Boothe – regarding Hydrocortisone Valerate Cream.

            790.   For example, on July 30, 2013, Perrigo notified its customers that it was

  increasing prices on a number of different products, including Hydrocortisone Valerate Cream.

  Notably, at the same time that Perrigo was colluding with Taro on Hydrocortisone Valerate, it

  was also colluding with other competitors regarding different products on its price increase list –

  including Promethazine HCL Suppositories (Actavis and G&W) and Ciclopirox Solution (G&W

  and Sandoz). These products are discussed in detail in later Sections of this Complaint.

            791.   Two days later, on August 1, 2013, Aprahamian instructed a colleague at Taro to

  begin implementing price increases on Hydrocortisone Valerate and Etodolac. Aprahamian

  stated,                                          Not wanting to provide the details in writing,

  Aprahamian concluded:

            792.   In the days leading up to the Taro increases, Aprahamian exchanged several calls

  with Nisha Patel and CW-3 regarding Etodolac, while Perfetto was coordinating with Boothe

  about Hydrocortisone Valerate. At least some of those calls are detailed in the chart below:




  6
    The collusive relationship and interactions between Taro, Sandoz, and Teva with regard to the
  drugs Etodolac and Etodolac ER are addressed in greater detail in the Plaintiff States’ Teva
  Complaint, MDL No. 2724, 2:19-cv-02407-CMR, Dkt. No. 106. Although the Plaintiff States do
  not seek relief relating to Etodolac herein, the collusive interactions are part of the larger pattern
  of conduct involving Taro, Sandoz, and Teva, and are discussed herein to provide context for the
  larger price increase strategy that Taro was employing at this time, and to provide further support
  for the allegations herein.
                                                   202
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 216 of 606 PageID #: 3085



    Date   a Call Typea~                       a   Directiona ~                         D 1Time a 1Durationa
     8/7/2013 Voice    Perfetto, Mi ke (Taro)      Outgoing   Boothe, Douglas (Perrigo)       4:47:00 0:02:00
     8/7/2013 Voice    Aprahamian, Ara (Taro)      Incoming   CW-3 (Sandoz)                   7:45:00 0:03:00
     8/7/2013 Voice    Perfetto, Mi ke (Taro)      Incoming   Boothe, Douglas (Perrigo)      10:33:00 0:13:00
     8/7/2013 Voice    Boothe, Douglas {Perrigo)   Outgoing   Perfetto, Mike (Taro)          14:19:00 0:02:00
     8/8/2013 Voice    Aprahamian, Ara (Taro)      Incoming   Patel, Nisha (Teva)             3:59:00 0:01:00
     8/8/2013 Voice    Aprahamian, Ara (Taro)      Outgoing   Patel, Nisha (Teva)             4:03:00 0:13:00
     8/8/2013 Voice    Aprahamian, Ara (Taro)      Incoming   CW-3 (Sandoz)                   4:37:00 0:08:00
     8/8/2013 Voice    Aprahamian, Ara (Taro)      Incoming   CW-3 (Sandoz)                   4:47:00 0:01:00
     8/8/2013 Voice    Perfetto, Mi ke (Taro)      Outgoing   Boothe, Douglas (Perrigo)       6:32:00 0:06:00
     8/8/2013 Voice    Aprahamian, Ara {Taro)      Incoming   CW-3 {Sandoz)                 12:42:00  0:04:00


           793.   After this series of communications, on August 9, 2013 , Taro followed the

  increases on Hydroco1tisone Valerate and Etodolac and published WAC pricing that matched its

  competitors.

           794.   After the August 2013 Increases, several customers voiced concerns over the size

  of the increases on Hydroco1tisone Valerate Cream. For example, after receiving PeITigo's

  notification on July 30, 2013, one customer e-mailed P.H. , a sales executive at PeITigo, asking,



  Knowing that there was no real justification for the increase, P.H. responded simply, _



           795.   Similarly, on July 31, 2013, T.P., a sales executive at PeITigo, received some

 pushback from Walgreens about the Hydroco1tisone Valerate price increases. T.P. passed that

  infonnation along to his supervisor, Defendant Wesolowski, a senior PeITigo executive, stating:




                                                      203
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 217 of 606 PageID #: 3086




                                        d)    Triamcinolone Acetonide Paste

         796.    Triamcinolone Acetonide Paste ("Triam Paste"), also known by the brand name

  Oralone, provides tempora1y relief from pain symptoms caused by mouth lesions. In 2013, the

  annual market size for this diug was approximately $14 Inillion.

         797.    As of October 2013, Rising and Taro were the two competitors in the market for

  Triam Paste and each maintained approximately 50% market share.

         798.    In October 2013, Rising was considering implementing a price increase on Triam

  Paste. Prior to increasing the price, CW-2, then a senior sales and marketing executive at Rising,

  reached out to D.S., a Taro sales executive, to discuss the increase. These calls are detailed in

  the chaii below. CW-2 felt internal pressure to make money on the product and wanted

  assurance from D.S. that Tai·o would follow before Rising raised prices.

     Date       a1Call Ty pell Target Name    -     Direction   •   Contact Name  •   Time   •    I   Duration   •
        9/27/2013    Voice    CW-2 (Rising)         Outgoing        D.S. (Taro)        13:32:00          0:02:00
        9/30/2013    Voice    CW-2 (Rising)         Incoming        D.S. (Taro)         5:41:00          0:04:00
       10/11/2013    Voice    CW-2 (Rising)         Outgoing        D.S. (Taro)        12:09:00          0:02:00
       10/14/2013    Voice    CW-2 (Rising)         Outgoing        D.S. (Taro)         9:31:00          0:04:00


         799.    Two days after the final call detailed above, on October 16, 2013, Rising

  increased its WAC pricing for Triam Paste by 25%. Two weeks later, on November 1, 2013,

  Tai·o published increased WAC pricing that matched Rising's pricing exactly.

         800.    Prior to implementing the increase, Defendant Aprahamian of Taro described in

  an internal e-mail that Tai·o was- its prices

  and noted that the risk of losing business was-          Indeed, the risk was lllllllbecause CW-2

  and D.S. had discussed the increase in advance and Tai·o had confidence that Rising would

  respect its mai·ket position and not poach its customers.




                                                    204
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 218 of 606 PageID #: 3087




                                                                             e)                 Acetazolamide Tablets

         801.         Acetazolamide Tablets ("Acetazolamide"), also known by the brand name

  Diamox, is an oral solid medication used to ti·eat glaucoma, epilepsy, altitude sickness, periodic

 paralysis, and heart failure. Acetazolamide Tablets are available in 250mg and 125mg dosages.

  The 250mg dosage is the predominant fonn.

         802.         Since at least 2010, Taro and Lannett have been the only major suppliers of

  Acetazolamide Tablets. Taro and Lannett both supply the 250mg dosage and Taro is the only

  major supplier of the 125mg dosage.

         803.         Since 2010, Taro and Lannett have coordinated three lockstep price increases on

  Acetazolamide: in December 2010, April 2012, and late fall 2013. The graph below shows both

  the lockstep nature of the price increases and their growth in size:


                                Acetazolamide Tablets (250mg) WAC Package Price
                     250



             ~
             ro
                     200
             0
             "O
              C
             ~ 150
              u
             ·c
             0..
              Q)

              ~ 100
             ..><:
              u
              ro
             0..

             ~
             $ so




                                                                                                  ... ... ... ... m... m ... m... ...... ...... ...... ......
                      0
                           0
                           .-<
                           0
                                     0
                                     rl
                                     0
                                             0
                                             .-<
                                             0
                                                       0
                                                       .-<
                                                       0
                                                                 rl
                                                                 rl
                                                                 0
                                                                      .-<
                                                                      .-<
                                                                      0
                                                                               .........
                                                                               0
                                                                                           rl
                                                                                           rl
                                                                                           0
                                                                                                 N

                                                                                                 0
                                                                                                          N

                                                                                                          0
                                                                                                                    N

                                                                                                                    0
                                                                                                                             N

                                                                                                                             0        0        0
                                                                                                                                                rl
                                                                                                                                                         m
                                                                                                                                                         0        0         0        0        0        0
                           N
                            ... ..........
                           .......   N       N
                                             .......
                                             rl
                                                       N
                                                            ...
                                                       ... .......
                                                       .......
                                                       .......
                                                                 N    N
                                                                               ...
                                                                               N           N
                                                                      ....... ....... .......
                                                                       rl              rl
                                                                              j:::- .......
                                                                                                 N        N         N
                                                                                                                          ... .......... .......... ....... .......... .......... .......... ....... .......
                                                                                                                             N
                                                                                                 ....... ....... ....... .......
                                                                                                 rl       ri        rl
                                                                                                                                      N        N         N
                                                                                                                                                         rl
                                                                                                 -;:.- ~ j:::- ....... -;:.- ~ j:::- ....... -;:.- ~ j:::- .......
                                                                                                                                                                  N         N        N        N
                                                                                                                                                                                              rl
                                                                                                                                                                                                       N
                                                                                                                                                                                                       rl
                           -;:.-     ~       j:::-     0
                                                       rl
                                                           -;:.-      ~                    0
                                                                                           rl                             ...0                                    0
                                                                                                                                                                  rl                                 ...
                                                                                                                                                                                                       0


                                                                                  - -Taro                 -             Lannett



         804.         Since at least 2010, each time Taro increased the WAC price of its 250mg dosage

  of Acetazolamide, it also increased the WAC of its 125mg dosage.

                                                                                                      205
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 219 of 606 PageID #: 3088




          805.   At the start of 2010, Taro and Lannett's WAC prices for the 250mg dosage of

  Acetazolamide were $34.21 and $32.70, respectively. These prices remained unchanged until

  December 2010 when Taro and Lannett raised their prices to almost identical levels within two

  days of each other. On December 6, 2010, Taro increased its WAC price for the 250mg dosage

  by 15% to $40.48. Two days later, on December 8, 2010, Lannett increased its WAC by 24.26%

  to $40.75.

          806.   The day that Taro increased its prices, December 6, 2010, J.F., a member of

  Lannett's Board of Directors and an executive at a generics wholesaler, e-mailed K.S., a senior

  sales and marketing executive at Lannett, about the               that

                   . K.S. responded early the next morning stating,



          807.   By April 2012, Taro and Lannett were ready to impose a larger price increase.

  On April 3, 2012 at 7:37 in the morning, Defendant Blashinsky, then a senior Taro marketing

  executive, called K.S. at Lannett. The call lasted one (1) minute. That same day, Taro increased

  its WAC price for the 250mg dosage by 44.5% to $61.43. Lannett followed and matched Taro's

  increase two (2) days later on April 5, 2012. M.B. and K.S. would not speak again until May 9,

  2012.

          808.   The day of the Taro increase, a Cardinal representative called D.S., a sales

  executive at Taro, and told him that the customer would be putting Acetazolamide Tablets, as

  well as other Taro products, out to bid unless the company agreed not to increase prices on those

  products. D.S. summarized the call in an e-mail to Blashinsky and asked him how to respond.

  Blashinsky replied that Acetazolamide was one of several                   and that the pricing on

  the product should                 What Defendant Blashinsky meant was that Taro had an



                                                 206
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 220 of 606 PageID #: 3089




  understanding with Lannett that Lannett would follow Taro’s price increase and it would not

  poach any of Taro’s customers. On April 10, 2012, Taro submitted reduced pricing to Cardinal

  for several of the products, but the price of Acetazolamide remained unchanged.

         809.    Also on April 3, 2012, Tracy Sullivan., a Lannett sales executive, e-mailed her

  supervisor, K.S., about bidding on a Target RFP and listed several products including

  Acetazolamide for which Taro was the current supplier. Consistent with the ongoing agreement

  with Taro, K.S. directed Sullivan not to bid on the Acetazolamide business. The next day, April

  4, 2013, Lannett submitted a response to the Target RFP that did not include Acetazolamide.

         810.    In March 2013, Taro hired Defendant Aprahamian as a senior sales and marketing

  executive. Aprahamian and A.B., a senior-most executive officer at Lannett, had a social

  relationship that preceded Aprahamian's tenure at Taro. The two men met up for meals,

  contemplated joining a horse racing investment group, and did other favors for each other.

         811.    Shortly after Aprahamian began working at Taro, in the late fall of 2013, that

  relationship became collusive and Taro and Lannett coordinated to again raise the price of

  Acetazolamide – this time by raising it more than 220%.

         812.    In the months leading up to the increases, representatives of Taro and Lannett had

  the opportunity to discuss and coordinate the late fall 2013 price increases in person at trade

  association meetings and other social occasions.

         813.    For example, from August 10 to August 13, 2013, the NACDS held its Total

  Store Expo in Las Vegas, Nevada. Representatives from Taro, including Defendant Aprahamian

  and D.S., and representatives from Lannett, including Sullivan, K.S., A.B., and M.B., a Lannett

  business and development manager, attended the conference. Further, representatives from Sun




                                                  207
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 221 of 606 PageID #: 3090




  Pharmaceuticals, Taro’s parent company, also attended, including G.S., a senior executive, and

  S.K., a sales executive.

         814.    After the conference, on August 16, 2013, M.B. of Lannett and J.F., a Lannett

  Board member, had dinner with G.S. and S.K. of Sun. M.B. of Lannett followed up by e-mail a

  few days later thanking G.S. for dinner and also

                             M.B. further noted that



         815.    Representatives from Taro and Lannett also attended the GPhA Fall Technical

  Conference in Bethesda, Maryland from October 28 through October 30, 2013.

         816.    Approximately two weeks later, on November 15, 2013, A.B. of Lannett called

  Aprahamian twice. Both calls lasted two (2) minutes. A.B. called Aprahamian again the next

  day, on November 16, 2013. The call lasted one (1) minute. According to available phone

  records, the calls on November 15, 2013 were the first calls between the two competitors since

  August 22, 2012, as well as the first time that they had spoken by phone since Aprahamian

  joined Taro.

         817.    Shortly after these calls, on November 26, 2013, Lannett raised its WAC price on

  Acetazolamide by 275.5% to $230.65.

         818.    Following the increase, Lannett customers reached out to Taro asking the

  competitor to bid on Acetazolamide. Consistent with its ongoing understanding with Lannett,

  Taro turned the business away.

         819.    For example, Wal-Mart, a Lannett customer, e-mailed D.S. of Taro on November

  26, 2013, asking if Taro was interested in bidding on its Acetazolamide business. In response,

  Aprahamian sent an internal e-mail to D.S., and others at Taro, instructing them



                                                208
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 222 of 606 PageID #: 3091




                                                          Aprahamian further advised that they

  should

           820.    Later that same day, another Lannett customer, Meijer, reached out to S.B., a Taro

  sales executive, asking for a bid on Acetazolamide. S.B. responded,



                                   But that explanation was a lie; Taro was not having supply issues

  at that time.

           821.    Following Lannett's increase, Taro's customers, including Cardinal, McKesson,

  and Morris & Dickson, tried to increase their Acetazolamide orders with Taro at the lower

  pricing, anticipating that Taro might try to raise its prices as well. Aprahamian told Taro’s

  supply chain personnel to monitor these increased orders and cut them to historical levels. He

  explained that



           822.    On December 4, 2013, Econdisc, a GPO customer, asked Sullivan of Lannett why

  the company had increased its pricing on Acetazolamide, noting

                        Sullivan drafted a response that blamed the increases on general market

  conditions and higher costs of production and forwarded the draft to R.F., a Lannett marketing

  manager, asking                       R.F. responded:




                                                  209
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 223 of 606 PageID #: 3092




         823.    Later that day, Sullivan replied to Econdisc stating that Lannett raised the price on

  Acetazolamide because



         824.    At the same time customers were reacting to Lannett's increase, Taro was in the

  midst of implementing its own price increase. On December 1, 2013, Aprahamian e-mailed

  pricing information for the Acetazolamide increase to the Taro sales team and asked them to

  coordinate getting Taro's price increase letters out. Taro sent the letters to its customers on

  December 11 and December 12, 2013.

         825.    On December 13, 2013, Taro raised its WAC price on the Acetazolamide 250mg

  dosage by 226.5% to match Lannett's pricing at $230.65.

         826.    The next day, on December 14, 2013, Aprahamian called A.B. of Lannett. The

  call lasted two (2) minutes. Aprahamian and A.B. would not speak again until April 8, 2014,

  according to available phone records.

         827.    Taro held firm to its increase even when a large distributor, McKesson, asked for

  a price reduction. In support of a price reduction, McKesson noted that one of Taro’s

  competitors could sell Acetazolamide for 18.42% below McKesson's current contract price.

                                                  210
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 224 of 606 PageID #: 3093




  Aprahamian responded that

                                                                           and suggested that the

  McKesson representative                                         McKesson subsequently closed the

  issue.

           828.   Similarly, on December 16, 2013, Taro's customer MMCAP e-mailed asking why

  Taro had increased pricing on Acetazolamide. L.R., a business analyst at Taro, forwarded the

  request to M.L., a Taro pricing executive, asking for advice on how to respond. M.L. instructed

  L.R. to tell MMCAP the increase was

           829.   That same day, on December 16, 2013, in a Sales and Marketing conference call,

  Aprahamian noted to the invitees, including M.L., that the Acetazolamide pricing adjustments



           830.   Taro’s and Lannett’s revenue from Acetazolamide grew substantially with the

  coordinated price increases. In 2012, total sales for Acetazolamide were $16,480,000. Revenue

  from sales in 2013 rose to $21,270,000 and, in 2014 after the late fall 2013 price increases, total

  sales of Acetazolamide reached $60,680,000.

           831.   Throughout the period of the price increases referenced above, Lannett and Taro

  maintained a virtually even split of the 250mg market, with each having around 50% of the

  market. Overall, combining the markets for the 125mg dosage and 250mg dosage, Taro had

  approximately 56% of the total market and Lannett had 43%.

                                         f.    Desonide Ointment

           832.   Desonide Ointment is a topical steroid that treats a variety of skin conditions,

  including eczema, dermatitis, allergies, and rash.




                                                   211
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 225 of 606 PageID #: 3094




         833.    As discussed in detail above in an earlier Section, Taro and PeITigo coordinated to

  significantly raise prices on Desonide Ointment in May 2013. At the same time, Taro and

  PeITigo were also speaking with Sandoz about Desonide Ointment, knowing that Sandoz had

 plans to re-enter the market.

         834.    Indeed, as early as March 2013, Sandoz began discussing its potential re-ent:Iy

  into the market for Desonide Ointment both internally and with its competitors.

         835.    For example, on March 28, 2013, M.A. , a Sandoz marketing executive, sent an

  internal e-mail, including to CW-3, stating



                                                         CW-3 immediately fo1warded the e-mail to

  Defendant Kellum.

         836.    The next morning, on March 29, 2013, CW-3 called Kellum and they spoke for

  seven (7) minutes. CW-3 then spent the next twenty-five minutes communicating alternately

  with Defendant Aprahamian and with his superiors at Sandoz. After each call with Aprahamian,

  CW-3 would immediately hang up and call either Kellum or CW-1. This call pattern is detailed

  in the chart below:



                                                                                   9:51:00   0:05:00
      3/29/2013 Voice     CW-3 Sandoz     Outgoing     Kellum, Arman do Sandoz)    9:56:00   0 :10:00
      3/29/2013 Voice     CW-3 (Sandoz)   Outgoing     Aprahamian, Ara (Taro)     10:06:00   0:06:00
      3/29/2013 Voice     CW-3 (Sandoz)   Out oin      CW-1 Sandoz)               10:12:00   0 :01:00


         837.    The next business day, on April 1, 2013, CW-3 called T.P. of PeITigo - the other

  competitor for Desonide Ointment - and they spoke for seventeen (17) minutes. During that

  call, T.P. provided CW-3 with a list of products, including Desonide Ointment, for which PeITigo

  had recently increased prices. Notably, however, PeITigo had not yet increased pricing on


                                                 212
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 226 of 606 PageID #: 3095




  several of those products, including Desonide Ointment. CW-3's contemporaneous notes from

  that call are detailed below:




         838.    Later that day, CW-3 typed up the information into an e-mail and forwarded it

  along internally, including to Kellum:




                                                213
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 227 of 606 PageID #: 3096




         839.    The next day, April 2, 2013, CW-3 called Aprahamian and they spoke for six (6)

  minutes. CW-3 hung up and immediately called T.P. of Perrigo. The call lasted five (5)

  minutes. On these calls, and as discussed in detail in an earlier Section, the competitors spoke

  about the products that Taro planned to increase prices on in May 2013, including Desonide

  Ointment. CW-3’s contemporaneous notes from these calls reflect as much:




         840.    Several months later, after both Taro and Perrigo had implemented their price

  increases on Desonide Ointment, Sandoz was readying to re-enter the market. On December 18,

  2013, M.A., a marketing executive at Sandoz, sent the following internal e-mail summarizing the

  facts surrounding the re-launch:




         841.    That same day, CW-3 of Sandoz called T.P. of Perrigo and they spoke for five (5)

  minutes. CW-3 hung up and called CW-1 twice. First thing the next morning, on December 19,

  2013, CW-3 called T.P. again. The call lasted one (1) minute. CW-3 hung up and immediately

                                                 214
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 228 of 606 PageID #: 3097




  called CW-1 and they spoke for four (4) minutes. Later that day, CW-3 spoke with Defendant

  Aprahamian at Taro. The call lasted fifteen (15) minutes.

           842.   On January 6, 2014, Sandoz held a Commercial Operations call during which they

  discussed, among other things, the Desonide Ointment re-launch. In particular, they discussed

  the market share breakdown between Taro and Perrigo, Sandoz's target market share, and the

  anticipated re-launch date of January 17, 2014. CW-3's contemporaneous notes from the call are

  below:




           843.   Two days later, on January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted

  one (1) minute. The next day, on January 9, 2014, CW-3 called T.P. again and they spoke for

  nearly sixteen (16) minutes. During that call, T.P. provided CW-3 with Perrigo's non-public

  pricing for Desonide Ointment at various customers. T.P. also warned CW-3 not to go after

  Walgreens. CW-3's contemporaneous notes from that call are below:




           844.   Immediately upon hanging up with T.P., CW-3 called Aprahamian and they spoke

  for nine (9) minutes. That same day, Defendant Perfetto of Taro and Defendant Boothe of

  Perrigo also exchanged two calls lasting six (6) minutes and twenty-nine (29) minutes,

  respectively.

                                                 215
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 229 of 606 PageID #: 3098




         845.    On January 16, 2014 – the day before Sandoz’s anticipated re-launch – CW-3

  called T.P. of Perrigo and they spoke for ten (10) minutes. CW-3 hung up and immediately

  called CW-1. The call lasted eight (8) minutes. A few days later, on January 22, 2014,

  Aprahamian called CW-3. The call lasted one (1) minute. On January 24, 2014, CW-3 called

  Aprahamian back and they spoke for twenty-two (22) minutes.

         846.    On these calls, T.P. of Perrigo and Aprahamian of Taro provided CW-3 with non-

  public pricing for Desonide Ointment at various customers. The competitors also discussed

  which customers they would agree to cede to Sandoz. CW-3 contemporaneously listed this

  information in his Notebook and placed check marks next to the customers that Perrigo and Taro

  agreed to give up to Sandoz. These notes are below:




         847.    In accordance with their agreement, on January 28 and January 29, 2014, Sandoz

  submitted bids for Desonide Ointment to Taro's customers Econdisc, McKesson, and Omnicare,

  and to Perrigo's customer, Rite Aid. In each instance, the competitors declined to reduce their

  pricing to retain the business. As a result, the customers awarded their Desonide Ointment

  business to the new entrant, Sandoz.

                                                 216
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 230 of 606 PageID #: 3099




         848.    On February 13, 2014, Sandoz was presented with the opportunity to supply

  Cardinal with Desonide Ointment. Not wanting to disturb the delicate market balance it had

  negotiated with its competitors, CW-1 responded,




                                        g)    Taro's June 2014 Price Increases

         849.    Building on its successes in 2013, Taro set its sights even higher in 2014,

  implementing a number of significant price increases, including several of the largest WAC

  increases across the industry that year. As they had done in the past, Defendants Aprahamian

  and Perfetto focused their efforts on increasing prices on those products where they had strong

  relationships and ongoing understandings with individuals at competitor companies.

         850.    For example, in April 2014 Taro capitalized on its relationships with Teva and

  Sandoz to significantly raise prices on Ketoconazole Cream and Tablets. Defendant Aprahamian

  coordinated with Nisha Patel of Teva and CW-3 of Sandoz, while CW-1 of Sandoz also

  communicated directly with Patel. The collusion on Ketoconazole is discussed in detail in the

  Plaintiff States' Teva Complaint and is referred to herein for illustrative purposes only.

         851.    Shortly thereafter, in June 2014, Taro increased pricing on several different

  products (the "June 2014 Increases"). Some of these products had also been the subject of

  coordinated increases in 2013 – including Carbamazepine ER Tablets (with Sandoz) and

  Hydrocortisone Valerate Cream (with Perrigo). As a result of these increases, Taro expected

  approximately $289 million in additional revenues – more than 2 ½ times what Taro had

  expected from the May 2013 Increases. Several of these products, their corresponding WAC

  increases, and Taro's competitors are detailed in the chart below:



                                                  217
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 231 of 606 PageID #: 3100




                                                  LARGEST % WAC
                  PRODUCT DESCRIPTION                                             COMPETITORS
                                                    INCREASE

      Carbamazepine Tablet                             2337%      Teva, Torrent, Apotex
      Carbamazepine Chewable Tablet                    392%       Teva, Torrent
      Carbamazepine Extended Release Tablet             23%       Sandoz
      Clobetasol Proprionate Cream                     2138%      Sandoz, Hi-Tech, Actavis (entered in Mar 2015)
      Clobetasol Proprionate Emollient Cream           1011%      Sandoz, Hi-Tech
      Clobetasol Proprionate Gel                       2008%      Sandoz, Hi-Tech, Perrigo
      Clobetasol Proprionate Ointment                  2316%      Sandoz, Hi-Tech
      Clobetasol Proprionate Solution                  953%       Sandoz, Hi-Tech, Wockhardt
      Clobetasol Proprionate Lotion                     65%       Actavis, Perrigo
      Clotrimazole Topical Solution                    208%       Teva
      Fluocinonide Cream .05%                          754%       Teva
      Fluocinonide Emollient Cream                     430%       Teva
      Fluocinonide Gel                                 491%       Teva, Sandoz
      Fluocinonide Ointment                            483%       Teva
      Hydrocortisone Valerate Cream                     44%       Perrigo
      Phenytoin Sodium Extended Release Capsule        210%       Amneal, Mylan, Sun
      Warfarin Sodium Tablet                           220%       Teva, Zydus, Upsher-Smith



             852.     As it had done in the past, Taro communicated with several of its competitors in

  advance of the June 2014 Increases and, consistent with their ongoing understandings, the

  competitors agreed to follow with comparable price increases of their own.

             853.     For example, on May 14, 2014, Taro had finalized its list of products to include in

  the June 2014 Increases and Defendant Aprahamian forwarded the list to K.S., a senior executive

  at Taro, for his review and approval. That same day, Aprahamian exchanged eight (8) text

  messages and one five (5) minute phone call with Patel of Teva. Taro overlapped with Teva on

  seven (7) of the June 2014 Increase products – including Fluocinonide, Carbamazepine,

  Clotrimazole, and Warfarin. 7

             854.     After speaking with Aprahamian, Patel directed a colleague to create a list of

  future Teva price increase candidates, based on a set of instructions and data she had given to her


  7
    The collusive relationship and interactions between Taro and Teva with regard to the drugs
  Fluocinonide, Carbamazepine, Clotrimazole, and Warfarin are addressed in greater detail in the
  Plaintiff States’ Teva Complaint, MDL No. 2724, 2:19-cv-02407-CMR, Dkt. No. 106. Although
  the Plaintiff States do not seek relief relating to those drugs in this Complaint, the collusive
  interactions are part of the larger pattern of conduct and are discussed herein to provide context
  for the larger price increase strategy that Taro was employing at this time, and to provide further
  support for the allegations herein.
                                                      218
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 232 of 606 PageID #: 3101




  Teva colleague. On May 28, 2014, that colleague sent her a list titled "2014 Future Price

  Increase Candidate Analysis." The list included several drugs from Taro's June 2014 Price

  Increase list – with the notation "Follow/Urgent" listed as the reason for the increase. Notably,

  however, Taro had not yet increased prices on those drugs or notified its customers that it would

  be doing so. The relevant portions of that spreadsheet are set forth below:
                     Jtt m Otscr_,tlon                      Produd Family                     BUCKET

                     CAl$0.MAZEPt NE TA81£lS 200MG 100      CAA8AMA2EPINE TA8l£lS           ~IIOW/U-i•nt

                     CAl$0.MAZEPtNE TA81£lS 200MG 1000      CAA8AMA2EPINE TA8l£lS           ~llow/U-pnt

                     ClOlRIMAZOI£ TOPICAL SOWTION I" IOML   CIDTRIMAZOLE TOPICAL SOLUTION   ~II ow/U-i•nt

                     ClOlRIMAZOI£ TOPICAL SOWTION I" lOML   CIDTRIMAZOLE TOPICAL SOLUTION   ~llow/U-pnt
                     FLUOCINOMOE CREAM O.OS"ISGM            FWOONOMDE CREAM                 ~llow/U-pnt

                     FLUOCINOMOECREAM O.OS"lOGM             FWOONOMDE CREAM                 ~llow/U-pnt

                     FLUOCINOM OE CREAM O.OS" 60GM          FWOONONIDE CREAM                ~llow/U-pnt

                     FLUOCINOM OE CREAM-E 0.0S" ISGM        FWOONONIOE ECREAM               ~llow/U-pnt

                     FLUOCINOM OE CREAM-E O.OS" 30GM        FWOONONIOE E CREAM              ~II ow/U-i•nt
                     FLUOCINON OE CREAM-E 0.0S" 60GM        FWOONONIOE ECREAM               ~IIOW/U-pnt

                     FLUOCINONIOEGEL0.05"60GM               FWOONONIDE TOPICAL GEL          ~llow/U-pnt

                     FLUOCINOMOE OINTMENTO.OS" ISGM         FWOONONIDE OINTMENT             ~llow/U-pnt

                     FLUOCINOMOE OINTMENT o.os" 30GM        FWOONONIOE OINTMENT             ~II ow/U-&ent

                     FLUOCINOMOE OINTMENT O.OS" 60GM        FWOONONIDE OINTMENT             ~II ow/U-&ent




         855.    Similarly, on Friday May 15, 2014, the day after Taro finalized its June 2014

  Increase list, Aprahamian called CW-3 of Sandoz and the two competitors spoke for fifteen (15)

  minutes. Taro overlapped with Sandoz on seven of the June 2014 Increase products – including

  Carbamazepine ER Tablets and various formulations of Clobetasol Propionate. The following

  Monday, on May 19, 2014, CW-3 sent an internal e-mail, including to Defendant Kellum and

  CW-1, advising them of the Taro increases:




                                                                219
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 233 of 606 PageID #: 3102




  Notably, the source of the infon nation was not "a customer," but his competitor, Defendant

  Aprahamian. Fmther, Taro had not yet increased pricing on these products and would not do so

  for another several weeks. Later that day, CW-3 called Aprahamian. The call lasted one (1)

  minute.

            856.   Fmther, on May 27, 2014, Aprahamian exchanged three calls with M.C., a sales

  executive at Wockhardt, including one call lasting nine (9) minutes. Taro overlapped with

  Wockhardt on one June 2014 Increase product - Clobetasol Solution. That same day, ABC

  reached out to C.U., a sales executive at Taro, asking for a bid on Clobetasol Solution because

  Wockhardt was having issues with the FDA. Having spoken with M.C. earlier in the day and

  knowing that the competitors had discussed coordinating a price increase on the product,

  Aprahamian responded,



            857.   On June 2, 2014, Taro sent letters to its customers notifying them of the June

  2014 Increases. The next day, on June 3, 2014, Taro published new WAC pricing for the

  affected products. In the days leading up to these actions by Taro, and in the days that followed,

  Aprahamian and Perfetto reached out to their competitors -- Sandoz, PeITigo, Actavis, Teva, Hi-


                                                   220
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 234 of 606 PageID #: 3103




  Tech, Wockhardt, Mylan, and Amneal -- to discuss the increases and limit competition between

  them. These communications are detailed in the chart below:

                                             Sandoz:
                                      Aprahamian speaks to                  Hi-Tech:                               Actavis:
               Teva:                                                                                  Aprahamia n speaks to Falkin on
                                       CW-3 on 5/15, 5/19,           Apra hamian speaks to
      Aprahamian speaks to             5/27, 5/28, 6/3, 6/4,                                           6/ 4 (2 calls) and M.D. on 6/4;
                                                                    E.B. on 6/6 (2 calls), 6/9
      Patel on 5/14, 6/3, 6/4              6/6 (2 calls)                                               Perfetto speaks to M. D. on 6/6
                                                                            (2 calls)



                                  PR ODUC T DESCRIPTION                                    COMPE11TORS

                  Carbamazeoine Tablet                                    Teva, Torrent, Apotex
                  Carbamazepine Chewable Tablet                           Teva, Torrent
                  Carbamazepine Extended Release Tablet                   Sandoz[__
                  Clobetasol Proprionate Cream                            Sandoz, Hi-Tech, Actavis (entered in Mar 201 5)
                  Clobetasol Proprionate Emollient Cream                  Sandoz, Hi-Tech
                  Clobetasol Proprionate Gel                              Sandoz, Hi-Tech, Perrigo
                  Clobetasol Proprionate Ointment                         Sandoz, Hi-Tech
                  Clobetasol Proprionate Solution                         Sandoz, Hi-Tech, Wockhardt
                  Clobetasol Proprionate Lotion                           Actavis, Perrigo
                  Clotrimazole Topical Solution                           Teva1
                  Fluocinonide Cream .05%                                 Teva
                  Fluocinonide Emollient Cream                            Teva _
                  Fluocinonide Gel                                        Teva, Sandoo
                  Fluocinonide Ointment                                   Teva
                  Hvdrocortisone Valerate Cream                           Perriao,
                  Phenvtoin Sodium Extended Release Capsule               Amneal M~lanl Sun
                  W arfarin Sodium Tablet                                 Teva, Zydus, Upsher-Smit h


                                              Wockhardt:                                                         Mylan:
              Perrigo:                                                             Amneal:
                                          Aprahamian speaks to                                            Aprahamian speaks to
         Perfetto speaks to                                                 Apraha mia n spea ks to
                                          M.C. o n 5/27 (3 calls)                                         M.A. on 6/4, 6/ 6, and
        Boothe on 6/3 (4 calls)                                              S.R. on 6/6 (2 calls)
                                                                                                                  6/9




           858.      After receiving notification of the increases, several customers complained to

  Taro about the size of the increases. However, confident in their strategy – and the strength of

  the ongoing understandings they had with their competitors – Aprahamian advised his colleagues

  that Taro should stay the course and stick with the plan.

           859.      For example, on June 24, 2014, McKesson e-mailed Taro stating,




                                                               E.G., a Taro sales executive, forwarded McKesson's e-


                                                                    221
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 235 of 606 PageID #: 3104




  mail to Aprahamian who responded,

                          E.G. replied,                                 and Aprahamian stated,



         860.    Similarly, on June 27, 2014, ABC sent out a request for bids on multiple products,

  including several that Taro had increased prices on, and cited the reason as



 -              C.U., a sales executive at Taro, forwarded the ABC request along internally, stating

  that he had left a message with the ABC representative to discuss the request. A.L., a Taro

  pricing executive, responded:



                                              To that, Aprahamian replied:



         861.    Sandoz also received the ABC request on June 27, 2014. Defendant Kellum

  forwarded it along internally, including to CW-1, stating simply:                   Although

  CW-1 already knew that Taro had increased prices, he responded to Kellum's e-mail asking,

                                      Kellum replied,
                                                        -    and CW-1 quickly answered,

                                     Kellum responded sarcastically:

  course, and consistent with past practice and the ongoing understanding between the two
                                                                                           -    Of



  competitors, Kellum and CW-1 did not want bid at CVS. Further, on July 1, 2014, Kellum e-

  mailed the larger Sandoz team about the ABC request stating,




         862.    Not surprisingly given Taro's understandings with its competitors, on July 11,

  2014, ABC e-mailed C.U. to advise him that Taro had retained all of its business at ABC because



                                                 222
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 236 of 606 PageID #: 3105




                                          C.U. fo1warded the e-mail along to Aprahamian, stating

  excitedly, -        Aprahamian then fo1warded the e-mail to Perfetto stating:


 •
          863.    Consistent with past practice, an d their ongoing understan dings, the competitors

  uniformly followed the July 2014 Increas es an d matched Taro's increased WAC pricing . These

  competitor price increases, and their con esponding dates, are detailed in the chaii below:

        Drug                                       II Competitorll] Lead/Followell Date Acti<II)
                                                     Apotex         Followed         7/11/14
                                                     Teva           Followed         8/28/14
        Carbamazepine Tablet                         Torrent        Followed         9/12/14
                                                     Teva           Followed         8/ 28/ 14
        Carbamazepine Chewable Tablet                Torrent        Followed         9/ 12/14
        Carbamazepine Extended Release Tablet        Sandoz         Followed         8/26/14
                                                     Sandoz         Followed         7/18/ 14
        Clobetasol Proprionate Cream                 Hi-Tech        Followed         8/ 9/ 14
                                                     Sandoz         Followed         7/18/14
        Clobetasol Proprionate Emollient Cream       Hi-Tech        Followed         8/9/14
                                                     Sandoz         Followed         7/18/ 14
        Clobetasol Proprionate Gel                   Hi-Tech        Followed         8/ 9/ 14
                                                     Sandoz         Followed         7/18/14
        Clobetasol Proorionate Ointment              Hi-Tech        Followed         8/9/14
                                                     Sandoz         Followed         7/18/ 14
                                                     Hi-Tech        Followed         8/ 9/ 14
        Clobetasol Proorionate Solution              Wockhardt      Followed         9/ 2/14
        Clotri mazole Solution                       Teva           Followed         8/28/14
        Fluocinonide Cream .05%                      Teva           Followed         7/1/14
        Fluocinonide Emollient Cream                 Teva           Followed         7/1/14
                                                     Teva           Followed         7/1/14
        Fluocinonide Gel                             Sandoz         Followed         10/10/14
        Fluocinonide Ointment                        Teva           Followed         7/1/14
        Hvdrocortisone Valerat e Cream               Perrigo        Followed         7/24/14
                                                     Sun            Followed         7/14/14
                                                     Mylan          Followed         7/16/14
        Phenvtoin Sodium Extended Release Tablets    Amneal         Followed         9/1/14
                                                     Zydus          Followed         6/13/14
        Warfarin Sodium Tablet                       Teva           Followed         8/28/14



          864.    The products on which Tai·o and Teva conspired are discussed in detail in the

  Plaintiff States' Teva Complaint. The following Sections explore in fmiher detail the non-Teva


                                                      223
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 237 of 606 PageID #: 3106




  overlap products that are the subject of this Complaint – Carbamazepine ER Tablets, Clobetasol

  Propionate, Hydrocortisone Valerate Cream, and Phenytoin Sodium ER Tablets.

                                               a. Carbamazepine ER Tablets and
                                                  Clobetasol Propionate

         865.    Carbamazepine ER, also known by the brand name Tegretol XR, is a drug

  prescribed for the prevention and control of seizures, for the relief of nerve pain, and for the

  treatment of certain mental and mood disorders such as bipolar disorder and schizophrenia. In

  2012, the annual market for Carbamazepine ER Tablets in the United States exceeded $100

  million.

         866.    At all relevant times, Taro and Sandoz have been the only competitors in the

  market for Carbamazepine ER.

         867.    As detailed above in earlier Sections, Taro and Sandoz have a long history of

  collusion on Carbamazepine ER – dating back to 2009 when Taro entered the market as the first-

  to-file generic and Sandoz entered as the AG. At that time, CW-4 of Sandoz coordinated with

  D.S. of Taro to allocate the market as both companies entered the market. Similarly, in May

  2013, CW-3 of Sandoz colluded with Defendant Aprahamian of Taro to increase prices on

  Carbamazepine ER – along with a list of other products that Taro and Sandoz overlapped on.

         868.    Given that history, not surprisingly, when Taro added Carbamazepine ER to its

  June 2014 Price Increase list, it described the increase as

         869.
                                                                -     risk.

                 Clobetasol Propionate (“Clobetasol”), also known by the brand name Temovate,

  is a corticosteroid that comes in various formulations and is used to treat skin conditions such as

  eczema, contact dermatitis, seborrheic dermatitis, and psoriasis.




                                                  224
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 238 of 606 PageID #: 3107




          870.    As of June 2014, Sandoz and Hi-Tech were Taro 's primaiy competitors on the

  vai·ious fo1mulations of Clobetasol, including the Cream, Emollient Cream, Gel, Ointment, an d

  Solution . In addition, Wockhardt mai·keted the Solution.

          871.     As detailed above, Taro spoke with each of these competitors in the days leading

  up to the increases on Carbamazepine ER an d Clobetasol. The sequence an d timing of these

  calls is listed in the chart below:

     Date a Call Type a Target Name                   a Direction a Contact Name                      aTime a Duration a
     5/15/2014 Voice     Apra hamian, Ara (Taro)        Outgoing      CW-3 (Sandoz)                      13:42:00    0:15:00
     5/19/20141Voice     ICW-3 (Sandoz)                 I Outgoing    IAprahamian, Ara (Taro)          I  5:23:ool   0:01:00
     5/27/2014 Voice      Apra hamian, Ara (Taro)         Outgoing     M .C. (Wockhardt)                  9:35:00    0:01:00
     5/27/2014IVoice     IApra hamian, Ara (Taro)       I Outgoing    I M .C. (Wockhardt)              I 9:36:ool    0:01:00
     5/27/2014 Voice       Apra hamian, Ara (Taro)        Incoming      M .C. (Wockhardt)                 9:39:00    0:09:00
     5/27/2014IVoice     IApra hamian, Ara (Taro)       I o utgoing   l cw-3 (Sandoz)                  I 13:17:ool   0:01:00
     5/28/2014 Voice       Apra hamian, Ara (Taro)        Incoming      CW-3 (Sandoz)                     8:37:00    0:10:00
      6/3/2014IVoice     I Perfetto, Mike (Taro)        I outgoing    I Boot he, Douglas (Perrigo )    I 9:16:ool    0:01:00
      6/3/2014 Voice       Perfetto, Mike (Taro)          Incoming      Boothe, Douglas (Perrigo)        14:03:00    0:01:00
      6/3/20141Voice     I Perfetto, Mike (Taro)        I Outgoing    I Boot he, Douglas (Perrigo)     I 14:04:ool   0:05:00
      6/3/2014 Voice       Apra hamian, Ara (Taro)        Outgoing      CW-3 (Sandoz)                    14:06:00    0:01:00
      6/3/20141Voice     I Perfetto, Mike (Taro)        I Outgoing    I Boot he, Douglas (Perrigo)     I 15:23:ool   0:01:00
      6/4/2014 Voice       Apra hamian, Ara (Taro)        Outgoing      CW-3 (Sandoz)                    13:04:00    0:01:00
      6/6/2014IVoice     IApra hamian, Ara (Taro)       I Outgoing    I CW-3 (Sandoz)                  I 6:54:ool    0:01:00
      6/6/2014 Voice      Aprahamian, Ara    (Taro)       Outgoing      E.B. (Hi-Tech)                   12:34:00    0:01:00
      6/6/2014IVoice     IAprahamian, Ara    (Taro)     I outgoing    I E.B. (Hi-Tech)                 I 12:52:ool   0:01:00
      6/6/2014 Voice      Apra hamian, Ara   (Taro)       Incoming      CW-3 (Sandoz)                    13:14:00    0:08:00
      6/9/2014IVoice     IApra hamian, Ara   (Taro)     I outgoing    I E.B. (Hi-Tech)                 I 6:26:ool    0:10:00
      6/9/2014 Voice      Apra hamian, Ara   (Taro)       Incoming      E.B. (Hi-Tech)                    6:35:00    0:01:00


          872.    After Tai·o's price increases for Cai·bamazepine ER and Clobetasol were

  announced, and consistent with their ongoing understan dings, Taro 's competitors declined

  opportunities to bid on customers so as not to take advantage of Taro 's price increases, except in

  those circumstances where they sought additional mai·ket shai·e to meet their fair share targets.

          873.    For example, on June 4, 2014, Wal-Maii e-mailed San doz asking whether it

  would like to submit a bid for Cai·bamazepine ER because Wal-Maii had received a price

  increase from Taro. Wal-Maii followed up on the request again on June 10, 2014 . L.B. , a sales

  executive at San doz, e-mailed the request to Defendant Kellum asking,



                                                             225
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 239 of 606 PageID #: 3108




                                                                       Not wanting to bid, and

  instead planning to take a price increase as well, Kellum suggested a pretext:



             874.   Also on June 4, 2014, Cardinal e-mailed Sandoz asking it to bid on its Clobetasol

  business as a result of the Taro price increase. Kellum responded similarly:




             875.   Further, on June 23, 2014, McKesson presented Sandoz with an opportunity to

  take on additional business for several products, including both Clobetasol and Carbamazepine

  ER. K.K., a senior sales executive at Sandoz, responded to the customer:




                          Less than five minutes later, Kellum responded to K.K. (without copying

  the customer) stating:



  K.K. replied:

                              The next day, K.K. responded to McKesson, raising the familiar

  refrain:



             876.   Throughout June 2014, Aprahamian exchanged several calls with his contacts at

  Taro's principal competitors on Carbamazepine ER and Clobetasol – Sandoz and Hi-Tech – to

  discuss the increases and coordinate their actions.




                                                   226
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 240 of 606 PageID #: 3109




          877.      For example, on June 6, 2014, Aprahamian called E.B ., a senior sales and

  marketing executive at Hi-Tech twice. Both calls lasted one (1) minute. These were the first

  calls ever between the two competitors according to the available phone records. Then, on June

  9, 2014, Aprahamian an d E.B. exchanged two more calls, including one call lasting ten (10)

  minutes. The next day, on June 10, 2014, E.B. met in-person with B .K., a senior executive at

  Akom , and S.G., a sales executive,                                       regar ding Clobetasol.

          878.      On June 20, 2014, Aprahamian engaged in a series of communications with both

  CW-3 of Sandoz and E.B. of Hi-Tech . Each time that CW-3 hung up with Aprahamian, he

  immediately called his supervisor, Defendant Kellum, to repo1i the conversations. This call

 pattern is detailed in the chaii below:

      ~          a Call Typea~                        a Direction a Contact Name           DTime- a Duration a
        6/20/2014 Voice     Aprahamian, Ara (Taro)       Outgoing   CW-3 (Sandoz)               11:40:00    0:02:00
        6/20/2014!Voice     IAprahamian, Ara (Taro)     Joutgoing   IE.B. (Hi-Tech)          I 11:42:00!    0:01:00
        6/20/2014 Voice      CW-3 (Sandoz)               Outgoing   Kellum, Armando (Sandoz)   11:43:00     0:01:00
        6/20/2014!Voice     IAprahamian, Ara (Taro)     ]Incoming   lcw-3(Sandoz)             I 11:56:00!   0:04:00
        6/20/2014 Voice     Aprahamian, Ara (Taro)       Outgoing   E.B. (Hi-Tech)              12:07:00    0:12:00
        6/20/2014!Voice     IAprahamian, Ara (Taro)     Joutgoing   lcw-3(Sandoz)             I 12:40:ool   0:10:00
        6/20/2014 Voice     CW-3 (Sandoz)                Outgoing   Kellum Armando (Sandoz)     12:50:00    0:01:00


          879.      During th ese calls, Aprahamian provided CW-3 with Tai·o 's new non-public

 prices, by class of trade, for Carbam azepine ER, the vai·ious fo1mulations of Clobetasol, and

  Fluocinonide (a product at issue in the Plaintiff States' Teva Complaint) . In all, Aprahamian

  identified more than seventy (70) different price points for these products. CW-3 took

  contemporan eous notes of th ese conversations in his Notebook. A snapshot of th ese notes is

 pictured below:




                                                           227
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 241 of 606 PageID #: 3110




                                       228
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 242 of 606 PageID #: 3111




         880.    When CW-3 conveyed the price points to Defendant Kellum and CW-1, Kellum

  was shocked by the size of the increases and asked CW-3 to go back and confirm with

  Aprahamian that the information was correct. Indeed, Taro had increased WAC pricing on

  certain formulations of Clobetasol by more than 1000%. When CW-3 called Aprahamian to

  confirm, he placed a  next to each price point that he confirmed. When CW-3 later conveyed

  this information to Kellum, he wrote a second  next to each of the price points. Armed with

  this information, Kellum then directed CW-3 to tell Aprahamian that Sandoz would follow and

  remarked:

         881.    Similarly, after E.B.’s conversations with Aprahamian, on June 24, 2014, Hi-Tech

  held an internal                                       which E.B. attended. The agenda for

  the call was




                                               229
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 243 of 606 PageID #: 3112




         882.    Over the next several days, Hi-Tech held several internal meetings during which

  they discussed the Clobetasol price increase - including on July 1, July 2, and July 8. E.B.

  attended all three meetings. On July 8, the day of the third meeting, E.B. called Aprahamian.

  The call lasted one (1) minute. Less than a half hour later, Aprahamian called CW-3 of Sandoz.

  The call lasted one (1) minute.

         883.    Three days later, on July 11, 2014, Hi-Tech sent letters to its customers notifying

  them that it was increasing WAC pricing on the various fonnulations of Clobetasol effective

  August 9, 2014. The new pricing matched Taro's pricing exactly. That same day, Aprahamian

  exchanged two calls with CW-3 - lasting three (3) minutes and five (5) minutes - and two calls

  with E.B - each lasting one (1) minute. Notably, these were the last calls that Aprahamian and

  E.B. exchanged, according to the available phone records.

         884.       Shortly after Hi-Tech increased its price on Clobetasol, the other competitors

  followed suit. On July 18, 2014, Sandoz increased its WAC pricing on Clobetasol to match both

  Taro and Hi-Tech. On August 26, 2014, it raised its WAC pricing on Carbamazepine ER to

  match Taro. Fmther, on September 2, 2014, Wockhardt increased its WAC pricing on

  Clobetasol Solution to match Taro, Hi-Tech, and Sandoz. As had been the pattern, Aprahamian

  spoke with both CW-3 of Sandoz and M.C. of Wockhardt in advance of these price increases.

  These calls are detailed in the chait below:


         8/8/2014      Voice   Aprahamian, Ara (Taro)   Incoming   M.C. (Wockhardt)    7:46:00   0:13:00
        8/13/2014      Voice   Aprahamian, Ara (Taro)   Outgoing   CW-3 (Sandoz)      14:10:00   0:07:00
        8/14/2014      Voice   Aprahamian, Ara (Taro)   Incoming   CW-3 (Sandoz)       5:48:00   0:08:00
        8/14/2014      Voice   A rahamian, Ara (Taro)   Outgoing   M.C. (Wockhardt)   12:03:00   0:01:00
        8/14/2014      Voice   Aprahamian, Ara (Taro)   Outgoing   M.C. (Wockhardt)   12:04:00   0:08:00
        8/21/2014      Voice   A rahamian, Ara Taro     Outgoin    CW-3 Sandoz         6:09:00   0:02:


         885.    Notably, after the calls highlighted above, Aprahamian and M.C. of Wockhai·dt

  would not speak again by phone until June 9, 2015, according to the available phone records.

                                                        230
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 244 of 606 PageID #: 3113




                                              b. Hydrocortisone Valerate Cream

         886.    Hydrocortisone Valerate Cream is a topical corticosteroid used to treat a variety

  of skin conditions including eczema, dermatitis, allergies, and rash.

         887.    The two competitors on Hydrocortisone Valerate Cream were Taro and Perrigo.

  As detailed above in an earlier Section, Defendant Boothe of Perrigo colluded with Defendant

  Perfetto of Taro to raise the price of Hydrocortisone Valerate Cream in August 2013, including

  raising WAC pricing by 351% on certain formulations. Building on this success, the competitors

  colluded to raise the price again in June 2014.

         888.    As detailed above, on June 3, 2014, Taro published increased WAC pricing for

  the June 2014 Increase products, including Hydrocortisone Valerate. That same day, M.C., a

  sales executive at Perrigo, sent an internal e-mail advising of the Taro price increases.

  Defendant Wesolowski, a senior executive at Perrigo, responded stating:

                       That same day, Defendants Boothe and Perfetto exchanged four phone calls,

  including one call lasting five (5) minutes. Two days later, on June 5, 2014, Boothe followed up

  with Perfetto again. The call lasted two (2) minutes.

         889.    On July 14, 2014, A.F., a sales executive at Perrigo, sent an internal e-mail asking

  for a list of products that were due for a price increase. The next day, on July 15, 2014, D.B., a

  Perrigo pricing executive responded

                                                           Hydrocortisone Valerate was on the list.

         890.    Over the next several days, Defendants Boothe and Perfetto exchanged several

  calls during which they discussed the price increase on Hydrocortisone Valerate, as well as other

  products. These calls are detailed in the chart below:




                                                    231
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 245 of 606 PageID #: 3114




      7/18/2014 Voice        Boothe, Douglas {Perrigo)    Outgoing   Perfetto, Mike {Taro)   12:10:00   0:01:00
      7/19/2014 Voice        Boot he, Douglas (Perrigo!   Outgoing   Perfetto, Mike Taro)     3:51:00   0:01:00
      7/19/ 2014 Voice       Boothe, Douglas Perrigo      Outgoing   Perfetto, Mike Taro      3:52:00   0:02:00
      7/21/2014 Voice        Boot he, Douglas {Perrigo)   Incoming   Perfetto, Mike {Taro)   14:20:00   0:26:00
      7/24/2014 Voice        Boothe, Douglas {Perrigo)    Outgoing   Perfetto, Mike (Taro)   10:40:00   0:02:00
      7/24/2014 Voice        Boot he, Dou las Perrigo     Incoming   Perfetto, Mike Taro     15:03:00   0:07:


          891.     After the lengthy twenty-six (26) minute call between Boothe and Perfetto on July

  21 , 2014, Penigo notified its customers on July 22, 2014 that it would be increasing its WAC

 pricing on a list of products, including Hydrocortisone Valerate, effective July 24, 2014.

  Notably, Pen igo was also colluding with competitors regarding other products on its list -

  Econazole Nitrate Cream (Taro and Teligent) an d Hydroco1tisone Acetate Suppositories (G&W).

  These products are discussed in detail below in subsequent Sections.

                                                        c. Phenytoin Sodium ER Capsules

          892.     Phenytoin Sodium Extended Release Capsules ("Phenytoin Sodium"), also known

  by the brand name Dilantin, is an antiepileptic drng th at is used to prevent and treat seizures.

          893.     Throughout the spring an d summer of 2014, there were four competitors in the

  Phenytoin Sodium market: Taro, Mylan, Amneal, and Taro's parent company, Sun.

          894.     In early April 2014, Taro began fon nulating its list of products for the June 2014

  Increases. On April 3, 2014, Aprahamian exchanged an e-mail with A.S. , a pricing executive at

  Taro, concerning Phenytoin Sodium pricing and, by April 7, 2014, Taro had added the product to

  its price increase list.

          895.     Three days later, on April 10, 2014, Aprahamian an d M.A. , a Mylan sales

  executive, exchanged two calls lasting two (2) minutes an d ten (10) minutes, respectively.

  Notably, the competitors would not speak again by phone until June 4, 2014, one day after Taro

  increased its pricing on Phenytoin Sodium.



                                                           232
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 246 of 606 PageID #: 3115




         896.    On April 16, 2014, Walgreens – an Amneal customer – e-mailed Taro asking for a

  bid on Phenytoin Sodium. After an internal discussion regarding market shares, Aprahamian

  responded on April 20, 2014 stating:



 -           Similarly, on April 24, 2014, Walgreens also e-mailed Mylan, another competitor in

  the market, asking for a bid on the product.

         897.    Between April 26 and 29, 2014, NACDS held its annual meeting in Scottsdale,

  Arizona. Key representatives from Taro, Mylan, Amneal, and Sun all attended the conference.

  The attendees included Defendants Aprahamian and Perfetto of Taro, Jim Nesta, a senior pricing

  and sales executive at Mylan, S.R., a pricing executive at Amneal, and G.S., a senior executive at

  Sun.

         898.    While attending the NACDS annual meeting, the competitors had numerous

  opportunities at various programming and social events to discuss Phenytoin Sodium, along with

  other products on which they competed. Indeed, between April 27 and April 29, Nesta of Mylan

  and S.R. of Amneal exchanged at least twenty-two (22) phone calls and text messages. Further,

  on April 29, 2014, while still at the NACDS meeting, Aprahamian sent an e-mail to S.I., an

  administrative clerk at Taro, asking,



         899.    One month later, on May 29, 2014, the Pricing and Contracts (“P&C”) team at

  Mylan generated a Daily Report listing the Mylan opportunity at Walgreens on Phenytoin

  Sodium. In the report, Mylan noted that it could supply in July 2014 and identified the product

  as                                      Notably, no generic manufacturer of Phenytoin Sodium

  had increased pricing yet, including Amneal.




                                                 233
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 247 of 606 PageID #: 3116




         900.    In th e days leading up to the generation of the P&C Report, Nesta and M.A., a

  sales executive at Mylan, both communicated multiple times with S.R. of Amneal. These

  communications are detailed in the cha1t below:

       Date     1:1 Call Type 1:1 Target Name   a Direction 1:1 Contact Name     ,1:1,nme El Duration El
          5/27/2014 Voice       S.R. (Amneal)      Outgoing    Nesta, Jim (Mylan)    18:44:13    0:02:56
          5/28/2014 Voice       S.R. (Amneal)      Outgoi ng   Nest a, Jim (Mylan)   12:14:56    0:00:04
          5/29/2014 Voice       S.R. (Amneal)      Incoming    M.A. (MYian)          15:55:15    0:00:14
          5/29/2014 Voice       S.R. (Amneal)      Outgoi ng   M.A. (Mylan)          16:08:45    0:00:06
          5/29/2014 Voice       S.R. (Amneal)      Incoming    M.A. (Mylan)          16:09:19    0:00:04
          5/29/2014 Voice       S.R. (Amneal)      Incomi ng   M.A. (Mylan)          16:20:50    0:00:15
          5/29/2014 Voice       S.R. (Amneal)      Outgoing    M.A. (MYian)          16:36:27    0:01:23
          5/29/2014 Voice       S.R. (Amneal)      Incomi ng   M.A. (Mylan)          16:53:02    0:05:37
          5/29/2014 Text        S.R. (Amneal)      Incoming    M.A. (Mylan)          17:05:22    0:00:00


         901.    Ultimately, Mylan declined to bid on the Walgr eens business, refusing to take the

  business away from its competitor, Amneal.

         902.    As detailed above, on June 2, 2014 Taro notified its customers that it would be

  increasing its prices on the June 2014 Increase products, including Phenytoin Sodium. That

  same day, S.R. of Amneal called both M.A. and Nesta several times. Over the next several days,

  all three competitors would exchange a number of calls. These are detailed in the chait below:




                                                       234
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 248 of 606 PageID #: 3117




      6/2/2014
      6/2/2014   Voice                                                               16:47:32   0:00:04
      6/2/2014   Voice   S.R. (Amneal)             lncomin      Nesta, Jim (M Ian)   17:02:54   0:00:06
      6/2/2014   Voice   S.R. (Amneal)             Outgoing     Nesta, Jim M Ian)    17:03:18   0:00:03
      6/2/2014   Voice   S.R. (Amneal)             Outgoing     Nesta, Jim (Mylan)   17:04:14   0:00:19
      6/2/2014   Voice   Nesta, Jim M'{lan)        Outgoing                          17:51:53   0:00:46
      6/4/2014   Voice   Al)rahamian, Ara !Taro)   Outgoing                          13:17:00   0:01:00
      6/4/2014   Voice   S.R. Amneal                                                 13:21:17   0:07:38
      6/4/2014   Voice   S.R. (Amneal)             lncomin                           13:51:18   0:00:26
      6/5/2014   Voice   S.R. (Amneal)                                               13:47:00   0:00:02
      6/5/2014   Voice   Nesta, Jim (Mylan)        Incoming     S.R. (Amneal)        13:47:37   0:00:17
      6/5/2014   Voice   Nesta, Jim (Mylan)        Outgoing     S.R. (Amneal)        15:49:34   0:00:05
      6/5/2014   Text    Nesta, Jim      Ian       Outgoing     S.R. Amneal          15:50:12   0:00:00
      6/5/2014   Voice   Nesta, Jim    Ian         Outgoing     S.R. Amneal          17:36:15   0:00:00
      6/5/2014   Voice   Nesta, Jim (Mylan)        Outgoing     S.R. (Amneal)        17:36:41   0:03:34
      6/6/2014   Voice   A raham ian, Ara Taro     Outgoing     S.R. Amneal)          6:56:00   0:02:00
      6/6/2014   Voice   Apraham ian, Ara (Taro)   Incoming     S.R. (Amneal)         6:57:00   0:07:00
      6/6/2014   Voice   Aprahamian, Ara (Taro)    Outgoing     M.A. (Mylan)         12:41:00   0:09:00
      6/9/2014   Voice   Al)rahamian, Ara Taro     Incoming      M.A.    Ian          9:02:00   0:04:00



         903.    On July 2, 2014, S.K., a sales executive at Sun, sent an internal e-mail advising

  G.S., a senior executive at Sun, an d others, that Amneal had raised pricing on Phenytoin Sodium.

  However, Amneal would not publish its increased WAC pricing until several months later - on

  September 1, 2014.

         904.    In the days leading up to July 2, Taro, Mylan, an d Amneal continued to

  communicate. These calls are detailed in the chait below:



     6/25/2014 Voice              Ian)                        S.R. Amneal
     6/26/2014 Voice     A                                    S.R. Amneal)           11:29:00   0:01:00
     6/26/2014 Voice     A raham ian, Ara Taro)    Outgoing   S.R. Amneal            11:35:00   0:01:00
     6/26/2014 Voice     A raham ian, Ara (Taro)   Outgoing   S.R. Amneal)           12:19:00   0:11:00
     6/27/2014 Voice     M .A. (Mylan)             Outgoing   S.R. (Amneal)          10:52:00   0:02:00
     6/27/2014 Voice     M.A. (Mylan)              Incoming   S.R. (Amneal)          11:17:00   0:06:00
      7/1/2014 Voice     M .A. (Mylan)             Outgoing   S.R. (Amneal)           6:15:00   0:09:00
      7/2/2014 Voice     Aprahamian, Ara (Taro)               M.A. (Mylan)           11:11:00   0:04:00
      7/2/2014 Voice     A raham ian, Ara (Taro)                                     11:15:00   0:06:00
      7/2/2014 Voice     M.A. MYian                                                  11:18:00   0:02:00
      7/2/2014 Voice     A raham ian, Ara Taro                                       11:20:00   0:04:




                                                     235
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 249 of 606 PageID #: 3118




         905.    On July 10, 2014, Wal-Mart e-mailed Mylan requesting a bid on Phenytoin

  Sodium because its incumbent supplier had increased its pricing. That same day, M.A. of Mylan

  called Defendant Aprahamian. The call lasted seven (7) minutes. First thing the next morning,

  on July 11, 2014, Aprahamian called S.R. of Amneal. S.R. returned the call a few minutes later

  and they spoke for three (3) minutes. Later that day, C.W., a pricing executive at Mylan, sent an

  internal e-mail regarding the Wal-Mart opportunity stating:




                                                          (emphasis in original).

         906.    On July 14, 2014, Sun followed its competitors and increased pricing on

  Phenytoin Sodium. Similarly, Mylan followed suit on July 16, 2014, increasing its WAC pricing

  by 210% to match market pricing.

         907.    On July 31, 2014, Wal-Mart was still looking for a supplier for Phenytoin Sodium

  and reached out to Taro asking for a bid. E.G., a Taro sales executive, forwarded the request

  along internally, asking                    Although it was confirmed that Taro could, in fact,

  supply the customer, A.L., a Taro pricing executive, advised that E.G. respond to the Wal-Mart

  request as follows:

                                                                           To that, Aprahamian

  replied to A.L. separately stating –

         908.    One month later, on September 1, 2014, Amneal followed and matched its

  competitors’ WAC pricing.




                                                 236
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 250 of 606 PageID #: 3119




                                        h)    Econazole Nitrate Cream

           909.   Econazole Nitrate Cream (“Econazole”), also known by the brand name

  Spectazole, is a topical antifungal cream prescribed for the treatment of infections of the skin

  caused by fungus, such as athlete’s foot and ringworm.

           910.   In the summer of 2014, there were three competitors in the market for Econazole:

  Perrigo, Taro, and Teligent.

           911.   In June 2014, Perrigo began planning a price increase. On June 17, 2014,

  Defendant Boothe of Perrigo called a Taro employee – likely Defendant Perfetto – and they

  spoke for forty-five (45) minutes.

           912.   One week later, on June 25, 2014, S.B., a sales executive at Taro, sent an internal

  e-mail stating that



 -          and suggested bidding at Associated Pharmacies. On July 8, 2014, Taro put together an

  offer for that customer. With regard to Taro’s pricing for the bid, Defendant Aprahamian stated:



  Notably, the price of Econazole had not yet gone up – and would not do so for another several

  weeks.

           913.   On July 18 and July 19, 2014, Defendant Boothe of Perrigo and Defendant

  Perfetto of Taro exchanged three short calls. The next business day, on July 21, 2014, the two

  competitors spoke for twenty-six (26) minutes. On July 22, 2014, T.P. of Perrigo spoke with

  S.M., a sales executive at Teligent, for more than five (5) minutes. Three days later, on July 24,

  2014, Boothe called Perfetto again. The call lasted two (2) minutes. Perfetto returned the call

  and the two competitors spoke for seven (7) minutes.




                                                  237
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 251 of 606 PageID #: 3120




         914.    That same day, on July 24, 2014, Perrigo instituted a dramatic price increase for

  Econazole. Customers saw increases ranging from 637% to 735%.

         915.    That morning, Aprahamian notified his colleagues at Taro of the development.

  He instructed them -
                     not
                       - to capitalize on any opportunities that might come Taro’s way as a result


  of Perrigo’s price increase, saying:

                                                    Aprahamian further instructed his team to

  increase Taro’s Econazole price to GPOs to $0.02 under its WAC price with just five (5) days’

  notice for all such customers.                                      he added,



         916.    The next day, on July 25, 2014, E.G., a Taro sales executive, placed two calls to

  S.M. at Teligent. E.G. called S.M. again on August 12, 2014 and they spoke for nearly five (5)

  minutes. The next day, on August 13, 2014, Defendant Perfetto spoke with Defendant Boothe

  for eleven (11) minutes.

         917.    The coordination among the competitors bore fruit quickly. Just two weeks later,

  on September 1, 2014, Teligent increased its WAC prices for Econazole to match Perrigo.

  Taro’s price increases followed two months later, on November 18, 2014. After the Taro

  increase, a customer forwarded the Taro notification to K.M., a sales executive at Perrigo, stating



         918.    By May 2015, Sandoz was making plans to re-enter the Econazole market,

  attracted by the fact that the other players had instituted price increases. CW-3 advocated a re-

  launch strategy that considered fair share principles as well as Sandoz’s ongoing understanding

  with Perrigo. He advised his colleagues:




                                                  238
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 252 of 606 PageID #: 3121




         919.     On October 1, 2015, W.W. , a Sandoz launch executive, e-mailed CW-3 seeking

  intel on cunent prices for various customer accounts in anticipation of the upcoming Econazole

  re-launch. Less than an hour later, CW-3 called T.P. at Penigo and they spoke for twenty-seven

  (27) minutes.

         920.     Later that day, CW-3 responded to his colleague's e-mail with details of Penigo's

 pricing at Monis & Dickson. Not wanting to put additional details about his conversation with

  T.P. in writing, CW-3 copied CW-1 , a senior pricing executive at Sandoz, stating:




         921.     On November 30, 2015, Sandoz bid on the Econazole business at Monis &

  Dickson. Penigo, however, refused to cede the business to Sandoz because it had ah-eady given

  up one customer to the new entrnnt and was not inclined to hand over another.

         922.     Intent on working out a deal with the market share leader, CW-3 and T.P. of

  Penigo exchanged four calls on December 16, 2015. The next day, on December 17, 2015,

  Sandoz contacted Monis & Dickson and convinced the customer to consider a revised offer from

  Sandoz. This time, Penigo ceded the customer to Sandoz.

         923.     When Sandoz's re-launch of Econazole finally came to fmition in late 2015, it

  matched its competitors' increased WAC prices.

                                         i)    Fluocinonide .1 % Cream

         924.     Fluocinonide .1% Cream, also known by the brand name Vanos, is a strong

  co1i icosteroid used to treat a variety of skin conditions, including allergic

  reactions, psoriasis, eczema, and de1matitis.




                                                   239
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 253 of 606 PageID #: 3122




         925.    On January 14, 2014, Perrigo launched Fluocinonide .1% as the first-to-file

  generic, giving it 180 days of exclusivity against all other generic competitors, except for the

  authorized generic (the “AG”). Two weeks later, on January 31, 2014, Oceanside

  Pharmaceuticals (a subsidiary of Valeant Pharmaceuticals, the brand manufacturer, and

  hereinafter referred to as “Valeant”) launched the AG of Fluocinonide .1% and published WAC

  pricing that matched Perrigo.

         926.    When Valeant entered the market, the company submitted a bid to Publix for

  Fluocinonide .1%. After consultation with T.P., a sales executive at Perrigo, and Defendant

  Wesolowski, a senior Perrigo executive, the company decided to

  business to Valeant.

         927.
                                                                       -         and gave up the



                 As the end of Perrigo’s exclusivity approached, Taro and Glenmark both began

  making plans to enter the Fluocinonide .1% market. Although Sandoz also had plans to enter,

  manufacturing issues would delay its launch until later in 2015.

         928.    On June 3, 2014, Defendant Perfetto of Taro exchanged four (4) calls with

  Defendant Boothe of Perrigo, including one call lasting five (5) minutes.

         929.    On June 9, 2014, A.L., a Taro pricing executive, sent an internal e-mail stating

  that Taro was nearing the Fluocinonide .1% launch and

  A.L. further stated that

                                                                           A.L. also explained,
                                                                                                  •
                                                                                             Attached

  to the e-mail was a fact sheet about the launch that identified Taro’s target market share goal as

  15%. Thereafter, Aprahamian responded to A.L. directly to express his approval of the direction

  the pricing executive had given to the sales team, stating simply:



                                                  240
                                                                       -
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 254 of 606 PageID #: 3123




         930.    At th e same time, Glenmark was planning its launch and targeting approximately

  25% share of the Fluocinonide .1% market.

         931.    Over the next several days, Perfetto of Taro exchanged several calls with Boothe

  of PeITigo an d Defendant Grauso, a senior executive at Glenmark. These calls among th e three

  competitors are detailed in the chaii below:

    ciatea Call Type a    T~                        a Direction a ~                        a Time    D Duration a
    6/12/2014    Voice    Grauso, Jim {Glenmark)      Incoming     Perfetto, Mike {Taro)         3:58:00    0:09:00
    6/17/20141   Voice   I Boothe, Douglas {Perrigo) I Outgoing    iTaro Pharmaceuticals      I 12:13:ool   0:45:00
    6/18/2014    Voice    Perfetto, Mike {Taro)       Outgoing      Boothe, Douglas {Perrigo)    6:33:00    0:02:00
    6/19/20141   Voice   I Grauso, Jim {Glenmark)     I outgoing   IPerfetto, Mike {Taro)     I 12:31:ool   0:27:00
    6/19/2014    Voice    Grauso, Jim {Glenmark)      Outgoing      Perfetto, Mike {Taro)       13:00:00    0:01:00
    6/19/20141   Voice   I Grauso, Jim (Glenmark)     I outgoing   IPerfetto, Mike (Taro)     I 13:16:ool   0:02:00


         932.    On June 25, 2014, Taro submitted an offer to Publix, a Valeant customer, for

  Fluocinonide .1 %. On June 30, 2014, Publix e-mailed Valeant asking whether the company

  wanted to bid to retain the business. S.S., a sales executive at Valeant, fo1warded the request

  along internally stating that he had spoken with his contact at Publix who told him that Tai·o




                                                      After discussing the issue internally, M.S., a

  marketing executive at Valeant, responded with his agreement to act in accordance with the

  larger fair share understan ding among the Defendants :

                         Thereafter, on July 7, 2014, Publix awai·ded the business to Tai·o.

         933.    In the days leading up to Tai·o's and Glenmai·k's Fluocinonide .1 % launch,

  Aprahamian of Tai·o and Grauso of Glenmai·k exchanged several calls, including two calls on

  July 14, 2014 - the day that both competitors launched the product. These calls are detailed in

  the chaii below:



                                                         241
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 255 of 606 PageID #: 3124




     7/1/2014
     7/8/2014     Voice                               Incoming                                  6:11:00     0:07:00
     7/8/2014     Voice    Aprahamian, Ara (Taro)     Outgoing      Grauso, Jim (Glenmark)      6:21:00     0:01:00
     7/9/2014     Voice    Aprahamian, Ara (Taro)     Incoming      Grauso, Jim (Glenmark)     11:55:00     0:06:00
    7/14/2014     Voice    Aprahamian, Ara (Taro)     Outgoing      Grauso, Jim (Glenmark)     13:26:00     0:01:00
    7/14/2014     Voice    Aprahamian, Ara (Taro)     Incoming      Grauso, Jim (Glenmark)     13:31:00     0:02:0


         934.     On July 14, 2014, Taro an d Glenmark published WAC pricing that essentially

  matched each other. Prior to their entiy, the generic m arket was evenly split between PeITigo

  (with 56%) an d Valeant (with 44%).

         935.     Through the end of July 2014, the competitors continued to talk with each other.

  Aprahamian an d Perfetto of Taro exchanged several calls with Grauso of Glenmark and Perfetto

  exchanged several calls with Boothe of PeITigo. These calls are detailed in the table below:

     Date   a Call Typea Target Name            a lDirection a       Contact Name             arime a Duration a
     7/18/2014   Voice   Aprahamian, Ara (Taro)        Incoming      Grauso, Jim (Glenmark)        7:35:00  0:03:00
     7/18/20141 Voice I Boothe, Douglas (Perrigo)    !outgoing     I Perfetto, Mike (Taro)      I 12:10:ool 0:01:00
     7/19/2014   Voice   Boothe, Douglas (Perrigo)     Outgoing      Perfetto, Mike (Taro)         3:51:00  0:01:00
     7/19/20141 Voice I Boothe, Douglas (Perrigo)    !outgoing     I Perfetto, Mike (Taro)      I 3:52:ool  0:02:00
     7/21/2014   Voice   Perfetto, Mike (Taro)         Outgoing      Boot he, Douglas (Perrigo)   14:19:00  0:26:00
     7/22/20141 Voice IPerfetto, Mike (Taro)         I out going   IGrauso, Jim (Glenmark)      I 12:s1:ool 0:05:00
     7/24/2014   Voice   Boothe, Douglas (Perrigo)     Outgoing      Perfetto, Mike {Taro)        10:40:00  0:02:00
     7/24/20141 Voice IPerfetto, Mike (Taro)         I out going   I Boothe, Douglas (Perrigo) I 15:02:00I  0:07:00


         936.     During this time, and in accordan ce with fair shar e principles, PeITigo and Valeant

  both ceded several accounts to the new enti·ants, Taro and Glenmark.

         937.     For example, on July 14, 2014, Meijer, a PeITigo customer, e-mailed Glenmark to

  advise that it was interested in receiving an offer for Fluocinonide .1% . J.J. , a sales executive at

  Glenmark, fo1warded the e-mail to his colleague Jim Brown, a senior sales executive at

  Glenmark, who responded:



         938.     Over the next several days, Glenmark secured awards for Fluocinonide .1 % at

  Econdisc, a Valeant customer, and Rite Aid and ABC, both PeITigo customers. With respect to


                                                         242
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 256 of 606 PageID #: 3125




  ABC, when J.C., a Glenmark sales executive, received the customer's acceptance she fo1warded

  it along internally, stating,



          939.    After securing these accounts, J.J. of Glenmark followed up with his colleague

  Brown regarding Meijer, asking

                                            Brown replied to J.J. 's e-mail stating:




  To that, J.J. responded:




          940.    Notably, after Glenmark bid on Fluocinonide .1% at Econdisc, but before it was

  awarded the business, the customer e-mailed S.B., a Taro sales executive, asking-

                                                                                        After

  fo1warding the request along internally, S.B. replied to the customer on July 18, 2014 stating that

  Taro would not bid for the business. That same day, Aprahamian of Taro spoke with Grauso of

  Glenmark for three (3) minutes and Perfetto of Taro exchanged a one (1) minute call with

  Boothe of Penigo.

          941.    In addition to securing Publix from Valeant in July, Taro also secured business at

  Walgreens, Optisource, and McKesson from Penigo that same month . When Optisource

  awarded Taro the business, the customer noted




                                                  243
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 257 of 606 PageID #: 3126




                                                                Further, in October and November

  2014, Perrigo also gave up its business at Meijer and Omnicare to its competitors.

             942.   Approximately one year later, in September 2015, Sandoz had resolved its

  manufacturing issues and was readying to enter the Fluocinonide .1% market. At that time,

  Valeant was the market share leader with 43.93% followed by Glenmark (23.79%), Perrigo

  (18.33%), and Taro (13.94%).

             943.   On September 18, 2015, W.W., a launch executive at Sandoz, e-mailed Sandoz

  sales executives CW-3 and W.G., requesting pricing, usage, and incumbent information for

  Fluocinonide .1% at three customers that Sandoz was considering targeting – H.D. Smith, Morris

  & Dickson, and Premier. W.W. stated that



             944.   On September 24, 2015, CW-1, a Sandoz senior pricing executive, followed up

  regarding W.W.’s request, asking                                 CW-3 responded to CW-1 only

  stating,                     That same day, CW-3 called Aprahamian. The call lasted one (1)

  minute. An hour and half later, CW-3 called T.P. of Perrigo and they spoke for twenty-three

  (23) minutes. On this call, T.P. provided CW-3 with contract pricing for Fluocinonide .1% for

  various customers, including Walgreens, HEB, Target, McKesson, and Econdisc. None of these

  customers were CW-3’s customers. Later that day, CW-3 e-mailed the information he had

  obtained from his competitor to CW-1, W.W., and others at Sandoz.

             945.   A few days later, on September 28, 2015, Sandoz provided CW-3 with an offer

  for Fluocinonide .1% to submit to his customer, Morris & Dickson. CW-3 responded stating

                                                                       and then re-forwarded his e-

  mail from September 24, 2015.



                                                  244
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 258 of 606 PageID #: 3127




         946.    The next day, on September 29, 2015, CW-3 called Aprahamian and they spoke

  for eleven (11) minutes. After that call, CW-3 sent the following e-mail to CW-1 and others at

  Sandoz:




         947.    Thereafter, Sandoz revised its offer to Morris & Dickson and the customer

  awarded Sandoz the business. On October 12, 2015, Sandoz also secured the Fluocinonide 1%

  business at Wal-Mart, a Taro customer.

                                       j)    Metronidazole 1% Gel

         948.    Metronidazole 1% Gel (“Metro Gel 1%”), also known by the brand name

  Metrogel 1%, is a topical treatment for inflammatory rosacea lesions. Metrol Gel 1% is used by

  patients diagnosed with rosacea, a condition affecting 16 million Americans. In 2013, the annual

  market for Metro Gel 1% in the United States exceeded $120 million.

         949.    Prior to the summer of 2014, Sandoz was the exclusive generic manufacturer of

  Metro Gel 1%. In June 2014, Taro began making plans to enter the market and, on July 1, 2014,

  Taro launched the product and matched Sandoz’s WAC pricing.

         950.    In the days leading up to the launch, CW-3 of Sandoz and Defendant Aprahamian

  of Taro exchanged several calls during which they discussed the launch and Sandoz’s allocation

  of customers to the new entrant, Taro. Further, during these calls, Aprahamian told CW-3 that

  Taro was targeting 35% market share and identified the customers that it planned to target.


                                                 245
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 259 of 606 PageID #: 3128




  Immediately upon hanging up with Aprahamian, CW-3 reported this infonnation back to his

  superiors, CW-1 and Defendant Kellum. This call pattern is detailed in the chaii below:

     Date aCallTypea~                          a     Direction a Contact Name   - -
                                                                                     - a Time   a Duration a
     6/ 17/ 2014 Voice ARraham ian, Ara (Taro)       Outgoing   CW-3 (Sandoz)              13:44:00   0:01:00
     6/ 18/ 2014 Voice Apraham ian, Ara (Taro)       Outgoing   CW-3 (Sandoz)              12:03:00   0:01:00
     6/ 18/ 2014 Voice Apraham ian, Ara (Taro)       Outgoing   CW-3 (Sandoz)              12:18:00   0:01:00
     6/ 19/2014 Voice  Apraham ian, Ara (Taro)       Outgoing   CW-3 (Sandoz)              9:55:00    0:01:00
     6/ 20/ 2014 Voice Apraham ian, Ara (Taro)       Outgoing   CW-3 (Sandoz)              11:40:00   0:02:00
     6/ 20/ 2014 Voice CW-3 (Sandoz)                 Outgoing   Kellum, Armando (Sandoz)   11:42:00   0:01:00
     6/ 20/ 2014 Voice CW-3 (Sandoz)                 Outgoing   Kellum, Armando (Sandoz)   11:43:00   0:01:00
     6/ 20/ 2014 Voice     Apraham ian, Ara (Taro)   Incoming   CW-3 (Sandoz)              11:56:00   0:04:00
     6/ 20/ 2014 Voice     Apraham ian, Ara (Taro)   Outgoing   CW-3 (Sandoz)              12:40:00   0:10:00
     6/ 20/ 2014 Voice     CW-3 (Sandoz)             Outgoing   Kellum, Armando (Sandoz)   12:50:00   0:01:00
     6/ 25/ 2014 Voice     Apraham ian, Ara (Taro)   Outgoing   CW-3 (Sandoz)              13:02:00   0:13:00
     6/ 25/ 2014 Voice     CW-3 (Sandoz)             Outgoing   Kellum, Armando (Sandoz)   13:15:00   0:01:00
     6/ 25/ 2014 Voice     CW-3 (Sandoz)             Outgoing   CW-l(Sandoz)               13:18:00   0:01:00


          951.      On June 18, 2014, Aprahamian sent an internal e-mail to AL., a pricing executive

  at Tai·o, stating

                         WBAD is a GPO that pm-chases generic chugs on behalf of its members,

  including ABC and Walgreens. On June 25, 2014, Tai·o submitted an offer to Walgreens. A few

  days later, on June 30, 2014, Tai·o submitted a sepai·ate offer to ABC.

          952.      On the same day that ABC received the offer from Tai·o, the customer notified

  Sandoz that it had received a competitive bid from Tai·o and asked whether Sandoz would lower

  its price to retain the business. S.G., a sales executive at Sandoz, fo1warded the request along

  internally, including to CW-1 and Defendant Kellum. CW-1 responded to S.G. stating:-




          953.      The next day, July 1, 2014, A.H., a sales executive at Sandoz, sent an internal e-

  mail stating that he had spoken with WBAD and learned that Taro was

                                                         246
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 260 of 606 PageID #: 3129




                                            Kellum responded



                                                                                                 CW-1 replied:



            954.    Walgreens accepted Taro 's bid on July 2, 2014 and ABC accepted Taro's bid on

  July 7, 2014. WBAD (including ABC and Walgreens) represented approximately 20% of

  Sandoz's volume and sales for Metro Gel 1%.

            955.    On July 8, 2014, Taro also submitted a bid to Wal-Mali for Metro Gel 1%. That

  same day, Aprahamian called CW-3 of Sandoz twice. Both calls lasted one (1) minute. Two

  days later, on July 10, 2014, Aprahamian e-mailed E.G., a Taro sales executive, asking her to

  follow up with Wal-Mart regarding the offer. The next day, on July 11 , 2014, CW-3 and

  Aprahamian exchanged four (4) calls. After the last call, CW-3 hung up and immediately called

  Kellum. These calls are detailed in the chaii below:

     Date    a Cal I Type Il lTarget Name            il l Direction a Contact Name           anme a lDuration ,a
     7/11/2014 Voice        CW-3 (Sandoz)               Outgoing    Aprahamian, Ara (Taro)       8:31:00   0:01:00
     7/11/2014 Voice        CW-3 (Sandoz)               Outgoing    Aprahamian, Ara (Taro)       8:49:00   0:01:00
     7/11/2014 Voice        Aorahamian, Ara (Taro)      Incoming    CW-3 (Sandoz)               10:05:00   0:03:00
     7/11/2014 Voice        Aprahamian, Ara (Taro)      Incoming    CW-3 (Sandoz)               12:52:00   0:05:00
     7/11/2014 Voice        CW-3 (Sandoz)               Outgoing    Kellum, Armando (Sandoz)    12:57:00   0:01:00


            956.    The following Monday, on July 14, 2014, Wal-Maii notified Sandoz that it had

  received a competitive bid on Metro Gel 1% that was 10% lower than Sandoz's pricing and

  asked whether it would bid to retain the business.

            957.    On July 18, 2014, W.G., a pricing executive at Sandoz, fo1wai·ded the request

  internally, including to CW-1 and Kellum, stating



                                                                   CW-1 responded by recommending that


                                                           247
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 261 of 606 PageID #: 3130




  Sandoz relinquish Wal-Maii and stating,



                                                                                     Kellum then

  replied, _

          958.    Notably, after sending this e-mail, someone at Sandoz changed the language in

  the eai·lier e-mail sti·ing from

                            Sandoz made this change to avoid documenting the fact that the

  competitively sensitive infonnation came directly from its competitor, Tai·o.

          959.    Alth ough Sandoz gave up the business, Wal-Mait was unexpectedly reluctant to

  stop ordering Meti·o Gel 1% from San doz. On August 7, 2014, L.B ., a sales executive at Sandoz,

  sent an internal e-mail advising that Wal-Mait was still ordering an d stating,



                                                                 B.G. of Sandoz replied, _




          960.    On August 4, 2014, McKesson also notified Sandoz that it had received an

  unsolicited bid for the Rite Aid po1t ion of its Meu-o Gel 1% business and gave Sandoz the

  oppo1iunity to bid to retain the business. Kellum responded that

                                                                                         After

  some internal discussion, Sandoz decided to cede the Rite Aid portion of the business to Taro.

  As P.C., a pricing executive at Sandoz, explained in an internal e-mail on August 8, 2014:-




                                                  248
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 262 of 606 PageID #: 3131




         961.    On August 11, 2014, McKesson awarded the Rite Aid portion of its Metro Gel

  1% business to Taro. Two days later, on August 13, 2014, Aprahamian called CW-3 and they

  spoke again for seven (7) minutes.

                                         k)    Clotrimazole 1% Cream

         962.    Clotrimazole Cream, also known by the brand name Lotrimin AF Cream, is an

  antifungal medication used to treat vaginal yeast infections, oral thrush, diaper rash, pityriasis

  versicolor, and various types of ringworm including athlete's foot and jock itch.

         963.    In early January 2015, Sandoz was readying to re-launch into the Clotrimazole

  Cream market. At that time, there were three (3) other competitors in the market – Taro,

  Glenmark, and Major Pharmaceuticals. Sandoz had some supply constraints and was only

  targeting between 15% and 20% market share as the fourth entrant.

         964.    On the evening of January 7, 2015, A.G., a senior Sandoz launch executive, sent

  an internal e-mail to the Sandoz launch team, stating that the Pricing Department was preparing

  pre-launch offers for Clotrimazole Cream to be sent the following week.

         965.    First thing the next morning, on January 8, 2015, CW-3 of Sandoz called

  Defendant Aprahamian of Taro. Aprahamian called him back shortly thereafter. Both calls

  lasted one (1) minute. That same day, E.D., a Sandoz launch executive, told his colleague CW-

  1, a Sandoz senior pricing executive, that CW-3 was getting an additional price point for the

  Clotrimazole Cream launch. The next day, on January 9, 2015, Aprahamian called CW-3. CW-

  3 called him back and they spoke for four (4) minutes.

         966.    First thing the next business day, Monday January 12, 2015, E.D. followed up

  with an e-mail to CW-3 stating,




                                                   249
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 263 of 606 PageID #: 3132




                                                         CW-3 responded:



         967.   That same day, CW-3 called Aprahamian. Aprahamian returned the call and they

  spoke for seven (7) minutes. On that call, Aprahamian provided CW-3 with Taro’s non-public

  pricing for two different categories of customer – wholesalers and retailers. CW-3 told

  Aprahamian that Sandoz had limited supply of Clotrimazole Cream and that it planned to target

  Wal-Mart and Walgreens only. CW-3's contemporaneous notes from the call are detailed below:




         968.   Immediately after his call with Aprahamian, CW-3 called CW-1. The call lasted

  one (1) minute. Also, later that day CW-3 sent the following e-mail to E.D. at Sandoz, with a

  copy to CW-1, conveying the competitively sensitive information he had learned from

  Aprahamian:




                                                250
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 264 of 606 PageID #: 3133




  The prices matched exactly the prices that CW-3 had written down in his Notebook.

         969.    The next day, on January 13, 2015, CW-3 spoke with CW-1 for sixteen (16)

  minutes. Later that afternoon, Aprahamian called CW-3. CW-3 returned the call and they spoke

  for eight (8) minutes.

         970.    On January 29, 2015, Sandoz bid on Clotrimazole Cream at Wal-Mart, a Taro

  customer. Wal-Mart e-mailed Aprahamian to inform him of the bid and asked if Taro wanted to

  bid to retain the business. Aprahamian responded,

                              That same day, Aprahamian called CW-3 and they spoke for nine (9)

  minutes.

         971.    The following Monday, February 2, 2015, Aprahamian e-mailed Wal-Mart and

  declined the opportunity explaining that



                                                                       Aprahamian then

  forwarded his response along internally stating:




                                                 251
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 265 of 606 PageID #: 3134




         972.    On February 9, 2015, Wal-Mart e-mailed Sandoz to notify the company that it had

  won the Clotrimazole Cream business.

         973.    In March 2015, and consistent with its plans, Sandoz also bid on Clotrimazole

  Cream at Walgreens, a Glenmark customer. On March 27, 2015, Walgreens awarded the business

  to Sandoz.

                                         l)   Ketoconazole Cream and Fluocinonide Gel

         974.    In March 2015, G&W entered into an agreement with Teva to purchase its

  manufacturing facility in Sellersville, Pennsylvania. As a part of that transaction, G&W acquired

  the rights to manufacture over twenty-five (25) of Teva’s products, including Ketoconazole

  Cream and Fluocinonide Gel.

         975.    Taro had a history of colluding with Teva and Sandoz on both Ketoconazole

  Cream and Fluocinonide Gel. In 2014, Defendant Aprahamian of Taro coordinated with Nisha

  Patel, a Teva pricing and sales executive, and CW-3 of Sandoz, to significantly raise prices on

  both products. This collusion is discussed in detail in the Plaintiff States’ Teva Complaint and is

  referred to herein for context only.

         976.    After G&W acquired these products from Teva, Taro immediately began

  communicating and colluding with G&W. The following Sections will discuss this collusion on

  Ketoconazole Cream and Fluocinonide Gel in further detail.

                                              a.    Ketoconazole Cream

         977.    Ketoconazole Cream, also known by the brand name Nizoral, is an antifungal

  medication used to treat infections such as seborrhea, athlete’s foot, and ringworm.




                                                   252
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 266 of 606 PageID #: 3135




         978.    At the beginning of 2015, there were three competitors in the market for

  Ketoconazole Cream: Taro, Teva, and Sandoz. As detailed above, in March 2015, G&W

  purchased the rights to manufacture Ketoconazole Cream from Teva.

         979.    With G&W poised to enter the market, Defendant Orlofski of G&W placed a call

  to Defendant Aprahamian at Taro on June 10, 2015 to discuss the details. They spoke for nine

  (9) minutes. The following Monday, on June 15, 2015, G&W entered the market for

  Ketoconazole Cream.

         980.    G&W’s target market share for the launch was forty percent (40%), a share to

  which it felt entitled in light of its predecessor Teva’s roughly 60% share in the months leading

  up to the sale of the Sellersville facility. G&W took great care to aim for that target with

  precision, in compliance with its agreement with the other players in the market. Late in the day

  on June 15, 2015 – the day of G&W’s launch – Defendant Vogel-Baylor of G&W e-mailed a

  colleague to ask how close to the target forty percent (40%) G&W would be if it won both

  Walgreens and CVS. Vogel-Baylor added:




         981.
                                                         The response was good news:
                                                                                        -
                 Even though Teva, Taro, and Sandoz had conspired to significantly raise prices on

  Ketoconazole Cream only about a year earlier, G&W entered the market with a dramatic price

  increase – roughly four times that of the competitors already in the market. Its WAC for the

  15gm tube was $105.06, while market WAC was $24.72. Its WAC for the 30gm tube was




                                                  253
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 267 of 606 PageID #: 3136




  $166.76; market WAC was $41.69. Its WAC for the 60gm tube was $221.55; market WAC was

  $63.30.

            982.   Anxious to confirm that his competitors would act accordingly, Orlofski placed

  another call to Defendant Aprahamian of Taro on June 17, 2015. This time the call lasted twenty

  (20) minutes.

            983.   Two days later, on June 19, 2015, Aprahamian called CW-3 at Sandoz and they

  spoke for seventeen (17) minutes. During that call, the two competitors discussed the details of

  G&W’s entry and Taro’s plans to follow the sharp price increase. CW-3 took the following

  contemporaneous notes in his Notebook documenting their conversation:




            984.   Following his call with Aprahamian on June 19, 2015, CW-3 texted his superior,

  Defendant Kellum, to set up a time to talk to him about his discussion with Aprahamian.

            985.   G&W’s bold price move upon entering the market was not well-received by

  customers. On June 18, 2015, Red Oak reached out to Taro for a price proposal, saying
                                                                                           -
                                     Taro, however, held staunchly to its deal with its competitors.

  C.U., a Taro sales executive, forwarded Red Oak’s message to Aprahamian with the comment:




                                                  254
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 268 of 606 PageID #: 3137




         986.    The next day, on June 19, 2015, Red Oak also tried to interest Sandoz in its

  business, saying:

         987.    Sandoz was careful to confer with the competition before responding. On June

  22, 2015, CW-3 of Sandoz placed two calls to Aprahamian at Taro, lasting seven (7) minutes and

  nine (9) minutes, respectively. On June 26, 2015, CW-3 initiated another call to Aprahamian,

  and the two spoke for three (3) more minutes.

         988.    Four business days later, on July 1, 2015, CW-1, a Sandoz senior pricing

  executive, gave approval to submit a bid to Red Oak for one of two drugs under consideration.

  With respect to the second drug – Ketoconazole Cream – however, the answer was different.

  CW-1 instructed:

         989.    Two weeks after the G&W launch, Walgreens was pressing G&W for some relief

  from its steep price increase. On July 1, 2015, Vogel-Baylor updated Defendant Orlofski on the

  situation. She reported that her Walgreens contact




  Vogel-Baylor played hardball with Walgreens, however, knowing that the competitors would

  dutifully follow G&W’s price move. She told Orlofski:




                                                  255
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 269 of 606 PageID #: 3138




            990.    Orlofski e-mailed Vogel-Baylor the following day, July 2, 2015, emphasizing that

  securing the Walgreens business was                           adding:



            991.    On July 6, 2015, Vogel-Baylor notified Orlofski and A.G., a senior G&W

  executive, that she had




            992.    Orlofski acted quickly, calling Aprahamian the next day, plus four more times

  over the next three weeks as shown below:

     Date       a Call Typea~                         a Direction a Contact Name              a1Time a Durationa
       7/7/2015     Voice    Aprahamian, Ara {Taro)     Incoming       Orlofski, Kurt (G&W)      12:03:00    0:03:00
       7/9/20151    Voice   IAprahamian, Ara (Taro)     I outgoing   l orlofski, Kurt {G&W)    I 12:44:ool   0:01:00
      7/10/2015     Voice   Aprahamian, Ara (Taro)        Outgoing   Orlofski, Kurt (G&W)        12:58:00    0:06:00
      7/22/20151    Voice   IAprahamian, Ara (Taro)     I Incoming   IOrlofski, Kurt (G&W)     I 12:02:ool   0:29:00
      7/28/2015     Voice    Aprahamian, Ara (Taro)       Outgoing     Orlofski, Kurt (G&W)      12:17:00    0:01:00
      7/28/20151    Voice   IAprahamian, Ara (Taro)     I incoming   l orlofski, Kurt (G&W)    I 14:45:ool   0:15:00
      7/30/2015     Voice   Aprahamian, Ara {Taro)      Incoming     Orlofski, Kurt (G&W)         8:09:00    0:02:00


            993.    On July 31, 2015, the day after the final call in the series of calls detailed above,

  Taro followed G&W's price increase on the 15gm and 30gm tubes ofKetoconazole Cream,

  instituting 325% and 300% WAC increases respectively.

            994.    On August 3, 2015, Orlofski initiated an eight (8) minute call to Aprahamian.

  Taro raised WAC on the 60gm tube by 250% that same day.

            995.    Orlofski was delighted when he heard that Taro had followed G&W's lead,

  calling it-                           e instructed Vogel-Baylor:



            996.    Sandoz did not delay in making its own plans to follow its competitors ' price

  increases. On August 17, 2015, the agenda of a Sandoz internal sti·ategy meeting included the


                                                          256
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 270 of 606 PageID #: 3139




  item:                                                   Before it could follow the price increases,

  however, it made sure not to poach any of its competitors’ customers or take steps that would

  disrupt the market.

            997.   For example, on September 10, 2015, T.O., a Sandoz marketing executive,

  instructed a colleague that Sandoz should not submit a bid on Ketoconazole Cream in response

  to ABC’s invitation to do so, revealing that the company’s price increase was imminent. T.O.

  stated:




 -          998.   In January 2016, a Sandoz internal report listed drugs they planned to increase

  prices on, with Ketoconazole Cream described as

            999.   In March 2016, Sandoz finally followed the competitors’ moves, increasing its

  price for Ketoconazole Cream by 300%. CW-3 of Sandoz and Aprahamian of Taro continued to

  coordinate even then, with a twenty-three (23) minute call on March 7, 2016, followed by a ten

  (10) minute call the next day, March 8, 2016.

                                               b.    Fluocinonide Gel

            1000. Fluocinonide Gel is a topical medication prescribed for the treatment of atopic

  dermatitis, psoriasis, and other inflammatory skin conditions.

            1001. For most of 2015, Taro was the only player in the market, with Teva and Sandoz

  having discontinued Fluocinonide Gel from their product lines in late 2014.

            1002. In the fall of 2015, however, G&W was making plans to join Taro in the market

  by launching the product that November, after purchasing the product from Teva. G&W built




                                                    257
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 271 of 606 PageID #: 3140




  into its plans an assumption that Taro would cede approximately twenty-five (25%) percent

  market share to G&W upon its launch.

         1003. By mid-November, G&W had bumped its product launch date back to December

  because of a product testing problem at an outside lab. No longer content with assuming that

  Taro would give it a quarter of the market when the launch came to fruition, G&W executives

  reached out to the competitor to confirm. On November 17, 2015, Defendant Orlofski of G&W

  called Defendant Aprahamian at Taro, and the two competitors spoke for seventeen (17)

  minutes. Later that same day, Defendant Perfetto of Taro placed a brief call to Orlofski. M.P., a

  G&W business development executive, also continued the dialogue with a call to Perfetto on

  November 18, 2015.

         1004. On November 20, 2015, Defendant Vogel-Baylor of G&W worked on confirming

  that Taro was, indeed, the only competitor with whom G&W had to confer, asking a colleague to

  pull information for Fluocinonide Gel:

                              Orlofski placed another quick call to Perfetto on November 21, 2015.

         1005. Two days later, on November 23, 2015 at 11:25 a.m., Orlofski called Perfetto yet

  again. They spoke for seven (7) minutes. Less than two hours later, Vogel-Baylor sent Kroger

  an e-mail with news of the G&W launch of Fluocinonide Gel and a request for information about

  the purchaser’s usage numbers for the product. On November 24, 2015, Kroger responded that

  G&W would need to offer all three sizes of the product – 15gm, 30gm, and 60gm – before it

  would consider moving the business. G&W, however, would not be prepared to launch the two

  smaller sizes until May 2016.

         1006. The Kroger response sent the competitors back to square one in figuring out how

  to allocate the Fluocinonide Gel market between them. G&W set to work quickly exploring



                                                258
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 272 of 606 PageID #: 3141




  other options. On November 25, 2015, Orlofski called Perfetto and the two competitors spoke

  for seven (7) minutes.

          1007. On December 3, 2015, Vogel-Baylor reached out to Walgreens asking whether

  the customer would entertain a bid for Fluocinonide Gel. Vogel-Baylor explained to Walgreens

  that it was

          1008. A few days later on December 8, 2015, Aprahamian and Orlofski had a twenty-

  three (23) minute phone conversation. Later that day, Vogel-Baylor moved forward, e-mailing

  her Walgreens contact to ask where G&W should send its Fluocinonide Gel proposal soliciting

  Walgreens’ business.

          1009. While Vogel-Baylor awaited Walgreens’ response, other G&W executives

  continued their conversations with their counterparts at Taro. On December 13, 2015, Perfetto

  called M.P. of G&W and they spoke for twenty-nine (29) minutes. The following day,

  December 14, 2015, Aprahamian called Orlofski and they spoke for nine (9) minutes.

          1010. Having gotten the requested information from Walgreens late in the evening on

  December 14, 2015, and having vetted the plan with its competitor, G&W sent its pricing

  proposal on Fluocinonide Gel to Walgreens the following day.

          1011. Walgreens contacted Taro two days later, on December 17, 2015, to inform the

  incumbent of G&W’s proposal and to find out whether Taro intended to defend. Taro sales

  executive C.U. asked Aprahamian:                               Aprahamian responded simply

                                   C.U. wrote back, emphasizing that he was well aware of

  Taro’s cooperative arrangement with its competitors, saying:




                                                259
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 273 of 606 PageID #: 3142




         1012. To keep the lines of communication open, Orlofski called Perfetto first thing the

  following morning.

         1013. C.U. refrained from responding to Walgreens’ question about Taro’s intentions in

  writing, instead cautiously e-mailing his Walgreens contact on December 21, 2015:
                                                                                      -
         1014. Having somehow overlooked C.U.’s request for a phone call, on January 4, 2016

  the Walgreens representative again pressed for an answer on what Taro’s approach would be on

  Fluocinonide Gel, asking:                                                  C.U. responded:   I


         1015. The following day, January 5, 2016, a Taro pricing executive, M.L., confirmed

  that Taro had voluntarily ceded its Walgreens business to the competitor, telling his colleague:




 -       1016. That same day, a Taro pricing executive, A.L., advised C.U. that he should have

  someone on the pricing team send e-mails to customers when Taro declines to bid – like the one

  he sent to Walgreens for Fluocinonide Gel. As A.L. explained,




         1017. On January 6, 2016, the day after Taro declined to bid at Walgreens, Vogel-

  Baylor called C.U. at Taro and they spoke for twenty-five (25) minutes. Notably, this was the

  only phone call ever between these two competitors according to the available phone records.




                                                 260
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 274 of 606 PageID #: 3143




         1018. Several months later, on April 26, 2016, C.U. forwarded along internally a

  monthly tracking spreadsheet entitled:                                     In the spreadsheet,

  C.U. noted with respect to Fluocinonide Gel at Walgreens:



                        c.   Sandoz And Its Other Relationships

         1019. As discussed in detail above, CW-3 colluded extensively with Aprahamian and

  H.M. of Taro on products that Sandoz and Taro overlapped on and had an ongoing

  understanding going back many years not to poach each other’s customers and to follow each

  other’s price increases. However, CW-3 was a prolific communicator who regularly colluded

  with many other competitors.

         1020. For example, between June 2011 and August 2016, when he left Sandoz, CW-3

  exchanged at least one thousand one hundred (1,100) phone calls and text messages with his

  contacts at Defendants Taro, Mallinckrodt, Perrigo, Aurobindo, Actavis, Glenmark, G&W,

  Wockhardt, Mylan, Lannett, Lupin, Greenstone, and non-Defendants Rising. These

  communications are detailed in the chart below:




                                               261
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 275 of 606 PageID #: 3144




                Contact Name                        II count Ill Min Date Ill Max Date Ill
                Aprahamian, Ara (Taro)                      187     3/15/2013   8/18/2016
                Kaczmarek, Walt (Mallinckrodt)              146    11/14/2012   7/13/2016
                K.K. (Ma llinckrodt)                        158     12/3/2012   6/20/2016
                T.P. (Perrigo)                              95       8/8/2012    2/4/2016
                CW-6 (Aurobindo)                            90      8/16/2012   5/10/2013
                CW-2 (Rising)                               80       8/2/2013   5/11/2016
                H.M. (Taro)                                 53       9/6/2012   3/11/2014
                Aprahamian, Ara (Actavis)                   52      8/17/2011   3/11/2013
                Blashinsky, Mitchell (Glenma rk)            49      8/28/2012   10/9/2013
                S.G. (Rising)                               37       6/4/2015   6/15/2016
                K. K. (G&W)                                 30       2/6/2014   3/30/2015
                A.F. (Perrigo)                              27      6/30/2011   7/19/2013
                K. K. (Wockha rdt)                          25      7/29/2011   5/23/2013
                B.G. (Lannett)                              22      3/18/2016   8/19/2016
                T.G. (Aurobindo)                            20      3/11/2014 10/19/2015
                L.W. (Mylan)                                14      9/21/2012   7/23/2013
                Berthold, David (Lupin)                     3        2/7/2012 10/18/2012
                Grauso, Jim (Aurobindo)                     3       6/28/2012   7/16/2012
                Perfetto, Mike (Ta ro)                       2      8/11/2016   8/11/2016
                K.S. (Lannett)                               2      5/10/2012   5/15/2012
                D.C. (Glenma rk)                             1      8/22/2013   8/22/2013
                A.G. (Actavis)                               1      8/22/2013   8/22/2013
                Nailor, Jill (Greenstone)                    1      5/29/2013   5/29/2013
                Taro Pharmaceutica ls                        1      8/11/2016   8/11/2016
                Sullivan, Tracy (La nnett)                   1       5/8/2012    5/8/2012

          1021. As detailed above, when CW-3 was coordinating with competitors, he was acting

  at all times at the direction of, or with approval from, his superiors, including CW-1 and

  Defendant Kellum.

          1022. Several of CW-3 's relationships - including with Penigo, Glenmark, Aurobindo,

  Rising, an d Mallinckrodt - as well as oth er relationships between var ious Sandoz executives and

  ce1tain competitors, ar e explored in greater detail in the following Sections.

                                     1)      Collusion Between Sandoz And Perrigo

          1023. As detailed above, Sandoz an d Penigo had an ongoing understan ding over many

  years not to poach each other 's customers and to follow each other 's price increases. This



                                                      262
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 276 of 606 PageID #: 3145




  understanding was implemented primarily through communications between CW-3 of Sandoz

  and T.P. of Perrigo. CW-3 continued the relationship with T.P. after his predecessor, CW-6, left

  Fougera in August 2012. CW-3 and T.P. of Perrigo were not social friends. If they were

  communicating with each other, it was to coordinate anticompetitive conduct with regard to

  drugs on which Sandoz and Perrigo overlapped.

         1024. During this time period, T.P. was acting at all times at the direction of, or with

  approval from, his superiors, including Defendants Boothe and Wesolowski.

         1025. Several examples of CW-3’s coordination with T.P. on specific products are

  discussed in detail in the following Sections.

                                i.     Bromocriptine Mesylate Tablets

         1026. Bromocriptine Mesylate Tablets (“Bromocriptine”), also known by the brand

  name Parlodel, is used in the treatment of Parkinson’s disease, hyperprolactinemia (abnormally

  high levels of prolactin in the blood), and acromegaly (a syndrome where the pituitary gland

  produces excess growth hormones).

         1027. As of December 2012, the three competitors in the market for Bromocriptine were

  Sandoz (with 65% share), Perrigo (with 30%), and Mylan (with 5%).

         1028. On March 1, 2013, Walgreens reached out to Sandoz asking for a one-time buy

  for Bromocriptine because Mylan was having supply issues and would be out of the market for

  two months. On March 4, 2013, S.G. responded to Walgreens stating that Sandoz could not fill

  the customer’s request.

         1029. Viewing Mylan’s supply issues as an opportunity, S.G. forwarded his exchange

  with Walgreens to Defendant Kellum asking,                                       Kellum

  responded within the hour stating,
                                       -     That same day, March 4, 2013, CW-4, a Sandoz



                                                   263
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 277 of 606 PageID #: 3146




  senior sales executive, spoke with Jim Nesta, a senior sales executive at Mylan, for nearly four

  (4) minutes. The two competitors spoke again on March 11, 2013 for nearly ten (10) minutes.

         1030. On March 22, 2013, Kellum e-mailed the Pricing Committee recommending that

  Sandoz increase prices on Bromocriptine, among other products. In particular, Kellum sought a

  206% increase to Sandoz’s WAC pricing for Bromocriptine and noted the reason for the increase

  was due to

         1031. By March 31, 2013, all members of the Sandoz Pricing Committee (which

  included Defendant Kellum and CW-1, among others) had approved the increase. The very next

  day, on April 1, 2013, CW-3, a Sandoz senior sales executive, called T.P. of Perrigo – the other

  competitor on Bromocriptine – and they spoke for seventeen (17) minutes. The next morning,

  on April 2, 2013, CW-3 called T.P. again and they spoke for five (5) minutes. On this call, CW-

  3 conveyed to his competitor a list of products that Sandoz planned to increase pricing on in

  April 2013, including Bromocriptine, as well as the amount of those increases. CW-3’s

  contemporaneous notes from that call are detailed below:




         1032. After hanging up with T.P., CW-3 called Defendant Kellum. The call lasted one

  (1) minute. A few hours later, CW-3 called CW-1, a senior pricing executive at Sandoz, and

  they spoke for eleven (11) minutes.



                                                 264
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 278 of 606 PageID #: 3147




            1033. The next day, on April 3, 2013 , Sandoz held an internal meeting attended by sales

  and pricing personnel, including CW-3, CW-4, CW-1 , and Kellum, to discuss the upcoming

  Sandoz price increases, including Bromocriptine.

            1034. Two days later, on April 5, 2013, Sandoz implemented the Bromocriptine

  increase and raised WAC pricing on the product by 205%.

            1035. Throughout the first three weeks of May 2013, CW-4 spoke with Nesta of Mylan

  regularly. These communications included at least the calls detailed below:

     Date      •   lcall Typea Target Name     a Directionalcontact Namea Time a Duration a
       5/8/2013        Voice   Nesta, Jim (Mylan) Outgoing  CW-4 (Sandoz)   7:51:16 0:03:20
      5/13/2013 1     Voice   INesta, Jim (Mylan) Ioutgoing   lcw-4 (Sandoz)   I    8:40:23 1   0:04:07
      5/20/2013       Voice   Nesta, Jim (Mylan) Incoming      CW-4 (Sandoz)       10:42:42     0:00:04.


            1036. By late May 2013, Mylan had resolved its supply issues on Bromocriptine and

  was readying to increase its own price. To that end, on May 22, 2013 , Mylan held an internal

  meeting to discuss Bromocriptine.

            1037. That same day, on May 22, 2013, ABC e-mailed Sandoz to request a bid on

  Bromocriptine, citing supply issues with its incumbent manufacturer. S.G., a Sandoz sales

  executive, who had a better idea of Mylan's plans, fo1warded the request to Defendant Kellum

  stating

            1038. Sandoz quickly set out to confmn the reason for ABC 's request. First thing the

  next morning, on May 23, 2013, Kellum called L.W., a sales executive at Mylan. The call lasted

  two (2) minutes. Notably, this was the only call ever between the two competitors according to

  the available phone records. That same morning, CW-3 spoke twice with T.P. of Penigo and

  CW-4 exchanged two calls with Nesta of Mylan. These calls are detailed in the chaii below:




                                                    265
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 279 of 606 PageID #: 3148




     5/23/2013    Voice    T.P. (Perrigo)       Outgoing   CW-3 (Sandoz)                  8:04:00    0:05:00
     5/23/2013    Voice    L.W. (Mylan)         Incoming   Kellum, Armando (Sandoz)       8:33:00    0:01:55
     5/23/2013    Voice    Nesta, Jim (Mylan)   Incoming   CW-4 (Sandoz)                 10:49:23    0:00:37
     5/23/2013    Voice    Nesta, Jim (Mylan)   Outgoing   CW-4 (Sandoz)                 12:40:43    0:01:25
     5/23/2013    Voice    T.P. (Perrigo)       Outgoing   CW-3 {Sandoz)                 14:48:00    0:03:00


          1039. After speaking with their competitors, CW-3 and T.P. reported back to their

  superiors, CW-1 and Kellum of Sandoz and Defendant Wesolowski of Penigo. This call pattern

  is illustrnted in the chaii below:


      5/23/2013    Voice     T.P. (Perrigo)     Outgoing     CW-3 (Sandoz)               8:04:00    0:05:00
      5/23/2013    Voice     CW-3 (Sandoz)      Outgoing   CW-1 (Sandoz)                 9:13:00    0:07:00
      5/23/2013    Voice     CW-3 (Sandoz)      Outgoing     Kellum, Armando (Sandoz)    9:20:00    0:01:00
      5/23/2013    Voice     T.P. Perrigo       Outgoing   Wesolowski, John Perrigo     10:26:00    0:01:00
      5/23/2013    Voice     T.P. (Perrigo)     Outgoing   CW-3 (Sandoz)                14:48:00    0:03:00
      5/23/2013    Voice     T.P. Perrig£)      Outgoing   Wesolowski, John Perrig£)    14:51:00    0:01:00
      5/23/2013    Voice     T.P. (Perrigo)     Incoming   Wesolowski, John (Perrigo)   16:14:00    0:16:

  During these calls, Sandoz leained that ABC was in fact Penigo's customer, and that Penigo

  might be leaving the mai·ket for Bromocriptine due to supply problems.

          1040. After this series of calls, Kellum called S.G. of Sandoz and they spoke for twenty-

  one (21) minutes. While on the phone with Kellum, S.G. sent the following internal e-mail, with

  a copy to Kellum, regarding the reason for ABC's bid request on Bromocriptine:




                                                       266
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 280 of 606 PageID #: 3149




  Not wanting to upset the market balance between the competitors, Sandoz ultimately decided to

  submit an offer to ABC for a one-time buy. However, the customer declined the offer because

  Sandoz's pricing was too high.

          1041. Just one week later, on May 31, 2013, Mylan re-entered the market and published

  WAC pricing for Bromocriptine that matched Sandoz's increased pricing. In the days leading up

  to, and on the day of, Mylan's price increase, the competitors again exchanged several calls.

  These calls are detailed in the chaii below:

      eatea Call Typea Target Name a Direction a Contact Name a~ a Duration a
       5/28/2013     Voice     L.W. (Mylan)           Outgoing    CW-3 (Sandoz)          7:58:00    0:07:00
       5/29/20131    Voice     I Nesta, Jim (Mylan) I outgoing    l cw-4 (Sandoz)   I    9:46:30!   0:12:51
       5/31/2013     Voice       Nesta, Jim (Mylan) Incoming        CW-4 (Sandoz)       11:46:43    0:08:32
       5/31/20131    Voice     I Nesta, Jim (Mylan) I Outgoing    l cw-4 (Sandoz)   I 13:45:591     0:00:06
       5/31/2013     Voice       Nesta, Jim (Mylan) Outgoing        CW-4 (Sandoz)       13:54:01    0:00:04
       5/31/20131    Voice     I Nesta, Jim (Mylan) I Incoming    l cw-4 (Sandoz)   I 13:54:451     0:03:01
       5/28/2013     Voice       L.W. (Mylan)         Outgoing      CW-3 (Sandoz)       14:23:00    0:03:00
       5/28/20131    Voice     IT.P. (Perrigo)       I Incoming   l cW-3 (Sandoz)   I 15:29:ooj     0:04:00
       5/29/2013     Voice      T.P. (Perrigo)        Outgoing      CW-3 (Sandoz)       16:21:00    0:02:00


          1042. As of June 2013, Sandoz decided not to pursue additional market shai·e on

  Bromocriptine because it had reached its~ nd achieved a

          1043. PeITigo did not quickly follow the price increases taken by Sandoz and Mylan, in

 paii due to their intermittent supply issues. As a result, Sandoz received several complaints from

  its customers that PeITigo was selling the product at a cheaper price.

          1044. For example, on July 22, 2013, McKesson e-mailed Sandoz requesting a price

  reduction for Bromocriptine because a competitor was selling the product at

                                                 The next day, on July 23 , 2013 , CW-3 called L.W. of

  Mylan and they spoke for eight (8) minutes. Within minutes of hanging up, CW-3 called CW-1.

  The call lasted two (2) minutes. Two days later, Sandoz responded to McKesson and declined to

  lower its pricing stating,

                                                        267
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 281 of 606 PageID #: 3150




         1045. On July 29, 2013, McKesson asked that Sandoz reconsider its decision because

  otherwise it would need to request a bid from Perrigo. That same day, T.P. of Perrigo called

  CW-3 twice. Both calls lasted one (1) minute. The next morning, CW-3 called T.P. and they

  spoke for thirteen (13) minutes. During these calls, the competitors discussed the fact that

  Perrigo had not followed the Sandoz and Mylan price increases on Bromocriptine. However,

  T.P. assured CW-3 that Perrigo would not take Sandoz’s business at McKesson. CW-3’s

  contemporaneous notes from his conversation with T.P. are pictured below:




         1046. After hanging up with T.P., CW-3 called CW-1 and they spoke for four (4)

  minutes. On this call, CW-3 conveyed to CW-1 what T.P. had told him about Bromocriptine.

  According to CW-3, it was not a question of whether Perrigo would follow, but when they would

  follow. Armed with this assurance from Perrigo, Sandoz responded to McKesson’s request by

  declining to lower its pricing and reiterating



 -       1047. Similarly, on August 23, 2013, Omnicare, a Sandoz customer, e-mailed Perrigo

  stating that they noticed Perrigo’s price for Bromocriptine was significantly lower than the other

  competitors and asked



 -         P.H., a sales executive at Perrigo, forwarded the e-mail to T.P. asking,

                                                                  To that, T.P. responded,

                                                                  Although Perrigo considered
                                                                                             -
  bidding on the business, it ultimately declined the opportunity. On September 5, 2013, P.H. e-

                                                   268
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 282 of 606 PageID #: 3151




  mailed Omnicare stating,



         1048. Sandoz and Mylan generated a substantial amount of money from Bromocriptine

  sales in 2013. For example, on February 4, 2014, Sandoz released a business review report that

  detailed how the 2013 price increases for certain drugs delivered upwards of $197 million of

  revenue for Sandoz after price protection. Among the drugs mentioned, Bromocriptine realized

  incremental net sales of $3.2 million after price protection.

         1049. Perrigo ultimately followed its competitors and implemented a price increase on

  Bromocriptine in October 2014.

         1050. On October 2, 2014, T.P. of Perrigo called CW-3 and they spoke for seven (7)

  minutes. Immediately upon hanging up with CW-3, T.P. called his supervisor, Wesolowski.

  Less than one (1) week later, on October 7, 2014, Perrigo sent letters to its customers notifying

  them of the Bromocriptine increase. The next day, on October 8, 2014, CW-3 sent an internal e-

  mail to Kellum and CW-1, among others, noting that Perrigo

                                                   That same day, CW-3 called T.P. and they spoke

  for four (4) minutes.

                                 ii.   Adapalene Cream

         1051. Adapalene Cream, also known by the brand name Differin, is a retinoid used to

  treat severe acne.

         1052. As detailed above in an earlier Section, Fougera and Perrigo colluded to allocate

  market share to Perrigo upon its entry into the Adapalene Cream market as the authorized

  generic in October 2010.




                                                  269
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 283 of 606 PageID #: 3152




          1053. Two years later, in November 2012, Sandoz (which had acquired Fougera) left the

  Adapalene Cream market temporarily due to supply issues. This left Perrigo as the sole

  manufacturer of the product.

          1054. By early January 2013, Sandoz was making plans for its re-entry into the market.

  On January 14, 2013, CW-3 provided M.A., a Sandoz marketing executive, a list of potential

  targets for Adapalene Cream stating that

                                                       CW-3 further explained that



                                                   The list of potential targets was organized by

  historical volume of units purchased and Walgreens was the first name on that list. Wal-Mart

  was not listed as a target.

          1055. On June 24, 2013, approximately one month before Sandoz’s re-launch, CW-3

  and T.P. of Perrigo had a ten (10) minute phone call during which T.P. shared Perrigo’s non-

  public dead net pricing for Adapalene Cream for two customers – Walgreens and Optisource.

  During that conversation, CW-3 recorded those prices in his Notebook as follows:




          1056. On July 15, 2013, Sandoz held a Commercial Operations call during which they

  discussed, among other things, the Adapalene Cream re-launch scheduled for July 26, 2013.

  That same day, T.P. and CW-3 exchanged two more calls, both lasting one (1) minute. After

                                                270
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 284 of 606 PageID #: 3153




  exchanging a third call that lasted one (1) minute on July 16, 2013, the two competitors

  connected on July 17, 2013 and spoke for nineteen (19) minutes. During this call, T.P. provided

  CW-3 with Perrigo's non-public pricing for Adapalene Cream for a list of customers. T.P. also

  told CW-3 that Perrigo was not willing to give up Walgreens to Sandoz. CW-3's

  contemporaneous notes from this call are detailed below:




  The purpose of conveying this information was so that Sandoz, when it re-entered the market,

  could target and obtain specific agreed-upon customers with the highest prices possible, to

  minimize price erosion.

         1057. Also, between July 16, 2013 and July 18, 2013, CW-3 and A.F., a sales executive

  at Perrigo, exchanged at least nineteen (19) text messages.

         1058. On July 26, 2013, the day of Sandoz’s re-launch of Adapalene Cream, CW-3

  called CW-1 and they spoke for eight (8) minutes. On this call, CW-3 provided CW-1 with the

  customer pricing for Adapalene Cream that T.P. had provided to him. Within minutes of

  hanging up with CW-3, CW-1 sent an internal e-mail, including to Defendant Kellum, regarding

                                                 271
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 285 of 606 PageID #: 3154




  Adapalene Cream. In that e-mail, CW-1 recommended that Sandoz approach

                                                                                      CW-1 also

  provided the following pricing information for those customers:




         1059. Notably, the price points matched exactly with the price points T.P. had provided

  to CW-3. In his e-mail, CW-1 also stated that Sandoz would need to bid 30% lower than ABC's

  current price in order to win the business upon re-launch.

         1060. That same day, on July 26, 2013, Sandoz prepared and sent offers for Adapalene

  Cream to the three customers CW-1 identified – ABC, McKesson, and Wal-Mart – as well as

  Rite Aid and Morris & Dickson. Consistent with the prior conversations between CW-3 and T.P.

  of Perrigo, Sandoz did not submit a bid to Walgreens.

         1061. Later that day, on July 26, 2013, Morris & Dickson accepted Sandoz’s bid for

  Adapalene Cream.

         1062. Also, that same day, Wal-Mart declined the opportunity – but for reasons other

  than price – stating:



         1063. The following Monday (the next business day), on July 29, 2013, T.P. of Perrigo

  called CW-3 twice. Both calls lasted one (1) minute. The next day, on July 30, 2013, CW-3

  called T.P. back and they spoke for thirteen (13) minutes. CW-3 hung up and immediately




                                                 272
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 286 of 606 PageID #: 3155




  called CW-1 to report about his conversation with the competitor. The call lasted four (4)

  minutes. That same day, Rite Aid accepted Sandoz’s bid for Adapalene Cream.

         1064. The next day, on July 31, 2013, Sandoz sent an offer for Adapalene Cream to

  Econdisc. The next morning, on August 1, 2013, Econdisc notified Perrigo of the offer and gave

  the incumbent an opportunity to bid to retain the business. Within the hour, T.P. called CW-3.

  The call lasted one (1) minute. Ten minutes later, T.P. called CW-3 again and they spoke for

  five (5) minutes. Later that day, in an effort to avoid putting evidence of his collusive

  conversations in writing, CW-3 sent the following e-mail to CW-1:




  That same day, CW-3 and CW-1 spoke for five (5) minutes.

         1065. On August 2, 2013, ABC accepted Sandoz’s bid for Adapalene Cream.

         1066. On August 6, 2013, T.P. and CW-3 exchanged two calls lasting four (4) minutes

  and twelve (12) minutes, respectively. Later that day, T.P. and his colleagues at Perrigo,

  including his supervisor, Defendant Wesolowski, had a conference call to discuss Adapalene

  Cream. That same afternoon, Perrigo notified Econdisc that it was declining to bid to retain the

  customer’s business. Later that day, Econdisc accepted Sandoz’s bid for Adapalene Cream.

         1067. The next day, on August 7, 2013, McKesson accepted Sandoz’s offer for

  Adapalene Cream.

         1068. T.P. of Perrigo and CW-3 continued to talk throughout August 2013 to coordinate

  Sandoz’s smooth entry into the market. For example, between August 12 and August 15, 2013,

  the two competitors exchanged at least eight calls, including two calls on August 15, 2013


                                                  273
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 287 of 606 PageID #: 3156




  lasting eight (8) minutes and fourteen (14) minutes, respectively. Later that day, M.A., a Sandoz

  marketing executive, e-mailed CW-1 regarding Adapalene Cream stating that Sandoz’s market

  share was now 25.5% and asking whether Walgreens could be
                                                                 -           As detailed above,

  Sandoz had stayed away from Walgreens because Perrigo said they would not give up the

  business.

         1069. Respecting the agreement that the two competitors had arranged, Sandoz stayed

  away from Walgreens and instead submitted another offer to Wal-Mart on August 27, 2013.

  Wal-Mart, again, summarily refused the offer stating that it

  because Perrigo had been its supplier for less than one year. The next day, on August 28, 2013,

  CW-3 called T.P. and they spoke for fourteen (14) minutes. T.P. hung up and spoke with his

  supervisor, Wesolowski, for seven (7) minutes.

         1070. As of December 2013, and without the Wal-Mart business, Sandoz had only

  obtained approximately 30% share of the Adapalene Cream market. This was well below its

  expected share in a two-player market and less than the 47% market share that Sandoz had

  maintained prior to leaving the market in November 2012 due to supply issues.

         1071. This underperformance caught the attention of high-level executives at Sandoz.

  On January 8, 2014, R.A., a Sandoz finance executive, convened a meeting to discuss the

  Adapalene Cream re-launch and the issue of securing more market share on the product. By that

  time, it had been decided internally by the sales team that Sandoz would pursue Walgreens –

  representing approximately 19% share – to meet its fair share targets on Adapalene Cream.

         1072. That same day, on January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted

  one (1) minute. First thing the next morning, CW-3 called T.P. again and they spoke for sixteen

  (16) minutes. T.P. and CW-3 would exchange two more calls the following week, on January 13



                                                 274
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 288 of 606 PageID #: 3157




  and January 16, 2013, lasting one (1) minute and ten (10) minutes, respectively. Immediately

  upon hanging up from the ten (10) minute call, CW-3 called CW-1 and they spoke for eight (8)

  minutes.

         1073. On January 28, 2014, Sandoz held a follow-up meeting to discuss the Adapalene

  Cream re-launch and Walgreens as Sandoz’s next target. Two days later, on January 30, 2014,

  Sandoz met with Walgreens to discuss new product opportunities, including Adapalene Cream.

  The next day, on January 31, 2014, CW-3 called T.P. and they spoke for eight (8) minutes.

  Upon hanging up with T.P., CW-3 called CW-1. The call lasted one (1) minute.

         1074. After this series of communications between CW-3 of Sandoz and T.P. of Perrigo,

  Sandoz submitted a bid to Walgreens for Adapalene on February 14, 2014. Perrigo promptly

  conceded the customer and Walgreens awarded the business to Sandoz on March 5, 2014. This

  award brought Sandoz’s share back to 47% -- the same percentage it had before exiting the

  market in 2010.

                                iii.   Calcipotriene Betamethasone Dipropionate Ointment

         1075. Calcipotriene Betamethasone Dipropionate Ointment ("CBD Ointment" or “Cal

  Beta”), also known by the brand name Taclonex Ointment, is a vitamin D analogue and

  corticosteroid combination product indicated for the topical treatment of psoriasis vulgaris in

  adults 18 years of age and older. CBD Ointment is available in 60gm and 100gm dosages.

         1076. In early 2014, both Sandoz and Perrigo were preparing to launch CBD Ointment.

  Sandoz was preparing to launch as the first-to-file generic and Perrigo was preparing to launch as

  the authorized generic (the “AG”). Under the agreement that Perrigo had reached with the brand

  manufacturer, Perrigo could not launch until Sandoz, the first filer, entered the market.

  Typically, a first filer interested in gaining a competitive advantage would want to keep its



                                                  275
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 289 of 606 PageID #: 3158




  launch date a secret from the company launching the AG so that the first filer could catch the AG

  by surprise and maintain market exclusivity for a longer period of time. But that was not the

  case with regard to CBD Ointment.

         1077. T.P., a sales executive at Perrigo, and CW-3, a senior sales executive at Sandoz,

  exchanged two calls in late February 2014. On those calls, T.P. told CW-3 that Perrigo would be

  launching the AG of CBD Ointment and asked CW-3 when Sandoz planned to launch its generic

  version.

         1078. When first approached by T.P. about CBD Ointment, CW-3 was not aware that

  Sandoz was planning to launch it. After being approached by T.P., CW-3 reached out to others

  at Sandoz to find out what Sandoz’s plans were. On March 4, 2014, A.S., a senior Sandoz

  launch executive, confirmed to CW-3 that Sandoz would be launching CBD Ointment. Within

  minutes of receiving A.S.’s confirmation the night of March 4, 2014, CW-3 e-mailed Defendant

  Kellum, stating:

         1079. The next day, on March 5, 2014, Sandoz held an internal



 -           teleconference to discuss its plans. Kellum, A.S., CW-1, a Sandoz senior pricing

  executive, and other members of the sales and launch teams attended the call. Additional

  meetings were held on March 10 and March 13, 2014 to coordinate the CBD Ointment launch.

         1080. Also on March 13, 2014, CW-3 called T.P. two (2) times, with one of the calls

  lasting twelve (12) minutes. That same day, Perrigo scheduled its own teleconference for the

  following day to discuss its CBD Ointment launch. T.P., his supervisor Defendant Wesolowski,

  a senior executive at Perrigo, and over twenty (20) other Perrigo sales and launch team members

  attended the call. On the call, the Perrigo sales executives were directed to go after only six (6)




                                                  276
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 290 of 606 PageID #: 3159




  select customer accounts, and no others. These accounts were referred to as



         1081. Promptly following the call, J.B., a Perrigo marketing executive, circulated a

  document that was discussed on the call. The document was internally prepared at Perrigo and

  indicated that Sandoz may launch on March 31, 2014 and that Perrigo’s                 was 50%

  of the market. Perrigo’s information was accurate. Sandoz ultimately launched the 100gm size

  on March 31, 2014 and the 60gm size on April 1, 2014. In harmony with Perrigo’s target share

  goal of 50%, internal Sandoz e-mail correspondence circulated prior to launch stated that Sandoz

  also had a target market share of 50% for CBD Ointment.

         1082. While Perrigo planned to approach a small, select group of potential customers,

  Sandoz was deciding which large customers to go after. Sandoz initially planned to target

  Walgreens and ABC for CBD Ointment. However, Sandoz remained involved in ongoing

  business disputes with Walgreens and ABC in the middle of March 2014. Sandoz was

  concerned that Walgreens and ABC would not award Sandoz their CBD Ointment business if the

  disputes were not resolved prior to launch.

         1083. On the night of Friday, March 14, 2014, A.S. e-mailed P.G., the President of

  Sandoz US, stating that resolving the ABC and Walgreens disputes would be a



 -       for the CBD Ointment launch. P.G. responded by directing A.S. to look for CBD

  Ointment business                     and to



 -       1084. A.S. forwarded his e-mail correspondence with P.G. to Defendant Kellum and

  others at Sandoz on the afternoon of March 16, 2014. Consistent with P.G.’s direction, A.S.,

  Kellum, CW-3 and CW-1 immediately began to strategize how Sandoz could reach its market



                                                 277
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 291 of 606 PageID #: 3160




  share target of 50% without Walgreens and ABC. A.S. determined that in order to reach that

  goal, Sandoz would need to have CVS as a customer. At an in-person meeting in Sandoz’s

  Princeton offices, Kellum told CW-3 and CW-1 that he also wanted McKesson and Rite Aid as

  customers.

           1085. On the next day, March 17, 2014, CW-3 called T.P. at Perrigo to resume their

  discussions about customer allocation and to exchange pricing information. Between March 17

  and March 20, 2014, CW-3 and T.P. exchanged more than ten phone calls, with one call lasting

  eleven (11) minutes and another call lasting seventeen (17) minutes. Further, T.P. reported the

  substance of these calls to his supervisor, Wesolowski, seeking direction from him on how to

  respond to CW-3. T.P. often spoke with Wesolowski between calls with CW-3, sometimes even

  calling him immediately after hanging up with CW-3. This call pattern is detailed in the chart

  below:

    MM-+~·RiiU9-ii --H11441Ml,,li _, •@4,1615 . . i@fttiilffi11rn ---..:, •eluiW . . MW\1/.i,I . .
     3/17/2014 Voice       T.P. (Perrigo)   Outgoing   CW-3 (Sandoz)                13:38:00
                                                                                                     l
                                                                                               0:01:00
     3/18/2014 Voice       T.P. (Perrigo)   Incoming   CW-3 (Sandoz)                8:56:00    0:11:00
     3/18/2014 Voice       T.P. (Perrigo)   Incoming   Wesolowski, John (Perrigo)    9:08:00   0:12:00
     3/18/2014 Voice       T.P. (Perrigo)   Incoming   CW-3 (Sandoz)                U:42:00    0:04:00
     3/18/2014 Voice       T.P. (Perrigo)   Outgoing   CW-3 (Sandoz)                12:49:00   0:01:00
     3/18/2014 Voice       T.P. (Perrigo)   Incoming   CW-3 (Sandoz)                13:13:00   0:04:00
     3/18/2014 Voice       T.P. (Perrigo)   Incoming   CW-3 (Sandoz)                13:22:00   0:04:00
    13/18/2014 Voice       T.P. (Perrigo)   Incoming   Wesolowski, John (Perrigo)   13:48:00   0:08:00
     3/18/2014 Voice       T.P. (Perrigo)   Outgoing   CW-3 (Sandoz)                13:56:00   0:04:00
     3/18/2014 Voice       T.P. (Perrigo)   Outgoing   Wesolowski, John (Perrigo)   14:00:00   0:03:00
     3/18/2014 Voice       T.P. (Perrigo)   Incoming   Wesolowski, John (Perrigo)   15:30:00   0:04:00
     3/19/2014 Voice       T.P. (Perrigo)   Incoming   CW-3 (Sandoz)                16:20:00   0:17:00
     3/20/2014 Voice       T.P. (Perrigo)   Outgoing   Wesolwoski, John (Perrigo)   8:37:00    0:01:00
     3/20/2014 Voice       T.P. (Perrigo)   Incoming   Wesolwoski, John (Perrigo)   8:40:00    0:03:00
     3/20/2014 Voice       T.P. (Perrigo)   Outgoing   Wesolwoski, John (Perrigo)   12:37:00   0:08:00
     3/20/2014 Voice       T.P. (Perrigo)   Outgoing   CW-3 (Sandoz)                14:18:00   0:07:00
     3/20/2014 Voice       T.P. (Perrigo)   Outgoing   Wesolwoski, John (Perrigo)   14:24:00   0:01:00
     3/20/2014 Voice       T.P. (Perrigo)   Incoming   CW-3 (Sandoz)                15:08:00   0:03:00


           1086. Although most of T.P. and CW-3’s calls were just between the two of them,

  occasionally other colleagues would join them. For example, CW-3 made a call early in the

                                                   278
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 292 of 606 PageID #: 3161




  week of March 17, 2014 to T.P. from A.S.'s office in Princeton, and Defendant Kellum and CW-

  1 also joined the call.

          1087. As noted above, over the course of these calls, T.P. and CW-3 discussed market

 pricing and customer allocation. In a call early in the week of March 17, 2014, T.P. shared

  Penigo 's proposed WAC pricing and A WP pricing for different types of customers. During that

  call, CW-3 took the following contemporaneous notes in his Notebook:




          1088. When Penigo launched CBD Ointment about two weeks later, its WAC and A WP

  matched those price points. The two rows of WAC prices in the Notebook represent the

  different pricing for the 60gm and l00gm sizes. Sandoz's WAC prices at launch were close but

  slightly higher than Penigo's, at $657.45 for the 60gm size and $968.40 for the l00gm size.

          1089. T.P. also shared with CW-3 what Penigo's non-public, "dead net" pricing would

  be for its customers. Penigo ranked its customers into five "tiers." Customers in the same tier

  were typically sold a drng at the same "dead net" price. T.P. communicated the CBD Ointment

 pricing tiers to CW-3 by giving examples of the types of customers in a tier, such as large

  wholesalers like ABC and Cardinal or regional wholesalers like HD Smith or Optisource, and

  what the con esponding "dead net" pricing would be for that type of customer. CW-3 's

  contemporaneous notes regarding Penigo 's dead net pricing for CBD Ointment are below:




                                                279
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 293 of 606 PageID #: 3162




         1090. The pricing tiers T.P. gave to CW-3 matched the pricing tiers Perrigo planned to

  use. The following rows are from an internally prepared spreadsheet that shows Perrigo’s main

  pricing tiers for the two different sizes of CBD Ointment:




         1091. Moreover, Perrigo’s offers to customers were in step with the “dead net” pricing

  noted above. For example, Perrigo made offers to Wal-Mart and Meijer, both so-called “tier 2”

  customers, that resulted in Wal-Mart and Meijer having “dead net” pricing of $426.31 and

  $627.94 for the 60g and 100g sizes respectively and offers to Optisource and Morris Dickson,

  both so-called “tier 3” customers, that resulted in Morris Dickson and Optisource having “dead

  net” pricing of $448.75 and 660.99 for the 60g and 100g sizes respectively.

         1092. As noted earlier, T.P. and CW-3 did not just use these calls to share pricing

  information in anticipation of their launches. They also used them to allocate the customers that
                                                 280
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 294 of 606 PageID #: 3163




  would be in the market. When CW-3 and T.P. spoke on calls early in the week of March 17,

  2014, each shared his respective company’s position on how customers should be divided

  between them to achieve “fair share.” CW-3 told T.P. that Sandoz wanted McKesson, Rite Aid,

  Econdisc, CVS, Cardinal, Omnicare and Kaiser. CW-3 documented this in his Notebook:




         1093. T.P. responded that Perrigo wanted Anda, Walgreens, ABC, Wal-Mart, Rite Aid

  and McKesson. CW-3 documented this in his Notebook:




  The purpose of reaching agreement on the list of customers was to avoid competing with one

  another as both companies entered the market simultaneously.

         1094. As the lists above show, with the exception of Rite Aid and McKesson, Sandoz

  and Perrigo were aligned on how significant customers should be allocated. In March 2014, Rite

  Aid was purchasing generic drugs through McKesson’s “OneStop Generics” program, so Perrigo

  and Sandoz viewed these customers as a package or, put another way, whoever got McKesson

  also got Rite Aid as a customer. Both of the competitors wanted that business.

         1095. As the negotiations continued, Sandoz recognized that the list of customers it

  wanted for CBD Ointment was more than its fair share of the market. However, in keeping with

  its general strategic preference for selling to a smaller number of large customers, Sandoz did not

  want to give up McKesson, Rite Aid, CVS, or Cardinal. To resolve the issue, Defendant Kellum,

  CW-3 and CW-1 brainstormed a list of other customers that, when combined, would have about

  the same market share as Rite Aid and McKesson and that Sandoz was willing to give up to


                                                 281
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 295 of 606 PageID #: 3164




  Perrigo. Ultimately, the list of customers that Sandoz created included Optisource, Publix,

  Morris & Dickson (MD), PBA Health (PBA), Meijer, and Kaiser.

         1096. Thereafter, CW-3 called T.P. and proposed that Sandoz give up these customers to

  Perrigo in exchange for McKesson and Rite Aid. CW-3 documented this in his Notebook:




  Perrigo agreed.

         1097. Following the plan, Perrigo submitted offers to the customers listed above and

  was awarded the business at Optisource, Publix, Morris & Dickson, Meijer, and Kaiser. In

  addition, and as planned, Perrigo bid on and won Anda, Walgreens, ABC and Wal-Mart, while

  Sandoz bid on and won McKesson, Rite Aid, CVS, Cardinal, and Omnicare.

         1098. While Defendant Wesolowski encouraged the Perrigo sales team to go after their

  assigned customers, he was also careful to make sure they adhered to the agreement reached with

  Sandoz. For example, on March 21, 2014, Omnicare reached out to Perrigo asking for a bid on

  CBD Ointment. Omnicare was a customer allocated to Sandoz. P.H., a Perrigo sales executive,

  forwarded the request to Wesolowski who responded,

  Consistent with Wesolowski’s direction, P.H. told Omnicare that Perrigo was

                    even though Perrigo was actively sending offers to other potential customers at

  that time.

         1099. On March 31, 2014, CW-3 called T.P. The call lasted two (2) minutes. That

  same day, Sandoz officially launched the 100gm package size of CBD Ointment and Perrigo

  launched both the 100gm and 60gm package sizes. The next day, on April 1, 2014, Sandoz

  launched the 60gm size. Early in the morning of April 1, 2014, M.A., a Sandoz marketing


                                                  282
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 296 of 606 PageID #: 3165




  executive, e-mailed Kellum and A.S. to advise that she received an alert that Perrigo had

  increased prices on CBD Ointment. She noted that she was



         1100. On April 7, 2014, D.A., a Sandoz launch executive, noted in an internal e-mail

  that Sandoz                                           At the end of April 2014, Sandoz and Perrigo

  had a virtually even split of the market for that product.

                                 iv.   Tacrolimus Ointment

         1101. Tacrolimus Ointment (“Tacrolimus”), also known by the brand name Protopic, is

  a secondary treatment option for moderate to severe eczema. Tacrolimus is available in 30gm,

  60gm and 100gm dosages. Recent annual sales of Tacrolimus Ointment in the United States

  exceeded $100 million.

         1102. In August 2014, Sandoz and Perrigo were both preparing to launch Tacrolimus.

  Sandoz was the first-to-file generic and Perrigo was the authorized generic (the “AG”).

         1103. On August 13, 2014 at 3:57 p.m., E.D., a Sandoz launch executive, sent an

  internal e-mail asking if anyone knew whether there would be an AG for Tacrolimus or if any

  other competitors planned to enter the market. At 5:11 p.m. that same day, CW-3, a Sandoz

  senior sales executive, called T.P., a Perrigo sales executive, and they spoke for fifteen (15)

  minutes. Notably, prior to this call, CW-3 and T.P. had not spoken since June 18, 2014. Within

  a half hour of hanging up with T.P., CW-3 sent the following e-mail responding to E.D.’s

  questions:




                                                  283
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 297 of 606 PageID #: 3166




         1104. On September 8, 2014, Sandoz held a Commercial Operations meeting during

  which they discussed the Tacrolimus launch. That same day, CW-3 called T.P. four times, with

  one call lasting eleven (11) minutes and another six (6) minutes. On those calls, CW-3 and T.P.

  discussed the Tacrolimus launch and decided to model it after the CBD Ointment launch. As

  discussed above in the previous Section, in the spring of 2014 CW-3 and T.P. had colluded on

  CBD Ointment when Sandoz was entering as the first-to-file generic and Perrigo as the AG. By

  using CBD Ointment as a model, the competitors would not have to spend significant time

  negotiating the allocation of customers for Tacrolimus.

         1105. That same day, on September 8, 2014, CW-3 sent the following e-mail to Sandoz

  launch executives, E.D. and A.S., with a copy to CW-1, a Sandoz senior pricing executive:




         1106. Two days later, on September 10, 2014, CW-3 called T.P. and they spoke for

  fifteen (15) minutes. During that call, the competitors again talked about the Tacrolimus launch.

  Specifically, they discussed the allocation of certain customers to Sandoz and Perrigo so that

                                                 284
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 298 of 606 PageID #: 3167




  each competitor could reach 50% market share. Further, T.P. provided CW-3 with Perrigo’s

  WAC and AWP pricing for the three dosage sizes, and the dead net pricing that Perrigo was

  contemplating for various classes of customers. CW-3’s contemporaneous notes from that call

  are pictured below:




         1107. In his notes, CW-3 recorded that the competitors would

  and listed the customers that they agreed to allocate to each other. Sandoz planned to target the

  customers listed in the box in the bottom right hand corner of the note, and Perrigo planned to

  target the customers listed above it.

         1108. On November 10, 2014, A.F., a Perrigo sales executive, e-mailed Defendant

  Wesolowski, a senior Perrigo executive, to advise that a customer told her Sandoz was launching

                                                 285
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 299 of 606 PageID #: 3168




  Tacrolimus that day. In turn, Wesolowski e-mailed T.P. and others at Perrigo asking them if the

  launch could be confirmed. That same day, T.P. and CW-3 spoke two times, with one call

  lasting two (2) minutes and the second lasting three (3) minutes. During those calls, CW-3 told

  T.P. that Sandoz had not yet formally launched the product or started shipping to customers.

  Later that afternoon, T.P. reported back to Wesolowski:




  In order to avoid any written evidence of his illegal activity, T.P. referred to his source as a

  “customer” even though it was actually his competitor, CW-3.

         1109. On November 19, 2014, Sandoz launched Tacrolimus and Perrigo launched on

  the following day, November 20, 2014. Consistent with the competitors’ plans, Sandoz was

  awarded CVS, Cardinal, Omnicare, and Econdisc, among other customers. As planned, Perrigo

  won Walgreens, Walmart, ABC (secondary), Anda, Optisource, and Publix.

         1110. On November 20, 2014, Defendant Boothe, a senior Perrigo executive, sent

  around a congratulatory e-mail to the Perrigo team that worked on the Tacrolimus launch. He

  specifically congratulated C.V., a Perrigo business development executive, and Defendant

  Wesolowski for                               A few days later, in response to a request from the

  Tacrolimus brand manufacturer on how sales were going, C.V. replied,



                                 v.    Methazolamide Tablets

         1111. Methazolamide, also known by the brand name Neptazane, is used to treat ocular

  conditions where lowering intraocular pressure would be beneficial, including several types of

  glaucoma. Methazolamide Tablets are available in 25mg and 50mg dosages.


                                                   286
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 300 of 606 PageID #: 3169




         1112. By the fall of 2013, there were two manufacturers marketing Methazolamide –

  Defendant Sandoz and Fera Pharmaceuticals, Inc. (“Fera”). Both competitors had posted nearly

  identical WAC pricing for the 25mg and 50mg dosage sizes, respectively.

         1113. In early 2014, Sandoz began experiencing issues with its API supplier and was

  forced to temporarily withdraw from the market. At that time, Sandoz expected that its supply

  problems would be resolved in June 2014 and it would re-enter then.

         1114. At the same time that Sandoz was experiencing supply problems, Perrigo acquired

  Fera’s right to distribute Methazolamide. As a result of Perrigo’s acquisition, Fera left the

  Methazolamide market.

         1115. On March 6, 2014, Perrigo formally launched Methazolamide. Perrigo knew

  prior to its launch that Sandoz, its only competitor, was out of the market and was not expected

  to re-enter until the summer of 2014. Perrigo leveraged its temporary position as the only

  manufacturer with the ability to supply by implementing a large price increase. Perrigo’s WAC

  pricing when it entered was 136% higher than Sandoz’s. An internal Perrigo document

  circulated approximately one month prior to the launch indicated that Perrigo’s target share for

  Methazolamide was

         1116. On June 17, 2014, Perrigo learned from a customer that Sandoz was back in the

  Methazolamide market. That same day, T.P. of Perrigo called CW-3, a Sandoz senior sales

  executive. The call lasted one (1) minute. After that call, T.P. called his supervisor, Defendant

  Wesolowski, and they spoke for three (3) minutes. The next day, on June 18, 2014, T.P. and

  CW-3 exchanged two more calls, with one call lasting three (3) minutes. On Monday, June 23,

  2014, T.P. e-mailed Wesolowski the following:




                                                  287
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 301 of 606 PageID #: 3170




         1117. Indeed, Sandoz had re-entered the market for the 25mg with a WAC price of

  $129.84 - which was significantly lower than PeITigo 's WAC price of $306.47. Defendant

  Wesolowski was upset that Sandoz did not reach out to PeITigo before re-entering the market.

  Had it done so, Sandoz would have known to raise its price, and to what level. Wesolowski

  fo1warded T.P.'s e-mail above to Defendant Boothe, a senior PeITigo executive, and others at

  PeITigo with the following cover note:




         1118. In the meantime, PeITigo would make sure that Sandoz did its                before

  re-entering on the 50mg, and that it would co1Tect its prior mistake on the 25mg.

         1119. On October 21 , 2014, CW-3 and T.P. spoke for fifteen (15) minutes. During that

  call, T.P. provided CW-3 with PeITigo's increased WAC pricing for the 25mg and 50mg package

  sizes ofMethazolamide to ensure that Sandoz would match those prices when it re-entered the

  market. CW-3 's contemporaneous notes from that call are pictured below:




         1120. Shortly after the call, in early November 2014, Sandoz began ramping up for its

  re-entiy into the Methazolamide market. On November 3, 2014, Sandoz held a Commercial


                                                 288
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 302 of 606 PageID #: 3171




  Operations meeting during which Sandoz discussed its plans for the Methazolamide re-launch,

  including implementing significant price increases to align with Perrigo’s pricing.

         1121. The next day, on November 4, 2014, CW-1, a senior Sandoz pricing executive,

  sent an internal e-mail asking his colleague P.C. to evaluate the                               if

  Sandoz raised its WAC pricing to match Perrigo. The next day, CW-3 called T.P at Perrigo and

  the two competitors spoke for twelve (12) minutes. Also on that day, CW-1 directed the Sandoz

  pricing team to remove Methazolamide from any existing contracts. CW-1 explained that
                                                                                              -
         1122. The two competitors continued to coordinate over the next several weeks as

  Sandoz made final preparations to re-enter the market and raise prices. On November 10, 2014,

  CW-3 called T.P. twice with one call lasting two (2) minutes and the other call lasting three (3)

  minutes.

         1123. On December 4, 2014, CW-3 e-mailed Defendant Kellum, CW-1, and others at

  Sandoz regarding Methazolamide, providing them with specific, non-public pricing information

  he had learned from his competitor:




  Internal Perrigo documents confirm that its so-called “dead net” pricing for group purchasing

  organizations (GPOs) at that time was approximately $250 for the 25mg and $500 for the 50mg.

  This pricing information was not publicly available.

         1124. On December 5, 2014, Sandoz re-launched its 50mg dosage with a WAC price of

  $612.97, which matched Perrigo’s WAC price. At the same time, Sandoz increased the WAC

  price on its 25mg dosage by 136% to match Perrigo’s pricing.


                                                  289
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 303 of 606 PageID #: 3172




                                 2)      Collusion Between Sandoz And Glenmark

            1125. In August 2012, not long after Sandoz acquired Fougera, Defendant Mitchell

  Blashinsky, who had just recently joined Defendant Glenmark as its Vice President of Sales and

  Marketing, approached CW-3 of Sandoz at the NACDS conference in Denver, Colorado. During

  their conversation over breakfast at the Marriot Hotel, Blashinsky told CW-3, among other

  things,                                 and

            1126. Over the next two years, the two competitors did                    on both market

  allocation and pricing – speaking at least fifty (50) times. Their communications were all

  collusive in nature. The two competitors were not friends and had no other reason to speak

  except to coordinate anticompetitive conduct. During that time period, Sandoz and Glenmark

  conspired to fix prices and allocate markets on at least two products: (1) Fluticasone Propionate

  Lotion (60ml) and (2) Desoximetasone Ointment.

                                 i.      Fluticasone Propionate Lotion (60ml)

            1127. Fluticasone Propionate Lotion (“Fluticasone”), also known by the brand name

  “Cutivate,” is a topical corticosteroid used to treat swelling and itching that result from various

  chronic skin disorders, including atopic dermatitis.

            1128. Glenmark was the first generic manufacturer to enter the market for Fluticasone

  on March 26, 2012. As the first generic manufacturer to file an approved ANDA, Glenmark

  enjoyed a 180-day period of exclusivity during which time no other competitors could sell the

  product. Even before Glenmark launched, Sandoz (then Fougera) was planning to enter the

  market for Fluticasone after Glenmark’s exclusivity period ended in September 2012 and

  understood that Perrigo was also planning to enter at the same time. Over the course of several

  months, Fougera – in particular CW-6, at the direction of Defendant Kaczmarek – coordinated



                                                  290
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 304 of 606 PageID #: 3173




  with Glenmark frequently about Fluticasone, including market share targets and pricing, to

  prepare for its eventual Fluticasone launch.

         1129. After the Sandoz acquisition of Fougera in July 2012, as the end of Glenmark’s

  180-day exclusivity period approached, Sandoz continued to stay in communication with

  Glenmark and Perrigo about Fluticasone. As part of its launch strategy, Sandoz planned to

  obtain 33% of the market. Perrigo, however, only anticipated taking about one-quarter of the

  market.

         1130. By mid-August 2012, Sandoz learned that its launch of Fluticasone would be

  delayed until the end of November 2012 because of certain production problems. As a result of

  this delay, Defendant Kellum was concerned that Perrigo would be able to launch earlier than

  Sandoz and wanted to learn more about Perrigo’s launch strategy. On August 21, 2012, Kellum

  sent an e-mail to his sales team asking about                        Within minutes of receiving

  the e-mail, CW-3 reached out to T.P., his contact at Perrigo, by phone.

         1131. CW-3 also sent a message to Perrigo through a customer. That same day, the

  customer sent an e-mail to a Perrigo sales executive, stating:

                                                              The Perrigo sales executive informed

  the customer that Perrigo’s Fluticasone launch had now been                to the first quarter of

  2013. The customer then forwarded that e-mail directly to CW-3 at Sandoz, who reported the

  information directly to Defendant Kellum and others at Sandoz the next day.

         1132. Around this same time, Sandoz also began preparing to have conversations with

  “customers” about its Fluticasone launch while at the NACDS Conference in Denver in late

  August 2012. It was at that same conference where CW-3 first spoke to Defendant Blashinsky at

  Glenmark about working
                            -          and making



                                                  291
                                                                      In an internal e-mail to the
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 305 of 606 PageID #: 3174




  Sandoz sales team on August 25, 2012, in advance of the NACDS Conference, R.T., a senior

  Sandoz sales and marketing executive, instructed his team on the current strategy which aligned

  with the larger “fair share” understanding:




         1133. As its launch date for Fluticasone approached, Sandoz began to think more

  critically about which customers to target and began to communicate directly with Glenmark on

  the subject. On November 26, 2012, Sandoz scheduled an internal meeting to discuss which

  customers it should approach as part of its Fluticasone launch. That same day, CW-3 of Sandoz

  spoke to Defendant Blashinsky of Glenmark twice, with one call lasting five (5) minutes. After

  the second call with Blashinsky, CW-3 e-mailed his Sandoz colleagues a list of six (6) customers

  he thought Sandoz should target. That list would later grow to eight (8) customers. CW-3 also

  made it known to his Sandoz colleagues that Glenmark was planning a potential price increase

  on Fluticasone at some point in the future.

         1134. The next day, November 27, 2012, a senior Sandoz marketing executive asked

  CW-3 to get Fluticasone                 for the customers Sandoz had agreed to target. CW-3

  responded that he was                                           As promised, the next morning

  (November 28) CW-3 called Defendant Blashinsky of Glenmark. The two spoke four (4) times

  that day, including one call lasting eight (8) minutes. Later that same day, CW-3 was again

  asked if he had been able to

                 CW-3 responded:




                                                292
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 306 of 606 PageID #: 3175




         1135. The next morning, CW-3 sent an updated list of nine (9) customers that Sandoz

  should target for Fluticasone – based on his conversations with Defendant Blashinsky – but he

  did not include the pricing information that had been requested. The senior Sandoz marketing

  executive responded immediately:
                                     -          CW-3 countered by referring to one of the biggest

  pop songs of 2012, suggesting that his boss should call him instead of asking for the information

  in writing:




         1136. As Sandoz continued to prepare for its imminent launch, it also began to evaluate

  the usage expected from the nine customers that it had agreed with Glenmark to target. Sandoz

  found that those nine customers would not allow the company to reach its desired market share

  goals. As a result, on November 30, 2012 a senior Sandoz marketing executive suggested that

  Sandoz approach two large wholesaler customers, instead of one as originally agreed. CW-3

  responded immediately, saying                                             CW-3 then stated that



                                                             A few hours later, CW-3 called

  Defendant Blashinsky and left a message. Defendant Blashinsky promptly returned the call and

  the competitors spoke for three (3) minutes. Later that day, CW-3 also called and spoke to his

  contact at Perrigo, T.P., twice.

         1137. Sandoz officially entered the market for Fluticasone on December 3, 2012,

  matching Glenmark’s WAC pricing exactly. That same day, CW-3 of Sandoz called Defendant


                                                 293
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 307 of 606 PageID #: 3176




  Blashinsky of Glenmark and they had a two (2) minute call. Also that day, Blashinsky directed

  the sales team to relinquish the Publix and Optisource accounts to Sandoz, two of the nine

  customers that Glenmark had agreed to give up to the new entrant.

         1138. Sandoz continued to coordinate with Glenmark to make sure that it was targeting

  the appropriate customers and minimizing price erosion as it entered the Fluticasone market. For

  example, on December 13, 2012, a large wholesaler that Sandoz had agreed not to target

  approached Sandoz looking for an offer. That same day, CW-3 spoke to Defendant Blashinsky

  twice. When Sandoz refused to respond to the customer, the customer followed up again on

  December 21, 2012. Again, following the same pattern, CW-3 spoke to Defendant Blashinsky

  twice that day, including one call lasting four (4) minutes.

         1139. Although Sandoz made sure to coordinate extensively with Glenmark, it had

  initial difficulty meeting its market share goal, in part because some of the customers already had

  a significant amount of inventory on hand. On January 9, 2013, CW-3 had a conversation with

  Defendant Blashinsky where the two competitors walked through a list of customers, identifying

  those that Sandoz should target and those which it should not. CW-3 took detailed

  contemporaneous notes of the conversation. Later in the day, after reviewing the list, CW-3 of

  Sandoz began to suspect that Glenmark may have oversold to certain customers in advance of

  Sandoz’s entry, stating in an e-mail that he had

         1140. By January 11, 2013, CW-1 of Sandoz sent around a summary of

                     stating that




                                                                      In response, R.T. of Sandoz



                                                  294
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 308 of 606 PageID #: 3177




  indicated that he was                                  but that 21.8% market shar e was -

 -         and that Sandoz should continue to press for its original market share goal.

          1141. During an internal Commercial Operations meeting on Janmuy 21 , 2013 , Sandoz

  decided to approach another customer, CVS, in order to obtain additional market share. But

  before doing so Sandoz wanted to confmn that it was acceptable with Glenmark. In his

  contemporaneous notes of the meeting, CW-3 recorded in his Notebook that he was supposed to

                                                  and let him know that San doz was -




          1142. Sandoz subsequently learned why Glenmark was reluctant to give up more market

  share to Sandoz. There was a discrepancy between the two competitors about how much market

  share Sandoz had aheady obtained. On Janmuy 29, 2013, a senior Sandoz marketing executive

  repo1ied that

                                                                                  Two days later, on

  Januaiy 31, 2013, CW-3 and Defendant Blashinsky spoke two more times, for five (5) minutes

  each.

          1143. Over the next several months San doz and Glenmark continued to coordinate

  about Fluticasone, including about a Glenmark price increase on that dmg. For exainple, on

  April 16, 2013, as Glenmai·k was prepai·ing for a lai·ge-scale price increas e on several different

  diugs (in coordination with several different competitors), CW-3 of San doz had two separate

  calls with Defendant Blashinsky of Glenmark, including one call lasting thi1ieen (13) minutes.

                                                   295
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 309 of 606 PageID #: 3178




  They talked about several things, including Glenmark's potential entiy and market share targets

  on a different drng, Alclometasone, as well as a price increase on Fluticasone, as recorded by

  CW-3 in his contemporaneous notes of the call:




         1144. Defendant Blashinsky called CW-3 again on May 6, 2013, in advance of the

  Glenmark price increase. He also called CW-3 on May 17, 2013 - the day after the Glenmark

 price increase on Fluticasone became effective. In all, the two competitors spoke three times on

  May 17, 2013, including two separate five (5) minute calls.

         1145. Throughout this time period, Sandoz also kept in close communication with

  Penigo about the details of Penigo 's anticipated entiy into the Fluticasone market. For example,

  in early April 2013 CW-3 of Sandoz spoke to T.P. of Penigo multiple times, including calls

  lasting seventeen (17) and five (5) minutes, respectively. CW-3 subsequently reported to his

  colleagues at Sandoz that Penigo would be delayed in entering the Fluticasone market _

                                      On April 9, 2013, a colleague at Sandoz followed up asking

  CW-3 for additional information about whether Penigo planned to enter

                   The next day, CW-3 communicated directly with Penigo to obtain the answer,

  calling and speaking with T.P. two (2) times.

         1146. On May 21, 2013, as Penigo was beginning to plan its entiy into the market, a

  Penigo executive asked T.P. to obtain                   for Fluticasone Lotion. Two days later,

  on May 23 , 2013, T.P. called CW-3 at Sandoz. They ended up speaking twice that day, for five

  (5) and three (3) minutes, respectively. Immediately after their second call, CW-3 called




                                                  296
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 310 of 606 PageID #: 3179




  Defendant Blashinsky at Glenmark - the other competitor on Fluticasone - and the two spoke for

  four (4) minutes.

         1147. Similarly, on May 28, 2013 a senior Sandoz executive requested additional

                         bout Pen igo 's entiy timing on Fluticasone. That same day, CW-3 called

  T.P. at Pen igo and they spoke for four (4) minutes. The next day, T.P. called CW-3 back and

  they spoke again for two (2) minutes.

         1148. By July 2013 , Penigo finally began preparing in earnest to enter the Fluticasone

  market. As of that time Sandoz had been able to obtain 30% market share, reaching its initial

  target goal for a 3-player market with Glenmark and Pen igo. Sandoz understood that, because

  Glenmark still had a significant majority of the market share, Pen igo would target Glenmark

  customers as it entered.

         1149. In the days and weeks leading up to Pen igo 's launch, Pen igo was in frequent

  communication with Sandoz, as set fo1th below:

      Date   Ill Call Typa Target Namell Direction lll Contact Name      II Time II Duration II
      7/2/2013 Voice       CW-3 (Sandoz) Outgoing      T. P. (Perrigo)         11:13:00      0:01:00
      7/10/2013 IVoice    lT.P. (Perrigo) I outgoing l cw-3 (Sandoz)       I   16:14:oo l    0:01:00
      7/15/2013 Voice      T. P. (Perrigo)  Outgoing   CW-3 (Sandoz)           12:06:00      0:01:00
      7/16/2013 IVoice    IT.P. (Perrigo) I outgoing l cw-3 (Sandoz)       I    9:22 :oo l   0:01:00
      7/17/2013 Voice      T. P. (Perrigo)  Outgoing   CW-3 (Sandoz)           11:22:00      0:19:00
      7/29/2013 IVoice    iT.P. (Perrigo) I outgoing ICW-3 (Sandoz)        I   10:21:oo l    0:01:00
      7/29/2013 Voice      T. P. (Perrigo)  Outgoing   CW-3 (Sandoz)           13:11:00      0:01:00
      7/30/2013 IVoice    IT.P. (Perrigo) I Incoming l cw-3 (Sandoz)       I   10:09:oo l    0:13:00
      8/1/2013 Voice       T. P. (Perrigo)  Outgoing   CW-3 (Sandoz)         13:32:00        0:01:00
      8/1/2013 !Voice     IT.P. (Perrigo) I o utgoing ICW-3 (Sandoz)       I 13:42:oo l      0:05:00

         1150. Penigo held an internal meeting to discuss its Fluticasone launch on July 16,

  2013. As can be seen in the table above, on the day of the meeting T.P. of Penigo called CW-3

  at Sandoz and left a message. He called CW-3 again the next day, and they were able to speak

  for nineteen (19) minutes. During these conversations, T.P. infon ned CW-3 that, consistent with


                                                297
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 311 of 606 PageID #: 3180




  the “fair share” understanding, Perrigo was targeting specific Glenmark customers and looking

  for approximately 25% market share. CW-3 took contemporaneous notes of his conversation

  with T.P., as set forth below:




         1151. On July 30, 2013, Perrigo received FDA approval to begin selling Fluticasone.

  That same day, T.P. of Perrigo spoke to CW-3 of Sandoz for thirteen (13) minutes. Perrigo then

  formally launched the product on August 1, 2013, with the same exact WAC pricing as

  Glenmark and Sandoz. T.P. and CW-3 also spoke twice that day.

         1152. As Perrigo entered the market it planned only a “limited launch,” targeting only

  $1 million per year in sales. In accordance with the fair share understanding and the previous

  communications between the competitors, Perrigo targeted – and Glenmark conceded – multiple

  customers immediately.

                                   ii.   Desoximetasone Ointment

         1153. Desoximetasone Ointment (“Desoximetasone”), also known by the brand name

  “Topicort,” is a corticosteroid used to treat a variety of skin conditions, including eczema and

  dermatitis. Desoximetasone reduces the swelling, redness and itching associated with those

  conditions.

         1154. As of the summer of 2012, Defendant Taro was the only manufacturer of

  Desoximetasone Ointment.


                                                  298
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 312 of 606 PageID #: 3181




                                        a)   Sandoz Entry (September 2012)

         1155. Starting in August 2012, Sandoz began making plans to enter the Desoximetasone

  market. Because it would be a 2-player market upon Sandoz’s entry, and because Sandoz was

  the second manufacturer to enter the market, Sandoz initially decided – consistent with the “fair

  share” understanding outlined above – to target 40% market share.

         1156. On the evening of August 21, 2012, Sandoz held an internal meeting to discuss its



 -             and                      regarding Desoximetasone. Shortly after the meeting, a

  Sandoz executive sent an initial list of eight (8) customers that Sandoz should consider

  approaching. The executive indicated that Sandoz’s success would depend

               and that more research was necessary regarding one of the larger customers,

  because approaching such a
                                -    customer could cause

         1157. First thing the next morning, Sandoz began to coordinate with Taro. K.K., a

  national account executive at Sandoz, called D.S., a senior sales executive at Taro, and the two

  spoke for nine (9) minutes.

         1158. On August 30, 2012, Sandoz held another internal meeting to discuss its

  Desoximetasone launch. That same day, K.K. of Sandoz spoke again to D.S. of Taro, this time

  for two (2) minutes. The day after this internal Sandoz meeting and the phone conversation with

  Taro, on August 31, 2012, CW-1 of Sandoz sent Defendant Kellum a                      for

  Desoximetasone, which included specific pricing

  would provide Sandoz with its target market share.
                                                    -       and a more refined list of customers that



         1159. As the Sandoz launch date approached, CW-3 of Sandoz also began speaking to

  H.M., an account executive at Taro, to coordinate Sandoz’s entry into the market. The two

  competitors were not friends, and nearly all their conversations were collusive in nature.



                                                 299
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 313 of 606 PageID #: 3182




  According to phone records, the first ever call between the two competitors was on September 6,

  2012. They spoke again on September 21, 2012, as Sandoz was finalizing its launch plan.

  During these calls, H.M. provided CW-3 with Taro price points for various customers so that

  Sandoz could bid as high as possible and avoid price erosion, while still obtaining new customers

  as it entered the market. CW-3 passed that pricing information and list of customer targets on to

  CW-1 and Defendant Kellum at Sandoz. That same day, H.M. also sent an e-mail to J.M., a

  sales executive at Taro, relaying a

  market
                                        -       that Sandoz would be entering the Desoximetasone

                                        and suggesting six accounts as possible targets.

           1160. Sandoz received FDA approval and formally launched Desoximetasone on

  September 28, 2012, matching Taro’s WAC pricing exactly. That same day, CW-3 of Sandoz

  also called H.M. at Taro and left a message; H.M. returned the call almost immediately, leaving

  CW-3 a voicemail.




 -
           1161. Based on the conversations with Taro, Sandoz decided to take a

              in targeting customers, so as

  internal Sandoz e-mail on October 1, CW-1 indicated that Sandoz's initial
                                                                                    -
                                                                            with its competitor. In an



  for this product had now been adjusted slightly lower based on

           1162. Shortly after receiving approval, on October 1, 2012, Sandoz began approaching a

  limited set of customers, per its agreement with Taro. That same day, CW-4 of Sandoz reached

  out to D.S. at Taro – someone CW-4 had colluded with in the past – and spoke two times,

  including one call lasting twenty-one (21) minutes.

           1163. Consistent with the understanding in place between the two competitors, Taro

  immediately started conceding customers to Sandoz. For example, on October 11, 2012, a high-

  ranking Taro executive sent an internal e-mail discussing Sandoz’s launch of Desoximetasone.



                                                   300
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 314 of 606 PageID #: 3183




 -
  In the e-mail, the executive indicated that Taro had been aware of Sandoz’s launch
                                                                                       -
        and that Taro had just conceded two large customers to Sandoz, with the expectation of

  relinquishing                               going forward. That same day, H.M. of Taro called

  CW-3 of Sandoz, likely to let him know that the customers had been conceded and confirm the

  plan moving forward. They spoke twice that day, including one call lasting more than six (6)

  minutes.

         1164. Sandoz was able to obtain most of its targeted market share quickly, without any

  market disruption. By October 12, 2012, for example, R.T., a senior sales and marketing

  executive at Sandoz, provided a summary of the Desoximetasone launch, stating:
                                                                                   -
         1165. At that point, Sandoz decided it needed to obtain at least one more customer to

  meet its fair share goals. Internally, Sandoz discussed sending a message to Taro that

                                  On October 23, 2012, CW-1, CW-3 and Defendant Kellum

  scheduled a conference call to discuss which customers to approach to
                                                                                           -
 -           That same day, CW-3 called H.M. at Taro and the two competitors spoke several

  times, including two separate fifteen (15) minute calls.

         1166. As a result of these conversations, Taro agreed to relinquish additional customers

  to Sandoz. By February 2013, Sandoz had captured its original goal of 40% of the

  Desoximetasone market, without any significant disruption.

                                        b)    Glenmark Entry (September 2013)

         1167. Glenmark received FDA approval to sell Desoximetasone on September 20, 2013.

  In the days and weeks leading up to the Glenmark launch, Glenmark, Taro and Sandoz were



                                                  301
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 315 of 606 PageID #: 3184




  speaking frequently to coordinate Glenmark's entiy , including at least the following calls and

  text messages:

      Date     a Call Typea Target Name                   a    Direction a Contact Name          a     Time a Durationa
       8/15/2013 Voice       Blashinsky, Mitchell {Glenmark)   Incoming    Aprahamian, Ara (Taro)    13:33:00    0:08:00
       8/20/2013IVoice     IBlashinsky, Mitchell {Glenmark)    Incoming IAprahamian, Ara (Taro) I 9:40:00 I      0:02:00
       8/20/ 2013 Voice      S.G. {Sandoz)                     Outgoing    0 .1. {Glenmark)          13:45:00    0:01:00
       8/20/2013IVoice     l s.G. {Sandoz)                     Outgoing l o .I. {Glenmark)         I 13:sG:oo I  0:02:00
       8/21/2013 Voice       Blashinsky, Mitchell {Glenmark)   Outgoing    Aprahamian, Ara (Taro)    11:37:00    0:07:00
        8/22/2013 IText       ICW-3 (Sandoz)                   Incoming I D.C. {Glenmark)          I 13:29:19 I  0:00:00
        8/22/2013 Text         CW-3 {Sandoz)                   Incoming    D.C. (Glenmark)           13:29:19    0:00:00
        8/26/2013IVoice       ICW-3 (Sandoz)                   Outgoing IAprahamian, Ara (Taro) I 15:54:00 I     0:03:00
        8/27/2013 Voice        Blashinsky, Mitchell {Glenmark) Outgoing    Perfetto, Mike (Taro)     17:48:00    0:03:00
        8/28/2013IVoice       IBlashinsky, Mitchell {Glenmark) Incoming I Perfetto, Mike (Taro)    I 13:29:oo I  0:01:00
        8/28/2013 Voice        CW-3 {Sandoz)                   Outgoing    Aprahamian, Ara (Taro)    11:36:00    0:15:00
         9/4/2013IVoice       IBlashinsky, Mitchell {Glenmark) Outgoing !Taro Pharmaceuticals I 1s:08:oo I       0:01:00
         9/ 4/2013 Voice        Blashinsky, Mitchell {Glenmark)   Outgoing     Taro Pharmaceuticals    15:26:00           0:01:00
         9/5/2013IVoice       IBlashinsky, Mitchell {Glenmark)    Outgoing   IAprahamian, Ara (Taro) I 15:29:00 I         0:03:00
         9/ 6/2013 Voice        D.S. (Taro)                       Outgoing     CW-4 {Sandoz)           11:05:00           0:01:00
         9/6/2013IVoice       l o .s. (Taro)                      Incoming   l cw-4 {Sandoz)         I 11:01:00 I         0:10:00
        9/17/2013 Voice         Blashinsky, Mitchell {Glenmark)   Incoming     Taro Pharmaceuticals    11:24:00           0:01:00
        9/17/2013IVoice       IBlashinsky, Mitchell {Glenmark)    Outgoing   ITaro Pharmaceuticals I 12:3s:oo I           0:01:00


  At the same time, Defendant Perfetto of Taro was also communicating with T.C. , a senior-most

  executive at Glenmark, through e-mail.

          1168. Glenmark's approval came on Friday, September 20, 2013. The following

  Monday, there was a flm1y of additional communications between the thr ee competitors to

  coordinate Glenmark's entiy.

     Date    a  Call Typa Target Name                   a     Directiona Contact Name                a        Time a      Durationa
      9/23/2013  Voice     Blashinsky, Mitchell (Glenmark)    Outgoing   CW-3 {Sandoz)                       9:15:00        0:02:00
      9/23/20131 Voice   ICW-3 (Sandoz)                      !Outgoing IAprahamian, Ara (Taro)           I   11:40:00   I   0:01:00
      9/23/2013  Voice     CW-3 (Sandoz)                      Outgoing   Blashinsky, Mitchell (Glenmark)     11:41:00       0:01:00
      9/23/20131 Voice   IAprahamian, Ara (Taro)             !Outgoing I CW-3 {Sandoz)                   I   13:24:oo   I   0:01:00
      9/23/2013  Voice     Blashinsky, Mitchell {Glenmark)    Incoming   Perfetto, Mike (Taro)               13:50:00       0:04:00
      9/23/20131 Voice   l cw-3 (Sandoz)                     !outgoing IAprahamian, Ara (Taro)           I   13:ss:oo   I   0:01:00
      9/23/2013  Voice     CW-3 (Sandoz)                      Outgoing   CW-1 (Sandoz)                       14:22:00       0:03:00


  The day after that, September 24, CW-3 of San doz spoke to Defendant Aprahamian at Taro

  again for fifteen (15) minutes. CW-3 then sent an e-mail to his superiors, including CW-1 and

  Defendant Kellum, ale1t ing them to the situation:




                                                                  302
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 316 of 606 PageID #: 3185




          1169. On September 26th , there was another tonent of phone calls between Glenmark,

  Taro and Sandoz:

    Date    a Call Type a Target Name                    a Directiona Contact Name           a rime aourationa
     9/26/2013 Voice      Blashinsky, M itchell (Glenmark) Outgoing   Aprahamian, Ara (Taro)     8:45:00 0:04:00
     9/26/2013l Voice     I Blashinsky, Mitchell (Glenmark) I Outgoing   ICW-3 (Sandoz)            I 11:35:ool   0:06:00
     9/26/2013 Voice        CW-3 (Sandoz)                     Outgoing    Aprahamian, Ara (Taro)     15:22:00    0:15:00
     9/26/2013IVoice      I Blashinsky, Mitchell (Glenmark) I Outgoing   ITaro Pharmaceuticals     I 15:32:001   0:02:00
     9/26/2013 Voice        CW-3 (Sandoz)                     Outgoing    Aprahamian, Ara (Taro)     15:44:00    0:01:00


  During th ese calls, the competitors reached an understanding about which customers Glenmark

  would target and what prices it would offer in order to avoid price erosion. That same day,

  September 26, 2013, CW-5, a senior-most executive at Glenmark, described Glenmark's launch

  strntegy as a

          1170. Because Taro still had a majority of the market share, it understood pursuant to

  th e "fair share" understanding that it would be the primaiy tai·get of Glenmai·k an d would have to

  relinquish market share to Glenmai·k as it entered. Internally, Taro executives commented that it



          1171. Taro began to concede customers to Glenmai·k immediately. By October 17,

  2013 , CW-5 repo1ted internally that Glenmark had ah eady been able to obtain 30% mai·ket share

  for Desoximetasone.

          1172. Because of the discussions between the competitors in advan ce, an d because

 prices remained high, Tai·o was not upset about conceding this business to Glenmaik Tai·o

  executives continued to stress th at



          1173. In early November 2013, Tai·o was approached by a customer to bid on

  Desoximetasone as pa1t of an RFP. In deciding whether to provide a bid, Tai·o executives noted

  th at th e company had aheady                                                so that Glenmark could obtain


                                                           303
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 317 of 606 PageID #: 3186




  market share. Nonetheless, Taro still decided not to bid, stating



                                3)      Collusion Between Sandoz And Aurobindo

         1174. As a result of Sandoz’s acquisition of Fougera, CW-6 left his job at Fougera in

  August 2012 and took a position as a sales executive at Aurobindo. CW-6 followed his former

  friend and colleague, Defendant Grauso, who moved to Aurobindo in December 2011 to assume

  a senior executive role.

         1175. As detailed above, CW-6 had a long-standing, collusive relationship with Grauso

  dating back to when he worked at Fougera and Grauso worked at G&W. Further, the two had

  continued that relationship even after Grauso left G&W – with Grauso serving as a conduit to

  communicate messages between his former G&W colleagues, Defendants Orlofski and Vogel-

  Baylor, and CW-6 at Fougera.

         1176. Because many of CW-6’s key contacts worked at generic competitors that

  focused primarily on topical products, his move to Aurobindo – a company focused on oral

  solids – was a difficult transition. Without many of those prior relationships to rely on, CW-6

  was concerned that he might not be able to prove his value at Aurobindo. Indeed, CW-3 at

  Sandoz was one of the few people that CW-6 knew who worked for a company that also

  manufactured a significant number of oral solids.

         1177. For that reason, when Aurobindo sold a product that overlapped with Sandoz,

  CW-6 used his relationship with CW-3 to collude on that product. Importantly, although CW-6

  and CW-3 were former colleagues, they were not social friends. When CW-6 called CW-3

  during this time period, they were engaging in anticompetitive conduct. Between August 2012,




                                                 304
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 318 of 606 PageID #: 3187




  when CW-6 began at Aurobindo, and May 2013, when CW-6 left the industry, he exchanged at

  least one hundred and nine (109) phone calls with CW-3.

         1178. During this time period, CW-6 was acting at all times at the direction of, or with

  approval from, his superiors, including Defendant Grauso.

         1179. The following Section will focus on the anticompetitive conduct engaged in by

  CW-3 and CW-6 with regard to several products on which Sandoz and Aurobindo overlapped

  during this time period.

                                i.    Oxacillin Sodium and Nafcillin Sodium
                                      Injectable Vials

         1180. Oxacillin Sodium (“Oxacillin”) and Nafcillin Sodium (“Nafcillin”) are separately

  marketed antibiotics used to treat infections caused by penicillin-resistant staphylococci, among

  other bacteria.

         1181. In 2012, Sagent Pharmaceuticals and Sandoz were the primary generic suppliers

  of Oxacillin and Nafcillin. However, in December 2012, Aurobindo began making plans to enter

  the Nafcillin and Oxacillin markets as a third entrant.

         1182. In advance of Aurobindo’s entry into those markets, on December 26, 2012 for

  Nafcillin and January 22, 2013 for Oxacillin, CW-6 and CW-3 spoke several times to discuss

  pricing and the allocation of market share to the new entrant, Aurobindo. All the while, CW-6

  kept his supervisor, Defendant Grauso, informed of his conversations with CW-3.

         1183. For example, on December 12, 2012, CW-6 called Grauso and they spoke for five

  (5) minutes. That set off a flurry of phone calls between CW-6 and CW-3, with nearly constant

  reporting back by CW-6 to his supervisor, Defendant Grauso, as the two competitors

  orchestrated how to avoid competition upon Aurobindo’s entry. These calls are detailed in the

  chart below:

                                                  305
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 319 of 606 PageID #: 3188




        12/U/2012       Voice     CW-6 {Aurobindo)     Outgoi ng      Grauso, Jim {Aurobi ndo)       8:21:00    0:05:00
        12/U/2012       Voice     CW-6 {Aurobindo)     Outgoi ng      CW-3 {Sandoz)                  8:25:00    0:01:00
        12/U/2012       Voice     CW-6 Aurobindo       Outgoi ng      CW-3 Sandoz                    8:26:00    0:03:00
        12/U/2012       Voice     CW-6 {Aurobindo)     Outgoi ng      Grauso, Jim {Aurobi ndo)       8:28:00    0:02:00
        12/U/2012       Voice     CW-6 {Aurobindo)     Incomi ng      Grauso, Jim {Aurobi ndo)      11:41:00    0:04:00
        12/U/2012       Voice     CW-6 Aurobindo)      Incomi ng      CW-3 Sandoz                   11:50:00    0:04:00
        12/U/2012       Voice     CW-6 Aurobindo       Outgoi ng      Grauso, Jim Aurobi ndo        12:43:00    0:05:00


         1184. Two weeks later, on December 26, 2012, Aurobindo received FDA approval to

  market Nafcillin and published WAC pricing that essentially matched Sandoz's WAC pricing.

  On the date that Aurobindo received approval, and in the days smTounding the launch, CW-6

  spoke several more times with CW-3 during which they discussed the launch. As he had done

  before, CW-6 repo1ied back to Grauso what they had discussed. These calls are detailed in the

  cha1i below:

       Date      a   call Type   Target Name    '    Direction I     Contact Name           arime ,a Duration a
       12/21/2012       Voice    CW-6 {Aurobindo)    Incoming        Grauso, Jim {Aurobindo)     9:29:00 0:03:00
       12/21/20121      Voice    lcw-6 {Aurobindo) !outgoing       k w-3 {Sandoz)             I 9:46:00) 0:01:00
       12/21/2012       Voice     CW-6 {Aurobindo) Incoming          CW-3 {Sandoz)              12:26:00 0:08:00
       12/21/20121      Voice    lcw-6 {Aurobindo) !outgoing       l Grauso, Jim {Aurobindo) I 12:43:00) 0:01:00
       12/21/2012       Voice     CW-6 {Aurobindo) Outgoing          Grauso, Jim {Aurobindo)    12:49:00 0:02:00
       12/27/20121      Voice    lcw-6 {Aurobindo) !outgoing       Jcw-3 {Sandoz)              I   16:49:00)   0:02:00
       12/28/2012       Voice     CW-6 {Aurobindo) Outgoing         Aurobindo Pharma                3:19:00    0:13:00
       12/28/20121      Voice    lcw-6 {Aurobindo) !outgoing       JGrauso, Jim {Aurobindo)    I    4:39:00)   0:11:00
       12/28/2012       Voice     CW-6 {Aurobindo) Incoming         Grauso, Jim {Aurobindo)         5:24:00    0:01:00
       12/28/20121      Voice    lcw-6 {Aurobindo) !outgoing       k w-3 {Sandoz)              I    5:51:00)   0:01:00
       12/28/2012       Voice     CW-6 {Aurobindo) Outgoing         CW-3 {Sandoz)                   7:32:00    0:01:00
       12/28/20121      Voice    lcw-6 {Aurobindo) i lncoming      k w-3 {Sandoz)              I    8:01:00)   0:04:00


         1185. The calls between the competitors continued into Januaiy 2013. On Janua1y 3,

  2013 , CW-6 spoke with Grauso three times for a total of twenty-five (25) minutes. Twenty

  minutes later, CW-3 called CW-6. The call lasted two (2) minutes. The next morning, CW-6

  spoke with Grauso for four (4) minutes. That same morning, CW-6 called CW-3 of Sandoz

  twice, with one call lasting three (3) minutes.

         1186. Two days later, on Janua1y 6, 2013, Sandoz put together a Monthly Business

  review regai·ding its key products, including Nafcillin and Oxacillin. Regai·ding Oxacillin,

                                                           306
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 320 of 606 PageID #: 3189




  Sandoz noted that Aurobindo was-               o be entering the market. Sandoz stated that its




         1187. Over the next several days, between Janua1y 7, 2013 and Janua1y 11, 2013, CW-6

  and CW-3 spoke several more times by phone. After those calls, CW-6 promptly called Grauso

  to keep him apprised of his discussions. These calls are detailed in the chaii below:


       1/7/2013   Voice   CW-6 (Aurobindo)    Outgoing   CW-3 (Sandoz)              4:44:00   0:02:00
       1/7/2013   Voice   CW-6 (Aurobindo)    Incoming   CW-3 (Sandoz)              4:47:00   0:06:00
       1/7/2013   Voice   CW-6 Aurobindo      Outgoing   Grauso, Ji m Aurobindo     4:53:00   0:01:00
       1/7/2013   Voice   CW-6 (Aurobindo)    Outgoing   Grauso, Jim (Aurobi ndo)   4:53:00   0:01:00
       1/7/2013   Voice   CW-6 (Aurobindo)    Incoming   CW-3 (Sandoz)              5:00:00   0:02:00
       1/7/2013   Voice   CW-6 Aurobindo)     Incoming   Grauso, Jim (Aurobi ndo)   5:11:00   0:14:00
       1/9/2013   Voice   CW-6 Aurobindo      Incoming   CW-3 Sandoz                6:39:00   0:07:00
       1/9/2013   Voice   CW-6 (Aurobindo)    Outgoing                              7:26:00   0:01:00
       1/9/2013   Voice   CW-6 Aurobindo      Outgoing                              8:37:00   0:06:00
      1/11/2013   Voice   CW-6 Aurobindo)     Outgoing                              3:59:00   0:01:00
      1/11/2013   Voice   CW-6 (Aurobindo)    Outgoing   Grauso, Ji m (Aurobindo)   4:27:00   0:11:00
      1/11/2013   Voice   CW-6 Aurobindo)     Incoming   CW-3 Sandoz                5:34:00   0:02:00
      1/11/2013   Voice   CW-6 Aurobindo      Outgoing                              5:36:00   0:01:00
      1/11/2013   Voice   CW-6 Aurobindo      Outgoing                              8:32:00   0:08:00.


         1188. Two weeks later, on Januaiy 22, 2013, Aurobindo entered the Oxacillin mai·ket

  and again published WAC pricing that essentially matched Sandoz's WAC pricing. That same

  day, CW-6 spoke with Grauso for ten (10) minutes. Ten minutes after hanging up, CW-6 called

  CW-3 of Sandoz. The call lasted one (1) minute. Over the next two days, CW-6 an d CW-3

  shai·ed five (5) more phone calls.

         1189. In an e-mail dated Januaiy 30, 2013, San doz noted that it had

  Oxacillin contract at Walgreens to the new entrant, Aurobindo. That same day, CW-3 and CW-6

  spoke by phone for four (4) minutes.




                                                 307
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 321 of 606 PageID #: 3190




                                 11.   Cefpodoxime Proxetil Oral Suspension and Tablets

          1190. Cefpodoxime Proxetil ("Cefpodoxime"), also known by the brand name Vantin, is

  an antibiotic used to treat a wide variety of bacterial infections . It is sold in both oral suspension

  and tablet f01m.

          1191. On Januaiy 3, 2013 , CW-3 of Sandoz called CW-6 of Aurobindo. The call lasted

  two (2) minutes. The next day, on Januaiy 4, 2013 , CW-6 called CW-3 twice, with one call

  las ting three (3) minutes. A few minutes after hanging up, CW-3 called Defendant Kellum and

  they spoke for nine (9) minutes. After that call, Kellum sent the following e-mail to R.T., a

  senior sales and marketing executive at Sandoz:




  R. T . responded,                          to which Kellum replied, _

          1192. The following business day, on Januaiy 7, 2013, CW-6 of Aurobindo and CW-3

  of Sandoz exchanged three calls, including one lasting six (6) minutes. these calls, CW-6

  confmned that Aurobindo planned to launch both fo1mulations of Cefpodoxime that week. 8

  CW-3 told CW-6 that Sandoz planned to increase pricing on both fonnulations by 20%. CW-6

  advised that Aurobindo was looking for 40% share and would staii by tai·geting Cardinal and

  CVS. In tum, CW-3 gave his competitor specific non-public contract price points that Sandoz




  8
    On these calls, the two competitors also discussed Aurobindo's launch of Cefdinir Capsules
  and Cefdinir Oral Suspension, among other products. Those two diugs are at issue in the
  Plaintiff States' Teva Complaint and are not addi·essed herein.

                                                   308
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 322 of 606 PageID #: 3191




  was charging to those customers. CW-6 then stated:

  CW-3’s contemporaneous notes from this call are pictured below:




         1193. Shortly after speaking with each other, CW-6 called Defendant Grauso and CW-3

  called Defendant Kellum to report back what they had discussed. This call pattern is detailed in

  the chart below:




                                                309
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 323 of 606 PageID #: 3192




     Date    a Call Type a Target Name          a lDirection a ~                          a1Time a Duration a
     1/7/2013     Vo ice   CW-6 (Aurobindo)         Outgoing   CW-3 (Sandoz)                   4:44:00    0:02:00
     1/7/2013 1   Voice    I CW-6 (Aurobindo)     I Incoming   ICW-3 (Sandoz)              I   4:47:ool   0:06:00
     1/7/2013     Voice      CW-6 (Aurobindo)      Outgoing    Grauso, Jim (Aurobindo)         4:53:00    0:01:00
     1/7/2013 1   Voice    I CW-3 (Sandoz)        I outgoing   I Kellum, Armando (Sandoz) I    4:53:ool   0:07:00
     1/7/2013     Voice      CW-6 (Aurobindo)       Incoming     CW-3 (Sa ndoz)                5:00:00    0:02:00
     1/7/2013 1   Voice    l cw-6 (Aurobindo)     I Incoming   IGrauso, Jim (Aurobindo)    I   s:11:ool   0: 14:00


            1194. On Janmuy 9, 2013 and Janua1y 11 , 2013 , the day that Sandoz increased WAC

 pricing on Cefpodoxime, CW-3 and CW-6 exchanged three more calls. After speaking with

  each other, CW-3 called Kellum and CW-6 called Grauso to report back what they had

  discussed. This call pattern is detailed in the cha1t below:


      1/9/2013     Voice
      1/9/2013     Voice                                       Kellum, Armando (Sandoz)        6:47:00    0:01:00
      1/9/2013     Voice    CW-6 (Aurobindo)       Outgoing    Grauso, Jim (Aurobindo)         7:26:00    0:01:00
     1/11/2013     Voice    CW-6 (Aurobindo)       Outgoing    CW-3 (Sandoz)                   3:59:00    0:01:00
     1/11/2013     Voice    CW-6 (Aurobindo)       Outgoing    Grauso, Jim (Aurobindo)         4:27:00    0:11:00
     1/11/2013     Voice    CW-6 (Aurobindo)       Outgoing    Grauso, Jim (Aurobindo)         4:38:00    0:01:00
     1/11/2013     Voice    CW-6 (Aurobindo)       Incoming    CW-3 (Sandoz)                   5:34:00    0:02:00
     1/11/2013     Voice    CW-6 (Aurobindo)       Outgoing    Grauso, Jim (Aurobindo)         5:36:00    0:01:00


            1195. Due to an issue at its manufacturing facility, Aurobindo's launch of Cefpodoxime

  was delayed and the company was unable to launch in Januaiy 2013 as planned.

            1196. Between Febrnaiy 24 and Febrnaiy 27, 2013 , ECRM held its annual Retail

  Phaimacy Generic Phaimaceuticals Conference in Dallas, Texas. Representatives from

  Aurobindo and Sandoz were in attendance, including CW-6 and Defendant Grauso of Aurobindo

  and Defendant Kellum, CW-3, and CW-2 of Sandoz.

            1197. On Febrnaiy 26, 2013 , CW-2, a Sandoz senior sales executive - while still at the

  ECRM conference - sent the following e-mail to his Sandoz colleagues:




                                                         310
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 324 of 606 PageID #: 3193




         1198. On April 17, 2013, CW-6 of Aurobindo called CW-3 of Sandoz. The call lasted

  two (2) minutes. Less than an hour later, CW-3 called CW-6 back and they spoke for six (6)

  minutes. The next day, on April 18, 2013, CW-6 called CW-3 and they spoke for ten (10)

  minutes. That same day, Aurobindo launched both formulations of Cefpodoxime and matched

  Sandoz’s increased WAC pricing.

         1199. On April 30, 2013, CW-3 and CW-6 exchanged three phone calls, including one

  call lasting three (3) minutes. On these calls, the competitors again discussed Aurobindo’s

  launch of Cefpodoxime Tablets, including that Aurobindo was looking for 40-50% market share.

  The competitors also discussed specific customers that Aurobindo was targeting. CW-3’s

  contemporaneous notes from these calls are pictured below:




                                                 311
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 325 of 606 PageID #: 3194




          1200. In accordance with the plan, on May 22, 2013, Aurobindo made an offer to CVS

  for Cefpodoxime Tablets and the customer accepted that offer the very next day on May 23,

  2013.

          1201. Similarly, on August 29, 2013, Aurobindo made an offer to ABC for

  Cefpodoxime Tablets. The next day, on August 30, 2013, ABC e-mailed Sandoz to advise that it

  had received a competitive offer and asked whether Sandoz wanted to bid to retain the business.

  On September 4, 2013, S.G., a Sandoz sales executive, responded to ABC and declined the

  opportunity stating,                                                        Later that same day,

  ABC awarded the business to Aurobindo.

          1202. Aurobindo would also win awards for Cefpodoxime Tablets at McKesson and

  several other smaller customers, without substantially eroding the high pricing in the market.

          1203. On September 9, 2013, P.S., an Aurobindo sales and marketing executive, pushed

  Defendant Grauso to submit a bid for Wal-Mart’s Cefpodoxime business. Grauso balked at the

  request stating,                                                P.S. responded,



                         Given the market share breakdown, Grauso gave his approval to submit a

  bid to Wal-Mart. Thereafter, on September 30, 2013, the customer accepted the bid and awarded

  Aurobindo its indirect business.

          1204. Later, in December 2013, when Sandoz was looking to identify additional

  products to supply to Wal-Mart, Kellum noted with respect to Cefpodoxime:




 -
                                                 312
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 326 of 606 PageID #: 3195




                                iii.   Pioglitazone HCL Metformin HCL Tablets

         1205. Pioglitazone HCL Metformin HCL (“Pioglitazone Metformin”), also known by

  the brand name Actoplus Met, is used to control high blood sugar in patients with type 2 diabetes

  mellitus.

         1206. Prior to February 2013, Mylan and Teva were the only competitors in the market

  for Pioglitazone Metformin. As a result of settling patent litigation with the brand manufacturer,

  Mylan was entitled to 180 days exclusivity as the first-to-file generic and Teva earned the right

  to market the authorized generic. During that period, Mylan and Teva split the market equally

  with Teva controlling 48% share and Mylan controlling 52%.

         1207. Mylan and Teva’s 180-day exclusivity period expired on February 13, 2013 and

  Aurobindo and Torrent Pharmaceuticals entered the market on that date. Although Sandoz also

  planned to enter at that time, the company ran into regulatory obstacles that delayed its launch

  until April 16, 2013.

         1208. In advance of Aurobindo’s entry, CW-6 and Grauso were in frequent

  communication with their contacts at Mylan and Teva to discuss, among other things,

  Aurobindo’s entry into the Pioglitazone Metformin market. On these calls, the competitors

  spoke about pricing and the allocation of market share to the new entrant.

         1209. For example, in the week leading up to Aurobindo’s entry on February 13, 2013,

  CW-6 exchanged at least nine calls with Jim Nesta, a senior sales executive at Mylan. At the

  same time, Grauso was communicating with his contacts at Teva, exchanging at least twenty-one

  calls with sales executives Kevin Green and T.S. These calls are detailed in the chart below:




                                                 313
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 327 of 606 PageID #: 3196




      2/6/2013    Voice    Grauso, Jim (Aurobindo)    Outgoing   Green, Kevin (Teva)    9:23:00   0:06:00
      2/6/2013    Voice    Grauso, Jim (Aurobindo)    Outgoing   T.S. (Teva)           14:25:00   0:02:00
      2/7/2013    Voice    Grauso, Jim (Aurobindo)    Incoming   Green, Kevin (Teva)    4:33:00   0:22:00
      2/7/2013    Voice    Grauso, Jim (Aurobindo)    Outgoing   Green, Kevin (Teva)   12:12:00   0:07:00
      2/7/2013    Voice    Grauso, Jim {Aurobindo)    Outgoing   Green, Kevin (Teva)   15:20:00   0:03:00
      2/8/2013    Voice    Grauso, Jim Aurobindo      Incoming   Green, Kevin Teva      4:04:00   0:05:00
      2/8/2013    Voice    Grauso, Jim (Aurobindo)    Outgoing   Green, Kevin (Teva)    5:41:00   0:21:00
      2/8/2013    Voice    Grauso, Jim (Aurobindo)    Incoming   Green, Kevin (Teva)    9:56:00   0:08:00
      2/8/2013    Voice    Grauso, Jim (Aurobindo)    Outgoing   Green, Kevin (Teva)   10:34:00   0:01:00
      2/8/2013    Voice    Grauso, Jim (Aurobindo)    Outgoing   Green, Kevin (Teva)   10:40:00   0:01:00
      2/8/2013    Voice    Grauso, Jim {Aurobindo)    Incoming   Green, Kevin (Teva)   10:41:00   0:02:00
      2/8/2013    Voice    Grauso, Jim Aurobindo      Incoming   Green, Kevin Teva     11:21:00   0:11:00
      2/8/2013    Voice    Nesta, Jim M Ian           Outgoing   CW-6 Aurobindo        13:55:05   0:00:19
      2/8/2013    Voice    Nesta, Jim (Mylan)         Incoming   CW-6 (Aurobindo)      14:04:28   0:02:17
      2/8/2013    Voice    Nesta, Jim (Mylan)         Incoming   CW-6 (Aurobindo)      15:38:09   0:00:04
      2/8/2013    Voice    Nesta, Jim M Ian)          Outgoing   CW-6 (Aurobindo)      15:41:26   0:00:03
      2/8/2013    Voice    Nesta, Jim (Mylan)         Incoming   CW-6 (Aurobindo)      15:58:28   0:00:27
      2/8/2013    Voice    Nesta, Jim (Mylan)         Outgoing   CW-6 (Aurobindo)      16:09:54   0:03:40
      2/8/2013    Voice    Nesta, Jim M Ian           Incoming   CW-6 Aurobindo        16:19:22   0:00:04
     2/11/2013    Voice    Nesta, Jim (Mylan)         Incoming   CW-6 (Aurobindo)      13:01:14   0:00:29
     2/11/2013    Voice    Nesta, Jim (Mylan)         Outgoing   CW-6 (Aurobindo)      14:06:26   0:00:52
     2/12/2013    Voice    Grauso, Jim (Aurobindo)    Outgoing   Green, Kevin (Teva)    5:52:00   0:12:00
     2/12/2013    Voice    Grauso, Jim (Aurobindo)    Incoming   T.S. (Teva)            6:26:00   0:39:00
     2/12/2013    Voice    Grauso, Jim (Aurobindo)    Outgoing   T.S. (Teva)           13:35:00   0:45:00
     2/13/2013    Voice    Grauso, Jim (Aurobindo)    Incoming   Green, Kevin (Teva)    9:53:00   0:09:00
     2/13/2013    Voice    Grauso, Jim Aurobindo      Outgoing   T.S. Teva             11:11:00   0:01:00
     2/13/2013    Voice    Grauso, Jim (Aurobindo)    Incoming   T.S. (Teva)           12:19:00   0:02:00
     2/13/2013    Voice    Grauso,J im (Aurobindo)    Outgoing   T.S. (Teva)           12:42:00   0:01:00
     2/13/2013    Voice    Grauso,J im (Aurobindo)    Outgoing   T.S. (Teva)           13:58:00   0:01:00


          1210. Illustrating the substance of th ese calls, on Febm aiy 12, 2013 , T.S. , a Teva sales

  executive, spoke to Defendant Grauso at Aurobindo for forty-five (45) minutes . Sho1ily after

  th at call, T.S. sent an internal e-mail stating,

 -            Cai·dinal was a Mylan customer.

          1211. At the same time, Mylan and Teva were communicating with each other. In the

  week leading up to Aurobindo's entiy on Febm aiy 13, 2013, Green of Teva exchanged at least

  seventeen (17) calls with Nesta of Mylan . These calls are detailed in the chaii below:




                                                      314
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 328 of 606 PageID #: 3197




        2/7/2013      Voice      Nesta, Jim (Mylan)     Outgoing       Green, Kevin (Teva)         9:19:51      0:00:13
        2/7/2013      Voice      Nesta, Jim (Mylan)     Incoming       Green, Kevin (Teva)         9:29:54      0:00:05
        2/7/2013      Voice      Nesta, Jim (Mylan)     Outgoing       Green, Kevin (Teva)        10:01:05      0:00:07
        2/7/2013      Voice      Nesta, Jim M Ian)      Incoming       Green, Kevin Teva          11:17:07      0:00:06
        2/7/2013      Voice      Nesta, Jim (Mylan)     Outgoing       Green, Kevin (Teva)        11:53:33      0:08:47
        2/7/2013      Voice      Nesta, Jim (Mylan)     Incoming       Green, Kevin (Teva)        12:16:25      0:00:10
        2/7/2013      Voice      Nesta, Jim (Mylan)     Incoming       Green, Kevin (Teva)        17:19:23      0:00:10
        2/8/2013      Voice      Nesta, Jim (Mylan)     Incoming       Green, Kevin (Teva)         8:26:12      0:00:05
        2/8/2013      Voice      Nesta, Jim (Mylan)     Outgoing       Green, Kevin (Teva)         9:08:59      0:29:51
        2/8/2013      Voice      Nesta, Jim (Mylan)     Incoming       Green, Kevin (Teva)        15:44:04      0:11:18
        2/8/2013      Voice      Nesta, Jim (Mylan)     Outgoing       Green, Kevin (Teva)        16:14:42      0:06:03
       2/13/2013      Voice      Nesta, Jim (Mylan)     Outgoing       Green, Kevin (Teva)         9:31:39      0:00:04
       2/13/2013      Voice      Nesta, Jim (Mylan)     Incoming       Green, Kevin (Teva)         9:45:09      0:12:58
       2/13/2013      Voice      Nesta, Jim (Mylan)     Outgoing       Green, Kevin (Teva)        11:09:47      0:00:04
       2/13/2013      Voice      Nesta, Jim (Mylan)     Incoming       Green, Kevin (Teva)        11:18:15      0:08:38
       2/13/2013      Voice      Nesta, Jim (Mylan)     Incoming       Green, Kevin (Teva)        12:44:01      0:03:25
       2/13/2013      Voice      Nesta, Jim (Mylan)     Outgoing       Green, Kevin (Teva)        19:17:42      0:04:15

             1212. Similarly, Green of Teva exchanged several calls with his contacts at San doz,

  Defendant Kellum and CW-2. These calls are detailed in the chart below:
   -

    Date      a Call Type• Target Name                a Direction a   Contact Name            •    Time   a    Durationa
        2/7/2013 Voice          Green, Kevin (Teva)      Outgoing     CW-2 (Sandoz)                  4:24:00      0:05:00
        2/7/2013I Voice       I Green, Kevin (Teva)      I outgoing   I Kellum, Armando (Sandoz) I 11:04:ool      0:01:00
        2/7/2013 Voice        CW-2 (Sandoz)                Outgoing     Green, Kevin (Teva)        12:29:00       0:02:00
       2/10/2013I Voice       I Green, Kevin (Teva)      I Incoming   I Kellum, Armando (Sandoz) I 9:09:ool       0:06:00
       2/12/2013 Voice          Kellum, Armando (Sandoz) Outgoing       Green, Kevin (Teva)         7:15:00       0:08:00


             1213. On Febrnaiy 7, 2013 , the same day that Green talked to both Kellum an d CW-2,

  both of those San doz employees participated in a conference call in which they discussed _

                      on Pioglitazone Metfonnin.

             1214. Finally, the new entrants, San doz and Aurobindo, were also communicating

  directly with each other regarding Pioglitazone Metfonnin. For example, CW-3 of San doz and

  CW-6 of Aurobindo exchanged at least six calls between Febrna1y 13 and Febrna1y 19, 2013.

  These calls are detailed in the chaii below:




                                                            315
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 329 of 606 PageID #: 3198




     2/13/2013     Voice   CW-6 (Aurobindo)   Outgo ing    CW-3 (Sandoz)       3:51:00   0:01:00
     2/15/2013     Voice   CW-6 (Aurobindo)   Outgo ing    CW-3 (Sandoz)       4:36:00   0:01:00
     2/15/2013     Voice   CW-6 (Aurobindo)   Outgo ing    CW-3 (Sandoz)       7:33:00   0:16:00
     2/19/2013     Voice   CW-6 (Aurobindo)   Outgo ing    CW-3 (Sandoz)       3:03:00   0:01:00
     2/19/2013     Voice   CW-6 (Aurobindo)   Incoming     CW-3 (Sandoz)      4 :06:00   0:04:00
     2/19/2013     Voice   CW-6 (Aurobindo)   Outgo ing    CW-3 (Sandoz)       5:52:00   0:01:00

  During their calls on Febrnaiy 19, 2013, CW-6 and CW-3 discussed specific customers and price

 points for Pioglitazone Metfonnin, and the fact that Aurobindo had afready picked up Cardinal

  as a customer. CW-3's contemporaneous notes ai·e pictured below:




          1215. By mid-April, Aurobindo had secured approximately 20% of the Pioglitazone

  Metfonnin mai·ket, including Cai·dinal, a po1iion of the CVS business, Costco, and several other

  smaller customers.

          1216. Between Febrnaiy 24 and Febrnaiy 27, 2013 , ECRM held its annual Retail

  Phaim acy Generic Phaim aceuticals Conference in Dallas, Texas. Representatives from

  Aurobindo and Sandoz attended, including CW-6 and Defendant Grauso from Aurobindo and

  CW-3 and Defendant Kellum from Sandoz.

          1217. On Febrnaiy 28, 2013 , Kellum sent an internal e-mail to other Sandoz executives

  regai·ding the                                          With regard to Pioglitazone Metfo1min,

  Kellum stated the following:




                                                316
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 330 of 606 PageID #: 3199




         1218. A month and a half later, on April 16, 2013, Sandoz finally received FDA

  approval to market Pioglitazone Metformin. The next day, CW-1, a Sandoz senior pricing

  executive, e-mailed the sales team stating:



                                          Six minutes later, CW-1 e-mailed CW-3 individually,

  asking him to

         1219. That same day, CW-3 exchanged two calls with CW-6 of Aurobindo lasting two

  (2) minutes and six (6) minutes. The next day, on April 18, 2013, the two competitors spoke

  again for ten (10) minutes. During that call, CW-6 provided CW-3 with Aurobindo’s dead net

  prices at several customers, including Cardinal and CVS. CW-3’s contemporaneous notes from

  that call are pictured below:




                                                317
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 331 of 606 PageID #: 3200




         1220. At the same time, Sandoz was speaking with Teva. On April 18 and April 19,

  2013, CW-2, a Sandoz senior sales executive, spoke three times with Green of Teva, including

  two calls lasting four (4) minutes and one call lasting eight (8) minutes.

         1221. Later in the evening on April 19, 2013, CW-1 e-mailed Kellum and others at

  Sandoz regarding Pioglitazone Metformin stating,



  Others at Sandoz agreed, and Sandoz submitted an offer to ABC on April 22, 2013.

         1222. The next day, on April 23, 2013, ABC e-mailed Teva to inform it that Sandoz had

  made an offer for Pioglitazone Metformin and asked whether Teva intended to bid to retain the

  business. ABC further stated that

                                       Green, the Teva sales executive who had spoken to CW-2 the

  day before, forwarded ABC’s e-mail to several other Teva executives, writing:




 -       K.G., a senior Teva marketing executive, responded,

         1223. Three days later, on April 26, 2013, Teva declined to bid to retain the business

  and noted in Delphi, it’s internal tracking database, that

                                                   and stated the reason for the concession was

                                      That same day, ABC awarded the business to Sandoz.

         1224. Also, that same day, on April 26, 2013, Sandoz officially entered the market and

  published WAC pricing that matched its competitors.

                                 4)    Collusion Between Sandoz And Rising

         1225. CW-3 and CW-2 worked together as senior sales executives at Sandoz until

  August 2013 when CW-2 left Sandoz to become a senior sales and marketing executive at



                                                  318
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 332 of 606 PageID #: 3201




  Rising. While at Sandoz, the two were close friends. CW-2 was responsible for Walmart and

  helped transition the account to CW-3 when he moved to Rising.

         1226. Beginning in 2013, and beyond, these former colleagues turned competitors used

  their relationship to collude with regard to products on which Rising and Sandoz overlapped.

  One such example – Griseofulvin Microsize Tablets – is discussed in detail below.

                                 i.    Griseofulvin Microsize Tablets

         1227. Griseofulvin Microsize Tablets (“Griseofulvin”), also known by the brand name

  Grifulvin V, is a medication used to treat fungal infections of the skin, hair, or nails that do not

  respond to creams or lotions. The market size for this drug ranged between $13 million and $16

  million dollars annually.

         1228. Throughout 2013, Rising had a virtual monopoly on the Griseofulvin market, with

  Valeant Pharmaceuticals maintaining only a small percentage of the share.

         1229. On August 7, 2013, Sandoz received FDA approval to market Griseofulvin.

  Sandoz planned to talk to customers at the NACDS Annual Total Store Expo that weekend and

  then launch the following week.

         1230. However, on August 14, 2013, Sandoz learned that the Griseofulvin launch would

  be delayed due to production problems. Despite the delay, Sandoz estimated that it could still

  realize $2.5 million in sales in 2013

         1231. On September 19, 2013, CW-2, then a senior sales and marketing executive at

  Rising, called CW-3 of Sandoz twice. Both calls lasted one (1) minute. CW-3 returned the calls

  later that day and they spoke for twenty-one (21) minutes. During these calls, CW-2 and CW-3

  discussed Sandoz’s manufacturing issues on Griseofulvin and its continued delay in launching

  the product.



                                                   319
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 333 of 606 PageID #: 3202




            1232. However, just one week later, on September 25, 2013, Sandoz learned that its

 production problems had been resolved. The following Monday, on September 30, 2013, CW-3

  info1med CW-2 of this unexpected news in the following text message exchange:




            1233. That same day, CW-2 called CW-3 twice. The calls lasted one (1) minute and

  eight (8) minutes. That evening, Sandoz held an internal meeting to discuss launch strategy for

  Griseofulvin, including which customers to approach in order to achieve Sandoz's market share

  goal.

            1234. Over the next several days, CW-2 of Rising exchanged several calls with CW-3

  and L.J., a Sandoz sales executive, during which they discussed pricing for Griseofulvin and the

  allocation of market share to the new entrant, Sandoz. These calls are detailed in the cha1t

  below:


          10/1/2013   Voice   CW-2 (Rising)   Outgoing    CW-3 (Sandoz)       6:32:00    0:01:00
          10/1/2013   Voice   CW-2 (Rising)   Outgoing    CW-3 (Sandoz)     12:15:00     0:10:00
          10/2/2013   Voice   CW-2 (Rising)   Outgoing    CW-3 (Sandoz)     12:35:00     0:02:00
          10/2/2013   Voice   CW-2 (Rising)   Incoming    L.J . (Sandoz)    13:30:00     0:22:00
          10/2/2013   Voice   CW-2 (Rising)   Outgoing    L.J . (Sandoz)    13:59:00     0:03:00
          10/2/2013   Voice   CW-2 (Rising)   Incoming    CW-3 (Sandoz)     14:46:00     0:09:00


            1235. After this series of communications between the two competitors, on October 2,

  2013 , Kellum sent an internal e-mail identifying four (4) customers that Sandoz planned to target

  to obtain approximately 40% share of the Griseofulvin market - CVS (20%), McKesson (8%),


                                                 320
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 334 of 606 PageID #: 3203




  Rite Aid (6%), and ABC (8%). That evening, Sandoz prepared and sent its initial round of offers

  to CVS and McKesson.

             1236. The next day, on October 3, 2013, CW-2 of Rising exchanged three calls with

  L.J. , the Sandoz sales executive responsible for the McKesson account, and one (1) call with

  CW-3 that lasted twenty-one (21) minutes. These calls are detailed in the chait below:


      10/3/2013       Vo ice   CW-2 (Rising)   Outgo ing   L.J. (Sa ndoz)    6:23:00       0:01:00
      10/3/2013       Voice    CW-2 (Rising)   Incoming    L.J. {Sandoz)     6:24:00       0:02:00
      10/3/2013       Vo ice   CW-2 (Rising)   Incoming    L.J. (Sa ndoz)    6:25:00       0:05:00
      10/3/2013       Voice    CW-2 (Rising)   Incoming    CW-3 {Sandoz)    11:34:00       0:21:00

             1237. On October 4, 2013, McKesson e-mailed CW-2 asking if Rising wanted to submit

  a bid for Griseofulvin. Rising responded to the request by submitting a high bid so that Sandoz

  would win the business. On October 7, 2013, McKesson advised Rising that its bid was not

  competitive and awai·ded the business to Sandoz.

             1238. On October 8, 2013, CVS e-mailed Sandoz and declined its Griseofulvin offer,

  stating:

                                Later that evening, CVS e-mailed CW-2 asking whether Rising

 planned to bid on the business.

             1239. First thing the next morning, on October 9, 2013, CW-2 of Rising and CW-3 of

  Sandoz exchanged three calls, including one call lasting nine (9) minutes. After these calls,

  Sandoz reduced its pricing and sent a revised offer to CVS. At the same time, Rising prepared

  and submitted a high bid to CVS with the intention that Sandoz would win the business.

             1240. However, CVS threw a wrench in the competitors' plans when it refused to accept

  Rising 's high bid that same day stating:

  Knowing he had agreed to give up the customer to Sandoz, CW-2 asked his colleague to reduce


                                                   321
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 335 of 606 PageID #: 3204




  the CVS offer only slightly - by $10 - and                                          Thereafter, on October

  10, 2013 , CVS declined the Rising bid and awarded the business to Sandoz.

           1241. On October 15, 2013, Sandoz submitted an offer to Rite Aid for its Griseofulvin

  business.

           1242. Between October 16 and October 21, 2013, CW-2 of Rising and CW-3 of Sandoz

  spoke several additional times to coordinate Sandoz's entiy. These calls are detailed in the chart

  below:
      - -

      Date      a lCall Type a   Target Name      a   Direction _   Contact Namea1Time          a lDurationa
       10/16/2013     Voice       CW-2 (Rising)       Outgoing       CW-3 (Sa ndoz)       14:37:00    0:01:00
       10/17/20131    Voice      lcw-2 (Rising)   Ioutgoing         lcW-3 (Sandoz)    I    s:12:oo l  0:14:00
       10/17/2013     Voice       CW-2 (Rising)       Outgoing       CW-3 (Sa ndoz)        5:27:00    0:01:00
       10/18/20131    Voice      lcw-2 (Rising)   Ioutgoing         lcW-3 (Sandoz)    I    7:06:oo l  0:02:00
       10/18/2013     Voice       CW-2 (Rising)       Outgoing       CW-3 (Sa ndoz)        7:45:00    0:02:00
       10/18/20131    Voice      lcw-2 (Rising)   IIncoming         ICW-3 (Sandoz)    I    9:42:oo l  0:07:00
       10/18/2013     Voice       CW-2 (Rising)       Incomi ng      CW-3 (Sa ndoz)       13:24:00    0:06:00
       10/21/20131    Voice      lcw-2 (Rising)   Ioutgoing         ICW-3 (Sandoz)    I    1:24:ool   0:01:00
       10/21/2013     Voice       CW-2 (Rising)       Incomi ng      CW-3 (Sa ndoz)        8:12:00    0:05:0Q.

           1243. On these calls, the two competitors discussed Griseofulvin and the accounts that

  Sandoz had targeted or planned to target. CW-2 also advised CW-3 that Rising would not give

  up Rite Aid to Sandoz. On October 21 , 2013 , CW-3 took the following contemporaneous notes

  in his Notebook:




                                                         322
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 336 of 606 PageID #: 3205




          1244. First thing the next morning, on October 22, 2013, CW-2 of Rising called CW-3

  of Sandoz twice. Both calls lasted one (1) minute. CW-3 returned the call later that morning and

  they spoke for eight (8) minutes.

          1245. The next day, on October 23, 2013, Rite Aid advised Sandoz that it declined to

  accept Sandoz’s offer for Griseofulvin – as expected, Rising had lowered its pricing to retain the

  customer. That same day, Sandoz began making plans to approach Wal-Mart and Cardinal as

  their next targets.

          1246. On October 28, 2013, CW-3 e-mailed Wal-Mart to see if the customer was

  interested in an indirect bid for Griseofulvin. Wal-Mart replied that it was. The next morning,

  on October 29, 2013, CW-3 of Sandoz called CW-2 of Rising and they spoke for twenty-two

  (22) minutes. During that call, CW-3 informed CW-2 that Sandoz would approach Wal-Mart,

  and CW-2 agreed that Rising would relinquish that customer. Later that day, Sandoz prepared

  an offer and sent it to Wal-Mart.

          1247. On November 4, 2013, CW-3 of Sandoz called CW-2 of Rising and they spoke

  for twenty-eight (28) minutes. The next day, on November 5, 2013, Wal-Mart accepted

  Sandoz’s offer for Griseofulvin and awarded it the business.

          1248. On November 20, 2013, CW-2 of Rising and L.J. of Sandoz spoke for three (3)

  minutes. Later that day, Sandoz submitted an offer to Cardinal for its Griseofulvin business.

          1249. On November 22, 2013, CW-3 of Sandoz called CW-2 of Rising and they spoke

  for seventeen (17) minutes. Later that day, Rising executives held a Commercial Operations

  meeting at which CW-2 conveyed that Sandoz needed Rising to relinquish one more account –

  Cardinal – so that it could meet its share goal. CW-2 advised that Sandoz would be done after

  Cardinal and would not seek any additional share.



                                                 323
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 337 of 606 PageID #: 3206




           1250. Thereafter, Rising conceded Cardinal, and Cardinal awarded its Griseofulvin

  business to Sandoz.

           1251. The following Monday, on November 25, 2013, Rising held a sales and marketing

  meeting during which they discussed Griseofulvin, among other products. CW-2 fo1warded the

  minutes from that meeting to several Rising executives and S.S., a senior Rising executive

  responded,

 -               CW-2 responded with the following e-mail to S.S.:




  To that, S.S. replied, apologizing that he had not put two-and-two together, and stated-



 -         1252. One year later, on October 15, 2014, Rising increased WAC pricing on

  Griseofulvin. In advance of the increase, CW-2 of Rising exchanged several calls with L.J. of

  Sandoz, during which they discussed the price increase. These calls are detailed in the chaii

  below.




                                                 324
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 338 of 606 PageID #: 3207




      Date     a Call Type•        Target Name a     DirectionDcontact Name a rime aourationa
       10/1/2014     Voice         CW-2 (Rising)     Incoming  L.J. (Sa ndoz)   14:16:00 0:04:00
       10/2/20141    Voice     lcw-2 (Rising)        Ioutgoing   l u. (Sandoz)          I   13:01:ool   0:02:00
       10/2/2014     Voice      CW-2 (Rising)        Incoming      L.J. (Sa ndoz)           15:23:00    0:11:00
       10/8/20141    Voice     lcw-2 (Rising)        IIncoming   l u . (Sandoz)         I   14:47:ool   0:01:00
       10/8/2014     Voice      CW-2 (Rising)        Outgoing      L.J. (Sa ndoz)           14:57:00    0:07:00
      10/13/20141    Voice     lcw-2 (Rising)        IIncoming   l u. (Sa ndoz)         I   14:33:ool   0:08:00

  Further, CW-2 also met in-person with L.J. and the two men discussed the increase over drinks.

         1253. Even after the Rising price increase, CW-2 of Rising continued to communicate

  with his fo1mer Sandoz colleagues about the increase. For example, on November 12, 2014,

  CW-3 an d CW-2 exchanged the following text messages:




         1254. The next day, on November 13, 2014, CW-2 also exchanged several lengthy calls

  with CW-3 and L.J. of Sandoz. These calls are detailed in the chait below:

       Date     •I call Type   •   1Target Name a Directionalcontact Name           •   1Time   •  IDuration a
        11/13/2014    Voice         CW-2 (Rising) Incoming   CW-3 (Sandoz)                 3:05:00     0:14:00
        11/13/20141 Voice          l cw-2 (Rising)   Ioutgoing   l cw-3 (Sandoz)        I 3:19:oo l 0:01:00
        11/13/2014    Voice          CW-2 (Rising)    Incoming     CW-3 (Sandoz)           3:19:00     0:20:00
        11/13/20141 Voice          l cw-2 (Rising)   Ioutgoing   l u. (Sandoz)          I 10:s1:oo l 0:02:00
        11/13/2014    Voice          CW-2 (Rising)    Incoming     L.J. (Sandoz)          13:59:00     0:09:0Q.

         1255. After speaking with CW-2 of Rising, CW-3 sent an e-mail to CW-1 , a San doz

  senior pricing executive, stating only                            CW-1 responded that he was -

 -         and CW-3 replied:




                                                        325
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 339 of 606 PageID #: 3208




  As was his customary practice, CW-3 stated that he had learned the information from a



 -             when he had actually obtained the information directly from his competitor, CW-3.

  Later that day, CW-1 and CW-3 spoke for twelve (12) minutes.

         1256. Sandoz did not follow the Rising price increase immediately because, after

  conducting several analyses, it determined that the price protection penalties it would have

  incurred were too high to justify the increase.

         1257. However, by July 2015 those concerns were alleviated. On July 27, 2015, P.C., a

  Sandoz pricing executive, sent an internal e-mail detailing that Sandoz planned to increase prices

  the following week on a list of products, including Griseofulvin. P.C. noted that for

  Griseofulvin, Sandoz was assuming                         In other words, Sandoz knew that Rising

  would not seek to take any of its customers after the price increase.

         1258. Two days later, on July 29, 2015, CW-3 of Sandoz called S.G., then a senior sales

  executive at Rising, and the two competitors spoke for nine (9) minutes. One week later, on

  August 7, 2015, Sandoz followed Rising’s price increase and published WAC pricing that

  matched its competitor.

                                 5)   Collusion Between Sandoz And Mallinckrodt

         1259. During his time at Fougera, CW-3 worked for Defendant Kaczmarek and with

  K.K., another Fougera sales executive. Not long after the Sandoz acquisition of Fougera in July

  2012, Kaczmarek and K.K. moved to Defendant Mallinckrodt. Kaczmarek became a senior

  executive and K.K. took a senior sales executive position.

         1260. Beginning in late 2012, these former colleagues turned competitors would use

  their long-standing relationships to collude with regard to products on which Sandoz and




                                                    326
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 340 of 606 PageID #: 3209




  Mallinckrodt overlapped. Two such examples – Methylphenidate HCL Tablets and

  Methylphenidate HCL ER Tablets – are discussed in detail below.

                                 i.    Methylphenidate HCL Tablets and
                                       Methylphenidate HCL ER Tablets

         1261. Methylphenidate HCL, also known by the brand name Ritalin, is used to treat

  attention deficit disorder and attention deficit hyperactivity disorder, as well as some sleep

  disorders. There are two formulations of Methylphenidate HCL – Immediate Release

  (“Methylphenidate IR”) and Extended Release (“Methylphenidate ER”).

         1262. As of November 2012, there were three competitors in the Methylphenidate IR

  market – Mallinckrodt with 43% share, Watson (Actavis) with 37%, and Sandoz with 16%. For

  Methylphenidate ER, there were only two competitors – Mallinckrodt with 54% share and

  Sandoz with 16%.

         1263. On February 13, 2013, L.J., a Sandoz sales executive, sent an internal e-mail

  stating that he had heard that Mallinckrodt was experiencing supply issues on Methylphenidate.

  Further, L.J. requested the following:




         1264. A few minutes later, D.P., a senior Sandoz sales executive, forwarded L.J.’s e-

  mail to his sales team, including to CW-3, asking



         1265. That same day, on February 13, 2013, CW-3 called K.K., a senior Mallinckrodt

  sales executive, and they spoke for sixteen (16) minutes. Immediately upon hanging up, CW-3

  called Defendant Aprahamian, then a sales executive at Actavis, and they spoke for sixteen (16)

                                                  327
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 341 of 606 PageID #: 3210




  minutes. A few hours later, CW-3 called D.P. of Sandoz to repo1i back what he had learned.

  That call lasted ten (10) minutes.

         1266. Later that day, CW-3 also sent the following e-mail conveying the infonnation he

  had obtained from his competitors:




         1267. As was his customaiy practice, CW-3 stated that the sources of his infonnation

  were his               to keep out of writing the fact that he obtained the info1mation directly

  from his competitors -Mallinckrodt and Actavis (Watson). But CW-3's superiors were aware

  that the info1mation was coming directly from Mallinckrodt and Actavis, not a customer.

         1268. Having confnmed Mallinckrodt's supply issues - and the fact that the mai·ket

  shai·e leader would be out of the market for a period of time - Sandoz immediately set to work

  on implementing a price increase on Methylphenidate.

         1269. Indeed, less than one week later, on Febmaiy 19, 2013 , Sandoz prepai·ed a price

  increase analysis for Methylphenidate to send to the Pricing Committee for approval. In the

  analysis, Sandoz noted that Mallinckrodt had a                             and recommended

  increasing price by 340% on Methylphenidate IR and 125% on Methylphenidate ER. Sandoz


                                                  328
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 342 of 606 PageID #: 3211




  estimated that these increases would result in the accrual of an additional $12.9 to $36.0 million

  in profits.

          1270. On March 1, 2013, CW-3 of Sandoz exchanged at least nine (9) text messages

  with Defendant Kaczmarek, then a senior executive at Mallinckrodt. Through those text

  messages, the competitors discussed Sandoz’s price increase on Methylphenidate and specific

  customer accounts. During these conversations, CW-3 took the following contemporaneous

  notes in his Notebook:




          1271. Further, in the days leading up to the Sandoz price increase on Methylphenidate,

  CW-3 exchanged at least twenty-three (23) calls and text messages with Kaczmarek and K.K.

  These communications are listed in the chart below:




                                                 329
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 343 of 606 PageID #: 3212



    0ate a Call Type a   Target Name         a 1oirectiona ~                             aTime a Durationa
     3/4/2013  Voice     CW-3 {Sandoz)           Outgoing   Kaczmarek, Walt {Mallinckrodt) 12:08:02    0:00:00
     3/4/20131 Voice     l cw-3 (Sandoz)       I outgoing I Kaczmarek, Walt {Mallinckrodt) I 12:08:351 0:03:14
     3/5/2013  Text        CW-3 {Sandoz)         Incoming   Kaczmarek,  Walt {Mallinckrodt)   12:50:02 0:00:00
     3/5/20131 Text      l cw-3 {Sandoz)       I outgoing I Kaczmarek, Walt {Mallinckrodt) I 15:25:081 0:00:00
     3/5/2013  Text        CW-3 {Sandoz)         Outgoing   Kaczmarek, Walt {Mallinckrodt) 15:25:40    0:00:00
     3/5/20131 Text      l cw-3 {Sandoz)       I Incoming I Kaczmarek, Walt {Mallinckrodt) I 16:50:581 0:00:00
     3/5/2013  Voice       CW-3 (Sandoz)         Outgoing   Kaczmarek, Walt (Mallinckrodt) 17:27:43    0:01:02
     3/6/20131 Voice     l cw-3 {Sandoz)       I outgoing IK.K. {Mallinckrodt)              I 6:53:ool 0:01:00
     3/6/2013  Voice       K.K. {Mallinckrodt) Outgoing     CW-3 {Sandoz)                      8:06:00 0:01:00
     3/6/20131 Voice     I K.K. (Mallinckrodt) !i ncoming l cw-3 (Sandoz)                   I 8:20:ool 0:03:00
     3/6/2013  Voice       K.K. {Mallinckrodt) Incoming     CW-3 {Sandoz)                      8:23:00 0:02:00
     3/8/20131 Text      ICW-3 {Sandoz)        I Incoming I Kaczmarek, Walt {Mallinckrodt) I 17:46:131 0:00:00
     3/8/2013  Text        CW-3 {Sandoz)         Outgoing   Kaczmarek, Walt {Mallinckrodt) 18:08:09    0:00:00
     3/8/20131 Text      l cw-3 {Sandoz)       I outgoing I Kaczmarek, Walt {Mallinckrodt) I 18:08:431 0:00:00
     3/8/2013  Text        CW-3 (Sandoz)         Incoming   Kaczmarek, Walt (Mallinckrodt) 18:10:26    0:00:00
     3/8/20131 Text      l cw-3 {Sandoz)       I outgoing I Kaczmarek, Walt {Mallinckrodt) I 18:11:071 0:00:00
     3/8/2013  Text        CW-3 {Sandoz)         Outgoing   Kaczmarek, Walt {Mallinckrodt) 18:11:55    0:00:00
     3/8/20131 Text      l cw-3 (Sandoz)       !i ncoming I Kaczmarek, Walt {Mallinckrodt) I 18:12:131 0:00:00
     3/8/2013  Text        CW-3 {Sandoz)         Outgoing   Kaczmarek, Walt {Mallinckrodt) 18:15:13    0:00:00
     3/8/20131 Text      ICW-3 {Sandoz)        I Outgoing I Kaczmarek, Walt {Mallinckrodt) I 18:17:061 0:00:00
     3/8/2013  Text        CW-3 {Sandoz)         Outgoing   Kaczmarek, Walt {Mallinckrodt) 18:18:30    0:00:00
     3/8/20131 Text      l cw-3 {Sandoz)       I Incoming I Kaczmarek, Walt {Mallinckrodt) I 18:20:171 0:00:00
     3/8/2013  Text        CW-3 {Sandoz)         Outgoing   Kaczmarek, Walt {Mallinckrodt) 18:21:08    0:00:0Q.


  During this same time period, CW-3 was also in frequent contact with Defendant Aprahamian at

  Actavis, as detailed in the table below:


    3/5/2013    Voice       Aprahamian, Ara {Actavis)    Outgoing    CW-3 {Sandoz)        8:05:00      0:02:00
    3/5/2013    Voice       Aprahamian, Ara (Actavis)    Incoming    CW-3 (Sandoz)       12:07:00      0:11:00
    3/6/2013    Voice       Aprahamian, Ara {Actavis)    Incoming    CW-3 {Sandoz)       10:50:00      0:04:00
    3/6/2013    Voice       Aprahamian, Ara (Actavis)    Incoming    CW-3 (Sandoz)       15:49:40      0:00:23
    3/8/2013    Voice       Aprahamian, Ara {Actavis)    Incoming    CW-3 {Sandoz)       12:20:06      0:00:30
    3/8/2013    Voice       Aprahamian, Ara (Actavis)    Incoming    CW-3 (Sandoz)       12:27:00      0:04:00


         1272. After this series of communications with both Mallinckrodt and Actavis, on

  March 8, 2013, Sandoz followed through with its plans and increased WAC pricing on

  Methylphenidate IR between 293% and 449%, depending on the fo1mulation, and on

  Methylphenidate ER by 125%.

         1273. Three days later, on March 11 , 2013 , Aprahamian of Actavis called Defendant

  Perfetto, at that point a senior executive at Taro, and they spoke for fifty-four (54) minutes. The


                                                        330
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 344 of 606 PageID #: 3213




  two competitors would exchange two more calls that day lasting one (1) minute and three (3)

  minutes. Immediately upon hanging up with Perfetto, Aprahamian called CW-3 of Sandoz. The

  call lasted one (1) minute. A few minutes later, Aprahamian called CW-3 again and they spoke

  for five (5) minutes.

         1274. The next day, on March 12, 2013, Perfetto e-mailed J.K., a senior Taro executive,

  and G.S., a senior executive at Taro’s parent company, Sun, regarding Methylphenidate stating:




  Perfetto’s reference to
                            -       was to one of Taro’s sister companies, which was also a

  subsidiary of Sun. When G.S. of Sun expressed some confusion over what product Perfetto was

  referring to, he sent the following e-mail to clarify:




  G.S. responded that Methylphenidate was a                          for Sun and the company was

  working as quickly as possible to bring it to market.

         1275. Between March 13 and April 2, 2013, CW-3 of Sandoz and Defendant

  Kaczmarek exchanged at least twenty-nine (29) text messages. During that same time period,

  CW-3 was also communicating frequently with his contact at Actavis, Aprahamian, who was

                                                   331
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 345 of 606 PageID #: 3214




  also in the process of transitioning to a position at Taro (his first day at Taro was March 18,

  2013, but he continued to speak frequently with Actavis colleagues after his departure). Those

  calls are detailed below:
    . .   .
      3/15/2013 Voice      CW-3 (Sandoz)
                                                                 T
                                                                     •      . .
                                                                     Outgoing
                                                                                T


                                                                                    Aprahamian, Ara (Acta vis/Taro)   11:42:00   0:01:00
      3/ 19/2013 Voice     Aprahamian, Ara (Actavis/ Taro)           Outgoing       CW-3 (Sandoz)                      8:07:00   0:16:00
      3/19/2013 Voice      CW-3 (Sandoz)                             Outgoing       Aprahamian, Ara (Acta vis/Taro)   11:28:00   0:01:00
      3/ 19/2013 Voice     Aprahamian, Ara (Actavis/Taro)            Outgoing       CW-3 (Sandoz)                     14:44:00   0:01:00
      3/21/2013 Voice      CW-3 (Sandoz)                             Outgoing       Aprahamian, Ara (Acta vis/Taro)    6:33:00   0:01:00
      3/ 21/2013 Voice     CW-3 (Sandoz)                             Outgoing       Aprahamian, Ara (Acta vis/Taro)    6:34:00   0:12:00
      3/22/2013 Voice      Aprahamian,   Ara   (Actavis/Taro)        Outgoing       CW-3 (Sandoz)                      8:31:00   0:01:00
      3/22/2013 Voice      Aprahamian,   Ara   (Actavis/Taro)        Incoming       CW-3 (Sandoz)                     12:36:00   0:18:00
      3/25/2013 Voice      Aprahamian,   Ara   (Actavis/Taro)        Incoming       CW-3 (Sandoz)                      9:14:00   0:05:00
      3/28/2013 Voice      Aprahamian,   Ara   (Actavis/ Taro)       Outgoing       CW-3 (Sandoz)                      6:49:00   0:06:00
      3/ 28/2013 Voice     Aprahamian, Ara (Actavis/Taro)            Outgoing       CW-3 (Sandoz)                     13:51:00   0:01:00
      3/29/2013 Voice      CW-3 (Sandoz)                             Outgoing       Aprahamian, Ara (Acta vis/Taro)    9:51:00   0:05:00
      3/29/2013 Voice      CW-3 (Sandoz)                             Outgoing       Aprahamian, Ara (Acta vis/Taro)   10:06:00   0:06:00
       4/2/2013 Voice      CW-3 (Sandoz)                             Outgoing       Aprahamian, Ara (Acta vis/Taro)    6:12:00   0:06:00
          4/2/2013 Voice   CW-3 (Sandoz)                             Outgoing       Aprahamian, Ara (Acta vis/Taro)    6:26:00   0:01:00.


  During his calls with Aprahamian on April 2, 2013, CW-3 took the following contemporaneous

  notes in his Notebook regarding Methylphenidate:




  Notably, as of April 2, 2013, Actavis had not yet published increased WAC pricing for

  Methylphenidate IR and would not do so for another several weeks.

              1276. Between April 20 and April 23, 2013, the NACDS held its annual meeting in

  Palm Beach, Florida. Representatives from Sandoz, Mallinckrodt, Actavis, Sun, and Taro were

  all in attendance. These included senior executives -- D.P. of Sandoz, Defendant Kaczmarek of

  Mallinckrodt, G.S. of Sun, and Defendant Perfetto and J.K. of Taro.

              1277. The day after the NACDS annual meeting had concluded, on April 24, 2013,

  Actavis published increased WAC pricing for Methylphenidate IR that matched Sandoz’s WAC


                                                                      332
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 346 of 606 PageID #: 3215




  pricing. Two days later, on April 26, 2013, Sun entered the Methylphenidate IR market and

  matched its competitors’ WAC pricing. And, one week later, on May 1, 2013, Mallinckrodt re-

  entered the market and matched competitor WAC pricing on both formulations. That same day,

  Kaczmarek sent a text message to CW-3 of Sandoz.

                                 6)    Sandoz’s Collusion With Greenstone

           1278. Defendants Sandoz (including its predecessor, Fougera) and Greenstone

  coordinated market activity on several overlapping drugs starting at least as early as 2010.

  Defendant Kellum of Sandoz, for example, had collusive relationships with at least two different

  executives at Greenstone: (1) Jill Nailor, a senior sales executive, and (2) Robin Hatosy, a sales

  executive. Similarly, CW-1 of Sandoz colluded with Hatosy of Greenstone, and CW-6 of

  Fougera colluded with Nailor of Greenstone, when necessary, to implement the illegal

  agreements.

           1279. In order to coordinate their market activity and maintain their anticompetitive

  agreements, executives at Sandoz/Fougera and Greenstone exchanged over three hundred and

  sixty (360) phone calls and text messages between January 2011 and October 2014. Many of

  those calls and text messages can be tied directly to anticompetitive conduct and are discussed

  below.

           1280. During that same time period, Sandoz/Fougera and Greenstone conspired to fix

  prices and allocate markets on at least the following products: (1) Clindamycin Phosphate Gel;

  (2) Clindamycin Phosphate Lotion; (3) Clindamycin Phosphate Solution; (4) Clindamycin

  Phosphate Cream; (5) Latanoprost Drops; and (6) Eplerenone Tablets.




                                                  333
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 347 of 606 PageID #: 3216




                                 i.    Greenstone Equals Pfizer

            1281. In the Sections below, and throughout this Complaint, all references to Defendant

  Greenstone apply equally to Defendant Pfizer. Indeed, the two companies operate in many

  important respects as a single functioning entity, without regard to corporate formalities. Pfizer

  is the sole owner and shareholder of Greenstone, but treats Greenstone as its generics division or

  an internal business unit rather than as a separate and independent entity, controlling and

  directing Greenstone’s business activities including Greenstone’s marketing and sale of generic

  drugs. Both companies share the same office space at Pfizer’s Peapack, New Jersey campus.

  They also share common officers, managerial and supervisory personnel, and other employees.

            1282. Pfizer performs many of the important business functions of Greenstone that an

  independent corporate entity would typically perform on its own, including but not limited to:

  (1) financial and sales analysis, (2) business technology, (3) customer service, (4) legal, (5)

  intellectual property, (6) supply chain, (7) human resources and (8) employee benefits.

  Importantly, Greenstone – which as of 2017 was the 15th largest generic manufacturer in the

  country with annual gross sales of over one billion dollars – does not have its own Finance

  Department, Accounting Department, Legal Department, Customer Services Department,

  Human Resources Department, Operations Department or Information Technology Department –

  all critical functions for a legitimate business operation. All of those functions are performed by

  Pfizer.

            1283. Most – if not all – of Greenstone’s “employees” are actually employed by Pfizer.

  The two primary individuals identified throughout this Complaint as having conspired with

  competitors on behalf of Greenstone – Jill Nailor and Robin Hatosy – are Pfizer employees.

  They are paid directly by Pfizer, and Pfizer is listed as their employer in W-2 Wage and Tax



                                                  334
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 348 of 606 PageID #: 3217




  Statements submitted to the United States government. In their communications internally and

  with customers and competitors, both Nailor and Hatosy regularly used e-mail addresses that

  ended with Pfizer’s e-mail domain: “@pfizer.com.” This is the case for most if not all of

  Greenstone’s “employees.” Nailor and Hatosy also both received shares of Pfizer stock as

  compensation for their work, in addition to their Pfizer-paid salaries. They were reimbursed

  and/or compensated by Pfizer through its accounts payable system for membership in industry

  trade associations; they used Pfizer cell phones and/or iPads; and they used Pfizer teleconference

  and webex services to conduct their work.

         1284. Jill Nailor received regular performance evaluations directly from Pfizer, called

                                                and participated in a program called
                                                                                       -
         1285. During all times relevant to this Complaint, Greenstone has not had its own

  President, Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, Chief

  Commercial Officer or any Vice Presidents. The highest-ranking position at Greenstone has

  been the General Manager, a position held by a Pfizer employee that reports directly to higher-

  level executives at Pfizer.

         1286. During all times relevant to this Complaint, Pfizer has operated with multiple

  business units, one of which was always responsible for overseeing the marketing and sale of

  “established” products, including the generic drugs sold by Greenstone. The name of this

  business unit has changed over time. As of 2014, it was called the Global Established

  Pharmaceuticals Division (“GEP”). Today, it is referred to as “Pfizer Essential Health” (“PEH”).

  Within Pfizer, Greenstone has operated as part of GEP and/or PEH, and Greenstone “employees”

  (often referred to as the                    were all included in Pfizer’s organizational charts –



                                                 335
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 349 of 606 PageID #: 3218




  demonstrating that Greenstone was acting as an internal division within Pfizer rather than as a

  separate company. For example, as of 2017, Jill Nailor an d other Greenstone executives were

 prominently identified as PEH employees in ce1tain Pfizer organizational cha1ts. A pa1t of one

  of those chaits is shown below:




         1287. Similai·ly, as of 2014 these same individuals were considered pait of GEP. In an

  April 2014 presentation to Greenstone customers at the NACDS Annual Conference in

  Scottsdale, Arizona, Jill Nailor gave what she refened to as a

  where she discussed the new streamlined organization of Pfizer and Greenstone. Specifically,

  Nailor told customers that the General Man ager of Greenstone - Jim Cannon - was now only

  three levels away from the CEO of Pfizer within the overall Pfizer c01porate structure. She

  showed customers the organizational sti11cture of Pfizer, which included both Jim Cannon

  (General Manager of Greenstone) an d herself as repo1ts within the Pfizer c01porate hierai·chy:




                                                 336
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 350 of 606 PageID #: 3219




         1288. Even Greenstone’s own separate organizational charts, to the extent they exist,

  include all Pfizer employees, the Pfizer trademarked logo and brand name, and refer to the

                           of individuals who perform many important business functions for the

  company. For example:




                                                337
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 351 of 606 PageID #: 3220




         1289. Greenstone also promotes itself publicly as a marketing or distribution wing of

  Pfizer, specifically adopting the Pfizer logo in its marketing materials. For example, on the top

  of the front page of its own website, Greenstone displays the following image:




  On that same page, Greenstone touts that the authorized generic drugs it sells “are manufactured

  to the same standards and at the same facilities as Pfizer brand-name drugs” and that they “carry

  the legacy of the brand-name products’ years of clinical research, data and patient and physician

  experience.” Greenstone has consistently advertised its connection with Pfizer in order to

  strategically capitalize on Pfizer’s brand recognition and respect, for purposes of increasing its

  own sales.

                                                  338
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 352 of 606 PageID #: 3221




         1290. In carrying out its business, Greenstone’s internal training and marketing

  documents regularly carry Pfizer’s trademarked logo and brand name. This includes internal

  “Greenstone” presentations relating solely to generic drugs and issues specific to the generic

  pharmaceutical industry.

         1291. Because Greenstone operates as part of Pfizer, Pfizer is directly involved in the

  generics business and extensively evaluates generic competitors, price erosion in the generic

  industry, and other strategic issues on behalf of Greenstone. Greenstone and Pfizer management

  regularly coordinate on strategy, and communicate about concepts such as “fair share,”

  “responsible pricing” and following other competitors’ price increases in particular generic drug

  markets. For example, in a PEH presentation in January 2017 relating to Greenstone, a dual

  Pfizer/Greenstone employee explained the strategy behind the “fair share” concept, and indicated




                           -                                -
  that Greenstone should           those drugs where Greenstone had less than fair share, and

  simply maintain market share in those markets that were

         1292. Pfizer employees also work directly with the FDA on Greenstone’s behalf to

  obtain approval for the drugs that Greenstone sells.

         1293. Greenstone also relies on Pfizer for cost and pricing strategy. For new products in

  particular, Pfizer’s Global Supply unit (“PGS”) makes the budget, defines the costs of goods

  sold, and then conveys that information to Greenstone without significant feedback. PGS is also

  heavily involved in deciding which new molecules will be produced and/or sold by Greenstone.

         1294. Pfizer performs all financial analyses, sales reports, revenue projections, and other

  finance functions for Greenstone. Since at least January 2013, these tasks have been performed

  by Pfizer’s Director of Business Finance, G.C. In his LinkedIn profile, G.C. lists his employer as




                                                 339
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 353 of 606 PageID #: 3222




  Pfizer, and includes within his responsibilities that he is the “Finance Lead” for Greenstone – a

  “business unit” of Pfizer that sells generic pharmaceuticals in the U.S. and Puerto Rico.

         1295. Greenstone does not have its own separate IT infrastructure, and Pfizer provides

  access to its bid-tracking software and other business tools so that Greenstone can keep track of

  its operations, including but not limited to: budget, supply, pricing, molecules sold, competition,

  market share, and financial performance generally.

         1296. In every important respect, including financially, Pfizer directly controls the

  decision-making of Greenstone. Greenstone does not even have the authority to implement its

  own price increases without first obtaining the approval of Pfizer. This includes the price

  increases discussed below. Not only does Pfizer have to approve Greenstone’s price increases,

  but it also directs Greenstone’s strategy regarding the increases, and Greenstone always acts at

  the direction of Pfizer. For example, in a                     presentation to the President of

  PEH in May 2017, Greenstone indicated that, for price increases specifically, it must
                                                                                          -
         1297. For these reasons, although technically Greenstone is a separately incorporated

  entity, it is separate in name only. Any actions attributed to Defendant Greenstone throughout

  this Complaint, including specifically those of Jill Nailor or Robin Hatosy, are actions taken,

  directed and/or controlled by Defendant Pfizer.

                                ii.   Clindamycin Phosphate

         1298. Clindamycin Phosphate ("Clindamycin"), also known by the brand names

  Cleocin T, Clinda Max, and Clinda-Derm, among others, is a topical antibiotic used on the skin

  to stop the growth of certain bacteria that cause acne. Clindamycin comes in several different

  formulations, including a cream, gel, lotion, and solution.



                                                  340
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 354 of 606 PageID #: 3223




          1299. At all times relevant to the Complaint, Fougera (and later Sandoz, after its

  acquisition of Fougera) and Greenstone were the primary players in the markets for the four

  different formulations of Clindamycin Phosphate. In each of those markets, the two competitors

  adhered to the “fair share” understanding across all four product markets and coordinated several

  significant price increases. In only one of those markets – Clindamycin Solution – did any

  significant competition ever enter the market. As discussed more fully below, Taro and Perrigo

  entered the market for Clindamycin Solution in late 2013, coordinating to avoid competition and

  minimize price erosion consistent with the “fair share” understanding.

                                         a)   The First Coordinated Price Increase (60ml
                                              Solution – Fougera And Greenstone)

          1300.     In 2010, Defendants Fougera and Greenstone were the only suppliers in the

  market for Clindamycin 60ml solution. Fougera – a separate entity that was subsequently

  acquired by Sandoz in 2012 – temporarily discontinued the product in September 2010, leaving

  Greenstone as the sole supplier in the market.

          1301. By late 2010, however, Greenstone also began to experience production

  problems, although it did continue to supply certain select customers. Fougera immediately

  started preparing to re-enter the market and significantly raise price – in direct coordination with

  Greenstone.

          1302. On November 1, 2010, Fougera learned that it had Clindamycin 60ml solution in

  stock and that the product was available for shipping. That day, Defendant Kaczmarek stated

  internally that

                          In response, a Fougera sales executive indicated that Greenstone



  same executive initially suggested that Fougera double its WAC price, from $7.50 to $15.
                                                                                             - That




                                                   341
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 355 of 606 PageID #: 3224




         1303. Fougera did get the price point                  with the help of Greenstone. The

  next day – November 2, 2010 – Fougera scheduled an internal

                                            for the call included Kaczmarek, CW-3 and CW-6,

  among others. Before that conference call, CW-6 of Fougera called Jill Nailor of Greenstone –

  someone he generally did not speak with on the phone for social reasons – and the two spoke for

  nearly six (6) minutes.

         1304. At some point that day, Fougera changed plans and decided to re-enter the market

  with a much more dramatic WAC price increase than originally suggested the day before, going

  from $7.50 to $31.50 – or a 320% increase. Customer contract prices increased even higher.

  Within two days after the price increase, for example, during a conversation with a Fougera

  national account representative, a customer complained that it had only just recently taken

  Clindamycin off contract with Fougera but

                  That same day, November 4, 2010, CW-6 and Nailor of Greenstone exchanged

  twenty-one (21) text messages.

         1305. Based on their communications, Fougera knew that Greenstone would follow its

  price increase – but it could not tell its customers that. For example, in January 2011, a large

  wholesaler customer, ABC, approached Fougera asking if it knew whether Greenstone would be

  following Fougera’s price increase on Clindamycin Solution. In an internal Fougera e-mail

  exchange, CW-3 asked CW-6 (who, as stated above, had spoken with Nailor at Greenstone on

  the day of the Fougera price increase) if there was

                                                                CW-6 responded that he did not

  have any new information, other than that a Greenstone price increase
                                                                          -
  pressed for more detail about how quickly it would be coming, CW-6 responded:
                                                                                         When CW-3




                                                  342
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 356 of 606 PageID #: 3225




                          Indeed, CW-6 had called Nailor at Greenstone and left a 43-second

  voicemail immediately before sending that e-mail to CW-3.

         1306. Over the ensuing months, Fougera was contacted by several customers requesting

  price reductions due to the fact that Greenstone had not yet followed. Fougera continued to

  coordinate regularly with Greenstone and did not reduce its price, but grew frustrated when its

  competitor did not promptly follow as expected – internally stating that Greenstone was
                                                                                            •
                                  and that they                  and that they were
                                                                                      -
         1307. Greenstone did ultimately follow Fougera’s price increase with an increase of its

  own on Clindamycin Solution in July 2011, but it did not fully match Fougera’s public WAC

  pricing. Nonetheless, Fougera refused to bid on any of Greenstone’s accounts as it did not want

  to punish Greenstone for actually raising its prices.

         1308. During this time period, the anticompetitive understanding and coordination

  between Fougera and Greenstone applied to the other formulations of Clindamycin as well. For

  example, in May 2012 Greenstone notified customers that it would be raising the price of

  Clindamycin Gel. Shortly after that, Fougera was approached by a customer asking for a bid on

  Clindamycin Gel. In conveying the request to Defendant Kaczmarek, a Fougera senior executive

  explained that

                                                     Kaczmarek agreed:




                                                  343
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 357 of 606 PageID #: 3226




         1309. The next day, CW-6 exchanged five (5) text messages with Nailor of Greenstone,

  likely to convey Fougera’s decision not to challenge Greenstone’s market share at that customer.

         1310. Similarly, on June 27, 2012, CW-3 at Fougera learned that ABC had put

  Clindamycin Gel, Lotion and Cream out to bid                                         According

  to CW-3,                                                That same day, CW-6 of Fougera placed a

  call to Nailor at Greenstone and left a 31-second voicemail.

                                        b)    The Second Coordinated Increase (October 2012
                                              – All Formulations – Sandoz And Greenstone)

         1311. In late July 2012, Defendant Sandoz formally acquired Fougera. As discussed

  more fully below, even before the acquisition Sandoz had been conspiring separately with

  Greenstone to fix prices on Latanoprost Drops, and thus had its own separate relationships with

  Greenstone.

         1312. After the merger, Sandoz began to scrutinize the Fougera business line and search

  for ways to maximize revenue for Fougera products in order to meet its pre-merger expectations.

  Starting in or about August 2012, Defendants Kellum (of Sandoz) and Kaczmarek (of Fougera,

  still with the company during the transition) – now co-workers – were tasked with discussing and

  identifying a list of price increase candidates from the Fougera drug portfolio.

         1313. By August 1, 2012, Greenstone had identified Clindamycin Solution as a

                        On August 7, 2012, Defendant Kellum called Hatosy and the competitors

  exchanged six (6) text messages. The next day, August 8, 2012, Kellum and Hatosy spoke for
                                                                                             -
  ten (10) minutes.

         1314. Later that month, on August 22, 2012, Kellum identified Clindamycin, in all of its

  various formulations, as a price increase candidate. In describing his reasoning, Kellum

  indicated that the only competitor for all four formulations was Greenstone,

                                                  344
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 358 of 606 PageID #: 3227




                                                          Kellum was referring to his recent

  successful collusion with Greenstone on Latanoprost drops (discussed below) which had resulted

  in a significant price increase. In response, Kaczmarek recalled his own experience of

  Greenstone’s failure to follow Fougera’s Clindamycin Solution price increase as quickly as he

  wanted, stating

         1315. Kellum’s confidence in Greenstone was based on his own relationship with

  Hatosy of Greenstone, and his prior conversations with her. Kellum pushed forward with the

  planned price increases for Clindamycin, noting in a late-August 2012 presentation that




         1316. As Sandoz was planning for the Clindamycin price increase in August 2012,

  Kellum was coordinating with Hatosy. For example, on August 29, 2012, a colleague at Sandoz

  sent Kellum a draft                                        which included detailed information

  about the proposed Clindamycin price increase. After speaking with Hatosy of Greenstone that

  same day for more than three (3) minutes, Kellum responded to his colleague saying,
                                                                                        -
         1317. Similarly, in September 2012 when Kellum was asked for his “rationale” for the

  price increases on Clindamycin, he told colleagues that he expected Greenstone would
                                                                                           •
                                                  and follow the Sandoz price increase. Although

  others at Sandoz expressed some concern that Greenstone might not follow, Defendant Kellum

  remained confident in his agreement with Hatosy and Greenstone.

         1318. On October 19, 2012, Defendant Sandoz implemented price increases on all four

  formulations of Clindamycin in the amounts set forth below:



                                                345
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 359 of 606 PageID #: 3228




          1319. In the days leading up to the price increases, Kellum continued his coordination -

  by phone an d text message - with Hatosy of Greenstone:

   Date      EJ Call Type   a1Target Name              a Direction a Contact Name             EJTime      a
                                                                                                          Duration   a
    10/ 17/2012 Voice         Hatosy, Robin (Greenstone) Incoming      Kell um, Armando (Sandoz) 13:10:55     0:00:00
    10/ 17/2012iVoice         IHatosv, Robin (Greenstone) !Incoming    !Kell um, Armando (Sandoz) I 19:03:161    0:00:00
    10/ 18/2012 Voice         Hatosv, Robin (Greenstone) Incoming      Kell um, Armando (Sandoz)      9:38:07    0:00:00
    10/ 18/2012IVoice         IHatosv, Robin (Greenstone) h ncoming    !Kell um, Armando (Sandoz) I 13:37:571    0:00:00
    10/ 18/2012 Voice          Hatosv, Robin (Greenstone) Outgoing      Kell um, Armando (Sandoz) 14:14:42       0:00:33
    10/ 18/2012IVoice         IHatosv, Robin (Greenstone) !I ncoming   !Kell um, Armando (Sandoz) I 16:46:171    0:00:00
    10/ 18/2012 Voice         Hatosv, Robin (Greenstone) Incoming       Kell um, Armando (Sandoz) 17:58:49       0:00:00
    10/ 18/2012lText          IHatosv, Robin (Greenstone) !Outgoing    !Kell um, Armando (Sandoz) I 17:59:381    0:00:00
    10/ 18/2012 Text          Hatosv, Robin (Greenstone) Incoming       Kell um, Armando (Sandoz) 18:24:33       0:00:00
    10/ 19/2012IVoice         IHatosv, Robin (Greenstone) !I ncoming   !Kell um, Armando (Sandoz) I   8:23:591   0:03:56


  As detailed in the table above, Kellum reached out repeatedly by phone an d text message to

  Hatosy at Greenstone in the days leading up to Sandoz's announcement of the price increases.

  This culminated in a nearly four (4) minute call between th e two competitors on October 19,

  2012 - the day the San doz price increases became effective.

          1320. During th ese communications, th e competitors confnmed their understanding that

  Greenstone would follow the San doz price increases. With the agreement in hand an d

  understood between the two competitors, Kellum and Hatosy would not need to speak again by

 phone or text message for nearly a year-and-a-half, until March 18, 2014 - as Sandoz was

 preparing for another large increase on Clindamycin (discussed below) .

          1321. Greenstone followed the price increas es quickly this time, notifying its customers

  of a price increase on all of Clindam ycin fon nulations on November 27, 2012 - although the

  WAC price increases did not become effective and publicly visible until December 27, 2012. In



                                                             346
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 360 of 606 PageID #: 3229




  the interim period before Greenstone publicly followed the Sandoz price increases, Sandoz made

  sure to not dismpt the market.

          1322. When Greenstone 's customers approached Sandoz looking for a lower price,

  Sandoz refused to bid. Defendant Kellum, in paiiicular,                           that Sandoz

  avoid bidding as a result of the Greenstone price increases.

          1323. During that same time period, Sandoz's own customers also approached the

  company, seeing lower public prices from Greenstone and requesting that Sandoz reduce its

 pricing because they were not yet aware that Greenstone had followed. Knowing that

  Greenstone would follow, however, Sandoz refused. For example, in eai·ly December 2012

  Sandoz was approached by its customer McKesson asking Sandoz to reduce its pricing for

  Clindamycin because Greenstone was offering significantly lower pricing in the mai·ket. A

  Sandoz pricing employee initially responded to the customer by refusing to lower the price,

  saymg                                                                    and

                                                                         your e-mail. When the

  customer challenged those responses and asked for additional details about what intelligence

  Sandoz was refening to, the pricing employee fo1warded the e-mail string to Defendant Kellum

  and CW-1 , asking for advice on how to avoid refening to the illegal understanding between the

  two companies:




                                                 347
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 361 of 606 PageID #: 3230




  Kellum responded by instructing the employee to call McKesson and

                     Knowing that a Greenstone increase would be coming, Kellum concluded:



         1324. The Greenstone Clindamycin WAC price increases became effective and publicly

  visible on December 27, 2012. Greenstone followed Sandoz’s WAC price increases to the penny

  on every formulation, with Greenstone’s prices on Clindamycin Solution increasing by 416%.

         1325. The coordinated price increases were a success. In a May 2013 Sandoz Planning

  Meeting, Sandoz noted with respect to Clindamycin:



 -           By May 2014, those price increases had resulted in an additional $61,000,000 in net

  sales to Sandoz.

                                        c)   New Entrants On Clindamycin Solution –
                                             Perrigo And Taro – Do Not Significantly
                                             Erode Pricing

         1326. The late-2012 Sandoz and Greenstone price increases got the attention of two

  competitors – Taro and Perrigo – that had previously obtained approval to market Clindamycin

  Solution but had not recently been active in the market.

         1327. For example, in a January 2013 internal e-mail Perrigo employees noted that they

  had                                               on Clindamycin Solution. They noted that

  Perrigo already possessed approved ANDAs for the product that were

                      and
                                                                        -
                               Perrigo did indeed begin making plans to return to the market; and

  was in frequent communication with its competitors at every important step throughout the

  process.




                                                 348
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 362 of 606 PageID #: 3231




         1328. Taro similarly had approval to sell Clindamycin Solution; but had not been

  marketing the product. As early as April 2013, however, Taro began taking steps to bring the

  product back to market, which included reaching out to competitors. For example, on April 17,

  2013, Taro circulated an internal e-mail about a                    for Clindamycin Solution,

  requesting specific information about material availability in order to estimate an available

  launch date. That same day, Defendant Aprahamian called his contact at Sandoz, CW-3, and the

  two spoke for four (4) minutes.

         1329. Similarly, Defendant Aprahamian scheduled a meeting with colleagues at Taro on

  June 6, 2013 to discuss Taro’s entry into the market for Clindamycin Solution. They day before

  that meeting, he sent an e-mail internally saying,




                   The day after his internal meeting – June 7, 2013 – Aprahamian called CW-3 at

  Sandoz and the two competitors spoke for nearly eleven (11) minutes.

         1330. Starting in July 2013, Sandoz started having temporary supply problems for

  Clindamycin Solution, due to a change in the adhesive label which required additional testing.

  The disruption was temporary, and Sandoz expected to be back in the market by the end of the

  year. However, this left Greenstone as the only viable competitor while Taro and Perrigo were

  planning to enter the market.

         1331. Because it well understood under “fair share” principles that Greenstone would

  have to concede market share and “play nice in the sandbox” as these new competitors entered

  the market (and as Sandoz subsequently re-entered the market), it was important for Taro,




                                                  349
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 363 of 606 PageID #: 3232




  PeITigo an d San doz to coordinate with each other in order to avoid competition and minimize

 price erosion as they re-entered the market.

          1332. PeITigo sta1ted preparing in earnest to enter the market for Clindamycin Solution

  in August 2013. Over th e next several weeks, executives at PeITigo, Taro and Sandoz were in

  almost constant communication, as set fo1th below:


    8/1/2013    Voice   T.P. (Perrigo)           Outgoing    CW-3 (Sandoz)             13:32:00   0 :01:00
    8/1/2013    Voice   T.P. Perrigo             Outgoing    CW-3 Sandoz               13:42:00   0:05:00
    8/5/2013    Voice   CW-3 (Sandoz)            Outgoing    Aprahamian, Ara (Taro)    17:54:00   0 :05:00
    8/5/2013    Voice   CW-3 (Sandoz)            Outgoing    Aprahamian, Ara (Taro)    17:07:00   0:01:00
    8/6/2013    Voice   T.P. Perrigo             Outgoin     CW-3 Sandoz               13:22:00   0 :04:00
    8/6/2013    Voice   T.P. (Perrigo)           Incoming    CW-3 (Sandoz)             14:27:00   0:12:00
    8/7/2013    Voice   CW-3 (Sandoz)            Outgoing    Aprahamian, Ara (Ta ro)   11:45:00   0 :03:00
    8/7/2013    Voice   Boothe, Douglas (Perrigo) Outgoing   Perfetto, M ike (Taro)    14:33:00   0:13:00
    8/7/2013    Voice   Boothe, Douglas (Perrigo) Outgoing   Perfetto, M ike (Taro)    18:19:00   0:02:00
    8/8/2013    Voice   CW-3 (Sandoz)             Outgoing   Aprahamian, Ara (Taro)     8:47:00   0:01:00
    8/8/2013    Voice   Boothe, Douglas (Perrigo) Incoming   Perfetto, M ike (Taro)    10:32:00   0:06:00
    8/8/2013    Voice   CW-3 (Sandoz)             Outgoing   Aprahamian, Ara (Taro)    16:42:00   0:04:00
    8/8/2013    Voice   CW-3 (Sandoz)             Outgoing   Aprahamian, Ara (Ta ro)    8:37:00   0 :08:00
    8/12/2013   Voice   T.P. (Perrigo)           Incoming    CW-3 (Sandoz)              6:42:00   0:03:00
    8/12/2013   Voice   T.P. (Perrigo)           Outgoing    CW-3 (Sandoz)             11:04:00   0 :01:00
    8/12/2013   Voice   T.P. (Perrigo)           Outgoing    CW-3 (Sandoz)             14:39:00   0:02:00
    8/12/2013   Voice   T.P. (Perrigo)            Outgoing   CW-3 (Sandoz)             16:04:00   0 :01:00
    8/12/2013   Voice   T.P. (Perrigo)            Incoming   CW-3 (Sandoz)             16:22:00   0:01:00
    8/14/2013   Voice   T.P. (Perrigo)            Outgoing   CW-3 (Sandoz)             13:01:00   0 :01:00
    8/15/2013   Voice   T.P. (Perrigo)            Incoming   CW-3 (Sandoz)             12:53:00   0:08:00
    8/15/2013   Voice   T.P. (Perrigo)            Outgoing   CW-3 (Sandoz)             13:09:00   0 :14:00
    8/21/2013   Voice   Boothe, Douglas (Perrigo) Outgoing   Perfetto, M ike (Taro)    13:51:00   0:08:00
    8/21/2013 Voice     Boothe, Douglas (Perrigo) Incoming   Perfetto, M ike (Taro)    19:41:00   0 :05:00
    8/26/2013 Voice     CW-3 (Sandoz)             Outgoing   Aprahamian, Ara (Taro)    15:54:00   0:03:00


          1333. On August 28, 2013, at 1 :30 p.m. ET, the PeITigo sales team held an internal

  launch meeting regarding Clindamycin Solution. In advance of that meeting, a PeITigo executive

  circulated pricing an d market share infon nation to the team, including a pricing grid with

 proposed PeITigo pricing for different -         of customers. One of the attached documents listed

  PeITigo 's                at -            This led to several more phone calls between PeITigo,

  Taro and Sandoz that same day, as set forth below:

                                                   350
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 364 of 606 PageID #: 3233




               Call Typ~get Name                  :a Direction   Contact Name            Time      Duration
     8/28/2013 Voice    Apra hamian, Ara (Taro)                  CW-3 (Sandoz)             7:36:00    0:15:00
     8/28/2013 Voice    T.P. (Perrigo)                           CW-3 (Sandoz)            10:37:35    0:13:22
     8/28/2013 Voice      Boot he, Dou las (Perri o)             Taro Pharmaceut icals    14:36:00    0:13:


  As can be seen from the table above, Defendant Aprahamian of Taro and T.P. of PeITigo both

  spoke to CW-3 of Sandoz in the morning before the 1 :30 p.m . ET PeITigo launch meeting.

  Shortly after the meeting, at 2:36 p.m. , Defendant Booth e of PeITigo called the Taro main line

  and spoke to someone at Taro - likely Defendant Perfetto - for approximately thi1ieen (13)

  minutes.

          1334. PeITigo fonnally launched and entered the market for Clindamycin Solution on

  Monday, September 9, 2013 - a week earlier than expected. The week before the launch, as

  PeITigo was deciding which customers to approach, executives at th e company were again in

  frequent contact with competitors Taro and Sandoz. On Wednesday, September 4, 2013 , a

  PeITigo executive sent an e-mail to the PeITigo sales team about Clindamycin Solution, stating:

                                                                 The next day, T.P. of PeITigo called his

  contact at Sandoz, CW-3, and the two spoke for approximately ten (10) minutes. The day after

  that- Friday September 6, 2013 -Defendant Boothe of PeITigo spoke to Defendant Perfetto of

  Taro for nearly two (2) minutes.

          1335. PeITigo was quickly able to obtain ABC and Walmaii as customers, allowing the

  company to even exceed its initial mai·ket shai·e tai·gets.

          1336. Sho1ily after PeITigo entered the market, on September 12, 2013, Defendant

  Aprahamian of Tai·o sent an internal e-mail announcing th at




                                                       35 1
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 365 of 606 PageID #: 3234




         1337. Over the next several weeks, executives at Taro communicated frequently with

  their counterpaiis at PeITigo an d San doz to detennine which customers to tai·get, and how to

  avoid competing with each other. At least some of those communications are set f01ih below:


     9/17/2013
     9/17/2013   Voice                                                                    19:08:00   0:02:00
     9/18/2013   Voice    T.P. Perrigo                Incoming   CW-3 Sandoz              11:52:11   0:11:14
     9/19/2013   Voice    Boothe, Douglas (Perrigo)   Outgoing   Perfetto, M ike (Taro)   14:41:00   0:17:00
     9/19/2013   Voice    Aprahamian, Ara {Taro)      Outgoing   CW-3 (Sandoz)            15:23:00   0:01:00
     9/23/2013   Voice    Aprahamian, Ara (Taro)      Outgoing   CW-3 (Sandoz)            13:24:00   0:01:00
     9/24/2013   Voice                                Outgoing   CW-3 (Sandoz)            11:42:00   0:15:00
     9/26/2013   Voice                                Incoming   CW-3 (Sandoz)            14:37:17   0:06:44
     9/26/2013   Voice    A rahamian, Ara (Taro)      Incoming   CW-3   (Sandoz)          15:22:00   0:15:00
     9/27/2013   Voice    A rahamian, Ara (Taro)      Outgoing   CW-3    Sandoz)          16:00:00   0:05:00
     10/1/2013   Voice    A rahamian, Ara (Taro)      Outgoing   CW-3   (Sandoz)          17:56:00   0:01:00
     10/2/2013   Voice    A rahamian, Ara (Taro)      Incoming   CW-3    Sandoz)          12:41:00   0:10:00
     10/3/2013   Voice    A rahamian, Ara (Taro)      Incoming   CW-3   (Sandoz)          16:13:00   0:05:00
     10/3/2013   Voice    Boothe, Douglas (Perrigo)   Outgoing   Perfetto, M ike Taro     18:16:00   0:01:00
     10/4/2013   Voice    T.P. (Perrigo)              Incoming   CW-3 (Sandoz)            14:32:20   0:00:12
     10/4/2013   Voice    T.P. (Perrigo)              Incoming   CW-3 (Sandoz)            14:32:52   0:04:51
     10/4/2013   Voice    Aprahamian, Ara (Taro)      Incoming   CW-3 (Sandoz)            15:37:00   0:02:00


         1338. As can be seen in the table above, Aprahamian called CW-3 at Sandoz on October

  1, 2013 , most likely leaving a voicemail. CW-3 called Aprahainian back the next day, and the

  two spoke for ten (10) minutes. During that call, Aprahamian an d CW-3 talked about specific

 pricing in the mai·ket an d which customers Tai·o should approach as it entered the mai·ket. That

  saine day - October 2, 2013 - Defendant Aprahainian created a spreadsheet titled

                                                      which documented some of the infonnation he

  had received during that call. In that document Aprahamian created an initial pricing model for

  Taro's upcoming launch of Clindainycin Solution, based on his conversations with CW-3. The

  spreadsheet included not only public WAC pricing for Sandoz, Greenstone and PeITigo, but also

 - in a sepai·ate tab of the spreadsheet titled                    - non-public price points for three

 potential customers: Rite Aid, Publix, and ABC:




                                                      352
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 366 of 606 PageID #: 3235




         1339. On October 8, 2013, Taro was busy preparing for the launch. Aprahamian sent an

  e-mail to the Taro sales team indicating that Taro was planning to launch Clindamycin Solution

                     and asking those sales executives to reach out to customers and

                  Aprahamian said he was
                                                                                       -
                                                        Consistent with the “fair share”

  understanding, Aprahamian indicated that

  meaning that Taro would only target Greenstone customers – not Perrigo – due to Greenstone’s

  very high market share. Another Taro employee was concurrently creating a

                       with information about the product, recent price trends in the market,

  competitors, and Taro’s                              of 20%. That same day, Aprahamian called

  CW-3 at Sandoz and left a message. CW-3 returned the call immediately and the two spoke for

  approximately three (3) minutes.

         1340. Taro also scheduled an internal meeting regarding the Clindamycin launch for

  October 11, 2013. The day before and the day of that meeting, Aprahamian was again busy

  communicating with CW-3 of Sandoz. On October 10, 2013, Aprahamian called CW-3 twice –

  first on CW-3’s office line, leaving a message, and then immediately after on his cell phone,

  leaving another message. The next day – the day of the Taro internal launch meeting – the two




                                                 353
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 367 of 606 PageID #: 3236




  competitors spoke three times, with calls lasting three (3), one (1), and five (5) minutes,

  respectively.

         1341. As Defendant Aprahamian kept speaking to CW-3 at Sandoz, who was in turn

  speaking with T.P. at Perrigo, he continued compiling competitively sensitive, non-public price

  points for various customers. For example, by October 25, 2013, the                     tab of

  Aprahamian’s Clindamycin Solution pricing spreadsheet had grown:




  Having this competitively sensitive, non-public information allowed Taro to price as high as

  possible while still obtaining new business – accomplishing one of the fundamental goals of the

  “fair share” understanding by minimizing price erosion as it entered the market.

         1342. Taro entered the market for Clindamycin Solution on October 28, 2013, matching

  Sandoz, Greenstone and Perrigo’s WAC pricing exactly. When launching, Taro quickly targeted

  and obtained Rite Aid – not ABC or Walmart – to avoid competing with Perrigo for market

  share. This gave Taro approximately 13% market share immediately, almost reaching its target

  goal with just one customer.

                                                  354
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 368 of 606 PageID #: 3237




         1343. When Sandoz subsequently re-entered the market for Clindamycin Solution in

  early 2014, it also did so in coordination with its competitors. For example, on Monday,

  February 10, 2014, members of the Sandoz sales team had a conversation about the company’s

  upcoming re-launch of Clindamycin Solution. As a result of that discussion, it was decided that



         1344. That same day, Defendant Kellum sent an internal e-mail to the Sandoz sales team

  reminding them of the important understanding already in place with Greenstone across all of the

  Clindamycin formulations, not just the Solution:




         1345. Two days later, on February 12, 2014, CW-3 of Sandoz called Defendant

  Aprahamian of Taro and the two spoke for seventeen (17) minutes. They spoke again on

  February 13 for one (1) minute. That same day – February 13, 2014 – CW-1 of Sandoz sent an

  internal e-mail again stressing the broader relationship with Greenstone and the desire not to

  disrupt that relationship:




                                                 355
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 369 of 606 PageID #: 3238




          1346. Over the next several weeks until Sandoz re-launched, the four competitors for

  Clindamycin Solution- Sandoz, Taro, Pen igo and Greenstone - coordinated through numerous

 phone calls, in order to minimize any disrnption that might be caused by Sandoz's re-entiy:

   Date   .~ I Cal I Type   a Target Name                   1a 1Direction 1D 1Contact Name          1~ 1nme     !D i Duration   a
    2/14/2014 Voice             Boothe, Douglas (Perrigo) Incoming          Perfetto, Mike (Taro)        13:04:00        0:17:00
    2/19/2014!Voice           I Boothe, Douglas (Perrigo) !outgoing        IPerfetto, Mike (Taro)      I 15:42:ool       0:02:00
    2/20/2014 Voice            T.P. (Perrigo)              Incoming         CW-3 (Sandoz)                 4:56:11        0:00:34
    2/20/2014!Voice           I D.S. (Taro)               !Outgoing        lcw-4 (Sandoz)              I 9:21:ool        0:03:00
    2/20/2014 Voice             D.S. (Taro)                Incoming         CW-4 (Sandoz)                 9:24:00        0:11:00
    2/24/2014!Voice           lcw-3 (Sandoz)              !outgoing        lT.P. (Perrigo)             I 12:38:ool       0:01:00
    2/26/2014 Voice             Boothe, Douglas (Perrigo) Outgoing          Perfetto, Mike (Taro)         3:52:00        0:02:00
     3/1/2014!Voice           I Boothe, Douglas (Perrigo) I Incoming       IPerfetto, Mike (Taro)      I 18:0G:ool       0:01:00
    3/5/2014 Voice              Boothe, Douglas (Perrigo) Incoming          Perfetto, Mike (Taro)           6:48:00      0:U:00
   3/11/2014!Voice            I Nailor, Jill (Greenstone) !outgoing        lwesolowski, John (Perrigo)!     8:18:401     0:00:16
   3/11/2014 Text               Nailor, Jill (Greenstone)  Outgoing         Wesolowski, John (Perrigo)      8:23:15      0:00:00
   3/11/2014!Voice            ! Nailor, Jill (Greenstone) !Outgoing        jwesolowski, John (Perrigo)!     9:02:211     0:00:09
   3/11/2014 Voice              Nailor, Jill (Greenstone)      Incoming     Wesolowski, John (Perrigo)     11:51:57      0:00:00
   3/11/2014!Voice            I Nailor, Jill (Greenstone)     !outgoing    lwesolowski, John (Perrigo)!    11:53:161     0:02:38
   3/13/2014 Voice              CW-3 (Sandoz)                  Outgoing     T.P. (Perrigo)                  4:05:00      0:01:00
   3/13/2014!Voice            l cw-3 (Sandoz)                 !Outgoing    jT.P. (Perrigo)             I    9:42:ool     0:U:00
   3/18/2014 Voice             Hatosy, Robin (Greenstone) Outgoing           Kellum, Armando (Sandoz)      11:43:38      0:00:31
   3/18/2014!Voice            IHatosy, Robin (Greenstone )l lncoming       I Kellum, Armando (Sandoz) I    12:22:441     0:07:39


          1347. Sandoz set its target market share at 25%, choosing to target 20% from

  Greenstone and 5% from Pen igo. In a May 2014 internal Sandoz presentation, Sandoz laid out

  its plan for re-entiy, specifically refening to one of its competitors as -                              rather than




          1348. Ultimately, these coordinated effo1is to minimize price erosion were ve1y

  successful. Even after both Taro and Pen igo's entiy, and Sandoz's re-entiy, prices for


                                                                  356
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 370 of 606 PageID #: 3239




  Clindamycin Solution remained significantly higher than they had been prior to the first

  coordinated price increase. In a                       presentation to Pfizer in 2017, Greens tone

  summarized the lock-step price increases in the market for Clindamycin Solution, while also

  showing relatively minimal price erosion even after two additional competitors had entered the

  market:




                                          d)    The Third Coordinated Price Increase
                                                (2014 - All Formulations Except Solution
                                                 - Sandoz And Greenstone)

            1349. Staiiing in April 2014, San doz decided to raise prices on the three fon nulations of

  Clindamycin where Greenstone was still its only competitor. This led to a quick flm1y of phone

  calls between Greenstone and Sandoz in early April 2014 to confnm the understanding, as

  shown below:

                                                   357
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 371 of 606 PageID #: 3240



    Date     alCall Typea Target Name                 alDirection a   Contact Name             a rime a Durationla
     4/2/2014 Voice       Nailor, Jill (Greenstone)      Outgoing     Ke llum, Armando (Sandoz)     13:49:38  0:06:59
     4/2/2014IVoice       IHatosy, Robin (Greenstone) !outgoing       I Ke llum, Armando (Sandoz) I 14:52:521 0:03:05
     4/4/2014 Voice       Hatosy, Robin (Greenstone) Outgoing           Ke llum, Armando (Sandoz) 10:50:27    0:00:25
     4/4/2014IVoice       IHatosy, Robin (Greenstone) I Incoming      I Ke llum, Armando (Sandoz) I 11:36:071 0:03:04


  The phone call between Nailor and Defendant Kellum listed above was the first phone call ever

  between th e two, according to phone records. As a result of these calls, Sandoz understood that

  Greenstone would follow its price increases. During these calls, the competitors also discussed a

  separate price increase on Eplerenone Tablets, discussed more fully below.

           1350. Sandoz moved quickly, raising its WAC prices on Clindamycin Gel, Clindamycin

  Lotion, and Clindamycin Cream by approximately 20%, effective April 18, 2014. Sho1tly after

  th e San doz increase, on April 23, 2014, Nailor of Greenstone and Kellum spoke again for nearly

  fifteen (15) minutes.

           1351. By now, Greenstone understood the need to follow the Sandoz price increases

  quickly - and did so. It followed the Sandoz WAC increases to the penny less than a month-an d-

  a-halflater, with an effective date of June 2, 2014. Sho1t ly before Greenstone followed the

  Sandoz Clindamycin increases - on May 22, 2014 - Hatosy of Greenstone called Kellum of

  Sandoz twice, leaving him a fo1ty-seven (47) second voicemail. They did not speak again for

  nearly three (3) months. Similarly, three days before the increases became effective, on May 29,

  2014, Nailor of Greenstone called Kellum of Sandoz, leaving him a twenty-six (26) second

  voicemail. As pait of that same price increase, Greenstone also raised its pricing on Eplerenone

  Tablets.

           1352. Sandoz honored the "fair share" understanding with Greenstone an d the

  agreement to raise prices on Clindamycin. For example, when approached by a customer,

  Omnicai·e, on May 28, 2014 to provide a bid for Clindamycin Gel, the first reaction from a

  Sandoz mai·keting man ager was that Defendant Kellum

                                                           358
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 372 of 606 PageID #: 3241




 -             Omnicare approached Sandoz again in August, asking if Sandoz had enough supply

  to meet the customer’s needs. The e-mail from Omnicare followed a flurry of phone calls

  between Kellum and Hatosy of Greenstone only a few days prior, on August 14, 2014 (their first

  calls since May 2014). After receiving the e-mail from Omnicare, CW-3 of Sandoz informed the

  customer that Sandoz would not do anything that would disrupt the market.

                                iii.   Latanoprost Drops

         1353. Latanoprost, also known by the brand name Xalatan (manufactured by Defendant

  Pfizer), is an ophthalmic solution, in the form of eye drops, used to treat high blood pressure

  inside the eye due to glaucoma (open angle type) or other eye diseases including but not limited

  to ocular hypertension. In 2013, the annual market for Latanoprost Drops in the United States

  exceeded $100 million.

         1354. As of March 2012, there were three generic manufacturers in the market for

  Latanoprost Drops: Sandoz, Greenstone, and Valeant (sometimes referred to as Bausch & Lomb

  (“B&L”)). Greenstone had the largest market share with 42%, followed by Valeant with 30%

  and Sandoz with 19%. In April 2012, all three manufacturers raised their prices in direct

  coordination with one another.

         1355. In early April 2012, Greenstone informed its customers that it would be taking a

  price increase on Latanoprost Drops. In the days and weeks leading up to the Greenstone price

  increase notice, Robin Hatosy of Greenstone was coordinating with both Defendant Kellum of

  Sandoz and B.P., a sales executive at Valeant, by phone and text message:




                                                  359
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 373 of 606 PageID #: 3242



     Date     a   Call Typea Target Name               a   Direction a Contact Name             arime a Durationa
       3/1/2012 Voice         Hatosy, Robin (Greenstone)     Incoming  B.P. (Valeant)                12:35:30     0:00:00
       3/1/20121Voice       I Hatosy, Robin (Greenstone)   Ioutgoing    I B.P. (Va leant)          I 12:38:541    0:00:29
       3/1/2012 Voice         Hatosy, Robin (Greenstone)    Outgoing      B.P. (Valeant)             12:39:39     0:00:46
       3/5/20121Voice       I Hatosy, Robin (Greenstone)   I Incoming   I Kellum, Armando (Sandoz) I 9:30:161     0:05:18
      3/16/2012 Voice         Hatosy, Robin (Greenstone)    Outgoing      Kellum, Armando (Sandoz)   21:26:02     0:00:00
      3/16/20121Text        I Hatosy, Robin (Greenstone)   IOutgoing    I Kellum, Armando (Sandoz) I 21:27:111    0:00:00
      3/17/2012 Text          Hatosy, Robin (Greenstone)   Outgoing       Kellum, Armando (Sandoz)   16:21:54     0:00:00
      3/17/20121Text        I Hatosy, Robin (Greenstone)   IOutgoing    I Kellum, Armando (Sandoz) I 20:13:55 1   0:00:00
      3/17/2012 Text          Hatosy, Robin (Greenstone)   Outgoing       Kellum, Armando (Sandoz)   21:08:36     0:00:00
      3/30/2012IText        I Hatosy, Robin (Greenstone)   Ioutgoing    I B.P. (Valeant)           I 11:01:591    0:00:00
      3/30/2012 Text          Hatosy, Robin (Greenstone)    Outgoing      B.P. (Valeant)             12:03:57     0:00:00
      3/30/2012IText        I Hatosy, Robin (Greenstone)   Ioutgoing    I B.P. (Valeant)           I 12:01:021    0:00:00
      3/30/2012 Text          Hatosy, Robin (Greenstone)    Outgoing      B.P. (Valeant)             12:11:17     0:00:00
      3/30/20121Text        I Hatosy, Robin (Greenstone)   IOutgoing    I B.P. (Valeant)           I 12:15:281    0:00:00
      3/30/2012 Text          Hatosy, Robin (Greenstone)   Outgoing       B.P. (Valeant)             12:49:42     0:00:00
      3/30/20121Text        I Hatosy, Robin (Greenstone)   IOutgoing    I B.P. (Valeant)           I 12:51:141    0:00:00
      3/30/2012 Text          Hatosy, Robin (Greenstone)   Outgoing       B.P. (Valeant)             12:52:14     0:00:00


  Hatosy consistently acted as the conduit, sharing info1mation between Sandoz and Valeant in

  order to secure an agreement from both to raise prices.

            1356. On the day that Greenstone sent out the price increase notices, April 3, 2012, both

  CVS an d Walgreens approached Sandoz looking for a lower price on Latanoprost Drops. That

  same day, Hatosy and Kellum exchanged five (5) text messages while Kellum replied internally

  to his colleagues at San doz, stating:

                                                                                                   Later that evening,

  Kellum instructed his sales team not to make an                                   for Latanoprost an d to put the

 product on                            Kellum also instructed S.G., one of his sales executives, to lie to

  Walgreens about why San doz was unable to bid, instm cting S.G. to                                         even though

  Sandoz had plenty of supply.

            1357. Sandoz immediately began preparing an increase of its own. On April 4, 2012,

  Kellum called Hatosy but was unable to connect. He called her again on April 5, 2012, and the

  two competitors spoke for nearly two (2) minutes.




                                                             360
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 374 of 606 PageID #: 3243




          1358. On April 6, 2012, Kellum requested a customer list from a colleague so that he

  could begin calculating the financial impact of a Sandoz price increase. He also added the item

                                     to the agenda for that day’s

                           After some quick calculations, Kellum determined that a Sandoz

  increase on Latanoprost Drops could increase the company’s revenues by up to $14,900,000 per

  year.

          1359. In a presentation he created that same day to support the Latanoprost price

  increase, Kellum was intentionally opaque about why Sandoz should take the increase, stating

  that

                                                       But that was a lie. Kellum had first learned

  of the Greenstone price increase directly from Hatosy, not a customer. In addition, the Valeant

  price increase had not even happened yet. In fact, it would not be effective until April 24, 2012,

  three weeks in the future; Kellum’s inside information instead came directly from his prior

  conversations with his competitor, Greenstone.

          1360. While he was in the midst of planning the Sandoz price increase on April 6, 2012,

  Kellum also exchanged two (2) more text messages and had a nearly seven (7) minute call with

  Hatosy of Greenstone. Hatosy, in turn, then called B.P. at Valeant and the two spoke for nearly

  five (5) minutes. Later that evening, Kellum told colleagues:



          1361. Things moved quickly from there. On April 9, 2012, Defendant Kellum sent

  around an agenda for the Pricing Committee meeting the next day. The agenda included

                                                         He also called Hatosy of Greenstone but

  was unable to reach her. Kellum quickly obtained approval for the Latanoprost price increase;



                                                 361
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 375 of 606 PageID #: 3244




  customers were notified of the increase on April 11, 2012, and it became effective on April 13,

  2012. As a result of this quick action, Sandoz’s price increase became effective even before

  Greenstone’s.

           1362. On April 12, 2012, a large retail pharmacy customer, Rite-Aid, sent Greenstone a

  request for a bid on Latanoprost. Knowing that this was likely an indication that Sandoz had

  followed Greenstone’s price increase, Hatosy (then using a different surname) forwarded the e-

  mail directly to Kellum with an approving message:




           1363. That same day, a different customer, Optisource, approached Sandoz – angry that

  it was not notified in advance of Sandoz’s Latanoprost price increase. A Sandoz sales executive

  told the customer that Sandoz was simply                                           but Optisource

  challenged that idea, saying that Valeant – which was also on a secondary contract with that

  customer – had not raised its price. Questioning Defendant Kellum’s intel about the price

  increases, a senior sales and pricing executive at Sandoz forwarded the e-mail string directly to

  Defendant Kellum on Friday, April 13, 2012, asking:                                     Kellum

  immediately responded:                               Kellum’s understanding, of course – based on

  his conversations with Hatosy – was that Valeant would be raising, or already had raised, its

  price.




                                                 362
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 376 of 606 PageID #: 3245




            1364. The following Monday, April 16, 2012, Kellum called Hatosy. She called him

  back the next day, but they were unable to connect. On April 18 and 19, 2012, Hatosy and B.P.

  of Valeant then communicated several times by phone and text message, including one call

  lasting nearly fourteen (14) minutes.

            1365. On April 24, 2012, Valeant raised its WAC pricing on Latanoprost to a point even

  higher than Sandoz’s. That same day, B.P. of Valeant called Hatosy of Greenstone, likely to

  report the news.

            1366. Three price increases in the span of roughly three weeks caused a lot of customer

  activity and confusion – which in turn required additional coordination among the three

  manufacturers to make sure prices stayed high and the market remained stable. For the most

  part, Sandoz tried to avoid taking any of its competitors’ customers after the price increases, but

  it did want to pick up one customer to get closer to its “fair share” of the market.

            1367. For example, on Friday May 4, 2012 – shortly after the Greenstone and Valeant

  price increases became effective – Cardinal approached Sandoz with an opportunity to bid and

  take the business with a lower price. Kellum called Hatosy that day, but they were unable to

  connect. He called her again on Monday, and they spoke for more than six (6) minutes. They

  spoke about Sandoz’s desire to obtain another customer, and which customer it should target.

  Monday morning, before speaking to Hatosy, Kellum responded to the internal Sandoz e-mail

  saying,



                                             The next day, after speaking to Hatosy, Kellum

  followed up the e-mail, confirming that Sandoz should pass on Cardinal, stating

                              and                                             Consistent with the



                                                  363
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 377 of 606 PageID #: 3246




  agreement reached with Greenstone, Sandoz retained its secondary position with Cardinal,

  instead of bidding for the primary position, and decided to wait until ABC put its Latanoprost

  business out to bid and let Greenstone concede that customer instead.

         1368. Around this same time, CW-1 started at Sandoz. He had previously worked with

  Hatosy at a prior employer and thus had a pre-existing relationship with the Greenstone sales

  executive. When some confusion arose later in May 2012 around the Cardinal business, Hatosy

  communicated with both CW-1 and Defendant Kellum from Sandoz, as well as B.P. of Valeant,

  in order to enforce the agreement already in place among the three manufacturers.

         1369. For example, on the morning of May 31, 2012, B.P. of Valeant and Hatosy of

  Greenstone exchanged one text message and had several phone calls of varying lengths. In the

  midst of those communications with B.P., Hatosy was simultaneously communicating with CW-

  1 of Sandoz using iPhone chat, resulting in the following message exchange:




  As Hatosy explained to CW-1, Valeant (B&L) had the Cardinal business, not Greenstone, but

  Cardinal was telling Valeant that Sandoz had a lower price in the market. Hatosy expressed the

  need to call
                 -         [Kellum] because CW-1 had only recently started at Sandoz and thus did

  not completely understand the scope of the prior collusive communications between Hatosy and

  Defendant Kellum about the Latanoprost price increases.

         1370. Immediately following this exchange, Hatosy did call Defendant Kellum, setting

  off a flurry of calls between the three competitors that day, as set forth below:

                                                  364
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 378 of 606 PageID #: 3247



    Date     a Call Typea[Target Name             a Direction!a    Contact Name         1a rime [a [Duration     a
   5/31/2012    Voice     Hatosv, Robin (Greenstone)   Outgoing    Kellum, Armando (Sandoz)   8:31:29  0:00:02
   5/31/2012   l voice   IHatosv, Robin (Greenstone) ! Outgoing    I Kellum, Armando (Sandoz)I    8:31:SOI   0:01:57
   5/31/2012     Voice    Hatosy, Robin (Greenstone) Outgoing        B.P. (Valeant)               8:34:24    0:03:15
   5/31/2012   ! Voice   IHatosy, Robin (Greenstone) ! Outgoing    IB.P. (Valeant)            I   8:39:301   0:00:59
   5/31/2012    Voice     Hatosy, Robin (Greenstone) Incoming       B.P. (Valeant)                8:43:46    0:00:00
   5/31/2012   ! Voice   IHatosy, Robin (Greenstone)   IIncoming   IB.P. (Valeant)            I   8:44:311   0:00:26
   5/31/2012    Voice     Hatosy, Robin {Greenstone)   Outgoing    Kellum, Armando (Sandoz)       8:45:15    0:02:26
   5/31/2012   l voice   IHatosv, Robin (Greenstone)   Ioutgoing   IB.P. (Valeant)            I   9:17:221   0:02:29
   5/31/2012    Voice     Hatosy, Robin {Greenstone)   Outgoing     B.P. {Valeant)                10:38:48   0:01:01


           1371. Over the next several weeks, Hatosy went to great lengths to make sure Sandoz

  and Valeant lived up to their agreement to keep prices high across the board for Latanoprost. For

  example, between June 26 and 28, 2012, Hatosy and B.P. ofValeant exchanged twelve (12) text

  messages.

           1372. After that series of communications, on June 29, 2012, Hatosy reached out again

  to CW-1 via iPhone chat:




  At the exact same time that Hatosy was exchanging these iPhone chat messages with CW-1 at

  Sandoz, she was also exchanging separate text messages with B.P. ofValeant.

           1373. Those effo1ts were successful. On July 3, 2012, CW-1 followed up with Hatosy

  via iPhone chat message confinning that Sandoz's pricing for Latanoprost was not low at

  Cardinal - or any other customer for that matter:




                                                        365
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 379 of 606 PageID #: 3248




  Again, shortly after receiving this information from CW-1 about Sandoz’s pricing, Hatosy sent a

  text message to B.P. at Valeant. They exchanged several other text messages that same day.

             1374. Greenstone similarly lived up to its agreement to concede the ABC business to

  Sandoz, allowing Sandoz to get closer to its “fair share” of the Latanoprost market. On June 22,

  2012, ABC requested a bid from Sandoz on Latanoprost, as expected, due to the Greenstone

  price increase. Consistent with the agreement, Greenstone quickly conceded the customer to

  Sandoz, allowing Sandoz to obtain the business

             1375. As discussed above, this successful effort at price fixing convinced Kellum to

  recommend further efforts at price fixing with Greenstone on various formulations of

  Clindamycin beginning in August 2012, continuing through 2014. That history also paved the

  way for yet another successful price fixing agreement between Sandoz and Greenstone on

  Eplerenone Tablets, discussed below.

                                   iv.    Eplerenone Tablets

             1376. Eplerenone, also known by the brand name Inspra, is an oral medication used

  alone or in combination with other medicines to treat high blood pressure by blocking a chemical

  (aldosterone) in your body which in turn lowers the amount of sodium and water the body

  retains.

                                                   366
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 380 of 606 PageID #: 3249




         1377. As of spring 2014, Sandoz and Greenstone were the only generic manufacturers

  of Eplerenone Tablets.

         1378. As discussed above, while Greenstone was coordinating with Sandoz in April

  2014 to follow Sandoz’s price increases on various formulations of Clindamycin, it was also

  coordinating to lead a price increase on Eplerenone Tablets.

         1379. Originally, Greenstone planned its Eplerenone price increase to become effective

  on May 1, 2014, but sometime in mid-April that increase was delayed. Shortly after the decision

  was made to delay the Eplerenone price increase, on April 22, 2014, Nailor of Greenstone called

  Defendant Kellum and left a message. They traded voicemails until they were able to speak the

  next day for nearly fifteen (15) minutes.

         1380. Greenstone planned its increases of Clindamycin and Eplerenone together, as it

  was coordinating with Sandoz – and both increases ultimately became effective on June 2, 2014.

  Shortly before the increases became effective, on May 29, 2014, Nailor of Greenstone called

  Defendant Kellum of Sandoz, leaving him a twenty-six (26) second voicemail.

         1381. Sandoz’s intent was always to follow Greenstone’s Eplerenone price increase,

  rather than compete for market share. Sandoz began preparing to follow Greenstone’s

  Eplerenone price increase in early July 2014. However, because of price protection terms with

  several of Sandoz’s customers, the company decided to delay the roll-out of its Eplerenone price

  increase (and several others) until it made more financial sense and Sandoz would be able to

  limit any contractual penalties that would arise as a result of the increase.

         1382. Ultimately, Sandoz followed Greenstone’s price increase on Eplerenone on

  October 10, 2014. Sandoz increased its pricing by as much as 270% to certain customers.

  During the time period after Greenstone’s price increase and before Sandoz could follow, the



                                                   367
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 381 of 606 PageID #: 3250




  two competitors continued to coordinate by phone, including a number of calls between

  Defendant Kellum and Hatosy of Greenstone in August 2014. Shortly after the Sandoz price

  increase became effective, on October 15, 2014, Defendant Kellum and Nailor of Greenstone

  also communicated briefly.

                        d.     G&W And Its Other Relationships

         1383. Earlier Sections of this Complaint discuss in detail G&W’s collusion with several

  competitors between 2010 and July 2012, when Sandoz acquired Fougera – including collusion

  with Fougera, Perrigo, and Glenmark. Another Section focuses on collusion between Taro and

  G&W in late 2015 and early 2016 on several products that G&W purchased from Teva.

         1384. However, G&W’s illegal behavior goes well-beyond those examples. Indeed,

  during the time period relevant to this Complaint, the vast majority of G&W’s business was

  implicated by its anticompetitive conduct. Much of this collusion was spearheaded by

  Defendants Orlofski and Vogel-Baylor. Both were prolific communicators that used their many

  relationships with competitors to collude on overlap products.

         1385. For example, between January 2011 and December 2016, when he left G&W,

  Orlofski exchanged at least one thousand eight hundred and sixty-three (1,863) phone calls and

  text messages with his contacts at Defendants Lupin, Aurobindo, Amneal, Wockhardt, Taro,

  Glenmark, Perrigo, Fougera, Actavis, and Sandoz. These communications are detailed in the

  chart below:




                                                368
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 382 of 606 PageID #: 3251




                Contact Name                II count    II] Min Date      II Max Date    II
                Berthold, David (Lupin)           589        4/4/2011       10/13/2016
                Grauso, Jim (Aurobindo)          406         12/28/2011     1/20/2014
                S.R.(1) (Amnea l)                 265        8/29/2011      4/8/2016
                M.C. (Wockhardt)                  238        4/19/2011      12/27/2016
                Perfetto, Mike (Taro)             136        1/25/2013      9/1/2016
                Grauso, Jim (Glenmark)            66         2/12/2014      10/27/2016
                S. K. (Perrigo)                   56         1/20/2011      4/24/2012
                Aprahamian, Ara (Taro)            45         7/24/2013      6/10/2016
                Boothe, Douglas (Perrigo)         19         1/25/2013      1/8/2015
                K.K. (Wockhardt)                  11         8/29/2011      8/30/2011
                Taro Pharmaceuticals              11         3/22/2012      8/5/2014
                Kaczmarek, Walt (Fougera)         4          2/8/2012       2/10/2012
                Boyer, Andy (Actavis)             4          9/7/2012       7/22/2013
                D.P. (Sandoz)                      3         8/13/2013      8/13/2013
                Wesolowski, John (Perrigo)         3         9/16/2014      9/16/2014
                CW-6 (Aurobindo)                   3         10/31/2012     5/25/2013
                CW-6 (Fougera)                     2         2/1/2012       2/1/2012
                B.S. (Taro)                       1          4/24/2012      11/15/2012
                C.V. (Perrigo)                    1          6/1/2016       6/1/2016

           1386. Similarly, between July 2011 and Febrnaiy 2017, Vogel-Baylor exchanged at

  least nine thousand two hundred an d seventy-fom (9,274) phone calls and text messages with her

  contacts at Defendants Amobindo, Glenmai·k, Greenstone, Wockhai·dt, Actavis, Lupin, Amneal,

  Penigo, Fougera, Valeant, Taro, and Mylan. These communications are detailed in the chaii

  below:




                                                       369
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 383 of 606 PageID #: 3252




                  Contact Name                 II Count Ill Min Date II Max Date Ill
                  Grauso, Jim (Aurobindo)           2120    12/29/2011    1/30/2014
                  CW-5 (Glenmark)                   2061     3/30/2012    2/21/2014
                  Hatosy, Robin (Greenstone)        1294     3/28/2012    4/22/2016
                  M.M. (Wockhardt)                  1158     7/31/2011   10/22/2013
                  K.K. (Wockhardt)                  868      7/29/2011    1/31/2014
                  Grauso, Jim (Glenmark)             692      2/4/2014    7/18/2016
                  Rogerson, Rick (Actavis)           438      8/8/2012     2/8/2017
                  Berthold, David (Lupin)            159     8/28/2011    4/16/2013
                  CW-6 (Aurobindo)                   121     8/26/2012     5/3/2013
                  J.P. (Amnea l)                     113     3/26/2014    12/6/2016
                  T.P. (Perrigo)                     94       7/8/2013    4/29/2016
                  Brown, Jim (Glenmark)              56       5/7/2013    10/2/2015
                  S.R.(1) (Amneal)                    24     5/15/2012    5/16/2013
                  S.K. (Wockhardt)                   16      9/14/2011    9/24/2012
                  M.C. (Wockhardt)                   13      8/28/2011    6/13/2012
                  CW-6 (Fougera)                     12      5/18/2012     8/7/2012
                  B.P. (Valeant)                      9     11/20/2013   11/25/2015
                  Aprahamian, Ara (Taro)              6      3/27/2014    9/24/2015
                  Aurobindo Pharma                    6      1/17/2012    6/15/2012
                  J.K. (Aurobindo)                    6       6/4/2013    7/17/2013
                  Glenmark Pharmaceuticals             2     3/14/2014     9/9/2015
                  D.I. (Glenmark)                      2      3/3/2014     3/7/2014
                  Perfetto, Mike (Taro)                2     3/21/2014    3/21/2014
                  C.U. (Taro)                          1      1/6/2016     1/6/2016
                  M.A. (Mylan)                         1     5/20/2014    5/20/2014

         1387. At all relevant times herein, Defendant Vogel-Baylor was acting at the direction

  of her supervisor, Defendant Orlofski. Orlofski was ve1y much aware of her collusion with

  competitors and encouraged her to do it. The Complaint is replete with examples ofVogel-

  Baylor communicating with a competitor and then immediately calling Orlofski to repo1t back

  what she had learned. Indeed, Vogel-Baylor was evaluated, at least in pali, bas ed on the strength

  of her competitive relationships.

         1388. Vogel-Baylor also directed her subordinates to collude with competitors. For

  example, in Febrnaiy 2014, G&W hired K.K. , previously a sales executive at Defendant

  Wockhai·dt. Immediately upon his aITival, K.K. began colluding in eainest with his contact at



                                                    370
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 384 of 606 PageID #: 3253




  Sandoz, CW-3. Up to that point, no G&W employee had a relationship with anyone at Sandoz.

  Although there had been a relationship with CW-6 of Fougera prior to the Sandoz acquisition,

  his departure from the company left a gap. K.K.’s relationship with CW-3 filled this void.

         1389. Although it was a smaller company, G&W celebrated the fact that it was selling

  topical products, where it was able to form anticompetitive agreements with most of its primary

  competitors. For example, in May 2013, Vogel-Baylor was asked to put together a report for

  management regarding G&W’s sales goals for the coming year. After listing out a number of

  G&W’s price increases from 2012 – all of which were the subject of collusion and are discussed

  at various points throughout this Complaint – Vogel-Baylor concluded:




         1390. The following Sections focus on G&W’s relationships with Defendants Perrigo,

  Actavis, Glenmark, and Lupin, and discuss specific examples of how those anticompetitive

  relationships manifested themselves with respect to particular products.

                                1)   Collusion Between G&W And Perrigo

         1391. As detailed above, after Sandoz’s acquisition of Fougera in July 2012, CW-6 left

  Fougera and took a sales position at Defendant Aurobindo. Although Vogel-Baylor could no

  longer use CW-6 to collude with regard to products on which G&W and Fougera overlapped, she

  knew that CW-6 had a contact at another one of G&W’s key competitors – T.P. at Defendant

  Perrigo. Over the next year, Vogel-Baylor and T.P. would use CW-6 as a conduit to pass

  information between them and reach anticompetitive agreements with regard to a number of

  products on which G&W and Perrigo overlapped.




                                                 371
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 385 of 606 PageID #: 3254




         1392. This collusive relationship was critical because G&W overlapped with Perrigo on

  more products than any other competitor during this time period.

         1393. In May 2013, CW-6 suffered an illness and left the industry. With CW-6 no

  longer available to serve as middleman, Defendant Vogel-Baylor had no choice but to collude

  directly with T.P. of Perrigo. In July 2013, she placed her first calls ever to T.P. according to the

  available phone records. Over the ensuing years, Vogel-Baylor and T.P. colluded on several

  products that are discussed in detail below.

                                 i.    Halobetasol Propionate Cream and Ointment

         1394. Halobetasol Propionate, also known by the brand name Ultravate, is a strong

  corticosteroid used to treat a variety of skin conditions, including eczema, dermatitis, psoriasis,

  and rash. Halobetasol comes in both cream and ointment form.

         1395. As of June 2012, the market was split between Perrigo with 60% share and G&W

  with 40%.

                                         a)      The First Coordinated Price Increase
                                                 – September 2012

         1396. On September 25, 2012, both G&W and Perrigo announced price increases for

  Halobetasol Cream and Ointment. G&W’s price increases took effect on September 28, 2012

  and Perrigo’s price increases took effect one month later on October 28, 2012.

         1397. In the days leading up to the price increases, both Defendant Vogel-Baylor of

  G&W and T.P. of Perrigo had numerous discussions with CW-6 of Aurobindo concerning

  Halobetasol. Although Aurobindo did not manufacture either form of Halobetasol, Vogel-

  Baylor and T.P. used CW-6 as a conduit to convey information between them about the price

  increases. As discussed in detail above, CW-6 had formerly worked at Fougera and had

  developed relationships with Vogel-Baylor and T.P. of Perrigo during his tenure there.

                                                    372
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 386 of 606 PageID #: 3255




          1398. For instance, on September 19, 2012, less than one week before the price

  increases, Vogel-Baylor exchanged three (3) text messages with CW-6. Then, CW-6 called

  Vogel-Baylor, hung up, and immediately called T.P. After speaking with T.P., CW-6 hung up

  and immediately called Vogel-Baylor back, relaying th e info1mation he had learned from T.P.

  Indeed, within a twenty-minute period, CW-6 had exchanged at least eight calls with Vogel-

  Baylor and T.P. These calls are detailed in the chaii below:

     Date a Call Type a   Target Name              a oirectionacontact Name            -
                                                                                               anme aourationa
     9/19/2012 Text       Vogel-Baylor, Eri ka (G&W) Outgoing   CW-6 (Aurobindo)                 10:16:11 0:00:00
     9/19/2012 Text       Vogel-Baylor, Erika (G&W) Incoming     CW-6 (Aurobindo)                10:17:50 0:00:00
     9/19/2012 Text       Vogel-Baylor, Eri ka (G&W) Outgoing    CW-6 (Aurobindo)                10:18:49 0:00:00
     9/19/2012 Voice      CW-6 (Aurobindo)           Outgoing~      gel-Baylor, Erika (G&W)      13:44:00 0:01:00
     9/19/2012 Voice      CW-6 (Aurobindo)           Outgoing    Vogel -Baylor, Eri ka (G&W)     13:45:00 0:04:00
     9/19/2012 Voice      CW-6 (Aurobindo)           Outgoing    T.P. (Perrigo)                  13:48:00 0:04:00
     9/19/2012 Voice      CW-6 (Aurobindo)           Outgoing    Vogel -Baylor, Eri ka (G&W)     13:52:00 0:03:00
     9/19/2012 Voice      CW-6 (Aurobindo)          Outgoing     T.P. (Perrigo)                  13:54:00 0:04:00
     9/19/2012 Voice      CW-6 (Aurobindo)          Outgoing     Vogel -Baylor, Eri ka (G&W)     13:57:00 0:02:00
     9/19/2012 Voice      CW-6 (Aurobindo)          Incoming     T.P. (Perrigo)                  14:03:00 0:02:00
     9/19/2012 Voice      CW-6 (Aurobindo)          Outgoing     Vogel -Baylor, Eri ka (G&W)     14:04:00 0:02:00


          1399. After speaking with CW-6 for the final time on September 19, 2012, Vogel-

  Baylor immediately called her boss, Defendant Orlofski an d spoke to him for thnieen (13)

  minutes. Similarly, T.P. also repo1ied back to his boss, Defendant Wesolowski, a senior

  executive at Pen igo, exchanging two calls with him totaling roughly six (6) minutes.

          1400. Fmiher, two days later, on September 21 , 2012, and then again on September 27,

  2012, the day before the G&W price increase went into effect, the same call pattern occmTed.

  These calls ai·e detailed in the chaii below:




                                                        373
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 387 of 606 PageID #: 3256



    ~a            1Call Typa ~                      a - Directiora ~                              a - Ti meal Duratioa
      9/21/2012   Voice      CW-6 (Aurobindo)         Incoming     Vogel-Baylor, Erika {G&W)          6:30:00    0:03:00
      9/21/2012   Voice      CW-6 (Aurobindo)         Outgoing     T.P. (Perrigo)                     6:53:00    0:03:00
      9/21/2012   Voice      CW-6 (Aurobindo)         Outgoing     Vogel-Baylor, Erika (G&W)          6:56:00    0:03:00
      9/21/2012   Voice      CW-6 (Aurobindo)         Outgoing     T.P. (Perrigo)                     6:58:00    0:01:00
      9/21/2012   Voice      CW-6 (Aurobindo)         Outgoing     T.P. (Perrigo)                     7:04:00    0:02:00
      9/21/2012   Voice      CW-6 (Aurobindo)         Outgoing~      gel-Baylor, Erika (G&W)          7:06:00    0:02:00
      9/21/2012   Voice      CW-6 (Aurobindo)         Incoming     Vogel-Baylor, Erika (G&W)         11:53:00    0:15:00
      9/27/2012   Voice      CW-6 (Aurobindo)         Outgoing~       gel-Baylor, Erika (G&W)         4:02:00    0:04:00
      9/27/2012   Voice      CW-6 (Aurobindo)         Outgoing     T.P. (Perrigo)                     4 :06:00   0 :01:00
      9/27/2012   Voice      CW-6 (Aurobindo)         Incoming     T.P. (Perrigo)                     4 :11:00   0 :03:00
      9/27/2012   Voice      CW-6 (Aurobindo)         Outgoing     Vogel-Baylor, Erika (G&W)          4 :16:00   0 :03:00


          1401. In early November 2012, a customer reached out to G&W asking it to submit a

  bid for Halobetasol Cream and Ointment because the customer believed its prices were

  inconsistent with the market.

          1402. After receiving the request, Vogel-Baylor had several calls with CW-6 who,

  again, served as a conduit between Vogel-Baylor and T.P. to discuss Halobetasol. These calls

  are detailed in the chaii below:


      11/6/2012    Voice         CW-6 (Aurobindo)       Outgoing     Vogel-Baylor, Eri ka (G&W)       6 :03:00   0 :03:00
      11/6/2012    Voice         CW-6 (Aurobindo)       Outgoing     T.P. (Perrigo)                   6:05:00    0 :05:00
      1 6/2012     Voice         CW-6 Aurobindo         Out oin                                       6 :09:00   0 :04:00
      11/6/2012    Voice         CW-6 (Aurobindo)       Outgoing                                      6:13:00    0 :01:00
      11/6/2012    Voice         CW-6 Aurobindo         Out oin                                       6 :38:00   0 :02:00
      11/6/2012    Voice         CW-6 (Aurobindo)       Incoming                                      6:41:00    0 :01:00
      11/6/2012    Voice         CW-6 Aurobindo         Out oin      Vo el-Ba lor, Eri ka G&W         6 :42:00   0 :03:00


          1403. After this call exchange, Vogel-Baylor sent the following directive to C.M., a

  sales executive at G&W, instm cting him to submit a cover bid to the customer in order to create

  a false appeai·ance of competition between G&W and Penigo:




                                                            374
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 388 of 606 PageID #: 3257




                                       b)    The Second Coordinated Price Increase –
                                             March/April 2013

         1404. The competitors colluded to raise the price of Halobetasol again in 2013. This

  time, there were multiple channels of communication between the competitors. For example, on

  March 26, 2013, Defendant Boothe of Perrigo called Defendant Orlofski of G&W directly and

  they spoke for seven (7) minutes. That same day, T.P. of Perrigo once again called CW-6. The

  call lasted two (2) minutes. Right after that call, CW-6 called Vogel-Baylor. That call lasted one

  (1) minute.

         1405. The next day, on March 27, 2013, Perrigo increased its WAC pricing for

  Halobetasol Cream and Ointment by over 250%.

         1406. Roughly two (2) weeks later, on April 11, 2013, G&W also increased its contract

  and WAC pricing for the two formulations. G&W's contract price was now double what it had

  been just the year before.

         1407. G&W told one of its customers, Morris & Dickson, that G&W increased prices in

                                                         Indeed, in the days leading up to the

  G&W price increase, Vogel-Baylor and T.P. had again engaged in a game of telephone with

  CW-6 to coordinate their pricing actions. After speaking with T.P. for four (4) minutes on April

  8, 2013, CW-6 immediately called Vogel-Baylor. The call lasted one (1) minute. CW-6 then

                                                 375
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 389 of 606 PageID #: 3258




  called Vogel-Baylor a short while later and they spoke for four (4) minutes. Immediately after

  that call, Vogel-Baylor called her boss, Defendant Orlofski. The call lasted a little over one (1)

  minute.

                                        c)    Sandoz Launches Halobetasol Cream

           1408. In December 2013, Sandoz began preparing to re-launch Halobetasol Cream. At

  that time, G&W had 63% of the market and Perrigo had 36%. Sandoz was targeting 20% market

  share. Because G&W was the market share leader, Sandoz wanted to



           1409. On December 11, 2013, A.S., a senior Sandoz launch executive, instructed

  Sandoz employees to reach out to Rite-Aid and Walgreens to learn who their suppliers were for

  Halobetasol Cream and what their pricing was. Upon learning that both customers were with

  G&W – the market share leader – Sandoz decided to target those customers.

           1410. On December 12, 2013, Walgreens reached out to G&W to advise that Sandoz

  had expressed interest in its Halobetasol Cream business. When Vogel-Baylor shared this

  information with Orlofski, he remarked that G&W

                  Although Sandoz submitted a bid for Halobetasol on December 16, 2013,

  Walgreens declined to move the business because the price was slightly higher than G&W's

  price.

           1411. On December 17, 2013, another one of G&W's customers, Ahold, informed

  G&W that it had received a bid from Sandoz and was now seeking a lower price from G&W.

  Vogel-Baylor e-mailed Orlofski stating,

                                                                              Orlofski responded by

  asking Vogel-Baylor to call him, noting                                                      Later



                                                  376
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 390 of 606 PageID #: 3259




  that day, Rite Aid also e-mailed Vogel-Baylor stating that Sandoz had submitted a bid for

  Halobetasol Cream and requested that G&W lower its price to retain the business.

         1412. Vogel-Baylor tried calling Orlofski three times on December 17, 2013. After the

  third call, Vogel-Baylor called T.P. of Perrigo and they spoke for more than seven (7) minutes.9

  Vogel-Baylor hung up with T.P. and called Orlofski again. Orlofski returned her call later that

  day and they spoke for five (5) minutes.

         1413. After speaking with Orlofski, Vogel-Baylor e-mailed Rite-Aid stating,
                                                                                        -
                                                                 Rite-Aid accepted Sandoz’s offer

  the next day.

         1414. At the same time that Sandoz was going after G&W’s Halobetasol customers, it

  was also approaching some Perrigo customers as well, albeit in coordination with Perrigo. On

  December 17, 2013, CW-1, a senior Sandoz pricing executive, e-mailed CW-3, a senior Sandoz

  sales executive, asking him to inquire whether Wal-Mart, a Perrigo customer, was interested in

  receiving a bid from Sandoz for Halobetasol Cream. CW-3 happened to be meeting with Wal-

  Mart at that time at its offices in Bentonville, Arkansas.

         1415. Wal-Mart told CW-3 that it was interested in receiving an offer. Thereafter, CW-

  3 called T.P. of Perrigo. During that call, T.P. provided CW-3 with Perrigo’s price points for

  Halobetasol Cream at Wal-Mart and Omnicare and agreed to give up Wal-Mart to Sandoz. CW-

  3 took the following contemporaneous notes in his Notebook during that call:




  9
    As detailed above, by this time, CW-6 had left the industry and Vogel-Baylor had begun
  colluding with T.P. of Perrigo directly with regard to products on which G&W and Perrigo
  overlapped.
                                                  377
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 391 of 606 PageID #: 3260




         1416. Also on December 17, 2013, CW-3 responded to an e-mail exchange with CW-1

  and Defendant Kellum regarding Halobetasol Cream, stating:



         1417. Two days later, on December 19, 2013, CW-3 called T.P. again. The call lasted

  one (1) minute. After hanging up, CW-3 called CW-1, and they spoke for four (4) minutes. That

  same day, Sandoz sent offers to Wal-Mart and Omnicare. The next day, on December 20, 2014,

  K.K., a senior Sandoz launch executive, followed up with CW-3 regarding the Wal-Mart offer.

  CW-3 responded,



         1418. That same day, Defendant Boothe of Perrigo called Defendant Orlofski of G&W.

  The call lasted two (2) minutes. Orlofski returned the call a half hour later and they spoke for

  eleven (11) minutes. Later that day, Orlofski called Vogel-Baylor and they spoke for more than

  seventeen (17) minutes.

         1419. On January 8, 2014, CW-3 called T.P. of Perrigo. The call lasted one (1) minute.

  Later that day, Wal-Mart accepted Sandoz's bid for Halobetasol Cream. CW-3 forwarded the

  acceptance to his supervisor, CW-1, who asked,                                   CW-3 replied in

  two separate e-mails sent simultaneously:
                                              -        and

         1420. The next day, on January 9, 2014, CW-1 and CW-3 agreed that

                   That same day, CW-3 called T.P. and they spoke for more than fifteen (15)

  minutes.




                                                 378
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 392 of 606 PageID #: 3261




            1421. In early February 2014, K.K. joined G&W as a Director of Sales & Marketing. 10

  Once at G&W, K.K. wasted no time using his competitor contacts at Sandoz – CW-3 and CW-4

  – to coordinate regarding Halobetasol.

            1422. On February 18, 2014, K.K. of G&W e-mailed Defendant Vogel-Baylor stating

  that Sandoz had bid on Halobetasol at Walgreens again and the customer was providing G&W

  with an opportunity to bid to retain the business. Less, than an hour later, Vogel-Baylor called

  T.P. at Perrigo and K.K. called CW-3 at Sandoz to coordinate a response. The calls lasted one

  (1) minute and two (2) minutes, respectively. Immediately after hanging up, K.K. sent Vogel-

  Baylor the following e-mail:




            1423. After receiving the e-mail, Vogel-Baylor called K.K. He returned the call and

  they spoke for sixteen (16) minutes. Immediately after hanging up with K.K., Vogel-Baylor sent

  a text message to T.P. of Perrigo. Later that day, K.K. sent the following e-mail to Vogel-

  Baylor:




  10
     The K.K. referenced in this Complaint that joined G&W in February 2014 is a different
  individual than the K.K. of Sandoz identified previously in this Section.
                                                  379
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 393 of 606 PageID #: 3262




         1424. Two days later, on February 20, 2014, K.K. had still not heard back from CW-3

  and so he reached out to his other contact at Sandoz, CW-4, and the competitors spoke for four

  (4) minutes. Immediately after hanging up, K.K. called Vogel-Baylor and they spoke for four

  (4) minutes. Later that morning, Vogel-Baylor and K.K. exchanged two (2) more calls lasting

  thirteen (13) minutes and three (3) minutes, respectively. Upon hanging up with Vogel-Baylor,

  K.K. sent an internal e-mail, including to Vogel-Baylor, stating:




         1425. Vogel-Baylor later responded:

         1426. A few minutes after receiving K.K.’s e-mail, Vogel-Baylor sent a text message to

  T.P. of Perrigo. A half hour later, she called T.P. and they spoke for more than seven (7)


                                                 380
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 394 of 606 PageID #: 3263




  minutes. At around the same time, CW-3 of Sandoz called K.K. and they spoke for (8) minutes.

  Immediately after hanging up with CW-3, K.K. called Vogel-Baylor to report back what he had

  learned. That call lasted nineteen (19) minutes.

         1427. Later that afternoon, Vogel-Baylor called her supervisor, Defendant Orlofski, to

  apprise him of the situation and they spoke for twenty-one (21) minutes. Upon hanging up,

  Vogel-Baylor called K.K. and they spoke for nearly twelve (12) minutes. Immediately after

  talking to K.K., Vogel-Baylor called T.P. of Perrigo one more time that day. The call lasted less

  than one (1) minute.

         1428. That evening, after his conversation with G&W, CW-3 also sent the following e-

  mail to CW-1:




  Within a half hour of receiving the e-mail, CW-1 called CW-3 and they spoke for twenty (20)

  minutes.

         1429. The next morning, on February 21, 2014, CW-3 and CW-1 spoke again for

  fourteen (14) minutes. CW-3 hung up and immediately called K.K. of G&W. The call lasted

  one (1) minute. Immediately after that call, K.K. called Vogel-Baylor. The call lasted one (1)

  minute. That same day, K.K. sent the following response to Walgreens:




                                                 381
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 395 of 606 PageID #: 3264




  Walgreens had accounted for over one third of G&W’s total market share for Halobetasol

  Cream.

                                       d)   Taro Launches Halobetasol Cream
                                            and Ointment

           1430. In mid-March 2014, Taro was making plans to re-launch Halobetasol Cream and

  Ointment. Although its launch was ultimately delayed until May 2014 due to issues relating to

  the FDA, Defendant Aprahamian called Vogel-Baylor on March 27, 2014 and they spoke for

  fourteen (14) minutes. Notably, this was the first phone call ever between these two competitors,

  according to the available phone records. Four days later, on March 31, 2014, Vogel-Baylor

  called Aprahamian and they spoke for over five (5) minutes.

           1431. On May 13, 2014, Taro re-entered the Halobetasol Cream and Ointment markets

  and published WAC pricing that matched its competitors. In the days leading up to the re-

  launch, all four competitors were speaking frequently by phone. At least some of those calls are

  detailed in the chart below:

                                                382
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 396 of 606 PageID #: 3265



    Date          a Call Type a Target Name               a Direction a Contact Name                    arime a Duration a
      5/7/2014      Voice       Aprahamian, Ara (Taro)      Outgoing     Vogel-Baylor, Erika (G&W)           7:28:00    0:04:00
      5/7/2014      lvo ice    IAprahamian, Ara (Taro)      I Incoming   !Vogel-Baylor, Erika (G&W)      I   7:57:001   0:14:00
      5/8/2014      Voice       CW-3 (Sandoz)               Outgoing     K.K. (G&W)                          8:23:00    0:05:00
      5/8/2014      l voice    l cw-3 (Sandoz)              I outgoing   IT.P. (Perrigo)                 I   8:28:ool   0:02:00
      5/8/2014      Voice        CW-3 (Sandoz)                Outgoing    K.K. (G&W)                         8:30:00    0:01:00
      5/8/2014      !Voice     ICW-3 (Sandoz)               I Outgoing   IK. K. (G&W)                    I   8:31:ool   0:01:00
      5/8/ 2014     Voice       K.K. (G&W)                  Outgoing     CW-3 (Sandoz)                       8:39:00    0:01:00
      5/9/2014      lvoice     IAprahamian, Ara (Taro)      I Outgoing   I Wesolowski, John (Perrigo)    I   7:18:001   0:01:00
      5/9/ 2014     Voice       Apraha mian, Ara (Taro)     Outgoing     Wesolowski, John (Perrigo)          7:24:00    0:02:00


           1432. After the phone calls detailed above, Aprahamian would not speak to Vogel-

  Baylor again until September 2015. Similarly, the two calls between Aprahamian and Defendant

  Wesolowski of PeITigo are the only calls ever exchanged between the two competitors, according

  to the available phone records.

           1433. On May 11, 2014, Defendant Aprahamian circulated a Fact Sheet including

  details regarding the Halobetasol re-launch. Taro stated tha



                                                             The Fact Sheet detailed the following market share

  breakdown and set Taro's target market shall goal at 15%:




           1434. On June 10, 2014, Aprahamian instructed a colleague to put together offers for

  Halobetasol at Publix (a G&W and PeITigo customer) and HD Smith (a PeITigo customer).

  Aprahamian cautioned                                                                                         That same




                                                                 383
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 397 of 606 PageID #: 3266




  day, Defendant Perfetto of Taro exchanged three (3) text messages with Defendant Orlofski of

  G&W.

         1435. On June 11, 2014, Vogel-Baylor called T.P. of Perrigo. The call lasted one (1)

  minute. The next day, on June 12, 2014, HD Smith informed Taro that Perrigo had proactively

  revised its pricing shortly after Taro submitted the bid and asked Taro to lower its bid to win the

  business.

         1436. On June 17, 2014, Defendant Boothe of Perrigo called a Taro employee on his

  office line.11 The call lasted forty-five (45) minutes. Later that day, A.L., a Taro pricing

  executive, sent an internal e-mail stating,

                                           The next day, June 18, 2014, Perfetto called Boothe.

  That call lasted two (2) minutes.

         1437. Around that same time, G&W employees were having a similar exchange over e-

  mail. On June 17, 2014, K.K. sent an internal e-mail to Orlofski stating:




         1438. On June 18, 2014, Orlofski sent a text message to Perfetto and also called him.

  The call lasted two (2) minutes. The next morning, on June 19, 2014, Orlofski replied to K.K.'s

  e-mail stating:




  11
     As detailed above, Taro employees do not have their own individual extensions and calls from
  their office lines appear in the phone records as the Taro main company number. Given the
  history of conduct between the two, this Taro employee was likely Defendant Perfetto.
                                                  384
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 398 of 606 PageID #: 3267




                                                     K.K. then sent an internal e-mail directing that

  G&W should cede the Publix and Morris & Dickson accounts to Taro. As K.K. explained to his

  colleagues, it was

         1439. On June 20, 2014, Orlofski exchanged two text messages and two calls with

  Perfetto, including one call lasting nearly thirty-eight (38) minutes.

         1440. At the same time, G&W was also careful not to take any steps that would throw

  off its market share balance with Perrigo. For example, on June 18, 2014, HEB, a Perrigo

  customer, asked G&W to bid on their Halobetasol business. K.K. responded,




                                 ii.   Prochlorperazine Maleate Suppositories

         1441. Prochlorperazine Maleate Suppositories ("Prochlorperazine"), also known by the

  brand names Compro and Compazine, are used to treat nausea and vomiting.

         1442. Since at least 2011, G&W and Perrigo have been the only generic suppliers of

  Prochlorperazine. Throughout 2011 and 2012, G&W and Perrigo priced Prochlorperazine

  similarly and maintained a virtually even split of the market.

         1443. In mid-January 2013, Perrigo hired Defendant Boothe as an executive. On

  January 25, 2013, Defendant Orlofski called Boothe for the first time ever, according to the

  available phone records.

         1444. A little over one month later, on Friday, March 1, 2013, Boothe and Orlofski met

  for lunch at an Italian restaurant, Al Dente Ristorante, in Piscataway, New Jersey.

         1445. The next business day, on Monday, March 4, 2013, Orlofski met with Vogel-

  Baylor in his office at 1:00 p.m. Later that same day, Vogel-Baylor sent an internal e-mail to


                                                  385
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 399 of 606 PageID #: 3268




  M.S., a sales analyst at G&W, asking her to run sales reports on Prochlorperazine in anticipation

  of a price increase. M.S. provided the requested information to Vogel-Baylor on March 5, 2013.

         1446. On March 7, 2013, Vogel-Baylor e-mailed Orlofski a price increase analysis for

  Prochlorperazine. Vogel-Baylor recommended increasing WAC pricing by 200% from $35.66

  to $106.98.

         1447. On March 19, 2013, G&W implemented the 200% increase. That same day,

  Defendant Orlofski called Defendant Boothe. The two competitors would exchange two more

  phone calls later that day, including one call lasting six (6) minutes. These were the first calls

  exchanged between Orlofksi and Boothe since their lunch on March 1, 2013, according to the

  available phone records. Orlofski and Boothe would exchange one text message and one more

  phone call in March 2013 and would not communicate by phone again until August 30, 2013,

  according to the available phone records.

         1448. On April 11, 2013, Perrigo announced it would also be increasing its WAC price

  for Prochlorperazine by 200% from $34.85 to $104.55. However, Perrigo waited to notify its

  customers of the specific changes to its contract pricing until after attending the NACDS 2013

  annual meeting.

         1449. The NACDS 2013 annual meeting was held at the Sands Expo Convention Center

  in Palm Beach, Florida between April 20 and April 23, 2013. Defendants Boothe, Orlofksi, and

  Vogel-Baylor attended the conference and had many opportunities to meet in person to discuss

  the Prochlorperazine increases at various programming and social events.

         1450. For example, on Sunday, April 21, 2013, Boothe and Orlofski had dinner together

  with W.S., a representative of Defendant Pfizer. That same evening, Boothe and Orlofski also

  attended a wine tasting hosted by Upsher-Smith. Also on Sunday, Vogel-Baylor told a potential



                                                  386
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 400 of 606 PageID #: 3269




  GPO customer that G& W would need to understand who its incumbent supplier was for

  Prochlorperazine, am ong other chugs, before paiiicipating in a bid for new business.

         1451. Over the next several days, PeITigo sent out price increase notices to its customers

  for Prochlorperazine specifying its new contrnct pricing.

         1452. On May 7, 2013, Associated Phannacies, a PeITigo customer, e-mailed C.M., a

  sales executive at G&W, asking for a bid on Prochlo1perazine. C.M. declined to bid on the new

  business, responding:




         1453. Alth ough G&W turned away this business, a few months later it would take the

  customer back in retaliation against PeITigo for taking its Tai·get business through McKesson's

  One Stop program. After trading these accounts, the competitors fell back in line with the

  agreement. By the fall of 2013, the Prochlo1perazine Suppositories market was again virtually

  evenly split between PeITigo and G&W.

                                iii.    Ciclopirox Solution

         1454. Ciclopirox Solution, also known by the brand names Penlac and Ciclodan, is an

  antifungal medication used to treat fungal infections of the fingernails and toenails.

         1455. As of Janua1y 2013, PeITigo and G&W were the two dominant suppliers of

  Ciclopirox Solution, with 46% and 41 % share of the market, respectively. San doz had 7% share




                                                  387
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 401 of 606 PageID #: 3270




  and the remaining 5% of the market was split among Hi-Tech, Harris Pharmaceutical,12 and

  Versapharm.

           1456. Between April 20 and April 23, 2013, representatives from Perrigo, G&W, and

  Sandoz attended the NACDS 2013 Annual Meeting in Palm Beach, Florida ("NACDS 2013").

  During the conference, the attendees had many opportunities to interact with each other at

  various programming and social events.

           1457. Defendant Vogel-Baylor was among the attendees at NACDS 2013. Immediately

  upon returning from the conference, on April 24, 2013, Vogel-Baylor prepared a price increase

  analysis for Ciclopirox Solution and e-mailed it to Defendant Orlofski and R.G., a senior G&W

  executive. Vogel-Baylor proposed increasing WAC pricing by 132% – from $16.00 to $37.15.

  According to the analysis, the increase would result in over $7.6 million in additional sales

  revenue to G&W annually. R.G. was excited at the prospect of this large price increase, replying

  to the e-mail:




           1458. The following Monday, April 29, 2013, Vogel-Baylor coordinated on the price

  increase with competitors Perrigo and Sandoz. Vogel-Baylor used CW-6 (then at Aurobindo) as

  a messenger to communicate with both T.P. of Perrigo and CW-3 of Sandoz. As discussed

  above, Vogel-Baylor often used CW-6 as a conduit to convey competitively sensitive

  information to competitors – even on products that Aurobindo did not sell.

           1459. As detailed further in the chart below, Vogel-Baylor had an early morning phone

  call with CW-6 on April 29, 2013 that lasted four (4) minutes. After that call ended, CW-6



  12
       Harris obtains its supply from G&W.
                                                 388
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 402 of 606 PageID #: 3271




  immediately called T.P. and then CW-3. The phone calls between CW-6 and Vogel-Baylor,

  T.P., and CW-3 continued throughout the day, and included at least the following calls:

                                                                                                        ...   I    .   ...
                                                        Outgoing     Vogel-Baylor, Erika G&W                      0:04:00
    4/29/2013 Voice                                     Outgoing     jT.P. (Perrigo                9:13:00        0:01:00
    4/29/2013 Voice                                                   CW-3 (Sandoz)                9:14:00        0:03:00
    4/29/2013 Voice        CW-6 (Aurobi ndo)                         Vogel -Baylor, Erika (G&W)    9:17:00        0:02:00
    4/29/2013 Voice        CW-6 (Aurobindo)             Outgoing     CW-3 (Sandoz)                 9:29:00        0:03:00
    4/29/2013 Voice        CW-6 (Aurobi ndo)            Incoming     jT.P. (Perrigo)               9:56:00        0:03:00
    4/29/2013 Voice        CW-6 (Aurobindo)             Outgoing      Vogel-Baylor, Erika (G&W)    9:58:00        0:02:00
    4/29/2013 Voice        Vogel- Ba):'. lor, Erika !G&W Outgoing     CW-6 Aurobindo              12:10:19        0:00:36
    4/29/2013 Voice        Vogel-Ba lor, Erika G&W Outgoing          CW-6 Aurobindo               13:19:58        1:08:00


              1460. After the flm1y of calls on April 29, 2013, Vogel-Baylor e-mailed J.G., an

  operations manager at G&W, advising him that she would know the next day whether G&W was

  going to be able to increase price on Ciclopirox Solution.

              1461. The phone calls between the competitors continued throughout the next day and

  on May 1, 2013 , and included at least the following calls:

    I .   .

    4/30/2013 Voice         CW-6 (Aurobi ndo)           Outgoing     CW-3 (Sandoz)                 5:36:00        0:01:00
    4/ 30/2013 Voice        CW-6 (Aurobi ndo)           Incoming     CW-3 (Sandoz)                 5:38:00        0:03:00
    4/30/2013 Voice         CW-6 (Aurobi ndo)           Outgoing     CW-3 (Sandoz)                 5:45:00        0:02:00
     5/ 1/2013 Voice        Vogel- Ba):'. lor, Erika (G&W Outgoing   CW-6 (Aurobi ndo)            10:13:36        0:00:03
     5/1/2013 Voice         CW-6 (Aurobi ndo)             Outgoing   Vogel-Baylor, Erika (G&W)    12:20:00        0:02:00
     5/ 1/2013 Voice        CW-6 (Aurobi ndo)           Outgoing     Vogel- Ba lor, Erika G&W     12:22:00        0:01:00


              1462. On April 30, 2013 , while speaking with CW-6, CW-3 made the following

  contemporaneous note in his Notebook detailing the amount of the proposed G&W price

  mcrease:




              1463. Also on April 30, 2013 CW-3 called his superior at Sandoz, Defendant Kellum,

  five times.

                                                           389
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 403 of 606 PageID #: 3272




         1464. After her calls with CW-6 on May 1, 2013, Vogel-Baylor confirmed to J.G. that

  G&W would increase the price of Ciclopirox Solution and directed her sales team to start

  drafting price increase letters to customers.

         1465. On Tuesday, May 7, 2013, Vogel-Baylor and G&W sales representatives began

  informing customers about the price increases. Several customers noted that although the

  product was available from other manufacturers for a lower price, the customer would wait to see

  what the market did before making G&W a secondary supplier. One customer remarked that

  product pricing had gotten too low and hoped that more manufacturers would increase pricing.

  Another customer thanked C.M., a G&W sales executive, for calling him about the price increase

  before sending the letter and C.M. responded:




  When the customer told C.M. he should                                   C.M. responded:




         1466. On May 8, 2013, Vogel-Baylor e-mailed her
                                                                -      L.S., an account manager at

  the customer Ahold, to tell her that G&W was implementing a price increase on Ciclopirox

  Solution. Ahold was not G&W's customer for the product. Vogel-Baylor wrote that L.S. should

                        as a price increase on this product from Ahold’s supplier

         1467. By the end of the day on May 9, 2013, G&W's customer Rite Aid had sought a

  bid from Sandoz for Ciclopirox Solution as a result of the G&W price increase.

         1468. CW-4, a Sandoz senior sales executive, received Rite Aid's bid request and

  forwarded it to Defendant Kellum with the message
                                                        •   . Kellum responded that the bid request

  was due to a price increase. C.P., a pricing analyst at Sandoz, asked whether Sandoz should bid



                                                  390
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 404 of 606 PageID #: 3273




  for the business or                         Kellum replied,                        Accordingly, Sandoz

  did not submit a bid for this business.

            1469. While G&W was in the midst of its price increase on Ciclopirox Solution, CW-6

  left the industry and was no longer available to serve as a conduit between the competitors.

  Going forward, Vogel-Baylor would need to collude with T.P. directly and use him as a conduit

  to collude with CW-3 of Sandoz.

            1470. On July 30, 2013, T.P. had a thirteen (13) minute call with CW-3 of Sandoz and

  exchanged five (5) phone calls with Vogel-Baylor. These calls are detailed in the chart below:

                                                                .
    7/?,0/2013 Voice     T.P. (Perrigo)            Incoming    Vogel-Baylor, Erika (G&W)   3:38:00    0:03:00
    7/?,0/2013 Voice     T.P. (Perrigo)            Outgoing    Vogel-Baylor, Erika (G&W)   4:19:00    0:01:00
    7/?lJ/2013 Voice      CW-3 (Sandoz)            Outgoing    T.P. (Perrigo)              7:09:00    0:13:00
    7/?,0/2013 Voice     Vogel-Baylor, Erika (G&W) Outgoing    T.P. (Perrigo)              8:58:06    0:02:33
    7/?lJ/2013 Voice     T.P. (Perrigo)            Incoming    Vogel-Baylor, Erika (G&W)   9:29:00    0:10:00
    7/?,0/2013 Voice     Vogel -Baylor, Erika (G&W) Outgoing   T.P. (Perrigo)              14:29:07   0:09:05


         1471. That same day, Perrigo prepared price increase letters for Ciclopirox Solution.

  Two days later, on August 1, 2013, Perrigo raised its WAC pricing by 60% -- from $15.00 to

  $24.00.

            1472. On August 5, 2013, Perrigo's customer Kroger reached out to Vogel-Baylor and

  asked if G&W would like to bid on Ciclopirox Solution. Vogel-Baylor declined the opportunity,

  explaining to the customer that it is currently a                             and G&W
                                                                                           -
            1473. Later in August, Versapharm, a small player with under 1% of the Ciclopirox

  Solution market, submitted a bid to Cardinal, a G&W customer. Cardinal reached out to Vogel-

  Baylor to ask G&W to lower its price. Vogel-Baylor wanted to keep the business but also

  thought, consistent with fair share principles, that she may need to give it up to VersaPharm

  because of its low share. Vogel-Baylor asked Orlofski, her supervisor, for his direction on this.

  Orlofski decided G&W should retain the business, but should use the customer to convey a

                                                      391
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 405 of 606 PageID #: 3274




  message to its competitor VersaPhaim explaining the fair shai·e understanding and the rnles of

  engagement between generic manufacturers :




          1474. Consistent with Orlofski's recommendation, Vogel-Baylor lowered Cai·dinal's

 price on Ciclopirox Solution and sent Cardinal the following e-mail:




                                 iv.   Hydrocortisone Acetate Suppositories (Anucort HC)

          1475. Hydroco1iisone Acetate Suppositories ("Hydroco1i isone Acetate"), also known by

  the G&W brand name Anucort-HC, ai·e used to treat itching or swelling caused by hemonhoids

  as well as ulcerative colitis, proctitis, and other inflammato1y conditions of the intestines,

  rectum, or anus. Hydroco1i isone Acetate is a c01iicosteroid.

          1476. During the time period relevant to this Complaint, Hydrocortisone Acetate was

  G&W's top-selling product. As of Janua1y 2016, the 25mg fo1mulation ofHydroco1iisone

  Acetate accounted for neai·ly half of all of G& W's moving annual sales, totaling more than

  $119.7 million. Similai·ly, Hydroco1i isone Acetate was Penigo's second-best selling product.

  During that same time period, Penigo's moving annual sales for the 25mg and 30mg

  fo1mulations accounted for approximately $78.3 million of Penigo 's total sales.


                                                   392
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 406 of 606 PageID #: 3275




         1477. In 2013, the Hydrocortisone Acetate market was split between G&W with 41%

  market share, Perrigo with 32%, and County Line Pharmaceuticals ("County Line") with 25%.

  However, by late June 2013, County Line made the decision to exit the market for

  Hydrocortisone Acetate.

         1478. County Line's exit created an opportunity for Perrigo and G&W to collude to

  significantly raise the price of Hydrocortisone Acetate in July 2013, and then again one year later

  in July 2014.

         1479. On June 25, 2013, Defendant Vogel-Baylor of G&W e-mailed Wal-Mart, a

  County Line customer, stating that she had heard that County Line was discontinuing

  Hydrocortisone Acetate and asked whether Wal-Mart was interested in a new supplier.

         1480. Similarly, on June 26, 2013, ABC, also a County Line customer, e-mailed G&W

  requesting a bid on Hydrocortisone Acetate due to a                                Vogel-Baylor

  forwarded the request to her supervisor, Defendant Orlofski, explaining:




         1481. Between June 27 and June 30, 2013, representatives from Perrigo and G&W,

  including Vogel-Baylor, attended the annual trade show, McKesson ideaShare, at the Venetian

  hotel in Las Vegas, Nevada.

         1482. While at the trade show, on June 27, 2013, Vogel-Baylor received a call from

  S.S., a sales executive at Perrigo. The call lasted approximately one (1) minute. A few hours

  later, Vogel-Baylor called Orlofski and they spoke for nearly fifteen (15) minutes. Shortly



                                                 393
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 407 of 606 PageID #: 3276




  thereafter, Vogel-Baylor sent an internal e-mail to her team notifying them that G&W would be

  implementing a price increase for Hydrocortisone Acetate and requesting that they draft

  customer notifications to that effect. The price increase included a 200% increase to WAC and

  would result in an estimated $27.9 million in increased sales for G&W.

         1483. J.G., an operations manager at G&W, responded to Vogel-Baylor's e-mail stating,

                                                                        to which Vogel-Baylor

  responded:

         1484. The next day, on June 28, 2013, Vogel-Baylor contacted Orlofski three more

  times from the trade show, including exchanging two (2) text messages and one call lasting more

  than nineteen (19) minutes.

         1485. On July 8, 2013, T.P. of Perrigo and Vogel-Baylor exchanged two (2) calls and

  then connected for a call lasting more than seven (7) minutes, during which they coordinated

  their price increases on Hydrocortisone Acetate. After that call, both T.P. of Perrigo and Vogel-

  Baylor reported the substance of their conversations back to their supervisors. Immediately upon

  hanging up with T.P., Vogel-Baylor called Defendant Orlofski and they spoke for more than six

  (6) minutes. Similarly, T.P. called Defendant Wesolowski three (3) times after speaking with

  Vogel-Baylor, including two calls lasting one (1) minute and a third lasting six (6) minutes.

         1486. The G&W price increases on Hydrocortisone Acetate went into effect on July 9,

  2013. That same day, Perrigo issued a product announcement notifying its customers that it was

  also increasing its pricing on Hydrocortisone Acetate effective July 11, 2013. Perrigo increased

  its WAC by 473% on the 25mg formulation to essentially match G&W's WAC. That same day,

  July 11, 2013, T.P. of Perrigo called Vogel-Baylor. The call lasted one (1) minute.




                                                 394
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 408 of 606 PageID #: 3277




         1487. Also on July 11, 2013, ABC e-mailed Vogel-Baylor asking G&W to lower its

  dead net pricing for Hydrocortisone Acetate to match Perrigo’s slightly lower dead net pricing.

  Vogel-Baylor forwarded the request to Orlofski who responded:                      Vogel-Baylor

  replied,                          Later that day, Vogel-Baylor responded to ABC and declined to

  lower its pricing.

         1488. On July 19, 2013, Harvard Drug Group e-mailed Vogel-Baylor asking why G&W

  was increasing its price on Hydrocortisone Acetate. Vogel-Baylor replied:




         1489. Several months later, on April 9, 2014, K.K., a G&W sales executive, e-mailed

  Vogel-Baylor regarding bidding on several products at Kaiser, including Hydrocortisone

  Acetate. Vogel-Baylor responded that G&W could not disrupt the market and pursue the

  customer, reasoning that Kaiser



         1490. On June 11, 2014, Vogel-Baylor e-mailed Orlofski recommending that G&W

  increase McKesson's contract pricing for Hydrocortisone Acetate. That same day, Vogel-Baylor

  called T.P. of Perrigo. The call lasted less than one (1) minute. Two days later, on June 13,

  2014, Vogel-Baylor tried to reach T.P. again by phone. The call lasted less than one (1) minute.

         1491. Less than a week later, on June 26, 2014, Perrigo generated its own internal price

  increase analysis for Hydrocortisone Acetate. The analysis assumed zero percent unit loss as a

  result of the planned increase.




                                                 395
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 409 of 606 PageID #: 3278




         1492. On July 22, 2014, Perrigo notified its customers that it was increasing pricing on a

  list of products, including Hydrocortisone Acetate. This included a 235% increase to WAC for

  its 25mg formulation, effective on July 24, 2014.

         1493. At the time the increase was announced, representatives from Perrigo and G&W,

  including Vogel-Baylor, attended the annual trade show, McKesson ideaShare, at the Gaylord

  Palms Hotel in Orlando, FL.

         1494. Over the next several days, G&W heard from multiple customers that Perrigo had

  increased pricing on Hydrocortisone Acetate.

         1495. In accordance with their ongoing understanding to follow each other’s price

  increases, and consistent with past practice on this product and others, G&W went to work

  implementing a comparable price increase of its own.

         1496. On July 29 and July 30, 2014, Vogel-Baylor and Orlofski exchanged e-mails

  finalizing the details of the price increase for Hydrocortisone Acetate. The increase included an

  increase to WAC for the 25mg, 12 count bottle that essentially matched Perrigo pricing.

         1497. Also on July 30, 2014, Vogel-Baylor learned of pricing that Perrigo had offered to

  Schnucks and sent a text message to her superiors:



         1498. The next day, on July 31, 2014, A.G., a senior G&W executive, e-mailed Vogel-

  Baylor stating:



                         Vogel-Baylor responded,




                                                 396
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 410 of 606 PageID #: 3279




          1499. The next day, on August 1, 2014, G&W began notifying its customers of the price

  increase on Hydrocortisone Acetate. Vogel-Baylor sent an internal e-mail advising the team

  that,

                                                                                               G&W

  sent out a second wave of letters to additional customers on August 5, 2014.

          1500. The increase included a 200% increase to WAC for all three package sizes.

  According to an internal analysis, G&W projected an increase in Hydrocortisone Acetate sales

  from $41.3 million to $111.3 million as a result of the increase, or a total of $70 million in sales.

          1501. The two competitors continued to coordinate after the price increases. On August

  11, 2014, T.P. of Perrigo called Vogel-Baylor and they spoke for more than sixteen (16) minutes.

  One week later, on August 18, 2014, Vogel-Baylor called T.P. and they spoke for more than ten

  (10) minutes.

          1502. Several customers did not react kindly to the increase. For example, when Vogel-

  Baylor e-mailed Econdisc to notify the customer of the price increase, Econdisc responded by

  stating that G&W’s conduct was                                       Similarly, after learning of the

  increase, Schnucks sent the following e-mail to Vogel-Baylor:




                                                   397
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 411 of 606 PageID #: 3280




                               2)     Collusion Between G&W And Actavis

         1503. Vogel-Baylor met Rick Rogerson, a senior pricing executive at Defendant

  Actavis, while attending the NACDS Pharmacy and Technology Conference in Denver,

  Colorado, from August 25 to August 28, 2012.

         1504. After returning from the NACDS conference, Rogerson sent Vogel-Baylor an e-

  mail on August 30, 2012, stating:




                                                 398
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 412 of 606 PageID #: 3281




         1505. Later that same day, on August 30, 2012, Vogel-Baylor called Rogerson and they

  spoke for seventeen (17) minutes. Over the ensuing months, the two competitors stayed in

  regular contact and colluded to raise prices on Promethazine HCL Suppositories twice – once in

  late 2012 and again in 2013. The collusion on this product is discussed in detail below.

                                i.       Promethazine HCL Suppositories

         1506. Promethazine HCL, also known by the brand name Promethegan, is an

  antihistamine that is used to treat some allergies, nausea, and vomiting. In late 2012 and early

  2013, the competitors in the market for Promethazine HCL were Actavis, Perrigo, and G&W.

         1507. Starting in late August 2012 – around the same time that Defendant Vogel-Baylor

  first met Rogerson at Actavis – G&W began planning a price increase for Promethazine HCL.

  Prior to implementing that increase, and as it had done on other products, G&W reached out to

  its competitors to coordinate plans.

         1508. On September 18, 2012, Vogel-Baylor sent an internal e-mail to M.S., a sales

  analyst at G&W, asking her to prepare a spreadsheet containing Promethazine sales data for the

  price increase. That same day, Vogel-Baylor also responded to a request from her boss,

  Defendant Orlofski, asking who the incumbent manufacturers were for the major wholesalers.

  Vogel-Baylor stated that G&W was the incumbent at ABC and Cardinal and Actavis supplied

  McKesson. The next day, on September 19, 2012, Orlofski replied:



         1509. Meanwhile, Vogel-Baylor was actively communicating with Rogerson of Actavis

  regarding the increases. Indeed, on September 18, 2012 alone, Vogel-Baylor exchanged thirty-

  four (34) text messages with Rogerson.




                                                  399
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 413 of 606 PageID #: 3282




          1510. Similarly, on September 19, 2012, Vogel-Baylor used her contact at Aurobindo,

  CW-6, as a conduit to communicate with T.P. of PeITigo, the oth er competitor on Prometh azine

  HCL. This call pattern is detailed in the cha1t below. Notably, these are the same calls that

  Vogel-Baylor used to convey infonnation regarding the price increase on Halobetasol, another

 product on which PeITigo an d G&W overlapped, which was happening at the same time. The

  collusion on Halobetasol is discussed in detail in an earlier Section.

      Date D Call Type D    Target Name               Direction a       Contact Name                 Dnme aDurationD
      9/19/2012 Text        Vogel-Baylor, Erika (G&W) Outgoing          CW-6 (Aurobindo)               10:16:11  0:00:00
      9/19/2012 Text        Vogel-Baylor, Erika (G&W) Incoming          CW-6 (Aurobindo)               10:17:50  0:00:00
      9/19/2012 Text        Vogel-Baylor, Erika (G&W) Outgoing          CW-6 (Aurobindo)               10:18:49  0:00:00
      9/19/2012 Voice       CW-6 (Aurobindo)          Outgoing~            gel-Baylor, Erika (G&W)     13:44:00  0:01:00
      9/19/2012 Voice       CW-6 (Aurobindo)          Outgoing          Vogel- Baylor, Erika (G&W)     13:45:00  0:04:00
      9/19/2012 Voice       CW-6 (Aurobindo)          Outgoing          T.P. (Perrigo)                 13:48:00  0:04:00
      9/19/2012 Voice       CW-6 (Aurobindo)          Outgoing          Vogel- Baylor, Erika (G&W)     13:52:00  0:03:00
      9/19/2012 Voice       CW-6 (Aurobindo)          Outgoing          T.P. (Perrigo)                 13:54:00  0:04:00
      9/19/2012 Voice       CW-6 (Aurobindo)          Outgoing          Voge l-Baylor, Erika (G&W)     13:57:00  0:02:00
      9/19/2012 Voice       CW-6 (Aurobindo)          Incoming          T.P. (Perrigo)                 14:03:00  0:02:00
      9/19/2012 Voice       CW-6 (Aurobindo)          Outgoing          Voge l-Baylor, Erika (G&W)     14 :04:00 0:02:00


          1511. After speaking with CW-6 for the final time on September 19, 2012, Vogel-

  Baylor immediately called her boss, Defendant Orlofski, an d spoke to him for thnteen (13)

  minutes.

          1512. While Vogel-Baylor was communicating with T.P. of PeITigo through her contact

  CW-6, T.P. was also communicating directly with M.D., a sales executive at Actavis, and

  repo1t ing that infonnation back to his superior, Defendant Wesolowski. This call pattern,

  including the calls between T.P. and CW-6, are detailed in the chait below:

    Date     aCall Type   a Target Name       a   Direction    a Contact Name         - -
                                                                                                 aTime        al
                                                                                                             Duration     a
    9/19/2012 Voice         T.P. (Perrigo)        Outgoing       M.D. (Actavis)                     13:38:00       0:11:00
    9/19/2012IVoice         IT.P. (Perrigo)       I incoming     l cw-6 (Aurobindo)                  I   13:48:ool   0 :04:00
    9/19/2012 Voice          T.P. (Perrigo)         Incoming       CW-6 (Aurobindo)                      13:54:00    0 :04:00
    9/19/20121Voice         IT.P. (Perrigo)       I Outgoing     I Wesolowski, John (Perrigo)        I   B :ss:001   0 :02:00
    9/19/2012 Voice          T.P. (Perrigo)         Outgoing       Wesolowski, John (Perrigo)            13:59:00    0 :04:00
    9/19/20121Voice         IT.P. (Perrigo)       I Outgoing     I CW-6 (Aurobindo)                  I   13:02:001   0 :02:00




                                                                400
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 414 of 606 PageID #: 3283




            1513. Over th e next week, G&W worked to finalize its price increase for Promethazine

  HCL. On September 21 , 2012, Vogel-Baylor fo1warded her initial price increase analysis to

  Orlofski and scheduled a one-on-one meeting to discuss it on September 24, 2012. Two days

  later, on September 26, 2012, Vogel-Baylor e-mailed a revised price increase an alysis to Orlofski

  and, after obtaining his approval, e-mailed that analysis to the team on September 28, 2012. In

  her e-mail, Vogel-Baylor info1med th e team th at th ey were to send out their price increase

  notices to customers on October 5, 2013.

            1514. Throughout this time period, Vogel-Baylor stayed in constant communication

  with Rogerson at Actavis. For example, between September 25, 2012 and October 5, 2012 - the

  day the price increase notices were sent- Vogel-Baylor exchanged thi1iy-eight (38) text

  messages with Rogerson. Similarly, Vogel-Baylor continued to keep T.P. of PeITigo infon ned of

  G&W's plans through her conduit CW-6. This call pattern is detailed in the chart below:

    •r. .     ...        ,1:.. ..,. llr.   : ·   ·r.             . . .. .      ...    t111r.   _,.,.              ... ~   . . ..     '"" ...
      9/21/2012 Voice               CW-6 (Aurobindo)              Incomi ng          Voge l-Baylor, Erika (G&W)     6:30:00        0:03:00
      9/21/2012 Voice               CW-6 (Aurobindol              Outgoi ng          T.P. (Perng£)                  6:53:00        0:03:00
      9/21/2012 Voice               CW-6 (Aurobindo)              Outgoi ng          Voge l-Baylor, Erika (G&W)     6:56:00        0:03:00
      9/21/2012 Voice               CW-6 (Aurobindo)              Outgoi ng          T.P. (Perrigo)                 6:58:00        0:01:00
      9/21/2012 Voice               CW-6 (Aurobindo)              Outgoi ng          T.P. (Perrigo)                 7:04:00        0:02:00
      9/21/2012 Voice               CW-6 (Aurobindo)              Outgoi ng          Voge l-Baylor, Erika (G&W)     7:06:00        0:02:00
      9/21/2012 Voice               CW-6 (Aurobindo)              Incomi ng          Voge l-Baylor, Erika (G&W)    11:53:00        0:15:00
      9/27l 2012 Voice              CW-6 (Aurobindo)              Outgoi ng          Voge l-Baylor, Erika (G&W)     4:02:00        0:04:00
      9/27/2012 Voice               CW-6 (Aurobindo)              Outgoi ng          T.P. (Perrigo)                 4:06:00        0:01:00
      9/27/2012 Voice               CW-6 (Aurobindo)              Incomi ng          T.P. (Perrigo)                 4:11:00        0:03:00
      9/27/2012 Voice               CW-6 (Aurobindo)              Outgoi ng          Voge l-Baylor, Erika (G&W)     4:16:00        0:03:00
      10/5/2012 Voice               Voge l-Baylor, Erika (G&W)    Outgoi ng          CW-6 (Aurobindo)               5:30:01        0:01:41
      10/5/2012 Voice               CW-6 (Aurobindo)              Outgoi ng          T.P. (Perrigo)                 5:38:00        0:02:00
      10/5/2012 Voice               CW-6 (Aurobindol              Outl!oi ng         Vo!!e l-Bavlor Erika (G&Wl     5:39:00        0:06:00


            1515. On October 8, 2012, G&W published increased WAC pricing for Promethazine

  HCL, which included an 18% increase on the 25mg dosage and a 35% increase on the 12.5mg

  dosage.

            1516. PeITigo followed suit on December 4, 2012, when it notified customers that it

  would be increasing contract pricing on Promethazine HCL effective Januaiy 5, 2013. Similai·ly,

                                                                     401
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 415 of 606 PageID #: 3284




  on Febrnaiy 12, 2013 and April 3, 2013 , Actavis also followed and increased its WAC pricing to

  match G&W on the 12.5mg and 25mg dosages, respectively. On Febrnaiy 12, 2013, Rogerson

  called Vogel-Baylor and they spoke for nearly twenty-two (22) minutes.

             1517. The competitors were not satisfied to stop there, however. Knowing now that all

  three competitors were on board to increase prices, they began contemplating a second increase

  on Promethazine HCL - and this time, it would be much larger.

             1518. On Mai·ch 25 , 2013 , M.S., a sales analyst at G&W, fo1wai·ded Vogel-Baylor

  updated sales data for Promethazine HCL. That same day, Orlofski of G&W sent a text message

  to Defendant Boothe, an executive at PeITigo. The next day, on Mai·ch 26, 2013, Boothe called

  Orlofski back and they spoke for six (6) minutes. Similai·ly, Vogel-Baylor continued to

  communicate with T.P. of PeITigo through her conduit, CW-6, about Promethazine HCL. These

  calls ai·e detailed in the chaii below:

                                                                                             a Time                a
     -

     Date acall TypeaTarg~                   D DirectionD~                           -
                                                                                                      a Duration
     3/26/2013 Voice  Vogel-Baylor, Erika (G&W) Outgoing CW-6 (Aurobindo)                       12:59:51    0:00:15
         3/26/2013 Voice   Vogel-Baylor, Erika (G&W) Incoming   CW-6 (Aurobindo)                13:21:57    0:06:46
         3/26/2013 Voice   CW-6 (Aurobindo)          Outgoing   T.P. (Perrigo)                  13:28:00    0:01:00
         3/26/2013 Voice   CW-6 (Aurobindo)          Incoming   T.P. (Perrigo)                  17:33:00    0:02:00
         3/26/2013 Voice   CW-6 (Aurobindo)          Outgoing   Vogel-Baylor, Erika (G&W)       17:36:00    0:01:00
         3/27/2013 Voice   Vogel-Baylor, Erika (G&W) Outgoing   CW-6 (Aurobindo)                20:04:10    0:00:00
         3/27/2013 Voice   Vogel-Baylor, Erika (G&W) Incoming   CW-6 (Aurobindo)                20:05:10    0:01:37
         3/28/2013 Voice   Vogel-Baylor, Erika (G&W) Outgoing   CW-6 (Aurobindo)                18:19:55    0:00:03
         3/28/2013 Voice   CW-6 (Aurobindo)          Outgoing   T.P. (Perrigo)                  18:41:00    0:05:00
         3/28/2013 Voice   CW-6 (Aurobindo)          Outgoing   Voge l-Baylor, Erika (G&W)      18:46:00    0:01:00


             1519. On March 28, 2013 , the same day as the last calls listed above, Vogel-Baylor

  finalized a price increase analysis for Promethazine HCL and, on April 1, 2013, she fo1wai·ded

  that infon nation to Orlofski. Vogel-Baylor and Orlofski discussed some revisions to the analysis

  and, on April 10, 2013, Vogel-Baylor sent the revised analysis to Orlofski. G&W planned to

  implement the price increase on April 15, 2013, but ultimately sent the notices on April 16, 2013.




                                                        402
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 416 of 606 PageID #: 3285




            1520. Meanwhile, all three competitors continued to coordinate their plans on

  Promethazine HCL. Vogel-Baylor of G&W was speaking with Rogerson at Actavis, while T.P.

  at Penigo was speaking to M.D. at Actavis. These calls are detailed in the chaii below:

    Date      a Call Type a Target Name                                   a Direction a Contact Name                             aTime a Duration a
     4/1/2013 Voice                         Vogel-Baylor, Erika (G&W)            Incoming         Rogerson, Rick (Actavis)            15:11:49     0:00:26
     4/3/2013IText                          lvogel-Baylor, Erika (G&W)         I outgoing        I Rogerson, Rick (Actavis)       I 13:51:411      0:00:00
     4/4/2013 Voice                          Vogel-Baylor, Erika (G&W)           Outgoing          Rogerson, Rick (Actavis)         13:55:41       0:01:30
     4/4/2013IText                          lvogel-Baylor, Erika (G&W)         I Incoming        I Rogerson, Rick (Actavis)       I 11:33:011      0:00:00
     4/4/2013 Text                           Vogel-Baylor, Erika (G&W)           Incoming          Rogerson, Rick (Actavis)           19:32:16     0:00:00
    4/11/2013 I voice                       lvogel-Baylor, Erika (G&W)         I outgoing        I Rogerson, Rick (Actavis)       I 13:51:471      0:08:15
    4/11/2013 Voice                          Vogel-Baylo r, Erika (G&W)          Outgoing          Rogerson, Rick (Actavis)         13:51:47       0:08:15
    4/11/2013 I voice                      IT.P. (Perrigo)                     I outgoing        I M.D. (Actavis)                 I    7:35:ool    0:01:00
    4/12/2013 Voice                         T.P. (Perrigo)                       Outgoing          M .D. (Actavis)                    13:12:00     0:25:0Q.


            1521. At the same time, Vogel-Baylor continued to use CW-6 as a conduit to

  communicate with T.P. of Penigo regarding Promethazine HCL. This call pattern is detailed in

  the chaii below:

    ~         ,.. •-:1 • -•1'1,r:.1. ..,                                  ... • • J I .    .    .., ••l111r•                      T          T U
                                                                                                                                                     '"' T


        4/4/2013    Voice                  CW-6 (Aurobindo)                    Incoming            Voge l-Baylor Eri ka (G&W)          11:37:55    0:07:00
        4/5/2013    Voice                  CW-6 (Aurobindo)                    Outgoing            T.P. (Perrigo)                      13:25:00    0:01:00
        4/5/2013    Text                   Voge l-Baylor, Eri ka (G&W)         Incoming            CW-6(Aurobi ndo)                    13:30:28    0:00:00
        4/5/2013    Text                   Voge l-Baylor, Eri ka (G&W)         Outgoing            CW-6 (Aurobi ndo)                   13:36:07    0:00:00
        4/5/2013 Voice                     CW-6 (Aurobindol                    Outgoing            T.P. (PerriRol                      16:44:00    0:01:00
        4/8/2013 Voice                     Voge l-Baylor, Eri ka (G&W)         Outgoing            CW-6 (Aurobi ndo)                   11:59:40    0:00:00
        4/8/2013 Voice                     CW-6 (Aurobindo)                    Outgoing            T.P. (Perrigo)                      12:00:00    0:04:00
        4/8/2013 Voice                     CW-6 (Aurobindo)                    Outgoing            Voge l-Baylor, Eri ka (G&W)         12:03:00    0:01:00
        4/8/2013    Voice                  Voge l-Baylor Eri ka (G&W)          Outgoing            CW-6(Aurobi ndo)                    12:18:02    0:00:03
        4/8/2013    Text                   Voge l-Baylor, Eri ka (G&W)         Outgoing            CW-6 (Aurobi ndo)                   12:23:18    0:00:00
        4/8/2013    Voice                  Voge l-Baylor, Eri ka (G&W)         Outgoing            CW-6(Aurobi ndo)                    12:36:24    0:00:03
        4/8/2013    Voice                  CW-6 (Aurobindo)                    Outgoing            Voge l-Baylor, Eri ka (G&W)         12:53:00    0:04:00
        4/8/2013    Voice                  CW-6 (Aurobindo)                    Outgoing            Voge l-Baylor, Eri ka (G&W)         13:26:00    0:02:00
    J./...9/.2013   Voice                  CW-6 {Aurobindo)                    Outgoing            T.P. {Perng£)                       11:08:00    0:04:00
    4/11/2013       Voice                  Voge l-Baylor, Eri ka (G&W)         Outgoing            CW-6 (Aurobi ndo)                   13:50:56    0:00:29
    4/11/2013       Voice                  CW-6 (Aurobindo)                    Outgoing            Voge l-Baylor, Eri ka (G&W)         14:00:00    0:06:00
    4/11/2013       Voice                  CW-6 (Aurobindo)                    Outgoing            T.P. (Perrigo)                      14:09:00    0:01:00
    4/11/2013       Voice                  CW-6 (Aurobindo)                    Outgoing            T.P. (Perrigo)                      16:52:00    0:06:00
    4/11/2013       Voice                  CW-6 (Aurobindo)                    Outgoing            Voge l-Baylor, Eri ka (G&W)         16:59:00    0:01:00
    4/11/2013 Voice                        CW-6 (Aurobindol                    lncominR            Voge l-Bavlor Eri ka IG&Wl          17:05:00    0:02:00


            1522. According to the plan, on April 17, 2013 G&W published new WAC pricing for

  Promethazine HCL, increasing WAC from $38.99 to $116.97 - an approximately 200% increase.




                                                                                          403
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 417 of 606 PageID #: 3286




           1523. A.round the time of the increase, G&W received an e-mail from a potential new

  customer seeking pricing on a list of products, including Promethazine HCL. M.S. fo1warded

  the request to Vogel-Baylor who responded,




           1524. A few weeks later, A.ctavis followed G&W's price increase on Prometh azine HCL

  and, on June 5, 2013, published WAC pricing th at matched G&W. Prior to increasing its price,

  and as it had now done several times before, A.ctavis spoke with both G&W and PeITigo. These

  calls are detailed in th e chaii below:

           a Call Type a Target Name                    a Direction a Contact Name                   aTime a Duration a
   - -

    Date
    5/29/2013    Voice   T.P. (Perrigo)                   Outgoing      M .D. {Actavis)                    9:09:00     0:01:00
    5/29/20131   Voice   IT.P. (Perrigo)                  I Incoming   I M . D. (Actavis)             I 12:12:ool      0:02:00
    5/29/2013    Voice   T.P. (Perrigo)                   Incoming      M . D. (Actavis)                  12:14:00     0:05:00
    5/29/20131   Voice   IT.P. (Perrigo)                  I Incoming   I M . D. (Actavis)             I 12:19:ool      0:02:00
    5/31/2013    Voice   M .D. (Actavis)                  Outgoing     T.P. (Perrigo)                      4:04:00     0:09:00
    5/31/20131   Voice   I M .D. (Actavis)                I Incoming   IT.P. (Perrigo)                I    s :3s:ool   0:07:00
     6/3/2013    Voice     Vogel- Baylor, Erika {G&W)       Incoming    Rogerson, Rick (Actavis)          12:00:52     0:14:17
     6/4/20131   Voice   !Vogel- Baylor, Erika (G&W)      IIncoming    IRogerso n, Rick (Acta vis)    I   11:10:301    0:12:16


           1525. On June 26, 2013, Vogel-Baylor e-mailed Orlofski to advise him that G&W had

  received Cai·dinal's 2013 RFP. Vogel-Baylor explained,




                                                  The next day, Vogel-Baylor received a sho1i phone call

  from S.S., a sales executive at PeITigo. Several hom s later, Vogel-Baylor placed a phone call to

  Orlofski.

           1526. G&W had no reason to feai· because a few weeks later, on July 30, 2013 , PeITigo

  notified its customers that it was increasing price on a list of products, including Promethazine

  HCL, with an effective date of August 1, 2013. This included an increase to its WAC pricing


                                                            404
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 418 of 606 PageID #: 3287




  that matched G&W and Actavis. In the days leading up to PeITigo's price increase, the three

  competitors again spoke several times by phone. These calls are detailed in the chaii below:

   ~ a Call Type a ~                                  a    Directiona~                         - a lourationa
      7/29/2013     Voice   Vogel-Baylor, Erika {G&W)      Outgoing      Rogerson, Rick (Actavis)       0:01:11
      7/30/2013 1   Voice   IT.P. (Perrigo)               I Incoming    l vogel-Baylor, Erika {G&W) I   0:03:00
      7/30/2013     Voice   T.P. (Perrigo)                 Outgoing     Vogel-Baylor, Erika {G&W)       0:01:00
      7/30/2013 1   Voice   l vogel-Baylor, Erika (G&W)   I o utgoing   IT.P. (Perrigo)             I   0:02:33
      7/30/2013     Voice   Vogel-Baylor, Erika {G&W)      Incoming     T.P. (Perrigo)                  0:00:00
      7/30/2013 1   Voice   l vogel-Baylor, Erika (G&W)   Io utgoing    IT.P. (Perrigo)             I   0:09:06
      7/31/2013     Voice   T.P. (Perrigo)                 Outgoing     M.D. (Actavis)                  0:01:00
      7/31/2013 1   Voice   IT. P. (Perrigo)              Io utgoing    I M. D. (Actavis)           I   0:01:00
      7/31/2013     Voice   T.P. (Perrigo)                 Incoming     M.D. (Actavis)                  0:21:00.

         1527. Several months later, the collusion continued on Promethazine HCL. On March

  5, 2014, K.K., a G&W sales executive, infon ned Vogel-Baylor that Walgreens had received an

  offer from Actavis for a one time buy on the 25mg dosage at a significantly discounted price of

  $42.08. G&W would later leain that Actavis had made the offer because it had an excess of

  short-dated invento1y on th e 25mg dosage. This info1mation stunned Vogel-Baylor, who asked



         1528. Despite her initial smprise, Vogel-Baylor confidently repo1ied to Orlofski: -



 - To make good on her proinise, Vogel-Baylor placed a call to Rogerson fifteen (15)

  minutes later. The two competitors continued to trade phone calls over th e next several days,

  including a call on Mai·ch 6, 2014 that lasted eleven (11) minutes.

         1529. Appai·ently, Vogel-Baylor's communications with Rogerson did yield a solution

  to her problem. On March 18, 2014, she e-mailed Walgreens to advise the customer that G&W

  lowered its price on Promethazine HCL. Awai·e th at th e details of her interactions with

  Rogerson would be incriminating ifreduced to writing, Vogel-Baylor offered only a vague

  statement to the customer:


                                                     405
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 419 of 606 PageID #: 3288




          1530. Over the next several months, G&W would continue to decline to bid on new

  opportunities for Promethazine HCL so as not to upset the market share balance it had achieved

  with its competitors.

          1531. For example, on May 5, 2014, L.C., a sales executive at G&W, summed up

  G&W’s commitment to playing nice in the sandbox when she told a customer, PBA Health, that

  she wanted to identify opportunities for Promethazine HCL (and other drugs) only if she could

  do so                                         Similarly, on May 30, 2014, Vogel-Baylor

  instructed M.S. not to bid on the Promethazine HCL business at another customer, IPC, because

                                                                                           Further, on

  August 8, 2014, Vogel-Baylor told K.K. that prior to bidding on Promethazine HCL at Humana,

  G&W would need to know who the incumbent was and whether there was a right of first refusal

  reasoning it was

          1532. Lastly, on August 25, 2014, McKesson – an Actavis customer – e-mailed K.K.

  asking if G&W would like to bid on Promethazine HCL. K.K. knew that G&W would not bid,

  but in an effort to get the story straight, asked Vogel-Baylor if he should provide the pre-textual

  justification that G&W was at capacity. Vogel-Baylor approved that messaging in a response on

  August 28, 2014 stating:



                                 3)   Collusion Between G&W And Glenmark

          1533. As detailed above in an earlier Section, Defendant Vogel-Baylor of G&W had a

  long-standing relationship with CW-5, a senior executive at Defendant Glenmark, and the

  competitors used that relationship to fix prices on Ciclopirox Cream in April 2012.




                                                  406
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 420 of 606 PageID #: 3289




         1534. One year later, on May 16, 2013, Glenmark increased pricing on at least eighteen

  (18) different products, including Ciclopirox Cream and various formulations of Mometasone

  Furoate that were also manufactured by G&W.13 The anticompetitive conduct relating to those

  products is discussed in further detail below.

                                i.    Ciclopirox Cream and Mometasone Furoate

         1535. Ciclopirox Olamine Cream, also known by the brand name Loprox, is an

  antifungal medicine that prevents fungus from growing on your skin. Ciclopirox Cream is used

  to treat skin infections such as athlete’s foot and ringworm.

         1536. As of May 2013, the primary competitors for Ciclopirox Cream were Glenmark

  with 44% market share, Perrigo with 38%, and G&W with 16%.

         1537. Mometasone Furoate (“Mometasone”), also known by the brand name Elocon, is

  a medium-strength corticosteroid used to treat skin conditions such as eczema, psoriasis,

  allergies, and rashes. Mometasone is available in several forms, including cream, ointment, and

  solution.

         1538. As of May 2013, the same three competitors – Glenmark, Perrigo, and G&W –

  controlled a majority of the market share on the various formulations of Mometasone.




  13
     Notably, while Glenmark was colluding with G&W on these products, CW-5 and his
  colleagues were also colluding with competitors on other products on its price increase list. For
  example, several of the products – Moexipril HCL Tablets, Moexipril HCL/HCTZ Tablets,
  Nabumetone Tablets, Pravastatin Sodium Tablets, and Ranitidine Tablets – overlapped with
  Teva and are the subject of the Plaintiff States’ Teva Complaint. In that Complaint, the Plaintiff
  States allege that Nisha Patel, a Teva sales executive, colluded with CW-5 and J.C., a sales
  executive at Glenmark, to significantly raise prices on those products. Similarly, Glenmark’s list
  included Alclometasone Dipropionate Cream – a product that Glenmark overlapped on with Taro
  that is discussed earlier in this Complaint. As discussed above, Defendant Blashinsky, a sales
  executive at Glenmark, colluded with Defendant Aprahamian and D.S., a sales executive at Taro,
  to raise prices on that product.

                                                   407
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 421 of 606 PageID #: 3290




          1539. Beginning as early as May 2, 2013 , Glenmark began communicating with its

  competitors, including G&W, to coordinate its May 2013 price increases. Over the next several

  weeks, CW-5 and Jim Brown, a senior sales executive at Glenmark, had multiple calls with

  Vogel-Baylor of G& W during which they discussed and agreed to increase prices on Ciclopirox

  Cream and the various fo1m ulations ofMometasone. Notably, prior to these calls, Vogel-Baylor

  had never spoken to Brown before, according to the available phone records. These calls are

  detailed in the chart below:
    - -

    Date     a- Call Typll ~ a Direction a Contact Name                                     -
                                                                                                 a rime a Duration a
     5/2/2013        Voice   Vogel-Baylo r, Erika (G&W)    Incoming    CW-5 (Glenmark)                18:10:31    0:00:33
      5/6/2013   I   Voice   !Vogel-Baylor, Erika (G&W)    IIncoming   ICW-5 (Glenmark)           I    9:00:46!   0:00:00
      5/6/2013       Voice    Vogel-Baylor, Erika (G&W)    Outgoing     CW-5 (Glenmark)                9:00:48    0:00:51
      5/7/2013   I   Voice   !Vogel-Baylo r, Erika (G&W)   IIncoming   IBrown, Jim (G lenmark)    I   13:57:oo!   0:00:00
      5/7/2013       Voice   Vogel-Baylo r, Erika (G&W}    Outgoing    Brow n, Jim (Glenmark}         15:27:37    0:02:50
      5/7/2013   I   Voice   !Vogel-Baylo r, Erika (G&W)   !incoming   IBrown, Jim (G lenmark}    I   16:01:30!   0:00:00
      5/7/2013       Voice    Vogel-Baylo r, Erika (G&W)    Incoming   Brow n, Jim (Glenmark)         16:05:56    0:03:42
      5/7/2013   I   Voice   lVogel-Baylo r, Erika (G&W)   IIncoming   IBrown, Jim (G lenmark}    I   16:27:031   0:00:55
     5/13/2013       Text     Vogel-Baylo r, Erika (G&W)   Outgoing    CW-5 (Glenmark)                17:32:13    0:00:00
     5/13/2013   I   Text    !Vogel-Baylo r, Erika (G&W)   IOutgoing   l cw-5 (Glenmark}          I   17:32:141   0:00:00
     5/13/2013       Text     Vogel-Baylo r, Erika (G&W}   Outgoing      CW-5 (Glenmark}              18:26:47    0:00:00
     5/14/2013   I   Voice   !Vogel-Baylo r, Erika (G&W)   !incoming   IBrown, Jim (Glenmark}     I   11:18:55!   0:00:40
     5/15/2013       Voice    Vogel-Baylor, Erika (G&W}     Outgoing    Brow n, Jim (Glenmark}        12:04:27    0:00:14
     5/15/2013   I   Voice   !Vogel-Baylor, Erika (G&W)    IOutgoing   IBrown, Jim (Glenmark}     I   12:05:28!   0:05:07
     5/16/2013       Voice    Vogel-Baylor, Erika (G&W)     Outgoing    Brow n, Jim (Glenmark)        12:12:12    0:06:33


          1540. Similarly, Vogel-Baylor, as she had done in the past, used her contact, CW-6 -

  then at Aurobindo - to communicate with T.P. of Pen igo regarding the increases. As discussed

  above, CW-6 had fo1merly worked at Fougera and developed relationships with Vogel-Baylor

  and T.P. of Pen igo during his tenure there. At this time, G&W and Aurobindo had no products

  that overlapped and CW-6 and Vogel-Baylor were not social friends. These communications are

  detailed in the cha1t below:




                                                            408
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 422 of 606 PageID #: 3291



     Date       a       Call   Typll Target Name                   a Direction a Contact Name                    aTime a Duration a
      5/3/2013            Text       Vogel-Baylor, Erika (G&W)       Incoming     CW-6 (Aurobindo)                     7:43:12    0:00:00
     2    m 2013 I        Text      IVogel- Bavlo r Erika IG&Wl      h ncoming    lcw -6 (Aurobindol              I    7:45:351   0:00:00
         5/3/2013         Text       Vogel- Baylo r, Erika (G&W)      Incoming     CW-6 (Aurobindo)                    7:47:58    0:00:00
         5/3/2013 I       Text      !Vogel- Baylor, Erika (G&W)      I Incoming   I CW-6 (Aurobindo)              I    7:50:221   0:00:00
         5/3/2013         Text       Vogel- Baylo r, Erika (G&W)       Incoming     CW-6 (Aurobindo)                   7:52:45    0:00:00
         5/3/2013 I       Text      !Vogel- Baylor, Erika (G&W)      I Incoming   l cw-6 (Aurobindo)              I    7:55:081   0:00:00
         5/3/2013         Text       Vogel- Baylo r, Erika (G&W)       Incoming     CW-6 (Aurobindo)                   8:05:32    0:00:00
         5/3/2013   I     Text      !Vogel- Baylor, Erika (G&W)      Iincoming    l cw-6 (Aurobindo)              I    8:18:211   0:00:00
         5/3/2013         Text       Vogel-Baylo r, Erika (G&W)      Incoming       CW-6 (Aurobindo)                   8:20:44    0:00:00
         5/3/2013 I       Text      !Vogel- Baylor, Erika (G&W)      I Incoming   I CW-6 (Aurobindo)              I    8:23:081   0:00:00
         5/3/2013         Text       Vogel-Baylo r, Erika (G&W)        Incoming     CW-6 (Aurobindo)                   8:25:31    0:00:00
         5/3/2013 I       Text      !Vogel- Baylor, Erika (G&W)      I Incoming   l cw-6 (Aurobindo)              I    8:27:541   0:00:00
         5/3/2013         Text       Vogel-Baylo r, Erika (G&W)        Incoming     CW-6 (Aurobindo)                   8:30:19    0:00:00
         5/3/2013   I    Text       !Vogel- Baylor, Erika (G&W)      Iincoming    l cw-6 (Aurobindo)              I  8:40:421     0:00:00
         5/3/2013        Text        Vogel-Baylo r, Erika (G&W)      Incoming       CW-6 (Aurobindo)                 8:50:48      0:00:00
         5/3/2013 I      Voice      ICW-6 (Aurobindo)                !Outgoing    IT.P. (Perrigo)                 I 12:47:001     0:01:00
         5/3/2013        Voice       CW-6 (Aurobindo)                 Outgoing     Vogel-Baylor, Erika (G&W)        12:48:00      0:02:00
         5/3/2013 I      Voice      l cw-6 (Aurobindo)               !Outgoing    IT.P. (Perrigo)                 I 12:50:ool     0:01:00
         5/3/2013        Voice        CW-6 (Aurobindo)                Incoming     T.P. (Perrigo)                   13:02:00      0:07:00
         5/3/2013   I    Voice      l cw-6 (Aurobindo)               !outgo ing   l vogel-Baylor, Eri ka (G&W)    I   13:09:ool   0:06:00


            1541. As a result of these conversations, Glenmark increased prices on Ciclopirox

  Cream and Mometasone Cream, Ointment, and Solution on May 16, 2013. Soon thereafter,

  G& W would follow with comparable increases of its own on Ciclopirox Cream an d the various

  fo1mulations ofMometasone an d Pen igo would follow with an increase on Ciclopirox Cream.

            1542. Over the next several weeks, G& W consistently declined opportunities to reduce

 pricing on the various fo1mulations ofMometasone so as not to take advantage of the Glenmark

 pnce mcreases.

            1543. For example, on May 15, 2013 - the day before the Glenmark price increases

  would become effective an d publicly visible - C.M., a G&W sales executive, e-mailed Vogel-

  Baylor to info1m her that ANDA was requesting decreased pricing on several products because

  the prices were higher than their competitors. The list included Mometasone Solution and listed

  Glenmark's pre-increase pricing for Cardinal as the comparison price point. Knowing that

  Glenmark was increasing pricing on this product, Vogel-Baylor advised C.M. that G&W would

  not lower its pricing.



                                                                      409
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 423 of 606 PageID #: 3292




         1544. Similarly, on May 17, 2013, the day after the Glenmark increases became

  effective, McKesson sent G&W a request for a bid on Mometasone Ointment because it

                                                           Vogel-Baylor asked the customer who

  its incumbent was, and McKesson responded that it was Glenmark. Immediately upon receiving

  this response, Vogel-Baylor called CW-5 of Glenmark. The call lasted less than one (1) minute.

  She then hung up and called Brown of Glenmark. That call lasted less than one (1) minute.

  Fifteen minutes later, Brown called Vogel-Baylor back and they spoke for twelve (12) minutes.

  Later that day, Vogel-Baylor responded to McKesson and declined the opportunity, stating



         1545. The next business day, on May 20, 2013, C.M. e-mailed Vogel-Baylor asking,
                                                                                             -
                                                               Vogel-Baylor responded by

  sending the following e-mail to C.M. and others on the sales team:




                                                410
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 424 of 606 PageID #: 3293




          1546. Later that day, ANDA e-mailed C.M. asking if G&W was interested in bidding on

  Ciclopirox Cream. Because G&W had slightly less than its fair share of the Ciclopirox Cream

  market, C.M. responded:                                                            ANDA

  provided the usage information and, the next day, on May 22, 2013, C.M. forwarded the request

  to Vogel-Baylor, along with some additional bid requests it had received from other customers

  on other products. With regard to Ciclopirox Cream, C.M. stated:



                                                                          Vogel-Baylor

  responded:




 -        1547. On May 23, 2013, Vogel-Baylor e-mailed price increase analyses for Ciclopirox

  Cream and the Mometasone line to her supervisor, Defendant Orlofski. The next day, May 24,

  2013, Vogel-Baylor called CW-5 at Glenmark twice. The calls lasted less than one (1) minute

  each.

          1548. On May 29, 2013, Vogel-Baylor exchanged five (5) calls with CW-5 and Brown

  of Glenmark. That same day, G&W finalized its price increase notifications for Ciclopirox

  Cream to send to its customers, including Publix and Wal-Mart. Vogel-Baylor sent an internal e-

  mail to the team stating:




                                                411
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 425 of 606 PageID #: 3294




         1549. Also on May 29, 2013, Target e-mailed C.M. of G&W stating that the customer

  had received a 250% price increase on another drug, Halobetasol, and asking whether C.M.

  could provide any insight into why. C.M. responded,




         1550. On May 30 and May 31, 2013, Brown called Vogel-Baylor twice. The calls

  lasted four (4) minutes and less than one (1) minute, respectively.

         1551. On June 4, 2013, G&W sent price increase notifications to its customers regarding

  the various Mometasone formulations. That same day, Vogel-Baylor called Brown. The call

  lasted less than one (1) minute.

         1552. On June 5, 2013, Pharmacy Select e-mailed C.M. regarding the notification and

  asked him to provide new WAC pricing for the Mometasone line of products. C.M. forwarded

  the request to Vogel-Baylor asking,                                    Vogel-Baylor

  responded,

         1553. G&W and Glenmark continued to coordinate even after their price increases. For

  example, on June 5, 2013, Rite Aid, a G&W customer for Mometasone, asked Glenmark

  whether it wanted to bid for the business because G&W had increased price. The next day, on

  June 6, 2013, Brown of Glenmark called Vogel-Baylor and they spoke for six (6) minutes. On

  June 7, 2013, Vogel-Baylor called Brown back. The call lasted less than one (1) minute. That

  same day, CW-5 e-mailed his colleagues Brown and Defendant Blashinsky regarding the Rite

  Aid opportunity stating                                     Brown responded:




                                                 412
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 426 of 606 PageID #: 3295




         1554. After preparing the bid for Rite Aid, Brown e-mailed CW-5 and Blashinsky on

  Saturday, June 8, 2013 stating:                                                           The

  following Monday, on June 10, 2013, Brown called Vogel-Baylor. Vogel-Baylor returned the

  call and they spoke for more than six (6) minutes. Within ten (10) minutes of hanging up, and

  having confirmed the pricing with his competitor, Brown e-mailed his colleagues with specific

  price points that Glenmark should use to bid high and not take the Rite Aid business from G&W.

                                4)    Collusion Between G&W And Lupin

         1555. Defendant Orlofski of G&W had a long-standing relationship with David

  Berthold, a senior sales executive at Defendant Lupin. Indeed, as detailed above, it was Berthold

  who introduced Orlofski and Vogel-Baylor to CW-6 of Fougera. This connection allowed G&W

  and Fougera to continue their collusive relationship even after CW-6’s contact, Defendant

  Grauso, had left G&W to take a senior position at Aurobindo.

         1556. Notably, G&W and Lupin only overlapped on one product – Ethambutol HCL

  Tablets – during the time period relevant to this Complaint. However, that did not stop the

  competitors from using their relationship to collude on that product. This collusion is discussed

  in further detail below.

                                i.    Ethambutol HCL Tablets

         1557. Ethambutol HCL Tablets (“Ethambutol”), also known by the brand name

  Myambutol, is a drug used to treat tuberculosis. In 2012, G&W marketed the authorized generic

  of Ethambutol for the manufacturer, STI Pharma (“STI”), and Lupin, VersaPharm, and Teva sold

  the generic version.

         1558. By late 2012 and early 2013, however, both VersaPharm and Teva were

  experiencing supply issues on Ethambutol. Viewing this as an opportunity, Lupin and G&W



                                                 413
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 427 of 606 PageID #: 3296




  colluded to significantly raise price on the product while their competitors were out of the

  market.

         1559. In November and December 2012, Defendants Orlofski and Vogel-Baylor of

  G&W exchanged several calls with David Berthold of Lupin to discuss Ethambutol. At the same

  time, Berthold was keeping Kevin Green, a sales executive at Teva, apprised of his discussions

  with G&W.

         1560. For example, on November 15, 2012, Orlofski exchanged at least eight (8) text

  messages with Berthold. The next day, on November 16, 2012, Orlofski and Berthold spoke for

  nearly twelve (12) minutes. Shortly thereafter, Berthold spoke three separate times with Green,

  with the calls lasting five (5) minutes, ten (10) minutes, and five (5) minutes, respectively.

         1561. That same day, G&W reached out to several VersaPharm customers, including

  Econdisc, HealthTrust, and FW Kerr, to inquire whether they were interested in a new supplier

  for Ethambutol due to VersaPharm’s supply issues.

         1562. Over the next month, Berthold would continue to exchange numerous calls and

  text messages with Vogel-Baylor and Orlofski during which they discussed a coordinated price

  increase on Ethambutol. These communications are detailed in the chart below:




                                                  414
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 428 of 606 PageID #: 3297



     Date    a Call Type a Target Name                a Direction a Contact Name                   a Time a Duration a
     11/18/2012 Text       Berthold, David (Lupin)      Incoming     Vogel- Baylor, Erika (G&W)       18:48:29    0:00:00
     11/18/2012IText      I Berthold, David (Lupin)     I Incoming   !Vogel- Baylor, Erika (G&W)    I 18:48:331   0:00:00
     11/20/2012 Voice      Berthold, David (Lupin)      Incoming      Vogel- Baylor, Erika (G&W)      12:55:26    0:00:03
     11/20/2012 IVoice    I Berthold, David (Lupin)     I outgoing   !Vogel- Baylor, Erika (G&W)    I 13:24:131   0:07:55
     11/20/2012 Voice       Berthold, David (Lupin)       Incoming    Vogel- Baylor, Erika (G&W)      17:31:57    0:00:03
     11/20/2012 IVoice    I Berthold, David (Lupin)     I outgoing   !Vogel- Baylor, Erika (G&W)    I 17:57:551   0:03:11
     11/22/2012 Text        Berthold, David (Lupin)       Outgoing    Orlofski, Kurt (G&W)            16:30:34    0:00:00
     11/22/2012 IText     I Berthold, David (Lupin)     I outgoing   l orlofski, Kurt (G&W)         I 16:30:361   0:00:00
     11/22/2012 Text        Berthold, David (Lupin)       Incoming     Orlofski, Kurt (G&W)           20:11:04    0:00:00
     11/22/2012 IText     I Berthold, David (Lupin)     I Incoming   I Orlofski, Kurt (G&W)         I 20:11:081   0:00:00
     11/22/2012 Text       Berthold, David (Lupin)      Incoming       Orlofski, Kurt (G&W)           20:11:15    0:00:00
     11/22/2012 IText     I Berthold, David (Lupin)     I Incoming   l orlofski, Kurt (G&W)         I 20:11:191   0:00:00
     11/22/2012 Text        Berthold, David (Lupin)       Outgoing     Orlofski, Kurt (G&W)           20:30:46    0:00:00
     11/22/2012 IText     I Berthold, David (Lupin)     I outgoing   l orlofski, Kurt (G&W)         I 20:30:481   0:00:00
      12/9/2012 Text        Berthold, David (Lupin)       Incoming     Orlofski, Kurt (G&W)           14:54:28    0:00:00
      12/9/2012 IText     I Berthold, David (Lupin)     I Incoming   l orlofski, Kurt (G&W)         I 14:54:331   0:00:00
      12/9/2012 Text        Berthold, David (Lupin)       Outgoing     Orlofski, Kurt (G&W)           15:01:44    0:00:00
      12/9/2012 IText     I Berthold, David (Lupin)     I Outgoing   I Orlofski, Kurt (G&W)         I 15:01:451   0:00:00
      12/9/2012 Text       Berthold, David (Lupin)      Incoming     Orlofski, Kurt (G&W)             15:05:03    0:00:00
      12/9/2012 IText     I Berthold, David (Lupin)     !Incoming    l orlofski, Kurt (G&W)         I 15:05:081   0:00:00
      12/9/2012 Text        Berthold, David (Lupin)      Outgoing      Orlofski, Kurt (G&W)           15:21:48    0:00:00
      12/9/2012 IVoice    I Berthold, David (Lupin)     I outgoing   l orlofski, Kurt (G&W)         I 15:22:361   0:00:03
      12/9/2012 Text        Berthold, David (Lupin)       Outgoing     Orlofski, Kurt (G&W)           15:57:26    0:00:0Q


            1563. On December 9, 2012, the day after the final call listed above, J.G. , a finance

  executive at Lupin, e-mailed Berthold at 3:41 p.m. stating:



 -              Three minutes later, at 3:44 p.m. , Be1i hold called Orlofski. The call lasted less than

  one (1) minute. The next day, on December 11, 2012, Be1thold called Vogel-Baylor and they

  spoke for nearly six (6) minutes. A sho1i time later, Orlofski sent a text message to Be1i hold an d

  the two competitors exchanged two (2) more calls that day, including one lasting nearly six (6)

  minutes.

            1564. On December 17, 2012, K.W. , a Lupin sales executive, sent an internal e-mail

  including to Be1th old, attaching the price increase letters for Ethambutol th at Lupin planned to

  send on December 18, 2012. Between December 17, 2012 and December 19, 2012, Be1ihold

  again exchanged several calls an d text messages with Orlofski an d Vogel-Baylor. These are

  detailed in the cha1i below:

                                                             415
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 429 of 606 PageID #: 3298




    12 17/2012
    12/17/2012                                                                              21:48:43
    12/17/2012   Text    Berthold, David (Lupin)   Incoming                                 21:51:13   0:00:00
    12/17/2012   Text    Berthold, David (Lupin)   Outgoing                                 21:54:44   0:00:00
    12/17/2012   Text    Berthold, David Lu in     Outgoing   Ort ofski, Kurt G&W           21:54:48   0:00:00
    12/18/2012   Voice   Berthold, David (Lupin)   Outgoing   Ortofski, Kurt {G&W)           8:19:40   0:00:02
    12/18/2012   Voice   Berthold, David (Lupin)   Incoming   Ort ofski, Kurt {G&W)         11:54:06   0:00:25
    12/18/2012   Voice   Berthold, David (Lupin)   Incoming   Vogel-Baylor, Erika (G&W)     11:56:05   0:00:58
    12/19/2012   Voice   Berthold, David Lu in     Outgoing   Ort ofski, Kurt G&W           15:12:46   0:00:02
    12/19/2012   Voice   Berthold, David (Lupin)   Outgoing   Vogel-Ba lor, Erika {G&W)     15:13:09   0:00:07
    12/19/2012   Voice   Berthold, David (Lupin)   Incoming   Ort ofski, Kurt {G&W)         15:56:16   0:13:10
    12/19/2012   Voice   Berthold, David (Lupin)   Incoming   Vogel-Baylor, Erika (G&W)     16:56:44   0:04:12
    12/19/2012   Voice   Berthold, David Lu in     Outgoing   Vo el-Ba lor, Eri ka G&W      17:06:52   0:04:52
    12/19/2012   Voice   Berthold, David (Lupin)   Incoming   Vogel-Ba lor, Erika {G&W)     17:25:24   0:00:02
    12/19/2012   Voice   Berthold, David (Lupin)   Outgoing   Vogel-Baylor, Eri ka {G&W)    17:30:08   0:04:19


          1565. On Janmuy 2, 2013 , Orlofski e-mailed Vogel-Baylor suggesting that they discuss

  the Ethambutol price increase during their meeting scheduled for the next day. That same day,

  Vogel-Baylor called Be1th old and th ey spoke for eleven (11) minutes. Later that evening,

  Vogel-Baylor e-mailed Orlofski a price increase analysis for Ethambutol.

          1566. The next day, Januaiy 3, 2013 , a customer, HEB, e-mailed C.M. , a sales executive

  at G&W, to advise him that VersaPhaim was out of th e mai·ket. C.M. responded th at he was

  aware and stated:                                                                        That same day,

  Vogel-Baylor exchanged at least four (4) calls with Be1thold, including one lasting more than

  four (4) minutes.

          1567. On Januaiy 14, 2013 , another customer, Mon is & Dickson, e-mailed Lupin

  asking for a bid on Ethambutol. The customer explained that both VersaPhaim and Teva were

  having supply issues. That same day, Orlofski sent a text message to Be1i hold. Be1i hold also

  called Green of Teva and they spoke for nine (9) minutes.

          1568. On Januaiy 28, 2013 , the manufacturer of G&W's authorized generic, STI, e-

  mailed Vogel-Baylor to info1m her that it would be shipping Ethambutol to G&W the following

  day stating:                                                                Vogel-Baylor then fo1wai·ded

                                                      416
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 430 of 606 PageID #: 3299




  the e-mail to Orlofski as an
                                 -          Later that day, Vogel-Baylor sent her Ethambutol price

  increase analysis to the sales team and asked them to draft letters to their customers advising

  them of the increases. The next day, on January 29, 2014, Orlofski sent a text message to

  Berthold and Berthold spoke two times with Green of Teva by phone, with calls lasting three (3)

  minutes and more than five (5) minutes, respectively.

          1569. On January 31, 2013, Vogel-Baylor called Berthold and they spoke for three (3)

  minutes. The next day, on February 1, 2013, Vogel-Baylor called Berthold again. Berthold

  returned the call and they spoke for five (5) minutes. The following Monday, on February 4,

  2013, Vogel-Baylor e-mailed Orlofski to inform him that G&W planned to send the Ethambutol

  price increase letters on February 7, 2013 and would call customers in advance to advise that

  they would be coming.

          1570. Consistent with the plan, on February 6, 2013, G&W reached out to its customers

  to advise them of the Ethambutol increases. As Vogel-Baylor explained in her e-mail to Wal-

  Mart:




          1571. Berthold continued to communicate with Orlofski and Vogel-Baylor over the next

  several weeks. For example, on February 19, 2013, Vogel-Baylor and Berthold had a joint

  dinner with representatives from two customers – ABC and Kroger.

          1572. On April 1, 2013, STI began notifying customers that it was terminating its

  relationship with G&W regarding Ethambutol. STI advised that it would be taking over the

  marketing and distribution of the product effective April 15, 2013. Between April 2, 2013 and




                                                  417
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 431 of 606 PageID #: 3300




  April 15, 2013, Berthold exchanged several calls with Orlofski and Vogel-Baylor. The calls ar e

  detailed in the chart below:
    - -

    Date    1:1 Call Type 1:1 Target Name              a Direction 1:1 ~ IITime a Duration El
     4/2/2013      Voice     Berthold, David (Lu~in)         Outgoing    Orlofski, Kurt (G&W)               10:38:29    0:00:03
     4/2/20131     Voice   I Berthold, David (Lupin)       l outgoing~      gel-Baylor, Erika (G&W)     I   10:38:571   0:03:49
     4/2/2013      Voice     Berthold, David (Lu~in)         Outgoing    Orlofski, Kurt (G&W)               16:48:27    0:00:07
     4/2/20131     Voice   I Berthold, David (Lupin)       IIncoming     IOrlofski, Kurt (G&W)          I   11:09:301   0:04:19
     4/2/2013      Voice     Berthold, David (Lupin)         Incoming    Orlofski, Kurt (G&W)               17:09:30    0:04:18
     4/2/20131     Voice   IBerthold, David (Luoin)        l outgoing~      gel-Ba}'.lor, Erika (G&W)   I   20:47:561   0:00:04
     4/5/2013      Voice     Berthold,   David   (Luoin)     Incoming    Vogel-Baylor, Erika (G&W)          17:04:58    0:03:24
     4/5/20131     Voice   I Berthold,   David   (Luoin)   l outgoing~      gel-Ba}'.lor, Erika (G&W)   I   17:24:051   0:00:08
     4/5/2013      Voice     Berthold,   David   (Lupin)     Incoming    Vogel-Baylor, Erika (G&W)          17:24:29    0:02:27
    4/13/20131     Text    I Berthold,   David   (Lupin)   Ioutgoing     lorlofski, Kurt (G&W)          I   11:33:021   0:00:00
    4/13/2013      Text      Berthold, David (Lu~in)         Outgoing    Orlofski, Kurt (G&W)               11:35:51    0:00:00
    4/13/20131     Text    I Berthold, David (Lupin)       !i ncoming    lorlofski, Kurt (G&W)          I   11:48:321   0:00:00
    4/13/2013      Text      Berthold, David (Lu~in)         Outgoing    Orlofski, Kurt (G&W)               11:49:08    0:00:00
    4/13/20131     Text    I Berthold, David (Lupin)       IIncoming     IOrlofski, Kurt (G&W)          I   11:49:401   0:00:00
    4/13/2013      Text      Berthold, David (Lupin)         Outgoing    Orlofski, Kurt (G&W)               11:50:02    0:00:00
    4/13/20131     Text    IBerthold, David (Luoin) IIncoming            IOrlofski, Kurt (G&W)          I   11:50:421   0:00:00
    4/13/2013      Text      Berthold, David (Luoin)        Outgoing     Orlofski, Kurt (G&W)               11:51:24    0:00:00
    4/15/20131     Text    I Berthold, David (Lupin)       Ioutgoing     lvogel-Baylor, Erika (G&W)     I   21:37:551   0:00:00
    4/15/2013      Text      Berthold, David (Lupin)        Outgoing     Vogel-Baylor, Erika (G&W)          21:38:21    0:00:0Q.


           1573. Notably, after April 15, 2013 , the date of the last two text messages listed above,

  Be1i hold and Vogel-Baylor would never communicate by phone again, according to the phone

  records available to the Plaintiff States.

                    4.     The Defendants' Profitability Increases Dramatically As A
                           Result Of Collusive Conduct

           1574. As discussed more fully above, between 2009 an d early 2016, the Defendants

  colluded to allocate markets and raise prices on at least 80 different generic diu gs. The impact of

  this anticompetitive conduct on th e Defendants' profitability was di·amatic.

                            a.     Defendant Taro And Defendant Perrigo's Profits Increased
                                   Over 1300% From 2008 To Early 2016

           1575.    Both Taro and PeITigo's Prescription (Rx) Phaimaceuticals segment saw profits

  increase over 1300% between 2008 and early 2016. Taro often led price increases and PeITigo's

  Prescription (Rx) Phaimaceuticals segment repo1ied revenues and profits for generic

                                                               418
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 432 of 606 PageID #: 3301




  dermatology drugs disaggregated from other operations. Accordingly, the profits of these two

  companies are instructive in showing the dramatic profits the Defendants made from their

  collusive conduct.

                                1)   Defendant Taro

         1576. By early 2016, Taro's operating income was 1303%, or more than thirteen (13)

  times, higher than it was in 2008. Similarly, in 2016, Taro's net income was 1673%, or more

  than sixteen (16) times higher than it was in 2008. Indeed, in 2016, Taro's net sales revenue

  reached nearly $1 billion, which was $600 million more than it made in 2008.

         1577. The graph below shows Taro's consistent financial growth from 2008 through

  early 2016 and highlights how the timing dovetails with Taro's price increases on products at

  issue in this Complaint.




                                                 419
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 433 of 606 PageID #: 3302




                                    Taro Net Sales, Gross Profit, Operating Income
                                        and Net Income 2007-March 31,2016


            Sl,000,000,000
                                                                      June 2014 Taro
              S900,000,000                                            Price lncreases1

              $800,000,000                                        May 2013
                                                                  Taro Price
              $700,000,000         April 20 11 Taro               IncreHes 1
                                   Clotrimazole
              $600,000,000         Betamethasone
                                   Dipropionate Cream
              $500,000,000         and Lotion Price
                                   IncreHes
              $400,000,000

              $300,000,000

              $200,000,000

              $100,000,000




                       - - Sales,Net      - -Gross Profit     - - Operating Income       - -Net Income


  1
      As discussed in earlier Sections of this Complaint, in May 2013 Taro raised its prices on 12 products.
  2
      As discussed in earlier Sections of this Complaint, in June 2014 Taro raised its prices on 17 products.

             1578. As depicted above, as Taro increased prices, its profits increased. Indeed,

  consistent with the allegations in the Complaint, Taro's profits grew steadily from 2010 through

  2011, during the early days of collusion, and then increased exponentially from late 2012

  through 2015 when price increases intensified across the industry.

             1579. In SEC filings, Taro repeatedly attributed its increases in sales revenue and gross

  profits to price adjustments. For example, in its 2011 annual filing, Taro stated that its revenues

  and gross profits increased in the United States “primarily due to price increases on select

  products.” Similarly, in its 2013 annual filing, Taro stated that approximately $27 million of its


                                                             420
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 434 of 606 PageID #: 3303




  increased sales in the first quarter of 2012 “resulted from price increases on seven

  dermatological topical products.”

                                2)    Defendant Perrigo

         1580. Perrigo's profits also grew significantly as a result of its collusive conduct. As

  noted above, this analysis focuses on the profits of Perrigo's Prescription (Rx) Pharmaceuticals

  segment, which covers its U.S. generic drug sales, with a strong focus on extended topicals.

         1581. In its fiscal year 2015, Perrigo's Prescription (Rx) Pharmaceuticals segment's

  operating income was 1648%, or over sixteen (16) times, higher than it was in 2008. The

  segment's net sales revenue was just over $1 billion in 2015, which was over $800 million more

  than it made in 2008.

         1582. Perrigo's Prescription (Rx) Pharmaceuticals segment was the growth driver for

  Perrigo during this time period. Perrigo's other operations grew much slower by comparison.

  While the segment's operating income grew 1648%, Perrigo's operating income for all its

  operations when combined grew only 278%. Similarly, while the segment's net sales revenue

  grew 521%, Perrigo's net sales revenue for all its operations when combined was only 153%.

         1583. The graph below shows Perrigo's consistent financial growth from 2008 through

  2015 and highlights how the timing dovetails with Perrigo's price increases on products at issue

  in this Complaint.




                                                  421
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 435 of 606 PageID #: 3304




                                              Perrigo Rx Pharmaceuticals Segment Net
                                              Sales, Gross Profit, and Operating Income
                                                              2008-2015
      Sl,I00,000,000                                                          July 24, 2014
      Sl,000,000,000                                ~ - - - ~ - - - - ~ , Perrigo Price
                                                     March 2013 Perrigo       IncreHes 1
        $900,000,000                                 Halobetasol Cream and
                                                     Ointment Price Increases
        $800,000,000

        $700,000,000                                                                          August I , 2013
                                                                                              Perrigo Price
        S600,000,000                   June 20 11 Perrigo                                     Increues2
                                       Nystatin Ointment
        SS00,000,000                   Price Increase
        $400,000,000

        $300,000,000

        $200,000,000

        $100,000,000

                        so
                    \'l.,:,<:fo
              1,\'l.i

                                  -   Sales,Net        -    Gtoss Pmfit     -Operating Income



  1
    As discussed in earlier Sections of this Complaint, on July 24, 2014 Perrigo increased its prices on Econazole Nitrate
  Cream, Hydrocortisone Acetate Suppositories, and Hydrocortisone Valerate Cream.
  2
    As discussed in earlier Sections of this Complaint, on August 1, 2013 Perrigo increased it prices on Ciclopirox
  Solution, Hydrocortisone Valerate Cream, and Promethazine HCL Tablets.



           1584. As depicted above, as Perrigo increased prices, the company profited handsomely.

  Further, and consistent with Taro's financial picture, Perrigo's profits from generic drug sales

  grew steadily during the early days of collusion, between 2010 and 2011, and then accelerated

  around 2012 when the industry began to focus more intensely on price increases.




                                                                422
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 436 of 606 PageID #: 3305




                         b.      Other Defendants' Revenues And Profits
                                 Also Multiply From 2008 To Early 2016

         1585. The other Defendants also profited from their collusive conduct. For example,

  G&W and Actavis’s revenues multiplied as their focus on price increases intensified. G&W's

  sales tripled from 2011 to 2014, increasing by over 30% each year during that period. In 2014,

  G&W's revenue from sales, at over $290 million, broke $200 million for the first time ever.

         1586. Similarly, Actavis’s global generics business saw its revenues grow between 2008

  and 2013 from just over $1.4 billion to approximately $6.35 billion. Over that same time period,

  the company's profits from its generics business also grew from $416 million in 2008 to nearly

  $2 billion in 2013.

         1587. Defendants Fougera and Sandoz also profited from their collusive conduct. In

  2010 and 2011, during the early days of collusion, and prior to its acquisition by Sandoz,

  Fougera had gross profits of approximately $217 million and $304 million, respectively.

  Similarly, in 2010, Sandoz had over $1 billion of operating income and, in 2011, the company

  reported the highest operating income in its history at that time, just over $1.4 billion.

         1588. After acquiring Fougera, Sandoz's sales in the United States rose steadily each

  year from 2012, which had sales of over $2.7 billion, through 2016, when sales reached $3.7

  billion. Sandoz's operating income continued to exceed $1 billion each year during this period

  and, following years of collusive activity, in 2016 Sandoz's operating income exceeded the 2011

  record and reached approximately $1.45 billion, the highest in Sandoz's history to date.,

         1589. Sandoz executives wrote about the significant positive impact that the Fougera

  business had on Sandoz's profits. For example, Sandoz noted in internal documents that a     I
                                      was a driver of US sales growth in 2013, in October 2014 the




                                                   423
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 437 of 606 PageID #: 3306




  Fougera team                                              , and in 2015



                 5.    Price Increases Slow Dramatically After Government
                       Investigations Commence

         1590. As further evidence that the price increases discussed above were not the result of

  normal market factors, the massive price spikes that were occurring in the industry in 2013 and

  2014 slowed dramatically after the State of Connecticut commenced its antitrust investigation in

  July 2014. This was not a coincidence. Generic drug manufacturers in the industry – including

  the Defendants in this case – understood that they were under scrutiny and did not want to draw

  further attention to themselves.

         1591. In January 2015, Sandoz conducted an analysis of the price increases in the

  generic drug industry in 2013 and 2014, with an early look toward 2015. In its report, Sandoz

  found that "[g]eneric drug price increases in 2013 and 2014 were very common." Specifically,

  the report stated: "For the years 2013 and 2014, there were 1,487 SKU 'large price increases'

  (WAC increase greater than 100%)[;] of this 12% (178 SKUs) were increased by more than

  1000%."

         1592. The report went on to state that "[t]he number and level of price increases

  declined noticeably in 4Q 2014." The following graphic, which was included in the Sandoz

  report, demonstrates that the number of price increases started to decline dramatically after the

  second quarter of 2014 – the same time that the Plaintiff States commenced their investigation:




                                                  424
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 438 of 606 PageID #: 3307




                   2013 - 2014 Price Increases Breakdown by Quarter
                                                                                                                                                                                                                                                                                            2013 Total 3,900                   I
                   Number of WAC increase records - GENERICS ONL Y 1
                                                                                                                                                                                                                                                                                            2014 Total 4,332                   I
        -          ffumber renecting # of indMdual price lncreases ( SKU)
                                                                                                                                                                                                                                                                  1,S08
                                                                                                                                                                                                                                                             /                                         0             <10%
                                                                                                                                                                                                                                                         /                 I
                             1.36S                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                           I                           G] 10-25%
                                                                                                                                                                                                                                                 /
                                                                                                                                                                                                                                    1.291    /                              I
                                     I
                                                                                                                                                                                                                                                                   489
                                                                                                                                                                                                                                                                             I                         .             25-50%
                                         I                                                                                                                                                                                                                                     I
                                             I                                                                                      1.181                                                                                      I                                                 I
                                                 I                                                                                                                                                                         I                                                      I                    • 50-100%
                                                 \                                                                             I             \                                                                         I                                                           I
                                                                                                                           I                     \                                                                 I                                                                I
                                                                                                                                                                                                                                                                                                       0>100%
                                                     \                                                                 I
                                                         I                                                                                           \                                                         I                                                                      I
                              737                            I
                                                                                                                   I                                     \                                                 I                                                                           I
                                                                                                               I                                             I                                         I                             708
                                                                 I                                         I                         519                                                           I
                                                                                                                                                                                                                                                                                        I
                                                                     I                                 I
                                                                                                                                                                 \
                                                                                                                                                                     \                             I
                                                                                                                                                                                                                                                                   266                  I     832
                                                                         I                         I                                                                                           I
                                                                         \                                                                                               I
                                                                                               I                                                                             \             I                                                                                                          ............     701
                                                                             I     663     I                                                                                       691
                                                                                                                                                                                                                                                                                              296
                                                                                   205                                               155                                           254                                                                                                                                 263
                              304                                                                                                                                                                                                    2St                                                      102
                                                                                   95                                                                                              127                                                                                                                                 150




                          2013 Q1                                                2013 Q2                                           2013 Q3                                       2013 Q4                                           2014 Q1                       2014 Q2                    2014 Q3                  2014 Q4
             <10'4          737                                                     205                                               519                                          254                                                708                          489                         296                      263
             10 - 25'1.       304                                                    95                                               155                                          127                                                254                          266                         102                      150
             25 . 50'4        151                                                    93                                               139                                          92                                                  94                          177                         127                       92
             SO - 100'4       62                                                     59                                               101                                          76                                                  91                          312                         81                        74
             >100'4           111                                                   211                                               267                                          142                                                144                          264                         226                      122
             Total

                  1 Includes Branded Genencs
                  Price Increase date baSe<I on AnaJysoorce WAC Increase report from 1/1/2013- 12/1/2014,
                  Price record IS based on NDCJSKU level                                                                                                                                                                                                                                    h SANDO%
                                                                                                                                                                                                                                                                                                o Ncwor1i1 company



            1593. The massive price spikes in the industry may have declined, but the already-high

  prices for most of these drugs did not go down. To date, prices for many of these drugs remain

  at significantly inflated, anti-competitive levels.

            D.       Consciousness Of Guilt

            1594. The Defendants understood that their conduct was illegal. They all made

  consistent efforts to avoid communicating with each other in writing, or to delete written

  electronic communications after they were made. There are numerous examples, discussed

  throughout this Complaint, where executives at the various Defendants stated that they could not

  talk by e-mail, but had additional information that they could only convey personally. This was

  part of a consistent effort by these individuals to avoid putting incriminating information in

  writing, to evade detection.



                                                                                                                                                                                   425
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 439 of 606 PageID #: 3308




          1595. For example, Defendant Kellum of Sandoz was well aware that what he and

  others at Sandoz were doing was illegal. Kellum had received antitrust training and knew that

  conspiring with competitors to fix or raise prices, or to allocate customers or markets, was a

  violation of the antitrust laws. Kellum would routinely admonish Sandoz employees for putting

  anything incriminating into e-mails, and voiced concern that the conduct they were engaging in –

  if discovered – could result in significant liability. As a result of Kellum's admonishments,

  Sandoz employees (including Kellum himself) routinely lied in e-mails about the sources of their

  information to camouflage their conduct, claiming that they learned the information from a

  customer instead of a competitor.

          1596. Similarly, when Defendant Vogel Baylor was asked by a G&W sales executive

  whether she is straightforward with customers regarding the true reason why G&W declines to

  bid to maintain market balance, Vogel-Baylor responded,

                     Further, when Defendant Aprahamian was asked a similar question by a

  colleague – namely to explain what “fair share” meant – he responded, “No emails please.

  Phone call. . . . let’s discuss.”

          1597. Additionally, Defendants took actions to obstruct the Plaintiff States' ongoing

  investigation. Several were speaking frequently at or around the time a subpoena was issued, or

  when the Plaintiff States were engaging in substantive discussions with their counsel. For

  example, on April 16, 2018, David Berthold, the Vice President of Sales at Defendant Lupin,

  signed for a subpoena issued to him by the Plaintiff States. That same day, Berthold called

  Defendant Grauso. The next day, April 17, 2018, Grauso returned the call and the two

  competitors spoke for eleven (11) minutes.




                                                 426
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 440 of 606 PageID #: 3309




         1598. Similarly, on July 17, 2018, the Plaintiff States issued a subpoena to Defendant

  Grauso through his counsel. That same day, Grauso spoke to Defendant Aprahamian for more

  than twelve (12) minutes. The Plaintiff States then scheduled a conference call with Grauso’s

  counsel for July 25, 2018. The day before that call – on July 24, 2018 – Defendant Aprahamian

  spoke to his lawyer, and then shortly thereafter called Grauso. The next day, shortly after a

  conversation between the Plaintiff States and counsel for Grauso, Defendants Aprahamian and

  Grauso spoke again, this time for nearly seven (7) minutes.

         1599. Further, on October 19, 2018, Defendant Orlofski signed for a subpoena issued to

  him by the Plaintiff States. That same day, Orlofski called his attorney. The following Monday,

  October 22, 2018, the attorney called Orlofski back and they spoke for fifteen (15) minutes.

  Less than two hours later, Defendant Orlofski called Defendant Grauso and they spoke for nearly

  thirty-two (32) minutes. The next day, October 23, 2018, Orlofski and Grauso spoke again for

  more than seven (7) minutes. Before these calls, the two competitors had not spoken since June

  2, 2018.

         1600. In another example, K.K., a Director of Sales and Marketing at Defendant G&W,

  received a subpoena from the Plaintiff States on July 28, 2017. The next day, July 29, 2017,

  K.K. called his former supervisor at G&W – Defendant Vogel-Baylor. K.K. called Vogel-

  Baylor again on July 30, 2017 and they spoke for ten (10) minutes. On August 2, 2017, Vogel-

  Baylor called K.K. and they spoke for thirty-three (33) minutes. Later that month, on August 23,

  2017, the Plaintiff States spoke with K.K.’s attorney regarding the investigative subpoena. The

  next day, August 24, 2017, K.K. called Defendant Vogel-Baylor and they spoke for twelve (12)

  minutes.




                                                 427
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 441 of 606 PageID #: 3310




  V.     PURCHASES OF GENERIC PHARMACEUTICALS THROUGH MMCAP

         1601. During the relevant period, state, local, municipal, and other state and non-state

  governmental entities purchased and Defendant manufacturers sold generic pharmaceuticals

  through a process operationalized by the Minnesota Multistate Contracting Alliance for

  Pharmacy (“MMCAP”).

         1602. Every state can be and is a member of MMCAP. Subject to criteria established by

  MMCAP and the member state, state entities, and non-state governmental entities such as

  counties, cities, towns, villages, public school districts, public authorities, and public benefit

  corporations, can use MMCAP’s process.

         1603. MMCAP enters into agreements with generic drug manufacturers and service

  providers that operationalize the process for purchasing, distributing, and paying for generic

  pharmaceuticals by and for those state and non-state governmental entities.

         1604. MMCAP agreements and member state processes/agreements contain provisions

  that assign to the state claims the contracting party may possess under federal and state antitrust

  laws. Thus, the state stands in the shoes of the contracting party for purposes of alleging federal

  and state antitrust claims.

         1605. Plaintiff States asserting damage claims relating to purchases made through the

  MMCAP process here assume the rights of those contracting parties to assert claims arising out

  of Defendants’ activities alleged in this Complaint, including the right to recover damages

  flowing from Defendants’ illegal conduct.

  VI.    TRADE AND COMMERCE

         1606. At all times relevant to this Complaint, the activities of the Defendants in

  manufacturing, selling, and distributing generic drugs, including but not limited to those



                                                   428
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 442 of 606 PageID #: 3311




  identified herein, among others, were in the regular, continuous and substantial flow of interstate

  trade and commerce and have had and continue to have a substantial effect upon interstate

  commerce. The Defendants' activities also had and continue to have a substantial effect upon the

  trade and commerce within each of the Plaintiff States.

  VII.   MARKET EFFECTS

         1607. The acts and practices of the Defendants have had the purpose or effect, or the

  tendency or capacity, of unreasonably restraining competition and injuring competition by

  preventing competition for the numerous generic drugs identified herein and have directly

  resulted in an increase in consumer prices for those drugs.

         1608. By unreasonably and illegally restraining competition for the generic drugs

  identified herein, Defendants have deprived the Plaintiff States and their consumers of the

  benefits of competition that the federal and state antitrust laws, consumer protection laws and/or

  unfair competition statutes and related state laws are designed to promote, preserve, and protect.

         1609. As a direct and proximate result of the unlawful conduct alleged above, the

  Plaintiff States and consumers were not and are not able to purchase or pay reimbursements for

  purchases of the various generic drugs identified herein at prices determined by a market

  unhindered by the impact of Defendants' anticompetitive behavior. Instead, they have been and

  continue to be forced to pay artificially high prices. Consequently, they have suffered substantial

  injury in their business and property in that, inter alia, they have paid more and continue to pay

  more for the various generic drugs identified herein than they would have paid in an otherwise

  competitive market.

         1610. As a direct and proximate cause of the unlawful conduct alleged above, the

  general economies of the Plaintiff States have sustained injury and the Plaintiff States are



                                                  429
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 443 of 606 PageID #: 3312




  threatened with continuing injury to their business and property unless the Defendants are

  enjoined from continuing their unlawful conduct.

            1611. Plaintiff States do not have an adequate remedy at law.

            1612. All conditions precedent necessary to the filing of this action have been fulfilled,

  waived, or excused.

  VIII. CAUSES OF ACTION

   COUNT ONE (BY ALL PLAINTIFF STATES AGAINST DEFENDANT SANDOZ AND
      ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1613. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1614. Defendant Sandoz entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for numerous generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                           Adapalene Cream
                           Alclometasone Dipropionate Cream
                           Alclometasone Dipropionate Ointment
                           Betamethasone Dipropionate Cream
                           Betamethasone Dipropionate Lotion
                           Betamethasone Valerate Cream
                           Betamethasone Valerate Lotion
                           Betamethasone Valerate Ointment
                           Bromocriptine Mesylate Tablets
                           Calcipotriene Betamethasone Dipropionate Ointment
                           Calcipotriene Solution
                           Carbamazepine ER Tablet
                           Cefpodoxime Proxetil Oral Suspension


                                                    430
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 444 of 606 PageID #: 3313




                   Cefpodoxime Proxetil Tablets
                   Chlorpromazine HCL Tablets
                   Cholestyramine (with Sugar) Powder
                   Cholestyramine/Aspartame Powder
                   Ciclopirox Shampoo
                   Ciclopirox Solution
                   Clindamycin Phosphate Cream
                   Clindamycin Phosphate Gel
                   Clindamycin Phosphate Lotion
                   Clindamycin Phosphate Solution
                   Clobetasol Propionate Cream
                   Clobetasol Propionate Emollient Cream
                   Clobetasol Propionate Gel
                   Clobetasol Propionate Ointment
                   Clobetasol Propionate Solution
                   Clotrimazole Cream
                   Clotrimazole Betamethasone Dipropionate Cream
                   Clotrimazole Betamethasone Dipropionate Lotion
                   Desonide Lotion
                   Desonide Ointment
                   Desoximetasone Ointment
                   Econazole Nitrate Cream
                   Eplerenone Tablets
                   Erythromycin Base/Ethyl Alcohol Solution
                   Fluocinolone Acetonide Cream
                   Fluocinolone Acetonide Ointment
                   Fluocinonide .1% Cream
                   Fluocinonide Gel
                   Fluocinonide Ointment
                   Fluocinonide Solution
                   Fluticasone Propionate Lotion
                   Griseofulvin Microsize Tablets
                   Halobetasol Propionate Cream
                   Imiquimod Cream
                   Ketoconazole Cream
                   Latanoprost Drops
                   Lidocaine Ointment
                   Methazolamide Tablets
                   Methylphenidate HCL Tablets
                   Methylphenidate HCL ER Tablets
                   Metronidazole Cream
                   Metronidazole .75% Gel
                   Metronidazole 1% Gel

                                          431
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 445 of 606 PageID #: 3314




                          Metronidazole Lotion
                          Nafcillin Sodium Injectable Vials
                          Nystatin Ointment
                          Nystatin Triamcinolone Cream
                          Nystatin Triamcinolone Ointment
                          Oxacillin Sodium Injectable Vials
                          Pioglitazone HCL Metformin HCL Tablets
                          Tacrolimus Ointment
                          Terconazole Cream
                          Triamcinolone Acetonide Cream
                          Triamcinolone Acetonide Ointment


         1615. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Sandoz and its competitors, including many of the corporate Defendants herein.

  These agreements have eliminated any meaningful form of price competition in the market for

  numerous generic drugs, including those identified herein.

         1616. The conspiracies substantially affected and still affect interstate commerce.

         1617. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1618. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Sandoz has enjoyed ill-gotten gains from the

  sales of these generic drugs.

         1619. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic
                                                   432
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 446 of 606 PageID #: 3315




  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

   COUNT TWO (BY ALL PLAINTIFF STATES AGAINST DEFENDANT TARO AND
      ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1620. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1621. Defendant Taro entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for numerous generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                             Acetazolamide Tablets
                             Alclometasone Dipropionate Cream
                             Alclometasone Dipropionate Ointment
                             Ammonium Lactate Cream
                             Ammonium Lactate Lotion
                             Betamethasone Dipropionate Cream
                             Betamethasone Dipropionate Lotion
                             Betamethasone Valerate Cream
                             Carbamazepine ER Tablet
                             Clindamycin Phosphate Solution
                             Clobetasol Propionate Cream
                             Clobetasol Propionate Emollient Cream
                             Clobetasol Propionate Gel
                             Clobetasol Propionate Ointment
                             Clobetasol Propionate Solution
                             Clotrimazole 1% Cream
                             Clotrimazole Betamethasone Dipropionate Cream
                             Clotrimazole Betamethasone Dipropionate Lotion
                             Desonide Cream

                                                    433
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 447 of 606 PageID #: 3316




                           Desonide Ointment
                           Desoximetasone Ointment
                           Econazole Nitrate Cream
                           Fluocinonide .1% Cream
                           Fluocinonide Gel
                           Fluocinonide Ointment
                           Fluocinonide Solution
                           Halobetasol Propionate Cream
                           Halobetasol Propionate Ointment
                           Hydrocortisone Valerate Cream
                           Imiquimod Cream
                           Ketoconazole Cream
                           Lidocaine Ointment
                           Metronidazole .75% Gel
                           Metronidazole 1% Gel
                           Nystatin Triamcinolone Cream
                           Nystatin Triamcinolone Ointment
                           Phenytoin Sodium ER Capsules
                           Terconazole Cream
                           Triamcinolone Acetonide Paste


         1622. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Taro and its competitors, including many of the corporate Defendants herein. These

  agreements have eliminated any meaningful form of price competition in the market for

  numerous generic drugs, including those identified herein.

         1623. The conspiracies substantially affected and still affect interstate commerce.

         1624. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1625. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

                                                 434
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 448 of 606 PageID #: 3317




  herein, at supra-competitive prices, and Defendant Taro has enjoyed ill-gotten gains from the

  sales of these generic drugs.

            1626. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

   COUNT THREE (BY ALL PLAINTIFF STATES AGAINST DEFENDANT PERRIGO
    AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1627. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1628. Defendant Perrigo entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for numerous generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                           Adapalene Cream
                           Ammonium Lactate Cream
                           Ammonium Lactate Lotion
                           Betamethasone Dipropionate Lotion
                           Bromocriptine Mesylate Tablets
                           Calcipotriene Betamethasone Dipropionate Ointment
                           Ciclopirox Cream
                           Ciclopirox Shampoo
                           Ciclopirox Solution
                           Clindamycin Phosphate Solution

                                                    435
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 449 of 606 PageID #: 3318




                         Desonide Cream
                         Desonide Ointment
                         Econazole Nitrate Cream
                         Erythromycin Base/Ethyl Alcohol Solution
                         Fluocinonide .1% Cream
                         Fluticasone Propionate Lotion
                         Halobetasol Propionate Cream
                         Halobetasol Propionate Ointment
                         Hydrocortisone Acetate Suppositories
                         Hydrocortisone Valerate Cream
                         Imiquimod Cream
                         Methazolamide Tablets
                         Nystatin Ointment
                         Prochlorperazine Maleate Suppositories
                         Promethazine HCL Suppositories
                         Tacrolimus Ointment
                         Triamcinolone Acetonide Cream
                         Triamcinolone Acetonide Ointment


         1629. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Perrigo and its competitors, including many of the corporate Defendants herein.

  These agreements have eliminated any meaningful form of price competition in the market for

  numerous generic drugs, including those identified herein.

         1630. The conspiracies substantially affected and still affect interstate commerce.

         1631. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1632. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified



                                                  436
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 450 of 606 PageID #: 3319




  herein, at supra-competitive prices, and Defendant Perrigo has enjoyed ill-gotten gains from the

  sales of these generic drugs.

            1633. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

   COUNT FOUR (BY ALL PLAINTIFF STATES AGAINST DEFENDANT G&W AND
      ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1634. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1635. Defendant G&W entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for numerous generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                             Betamethasone Valerate Lotion
                             Calcipotriene Solution
                             Ciclopirox Cream
                             Ciclopirox Solution
                             Ethambutol HCL Tablets
                             Fluocinolone Acetonide Cream
                             Fluocinolone Acetonide Ointment
                             Fluocinonide Gel
                             Halobetasol Propionate Cream
                             Halobetasol Propionate Ointment

                                                    437
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 451 of 606 PageID #: 3320




                            Hydrocortisone Acetate Suppositories
                            Ketoconazole Cream
                            Metronidazole Cream
                            Metronidazole .75% Gel
                            Mometasone Furoate Cream
                            Mometasone Furoate Ointment
                            Mometasone Furoate Solution
                            Prochlorperazine Maleate Suppositories
                            Promethazine HCL Suppositories


         1636. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant G&W and its competitors, including many of the corporate Defendants herein. These

  agreements have eliminated any meaningful form of price competition in the market for

  numerous generic drugs, including those identified herein.

         1637. The conspiracies substantially affected and still affect interstate commerce.

         1638. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1639. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant G&W has enjoyed ill-gotten gains from the

  sales of these generic drugs.

         1640. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

                                                   438
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 452 of 606 PageID #: 3321




  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

  COUNT FIVE (BY ALL PLAINTIFF STATES AGAINST DEFENDANT ACTAVIS AND
      ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1641. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1642. Defendant Actavis entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for numerous generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                             Ammonium Lactate Cream
                             Ammonium Lactate Lotion
                             Betamethasone Valerate Ointment
                             Ciclopirox Shampoo
                             Clotrimazole Betamethasone Dipropionate Cream
                             Desonide Lotion
                             Fluocinonide Solution
                             Methylphenidate HCL Tablets
                             Methylphenidate HCL ER Tablets
                             Metronidazole Cream
                             Metronidazole Lotion
                             Nystatin Ointment
                             Promethazine HCL Suppositories
                             Terconazole Cream


            1643. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Actavis and its competitors, including many of the corporate Defendants herein.

                                                    439
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 453 of 606 PageID #: 3322




  These agreements have eliminated any meaningful form of price competition in the market for

  numerous generic drugs, including those identified herein.

            1644. The conspiracies substantially affected and still affect interstate commerce.

            1645. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1646. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Actavis has enjoyed ill-gotten gains from the

  sales of these generic drugs.

            1647. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

   COUNT SIX (BY ALL PLAINTIFF STATES AGAINST DEFENDANT GLENMARK
    AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1648. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.




                                                    440
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 454 of 606 PageID #: 3323




         1649. Defendant Glenmark entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for certain generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                                 Alclometasone Dipropionate Cream
                                 Alclometasone Dipropionate Ointment
                                 Ciclopirox Cream
                                 Desoximetasone Ointment
                                 Fluocinonide .1% Cream
                                 Fluticasone Propionate Lotion
                                 Mometasone Furoate Cream
                                 Mometasone Furoate Ointment
                                 Mometasone Furoate Solution


         1650. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Glenmark and its competitors, including many of the corporate Defendants herein.

  These agreements have eliminated any meaningful form of price competition in the market for

  certain generic drugs, including those identified herein.

         1651. The conspiracies substantially affected and still affect interstate commerce.

         1652. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1653. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for certain generic drugs, including those identified



                                                  441
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 455 of 606 PageID #: 3324




  herein, at supra-competitive prices, and Defendant Glenmark has enjoyed ill-gotten gains from

  the sales of these generic drugs.

            1654. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

   COUNT SEVEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANTS PFIZER
  AND GREENSTONE AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
    AND SEVERAL LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE
   MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                  OF SECTION 1 OF THE SHERMAN ACT

            1655. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1656. Defendants Pfizer and Greenstone entered into agreements with various

  competitors to allocate customers and divide markets in accordance with the principles of fair

  share discussed above, to fix and raise prices, and to rig bids, for certain generic drugs. The

  details regarding these anticompetitive agreements are discussed throughout this Complaint. The

  generic drugs subject to these market allocation and price-fixing agreements include at least the

  following:

                                      Clindamycin Phosphate Cream
                                      Clindamycin Phosphate Gel
                                      Clindamycin Phosphate Lotion
                                      Clindamycin Phosphate Solution
                                      Eplerenone Tablets
                                      Latanoprost Drops




                                                    442
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 456 of 606 PageID #: 3325




         1657. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendants Pfizer and Greenstone and their competitors, including many of the corporate

  Defendants herein. These agreements have eliminated any meaningful form of price competition

  in the market for certain generic drugs, including those identified herein.

         1658. The conspiracies substantially affected and still affect interstate commerce.

         1659. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1660. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for certain generic drugs, including those identified

  herein, at supra-competitive prices, and Defendants Pfizer and Greenstone have enjoyed ill-

  gotten gains from the sales of these generic drugs.

         1661. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.




                                                   443
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 457 of 606 PageID #: 3326




  COUNT EIGHT (BY ALL PLAINTIFF STATES AGAINST DEFENDANT AUROBINDO
    AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1662. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1663. Defendant Aurobindo entered into agreements with various competitors to

  allocate customers and divide markets in accordance with the principles of fair share discussed

  above, to fix and raise prices, and to rig bids, for certain generic drugs. The details regarding

  these anticompetitive agreements are discussed throughout this Complaint. The generic drugs

  subject to these market allocation and price-fixing agreements include at least the following:

                                  Nafcillin Sodium Injectable Vials
                                  Oxacillin Sodium Injectable Vials
                                  Cefpodoxime Proxetil Oral Suspension
                                  Cefpodoxime Proxetil Tablets
                                  Pioglitazone HCL Metformin HCL Tablets


            1664. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Aurobindo and its competitors, including many of the corporate Defendants herein.

  These agreements have eliminated any meaningful form of price competition in the market for

  certain generic drugs, including those identified herein.

            1665. The conspiracies substantially affected and still affect interstate commerce.

            1666. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.



                                                    444
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 458 of 606 PageID #: 3327




            1667. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for certain generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Aurobindo has enjoyed ill-gotten gains from

  the sales of these generic drugs.

            1668. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

            1669. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1670. Defendant Mylan entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for certain generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                                  Bromocriptine Mesylate Tablets
                                  Phenytoin Sodium ER Capsules
                                  Pioglitazone HCL Metformin HCL Tablets


            1671. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Mylan and its competitors, including many of the corporate Defendants herein. These

                                                    445
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 459 of 606 PageID #: 3328




  agreements have eliminated any meaningful form of price competition in the market for certain

  generic drugs, including those identified herein.

            1672. The conspiracies substantially affected and still affect interstate commerce.

            1673. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1674. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for certain generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Mylan has enjoyed ill-gotten gains from the

  sales of these generic drugs.

            1675. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.


   COUNT NINE (BY ALL PLAINTIFF STATES AGAINST DEFENDANT MYLAN AND
      ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1676. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.




                                                    446
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 460 of 606 PageID #: 3329




         1677. Defendant Mylan entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for certain generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                               Bromocriptine Mesylate Tablets
                               Phenytoin Sodium ER Capsules
                               Pioglitazone HCL Metformin HCL Tablets


         1678. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Mylan and its competitors, including many of the corporate Defendants herein. These

  agreements have eliminated any meaningful form of price competition in the market for certain

  generic drugs, including those identified herein.

         1679. The conspiracies substantially affected and still affect interstate commerce.

         1680. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1681. As a direct and proximate result of these agreements, Plaintiff States, governmental

  entities, and/or consumers have been injured in their business or property because they have had

  to purchase or reimburse for certain generic drugs, including those identified herein, at supra-

  competitive prices, and Defendant Mylan has enjoyed ill-gotten gains from the sales of these

  generic drugs.

         1682. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

                                                  447
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 461 of 606 PageID #: 3330




  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

  COUNT TEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT SUN AND ALL
  OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL LIABILITY) –
   HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX PRICES FOR
               MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

            1683. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1684. Defendant Sun entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for certain generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                                      Methylphenidate HCL Tablets
                                      Methylphenidate HCL ER Tablets
                                      Phenytoin Sodium ER Capsules


            1685. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Sun and its competitors, including several of the corporate Defendants herein. These

  agreements have eliminated any meaningful form of price competition in the market for certain

  generic drugs, including those identified herein.

            1686. The conspiracies substantially affected and still affect interstate commerce.



                                                    448
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 462 of 606 PageID #: 3331




            1687. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1688. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for certain generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Sun has enjoyed ill-gotten gains from the

  sales of these generic drugs.

            1689. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

      COUNT ELEVEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
   MALLINCKRODT AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT
    AND SEVERAL LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE
   MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                  OF SECTION 1 OF THE SHERMAN ACT

            1690. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1691. Defendant Mallinckrodt entered into agreements with various competitors to

  allocate customers and divide markets in accordance with the principles of fair share discussed

  above, and to fix and raise prices, and rig bids, for certain drugs. The details regarding these




                                                    449
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 463 of 606 PageID #: 3332




  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                                      Methylphenidate HCL Tablets
                                      Methylphenidate HCL ER Tablets


            1692. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Mallinckrodt and its competitors. These agreements have eliminated any meaningful

  form of price competition in the market for certain generic drugs, including those identified

  herein.

            1693. The conspiracies substantially affected and still affect interstate commerce.

            1694. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1695. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for certain generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Mallinckrodt has enjoyed ill-gotten gains

  from the sales of these generic drugs.

            1696. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the




                                                   450
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 464 of 606 PageID #: 3333




  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.


  COUNT TWELVE (BY ALL PLAINTIFF STATES AGAINST DEFENDANT VALEANT
    AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1697. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1698. Defendant Valeant entered into agreements with various competitors to allocate

  customers and divide markets in accordance with the principles of fair share discussed above, to

  fix and raise prices, and to rig bids, for certain generic drugs. The details regarding these

  anticompetitive agreements are discussed throughout this Complaint. The generic drugs subject

  to these market allocation and price-fixing agreements include at least the following:

                                  Latanoprost Drops
                                  Fluocinonide .1% Cream


            1699. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Valeant and its competitors, including several of the corporate Defendants herein.

  These agreements have eliminated any meaningful form of price competition in the market for

  certain generic drugs, including those identified herein.

            1700. The conspiracies substantially affected and still affect interstate commerce.

            1701. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

                                                    451
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 465 of 606 PageID #: 3334




            1702. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for certain generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Valeant has enjoyed ill-gotten gains from the

  sales of these generic drugs.

            1703. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

     COUNT THIRTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
  WOCKHARDT AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND
  SEVERAL LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
     AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

            1704. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1705. Defendant Wockhardt entered into agreements with various competitors to

  allocate customers and divide markets in accordance with the principles of fair share discussed

  above, to fix and raise prices, and to rig bids, for certain generic drugs. The details regarding

  these anticompetitive agreements are discussed throughout this Complaint. The generic drugs

  subject to these market allocation and price-fixing agreements include at least the following:

                                  Clobetasol Propionate Solution
                                  Erythromycin Base/Ethyl Alcohol Solution




                                                    452
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 466 of 606 PageID #: 3335




         1706. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Wockhardt and its competitors, including several of the corporate Defendants herein.

  These agreements have eliminated any meaningful form of price competition in the market for

  certain generic drugs, including those identified herein.

         1707. The conspiracies substantially affected and still affect interstate commerce.

         1708. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1709. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for certain generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Wockhardt has enjoyed ill-gotten gains from

  the sales of these generic drugs.

         1710. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.




                                                   453
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 467 of 606 PageID #: 3336




     COUNT FOURTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
    AMNEAL AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND
  SEVERAL LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
      AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

            1711. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1712. Defendant Amneal entered into agreements with Defendants Taro, Mylan, and

  Sun to allocate and divide customers within the market for the generic drug Phenytoin Sodium

  ER Capsules in accordance with the principles of fair share discussed above, and to fix and raise

  prices, and rig bids, for that drug. The details regarding these anticompetitive agreements are

  discussed earlier in this Complaint.

            1713. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Amneal and its competitors. These agreements have eliminated any meaningful form

  of price competition in the market for Phenytoin Sodium ER Capsules.

            1714. The conspiracies substantially affected and still affect interstate commerce.

            1715. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1716. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for Phenytoin Sodium ER Capsules at supra-competitive

  prices, and Defendant Amneal has enjoyed ill-gotten gains from the sales of that drug.




                                                    454
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 468 of 606 PageID #: 3337




            1717. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

  COUNT FIFTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT LANNETT
    AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1718. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1719. Defendant Lannett entered into agreements with Defendant Taro to allocate and

  divide customers within the market for the generic drug Acetazolamide Tablets in accordance

  with the principles of fair share discussed above, and to fix and raise prices, and rig bids, for that

  drug on multiple occasions. The details regarding these anticompetitive agreements are

  discussed earlier in this Complaint.

            1720. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Lannett and Defendant Taro. These agreements have eliminated any meaningful form

  of price competition in the market for Acetazolamide Tablets.

            1721. The conspiracies substantially affected and still affect interstate commerce.




                                                    455
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 469 of 606 PageID #: 3338




            1722. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1723. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for Acetazolamide Tablets at supra-competitive prices,

  and Defendant Lannett has enjoyed ill-gotten gains from the sales of that drug.

            1724. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.

    COUNT SIXTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT LUPIN
    AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND SEVERAL
   LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND FIX
          PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                      SECTION 1 OF THE SHERMAN ACT

            1725. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1726. Defendant Lupin entered into an agreement with Defendant G&W to allocate and

  divide customers within the market for the generic drug Ethambutol HCL Tablets in accordance

  with the principles of fair share discussed above, and to fix and raise prices, and rig bids, for that

  drug. The details regarding this anticompetitive agreement are discussed earlier in this

  Complaint.



                                                    456
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 470 of 606 PageID #: 3339




            1727. The agreement is facially anticompetitive because it allocates customers for the

  marketing and sale of generic drugs, artificially raises prices, and limits competition between

  Defendant Lupin and Defendant G&W. This agreement has eliminated any meaningful form of

  price competition in the market for Ethambutol HCL Tablets.

            1728. This conspiracy substantially affected and still affect interstate commerce.

            1729. The agreement constitutes an unreasonable restraint of trade that is per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of the agreement.

            1730. As a direct and proximate result of the agreement, Plaintiff States, governmental

  entities, and/or consumers have been injured in their business or property because they have had

  to purchase or reimburse for Ethambutol HCL Tablets at supra-competitive prices, and

  Defendant Lupin has enjoyed ill-gotten gains from the sales of this drug.

            1731. The agreement was part of an overarching conspiracy among all of the corporate

  Defendants named in this Complaint to unreasonably restrain trade in the generic pharmaceutical

  industry, and to artificially fix, raise, stabilize, and control the prices for generic drugs, including

  those identified herein. As participants in the overarching conspiracy, the corporate Defendants

  are jointly and severally liable for any harm caused as a result of the conspiracy.

    COUNT SEVENTEEN (BY ALL PLAINTIFF STATES AGAINST DEFENDANT
   TELIGENT AND ALL OTHER CORPORATE DEFENDANTS UNDER JOINT AND
  SEVERAL LIABILITY) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
     AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

            1732. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.




                                                    457
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 471 of 606 PageID #: 3340




         1733. Defendant Teligent into agreements with various competitors to allocate and

  divide customers within the market for the generic drug Econazole Nitrate Cream in accordance

  with the principles of fair share discussed above, and to fix and raise prices, and rig bids, for that

  drug. The details regarding these anticompetitive agreements are discussed earlier in this

  Complaint.

         1734. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Teligent and its competitors. These agreements have eliminated any meaningful form

  of price competition in the market for Econazole Nitrate Cream.

         1735. The conspiracies substantially affected and still affect interstate commerce.

         1736. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1737. As a direct and proximate result of these agreements, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for Econazole Nitrate Cream at supra-competitive prices,

  and Defendant Teligent has enjoyed ill-gotten gains from the sales of that drug.

         1738. These agreements were part of an overarching conspiracy among all of the

  corporate Defendants named in this Complaint to unreasonably restrain trade in the generic

  pharmaceutical industry, and to artificially fix, raise, stabilize, and control the prices for generic

  drugs, including those identified herein. As participants in the overarching conspiracy, the

  corporate Defendants are jointly and severally liable for any harm caused as a result of the

  conspiracy.



                                                   458
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 472 of 606 PageID #: 3341




   COUNT EIGHTEEN (BY CERTAIN PLAINTIFF STATES14 AGAINST DEFENDANT
   ARA APRAHAMIAN) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
             AND FIX PRICES FOR MULTIPLE GENERIC DRUGS
            IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT

            1739. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1740. Beginning at least as early as 2012, Defendant Aprahamian took active steps to

  facilitate market allocation and price fixing agreements between Defendants Actavis and/or Taro

  and their competitors involving numerous generic drugs, as discussed herein.

            1741. Defendant Aprahamian participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at Actavis and/or Taro to communicate with

  competitors, or tacitly approving of those communications by other Actavis and/or Taro

  employees about market entry, loss of exclusivity, price increases, supply disruptions, and other

  significant markets events affecting Defendants Actavis and/or Taro and their competitors.

            1742. These communications resulted in agreements between Defendants Actavis and/or

  Taro and various competitors to allocate customers and divide markets in accordance with the

  principles of fair share discussed above, to fix and raise prices, and to rig bids, for numerous

  generic drugs. The details regarding these anticompetitive agreements are discussed throughout

  this Complaint. The generic drugs subject to these market allocation and price-fixing agreements

  include at least the following:

                             Acetazolamide Tablets
                             Alclometasone Dipropionate Cream
                             Alclometasone Dipropionate Ointment
                             Ammonium Lactate Cream
                             Ammonium Lactate Lotion
                             Betamethasone Dipropionate Cream

  14
    All Plaintiff States join in Counts Eighteen through Twenty-Seven against the Individual
  Defendants except: District of Columbia, New Hampshire, Tennesee, and Wisconsin.
                                                    459
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 473 of 606 PageID #: 3342




                           Betamethasone Dipropionate Lotion
                           Betamethasone Valerate Cream
                           Betamethasone Valerate Ointment
                           Carbamazepine ER Tablet
                           Ciclopirox Shampoo
                           Clindamycin Phosphate Solution
                           Clobetasol Propionate Cream
                           Clobetasol Propionate Emollient Cream
                           Clobetasol Propionate Gel
                           Clobetasol Propionate Ointment
                           Clobetasol Propionate Solution
                           Clotrimazole 1% Cream
                           Clotrimazole Betamethasone Dipropionate Cream
                           Clotrimazole Betamethasone Dipropionate Lotion
                           Desonide Cream
                           Desonide Lotion
                           Desonide Ointment
                           Desoximetasone Ointment
                           Econazole Nitrate Cream
                           Fluocinonide .1% Cream
                           Fluocinonide Gel
                           Fluocinonide Ointment
                           Fluocinonide Solution
                           Halobetasol Propionate Cream
                           Halobetasol Propionate Ointment
                           Hydrocortisone Valerate Cream
                           Ketoconazole Cream
                           Lidocaine Ointment
                           Methylphenidate HCL Tablets
                           Methylphenidate HCL ER Tablets
                           Metronidazole 1% Gel
                           Nystatin Triamcinolone Cream
                           Nystatin Triamcinolone Ointment
                           Nystatin Ointment
                           Phenytoin Sodium ER Capsules
                           Terconazole Cream
                           Triamcinolone Acetonide Paste


         1743. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between



                                                 460
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 474 of 606 PageID #: 3343




  Defendant Actavis and/or Taro and their competitors. These agreements have eliminated any

  meaningful form of price competition in the market for numerous generic drugs, including those

  identified herein.

            1744. The conspiracies substantially affected and still affect interstate commerce.

            1745. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1746. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Aprahamian has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

            1747. As a participant in the agreements identified above, Defendant Aprahamian is

  jointly and severally liable for any harm caused as a result of those conspiracies.

    COUNT NINETEEN (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
     MITCHELL BLASHINSKY) – HORIZONTAL CONSPIRACY TO ALLOCATE
         MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS
             IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT

            1748. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1749. Beginning at least as early as 2011, Defendant Blashinsky took active steps to

  facilitate market allocation and price fixing agreements between Defendants Taro and/or

  Glenmark and their competitors involving numerous generic drugs, as discussed herein.

            1750. Defendant Blashinsky participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at Taro and/or Glenmark to communicate with

                                                    461
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 475 of 606 PageID #: 3344




  competitors, or tacitly approving of those communications by other Taro and/or Glenmark

  employees about market entry, loss of exclusivity, price increases, supply disruptions, and other

  significant markets events affecting Defendants Taro and/or Glenmark and their competitors.

         1751. These communications resulted in agreements between Defendants Taro and/or

  Glenmark and various competitors to allocate customers and divide markets in accordance with

  the principles of fair share discussed above, to fix and raise prices, and to rig bids, for numerous

  generic drugs. The details regarding these anticompetitive agreements are discussed throughout

  this Complaint. The generic drugs subject to these market allocation and price-fixing agreements

  include at least the following:

                            Acetazolamide Tablets
                            Alclometasone Dipropionate Cream
                            Alclometasone Dipropionate Ointment
                            Clotrimazole Betamethasone Dipropionate Cream
                            Clotrimazole Betamethasone Dipropionate Lotion
                            Desoximetasone Ointment
                            Fluticasone Propionate Lotion
                            Metronidazole .75% Gel


         1752. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendants Taro and/or Glenmark and their competitors. These agreements have eliminated any

  meaningful form of price competition in the market for numerous generic drugs, including those

  identified herein.

         1753. The conspiracies substantially affected and still affect interstate commerce.

         1754. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.


                                                  462
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 476 of 606 PageID #: 3345




            1755. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Blashinsky has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

            1756. As a participant in the agreements identified above, Defendant Blashinsky is

  jointly and severally liable for any harm caused as a result of those conspiracies.

    COUNT TWENTY (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
   DOUGLAS BOOTHE) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS
      AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

            1757. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1758. Beginning as early as 2012, Defendant Boothe took active steps to facilitate

  market allocation and price fixing agreements between Defendant Perrigo and its competitors

  involving numerous generic drugs, as discussed herein.

            1758. Defendant Boothe participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at Perrigo to communicate with competitors,

  or tacitly approving of those communications by other Perrigo employees about market entry,

  loss of exclusivity, price increases, supply disruptions, and other significant markets events

  affecting Defendant Perrigo and its competitors.

            1760. These communications resulted in agreements between Defendant Perrigo and

  various competitors to allocate customers and divide markets in accordance with the principles

  of fair share discussed above, to fix and raise prices, and to rig bids, for numerous generic drugs.

  The details regarding these anticompetitive agreements are discussed throughout this Complaint.

                                                    463
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 477 of 606 PageID #: 3346




  The generic drugs subject to these market allocation and price-fixing agreements include at least

  the following:

                         Adapalene Cream
                         Ammonium Lactate Cream
                         Ammonium Lactate Lotion
                         Bromocriptine Mesylate Tablets
                         Calcipotriene Betamethasone Dipropionate Ointment
                         Ciclopirox Cream
                         Ciclopirox Solution
                         Clindamycin Phosphate Solution
                         Desonide Cream
                         Desonide Ointment
                         Econazole Nitrate Cream
                         Fluticasone Propionate Lotion
                         Halobetasol Propionate Cream
                         Halobetasol Propionate Ointment
                         Hydrocortisone Acetate Suppositories
                         Hydrocortisone Valerate Cream
                         Methazolamide Tablets
                         Prochlorperazine Maleate Suppositories
                         Promethazine HCL Suppositories
                         Tacrolimus Ointment


         1761. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Perrigo and its competitors. These agreements have eliminated any meaningful form

  of price competition in the market for numerous generic drugs, including those identified herein.

         1762. The conspiracies substantially affected and still affect interstate commerce.

         1763. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1764. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

                                                 464
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 478 of 606 PageID #: 3347




  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Boothe has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

            1765. As a participant in the agreements identified above, Defendant Boothe is jointly

  and severally liable for any harm caused as a result of those conspiracies.

  COUNT TWENTY-ONE (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
  JAMES GRAUSO) – HORIZONTAL CONSPIRACY TO ALLOCATE MARKETS AND
       FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                    SECTION 1 OF THE SHERMAN ACT

            1766. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1767. Beginning at least as early as 2010, Defendant Grauso took active steps to

  facilitate market allocation and price fixing agreements between Defendants G&W and/or

  Aurobindo and their competitors involving numerous generic drugs, as discussed herein.

            1768. Defendant Grauso participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at G&W and/or Aurobindo to communicate

  with competitors, or tacitly approving of those communications by other G&W and/or

  Aurobindo employees about market entry, loss of exclusivity, price increases, supply disruptions,

  and other significant markets events affecting Defendants G&W and/or Aurobindo and their

  competitors.

            1769. These communications resulted in agreements between Defendants G&W and/or

  Aurobindo and various competitors to allocate customers and divide markets in accordance with

  the principles of fair share discussed above, to fix and raise prices, and to rig bids, for numerous

  generic drugs. The details regarding these anticompetitive agreements are discussed throughout




                                                    465
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 479 of 606 PageID #: 3348




  this Complaint. The generic drugs subject to these market allocation and price-fixing agreements

  include at least the following:

                                    Betamethasone Valerate Lotion
                                    Nafcillin Sodium Injectable Vials
                                    Oxacillin Sodium Injectable Vials
                                    Calcipotriene Solution
                                    Cefpodoxime Proxetil Oral Suspension
                                    Cefpodoxime Proxetil Tablets
                                    Ciclopirox Cream
                                    Fluocinolone Acetonide Cream
                                    Fluocinolone Acetonide Ointment
                                    Fluocinonide .1% Cream
                                    Metronidazole Cream
                                    Metronidazole .75% Gel
                                    Metronidazole Lotion
                                    Pioglitazone HCL Metformin HCL Tablets


         1770. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendants G&W and/or Aurobindo and their competitors. These agreements have eliminated

  any meaningful form of price competition in the market for numerous generic drugs, including

  those identified herein.

         1771. The conspiracies substantially affected and still affect interstate commerce.

         1772. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1773. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified




                                                     466
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 480 of 606 PageID #: 3349




  herein, at supra-competitive prices, and Defendant Grauso has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

            1774. As a participant in the agreements identified above, Defendant Grauso is jointly

  and severally liable for any harm caused as a result of those conspiracies.

  COUNT TWENTY-TWO (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
     WALTER KACZMAREK) – HORIZONTAL CONSPIRACY TO ALLOCATE
   MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                  OF SECTION 1 OF THE SHERMAN ACT

            1775. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1776. Beginning at least as early as 2010, Defendant Kaczmarek took active steps to

  facilitate market allocation and price fixing agreements between Defendants Fougera and/or

  Mallinckrodt and their competitors involving numerous generic drugs, as discussed herein.

            1777. Defendant Kaczmarek participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at Fougera and/or Mallinckrodt to

  communicate with competitors, or tacitly approving of those communications by other Fougera

  and/or Mallinckrodt employees about market entry, loss of exclusivity, price increases, supply

  disruptions, and other significant markets events affecting Defendants Fougera and/or

  Mallinckrodt and their competitors.

            1778. These communications resulted in agreements between Defendants Fougera

  and/or Mallinckrodt and various competitors to allocate customers and divide markets in

  accordance with the principles of fair share discussed above, to fix and raise prices, and to rig

  bids, for numerous generic drugs. The details regarding these anticompetitive agreements are

  discussed throughout this Complaint. The generic drugs subject to these market allocation and

  price-fixing agreements include at least the following:

                                                    467
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 481 of 606 PageID #: 3350




                           Adapalene Cream
                           Betamethasone Dipropionate Lotion
                           Betamethasone Valerate Lotion
                           Calcipotriene Solution
                           Clindamycin Phosphate Solution
                           Clotrimazole Betamethasone Dipropionate Cream
                           Clotrimazole Betamethasone Dipropionate Lotion
                           Erythromycin Base/Ethyl Alcohol Solution
                           Fluocinolone Acetonide Cream
                           Fluocinolone Acetonide Ointment
                           Fluocinonide Solution
                           Fluticasone Propionate Lotion
                           Imiquimod Cream
                           Lidocaine Ointment
                           Metronidazole Cream
                           Metronidazole .75% Gel
                           Metronidazole Lotion
                           Methylphenidate HCL Tablets
                           Methylphenidate HCL ER Tablets
                           Nystatin Ointment
                           Triamcinolone Acetonide Cream
                           Triamcinolone Acetonide Ointment


         177.    These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendants Fougera and/or Mallinckrodt and their competitors. These agreements have

  eliminated any meaningful form of price competition in the market for numerous generic drugs,

  including those identified herein.

         1780. The conspiracies substantially affected and still affect interstate commerce.

         1781. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1782. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

                                                 468
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 482 of 606 PageID #: 3351




  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Kaczmarek has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

            1783. As a participant in the agreements identified above, Defendant Kaczmarek is jointly

  and severally liable for any harm caused as a result of those conspiracies.

        COUNT TWENTY-THREE (BY CERTAIN PLAINTIFF STATES AGAINST
        DEFENDANT ARMANDO KELLUM) – HORIZONTAL CONSPIRACY TO
      ALLOCATE MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS
             IN VIOLATION OF SECTION 1 OF THE SHERMAN ACT

            1784. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1785. Beginning at least as early as 2012, Defendant Kellum took active steps to

  facilitate market allocation and price fixing agreements between Defendant Sandoz and its

  competitors involving numerous generic drugs, as discussed herein.

            1786. Defendant Kellum participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at Sandoz to communicate with competitors,

  or tacitly approving of those communications by other Sandoz employees about market entry,

  loss of exclusivity, price increases, supply disruptions, and other significant markets events

  affecting Defendant Sandoz and its competitors.

            1787. These communications resulted in agreements between Defendant Sandoz and

  various competitors to allocate customers and divide markets in accordance with the principles

  of fair share discussed above, to fix and raise prices, and to rig bids, for numerous generic drugs.

  The details regarding these anticompetitive agreements are discussed throughout this Complaint.

  The generic drugs subject to these market allocation and price-fixing agreements include at least

  the following:

                                                    469
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 483 of 606 PageID #: 3352




                    Adapalene Cream
                    Alclometasone Dipropionate Cream
                    Alclometasone Dipropionate Ointment
                    Betamethasone Dipropionate Cream
                    Betamethasone Dipropionate Lotion
                    Betamethasone Valerate Cream
                    Betamethasone Valerate Ointment
                    Bromocriptine Mesylate Tablets
                    Calcipotriene Betamethasone Dipropionate Ointment
                    Carbamazepine ER Tablet
                    Cefpodoxime Proxetil Oral Suspension
                    Cefpodoxime Proxetil Tablets
                    Chlorpromazine HCL Tablets
                    Cholestyramine (with Sugar) Powder
                    Cholestyramine/Aspartame Powder
                    Clindamycin Phosphate Solution
                    Ciclopirox Shampoo
                    Ciclopirox Solution
                    Clindamycin Phosphate Cream
                    Clindamycin Phosphate Gel
                    Clindamycin Phosphate Lotion
                    Clindamycin Phosphate Solution
                    Clobetasol Propionate Cream
                    Clobetasol Propionate Emollient Cream
                    Clobetasol Propionate Gel
                    Clobetasol Propionate Ointment
                    Clobetasol Propionate Solution
                    Clotrimazole Cream
                    Desonide Lotion
                    Desonide Ointment
                    Desoximetasone Ointment
                    Econazole Nitrate Cream
                    Eplerenone Tablets
                    Fluocinonide .1% Cream
                    Fluocinonide Ointment
                    Fluticasone Propionate Lotion
                    Griseofulvin Microsize Tablets
                    Halobetasol Propionate Cream
                    Imiquimod Cream
                    Ketoconazole Cream
                    Latanoprost Drops
                    Lidocaine Ointment
                    Methazolamide Tablets

                                           470
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 484 of 606 PageID #: 3353




                         Methylphenidate HCL Tablets
                         Methylphenidate HCL ER Tablets
                         Metronidazole .75% Gel
                         Metronidazole 1% Gel
                         Nafcillin Sodium Injectable Vials
                         Nystatin Triamcinolone Cream
                         Nystatin Triamcinolone Ointment
                         Oxacillin Sodium Injectable Vials
                         Pioglitazone HCL Metformin HCL Tablets
                         Tacrolimus Ointment
                         Terconazole Cream


         1788. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Sandoz and its competitors. These agreements have eliminated any meaningful form

  of price competition in the market for numerous generic drugs, including those identified herein.

         1789. The conspiracies substantially affected and still affect interstate commerce.

         1790. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1791. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Kellum has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

         1792. As a participant in the agreements identified above, Defendant Kellum is jointly

  and severally liable for any harm caused as a result of those conspiracies.




                                                  471
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 485 of 606 PageID #: 3354




       COUNT TWENTY-FOUR (BY CERTAIN PLAINTIFF STATES AGAINST
    DEFENDANT KURT ORLOFSKI) – HORIZONTAL ONSPIRACY TO ALLOCATE
    MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                   OF SECTION 1 OF THE SHERMAN ACT

            1793. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1794. Beginning at least as early as 2010, Defendant Orlofski took active steps to

  facilitate market allocation and price fixing agreements between Defendant G&W and its

  competitors involving numerous generic drugs, as discussed herein.

            1795. Defendant Orlofski participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at G&W to communicate with competitors, or

  tacitly approving of those communications by other G&W employees about market entry, loss of

  exclusivity, price increases, supply disruptions, and other significant markets events affecting

  Defendant G&W and its competitors.

            1796. These communications resulted in agreements between Defendant G&W and

  various competitors to allocate customers and divide markets in accordance with the principles

  of fair share discussed above, to fix and raise prices, and to rig bids, for numerous generic drugs.

  The details regarding these anticompetitive agreements are discussed throughout this Complaint.

  The generic drugs subject to these market allocation and price-fixing agreements include at least

  the following:

                             Betamethasone Valerate Lotion
                             Calcipotriene Solution
                             Ciclopirox Cream
                             Ciclopirox Solution
                             Ethambutol HCL Tablets
                             Fluocinolone Acetonide Cream
                             Fluocinolone Acetonide Ointment
                             Fluocinonide Gel
                             Halobetasol Propionate Cream

                                                    472
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 486 of 606 PageID #: 3355




                           Halobetasol Propionate Ointment
                           Hydrocortisone Acetate Suppositories
                           Ketoconazole Cream
                           Metronidazole Cream
                           Metronidazole .75% Gel
                           Mometasone Furoate Cream
                           Mometasone Furoate Ointment
                           Mometasone Furoate Solution
                           Prochlorperazine Maleate Suppositories
                           Promethazine HCL Suppositories


         1797. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant G&W and its competitors. These agreements have eliminated any meaningful form

  of price competition in the market for numerous generic drugs, including those identified herein.

         1798. The conspiracies substantially affected and still affect interstate commerce.

         1799. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

         1800. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Orlofski has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

         1801. As a participant in the agreements identified above, Defendant Orlofski is jointly

  and severally liable for any harm caused as a result of those conspiracies.




                                                  473
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 487 of 606 PageID #: 3356




  COUNT TWENTY-FIVE (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
   MICHAEL PERFETTO) – HORIZONTAL ONSPIRACY TO ALLOCATE MARKETS
      AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION OF
                     SECTION 1 OF THE SHERMAN ACT

            1802. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1803. Beginning at least as early as 2011, Defendant Perfetto took active steps to

  facilitate market allocation and price fixing agreements between Defendants Actavis and/or Taro

  and their competitors involving numerous generic drugs, as discussed herein.

            1804. Defendant Perfetto participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at Actavis and/or Taro to communicate with

  competitors, or tacitly approving of those communications by other Actavis and/or Taro

  employees about market entry, loss of exclusivity, price increases, supply disruptions, and other

  significant markets events affecting Defendants Actavis and/or Taro and their competitors.

            1805. These communications resulted in agreements between Defendants Actavis and/or

  Taro and various competitors to allocate customers and divide markets in accordance with the

  principles of fair share discussed above, to fix and raise prices, and to rig bids, for numerous

  generic drugs. The details regarding these anticompetitive agreements are discussed throughout

  this Complaint. The generic drugs subject to these market allocation and price-fixing agreements

  include at least the following:

                            Acetazolamide Tablets
                            Alclometasone Dipropionate Cream
                            Alclometasone Dipropionate Ointment
                            Ammonium Lactate Cream
                            Ammonium Lactate Lotion
                            Betamethasone Dipropionate Cream
                            Betamethasone Dipropionate Lotion
                            Betamethasone Valerate Cream
                            Carbamazepine ER Tablet

                                                    474
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 488 of 606 PageID #: 3357




                          Clindamycin Phosphate Solution
                          Clobetasol Propionate Cream
                          Clobetasol Propionate Emollient Cream
                          Clobetasol Propionate Gel
                          Clobetasol Propionate Ointment
                          Clobetasol Propionate Solution
                          Clotrimazole 1% Cream
                          Clotrimazole Betamethasone Dipropionate Cream
                          Desonide Cream
                          Desonide Ointment
                          Desoximetasone Ointment
                          Econazole Nitrate Cream
                          Fluocinonide .1% Cream
                          Fluocinonide Gel
                          Fluocinonide Ointment
                          Fluocinonide Solution
                          Halobetasol Propionate Cream
                          Halobetasol Propionate Ointment
                          Hydrocortisone Valerate Cream
                          Ketoconazole Cream
                          Lidocaine Ointment
                          Methylphenidate HCL Tablets
                          Methylphenidate HCL ER Tablets
                          Metronidazole Cream
                          Metronidazole 1% Gel
                          Metronidazole Lotion
                          Nystatin Ointment
                          Nystatin Triamcinolone Cream
                          Nystatin Triamcinolone Ointment
                          Phenytoin Sodium ER Capsules
                          Terconazole Cream
                          Triamcinolone Acetonide Paste


         1806. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendants Actavis and/or Taro and their competitors. These agreements have eliminated any

  meaningful form of price competition in the market for numerous generic drugs, including those

  identified herein.


                                                 475
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 489 of 606 PageID #: 3358




            1807. The conspiracies substantially affected and still affect interstate commerce.

            1808. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1809. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Perfetto has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

            1810. As a participant in the agreements identified above, Defendant Perfetto is jointly

  and severally liable for any harm caused as a result of those conspiracies.

   COUNT TWENTY-SIX (BY CERTAIN PLAINTIFF STATES AGAINST DEFENDANT
      ERIKA VOGEL-BAYLOR) – HORIZONTAL ONSPIRACY TO ALLOCATE
   MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                  OF SECTION 1 OF THE SHERMAN ACT

            1811. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1812. Beginning as early as 2011, Defendant Vogel-Baylor took active steps to facilitate

  market allocation and price fixing agreements between Defendant G&W and its competitors

  involving numerous generic drugs, as discussed herein.

            1813. Defendant Vogel-Baylor participated directly or indirectly in these conspiracies

  by communicating with competitors, directing others at G&W to communicate with competitors,

  or tacitly approving of those communications by other G&W employees about market entry, loss

  of exclusivity, price increases, supply disruptions, and other significant markets events affecting

  Defendant G&W and its competitors.

                                                    476
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 490 of 606 PageID #: 3359




         1814. These communications resulted in agreements between Defendant G&W and

  various competitors to allocate customers and divide markets in accordance with the principles

  of fair share discussed above, to fix and raise prices, and to rig bids, for numerous generic drugs.

  The details regarding these anticompetitive agreements are discussed throughout this Complaint.

  The generic drugs subject to these market allocation and price-fixing agreements include at least

  the following:

                          Betamethasone Valerate Lotion
                          Calcipotriene Solution
                          Ciclopirox Cream
                          Ciclopirox Solution
                          Ethambutol HCL Tablets
                          Fluocinolone Acetonide Cream
                          Fluocinolone Acetonide Ointment
                          Fluocinonide Gel
                          Halobetasol Propionate Cream
                          Halobetasol Propionate Ointment
                          Hydrocortisone Acetate Suppositories
                          Ketoconazole Cream
                          Metronidazole .75% Gel
                          Mometasone Furoate Cream
                          Mometasone Furoate Ointment
                          Mometasone Furoate Solution
                          Prochlorperazine Maleate Suppositories
                          Promethazine HCL Suppositories


         1815. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant G&W and its competitors. These agreements have eliminated any meaningful form

  of price competition in the market for numerous generic drugs, including those identified herein.

         1816. The conspiracies substantially affected and still affect interstate commerce.




                                                  477
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 491 of 606 PageID #: 3360




            1817. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

            1818. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Vogel-Baylor has personally enjoyed ill-

  gotten gains from the sales of these generic drugs.

            1819. As a participant in the agreements identified above, Defendant Vogel-Baylor is

  jointly and severally liable for any harm caused as a result of those conspiracies.

      COUNT TWENTY-SEVEN (BY CERTAIN PLAINTIFF STATES AGAINST
  DEFENDANT JOHN WESOLOWSKI) – HORIZONTAL ONSPIRACY TO ALLOCATE
   MARKETS AND FIX PRICES FOR MULTIPLE GENERIC DRUGS IN VIOLATION
                  OF SECTION 1 OF THE SHERMAN ACT

            1820. Plaintiff States repeat and re-allege every preceding allegation as if fully set forth

  herein.

            1821. Beginning at least as early as 2010, Defendant Wesolowski took active steps to

  facilitate market allocation and price fixing agreements between Defendant Perrigo and its

  competitors involving numerous generic drugs, as discussed herein.

            1822. Defendant Wesolowski participated directly or indirectly in these conspiracies by

  communicating with competitors, directing others at Perrigo to communicate with competitors,

  or tacitly approving of those communications by other Perrigo employees about market entry,

  loss of exclusivity, price increases, supply disruptions, and other significant markets events

  affecting Defendant Perrigo and its competitors.




                                                    478
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 492 of 606 PageID #: 3361




         1823. These communications resulted in agreements between Defendant Perrigo and

  various competitors to allocate customers and divide markets in accordance with the principles

  of fair share discussed above, to fix and raise prices, and to rig bids, for numerous generic drugs.

  The details regarding these anticompetitive agreements are discussed throughout this Complaint.

  The generic drugs subject to these market allocation and price-fixing agreements include at least

  the following:

                         Adapalene Cream
                         Ammonium Lactate Cream
                         Ammonium Lactate Lotion
                         Betamethasone Dipropionate Lotion
                         Bromocriptine Mesylate Tablets
                         Calcipotriene Betamethasone Dipropionate Ointment
                         Ciclopirox Cream
                         Ciclopirox Shampoo
                         Ciclopirox Solution
                         Clindamycin Phosphate Solution
                         Desonide Cream
                         Desonide Ointment
                         Econazole Nitrate Cream
                         Erythromycin Base/Ethyl Alcohol Solution
                         Fluocinonide .1% Cream
                         Fluticasone Propionate Lotion
                         Halobetasol Propionate Cream
                         Halobetasol Propionate Ointment
                         Hydrocortisone Acetate Suppositories
                         Hydrocortisone Valerate Cream
                         Imiquimod Cream
                         Methazolamide Tablets
                         Nystatin Ointment
                         Prochlorperazine Maleate Suppositories
                         Promethazine HCL Suppositories
                         Tacrolimus Ointment
                         Triamcinolone Acetonide Cream
                         Triamcinolone Acetonide Ointment




                                                  479
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 493 of 606 PageID #: 3362




          1824. These agreements are facially anticompetitive because they allocate customers for

  the marketing and sale of generic drugs, artificially raise prices, and limit competition between

  Defendant Perrigo and its competitors. These agreements have eliminated any meaningful form

  of price competition in the market for numerous generic drugs, including those identified herein.

          1825. The conspiracies substantially affected and still affect interstate commerce.

          1826. The agreements constitute unreasonable restraints of trade that are per se illegal

  under Section 1 of the Sherman Act, 15 U.S.C. § 1. No elaborate analysis is required to

  demonstrate the anticompetitive character of these agreements.

          1827. As a direct and proximate result of this ongoing conspiracy, Plaintiff States,

  governmental entities, and/or consumers have been injured in their business or property because

  they have had to purchase or reimburse for numerous generic drugs, including those identified

  herein, at supra-competitive prices, and Defendant Wesolowski has personally enjoyed ill-gotten

  gains from the sales of these generic drugs.

          1828. As a participant in the agreements identified above, Defendant Wesolowski is

  jointly and severally liable for any harm caused as a result of those conspiracies.

            COUNT TWENTY-EIGHT – SUPPLEMENTAL STATE LAW CLAIMS

                                             Connecticut

          1829. Plaintiff State of Connecticut repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1830. Defendants' actions as alleged herein violate the Connecticut Antitrust Act, Conn.

  Gen. Stat. §§ 35-26 and 35-28, in that they have the purpose and/or effect of unreasonably

  restraining trade and commerce within the State of Connecticut and elsewhere.




                                                  480
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 494 of 606 PageID #: 3363




          1831. Defendants' actions as alleged herein have damaged, directly and indirectly, the

  prosperity, welfare, and general economy of the State of Connecticut and the economic well

  being of a substantial portion of the People of the State of Connecticut and its citizens and

  businesses at large. Plaintiff State of Connecticut seeks recovery of such damages as parens

  patriae on behalf of the State of Connecticut and the People of the State of Connecticut pursuant

  to Conn. Gen. Stat. § 35-32(c)(2).

          1832. Defendants' acts and practices as alleged herein constitute unfair methods of

  competition in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-

  110b.

          1833. Plaintiff State of Connecticut seeks injunctive relief pursuant to Conn. Gen. Stat.

  § 35-34, civil penalties pursuant to Conn. Gen. Stat. § 35-38 for each and every violation of the

  Connecticut Antitrust Act, civil penalties pursuant to Conn. Gen. Stat. § 42-110o of $5,000 for

  each and every willful violation of the Connecticut Unfair Trade Practices Act, an order pursuant

  to Conn. Gen. Stat. § 42-110m requiring Defendants to submit to an accounting to determine the

  amount of improper compensation paid to them as a result of the allegations in the Complaint,

  disgorgement of all revenues, profits and gains achieved in whole or in part through the unfair

  methods of competition complained of herein, pursuant to Conn. Gen. Stat. § 42-110m,

  reasonable attorney's fees pursuant to Conn. Gen. Stat. § 42-110m, and such other and further

  relief as this Court deems just and equitable.

                                               Alabama

          1834. Plaintiff State of Alabama repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.




                                                   481
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 495 of 606 PageID #: 3364




          1835. The acts and practices by Defendants constitute unconscionable acts in violation

  of the Alabama Deceptive Trade Practices Act, Code of Alabama, 1975, § 8-19-5(27) for which

  the State of Alabama is entitled to relief.

                                                  Alaska

          1836. Plaintiff State of Alaska repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1837. The aforementioned practices by Defendants are in violation of the Alaska

  Restraint of Trade Act, AS 45.50.562 et seq., and these violations had impacts within the State of

  Alaska and have substantially affected the people of Alaska. Specifically, the defendants

  conspired to allocate market share and to fix and raise prices of generic pharmaceuticals resulting

  in a restraint of trade or commerce. Plaintiff State of Alaska is entitled to relief for these

  violations under AS 45.50.576-.580.

          1838. The aforementioned practices by Defendants are in violation of the Alaska Unfair

  Trade Practices and Consumer Protection Act, AS 45.50.471(b)(11) and (b)(12), and these

  violations had impacts within the State of Alaska and have substantially affected the people of

  Alaska. Specifically, the defendants’ conduct in allocating market share and in fixing and raising

  prices, as described in the preceding paragraphs, deceived and damaged Alaskans by causing

  them to pay increased prices for generic pharmaceuticals. Further, the defendants deceived and

  defrauded Alaskans and omitted a material fact, namely their anti-competitive conduct, when

  selling their product to wholesalers and pharmacies knowing this would increase the cost to

  consumers. Plaintiff State of Alaska is entitled to relief for these violations under AS 45.50.501,

  .537, and .551.




                                                   482
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 496 of 606 PageID #: 3365




                                                 Arizona

          1839. Plaintiff State of Arizona repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1840. Defendants’ actions as alleged herein violate the Arizona State Uniform Antitrust

  Act, Ariz. Rev. Stat. § 44-1401, et seq.

          1841. Plaintiff State of Arizona brings this action pursuant to A.R.S. §§ 44-1407 and

  1408, and seeks relief, including but not limited to injunctive relief, civil penalties, other

  equitable relief (including but not limited to disgorgement), fees and costs, and such other relief

  as this Court deems just and equitable.

          1842. Defendants engaged in deception, deceptive or unfair acts or practices, fraud,

  false pretense, false promise, misrepresentation, or concealment, suppression or omission of

  material facts with the intent that others rely upon such concealment, suppression or omission, in

  connection with the sale or advertisement of generic drugs in violation of the Arizona Consumer

  Fraud Act, A.R.S. §§ 44-1521–44-1531, including but not limited to:

              a. Defendants engaged in deceptive and unfair acts and practices by omitting from

                  their customers and from end-users the fact that Defendants were engaged in an

                  overarching conspiracy to improperly allocate the markets for generic drugs

                  amongst competitors and maintain anti-competitively high prices for generic

                  drugs.

              b. Defendants engaged in deceptive and unfair acts and practices by misrepresenting

                  to their customers and other market participants the reasons for their price

                  increases and refusals to submit bids to supply generic drugs, by attributing these

                  actions to supply issues, among other things, instead of to their unlawful



                                                   483
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 497 of 606 PageID #: 3366




                   agreements with competitors to maintain their “fair share” of the market or inflate

                   prices.

          1843. The unfair acts and practices alleged in the preceding paragraphs caused or were

  likely to cause substantial injury to consumers that was not reasonably avoidable by consumers

  and was not outweighed by countervailing benefits to consumers or to competition.

          1844. Defendants’ violations of the Arizona Consumer Fraud Act were willful, in that

  they knew or should have known that their conduct was of the nature prohibited by A.R.S. §44-

  1522.

          1845. Plaintiff State of Arizona brings this action pursuant to A.R.S. §§ 44-1528 and

  1531, and seeks relief, including but not limited to injunctive relief, restitution, disgorgement and

  other equitable relief, civil penalties, fees and costs, and such other relief as this Court deems just

  and equitable.

                                                Arkansas

          1846. Plaintiff State of Arkansas repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1847. Defendants' actions alleged herein violate, and Plaintiff State of Arkansas is

  entitled to relief under, The Arkansas Deceptive Trade Practices Act, Ark. Code Ann. § 4-88-101

  et seq., the Unfair Practices Act, Ark. Code Ann. § 4-75-201 et seq., Monopolies Generally, Ark.

  Code Ann. § 4-75-301 et seq., and the common law of Arkansas.

          1848. Plaintiff State of Arkansas seeks relief and is entitled to, maximum civil penalties

  allowed by law, injunctive relief, equitable relief, attorney’s fees, costs, investigative expenses,

  expert witness expenses, and such other relief as this Court deems appropriate.




                                                   484
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 498 of 606 PageID #: 3367




                                               Colorado

          1849. Plaintiff State of Colorado repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1850. Defendants violated the Colorado Antitrust Act of 1992, § 6-4-101, et seq., Colo.

  Rev. Stat. when they conspired to rig bids and unreasonably restrain trade and commerce by

  allocating markets and fixing generic drug prices.

          1851. Defendants violated the Colorado Antitrust Act:

                   a. Each time they sold a generic drug; and

                   b. Each time they rigged a bid.

          1852. Defendants’ acts and practices constitute per se violations of the Colorado

  Antitrust Act.

          1853. Plaintiff State of Colorado seeks relief under the Colorado Antitrust Act on behalf

  of itself and its agencies, pursuant to § 6-4-111(1)-(2), Colo. Rev. Stat.

          1854. Defendants also violated the Colorado Consumer Protection Act, § 6-1-101 et

  seq., Colo. Rev. Stat.

                   a. In the course of their business, Defendants made false and misleading

                      statements as to the reasons for their price increases and why they could not

                      submit bids for drugs. Defendants also made false and misleading statements

                      about the absence of competition in markets for generic drugs. The

                      Defendants deceptively misrepresented to Plaintiff State of Colorado, its

                      agencies, and its consumers that Defendants’ pricing of generic drugs that

                      were sold, distributed, and obtained in Colorado was competitive and fair.




                                                   485
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 499 of 606 PageID #: 3368




                  b. In the course of their business, Defendants failed to disclose material facts in

                      the sale of generic drugs, including but not limited to that they were engaged

                      in an overarching conspiracy, and individual drug conspiracies, to allocate

                      markets for, fix prices of, and rig bids of generic drugs to increase and

                      maintain anticompetitive prices.

          1855. Defendants’ acts and practices constitute deceptive trade practices and violate § 6-

  1-105(1), including but not limited to § 6-1-105(1)(l), (u), and (kkk).

          1856. Defendants violated the Colorado Consumer Protection Act:

                  a. Each time Defendants provided false or misleading statements about price

                      increases, why they could not submit bids, or the absence of competition in

                      generic drugs; and

                  b. Each time Defendants failed to disclose material facts in the sale of generic

                      drugs.

          1857. Plaintiff State of Colorado seeks relief under the Colorado Consumer Protection

  Act on behalf of itself, its agencies, and its consumers pursuant to § 6-1-110(1), Colo. Rev. Stat.

          1858. Plaintiff State of Colorado is entitled to all legal and equitable relief available

  under the Colorado Antitrust Act of 1992, § 6-4-101, et seq., Colo. Rev. Stat. and the Colorado

  Consumer Protection Act, § 6-1-101 et seq., Colo. Rev. Stat., including, but not limited to,

  equitable relief, civil penalties, restitution, disgorgement, damages, attorneys' fees, costs,

  expenses, and such other and further relief as this Court deems just and equitable.

                                                 Delaware

          1859. Plaintiff State of Delaware repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.



                                                   486
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 500 of 606 PageID #: 3369




          1860. The aforementioned practices by defendants constitute violations of Section 2103

  of the Delaware Antitrust Act, 6 Del. C. § 2101, et seq.

          1861. Plaintiff State of Delaware through the Attorney General brings this action

  pursuant to Sections 2105 and 2107, and seeks civil penalties and equitable relief pursuant to

  Section 2107 of the Delaware Antitrust Act, 6 Del. C. § 2101, et seq.

                                          District of Columbia

          1862. Plaintiff District of Columbia, through its Attorney General, repeats and realleges

  each and every preceding allegation as if fully set forth herein.

          1863. The aforementioned practices by Defendants were in violation of the District of

  Columbia Antitrust Act, D.C. Code § 28-4502.

          1864. Plaintiff District of Columbia has been and continues to be injured by Defendants’

  actions. The District is entitled to all available relief for these violations pursuant to D.C. Code

  §§ 28-4507 and 28-4509, including injunctive relief, damages, restitution, disgorgement, costs,

  attorney’s fees, and any other appropriate injunctive and equitable relief.

                                                 Florida

          1865. The State of Florida repeats and re-alleges each and every preceding allegation as

  if fully set forth herein.

          1866. This is an action that alleges a violation of the Florida Antitrust Act, Section

  542.18, and the Florida Deceptive and Unfair Trade Practices Act, Section 501.201, et seq. The

  State of Florida is entitled to relief, including, but not limited to, damages, disgorgement, civil

  penalties, equitable relief, injunctive relief, attorneys’ fees and costs resulting from the

  Defendants’ conduct as stated above, for all purchases of pharmaceuticals by the State of Florida

  and its government entities and municipalities, Florida businesses, and individual consumers.



                                                   487
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 501 of 606 PageID #: 3370




         1867. Minnesota Multistate Contracting Alliance for Pharmacy ("MMCAP") purchases

  pharmaceuticals directly from Defendants and/or has an assignment of antitrust claims from

  Cardinal Health, Inc. ("Cardinal"). The State of Florida purchases generic drugs from MMCAP

  and has a similar assignment from MMCAP for any claims MMCAP may have for violations of

  the antitrust laws. As a result of these assignments, any claims for violations of federal and/or

  state antitrust laws that MMCAP and/or Cardinal may have had have been assigned to the State

  of Florida when the claims relate to purchases by the State of Florida.

         1868. Defendants knowingly – that is, voluntarily and intentionally – entered into a

  continuing agreement, understanding, and conspiracy to raise, fix, maintain, and/or stabilize the

  prices charged for pharmaceuticals during the Relevant Period, continuing through the filing of

  this Complaint.

         1869. Defendants directly and indirectly sold pharmaceuticals to the State of Florida and

  its government entities and municipalities, Florida businesses, and individual consumers.

         1870. The State of Florida and its government entities and municipalities, and Florida

  individual consumers have been injured and will continue to be injured by paying more for

  pharmaceuticals purchased directly and/or indirectly from the Defendants and their co-

  conspirators than they would have paid in the absence of the conspiracy.

         1871. As a direct and proximate result of the Defendants’ conduct, the State of Florida

  and its government entities and municipalities, and Florida individual consumers have been

  harmed and will continue to be harmed by paying supra-competitive prices for pharmaceuticals

  that they would not had to pay in the absence of the Defendants’ conduct as alleged herein.




                                                  488
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 502 of 606 PageID #: 3371




         1872. The sale of pharmaceuticals in the State of Florida involves trade or commerce

  within the meaning of the Florida Antitrust Act and the Florida Deceptive and Unfair Trade

  Practices Act.

         1873. Defendants’ combination, conspiracy, acts, and practices, or the effects thereof,

  are continuing and will continue and are likely to recur unless permanently restrained and

  enjoined.

         1874. The combination, conspiracy, acts, and practices alleged herein constitute unfair

  methods of competition in violation of the Florida Deceptive and Unfair Trade Practices Act,

  501. 201, et seq, Florida Statutes.

         1875. Further, Defendants’ actions offend established public policy and are immoral,

  unethical, oppressive, unscrupulous, or substantially injurious to Florida governmental entities,

  to municipalities in the State of Florida, and to consumers in the State of Florida in violation of

  Section 501.204, Florida Statutes.

                                                 Guam

         1876. Plaintiff Guam, a Territory of the United States, repeats and re-alleges each and

  every preceding allegation as if fully set forth herein.

         1877. The aforementioned practices by Defendants violate Guam’s Antitrust Law,

  codified as Title 9 Chapter 69 §§ 69.10 through 69.70 of the Guam Code Annotated. In addition,

  the practices by Defendants violate Guam’s Deceptive Acts and Prohibited Practices, codified as

  Title 5 Chapter 32, Article 2 §§ 32201 through 32203 of the Guam Code Annotated.

         1878. Guam is entitled to equitable relief, civil penalties, and any other relief available

  under the aforementioned statutes and all other applicable laws.

         1879. Guam also seeks attorney fees and costs incurred in the pursuit of this action.



                                                   489
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 503 of 606 PageID #: 3372




                                                Hawaii

          1880. Plaintiff State of Hawaii repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1881. The aforementioned practices by Defendants negatively affected competition by

  unlawfully restraining trade or commerce, or having the purpose or effect of fixing, controlling

  or maintaining prices, allocating or dividing customers or markets, fixing or controlling prices or

  bidding for public or private contracts, or otherwise thwarting genuine competition in generic

  drug markets, in violation of Chapter 480, Hawaii Revised Statutes.

          1882. Section 480-2, Hawaii Revised Statutes, provides that “[u]nfair methods of

  competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are

  unlawful.”

          1883. The aforementioned practices by Defendants were and are deceptive acts or

  practices because they involve representations, omissions, and/or practices that were and are

  material, and likely to mislead entities acting reasonably under the circumstances.

          1884. The aforementioned practices by Defendants: were and are unfair because they

  offend public policy as established by statutes, the common law, or otherwise; were and are

  immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumer and entities

  affected by Defendants’ practices; and were and are unfair competitive conduct.

          1885. The aforementioned practices are unfair or deceptive acts or practices and unfair

  methods of competition in violation of section 480-2, Hawaii Revised Statutes.

          1886. Plaintiff State of Hawaii is entitled to: injunctive relief pursuant to section 480-

  15, Hawaii Revised Statutes, and other equitable relief (including but not limited to restitution

  and disgorgement of Defendants’ ill-gotten gains); civil penalties pursuant to section 480-3.1,



                                                  490
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 504 of 606 PageID #: 3373




  Hawaii Revised Statutes; threefold the actual damages sustained by government agencies; as

  parens patriae on behalf of natural persons residing in the State for threefold damages for injuries

  sustained by such natural persons to their property by reason of any violation of chapter 480; and

  reasonable attorney fees and costs.

                                                   Idaho

          1887. Plaintiff State of Idaho repeats and re-alleges each and every preceding allegation

  as if fully set forth herein.

          1888. Defendants’ actions as alleged herein violate the Idaho Competition Act, Idaho

  Code § 48-104, in that they have the purpose and/or the effect of unreasonably restraining Idaho

  commerce, as that term is defined by Idaho Code § 48-103(1).

          1889. For each and every violation alleged herein, Plaintiff State of Idaho, on behalf of

  itself, its state agencies, and persons residing in Idaho, is entitled to all legal and equitable relief

  available under the Idaho Competition Act, Idaho Code §§ 48-108, 48-112, including, but not

  limited to, injunctive relief, actual damages or restitution, civil penalties, disgorgement,

  expenses, costs, attorneys’ fees, and such other and further relief as this Court deems just and

  equitable.

          1890. Defendants’ actions constitute per se violations of Idaho Code § 48-104. Pursuant

  to Idaho Code § 48-108(2), Plaintiff State of Idaho, as parens patriae on behalf of persons

  residing in Idaho, is entitled to treble damages for the per se violations of Idaho Code § 48-104.

                                                  Illinois

          1891. Plaintiff State of Illinois repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.




                                                    491
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 505 of 606 PageID #: 3374




          1892. Defendants’ actions as alleged herein violate sections 3(1), 3(2) and 3(3) of the

  Illinois Antitrust Act, 740 ILCS 10/1 et seq.

          1893. Plaintiff State of Illinois, under its antitrust enforcement authority in 740 ILCS

  10/7, seeks relief, including but not limited to damages, for Illinois consumers and Illinois state

  entities that paid for one or more of the drugs identified in this Complaint during the relevant

  period and thereby paid more than they would have paid but for Defendants’ unlawful conduct.

  Plaintiff State of Illinois also seeks, and is entitled to, injunctive relief, civil penalties, other

  equitable relief (including but not limited to disgorgement), fees and costs, and any other remedy

  available for these violations under sections 7(1), 7(2), and 7(4) of the Illinois Antitrust Act.

                                                   Indiana

          1894. Plaintiff State of Indiana repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1895. The aforementioned practices are a violation of Chapter Two of the Indiana

  Antitrust Act, Ind. Code § 24-1-2-1, and the Plaintiff State of Indiana seeks recovery pursuant to

  I.C. § 24-1-2-5.

          1896. The aforementioned practices are a violation of Chapter One of the Indiana

  Antitrust Act, I.C. § 24-1-1-1, and the Plaintiff State of Indiana seeks recovery pursuant to I.C. §

  24-1-1-2.

          1897. The aforementioned practices are unfair and/or deceptive acts by a supplier in the

  context of a consumer transaction in violation of the Indiana Deceptive Consumer Sales Act, I.C.

  § 24-5-0.5-3.

          1898. Plaintiff State of Indiana under its authority in I.C. § 24-1-2-5, I.C. § 24-1-1-2,

  and I.C. § 24-5-0.5-4 seeks relief, including but not limited to damages, for Indiana consumers



                                                     492
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 506 of 606 PageID #: 3375




  and Indiana state entities that paid for one or more of the drugs identified in this Complaint

  during the relevant period and thereby paid more than they would have paid but for Defendants'

  unlawful conduct. Plaintiff State of Indiana also seeks, and is entitled to, civil penalties,

  injunctive relief, other equitable relief (including but not limited to disgorgement), fees and costs

  and any other remedy available for these violations under the Indiana Antitrust Act and the

  Indiana Deceptive Consumer Sales Act.

                                                  Iowa

          1899. Plaintiff State of Iowa repeats and re-alleges each and every preceding allegation

  as if fully set forth herein.

          1900. The alleged practices by Defendants were in violation of the Iowa Competition

  Law, Iowa Code Chapter 553.

          1901. Iowa seeks an injunction and divestiture of profits resulting from these practices

  pursuant to Iowa Code § 553.12, and civil penalties pursuant to Iowa Code § 553.13.

          1902. Defendants' acts and practices as alleged herein also constitute an unfair practice

  in violation of the Iowa Consumer Fraud Act, Iowa Code § 714.16(1)(n) and a deception

  pursuant to Iowa Code section 714.16(1)(f).

          1903. Pursuant to Iowa Code § 714.16(7), the State of Iowa seeks disgorgement,

  restitution, and other equitable relief for these violations. In addition, pursuant to Iowa Code

  § 714.16(11), the Attorney General seeks reasonable fees and costs for the investigation and

  litigation.

                                                 Kansas

          1904. Plaintiff State of Kansas repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.



                                                   493
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 507 of 606 PageID #: 3376




         1905. The aforementioned practices by Defendants were and are in violation of the

  Kansas Restraint of Trade Act, Kan. Stat. Ann. §§ 50-101 et seq.

         1906. The State of Kansas seeks relief on behalf of itself and its agencies and as parens

  patriae on behalf of its residents, pursuant to Kan. Stat. Ann. §§ 50-103 and 50-162.

         1907. Kansas governmental entities and residents are entitled to money damages

  regardless of whether they purchased one or more of the drugs identified in this Complaint

  directly or indirectly from Defendants, pursuant to Kan. Stat. Ann. § 50-161(b).

         1908. The State of Kansas is entitled to injunctive relief, civil penalties, restitution,

  treble damages, reasonable expenses and investigative fees, reasonable attorney fees and costs,

  and any other appropriate relief the court so orders, pursuant to Kan. Stat. Ann. §§ 50-103, 50-

  160, and 50-161.

                                               Kentucky

         1908. Plaintiff Commonwealth of Kentucky repeats and re-alleges each and every

  preceding allegation as if fully set forth herein. The aforementioned acts or practices by

  Defendants violate the Consumer Protection Act, Ky. Rev.Stat.Ann.§ 367.110 et seq. (“KCPA”)

         1910. Defendants, by distributing, marketing and selling generic pharmaceutical drugs

  to consumers through wholesalers and distributors, pharmacy and supermarket chains, and other

  resellers of generic pharmaceutical drugs and otherwise engaging in the conduct described herein

  with respect to the generic pharmaceutical drugs identified herein, are engaging in trade or

  commerce that harmed the Commonwealth and consumers within the meaning of Ky.Stat.Ann.

  §367.170.

         1911. Defendants impaired consumer choice in each generic drug market identified

  herein in what should have been a freely competitive marketplace for the generic pharmaceutical



                                                  494
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 508 of 606 PageID #: 3377




  drugs identified herein. Defendants have deprived consumers of being able to meaningfully

  choose from the options a competitive market would have provided.

         1912. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

  each generic drug market identified herein, by affecting, fixing, controlling and/or maintaining at

  artificial and non-competitive levels, the prices at which the generic pharmaceutical drugs

  identified herein were sold, distributed or obtained. Such conduct has been and is unfair under

  the KCPA.

         1913. Defendants have misrepresented the absence of competition in each generic drug

  market identified herein. By misrepresenting and/or omitting material facts concerning the

  absence of competition in each generic drug market identified herein, the Defendants misled the

  Commonwealth that prices for the numerous generic pharmaceutical drugs identified herein were

  competitive and fair. Defendants’ conduct has been misleading and/or had a tendency to deceive.

         1914. The Defendants’ misrepresentations and omission of material facts had the

  following effects: (1) generic drug price competition was restrained, suppressed and eliminated;

  (2) generic drug prices were raised, fixed, maintained and stabilized at artificially-high levels; (3)

  the Commonwealth was deprived of free and open markets; and (4) the Commonwealth and

  consumers paid supra-competitive, artificially inflated prices for the generic pharmaceutical

  drugs identified herein. The Defendants’ misrepresentations and omissions of material facts have

  caused Commonwealth harm in paying more for generic pharmaceutical drugs identified herein.

         1915. Defendants violated the KCPA:

                 a.      Each time Defendants agreed to allocate the market for specific drugs in

                         the generic pharmaceutical drug market as set forth above;




                                                   495
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 509 of 606 PageID #: 3378




                 b.     Each time Defendants agreed to fix prices on the specified drugs in the

                        specified drug markets as set forth above;

                 c.     Each time a Defendant failed to disclose the existence of a market

                        allocation agreement and/or a price-fixing agreement involving any of the

                        numerous generic pharmaceutical drugs identified herein;

                 d.     Each time a Defendant submitted false or misleading cover bids and/or

                        offers to their customers and wholesalers;

                 e.     Each time a Defendant provided false or misleading statements to

                        prospective customers related to supply capacity or reasons for bidding or

                        not bidding;

                 f.     Each time a request for reimbursement was made to the Commonwealth

                        for any of the numerous generic pharmaceutical drugs identified herein;

                        and

                 g.     Each time the Commonwealth or its consumers paid an artificially inflated

                        price for any of the numerous generic pharmaceutical drugs identified

                        herein the Defendants’ distributed, marketed or sold.

         1916. The above described conduct has been and is willful within the meaning of

  Ky.Stat.Ann. §367.990.

         1917. The Commonwealth states that the public interest is served by seeking a

  permanent injunction to restrain the acts and practices described herein. The Commonwealth and

  its citizens will continue to be harmed unless the acts and practices complained of herein are

  permanently enjoined pursuant to Ky.Stat.Ann. §367.190. Further, the Commonwealth seeks

  restitution to the Commonwealth and/or disgorgement pursuant to Ky.Stat.Ann.§§ 367.190 -.200.



                                                 496
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 510 of 606 PageID #: 3379




  The Commonwealth seeks a civil penalty of up to $2,000 for each such willful violation, or

  $10,000 for each such violation directed at a person over 60 pursuant to Ky.Stat.Ann.§ 367.990.

                                          Unjust Enrichment

         1918. Defendants have been unjustly enriched as a result of the conduct set forth herein.

  The Commonwealth and consumers were purchasers, reimbursers and/or end-payors of

  Defendants’ generic pharmaceutical drugs identified herein and have paid, at their expense,

  amounts far in excess of the competitive prices for such drugs that would have prevailed in a

  competitive and fair market.

         1919. For those customers that purchase directly or indirectly from Defendants at

  artificially inflated and supra-competitive prices, Defendants have increased prices above what

  would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

  the form of increased revenues.

         1920. Defendants knew of, and appreciated and retained the benefits of Commonwealth

  and consumers’ purchases of any of the Defendants’ generic pharmaceutical drugs identified

  herein at amounts far in excess of the competitive price.

         1921. Based on Defendants’ conduct set forth therein, it would be inequitable and unjust

  for Defendants to retain such benefits without payment of value. Defendants will be unjustly

  enriched if they are permitted to retain the direct or indirect benefits received resulting from the

  purchase of any of the generic pharmaceutical drugs identified herein by the Commonwealth.

  The Commonwealth therefore seeks to recover the amounts that unjustly enriched the

  Defendants. The Commonwealth is entitled to equitable relief in the form of an injunction and

  disgorgement, and any other relief the Court deems appropriate.




                                                   497
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 511 of 606 PageID #: 3380




                                               Louisiana

          1922. Plaintiff State of Louisiana repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1923. The practices of Defendants described herein are in violation of the Louisiana

  Monopolies Act, LSA-R.S. 51:121 et seq., and the Louisiana Unfair Trade Practices Act, LSA-

  R.S. 51:1401 et. seq.

          1924. Plaintiff State of Louisiana is entitled to injunctive relief and civil penalties under

  LSA-R.S. 51:1407 as well as disgorgement and any other equitable relief that the court deems

  proper under LSA-R.S. 51:1408.

                                                 Maine

          1925.      Plaintiff State of Maine repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1926.      The aforementioned practices by Defendants are in violation of the Maine

  Monopolies and Profiteering Law, 10 M.R.S.A §§ 1101 and 1102, and Plaintiff State of Maine is

  entitled to all available relief for these violations under 10 M.R.S.A. § 1104, including, without

  limitation, treble damages for Maine governmental and consumer purchasers, civil penalties,

  injunctive relief, attorney’s fees, investigative and litigation costs, and any other appropriate

  injunctive and equitable relief.

                                               Maryland

          1927. Plaintiff State of Maryland repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.




                                                   498
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 512 of 606 PageID #: 3381




         1928. The aforementioned practices by Defendants were and are in violation of the

  Maryland Antitrust Act, Md. Com. Law Code Ann. §§ 11-201 et seq. These violations

  substantially affect the people of Maryland and have impacts within the State of Maryland.

         1929. Plaintiff State of Maryland brings this action against Defendants in the following

  capacities:

                 a.      Pursuant to Md. Com. Law Code Ann. § 11-209(a) in its sovereign

                         capacity for injunctive relief, civil penalties, restitution, disgorgement and

                         all other available equitable remedies;

                 b.      Pursuant to Md. Com Law Code Ann. § 11-209(b)(5) as parens patriae on

                         behalf of persons residing in Maryland. These persons are entitled to three

                         times the amount of money damages sustained regardless of whether they

                         have purchased generic pharmaceuticals directly or indirectly from

                         Defendants. Md. Health Gen. Code Ann. § 21-1114.

         1930. Plaintiff State of Maryland also seeks, pursuant to Md. Com. Law Code Ann.

  § 11-209(b), reimbursement of reasonable attorney's fees, expert fees and costs.

                                             Massachusetts

         1931. Plaintiff Commonwealth of Massachusetts repeats and re-alleges each and every

  preceding allegation as if fully set forth herein.

         1932. The aforementioned practices by Defendants, including but not limited to

  agreements in restraint of trade and/or attempted agreements in restraint of trade, constitute

  unfair methods of competition and/or unfair or deceptive acts or practices in trade or commerce

  in violation of the Massachusetts Consumer Protection Act, M.G.L c. 93A, § 2 et seq.




                                                   499
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 513 of 606 PageID #: 3382




          1933. Defendants knew or should have known that their conduct violated the

  Massachusetts Consumer Protection Act, M.G.L c. 93A, § 2 et seq.

          1934. Plaintiff Commonwealth of Massachusetts is entitled to relief under M.G.L. c.

  93A, § 4, including, without limitation, damages and restitution to Massachusetts consumers and

  Massachusetts governmental purchasers; civil penalties for each violation committed by the

  Defendants; injunctive relief and other equitable relief including, without limitation,

  disgorgement; fees and costs including, without limitation, costs of investigation, litigation, and

  attorneys’ fees; and any other relief available under M.G.L. c. 93A, § 4.

          1935.    Plaintiff Commonwealth of Massachusetts notified the Defendants of this

  intended action at least five days prior to the commencement of this action and gave the

  Defendants an opportunity to confer in accordance with M.G. L. c. 93A, § 4.

                                               Michigan

          1936. Plaintiff State of Michigan repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1937. The State of Michigan brings this action both on behalf of itself, its State

  Agencies, and as parens patriae on behalf of natural persons, pursuant to Mich. Comp. Laws

  §14.28, and §14.101, to enforce public rights and to protect residents and its general economy

  against violations of the Michigan Antitrust Reform Act, Mich. Comp. Laws § 445.771, et seq.,

  the Michigan Consumer Protection Act, Mich. Comp. Laws §445.901 et. seq., and the common

  law of the State of Michigan.

          1938. The aforementioned practices by Defendants were and are in violation of the

  Michigan Antitrust Reform Act, Mich. Comp. Laws § 445.771, et seq., the Michigan Consumer

  Protection Act, Mich. Comp. Laws §445.901 et. seq., and the common law of the State of



                                                  500
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 514 of 606 PageID #: 3383




  Michigan. As a result of Defendant's unfair, unconscionable, or deceptive methods, acts, or

  practices in the conduct of trade and Defendants' conspiracy to restrain trade for the purpose of

  excluding or avoiding competition, all as more fully described above, the Plaintiff State of

  Michigan, its agencies, and consumers have suffered and been injured in business and property

  by reason of having to purchase or reimburse at supra-competitive prices as direct and indirect

  purchasers and will continue to suffer ascertainable loss and damages in an amount to be

  determined at trial.

          1939. Accordingly, Plaintiff State of Michigan on behalf of itself, its agencies, and as

  parens patriae on behalf of its consumers affected by Defendants' illegal conduct, is entitled to

  relief including but not limited to injunctive relief and other equitable relief (including but not

  limited to disgorgement), civil penalties, damages, costs and attorney fees.

                                               Minnesota

          1940. Plaintiff State of Minnesota repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1941. Defendants’ acts as alleged herein violate the Minnesota Antitrust Law of 1971,

  Minn. Stat. §§ 325D.49-.66. Plaintiff State of Minnesota seeks relief, including but not limited

  to:

                  a.      damages for itself, its state agencies that paid for the generic
                          pharmaceutical drugs identified herein, and as parens patriae on behalf of
                          its consumers. Plaintiff State of Minnesota is entitled to damages under
                          Minn. Stat. § 8.31, subd. 3a and treble damages under Minn. Stat.
                          § 325D.57;

                  b.      disgorgement under Minn. Stat. § 325D.59 and Minn. Stat. Ch. 8;

                  c.      injunctive relief under Minn. Stat. §§ 325D.58 and Minn. Stat. § 8.31,
                          subd. 3;




                                                   501
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 515 of 606 PageID #: 3384




                 d.       costs and reasonable attorneys' fees under Minn. Stat. § 325D.57 and
                          Minn. Stat. § 8.31, subd. 3a; and

                 e.       civil penalties under Minn. Stat. § 325D.56 and Minn. Stat. § 8.31, subd.

         1942. The Defendants deceptively misrepresented to Plaintiff State of Minnesota, its

  state agencies and Minnesota consumers that Defendants’ pricing at which the numerous generic

  pharmaceutical drugs identified herein were sold, distributed or obtained in Minnesota was

  competitive and fair.

         1943. The Defendants’ deceptive misrepresentations and failure to disclose material

  facts had the following effects: (1) generic drug price competition was restrained, suppressed and

  eliminated throughout Minnesota; (2) generic drug prices were raised, fixed, maintained and

  stabilized at artificially-high levels throughout Minnesota; (3) Plaintiff State of Minnesota, its

  state agencies and Minnesota consumers were deprived of free and open markets; and (4)

  Plaintiff State of Minnesota, its state agencies and Minnesota consumers paid supra-competitive,

  artificially inflated prices for the numerous generic pharmaceutical drugs identified herein.

         1944. The Defendants’ deceptive misrepresentations and failure to disclose material

  facts have caused Plaintiff State of Minnesota, its state agencies, and Minnesota consumers to

  suffer and to continue to suffer loss of money or property, real or personal, by means of

  Defendants’ use or employment of deceptive commercial practices as set forth above.

         1945. Defendants violated the deceptive trade practices laws of Minnesota:

                 a.       Each time a Defendant failed to disclose the existence of a market
                          allocation agreement and/or a price-fixing agreement involving any of the
                          numerous generic pharmaceutical drugs identified herein;

                 b.       Each time a Defendant submitted false or misleading cover bids and/or
                          offers to their customers and wholesalers;




                                                  502
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 516 of 606 PageID #: 3385




                 c.      Each time a Defendant provided false or misleading statements to
                         prospective customers related to supply capacity or reasons for bidding or
                         not bidding;

                 d.      Each time Plaintiff State of Minnesota, its state agencies and Minnesota
                         consumers paid an artificially inflated price for any of the numerous
                         generic pharmaceutical drugs identified herein; and

                 e.      Each time a request for reimbursement was made to Minnesota for any of
                         the numerous generic pharmaceutical drugs identified herein.

         1946. The Defendants’ conduct is unlawful pursuant to the Uniform Deceptive Trade

  Practices Act of 1973, Minn. Stat. §§ 325D.43-.48 and Minn. Stat. Ch. 8. The aforesaid methods,

  acts or practices constitute deceptive acts under this Act, including, but not limited to:

                 a.      Representing “that goods or services have sponsorship, approval,
                         characteristics, ingredients, uses, benefits, or quantities that they do not
                         have or that a person has a sponsorship, approval, status, affiliation, or
                         connection that the person does not have” in violation of Minn. Stat.
                         § 325D.44, subd. 1(5);

                 b.      Representing “that goods or services are of a particular standard, quality,
                         or grade, or that goods are of a particular style or model, if they are of
                         another” in violation of Minn. Stat. § 325D.44, subd. 1(7); and

                 c.      Engaging “in any other conduct which similarly creates a likelihood of
                         confusion or of misunderstanding” in violation of Minn. Stat. § 325D.44,
                         subd. 1(13).

         1947. Some or all of these violations by Defendants were willful.

         1948. Plaintiff State of Minnesota seeks relief for violations of the Uniform Deceptive

  Trade Practices Act of 1973, Minn. Stat. §§ 325D.43-.48 including but not limited to:

                 a.      damages for itself, its state agencies that paid for the generic
                         pharmaceutical drugs identified herein, and as parens patriae on behalf of
                         its consumers under Minn. Stat. § 325D.45, subd. 3 and Minn. Stat. § 8.31,
                         subd. 3a;

                 b.      disgorgement under Minn. Stat. § 325D.45, subd. 3, Minn. Stat. Ch. 8, and
                         Minnesota common law;




                                                   503
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 517 of 606 PageID #: 3386




                 c.      injunctive relief under Minn. Stat. § 325D.45, subd. 1 and Minn. Stat.
                         § 8.31, subd. 3;

                 d.      costs and reasonable attorneys’ fees under Minn. Stat. § 325D.44 and
                         Minn. Stat. § 8.31, subd. 3a; and

                 e.      civil penalties under Minn. Stat. § 8.31, subd. 3.

         1949. By reason of the foregoing, the Defendants have been unjustly enriched as a result

  of the conduct set forth herein with respect to Plaintiff State of Minnesota, its state agencies that

  paid for the generic pharmaceutical drugs identified herein, and its consumers.

         1950. Plaintiff State of Minnesota, its state agencies that paid for the generic

  pharmaceutical drugs identified herein, and its consumers were purchasers, reimbursers and/or

  end-payors of Defendants’ generic pharmaceutical drugs identified herein and have paid amounts

  far in excess of the competitive prices for such drugs that would have prevailed in a competitive

  and fair market.

         1951. Defendants knew of and appreciated, retained, or used, the benefits of Plaintiff

  State of Minnesota, its state agencies that paid for the generic pharmaceutical drugs identified

  herein, and its consumers’ purchases of any of the Defendants’ generic pharmaceutical drugs

  identified herein at amounts far in excess of the competitive price. Defendants engaged in the

  conduct described herein to allocate or preserve the market share of the numerous generic

  pharmaceutical drugs identified herein thereby increasing their sales and profits.

         1952. For those customers that purchase directly or indirectly from Defendants at

  artificially inflated and supra-competitive prices, Defendants have increased prices above what

  would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

  the form of increased revenues.




                                                   504
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 518 of 606 PageID #: 3387




          1953. Based on Defendants’ conduct set forth herein, it would be inequitable and unjust

  for Defendants to retain such benefits without payment of value.

          1954. Defendants will be unjustly enriched if they are permitted to retain the direct or

  indirect benefits received or used resulting from the purchase of any of the numerous generic

  pharmaceutical drugs identified herein by Plaintiff State of Minnesota, its state agencies that paid

  for the generic pharmaceutical drugs identified herein, and its consumers. Plaintiff State of

  Minnesota, on behalf of itself, its state agencies that paid for the generic pharmaceutical drugs

  identified herein, and as parens patriae on behalf of its consumers, seeks to recover the amounts

  that unjustly enriched the Defendants.

          1955. Plaintiff State of Minnesota seeks relief, on behalf of itself, its state agencies that

  paid for the generic pharmaceutical drugs identified herein, and as parens patriae on behalf of its

  consumers, and is therefore entitled to equitable relief in the form of an injunction, restitution

  and disgorgement and any other relief the Court deems appropriate under Minn. Stat. Ch. 8 and

  Minnesota common law for unjust enrichment.

                                               Mississippi

          1956. Plaintiff State of Mississippi repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1957. Defendants' acts violate Miss. Code Ann. § 75- 21-1 et seq., and Plaintiff State of

  Mississippi is entitled to relief under Miss. Code Ann. § 75- 21-1 et seq.

          1958. The aforesaid conduct was not only anti-competitive but was also unfair and

  deceptive to the consumers of the State of Mississippi, therefore Defendants' acts violate the

  Mississippi Consumer Protection Act, Miss. Code Ann. § 75-24-1, et seq., and Plaintiff State of




                                                   505
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 519 of 606 PageID #: 3388




  Mississippi is entitled to relief under the Mississippi Consumer Protection Act, Miss. Code Ann.

  § 75-24-1, et seq.

          1959. Pursuant to Miss. Code Ann. § 75-21-1 et seq., and the Mississippi Consumer

  Protection Act, Miss. Code Ann. § 75-24-1, et seq., Plaintiff State of Mississippi seeks and is

  entitled to relief, including but not limited to injunctive relief, damages, restitution,

  disgorgement, civil penalties, costs, attorney fees, and any other just and equitable relief which

  this Court deems appropriate.

                                                 Missouri

          1960. Plaintiff State of Missouri repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1961. The aforementioned practices by Defendants violate the Missouri Antitrust Law,

  Missouri Rev. Stat. §§ 416.011 et seq., and Missouri’s Merchandising Practices Act, Missouri

  Rev. Stat. §§ 407.010 et seq., as further interpreted by 15 CSR 60-8.010 et seq. and 15 CSR 60-

  9.01 et seq., and the State of Missouri is entitled to an injunction, disgorgement, civil penalties

  and any other relief available under the aforementioned Missouri statutes and regulations.

          1962. The State of Missouri also seeks its costs and attorney fees incurred in the

  prosecution of this action.

                                                Montana

          1963. Plaintiff State of Montana repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1964. Defendants’ acts and practices described in this Complaint violate Montana’s

  Unfair Trade Practices and Consumer Protection Act, Mont Code Ann. § 30-14-101 et seq.,




                                                    506
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 520 of 606 PageID #: 3389




  including § 30-14-103, and Unfair Trade Practices Generally, Mont. Code Ann. § 30-14-201 et

  seq., including § 30-14-205.

         1965. Mont. Code Ann § 30-14-103 prohibits unfair methods of competition and unfair

  or deceptive acts or practices in the conduct of any trade or commerce. Mont. Code Ann. § 30-

  14-102(8) defines the terms “trade” and “commerce” as meaning “the advertising, offering for

  sale, sale, or distribution of any services, any property, tangible or intangible, real, personal, or

  mixed, or any other article, commodity, or thing of value, wherever located, and includes any

  trade or commerce directly or indirectly affecting the people of this state.”

         1966. Montana’s standard for ‘unfairness' as prohibited under Mont. Code Ann. § 30-

  14-103 is articulated in Rohrer v. Knudson, 203 P.3d 759 (Mont. 2009) as an act or practice

  which “offends established public policy and which is either immoral, unethical, oppressive,

  unscrupulous or substantially injurious to consumers.”

         1967. Mont Code Ann. § 30-14-205 states that it is unlawful for a person or group of

  persons, directly or indirectly:

                 (1)     to enter an agreement for the purpose of fixing the price or regulating the

                         production of an article of commerce;

                 (2)     for the purpose of creating or carrying out any restriction in trade to: (a)

                         limit productions; (b) increase or reduce the price of merchandise or

                         commodities; (c) prevent competition in the distribution or sale of

                         merchandise or commodities; (d) fix a standard or figure whereby the

                         price of an article of commerce intended for sale, use, or consumption will

                         be in any way controlled.




                                                   507
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 521 of 606 PageID #: 3390




          1968. Defendants’ anticompetitive and unfair and/or deceptive acts and practices in the

  marketing and sale of pharmaceuticals as described in this Complaint occurred in the conduct of

  “trade” and “commerce” as defined by Montana law.

          1969. Defendants’ anticompetitive and unfair and/or deceptive acts and practices in the

  marketing and sale of pharmaceuticals as described in this Complaint offend established public

  policy. Those acts and practices are also unethical, oppressive, and unscrupulous and have

  substantially injured and continue to injure Montanans through supra-competitive prices.

          1970. Defendants’ price-fixing and market allocating conduct as described in this

  Complaint violates the plain language of Mont. Code Ann. § 30-14-205(1) and (2).

          1971. Defendants’ unlawful conduct was willful as defined in Mont. Code Ann. § 30-

  14-142(4).

          1972. Plaintiff State of Montana is entitled to all equitable relief and the maximum civil

  penalties available under Mont. Code Ann. § 30-14-101 et seq. and § 30-14-201 et seq.,

  including but not limited to Mont. Code Ann. §§ 30-14-111(4), -131, -142(2), and -222. Plaintiff

  State of Montana also seeks reasonable attorneys’ fees and costs.

                                              Nebraska

          1973. Plaintiff State of Nebraska repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1974. Defendants’ actions as alleged herein violate the Unlawful Restraint of Trade Act,

  Neb. Rev. Stat. § 59-801 et seq. and the Consumer Protection Act, Neb. Rev. Stat. § 59-1601 et

  seq. Specifically, Defendants’ actions constitute unreasonable restraints of trade or commerce in

  violation of Neb. Rev. Stat. § 59-801 and Neb. Rev. Stat. § 59-1603, and Defendants’ actions

  constitute unfair methods of competition in violation of Neb. Rev. Stat. § 59-1602. The sale of



                                                 508
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 522 of 606 PageID #: 3391




  pharmaceuticals to the State of Nebraska and its citizens constitutes trade or commerce as

  defined in Neb. Rev. Stat. § 59-1601. These violations have had an impact, directly and

  indirectly, upon the public interest of the State of Nebraska, for the State of Nebraska, its state

  agencies, and its citizens have been injured and continue to be injured by paying supra-

  competitive prices for pharmaceuticals purchased directly and/or indirectly from the Defendants.

          1975. Accordingly, Plaintiff State of Nebraska, on behalf of itself, its state agencies, and

  as parens patriae for all citizens within the state, seeks all relief available under the Unlawful

  Restraint of Trade Act, the Consumer Protection Act, and Neb. Rev. Stat. § 84-212. Plaintiff

  State of Nebraska is entitled to relief including, but not limited to: damages, disgorgement, civil

  penalties, equitable relief, injunctive relief, and its costs and attorney’s fees pursuant to Neb.

  Rev. Stat. §§ 59-803, 59-819, 59-821, 59-1608, 59-1609, 59-1614, and 84-212.

                                                 Nevada

          1976. Plaintiff State of Nevada repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1977. As alleged in Sections IV and VII, supra, the Defendants’ conduct was and is

  directed at consumers nationwide, including in Nevada, and was overtly deceptive; not merely

  anticompetitive.

          1978. As repeatedly alleged supra, in the course of carrying out their schemes,

  Defendants often (i) declined bid opportunities and misrepresented the reason for their failure to

  bid, or (ii) provided false bids that they knew would not be successful. In all such cases, the

  alleged acts and practices by Defendants were, and are, in violation of the Nevada Deceptive

  Trade Practices Act, Nev. Rev. Stat. § 598.0903, et seq., and specifically the following:




                                                   509
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 523 of 606 PageID #: 3392




                 (a)     NRS 598.0915(15), a person engages in a deceptive trade practice by

                         knowingly making a false representation in a transaction;

                 (b)     NRS 598.0923(2), a person engages in a deceptive trade practice by

                         failing to disclose a material fact in connection with the sale or lease of

                         goods or services; and

                 (c)     NRS 598.0923(3), a person engages in a deceptive trade practice by

                         violating a state or federal statute or regulation relating to the sale or lease

                         of goods or services.

         1979. As repeatedly alleged supra, the Defendants’ anticompetitive conduct produced,

  and continues to produce, harm across the Plaintiff States, including in Nevada. Accordingly,

  the aforementioned acts and practices by Defendants were, and are, also in violation of the

  Nevada Unfair Trade Practices Act, Nev. Rev. Stat. § 598A.010, et seq., and specifically the

  following:

                 (a)     NRS 598A.060(a), competitors unlawfully restrain trade by engaging in

                         price fixing;

                 (b)     NRS 598A.060(b), competitors unlawfully restrain trade by agreeing to

                         division of markets; and

                 (c)     NRS 598A.060(c), competitors unlawfully restrain trade by agreeing to

                         allocate customers.

         1980. Accordingly, Plaintiff State of Nevada seeks all relief available under the Nevada

  Deceptive Trade Practices Act, the Nevada Unfair Trade Practices Act, and common law.

  Plaintiff State of Nevada is entitled to relief including but not limited to: disgorgement,




                                                    510
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 524 of 606 PageID #: 3393




  injunctions, civil penalties, damages, and its costs and attorney's fees pursuant to Nev. Rev. Stat.

  §§ 598.0963, 598.0973, 598.0999, 598A.160, 598A.170, 598A.200 and 598A.250.

                                             New Hampshire

          1981. Plaintiff State of New Hampshire repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1982. The aforementioned collusive actions, practices and conduct by Defendants

  violate the New Hampshire Antitrust Provisions, N.H. RSA 356:1, et seq., by, among other

  things, unlawfully restraining trade or commerce, or having the purpose or effect of fixing,

  controlling or maintaining prices, allocating or dividing customers or markets, fixing or

  controlling prices or bidding for public or private contracts, or otherwise thwarting genuine

  competition in generic drug markets. Defendants impaired the competitive process which

  deprived New Hampshire consumers and customers of free and open market place for generic

  products and/or of paying a price for the generic pharmaceutical drugs identified herein which

  would have been competitive and fair absent agreements to allocate customers, fix prices, and

  stabilize artificially inflated prices.

          1983. The aforementioned actions, practices and conduct by Defendants as suppliers in

  commercial transactions also violate the New Hampshire Consumer Protection Act, N.H. RSA

  358-A:1 et seq. by using unfair or deceptive business acts or practices, or methods of

  competition, in the conduct of trade or commerce including, among other things, pricing generic

  health care pharmaceutical goods in a manner that tends to harm competition; making

  misrepresentations, taking steps to conceal, failing to disclose a material fact, and/or

  participating in maintaining artificially inflated pricing in connection with the sale or

  advertisement of such generic products; or otherwise thwarting and harming genuine competition



                                                   511
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 525 of 606 PageID #: 3394




  in generic drug markets as identified herein. Illegal conduct included, agreement to and, in fact,

  acting to restrain trade or commerce in each generic drug market identified herein, by affecting,

  fixing, controlling and/or maintaining at artificial and non-competitive levels, the prices at which

  the numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

  the State of New Hampshire; as well as, among other things, submitting false or misleading

  cover bids and/or offers to the customers and wholesalers, and/or providing false or misleading

  statements to prospective customers relating to supply capacity or reasons for bidding or not

  bidding, and/or otherwise engaging in a course of conduct to induce contracting and purchasing

  of generic products by customers at artificially inflated prices.

         1984. Defendants’ illegal conduct, collectively and individually, all relates to generic

  products that are intended and expected by consumers, private entities, and public entities to

  provide great savings for consumers and purchasing entities in the health care industry, offending

  public policy and comprising deceptive, unfair, immoral, unethical, oppressive or unscrupulous

  conduct. NH RSA 358-A:2.

         1985. These violations artificially inflated prices of generic drugs, substantially

  affecting and harming the people of New Hampshire (consumers, public entities, and private

  entities, alike) and having various past and ongoing harmful impacts within the state including

  affecting New Hampshire commerce and affecting the choice of generic drugs available to

  and/or prices paid by consumers and entities. The State of New Hampshire has reason to believe

  that Defendants directly and/or indirectly through nationwide or regional distributors,

  wholesalers, and retailers, sold or marketed the generic drugs at issue to the State of New

  Hampshire, its agencies and municipalities, to New Hampshire businesses, and to individual




                                                   512
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 526 of 606 PageID #: 3395




  consumers, and that such products were received and purchased by such consumers and entities

  within the state, whether dealing with Defendants directly or indirectly.

         1986. The State of New Hampshire has reason to believe that Defendants received ill-

  gotten gains or proceeds as a result of their illegal conduct, and it would be inequitable and

  unjust for Defendants to retain such profits and benefits without payment of value.

         1987. Some or all of the violations by Defendants were willful and flagrant.

         1988. The State of New Hampshire brings this action in its law enforcement capacity as

  a sovereign or quasi-sovereign and in a parens patriae capacity on behalf of state consumers of

  generic products, seeking legal and equitable remedies available under the New Hampshire

  Antitrust Provisions, under the New Hampshire Consumer Protection Act, and under common

  law such as unjust enrichment. New Hampshire seeks restoration to state consumers for

  ascertainable loss incurred in making payments and purchases, whether direct or indirect, in

  relation to the generic drug products identified herein, through among other things, restitution,

  disgorgement, and/or injunctive relief. New Hampshire seeks injunctive relief to prohibit

  Defendants from engaging in the unlawful business practices identified herein; civil penalties (in

  double/treble multipliers); and recovery for compensable investigation and litigation costs,

  expenses and attorney’s fees, and other relief as this Court deems just and equitable. See N.H.

  RSA 356:4 et seq.; N.H. RSA 358-A:1 et seq.

         1989. Plaintiff State of New Hampshire notified Defendants of this intended action at

  least ten days prior to the commencement of this action and gave Defendants an opportunity to

  confer with the attorney general in accordance with NH RSA 358-A:5.




                                                  513
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 527 of 606 PageID #: 3396




                                              New Jersey

          1990. Plaintiff State of New Jersey repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1991.      Defendants’ actions as alleged herein violate the New Jersey Antitrust Act,

  N.J.S.A. 56:9-1 et seq., in that they have the purpose and/or effect of unreasonably restraining

  trade and commerce within the State of New Jersey and elsewhere. N.J.S.A. 56:9-3. Plaintiff

  State of New Jersey seeks relief including, but not limited to, injunctive relief, disgorgement,

  civil penalties, and attorneys’ fees and investigative costs. N.J.S.A. 56:9-10.

          1992.      Defendants’ actions as alleged herein violate the New Jersey Consumer Fraud

  Act, N.J.S.A. 56:8-1 et seq., in that Defendants’ made misleading statements, omitted material

  facts and engaged in unconscionable commercial practices in connection with the advertising,

  offering for sale and sale of one or more of the drugs identified in this Complaint. N.J.S.A. 56:8-

  2. Plaintiff State of New Jersey seeks relief including but not limited to, injunctive relief,

  disgorgement, civil penalties and attorneys’ fees and investigative costs. N.J.S.A. 56:8-8, -11, -

  13 and -19.

                                              New Mexico

          1992. Plaintiff State of New Mexico repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          1994. The State of New Mexico, through its Attorney General, brings this enforcement

  action as parens patriae in its sovereign and quasi-sovereign capacity and in its proprietary

  capacity on behalf of the State, including its agencies and entities, to recover damages to the

  State, its residents, its economy, and all such other relief as may be authorized by statute or

  common law.



                                                   514
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 528 of 606 PageID #: 3397




          1995. The aforementioned actions and practices by Defendants were and are a contract,

  agreement, combination, or conspiracy in an unreasonable restraint of trade or commerce in New

  Mexico, thus violating the New Mexico Antitrust Act, N.M. Stat. Ann. § 57-1-1 et seq.

          1996. The aforementioned actions and practices by Defendants were unfair or deceptive

  trade practices as they were false or misleading oral or written statements or other

  representations made in connection with the sale of goods in the regular course of their trade or

  commerce, that may, tended to or did deceive or mislead consumers. These practices included

  false or misleading statements of fact concerning the price and availability of drugs and failures

  to state material facts about the costs of drugs, actions that deceived or tended to deceive

  consumers. Additionally, Defendants' actions constituted unconscionable trade practices, because

  they resulted in supra-competitive prices for the aforementioned drugs, resulting in a gross

  disparity between the prices paid by consumers and the value received. These practices and

  actions violated the New Mexico Unfair Practices Act, N.M. Stat. Ann. § 57-12-1 et. seq.

          1997. The aforementioned actions and practices by Defendants also constitute unfair

  competition and unjust enrichment under New Mexico’s common law.

          1998. Accordingly, the State of New Mexico is entitled remedies available to it under

  the New Mexico Antitrust Act, the New Mexico Unfair Practices Act, and New Mexico common

  law, including injunctive relief, actual, treble, and statutory damages, restitution, disgorgement,

  civil penalties, costs, attorney’s fees, and any other appropriate monetary and injunctive relief.

  See N.M. Stat. Ann. §§ 57-1-3, -7, -8; N.M. Stat. Ann. § 57-12-8, -10, -11.

                                              New York

          1999. Plaintiff State of New York repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.



                                                  515
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 529 of 606 PageID #: 3398




          2000. In addition to violating federal antitrust law, the aforementioned practices by the

  Defendants violate New York antitrust law, the Donnelly Act, New York Gen. Bus. Law §§ 340-

  342c, and constitute both "fraudulent" and "illegal" conduct in violation of New York Executive

  Law § 63(12).

          2001. Plaintiff State of New York seeks relief, including but not limited to damages, for

  New York consumers and New York state entities that paid for one or more of the drugs

  identified in this Complaint during the relevant period and thereby paid more than they would

  have paid but for Defendants' unlawful conduct. Plaintiff State of New York also seeks, and is

  entitled to, civil penalties, injunctive relief, other equitable relief (including but not limited to

  disgorgement), and fees and costs.

                                             North Carolina

          2002. Plaintiff State of North Carolina repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          2003. Defendants' acts of distributing, marketing and selling generic pharmaceutical

  drugs to consumers through drug wholesalers and distributors, pharmacy and supermarket

  chains, and other resellers of generic pharmaceutical drugs and in otherwise engaging in the

  conduct more fully described herein with respect to the numerous generic pharmaceutical drugs

  identified herein, the Defendants are engaging in trade or commerce that directly or indirectly

  harmed North Carolina consumers pursuant to North Carolina’s Unfair or Deceptive Practices

  Act, N.C. Gen. Stat. § 75-1 et seq.

          2004. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

  each generic drug market identified herein that includes North Carolina, by affecting, fixing,

  controlling and/or maintaining at artificial and non-competitive levels, the prices at which the



                                                    516
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 530 of 606 PageID #: 3399




  numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

  North Carolina, deprived North Carolina consumers from paying a price for the numerous

  generic pharmaceutical drugs identified herein which would have been competitive and fair

  absent the agreement to allocate customers and fix prices.

         2005. The aforesaid methods, acts or practices constitute unfair methods of competition

  and/or unfair acts or practices within their meaning under the North Carolina Unfair or Deceptive

  Practices Act, and are injurious to North Carolina consumers and the general economy of the

  State of North Carolina, including, but not limited to:

                 a.      Violating Section 1 of the Sherman Act, 15 U.S.C § 1, through engaging

                         in a market allocation agreement as set forth in the preceding counts;

                 b.      Violating Section 1 of the Sherman Act, 15 U.S.C § 1, through engaging

                         in a price-fixing agreement as set forth in the preceding counts;

                 c.      Engaging in any conduct which causes substantial injury to consumers.

         2006. By deceptively misrepresenting and/or omitting material facts concerning the

  absence of competition in each generic drug market identified herein to the State of North

  Carolina and North Carolina consumers, the Defendants misled the State of North Carolina and

  North Carolina consumers into believing that prices for the numerous generic pharmaceutical

  drugs identified herein were competitive and fair in violation of the North Carolina Unfair or

  Deceptive Practices Act.

         2007. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

  each generic drug market identified herein that includes North Carolina, by affecting, fixing,

  controlling and/or maintaining at artificial and non-competitive levels, the prices at which the




                                                  517
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 531 of 606 PageID #: 3400




  numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

  North Carolina.

         2008. The Defendants’ impairment of choice and the competitive process had the

  following effects: (1) generic drug price competition was restrained, suppressed and eliminated

  throughout North Carolina; (2) generic drug prices were raised, fixed, maintained and stabilized

  at artificially-high levels throughout North Carolina; (3) the State of North Carolina and North

  Carolina consumers were deprived of free and open markets; and (4) the State of North Carolina

  and North Carolina consumers paid supra-competitive, artificially inflated prices for the

  numerous generic pharmaceutical drugs identified herein.

         2009. The Defendants’ impairment of choice and the competitive process have caused

  the State of North Carolina and North Carolina consumers to suffer and to continue to suffer loss

  of money or property, real or personal, by means of Defendants’ use or employment of unfair

  methods of competition and/or unfair acts or practices as set forth above.

         2010. The Defendants’ deceptive misrepresentations and failure to disclose material

  facts had the following effects: (1) generic drug price competition was restrained, suppressed

  and eliminated throughout North Carolina; (2) generic drug prices were raised, fixed, maintained

  and stabilized at artificially-high levels throughout North Carolina; (3) the State of North

  Carolina and North Carolina consumers were deprived of free and open markets; and (4) the

  State of North Carolina and North Carolina consumers paid supra-competitive, artificially

  inflated prices for the numerous generic pharmaceutical drugs identified herein.

         2011. The Defendants’ deceptive misrepresentations and failure to disclose material

  facts have caused the State of North Carolina and North Carolina consumers to suffer and to




                                                  518
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 532 of 606 PageID #: 3401




  continue to suffer loss of money or property, real or personal, by means of Defendants’ use or

  employment of deceptive commercial practices as set forth above.

         2012. Defendants violated the North Carolina Unfair or Deceptive Practices Act:

                 a.     Each time Defendants agreed to participate in the overarching conspiracy

                        within the generic pharmaceutical drug market as set forth in Paragraphs

                        85 to 106;

                 b.     Each time Defendants agreed to allocate the market for specific drugs in

                        the generic pharmaceutical drug market as set forth in Paragraphs 110 to

                        233;

                 c.     Each time Defendants agreed to fix prices on the specified drugs in the

                        specified drug markets as set forth in Paragraphs 234 to 431;

                 d.     Each time the State of North Carolina or a North Carolina consumer paid

                        an unfairly or unconscionably inflated price for any of the numerous

                        generic pharmaceutical drugs identified herein;

                 e.     Each time a Defendant failed to disclose the existence of a market

                        allocation agreement and/or a price-fixing agreement involving any of the

                        numerous generic pharmaceutical drugs identified herein;

                 f.     Each time a Defendant submitted false or misleading cover bids and/or

                        offers to their customers and wholesalers;

                 g.     Each time a Defendant provided false or misleading statements to

                        prospective customers related to supply capacity or reasons for bidding or

                        not bidding;




                                                519
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 533 of 606 PageID #: 3402




                  h.      Each time a request for reimbursement was made to the State of North

                          Carolina for any of the numerous generic pharmaceutical drugs identified

                          herein; and

                  i.      Each time the State of North Carolina or a North Carolina consumer paid

                          an artificially inflated price for any of the numerous generic

                          pharmaceutical drugs identified herein.

          2013. Plaintiff State of North Carolina is entitled to relief pursuant to N.C. Gen. Stat. §

  75-1 et seq., including recovery of its costs and attorneys’ fees pursuant to N.C. Gen. Stat. § 75-

  16.1.

                                             North Dakota

          2014. Plaintiff State of North Dakota repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          2015. The aforementioned practices by Defendants are in violation of North Dakota’s

  Uniform State Antitrust Act North Dakota Century Code (N.D.C.C.) § 51-08.1-01 et seq., and

  Plaintiff State of North Dakota is entitled to relief for these violations under N.D.C.C. § 51-08.1-

  01 et seq.

          2016. The aforementioned practices by Defendants constitute unconscionable or

  deceptive acts or practices in violation of the North Dakota Consumer Fraud Law, N.D.C.C. §51-

  15-01 et seq., and Plaintiff State of North Dakota is entitled to relief for those violations under

  N.D.C.C. §51-15-01 et seq.

                                        Northern Mariana Islands

          2017. Plaintiff Commonwealth of the Northern Mariana Islands repeats and re-alleges

  each and every preceding allegation as if fully set forth herein.



                                                   520
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 534 of 606 PageID #: 3403




          2018. The aforementioned practices by Defendants constitute “unfair acts or practices”

  made illegal pursuant to the Commonwealth’s Consumer Protection Act, 4 CMC §§ 5101 et. seq.

  Specifically, Defendants’ actions constitute unfair acts and practices pursuant to 4 CMC §5105

  (m) engaging in any act or practice which is unfair or deceptive to the consumer; and (t)

  engaging in price fixing which bears no reasonable relationship to the cost of the merchandise.

          2019. In addition, the aforementioned practices by Defendants violate the

  Commonwealth of the Northern Mariana Islands’ Unfair Business Practices statutes, codified as

  4 CMC §§ 5201 et. seq. Specifically, Defendants’ aforementioned actions are prohibited

  activities pursuant to 4 CMC § 5202 (a) to create or carry out restrictions in trade or commerce;

  (c) To prevent competition in the manufacture, making, transportation, sale, or purchase of any

  merchandise, produce, or commodity; and (f) To make or enter into or carry out any contract,

  obligation or agreement by which the persons do any of the following:

                  (1) Bind themselves not to sell, dispose of or transfer any article or commodity below a
                  common standard figure or fixed value; (2) Agree to keep the price of such
                  article, commodity or transportation at a fixed or graduated figure; (3) Establish
                  or set the price of any article, commodity or transportation between them or
                  themselves and others, so as directly or indirectly to preclude free and unrestricted
                  competition among themselves or any purchaser or consumer in the sale or
                  transportation of a any such article or commodity; and (4) Agree to pool, combine
                  or directly or indirectly unite any interest that they may have connected with the
                  sale or transportation of any such article or commodity that might in any way
                  affect its price.

          2020. The Commonwealth of the Northern Mariana Islands seeks equitable relief, civil

  penalties, treble damages, costs of suit and any other relief available under the aforementioned

  statutes and all other applicable laws, including without limitation attorney fees and costs

  incurred in the pursuit of this action.




                                                    521
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 535 of 606 PageID #: 3404




                                                 Ohio

          2021. Plaintiff State of Ohio repeats and re-alleges each and every preceding allegation

  as if fully set forth herein.

          2022. The aforementioned practices by Defendants were, and are, a per se illegal

  conspiracy against trade in violation of Ohio Revised Code Section 1331.01 et seq, the common

  law of Ohio, and void pursuant to Ohio Rev. Code § 1331.06. The State of Ohio, the general

  economy of Ohio, Ohio entities and individuals in Ohio were harmed as a direct result of

  Defendants’ per se illegal conduct. Defendants received ill-gotten gains or proceeds as a direct

  result of their per se illegal conduct.

          2023. Plaintiff State of Ohio seeks and is entitled to an injunction, disgorgement and

  civil forfeiture pursuant to Ohio Rev. Code § 109.81 and Ohio Rev. Code §§ 1331.01 et seq,

  including Section 1331.03, which requires a forfeiture of $500 per day that each violation was

  committed or continued, and any other remedy available at law or equity.

                                              Oklahoma

          2024. Plaintiff State of Oklahoma repeats and re-alleges each and every allegation as if

  fully set forth herein.

          2025. The aforementioned practices by the Defendants are in violation of the Oklahoma

  Antitrust Reform Act, 79 O.S. § 201 et seq., and Plaintiff State of Oklahoma is entitled to relief

  under 79 O.S. § 205, including but not limited to: injunctive relief, disgorgement, costs,

  attorney’s fees and any other appropriate relief for those violations.

                                                Oregon

          2026. Plaintiff State of Oregon repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.



                                                  522
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 536 of 606 PageID #: 3405




         2027. The aforementioned practices by Defendants were, and are, in violation of the

  Oregon Antitrust Law, Oregon Revised Statutes (“ORS”) 646.705, et seq. These violations had

  impacts within the State of Oregon and substantially affected the people of Oregon.

         2028. Plaintiff State of Oregon seeks all relief available under the Oregon Antitrust Act

  for Oregon consumers and the State of Oregon, including injunctive, civil penalties, other

  equitable relief including but not limited to disgorgement, the State of Oregon’s costs incurred in

  bringing this action, plus reasonable attorney fees, expert witness fees, and costs of investigation,

  and any other remedy available at law for these violations under ORS 646.760, ORS 646.770,

  ORS 646.775, and ORS 646.780.

                                              Pennsylvania

         2029. Plaintiff Commonwealth of Pennsylvania repeats and re-alleges each and every

  preceding allegation as if fully set forth herein.

                Pennsylvania Unfair Trade Practices and Consumer Protection Law

         2030. In distributing, marketing and selling generic pharmaceutical drugs to consumers

  through drug wholesalers and distributors, pharmacy and supermarket chains, and other resellers

  of generic pharmaceutical drugs and in otherwise engaging in the conduct more fully described

  herein with respect to the numerous generic pharmaceutical drugs identified herein, the

  Defendants are engaging in trade or commerce that directly or indirectly harmed the

  Commonwealth of Pennsylvania and Pennsylvania consumers within the meaning of 73 P. S. §

  201-2(3) of the Pennsylvania Unfair Trade Practices and Consumer Protection Law

  (“PUTPCPL”).




                                                   523
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 537 of 606 PageID #: 3406




                   Unfair Methods of Competition and Unfair Acts or Practices

         2031. By reason of the foregoing, the Defendants have impaired the Commonwealth of

  Pennsylvania and Pennsylvania consumer choice in each generic drug market identified herein.

         2032. By impairing choice in what should have been a freely competitive marketplace

  for the numerous generic pharmaceutical drugs identified herein, the Defendants have deprived

  the Commonwealth of Pennsylvania and Pennsylvania consumers from being able to

  meaningfully choose from among the options a competitive market would have provided.

         2033. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

  each generic drug market identified herein that includes Pennsylvania, by affecting, fixing,

  controlling and/or maintaining at artificial and non-competitive levels, the prices at which the

  numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

  Pennsylvania.

         2034. The Defendants impaired the competitive process which deprived the

  Commonwealth of Pennsylvania and Pennsylvania consumers from paying a price for the

  numerous generic pharmaceutical drugs identified herein which would have been competitive

  and fair absent the agreement to allocate customers and fix prices.

         2035. Regardless of the nature or quality of Defendants’ aforementioned acts or

  practices on the competitive process or competition, Defendants’ conduct has been otherwise

  unfair or unconscionable because they offend public policy as established by statutes, the

  common law, or otherwise, are immoral, unethical, oppressive, unscrupulous, or substantially

  injurious to the Commonwealth of Pennsylvania and Pennsylvania consumers.




                                                  524
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 538 of 606 PageID #: 3407




         2036. Defendants’ unscrupulous conduct has resulted in the Commonwealth and its

  consumers being substantially injured by paying more for or not being able to afford the

  numerous generic pharmaceutical drugs identified herein.

         2037. The Defendants’ impairment of choice and the competitive process had the

  following effects: (1) generic drug price competition was restrained, suppressed and eliminated

  throughout Pennsylvania; (2) generic drug prices were raised, fixed, maintained and stabilized at

  artificially-high levels throughout Pennsylvania; (3) Commonwealth of Pennsylvania and

  Pennsylvania consumers were deprived of free and open markets; and (4) Commonwealth of

  Pennsylvania and Pennsylvania consumers paid supra-competitive, artificially inflated prices for

  the numerous generic pharmaceutical drugs identified herein.

         2038. The Defendants’ impairment of choice and the competitive process have caused

  the Commonwealth of Pennsylvania and Pennsylvania consumers to suffer and to continue to

  suffer loss of money or property, real or personal, by means of Defendants’ use or employment

  of unfair methods of competition and/or unfair acts or practices as set forth above.

         2039. Defendants violated the PUTPCPL:

                 a.     Each time Defendants agreed to participate in the overarching conspiracy

                        within the generic pharmaceutical drug market as set forth herein;

                 b.     Each time Defendants agreed to allocate the market for specific drugs in

                        the generic pharmaceutical drug market as set forth herein;

                 c.     Each time Defendants agreed to fix prices on the specified drugs in the

                        generic pharmaceutical drug market as set forth herein;

                 d.      Each time Defendants agreed to allocate the market on the specified drugs

                        in the specified drug markets as set forth herein;



                                                 525
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 539 of 606 PageID #: 3408




                  e.     Each time Defendants agreed to fix prices on the specified drugs in the

                         specified drug markets as set forth herein;

                  f.     Each time Defendants agreed to decline to bid or otherwise bid high so as

                         to not take market share on the specified drugs in the specified drug

                         markets as set forth herein;

                  g.     Each time Defendants knowingly breached a legal or equitable duty within

                         the generic pharmaceutical drug market as set forth herein; and

                  h.     Each time the Commonwealth of Pennsylvania or a Pennsylvania

                         consumer paid an unfairly or unconscionably inflated price for any of the

                         numerous generic pharmaceutical drugs identified herein.

         2040. The Defendants’ conduct more fully described herein is unlawful pursuant to 73

  P.S. § 201-3.

         2041. The aforesaid methods, acts or practices constitute unfair methods of competition

  and/or unfair acts or practices within their meaning under Sections 2 and 3 of the PUTPCPL,

  including, but not limited to:

                  a.     “Engaging in any other fraudulent or deceptive conduct which creates a

                         likelihood of confusion or of misunderstanding” in violation of 73 P.S. §

                         201-2(4)(xxi).

         2042. The above described conduct created the likelihood of confusion and

  misunderstanding and exploited unfair advantage of the Commonwealth of Pennsylvania and

  Pennsylvania consumers seeking to exercise a meaningful choice in a market expected to be free

  of impairment to the competitive process and thus constitutes constructive fraud or, in the




                                                  526
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 540 of 606 PageID #: 3409




  alternative, constructive fraud in its incipiency through one or more of the following breaches of

  legal or equitable duties.

                 a.      Violating Section 1 of the Sherman Act, 15 U.S.C § 1, through engaging

                         in a market allocation agreement as set forth in the preceding counts;

                 b.      Violating Section 1 of the Sherman Act, 15 U.S.C § 1, through engaging

                         in a price-fixing agreement as set forth in the preceding counts;

                 c.      Violating Pennsylvania antitrust common law through engaging in a

                         market allocation agreement;

                 d.      Violating Pennsylvania antitrust common law through engaging in a price-

                         fixing agreement; and/or

                 e.      Engaging in any conduct which causes substantial injury to consumers.

         2043. The above described conduct substantially injured Pennsylvania consumers and

  the Commonwealth of Pennsylvania.

         2044. The above described conduct has been willful within the meaning of 73 P.S. §

  201-8 and is unlawful under the PUTPCPL.

         2045. Pursuant to 71 P.S. § 201-4, the Commonwealth of Pennsylvania believes that the

  public interest is served by seeking a permanent injunction to restrain the methods, acts and

  practices described herein, as well as seeking restoration, disgorgement and attorneys’ fees and

  costs pursuant to 73 P.S. §§ 201-4 and 4.1 for the Commonwealth of Pennsylvania and

  Pennsylvania consumers and civil penalties of not exceeding $3,000 for each such willful

  violation pursuant to 73 P.S. § 201-8 (b). The Commonwealth of Pennsylvania believes that the

  Commonwealth of Pennsylvania and its citizens are suffering and will continue to suffer harm

  unless the methods, acts and practices complained of herein are permanently enjoined.



                                                  527
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 541 of 606 PageID #: 3410




                                     Deceptive Acts or Practices

         2046. By reason of the foregoing, the Defendants have deceptively misrepresented the

  absence of competition in each generic drug market identified herein to the Commonwealth of

  Pennsylvania and Pennsylvania consumers in violation of the PUTPCPL.

         2047. By deceptively misrepresenting and/or omitting material facts concerning the

  absence of competition in each generic drug market identified herein to the Commonwealth of

  Pennsylvania and Pennsylvania consumers, the Defendants misled the Commonwealth of

  Pennsylvania and Pennsylvania consumers into believing that prices for the numerous generic

  pharmaceutical drugs identified herein were competitive and fair.

         2048. The Defendants agreed to, and did in fact, act in restraint of trade or commerce in

  in each generic drug market identified herein that includes Pennsylvania, by affecting, fixing,

  controlling and/or maintaining at artificial and non-competitive levels, the prices at which the

  numerous generic pharmaceutical drugs identified herein were sold, distributed or obtained in

  Pennsylvania.

         2049. The Defendants deceptively misrepresented to the Commonwealth of

  Pennsylvania and Pennsylvania consumers that Defendants’ pricing at which the numerous

  generic pharmaceutical drugs identified herein were sold, distributed or obtained in Pennsylvania

  was competitive and fair.

         2050. Regardless of the nature or quality of Defendants’ aforementioned acts or

  practices on the competitive process or competition, Defendants’ conduct has had the tendency

  or capacity to deceive.




                                                  528
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 542 of 606 PageID #: 3411




         2051. Defendants expressed, implied or otherwise falsely claimed conformance with

  prescribed bidding practices to their customers and wholesalers in relation to the numerous

  generic pharmaceutical drugs identified herein.

         2052. Defendants expressed, implied or otherwise falsely claimed supply capacity or

  reasons to prospective customers for bidding or not bidding in relation to the numerous generic

  pharmaceutical drugs identified herein.

         2053. The Defendants’ deceptive misrepresentations and failure to disclose material

  facts had the following effects: (1) generic drug price competition was restrained, suppressed

  and eliminated throughout Pennsylvania; (2) generic drug prices were raised, fixed, maintained

  and stabilized at artificially-high levels throughout Pennsylvania; (3) Commonwealth of

  Pennsylvania and Pennsylvania consumers were deprived of free and open markets; and (4)

  Commonwealth of Pennsylvania and Pennsylvania consumers paid supra-competitive, artificially

  inflated prices for the numerous generic pharmaceutical drugs identified herein.

         2054. The Defendants’ deceptive misrepresentations and failure to disclose material

  facts have caused Commonwealth of Pennsylvania and Pennsylvania consumers to suffer and to

  continue to suffer loss of money or property, real or personal, by means of Defendants’ use or

  employment of deceptive commercial practices as set forth above.

         2055. Defendants violated the PUTPCPL:

                 a.     Each time a Defendant failed to disclose the existence of a market

                        allocation agreement and/or a price-fixing agreement involving any of the

                        numerous generic pharmaceutical drugs identified herein;

                 b.     Each time a Defendant submitted false or misleading cover bids and/or

                        offers to their customers and wholesalers;



                                                 529
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 543 of 606 PageID #: 3412




                   c.   Each time a Defendant provided false or misleading statements to

                        prospective customers related to supply capacity or reasons for bidding or

                        not bidding;

                   d.   Each time a request for reimbursement was made to the Commonwealth of

                        Pennsylvania for any of the numerous generic pharmaceutical drugs

                        identified herein; and

                   e.   Each time the Commonwealth of Pennsylvania or a Pennsylvania

                        consumer paid an artificially inflated price for any of the numerous

                        generic pharmaceutical drugs identified herein.

         2056. The Defendants’ conduct more fully described herein is unlawful pursuant to 73

  P. S. § 201-3.

         2057. The aforesaid methods, acts or practices constitute deceptive acts or practices

  within their meaning under Sections 2 and 3 of the PUTPCPL, including, but not limited to:

                   a.   “Representing that goods or services have sponsorship, approval,

                        characteristics, ingredients, uses, benefits or quantities that they do not

                        have or that a person has a sponsorship, approval, status affiliation or

                        connection that he does not have” in violation of 73 P.S. § 201-2(4)(v);

                   b.   “Representing that goods or services are of a particular standard, quality or

                        grade, or that goods are of a particular style or model, if they are of

                        another” in violation of 73 P.S. § 201-2(4)(vii); and

                   c.   “Engaging in any other fraudulent or deceptive conduct which creates a

                        likelihood of confusion or of misunderstanding” in violation of 73 P.S. §

                        201-2(4)(xxi).



                                                 530
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 544 of 606 PageID #: 3413




         2058. The above described conduct has been willful within the meaning of 73 P.S. §

  201-8 and is unlawful under the PUTPCPL.

         2059. Pursuant to 71 P.S. § 201-4, the Commonwealth of Pennsylvania believes that the

  public interest is served by seeking a permanent injunction to restrain the methods, acts and

  practices described herein, as well as seeking restoration, disgorgement and attorneys’ fees and

  costs pursuant to 73 P.S. §§ 201-4 and 4.1 for the Commonwealth of Pennsylvania and

  Pennsylvania consumers and civil penalties of not exceeding $3,000 for each such willful

  violation pursuant to 73 P.S. § 201-8 (b). The Commonwealth of Pennsylvania believes that the

  Commonwealth of Pennsylvania and its citizens are suffering and will continue to suffer harm

  unless the methods, acts and practices complained of herein are permanently enjoined.

                          Common Law Doctrine against Restraint of Trade

         2060. By reason of the foregoing, the Defendants have entered into an agreement in

  restraint of trade to allocate markets and fix prices in each generic drug market identified herein

  within the Commonwealth of Pennsylvania.

         2061. The agreements to allocate customers and to fix pricing as set forth in the

  preceding counts constitute an unreasonable restraint of trade in violation of Pennsylvania

  antitrust common law.

         2062. Unless Defendants’ overall anticompetitive scheme is enjoined, the Defendants

  will continue to illegally restrain trade in the relevant market in concert with another in violation

  of the Pennsylvania common law doctrine against unreasonable restraint of trade.

         2063. Defendants’ conduct in engaging in a contract to unreasonably restrain trade

  concerning the customers to whom and the prices at which the numerous generic pharmaceutical




                                                   531
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 545 of 606 PageID #: 3414




  drugs identified herein were sold, distributed or obtained in Pennsylvania threatens injury to the

  Commonwealth of Pennsylvania and Pennsylvania consumers.

         2064. Defendants’ anticompetitive and unlawful conduct alleged herein has injured, is

  injuring and will continue to injure competition in the relevant market by denying consumer

  choice and otherwise thwarting competition in the relevant market.

         2065. The Defendants’ contract in restraint of trade had the following effects: (1)

  generic drug price competition was restrained, suppressed and eliminated throughout

  Pennsylvania; (2) generic drug prices were raised, fixed, maintained and stabilized at artificially-

  high levels throughout Pennsylvania; (3) Commonwealth of Pennsylvania and Pennsylvania

  consumers were deprived of free and open markets; and (4) Commonwealth of Pennsylvania and

  Pennsylvania consumers paid supra-competitive, artificially inflated prices for the numerous

  generic pharmaceutical drugs identified herein.

         2066. The Defendants’ illegal conduct has had a substantial effect on the

  Commonwealth of Pennsylvania and Pennsylvania consumers.

         2067. As a direct and proximate result of the Defendants’ unlawful conduct, the

  Commonwealth of Pennsylvania and Pennsylvania consumers have been injured in their business

  and property.

         2068. On behalf of the Commonwealth of Pennsylvania and its citizens pursuant to 71

  P.S. §732-204 (c), Pennsylvania seeks injunctive relief, disgorgement and any other relief the

  Court deems proper.




                                                  532
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 546 of 606 PageID #: 3415




                             Common Law Doctrine against Unjust Enrichment

          2069. By reason of the foregoing, the Defendants have been unjustly enriched as a result

  of the conduct set forth herein with respect to the Commonwealth of Pennsylvania and

  Pennsylvania consumers.

          2070. The Commonwealth of Pennsylvania and Pennsylvania consumers were

  purchasers, reimbursers and/or end-payors of Defendants’ numerous generic pharmaceutical

  drugs identified herein and have paid amounts far in excess of the competitive prices for such

  drugs that would have prevailed in a competitive and fair market.

          2071. Defendants knew of, and appreciated and retained, or used, the benefits of

  Commonwealth of Pennsylvania and Pennsylvania consumers’ purchases of any of the

  Defendants’ numerous generic pharmaceutical drugs identified herein at amounts far in excess of

  the competitive price. Defendants engaged in the conduct described herein to increase the

  market share of the numerous generic pharmaceutical drugs identified herein thereby increasing

  their sales and profits.

          2072. For those customers that purchase directly or indirectly from Defendants at

  artificially inflated and supra-competitive prices, Defendants have increased prices above what

  would have prevailed in a competitive and fair market; thereby, directly benefiting Defendants in

  the form of increased revenues.

          2073. Based on Defendants’ conduct set forth herein, it would be inequitable and unjust

  for Defendants to retain such benefits without payment of value.

          2074. Defendants will be unjustly enriched if they are permitted to retain the direct or

  indirect benefits received or used resulting from the purchase of any of the numerous generic

  pharmaceutical drugs identified herein by the Commonwealth of Pennsylvania and Pennsylvania



                                                 533
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 547 of 606 PageID #: 3416




  consumers. The Commonwealth of Pennsylvania, on behalf of itself and Pennsylvania

  consumers, seeks to recover the amounts that unjustly enriched the Defendants.

          2075. The Commonwealth of Pennsylvania and Pennsylvania consumers are therefore

  entitled to equitable relief in the form of an injunction, restitution and disgorgement and any

  other relief the Court deems appropriate.

                                               Puerto Rico

          2076. Plaintiff Commonwealth of Puerto Rico repeats and re-alleges each and every

  preceding allegation as if fully set forth herein.

          2077. The aforementioned practices by Defendants were in violation of Puerto Rico

  Law No. 77 of June 25, 1964, also known as “Puerto Rico`s Antitrust and Restrictions of

  Commerce Law”, 10 P.R. Laws Ann. §§ 257 et seq., and 32 P.R. Laws Ann. § 3341.

          2078. The Commonwealth of Puerto Rico, through its Attorney General, brings this

  enforcement action as parens patriae in its proprietary capacity on behalf of the Commonwealth,

  including its agencies and entities, to recover damages to the Commonwealth and all such other

  relief as may be authorized by statute or common law.

          2079. Accordingly, the Commonwealth of Puerto Rico is entitled remedies available

  under the Puerto Rico`s Antitrust and Restrictions of Commerce Law and 32 P.R. Laws Ann. §

  3341, including injunctive relief, civil penalties and damages for the Commonwealth agencies

  and entities and any other appropriate monetary and injunctive relief.

                                              Rhode Island

          2080. Plaintiff State of Rhode Island repeats and re-alleges every preceding allegation

  as if fully set forth herein.




                                                   534
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 548 of 606 PageID #: 3417




          2081. Defendants’ actions as alleged herein violate the Rhode Island Antitrust Act, R.I.

  Gen. Laws § 6-36-1, et seq.

          2082. Plaintiff State of Rhode Island brings this action pursuant to R.I. General Laws §§

  6-36-10, 6-36-11 and 6-36-12 and seeks relief, including but not limited to injunctive relief, civil

  penalties, other equitable relief (including but not limited to disgorgement), fees, costs, and such

  other relief as this court deems just and equitable.

          2083. Defendants’ actions as alleged herein constitute unfair methods of competition

  and unfair or deceptive acts or practices as defined in the Rhode Island Deceptive Trade

  Practices Act, R.I. Gen. Laws § 6-13.3-1, et seq.

          2084. Defendants engaged in unfair or deceptive acts or practices in connection with the

  sale or advertisement of merchandise by, among other things, making misrepresentations and

  taking steps to conceal their anticompetitive schemes.

          2085. Defendants’ violations of the Rhode Island Deceptive Trade Practices Act were

  willful, in that they knew or should have known that their conduct was of the nature prohibited

  by R.I. Gen. Laws § 6-13.1-2, as defined by the R.I. General Laws § 6-13.1-1(6).

          2086. Plaintiff State of Rhode Island brings this action pursuant to Rhode Island Gen.

  Laws § 6-13.1-5, and seeks relief, including but not limited to injunctive relief, restitution,

  disgorgement and other equitable relief, fees, costs, and such other relief as this court deems just

  and equitable.

                                             South Carolina

          2087. Plaintiff South Carolina repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.




                                                   535
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 549 of 606 PageID #: 3418




          2088. The aforementioned practices by Defendants constitute "unfair methods of

  competition and unfair or deceptive acts or practices" under §39-5-20 of the South Carolina

  Code of Laws. The State of South Carolina asserts claims in a statutory parens patriae capacity

  under S.C. Code § 39-5-50(a) and a common law parens patriae capacity. Pursuant to S.C. Code

  § 39-5-50(a), South Carolina seeks injunctive relief to prohibit Defendants from engaging in the

  conduct described in this complaint.

          2089. Defendants knew or reasonably should have known that their conduct violated

  S.C. Code § 39-5-20. Under S.C. Code § 39-5-110(c), Defendants' conduct therefore constitutes

  a willful violation of S.C. Code § 39-5-20. Accordingly, South Carolina seeks an award of civil

  penalties under S.C. Code § 39-5-110(a) in an amount up to $5,000.00 per violation in South

  Carolina.

          2090. South Carolina seeks attorneys' fees and costs under S.C. Code § 39-5-50(a).

                                              Tennessee

          2091. Plaintiff State of Tennessee repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          2092. This is an action that alleges violation of Tennessee's antitrust law, the Tennessee

  Trade Practices Act, Tenn. Code Ann. §§ 47-25-101 et seq.

          2093. Defendants directly and/or indirectly through nationwide distributors,

  wholesalers, and retailers, sold or marketed the generic drugs at issue to the State of Tennessee

  and its agencies, Tennessee businesses, and individual consumers.

          2094. Defendants made arrangements or agreements with a view to lessening, or which

  tend to lessen, full and free competition in the sale in Tennessee of, or which were designed to

  advance or control the prices charged for, the generic drugs at issue.



                                                  536
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 550 of 606 PageID #: 3419




          2095. Defendants’ conduct affected Tennessee commerce to a substantial degree and

  substantially affected the people of Tennessee, by affecting the choice of generic drugs available

  to, and/or the prices paid by, the State of Tennessee and its agencies, Tennessee businesses, and

  individual consumers for such generic drugs.

          2096. The aforementioned conduct by Defendants was in violation of Tennessee's

  antitrust law, the Tennessee Trade Practices Act, Tenn. Code Ann. §§ 47-25-101 et seq.

          2097. As a direct and proximate result of Defendants’ illegal conduct, the State of

  Tennessee and its agencies, Tennessee businesses, and individual consumers have been harmed

  and will continue to be harmed, by, inter alia, paying more for generic drugs purchased directly

  and/or indirectly from the Defendants and their co-conspirators than they would have paid in the

  absence of the illegal conduct.

          2098. The State of Tennessee is entitled to relief for purchases of affected generic drugs

  by the State of Tennessee and its agencies, Tennessee businesses, and individual consumers.

          2099. On behalf of the State and its agencies, Tennessee businesses, and individual

  consumers, the State of Tennessee seeks all legal and equitable relief available under the

  Tennessee Trade Practices Act and the common law, including, but not limited to: damages for

  purchases of the affected generic drugs; equitable relief including disgorgement and injunctive

  relief; attorneys’ fees and costs; and such other and further relief as this Court deems just and

  equitable.

                                                 Utah
                                                 ---
          2100. Plaintiff State of Utah repeats and re-alleges each and every preceding allegation

  as if fully set forth herein.




                                                  537
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 551 of 606 PageID #: 3420




          2101. The aforementioned acts by Defendants violate the Utah Antitrust Act, Utah Code

  §§ 76-10-3101 through 76-10-3118 (the “UAA”), and Utah common law. Accordingly, Plaintiff

  State of Utah, by and through the Attorney General of Utah, on behalf of itself, Utah

  governmental entities, and as parens patriae for its natural persons, is entitled to all available

  relief under the UAA and Utah common law, including, without limitation, damages (including

  treble damages, where permitted), injunctive relief, including disgorgement, restitution, unjust

  enrichment, and other equitable monetary relief, civil penalties, and its costs and reasonable

  attorneys’ fees.

          2102. The aforementioned acts by Defendants violate the Utah Consumer Sales Practices

  Act, Utah Code §§ 13-11-1 through 13-11-23 (the “CSPA”). Accordingly, Plaintiff State of Utah,

  Division of Consumer Protection, is entitled to relief under the CSPA, including, without

  limitation, injunctive relief, civil penalties, costs, including costs of investigation, and reasonable

  attorneys’ fees.

                                                Vermont

          2103. Plaintiff State of Vermont repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          2104. Plaintiff State of Vermont brings this action in its law enforcement capacity as a

  sovereign or quasi-sovereign and in a parens patriae capacity on behalf of state consumers of

  generic products.

          2105. Defendants’ actions alleged herein constitute unfair methods of competition in

  commerce and unfair and deceptive acts and practices in commerce and thereby violate the

  Vermont Consumer Protection Act, 9 V.S.A. § 2453.




                                                   538
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 552 of 606 PageID #: 3421




          2106.    Plaintiff State of Vermont seeks and is entitled to injunctive relief, civil penalties,

  other equitable relief (including but not limited to restitution and disgorgement), and its costs and

  fees for these violations pursuant to 9 V.S.A. §§ 2458, 2461 and 2465.

                                                 Virginia

          2107. Plaintiff Commonwealth of Virginia repeats and re-alleges each and every

  preceding allegation as if fully set forth herein.

          2108. The aforementioned practices by Defendants are in violation of the Virginia

  Antitrust Act, Virginia Code Sections 59.1-9.1, et seq. These violations substantially affect the

  people of Virginia and have impacts within the Commonwealth of Virginia.

          2109. Plaintiff Commonwealth of Virginia, through the Attorney General, brings this

  action pursuant to the Virginia Antitrust Act, Virginia Code Section 59.1-9.15. Pursuant to

  Sections 59.1-9.15(a) and (d), Plaintiff Commonwealth of Virginia seeks disgorgement,

  restitution, and other equitable relief, as well as civil penalties for these violations and reasonable

  fees and costs for the investigation and litigation.

                                               Washington

          2110. Plaintiff State of Washington repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          2111. The aforementioned practices by Defendants were, and are, in violation of the

  Washington Consumer Protection Act, Wash. Rev. Code 19.86.020 and .030. Defendants have

  also engaged in conduct in violation of RCW 19.86.020 that is not a reasonable business practice

  and constitutes incipient violations of antitrust law and/or unilateral attempts to fix prices or

  allocate markets. These violations have impacts within the State of Washington and

  substantially affect the people of Washington.



                                                    539
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 553 of 606 PageID #: 3422




          2112. Plaintiff State of Washington seeks relief, including but not limited to damages,

  for Washington consumers and Washington state agencies that paid more for the generic drugs at

  issue than they would have paid but for the Defendants’ unlawful conduct. Plaintiff State of

  Washington also seeks, and is entitled to, injunctive relief, other equitable relief (including but

  not limited to disgorgement), civil penalties, and costs and fees under the Consumer Protection

  Act, Wash Rev. Code 19.86.080 and 19.86.140.

                                              West Virginia

          2113. Plaintiff State of West Virginia repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          2114. Defendants’ acts violate the West Virginia Antitrust Act, see W. Va. Code § 47–

  18–1 et seq. These violations substantially affected the State of West Virginia and had impacts

  within the State of West Virginia.

          2115. West Virginia affirmatively expresses that the State is not seeking any relief in

  this action for the federal share of funding for West Virginia’s Medicaid Program.

          2116. Claims for damages for any federal monies expended by the State of West

  Virginia are hereby expressly disavowed.

          2117. Plaintiff State of West Virginia is entitled to all remedies available at law or in equity

  (including injunctive relief, disgorgement, restitution, and reimbursement), as well as civil

  penalties under West Virginia Code § 47–18–1 et seq.

          2118. Plaintiff State of West Virginia also is entitled to recover its costs and attorneys’

  fees under West Virginia Code § 47–18–9.




                                                    540
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 554 of 606 PageID #: 3423




                                                 Wisconsin

          2119. Plaintiff State of Wisconsin repeats and re-alleges each and every preceding

  allegation as if fully set forth herein.

          2120. The aforementioned practices by Defendants are in violation of Wisconsin's

  Antitrust Act, Wis. Stat. Ch. § 133.03 et seq. These violations substantially affect the people of

  Wisconsin and have impacts within the State of Wisconsin.

          2121. Plaintiff State of Wisconsin, under its antitrust enforcement authority in Wis. Stat.

  Ch. 133, is entitled to all remedies available at law or in equity under Wis. Stat. §§ 133.03,

  133.14, 133.16, 133.17, and 133.18.

                                             U.S. Virgin Islands

          2122. Plaintiff the Territory of the U.S. Virgin Islands repeats and re-alleges each and

  every preceding allegation as if fully set forth herein.

          2123. The aforementioned practices by Defendants violate the Virgin Islands

  Monopolies and Restraints of Trade Act, 11 V.I.C. § 1503 and the Consumer Fraud and

  Deceptive Business Practices Act 12A V.I.C. § 304.

          2124. The U.S. Virgin Islands requests that the Court permanently enjoin Defendants,

  under 11 V.I.C. § 1507(1) and 12A V.I.C. § 328(a) from engaging in any acts or practices that

  violate 11 V.I.C. § 1503 and 12A V.I.C. § 304; order Defendants to pay the maximum civil

  penalty under 11 V.I.C. § 1507 (4), and 12A V.I.C. § 328(b) for each and every violation of 11

  V.I.C. § 1503, and 12A V.I.C. § 304, respectively; and further requests that the Court grants all

  other legal and equitable relief that the Court deems appropriate.




                                                    541
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 555 of 606 PageID #: 3424




                                    PRAYER FOR RELIEF

       Accordingly, the Plaintiff States request that the Court:

       A. Adjudge and decree that Defendants violated Section 1 of the Sherman Act, 15

          U.S.C. § 1;

       B. Adjudge and decree that the foregoing activities violated each of the State statutes

          enumerated in this Complaint;

       C. Enjoin and restrain, pursuant to federal and state law, Defendants, their affiliates,

          assignees, subsidiaries, successors, and transferees, and their officers, directors,

          partners, agents and employees, and all other persons acting or claiming to act on

          their behalf or in concert with them, from continuing to engage in any anticompetitive

          conduct or in any unfair or deceptive acts or practices in violation of state consumer

          protection law, and from adopting in the future any practice, plan, program, or device

          having a similar purpose or effect to the actions set forth above;

       D. Award to Plaintiff States disgorgement of the Defendants' ill-gotten gains and any

          other equitable relief as the Court finds appropriate to redress Defendants' violations

          of federal law or state antitrust and consumer protection laws to restore competition;

       E. Award to the Plaintiff States damages, including treble damages, to the extent sought

          pursuant to applicable state laws as enumerated above;

       F. Award to each Plaintiff State the maximum civil penalties allowed by law as

          enumerated above;

       G. Award restitution to the Plaintiff States that seek it;

       H. Award to each Plaintiff State its costs, including reasonable attorneys' fees; and

       I. Order any other relief that this Court deems proper.



                                                542
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 556 of 606 PageID #: 3425




                                           JURY DEMAND

        The Plaintiff States demand a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

 Civil Procedure, on all issues triable as of right by jury.




                                                         PLAINTIFF

                                                         WILLIAM TONG
                                                         ATTORNEY GENERAL


                                                 BY:      ~~1YJ~
                                                         <i✓.J~ep Nielsen
                                                         Federal Bar No. ct20415
                                                         Laura J. Martella
                                                         Federal Bar No. ct27380
                                                         Christine Miller
                                                         Federal Bar No. ct30794
                                                         Assistant Attorneys General
                                                         165 Capital Ave.
                                                         Hartford, CT 06106
                                                         Tel: (860) 808-5040
                                                         Fax: (860) 808-5033
                                                         Joseph.Nielsen@ct.gov
                                                         Laura.Martella@ct.gov
                                                         Christine.Miller@ct.gov




                                                   543
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 557 of 606 PageID #: 3426




                                     FOR PLAINTIFF STATE OF ALABAMA
                                     STEVE MARSHALL
                                     ATTORNEY GENERAL

                                     John A. Selden
                                     Assistant Attorney General
                                     Office of the Attorney General
                                     501 Washington Avenue
                                     Montgomery, AL 36130
                                     Telephone: (334) 242-7300
                                     Fax: (334) 242-8400
                                     Email: John.Selden@AlabamaAG.gov




                                       544
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 558 of 606 PageID #: 3427




                                     FOR PLAINTIFF STATE OF ALASKA
                                     KEVIN G. CLARKSON
                                     ATTORNEY GENERAL

                                     Margaret Paton-Walsh
                                     (Alaska Bar No. 0411074)
                                     Jeff Pickett
                                     (Alaska Bar No. 9906022)
                                     Assistant Attorneys General
                                     Alaska Department of Law
                                     1031 W. 4th Avenue, Suite 200
                                     Anchorage, AK 99501
                                     Tel: (907) 269-5100
                                     Fax: (907) 276-3697
                                     margaret.paton-walsh@alaska.gov
                                     jeff.pickett@alaska.gov




                                       545
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 559 of 606 PageID #: 3428




                                     FOR PLAINTIFF STATE OF ARIZONA
                                     MARK BRNOVICH
                                     ATTORNEY GENERAL OF ARIZONA

                                     DANA R. VOGEL
                                     (Arizona Bar No. 030748)
                                     Antitrust Unit Chief
                                     CHRISTINA M. GREY
                                     (Arizona Bar No. 035822)
                                     Assistant Attorney General
                                     Office of the Attorney General
                                     Civil Litigation Division, Antitrust Unit
                                     2005 North Central Avenue
                                     Phoenix, AZ 85004-1592
                                     Telephone: (602) 542-7748
                                     Fax: (602) 542-9088
                                     Dana.Vogel@azag.gov




                                       546
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 560 of 606 PageID #: 3429




                                     FOR THE PLAINTIFF STATE OF ARKANSAS

                                     LESLIE RUTLEDGE
                                     ATTORNEY GENERAL

                                     Johnathan R. Carter – AR Bar # 2007105
                                     Assistant Attorney General
                                     Office of the Arkansas Attorney General
                                     323 Center Street, Suite 200
                                     Little Rock, AR 72201
                                     Telephone: 501.682.8063
                                     Fax: 501.682.8118
                                     Email: Johnathan.Carter@Arkansasag.gov




                                       547
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 561 of 606 PageID #: 3430




                                     FOR PLAINTIFF STATE OF COLORADO
                                     PHILIP J. WEISER
                                     ATTORNEY GENERAL

                                     Diane R. Hazel
                                     Acting First Assistant Attorney General
                                     Abigail Smith
                                     Assistant Attorney General
                                     Colorado Department of Law
                                     Consumer Protection Section
                                     1300 Broadway, Seventh Floor
                                     Denver, Colorado 80203
                                     Telephone: 720-508-6219
                                     Email: diane.hazel@coag.gov
                                     abigail.smith@coag.gov




                                       548
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 562 of 606 PageID #: 3431




                                     STATE OF DELAWARE
                                     KATHLEEN JENNINGS
                                     ATTORNEY GENERAL

                                     Michael A. Undorf
                                     Deputy Attorney General
                                     Delaware Department of Justice
                                     820 N. French St., 5th Floor
                                     Wilmington, DE 19801
                                     Telephone: (302) 577-8924
                                     Email: michael.undorf@delaware.gov




                                       549
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 563 of 606 PageID #: 3432




                                     FOR PLAINTIFF DISTRICT OF COLUMBIA

                                     KARL A. RACINE
                                     Attorney General for the District of Columbia

                                     KATHLEEN M. KONOPKA
                                     Deputy Attorney General
                                     Public Advocacy Division
                                     CATHERINE A. JACKSON
                                     Chief, Public Integrity Section
                                     ELIZABETH G. ARTHUR
                                     Assistant Attorney General
                                     Public Integrity Section
                                     441 Fourth Street, N.W., Suite 630 South
                                     Washington, D.C. 20001
                                     (202) 742-6514
                                     elizabeth.arthur@dc.gov

                                     Attorneys for the District of Columbia




                                       550
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 564 of 606 PageID #: 3433




                                     FOR PLAINTIFF STATE OF FLORIDA
                                     ASHLEY MOODY
                                     Attorney General

                                     JOHN GUARD
                                     (Florida Bar No. 374600)
                                     Chief Deputy Attorney General
                                     PATRICIA A. CONNERS
                                     (Florida Bar No. 361275)
                                     Chief Associate Deputy Attorney General
                                     LIZABETH A. BRADY
                                     (Florida Bar No. 457991)
                                     Chief, Multistate Enforcement
                                     TIMOTHY FRASER
                                     (Florida Bar No. 957321)
                                     Assistant Attorney General
                                     Office of the Attorney General
                                     State of Florida
                                     PL-01, The Capitol
                                     Tallahassee, FL 32399-1050
                                     Tel: (850) 414-3300
                                     Fax: (850) 488-9134




                                       551
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 565 of 606 PageID #: 3434




                                     FOR PLAINTIFF STATE OF GEORGIA
                                     CHRISTOPHER M. CARR
                                     Attorney General of Georgia


                                     Daniel S. Walsh
                                     Senior Assistant Attorney General
                                     Dale Margolin Cecka
                                     Assistant Attorney General
                                     Department of Law
                                     State of Georgia
                                     40 Capitol Square, SW
                                     Atlanta, Georgia 30334-1300
                                     Tel: 404/657-2204 Fax: 404-656-0677
                                     dwalsh@law.ga.gov
                                     dcecka@law.ga.gov




                                       552
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 566 of 606 PageID #: 3435




                                     FOR THE TERRITORY OF GUAM
                                     LEEVIN TAITANO CAMACHO
                                     Attorney General


                                     Marinna N. Julian
                                     Assistant Attorney General
                                     Consumer Protection Division
                                     590 South Marine Corps Drive
                                     Suite 901, ITC Building
                                     Tamuning, Guam 96913 ▪ USA
                                     Telephone: (671) 475-3324
                                     Facsimile: (671) 472-2493
                                     mnjulian@oagguam.org

                                     ATTORNEY FOR THE TERRITORY OF
                                     GUAM




                                       553
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 567 of 606 PageID #: 3436




                                     FOR THE STATE OF HAWAII
                                     CLARE E. CONNORS
                                     ATTORNEY GENERAL OF HAWAII

                                     BRYAN C. YEE
                                     RODNEY I. KIMURA
                                     Deputy Attorneys General
                                     Department of the Attorney General
                                     425 Queen Street
                                     Honolulu, Hawaii 96813
                                     Tel: 808-586-1180
                                     Fax: 808-586-1205
                                     Bryan.c.yee@hawaii.gov
                                     Rodney.i.kimura@hawaii.gov




                                       554
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 568 of 606 PageID #: 3437




                                     FOR PLAINTIFF STATE OF IDAHO
                                     LAWRENCE G. WASDEN
                                     ATTORNEY GENERAL

                                     Brett T. DeLange
                                     John K. Olson
                                     David Young
                                     Deputy Attorneys General
                                     Consumer Protection Division
                                     Office of the Attorney General
                                     954 W. Jefferson Street, 2nd Floor
                                     P.O. Box 83720
                                     Boise, Idaho 83720-0010
                                     Telephone: (208) 334-4114
                                     Fax: (208) 334-4151
                                     brett.delange@ag.idaho.gov
                                     john.olson@ag.idaho.gov
                                     david.young@ag.idaho.gov




                                       555
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 569 of 606 PageID #: 3438




                                     FOR PLAINTIFF STATE OF ILLINOIS
                                     KWAME RAOUL
                                     ATTORNEY GENERAL

                                     Blake L. Harrop
                                     Chief, Antitrust Bureau
                                     Joseph B. Chervin
                                     Assistant Attorney General
                                     Office of the Illinois Attorney General
                                     Antitrust Bureau
                                     100 W. Randolph Street
                                     Chicago, IL 60601
                                     Telephone: (312) 814-1004
                                     Fax: (312) 814-4209
                                     Email: bharrop@atg.state.il.us
                                            jchervin@atg.state.il.us

                                     Attorney for the State of Illinois




                                       556
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 570 of 606 PageID #: 3439




                                     Respectfully submitted,

                                     Office of the Indiana Attorney General

                                     TAMARA WEAVER
                                     Deputy Attorney General

                                     PHILIP RIZZO
                                     Deputy Attorney General

                                     JUSTIN G. HAZLETT
                                     Section Chief, Consumer Protection
                                     Division

                                     302 West Washington St., 5th Floor
                                     IGCS -5th Floor
                                     Indianapolis, IN 46204

                                     Tel: (317) 234-7122
                                     Fax: (317) 233-4393

                                     ATTORNEYS FOR THE
                                     STATE OF INDIANA




                                       557
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 571 of 606 PageID #: 3440




                                     ATTORNEYS FOR THE
                                     STATE OF IOWA

                                     THOMAS J. MILLER
                                     Attorney General of Iowa

                                     Max M. Miller
                                     Assistant Attorney General
                                     Consumer Protection Division
                                     Hoover Office Building-Second Floor
                                     1305 East Walnut Street
                                     Des Moines, IA 50319
                                     Tel: (515) 281-5926
                                     Fax: (515) 281-6771
                                     Max.Miller@ag.iowa.gov


                                     ATTORNEYS FOR THE
                                     STATE OF IOWA




                                       558
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 572 of 606 PageID #: 3441




                                     FOR PLAINTIFF STATE OF KANSAS
                                     DEREK SCHMIDT
                                     ATTORNEY GENERAL

                                     Lynette R. Bakker
                                     Assistant Attorney General
                                     Office of the Kansas Attorney General
                                     120 S.W. 10th Avenue, 2nd Floor
                                     Topeka, KS 66612-1597
                                     Telephone: (785) 368-8451
                                     Fax: (785) 291-3699
                                     Email: lynette.bakker@ag.ks.gov




                                       559
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 573 of 606 PageID #: 3442




                                     DANIEL CAMERON
                                     Attorney General of Kentucky

                                     Jonathan Farmer
                                     Assistant Attorneys General
                                     Office of the Attorney General of Kentucky
                                     1024 Capital Center Drive, Suite 200
                                     Frankfort, KY 40601
                                     Tel: 502-696-5300
                                     Fax: 502-573-8317
                                     Jonathan.Farmer@ky.gov

                                     ATTORNEYS FOR THE STATE OF KENTUCKY




                                       560
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 574 of 606 PageID #: 3443




                                     FOR PLAINTIFF
                                     STATE OF LOUISIANA
                                     JEFF LANDRY
                                     Attorney General
                                     State of Louisiana

                                     STACIE L. DEBLIEUX
                                     LA Bar # 29142
                                     Assistant Attorney General
                                     Public Protection Division
                                     1885 North Third St.
                                     Baton Rouge, LA 70802
                                     Tel: (225) 326-6400
                                     Fax: (225) 326-6499
                                     Email: deblieuxs@ag.louisiana.gov




                                       561
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 575 of 606 PageID #: 3444




                                     AARON M. FREY
                                     Attorney General of Maine

                                     Christina Moylan
                                     Assistant Attorney General
                                     Office of the Attorney General of Maine
                                     6 State House Station
                                     Augusta, ME 04333
                                     Tel: 207-626-8838
                                     Fax: 207-624-7730
                                     christina.moylan@maine.gov

                                     ATTORNEYS FOR THE
                                     STATE OF MAINE




                                       562
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 576 of 606 PageID #: 3445




                                     BRIAN E. FROSH
                                     MARYLAND ATTORNEY GENERAL

                                     John R. Tennis
                                     Assistant Attorney General
                                     Chief, Antitrust Division

                                     Schonette J. Walker
                                     Assistant Attorney General
                                     Deputy Chief, Antitrust Division
                                     Office of the Attorney General
                                     200 St. Paul Place, 19th Floor
                                     Baltimore, Maryland 21202
                                     Tel. # (410) 576-6470
                                     Fax # (410) 576-7830
                                     jtennis@oag.state.md.us
                                     swalker@oag.state.md.us

                                     Attorneys for the State of Maryland




                                       563
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 577 of 606 PageID #: 3446




                                     FOR PLAINTIFF COMMONWEALTH
                                     OF MASSACHUSETTS
                                     MAURA HEALEY
                                     ATTORNEY GENERAL

                                     William T. Matlack (MA BBO No. 552109)
                                     Assistant Attorney General
                                     Chief, Antitrust Division
                                     Michael B. MacKenzie (MA BBO No. 683305)
                                     Assistant Attorney General
                                     Deputy Chief, Antitrust Division
                                     Daniel H. Leff (MA BBO No. 689302)
                                     Assistant Attorney General
                                     Antitrust Division
                                     One Ashburton Place
                                     Boston, MA 02108
                                     Tel: (617) 727-2200
                                     Fax: (617) 722-0184 (fax)
                                     William.Matlack@mass.gov
                                     Michael.Mackenzie@mass.gov
                                     Daniel.Leff@mass.gov




                                       564
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 578 of 606 PageID #: 3447




                                     FOR PLAINTIFF
                                     STATE OF MICHIGAN
                                     DANA NESSEL
                                     ATTORNEY GENERAL

                                     Carl Hammaker
                                     Assistant Attorney General
                                     Corporate Oversight Division
                                     Michigan Department of Attorney General
                                     G. Mennen Williams Building, 6th Floor
                                     525 W. Ottawa Street
                                     Lansing, Michigan 48933
                                     hammakerc@michigan.gov
                                     Telephone: (517) 335-7632
                                     Fax: (517) 335-6755




                                       565
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 579 of 606 PageID #: 3448




                                     FOR PLAINTIFF
                                     STATE OF MINNESOTA

                                     KEITH ELLISON
                                     ATTORNEY GENERAL

                                     JAMES W. CANADAY
                                     Deputy Attorney General

                                     JASON PLEGGENKUHLE
                                     ELIZABETH ODETTE
                                     JOSEPH C. MEYER
                                     Assistant Attorneys General

                                     Office of the Minnesota Attorney General
                                     Suite 1400
                                     445 Minnesota Street
                                     St. Paul, MN 55101
                                     Telephone: (651) 757-1433
                                     Fax: (651) 296-9663
                                     Email: Joseph.Meyer@ag.state.mn.us




                                       566
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 580 of 606 PageID #: 3449




                                     FOR PLAINTIFF STATE OF MISSISSIPPI

                                     LYNN FITCH, ATTORNEY GENERAL
                                     STATE OF MISSISSIPPI

                                     By: Crystal Utley Secoy, MSBN 102132
                                     Special Assistant Attorney General

                                     Consumer Protection Division
                                     Office of the Attorney General
                                     Post Office Box 22947
                                     Jackson, Mississippi 39225
                                     Telephone: 601-359-4213
                                     Fax: 601-359-4231
                                     Email: cutle@ago.state.ms.us




                                       567
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 581 of 606 PageID #: 3450




                                     FOR PLAINTIFF STATE OF MISSOURI

                                     ERIC S. SCHMITT
                                     Attorney General

                                     Michael Schwalbert, E.D. MO Bar No. 63229MO
                                     Assistant Attorney General
                                     815 Olive Street, Suite 200
                                     Saint Louis, Missouri 63101
                                     Tel: (314) 340-7888
                                     Fax: (314) 340-7957
                                     Michael.Schwalbert@ago.mo.gov

                                     ATTORNEY FOR PLAINTIFF
                                     STATE OF MISSOURI




                                       568
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 582 of 606 PageID #: 3451




                                     STATE OF MONTANA
                                     TIMOTHY C. FOX
                                     Attorney General


                                     MARK MATTIOLI
                                     Chief, Consumer Protection
                                     CHUCK MUNSON
                                     Assistant Attorney General

                                     MONTANA DEPARTMENT OF JUSTICE
                                     OFFICE OF CONSUMER PROTECTION
                                     555 Fuller Avenue
                                     P.O. Box 200151
                                     Helena, MT 59620-0151
                                     (406) 444-4500
                                     FAX: (406) 442-1894
                                     cmunson@mt.gov




                                       569
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 583 of 606 PageID #: 3452




                                     FOR PLAINTIFF STATE OF NEBRASKA,
                                     DOUGLAS J. PETERSON,
                                     ATTORNEY GENERAL

                                     Shereece Dendy-Sanders
                                     Assistant Attorney General
                                     Office of the Nebraska Attorney General
                                     2115 State Capitol
                                     Lincoln, NE 68509
                                     Tel: 402-471-9305
                                     Fax: 402-471-4725
                                     shereece.dendy-sanders@nebraska.gov




                                       570
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 584 of 606 PageID #: 3453




                                     FOR PLAINTIFF STATE OF NEVADA

                                     AARON D. FORD
                                     Nevada Attorney General

                                     ERNEST D. FIGUEROA
                                     Consumer Advocate

                                     Lucas J. Tucker
                                     Senior Deputy Attorney General
                                     Office of the Nevada Attorney General
                                     Bureau of Consumer Protection
                                     8945 West Russell Road., Suite 204
                                     Las Vegas, Nevada 89148
                                     Nevada Bar No. 10252
                                     LTucker@ag.nv.gov

                                     Marie W.L. Martin
                                     Senior Deputy Attorney General
                                     Office of the Nevada Attorney General
                                     Bureau of Consumer Protection
                                     100 N. Carson Street
                                     Carson City, NV 89701
                                     Nevada Bar No. 07808
                                     MMartin@ag.nv.gov




                                       571
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 585 of 606 PageID #: 3454




                                     FOR THE PLAINTIFF
                                     STATE OF NEW HAMPSHIRE
                                     By its attorney,
                                     Gordon J. MacDonald
                                     Attorney General of New Hampshire

                                     Gregory M. Albert, NH Bar #20058
                                     Assistant Attorney General
                                     Consumer Protection and Antitrust Bureau
                                     NH Department of Justice
                                     33 Capitol Street
                                     Concord, NH 03301
                                     Gregory.Albert@doj.nh.gov
                                     (603) 271-1196




                                       572
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 586 of 606 PageID #: 3455




                                     GURBIR S. GREWAL
                                     Attorney General of New Jersey

                                     Robert N. Holup
                                     Deputy Attorney General
                                     State of New Jersey
                                     Office of the Attorney General
                                     Division of Law
                                     124 Halsey Street – 5th Floor
                                     Newark, New Jersey 07102
                                     Tel: (973) 648-7819
                                     Fax: (973) 648-4887
                                     Robert.Holup@law.njoag.gov

                                     ATTORNEYS FOR THE
                                     STATE OF NEW JERSEY




                                       573
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 587 of 606 PageID #: 3456




                                     FOR PLAINTIFF STATE OF NEW MEXICO
                                     HECTOR BALDERAS
                                     ATTORNEY GENERAL

                                     P. Cholla Khoury
                                     Nicholas M. Sydow
                                     Assistant Attorneys General
                                     P.O. Drawer 1508
                                     Santa Fe, NM 87504-1508
                                     Telephone: (505) 490-4060
                                     Fax: (505) 490-4881
                                     Email: ckhoury@nmag.gov
                                     nsydow@nmag.gov




                                       574
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 588 of 606 PageID #: 3457




                                     Respectfully submitted,

                                     LETITIA JAMES
                                     Attorney General of the State of New York

                                     CHRISTOPHER D’ANGELO
                                     Chief Deputy Attorney General
                                     Economic Justice Division

                                     ELINOR HOFFMANN
                                     Acting Chief, Antitrust Bureau

                                     ROBERT L. HUBBARD
                                     AMBER WESSELS-YEN
                                     BEATRIZ MARQUES
                                     Assistant Attorneys General

                                     28 Liberty, 20th Floor
                                     New York, New York 10005
                                     Tel: (212) 416-8267
                                     Fax: (212) 416-6015

                                     ATTORNEYS FOR THE
                                     STATE OF NEW YORK




                                       575
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 589 of 606 PageID #: 3458




                                     FOR PLAINTIFF
                                     STATE OF NORTH CAROLINA

                                     Respectfully submitted,

                                     JOSHUA H. STEIN
                                     Attorney General of North Carolina

                                     Kimberley A. D'Arruda
                                     Special Deputy Attorney General
                                     kdarruda@ncdoj.gov

                                     Jessica V. Sutton
                                     Assistant Attorney General
                                     jsutton2@ncdoj.gov

                                     North Carolina Dept. of Justice
                                     Consumer Protection Division
                                     114 West Edenton Street
                                     Raleigh, NC 27603
                                     Telephone: (919) 716-6000
                                     Fax: (919) 716-6050




                                       576
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 590 of 606 PageID #: 3459




                                     STATE OF NORTH DAKOTA
                                     Wayne Stenehjem
                                     Attorney General

                                     Parrell D. Grossman, ND ID 04684
                                     Assistant Attorney General
                                     Director, Consumer Protection &
                                     Antitrust Division
                                     Office of Attorney General
                                     Gateway Professional Center
                                     1050 E Interstate Ave, Ste 200
                                     Bismarck, ND 58503--5574
                                     Telephone (701) 328-5570
                                     Facsimile (701) 328-5568
                                     pgrossman@nd.gov

                                     Attorneys for the State of North Dakota




                                       577
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 591 of 606 PageID #: 3460




                                     FOR THE COMMONWEALTH OF THE
                                     NORTHERN MARIANA ISLANDS
                                     EDWARD E. MANIBUSAN
                                     ATTORNEY GENERAL

                                     Lillian A. Tenorio
                                     Deputy Attorney General
                                     Abbi Novotny
                                     Assistant Attorney General
                                     Office of the Attorney General
                                     Commonwealth of the Northern Mariana Islands
                                     2nd Floor Hon. Juan A. Sablan Memorial Building
                                     Caller Box 10007, Capital Hill
                                     Saipan, MP 96950
                                     Tel: 670-234-7529
                                     Fax: 670-665-2349
                                     deputy_AG@cnmioag.org
                                     abbi_novotny@cnmioag.org




                                       578
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 592 of 606 PageID #: 3461




                                     Respectfully submitted,

                                     DAVE YOST
                                     Attorney General of Ohio

                                     Jennifer Pratt
                                     Chief, Antitrust Section
                                     Beth A. Finnerty
                                     Assistant Section Chief, Antitrust Section
                                     Edward J. Olszewski
                                     Principal Assistant Attorney General
                                     Office of the Ohio Attorney General
                                     Antitrust Section
                                     150 E. Gay St., 22nd Floor
                                     Columbus, OH 43215
                                     Tel: (614) 466-4328
                                     Fax: (614) 995-0269
                                     edward.olszewski@ohioattorneygeneral.gov
                                     ATTORNEYS FOR THE
                                     STATE OF OHIO




                                       579
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 593 of 606 PageID #: 3462




                                     FOR PLAINTIFF STATE OF OKLAHOMA
                                     MIKE HUNTER
                                     ATTORNEY GENERAL

                                     Caleb J. Smith, OBA No. 33613
                                     Assistant Attorney General
                                     Consumer Protection Unit
                                     Oklahoma Office of the Attorney General
                                     313 NE 21st St
                                     Oklahoma City, OK 73105
                                     Tel. (405) 522-1014
                                     Fax (405) 522-0085
                                     Caleb.Smith@oag.ok.gov




                                       580
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 594 of 606 PageID #: 3463




                                     STATE OF OREGON

                                     ELLEN F. ROSENBLUM
                                     ATTORNEY GENERAL

                                     TIM D. NORD, OSB 882800
                                     Special Counsel
                                     Civil Enforcement Division
                                     Oregon Department of Justice
                                     1162 Court Street NE
                                     Salem, OR 97301-4096
                                     Tel: (503) 934-4400
                                     Fax: (503) 373-7067
                                     tim.d.nord@doj.state.or.us

                                     CHERYL F. HIEMSTRA, OSB 133857
                                     Assistant Attorney General
                                     Civil Enforcement Division
                                     Oregon Department of Justice
                                     1162 Court Street NE
                                     Salem, OR 97301-4096
                                     Tel: (503) 934-4400
                                     Fax: (503) 373-7067
                                     cheryl.hiemstra@doj.state.or.us




                                       581
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 595 of 606 PageID #: 3464




                                     COMMONWEALTH OF
                                     PENNSYLVANIA
                                     Office of the Attorney General

                                     JOSH SHAPIRO
                                     ATTORNEY GENERAL

                                     Tracy W. Wertz
                                     Chief Deputy Attorney General
                                     Antitrust Section

                                     Joseph S. Betsko
                                     Senior Deputy Attorney General
                                     Antitrust Section

                                     Abigail U. Wood
                                     Stephen M. Scannell (pro hac vice pending)
                                     Deputy Attorneys General
                                     Antitrust Section

                                     Pennsylvania Office of Attorney General
                                     Strawberry Square, 14th Floor
                                     Harrisburg, PA 17120
                                     Phone: 717-787-4530
                                     Fax: 717-787-1190
                                     twertz@attorneygeneral.gov
                                     jbetsko@attorneygeneral.gov

                                     ATTORNEYS FOR THE
                                     COMMONWEALTH
                                     OF PENNSYLVANIA




                                       582
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 596 of 606 PageID #: 3465




                                     FOR PLAINTIFF COMMONWEALTH OF
                                     PUERTO RICO

                                     DENNISE N. LONGO QUIÑONES
                                     Attorney General


                                     Johan M. Rosa Rodríguez
                                     Attorney
                                     PR Bar No. 16819
                                     P.O. Box 9020192
                                     San Juan, Puerto Rico 00902-0192
                                     Tel: (787) 721-2900, ext. 2600, 2601
                                     Fax: (787) 721-3223
                                     jorosa@justicia.pr.gov




                                       583
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 597 of 606 PageID #: 3466




                                     FOR PLAINTIFF STATE OF RHODE ISLAND

                                     PETER F. NERONHA
                                     ATTORNEY GENERAL


                                     Julia C. Wyman (#9017)
                                     Special Assistant Attorney General
                                     R.I. Office of Attorney General
                                     150 South Main Street
                                     Providence, Rhode Island 02903
                                     Tel. (401) 274-4400 Ext. 2380
                                     Fax (401) 222-3016
                                     jwyman@riag.ri.gov




                                       584
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 598 of 606 PageID #: 3467




                                     ALAN WILSON
                                     Attorney General for the
                                     State of South Carolina
                                     Federal ID No. 10457
                                     Email: awilson@scag.gov

                                     W. JEFFREY YOUNG
                                     Chief Deputy Attorney General
                                     Federal ID No. 6122
                                     Email: jyoung@scag.gov

                                     ROBERT D. COOK
                                     Solicitor General
                                     Federal ID No. 285
                                     Email: bcook@scag.gov

                                     C. HAVIRD JONES, JR.
                                     Senior Assistant Deputy Attorney General
                                     Federal ID No. 2227
                                     Email: sjones@scag.gov

                                     CLARK KIRKLAND, JR.
                                     Assistant Attorney General
                                     Federal ID No. 12410
                                     Email: ckirklandjr@scag.gov

                                     OFFICE OF THE ATTORNEY GENERAL
                                     1000 Assembly Street
                                     Rembert C. Dennis Building
                                     Post Office Box 11549
                                     Columbia, South Carolina 29211-1549
                                     Phone: 803.734.3970

                                     Attorneys for Alan Wilson, in his official
                                     capacity as Attorney General of the
                                     State of South Carolina.




                                       585
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 599 of 606 PageID #: 3468




                                     FOR PLAINTIFF STATE OF TENNESSEE

                                     HERBERT H. SLATERY III
                                     Attorney General and Reporter of
                                     Tennessee


                                     DAVID MCDOWELL
                                     Senior Assistant Attorney General

                                     Office of the Attorney General and Reporter
                                     P.O. Box 20207
                                     Nashville, TN 37202
                                     Tel: (615) 741-8722
                                     David.McDowell@ag.tn.gov


                                     ATTORNEYS FOR THE
                                     STATE OF TENNESSEE




                                       586
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 600 of 606 PageID #: 3469




                                     FOR PLAINTIFF STATE OF UTAH

                                     SEAN D. REYES
                                     UTAH ATTORNEY GENERAL

                                     David Sonnenreich
                                     Deputy Attorney General
                                     Antitrust Section Director

                                     Christy A. Matelis
                                     Assistant Attorney General

                                     Scott Ryther
                                     Assistant Attorney General

                                     Office of the Attorney General of Utah
                                     including as counsel for the Utah Division of
                                     Consumer Protection
                                     160 East 300 South, 5th Floor
                                     P.O. Box 140874
                                     Salt Lake City, UT 84114-0874
                                     Tel: 801-366-0375
                                     Fax: 801-366-0378
                                     Salt Lake City, UT 84114-0874
                                     Tel: 801-366-0375
                                     Fax: 801-366-0378
                                     cmatelis@agutah.gov




                                       587
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 601 of 606 PageID #: 3470




                                     FOR PLAINTIFF STATE OF VERMONT
                                     THOMAS J. DONOVAN, JR.
                                     ATTORNEY GENERAL

                                     Jill S. Abrams
                                     Assistant Attorney General
                                     Director, Consumer Protection and
                                     Antitrust Division
                                     109 State Street
                                     Montpelier, Vermont 05609
                                     Telephone: (802) 828-1106
                                     Fax: (802) 828-2154
                                     Email: Jill.Abrams@vermont.gov




                                       588
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 602 of 606 PageID #: 3471




                                     Respectfully submitted,

                                     MARK R. HERRING
                                     Attorney General of Virginia

                                     Erin B. Ashwell
                                     Chief Deputy Attorney General

                                     Samuel T. Towell
                                     Deputy Attorney General

                                     Richard S. Schweiker, Jr.
                                     Senior Assistant Attorney General and
                                     Chief, Consumer Protection Section

                                     Sarah Oxenham Allen
                                     Senior Assistant Attorney General

                                     Tyler T. Henry
                                     Assistant Attorney General
                                     Office of the Attorney General of Virginia
                                     202 North 9th Street
                                     Richmond, VA 23219
                                     Tel: 804-692-0485
                                     Fax: 804-786-0122
                                     thenry@oag.state.va.us


                                     ATTORNEYS FOR THE
                                     COMMONWEALTH OF VIRGINIA




                                       589
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 603 of 606 PageID #: 3472




                                     ROBERT W. FERGUSON
                                     Attorney General of Washington State

                                     JONATHAN A. MARK
                                     Senior Assistant Attorney General
                                     Antitrust Division Chief

                                     Travis Kennedy
                                     Assistant Attorney General
                                     Office of the Attorney General of
                                     Washington State
                                     800 5th Ave, Ste. 2000
                                     Seattle, WA 98104-3188
                                     (206) 464-7744

                                     Attorneys for Plaintiff State of Washington




                                       590
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 604 of 606 PageID #: 3473




                                     FOR PLAINTIFF STATE OF WEST VIRGINIA
                                     PATRICK MORRISEY
                                     ATTORNEY GENERAL

                                     Ann L. Haight
                                     Deputy Attorney General
                                     Douglas L. Davis
                                     Assistant Attorney General
                                     Office of the West Virginia Attorney General
                                     812 Quarrier Street, 1st Floor
                                     Charleston, WV 25301
                                     Telephone: (304) 558-8986
                                     Fax: (304) 558-0184
                                     Email: douglas.l.davis@wvago.gov




                                       591
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 605 of 606 PageID #: 3474




                                     JOSHUA L. KAUL
                                     Attorney General of Wisconsin

                                     GWENDOLYN J. COOLEY
                                     Assistant Attorney General
                                     State Bar #1053856
                                     Admitted Pro Hac Vice

                                     Attorneys for the State of Wisconsin

                                     Wisconsin Department of Justice
                                     Post Office Box 7857
                                     Madison, Wisconsin 53707-7857
                                     (608) 261-5810
                                     (608) 266-2250 (Fax)
                                     cooleygj@doj.state.wi.us




                                       592
Case 1:20-cv-01254-MN Document 5-54 Filed 10/02/20 Page 606 of 606 PageID #: 3475




                                     U.S. VIRGIN ISLANDS
                                     DENISE N . GEORGE

                                     Carol Thomas-Jacobs
                                     Chief Deputy Attorney General
                                     V.1. Department of Justice
                                     Office of the Attorney General,
                                     GERS Building, 2 "' Floor
                                     St. Thomas, USVI 00801
                                     Phone: (340) 774-5666 ext. 1010
                                     Fax:(340) 774-3494
                                     Email: carol.jacobs@doj .vi.gov




                                       593
